                                      Exhibit 2
Redline of Proposed Amendments to the Disclosure Statement for the Third Amended Plan
                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                   (Jointly Administered)
                               Debtors.


          PROPOSED AMENDMENTS TO DISCLOSURE STATEMENT FOR THE
         SECONDTHIRD AMENDED CHAPTER 11 PLAN OF REORGANIZATION
             FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC


WHITE & CASE LLP                                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)                        Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                                      Andrew R. Remming (No. 5120)
New York, New York 10020                                         Eric Moats (No. 6441)
Telephone: (212) 819-8200                                        Paige N. Topper (No. 6470)
                                                                 1201 North Market Street, 16th Floor
                                                                 P.O. Box 1347
                                                                 Wilmington, Delaware 19899-1347
                                                                 Telephone: (302) 658-9200
                                                                 Email: dabbott@morrisnichols.com
                                                                         aremming@morrisnichols.com
                                                                         emoats@morrisnichols.com
                                                                         ptopper@morrisnichols.com




1     T he Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). T he Debtors’ mailing address is
      1325 West Walnut Hill Lane, Irving, T exas 75038.
Email: jessica.lauria@whitecase.com
– and –
WHITE & CASE LLP
Michael C. Andolina (admitted pro hac vice)
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
        mlinder@whitecase.com
        laura.baccash@whitecase.com
        blair.warner@whitecase.com

Attorneys for the Debtors and Debtors in Possession

Dated: May 16June 17, 2021
       Wilmington, Delaware




THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED BY THE
BANKRUPTCY COURT. ACCEPTANCES OR REJECTIONS OF THE PLAN MAY
NOT BE SOLICITED UNTIL THE BANKRUPTCY COURT APPROVES THIS
DISCLOSURE STATEMENT. ACCORDINGLY, THIS IS NOT A SOLICITATION OF
A VOTE TO ACCEPT OR REJECT THE PLAN. THIS DISCLOSURE STATEMENT
MAY BE REVISED TO REFLECT DEVELOPMENTS THAT OCCUR AFTER THE
DATE HEREOF BUT PRIOR TO THE BANKRUPTCY COURT’S APPROVAL OF
THIS DISCLOSURE STATEMENT.



                       [Remainder of Page Intentionally Left Blank]
                                 TABLE OF CONTENTS

                                                                                          Page

ARTICLE I. IMPORTANT DATES                                                                  1
ARTICLE II. INTRODUCTION                                                                    5
A.    Background                                                                             5
B.    Voting and Confirmation                                                               10
C.    Settlements and Resolutions                                                           12
CD.   Overview of the Plan and Timeline                                                   1213
ARTICLE III. ORGANIZATION OVERVIEW AND CORPORATE HISTORY                                  2630
A.    Organization Overview                                                               2630
B.    Corporate Structure                                                                 3438
C.    Revenue Sources and Assets                                                          3640
D.    Prepetition Capital Structure                                                       3842
E.    Local Councils and Chartered Organizations                                          4147
F.    Insurance Coverage for Abuse Claims                                                 4247
ARTICLE IV. EVENTS LEADING TO THE CHAPTER 11 CASES                                        4956
A.    The BSA’s Prepetition Global Resolution Efforts and Prepetition Claims Against the
      BSA                                                                                4956
B.    The Impact of Statutes-of-Limitation Changes on Claims against the BSA and
      Non-Debtor Stakeholders                                                            5158
ARTICLE V. THE CHAPTER 11 CASES                                                           5259
A.    Commencement of the Cases and First Day Relief                                      5259
B.    Procedural Motions                                                                  5360
C.    Critical Vendors and Shared Services                                                5360
D.    Retention of Chapter 11 Professionals                                               5360
E.    Appointment of Fee Examiner                                                         5461
F.    Appointment of Statutory Committees, Ad Hoc Committee, and Future Claimants’
      Representative                                                                      5561
G.    Filing of Schedules of Assets and Liabilities and Statements of Financial Affairs   5763
H.    Exclusivity                                                                         5764
I.    Removal                                                                             5864
J.    Preliminary Injunction                                                              5965
K.    Mediation                                                                           6167
L.    Evaluation of Estate Assets                                                         6369
M.    Bar Dates and Body of Claims                                                        6470
N.    Description of Abuse Claims and the Valuation of Abuse Claims                       7075
O.    Assumption and Rejection of Unexpired Leases and Executory Contracts                7580
P.    Stay Relief Matters                                                                 7580
Q.    Other Litigation                                                                    7681
R.    Material Settlements and Resolutions                                                8287
S.    TCC / FCR Joint Standing Motion                                                       95
ST.   Other Relevant Filings & Hearings                                                   8996

                                               i
ARTICLE VI. OVERVIEW OF THE PLAN                                                         9197
A.    General                                                                             9197
B.    Distributions                                                                       9197
C.    Treatment of Unclassified Claims                                                    9198
D.    Classification of Claims and Interests Summary                                     94100
E.    Treatment of Claims and Interests                                                  97103
F.    Elimination of Vacant Classes                                                    105111
G.    Cramdown                                                                         105111
H.    Means for Implementation of the Plan                                             105112
I.    Vesting of Assets in the Reorganized BSA                                         118127
J.    Retention of Certain Causes of Action                                            119127
K.    Compensation and Benefits Programs                                                   127
L.    Restoration Plan and Deferred Compensation Plan                                      128
KM.   Workers’ Compensation Programs                                                   119128
LN.   Treatment of Executory Contracts and Unexpired Leases                            119128
MO.   Provisions Governing Distributions                                               124133
NP.   Procedures for Resolving Contingent, Unliquidated, and Disputed Claims           128138
OQ.   Discharges, Channeling Injunction, Releases, Exculpations and Injunctions; Survival
      of Indemnification and Exculpation Obligations                                   131141
PR.   Reservation of Rights                                                            141151
QS.   Disallowed Claims                                                                141151
RT.   Indemnities                                                                      141151
SU.   The Official Committees and the Future Claimants’ Representative                 142152
TV.   Retention of Jurisdiction                                                        143153
UW.   Miscellaneous Provisions                                                         146157
ARTICLE VII. THE SETTLEMENT TRUST AND TRUST DISTRIBUTION
     PROCEDURES                                                                       151162
A.    The Settlement Trust                                                            151162
B.    Trust Distribution Procedures under the Global Resolution Plan                  160172
C.    Trust Distribution Procedures under the BSA Toggle Plan                         177195
ARTICLE VIII. SOLICITATION PROCEDURES AND REQUIREMENTS                                196213
A.    Voting Summary and Deadline                                                     196214
B.    Solicitation Procedures                                                         198215
C.    Classes Entitled to Vote on the Plan                                            202220
D.    Certain Factors to Be Considered Prior to Voting                                205223
ARTICLE IX. CONFIRMATION PROCEDURES                                                   206223
A.    Hearing on Plan Confirmation                                                    206223
B.    Requirements for Confirmation of the Plan                                       206224
C.    Acceptance by an Impaired Class                                                 206224
D.    Best Interests of Creditors / Liquidation Analysis                              207225
E.    Feasibility                                                                     212230
F.    Conditions Precedent to Confirmation of the Plan                                212230
G.    Conditions Precedent to the Effective Date                                      214233


                                                ii
H.   Waiver of Conditions Precedent to the Effective Date                         215234
I.   Substantial Consummation of the Plan                                         215234
J.   Vacatur of Confirmation Order; Non-Occurrence of Effective Date              216234
ARTICLE X. RISK FACTORS                                                           216235
A.   Risks Relating to the Debtors’ Operations, Financial Condition and Certain
     Bankruptcy Law Considerations                                                216235
B.   Additional Factors                                                           226247
ARTICLE XI. CERTAIN UNITED STATES FEDERAL INCOME TAX
     CONSEQUENCES OF THE PLAN                                                     227249
A.   The Settlement Trust                                                         228249
B.   Holders of Claims                                                            229250
C.   Holders that are Non-United States Persons                                   231252
ARTICLE XII. CONCLUSION AND RECOMMENDATION                                        231252




                                              iii
                                     Table of Exhibits

EXHIBIT A   Plan of Reorganization

EXHIBIT B   Liquidation Analysis

EXHIBIT C   Financial Projections Analysis

EXHIBIT D   Abuse Claims List Composite
                                      ARTICLE I. IMPORTANT DATES23

    Event4
                                                                                               Date
    Disclosure Statement Objection Deadline                         May 6July 8, 2021 at 4:00 p.m. (Eastern Time)

    Disclosure Statement Hearing                                    May 19July 20, 2021

    Voting Record Date                                              May 19July 20, 2021

    Deadline to Mail Solicitation Packages and                      June 2[●], 2021
    Related Notices

    Rule 3018(a) Motion Deadline                                    June 17[●], 2021

    Local Council Contribution Status Report                        [●], 2021
    Deadline

    Deadline to File Plan Supplement                                July 16[●], 2021

    Voting Resolution Event Deadline                                July 30[●], 2021 or as otherwise ordered by the
                                                                    Bankruptcy Court
    Voting Deadline                                                 July 30[●], 2021 at 4:00 p.m. (Eastern Time)

    Plan Objection Deadline                                         July 30[●], 2021 at 4:00 p.m. (Eastern Time)

    Deadline to File Voting Report                                  August 16[●], 2021

    Confirmation Brief/Reply Deadline                               August 16[●], 2021

    Confirmation Hearing                                            August 30[●], 2021 at 10:00 a.m. (Eastern




2     Certain of these proposed dates are subject to the Bankruptcy Court’s availability.
3     T he Debtors intend to filefiled a motion seeking to establish a timeline and protocol for discovery related to estimation
      of Direct Abuse Claims in connection with Confirmationconfirmation of the Plan. T he dates requested in such motion,
      as may be amended, shall thereafter be incorporated herein.
4     Capitalized terms used in this summary of “Important Dates” and not otherwise defined herein or in the Plan shall have
      the meaning ascribed to them in the Solicitation Procedures Motion (as defined below).


                                                                1
    Time)




2
                            DISCLAIMER

     THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS
INCLUDED HEREIN FOR PURPOSES OF SOLICITING VOTES TO ACCEPT, AND
OBTAINING CONFIRMATION OF, THE PLAN AND MAY NOT BE RELIED UPON FOR
ANY OTHER PURPOSE.

     ALL CREDITORS ARE ENCOURAGED TO READ THIS DISCLOSURE
STATEMENT AND ITS ATTACHED EXHIBITS, INCLUDING THE PLAN, IN THEIR
ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. PLAN SUMMARIES
AND STATEMENTS MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN
THEIR ENTIRETY BY REFERENCE TO THE PLAN, THE EXHIBITS AND SCHEDULES
ATTACHED TO THE PLAN, AND DOCUMENTS INCLUDED IN THE PLAN
SUPPLEMENT, WHICH CONTROL OVER THE DISCLOSURE STATEMENT IN THE
EVENT OF ANY INCONSISTENCY OR INCOMPLETENESS. THE STATEMENTS
CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE DATE
OF THIS DISCLOSURE STATEMENT, AND THERE CAN BE NO ASSURANCE THAT
THE STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY TIME AFTER
THIS DATE. ALTHOUGH THE DEBTORS MAY SUBSEQUENTLY UPDATE THE
INFORMATION IN THIS DISCLOSURE STATEMENT, THE DEBTORS HAVE NO
AFFIRMATIVE DUTY TO DO SO, EXCEPT AS OTHERWISE PROVIDED IN THE PLAN,
BY ORDER OF THE BANKRUPTCY COURT OR IN ACCORDANCE WITH
APPLICABLE LAW.

     ANY STATEMENTS IN THIS DISCLOSURE STATEMENT CONCERNING THE
PROVISIONS OF ANY DOCUMENT ARE NOT NECESSARILY COMPLETE, AND IN
EACH INSTANCE REFERENCE IS MADE TO SUCH DOCUMENT FOR THE FULL TEXT
THEREOF.

     THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016 OF THE
BANKRUPTCY RULES AND NOT NECESSARILY IN ACCORDANCE WITH FEDERAL
OR STATE SECURITIES LAWS OR OTHER NON-BANKRUPTCY LAW.

     PERSONS OR ENTITIES TRADING IN OR OTHERWISE PURCHASING, SELLING,
OR TRANSFERRING CLAIMS AGAINST THE DEBTORS SHOULD EVALUATE THIS
DISCLOSURE STATEMENT AND THE PLAN IN LIGHT OF THE PURPOSE FOR WHICH
THEY WERE PREPARED.

     THIS DISCLOSURE STATEMENT AND ANY DOCUMENTS APPROVED AS A
PART OF THE SOLICITATION PACKAGE ARE THE ONLY DOCUMENTS TO BE USED
IN CONNECTION WITH THE SOLICITATION OF VOTES ON THE PLAN. NO
SOLICITATION OF VOTES MAY BE MADE UNTIL THE BANKRUPTCY COURT HAS
APPROVED THIS DISCLOSURE STATEMENT AND THE DEBTORS HAVE
DISTRIBUTED THIS DISCLOSURE STATEMENT IN ACCORDANCE WITH THE
SOLICITATION PROCEDURES.     NO PERSON HAS BEEN AUTHORIZED TO
DISTRIBUTE ANY INFORMATION CONCERNING THE PLAN OTHER THAN THE


                                  3
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT AND ANY
ACCOMPANYING DOCUMENTS.

     THE DEBTORS’ MANAGEMENT, WITH THE ASSISTANCE OF THE DEBTORS’
FINANCIAL ADVISORS, PREPARED THE FINANCIAL PROJECTIONS APPENDED TO
THIS DISCLOSURE STATEMENT. ALTHOUGH THE DEBTORS HAVE PRESENTED
THESE PROJECTIONS WITH NUMERICAL SPECIFICITY, THEY HAVE NECESSARILY
BASED THE PROJECTIONS ON A VARIETY OF ESTIMATES AND ASSUMPTIONS
THAT, ALTHOUGH CONSIDERED REASONABLE BY SENIOR LEADERSHIP OF THE
DEBTORS AT THE TIME OF PREPARATION, MAY NOT BE REALIZED, AND ARE
INHERENTLY SUBJECT TO SIGNIFICANT OPERATIONAL, ECONOMIC, AND
FINANCIAL UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH WILL BE
BEYOND THE DEBTORS’ OR REORGANIZED BSA’S CONTROL. THE DEBTORS
CAUTION THAT THEY CANNOT MAKE ANY REPRESENTATIONS AS TO THE
ACCURACY OF THESE PROJECTIONS OR TO THE DEBTORS’ OR REORGANIZED
BSA’S ABILITY TO ACHIEVE THE PROJECTED RESULTS. SOME ASSUMPTIONS
INEVITABLY WILL NOT MATERIALIZE. FURTHER, EVENTS AND CIRCUMSTANCES
OCCURRING SUBSEQUENT TO THE DATE ON WHICH THESE PROJECTIONS WERE
PREPARED MAY DIFFER FROM ANY ASSUMED FACTS AND CIRCUMSTANCES.
ALTERNATIVELY, ANY EVENTS AND CIRCUMSTANCES THAT COME TO PASS MAY
WELL HAVE BEEN UNANTICIPATED, AND THUS MAY AFFECT FINANCIAL
RESULTS IN A MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER.
THE PROJECTIONS, THEREFORE, MAY NOT BE RELIED UPON AS A GUARANTY OR
OTHER ASSURANCE OF THE ACTUAL RESULTS THAT WILL OCCUR.

     CERTAIN OF THE INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT IS BY ITS NATURE FORWARD LOOKING AND CONTAINS ESTIMATES,
ASSUMPTIONS, AND PROJECTIONS THAT MAY BE MATERIALLY DIFFERENT FROM
ACTUAL FUTURE RESULTS. THE WORDS “BELIEVE,” “MAY,” “WILL,” “ESTIMATE,”
“CONTINUE,” “ANTICIPATE,” “INTEND,” “EXPECT,” AND SIMILAR EXPRESSIONS
IDENTIFY THESE FORWARD-LOOKING STATEMENTS. THESE FORWARD-LOOKING
STATEMENTS ARE SUBJECT TO A NUMBER OF RISKS, UNCERTAINTIES, AND
ASSUMPTIONS, INCLUDING THOSE DESCRIBED IN ARTICLE X, “RISK FACTORS.” IN
LIGHT OF THESE RISKS AND UNCERTAINTIES, THE FORWARD-LOOKING EVENTS
AND CIRCUMSTANCES DISCUSSED IN THIS DISCLOSURE STATEMENT MAY NOT
OCCUR, AND ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THOSE
ANTICIPATED IN THE FORWARD-LOOKING STATEMENTS. THE DEBTORS AND
THE REORGANIZED BSA DO NOT UNDERTAKE ANY OBLIGATION TO PUBLICLY
UPDATE OR REVISE ANY FORWARD- LOOKING STATEMENTS, WHETHER AS A
RESULT OF NEW INFORMATION, FUTURE EVENTS, OR OTHERWISE.

     EXCEPT WHERE SPECIFICALLY NOTED, THE FINANCIAL INFORMATION
CONTAINED IN THIS DISCLOSURE STATEMENT HAS NOT BEEN AUDITED BY A
CERTIFIED PUBLIC ACCOUNTANT AND HAS NOT BEEN PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. THE
HISTORICAL INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS



                                   4
BEEN OBTAINED FROM SUCH REPORTS AND OTHER SOURCES OF INFORMATION
AS ARE AVAILABLE TO THE DEBTORS.

     AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND OTHER
ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT
CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY,
STIPULATION OR WAIVER, BUT RATHER AS A STATEMENT MADE IN
FURTHERANCE OF A SETTLEMENT OF SUCH CONTESTED MATTERS, ADVERSARY
PROCEEDINGS, AND OTHER ACTIONS OR THREATENED ACTIONS.          THIS
DISCLOSURE STATEMENT WILL NOT BE ADMISSIBLE IN ANY NON-BANKRUPTCY
PROCEEDING, NOR SHALL THIS DISCLOSURE STATEMENT BE CONSTRUED TO BE
CONCLUSIVE ADVICE ON THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN AS
TO HOLDERS OF CLAIMS AGAINST, OR INTERESTS IN, THE DEBTORS OR
REORGANIZED BSA. THE DEBTORS DO NOT REPRESENT OR WARRANT THAT THE
INFORMATION CONTAINED HEREIN OR ATTACHED HERETO IS WITHOUT ANY
MATERIAL INACCURACY OR OMISSION.




                                 5
                                       ARTICLE II. INTRODUCTION

A.       Background

        This Disclosure Statement is being furnished by the Debtors in connection with the
Proposed Amendments to SecondThird Amended Chapter 11 Plan of Reorganization for Boy
Scouts of America and Delaware BSA, LLC (as such may be amended, altered, modified or
supplemented from time to time, the “Plan”),5 dated May 16June 17, 2021, pursuant to section 1125
of the Bankruptcy Code, and in connection with the solicitation of votes to accept or reject the Plan.

         Throughout these Chapter 11 Cases, the Debtors have engaged in substantial negotiations
with numerous mediation parties regarding a consensual path forward that would maximize the
value of the Debtors’ estates for the benefit of all stakeholders.6 These negotiations increased in
intensity during 2021 and have occurred in the context of informal negotiations, countless hours of
formal telephonic and video mediation sessions, and formal in-person mediation with the support of
three Mediators appointed by the Bankruptcy Court.7 At the most recent mediation sessions, the
Debtors made progress toward a consensual plan of reorganization that would garner the support of
the creditor constituencies representing the majority of the holders of Direct Abuse Claims in these
Chapter 11 Cases. This Disclosure Statement describes the Plan that incorporates such progress
as the Global Resolution Plan.

        TheSpecifically, the Plan provides for two paths to reorganize the Debtors. The first plan of
reorganization is a “Global Resolution Plan,” which provides the framework for global resolution of
Abuse Claims against the Debtors, Related Non-Debtor Entities, Local Councils, Contributing
Chartered Organizations, and Settling Insurance Companies, and their respective Representatives,
in exchange for contributions by such parties to the Settlement Trust for the benefit of survivors of
Abuse victims(collectively, “Abuse Survivors”), including the contribution of substantial insurance
assets. The Global Resolution Plan has been designed to maximize and expedite recoveries to
Abuse victimsSurvivors. The Debtors strongly encourage all holders of Direct Abuse Claims to
vote in favor of the Global Resolution Plan.




5    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Plan.
6    See Article V.K herein for a further discussion on mediation throughout these Chapter 11 Cases, the Mediators, and the
     mediation parties.
7    In addition to numerous telephonic and video sessions formal in-person mediation sessions were held on (i) March
     30–April 1, 2021 in Miami; (ii) May 4-6, May 26–27, and June 7–10, 2021 in New York City; and (ii) June 2–3, 2021 in
     Chicago.


                                                              6
        If the holders of Direct Abuse Claims do not provide a sufficient number of votes to accept
the Plan (or the Bankruptcy Court otherwise finds that the Global Resolution Plan is not
confirmable), the Debtors will be required to seek confirmation of the back-up to the Global
Resolution Plan, a “BSA Toggle Plan.” The Debtors believe the BSA Toggle Plan provides for the
resolution of Abuse Claims and other Claims against only the Debtors, thereby reducing the
potential recoveries under the Plan for the holders of Direct Abuse Claims from as much as 100%
of their Claims under the Global Resolution Plan to as little as 1% of their Claims. Holders of
Direct Abuse Claims must provide a sufficient number of votes in favor of the Plan in order to
ensure they will receive the treatment afforded by the Global Resolution Plan and not the treatment
provided in the default BSA Toggle Plan.

        If the conditions set forth in the Plan are not met and (a) the Plan has not been accepted by
a sufficient number of voters holding Direct Abuse Claims (as determined by the Debtors in their
sole discretion), or (b) the Bankruptcy Court declines to approve the provisions of the Plan relating
to the Abuse Claims Settlement, then the Plan will constitute a BSA Toggle Plan.

        A copy of the Plan is attached as Exhibit A. The rules of interpretation set forth in Article
I.B of the Plan govern the interpretation of this Disclosure Statement. Please note that if any
inconsistencies exist between this Disclosure Statement and the Plan, the Plan shall
govern in all respects.

        The BSA’s charitable mission is to prepare young people for life by instilling in them the
values of the Scout Oath and Law and encouraging them to be trustworthy, kind, friendly and
helpful. The BSA also trains young men and women in responsible citizenship, character
development, and self-reliance through participation in a wide range of outdoor activities,
educational programs, and, at older ages, career-oriented programs in partnership with community
organizations.

         Since its inception more thanover 110 years ago, more than 130 million young men and
women have participated in the BSA’s youth programs. More than, and at least 35 million adult
volunteers have helped carry out the BSA’s mission.58 The BSA’s alumni are legion among our
nation’s business, political, and cultural leaders. Their legacy is the creation and support of Scouting
units in virtually every corner of America and at U.S. military bases worldwide. Today, the BSA
remains one of the largest youth organizations in the United States and one of the largest Scouting
organizations in the world, with approximately 1.1 million762,000 registered youth participants and
approximately 400,000320,000 adult volunteers.




58   See BSA, About the BSA, https://www.scouting.org/about/.



                                                                7
        The BSA welcomes all young men and women, regardless of gender, race, ethnic
background, sexual orientation, disability, or gender identification, who are willing to accept
Scouting’s values and meet the other requirements of membership. A Scout subscribes to the
following oath: “On my honor I will do my best to do my duty to God and my country and to obey
the Scout Law; to help other people at all times; to keep myself physically strong, mentally awake,
and morally straight.”69 Scouts are expected to conduct themselves in accordance with the Scout
Law: to be “trustworthy, loyal, helpful, friendly, courteous, kind, obedient, cheerful, thrifty, brave,
clean, and reverent.”710

       The BSA cares deeply about all victimssurvivors of child abuse. The BSA understands that
no apology can repair the damage caused by abuse or take away the pain that victimssurvivors
have endured. The BSA is steadfast in its commitment to continually improve all of its policies to
prevent abuse.

         This Disclosure Statement is being transmitted in order to provide adequate information to
enable holders of Claims in Class 3A (2010 Credit Facility Claims), Class 3B (2019 RCF Claims),
Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5 (Convenience Claims), Class
6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation Claims), Class 8 (Direct Abuse
Claims), and Class 9 (Indirect Abuse Claims), which Claims in such Classes are Impaired and
entitled to vote on the Plan, to make an informed judgment in exercising their right to vote to accept
or reject the Plan.

        As set forth above, on the Effective Date, liability for all Abuse Claims, including Direct and
Indirect Abuse Claims, shall be channeled to and assumed by the Settlement Trust. As set forth in
greater detail in Article VII of this Disclosure Statement, the purposes of the Settlement Trust shall
be to: (i) assume exclusive responsibility for all Abuse Claims; (ii) preserve, hold, manage, and
maximize the assets of the Settlement Trust; and (iii) direct the processing, liquidating, and payment
of all compensable Abuse Claims in accordance with the Settlement Trust Documents. The
Debtors will demonstrate at the Confirmation Hearing that the Settlement Trust will resolve Abuse
Claims in accordance with the Settlement Trust Documents in such a way that holders of Abuse
Claims are treated fairly and equitably in light of the finite assets available to satisfy such Claims,
and otherwise comply in all respects with the requirements of the Bankruptcy Code.

       By order dated [●], 2021, the Bankruptcy Court approved this Disclosure Statement in
accordance with section 1125 of the Bankruptcy Code and found that it contained “adequate




69    Id.
710   Id.



                                                   8
information” sufficient to enable a hypothetical Claim holder to make an informed judgment about
the Plan, and authorized its use in connection with the solicitation of votes with respect to the Plan.
Approval of this Disclosure Statement does not, however, constitute a determination by the
Bankruptcy Court as to the accuracy or completeness of the information contained herein nor an
endorsement by the Bankruptcy Court as to the fairness or merits of the Plan. No solicitation of
votes may be made except pursuant to this Disclosure Statement and section 1125 of the
Bankruptcy Code.

        As described above, the Plan provides for a Global Resolution Plan, with a default to the
BSA Toggle Plan if the Class of Direct Abuse ClaimantsClaims does not provide a sufficient
number of votes in favor of the Plan or the Bankruptcy Court otherwise concludes that the Global
Resolution Plan is not confirmable. As explained in Article VI.G of this Disclosure Statement, even
if the Plan has not been accepted by the Class 8 holders of Direct Abuse Claims, the Debtors will
seek confirmation of the BSA Toggle Plan in accordance with section 1129(b) of the Bankruptcy
Code.

       The Global Resolution Plan

        To continue the BSA’s long tradition of Scouting, and maximize distributions to holders of
Direct Abuse Claims, the Debtors seek approval of a plan of reorganization under chapter 11 of the
Bankruptcy Code that the Debtors believe provides a framework for a global resolution, which, if
confirmed and consummated, will allow the Debtors, as Reorganized BSA, to emerge from
bankruptcy, having fulfilled their dual restructuring goals of (a) providing an equitable, streamlined,
and certain process by which survivors of Abuse (the “Abuse Survivors”) may obtain
compensation for Abuse and (b) ensuring that the Reorganized BSA has the ability to continue its
vital charitable mission. The progress made at the most recent mediation sessions and thereafter is
embodied in the Global Resolution Plan.

         The BSA’s charitable mission of Scouting is supported by certain Entities that are not
Debtors in these Chapter 11 Cases, including the Local Councils and the Chartered Organizations.
As described in this Disclosure Statement, the Local Councils serve geographic areas of varying
size across the United States and facilitate the delivery of the Scouting program at the local level.
Chartered Organizations are typically local organizations—such as faith-based institutions, clubs,
civic associations, educational institutions, businesses, and groups of citizens—that sponsor local
Scouting units. To continue the mission of Scouting through these non-Debtors, the proposed Global
Resolution Plan provides for the settlement of Abuse Claims against the BSA, Local Councils,
Contributing Chartered Organizations and Settling Insurance Companies by “channeling” all such
Claims to the Settlement Trust, which shall have the exclusive responsibility for processing,
liquidating and paying Abuse Claims. To obtain the benefits of the Channeling Injunction, Local
Councils, Contributing Chartered Organizations, and Settling Insurance Companies will make
substantial financial and/or insurance contributions to the Settlement Trust.

        The Debtors believe theseThese contributions to the Settlement Trust, along with the BSA’s
contributions, will be used to fund significant recoveries for holders of compensable Direct Abuse
Claims in accordance with the terms of the Trust Distribution Procedures. The Trust Distribution
Procedures will establish the methodology for resolution of Abuse Claims, establish the process by




                                                   9
which Abuse Claims will be reviewed by the Settlement Trust, and will specify liquidated values for
compensable Claims based on the nature of the underlying Abuse.

        As detailed further herein, the Debtors believe the distributions to holders of Direct Abuse
Claims are substantially greater under the Global Resolution Plan. In order to ensure holders of
Direct Abuse Claims receive this greater recovery, holders of Direct Abuse Claims as a Class must
provide a sufficient number of votes in favor of the Plan.

       The BSA Toggle Plan

        By contrast, the BSA Toggle Plan does not provide for the resolution of Abuse Claims
against Local Councils and Contributing Chartered Organizations. Specifically, unlike the Global
Resolution Plan, the BSA Toggle Plan does not “channel” Abuse Claims against the Local Councils
and the Contributing Chartered Organizations (along with Abuse Claims against the BSA) to a
Settlement Trust. Instead, the BSA Toggle Plan provides a process by which Abuse Survivors may
obtain compensation for Abuse from the BSA only. Confirmation of the BSA Toggle Plan, as
opposed to the Global Resolution Plan, forces Abuse Survivors to seek compensation on account of
their Claims against Local Councils and Chartered Organizations by filing independent lawsuits in
the tort system against such entities. The Debtors believe that this will necessarily entail lengthy,
complicated litigation. Unlike the current Chapter 11 Cases, where Abuse Survivors will receive
equitable, consistent treatment through one, consolidated process, if the Plan defaults to the BSA
Toggle Plan, Abuse Survivors will be competing for judgments and settlements against Local
Councils and Chartered Organizations in multiple venues, resulting in a “rush to the courthouse.”
Moreover, the Debtors believe the significant delays and uncertainties inherent in such a scenario,
as well as the more limited contributions that will be made to the Settlement Trust in these Chapter
11 Cases, will likely produce inferior outcomes and recoveries for Abuse Survivors than would be
achieved under the Global Resolution Plan.

        Indeed, without the ability of the Local Councils and Contributing Chartered Organizations
to contribute assets to the Settlement Trust, the Debtors believe the Settlement Trust will
necessarily have substantially fewer assets to distribute to Abuse Survivors. Additionally, under the
BSA Toggle Plan, the BSA is only assigning its own rights and interests to the Insurance Policies to
the Settlement Trust, thereby making liquidation of the Insurance Policies more difficult.
AdditionallyMoreover, Insurance Companies will not agree to settle piecemeal litigation under the
BSA Toggle Plan, as opposed to entering into a final global resolution with respect to their policies
under the Global Resolution Plan.

       Moreover, Local Councils will also likely face multiple litigations on account of Abuse
Claims that are no longer stayed. Many Local Councils will not have the financial wherewithal or
capacity to address numerous litigation claims individually and may choose to file chapter 11 or
chapter 7 bankruptcy petitions. This could result in numerous bankruptcy cases across the country,
which will significantly impair the ability of any holder of Direct Abuse Claims to receive a recovery
from these Local Councils.

        As a result, holders of Direct Abuse Claims are strongly encouraged by the Debtors to vote
in favor of the Plan in order to ensure that the Plan does not default to the BSA Toggle Plan.




                                                 10
        As set forth above, on the Effective Date, liability for all Abuse Claims, including
Indirect Abuse Claims, shall be channeled to and assumed by the Settlement Trust. As
set forth in greater detail in Article VII of this Disclosure Statement, the purposes of the
Settlement Trust shall be to: (i) assume exclusive responsibility for all Abuse Claims; (ii)
preserve, hold, manage, and maximize the assets of the Settlement Trust; and (iii) direct
the processing, liquidating, and payment of all compensable Abuse Claims in accordance
with the Settlement Trust Documents. The Debtors will demonstrate at the Confirmation
Hearing that the Settlement Trust will resolve Abuse Claims in accordance with the
Settlement Trust Documents in such a way that holders of Abuse Claims are treated
fairly, equitably, and reasonably in light of the finite assets available to satisfy such
Claims, and otherwise comply in all respects with the requirements of the Bankruptcy
Code.

        The difference between the release in Article X.J.4 of the Plan and the Channeling
Injunction in Article X.J.3 of the Plan is that the release in Article X.J.4 of the Plan is consensual
while the Channeling Injunction is non-consensual. Specifically, the parties that vote against the
Plan or abstain from voting to accept or reject the Plan may opt out of the releasesrelease
provisions in Article X.J.4 of the Plan. Additionally, holders of Unimpaired Claims are deemed to
grant the releases in Article X.J.4 of the Plan unless they object to the releases. In contrast, the
Channeling Injunction, which benefits not only the BSA, but also the Local Councils, Contributing
Chartered Organizations, and Settling Insurance Companies in the case of the Global Resolution
Plan, will apply regardless of consent only if the to the Debtors and to Local Councils, Contributing
Chartered Organizations, and Settling Insurance Companies if the Bankruptcy Court finds, after
evaluating certain factors, that such non-debtor third parties made a substantial contribution of
assets to the Reorganized BSA and/or Settlement Trust. That determination will be made at
confirmationConfirmation.

        The Channeling Injunction is necessary to channel Abuse Claims to the Settlement Trust,
creating a swift and efficient means to liquidate valid Abuse Claims pursuant to the Trust
Distribution Procedures, while at the same time ensuring that the Reorganized BSA can continue to
carry out its charitable mission. The breadth of the Channeling Injunction will vary depending on
whether the Plan is confirmed as a Global Resolution Plan or as a BSA Toggle Plan and whowhich
party is being released. If the Plan is confirmed as a Global Resolution Plan, the Channeling
Injunction and related non-consensual third-party releases as crafted are necessary to effect a
meaningful and final resolution of Abuse Claims that will benefit holders of such claimsClaims.

        The Channeling Injunction only applies to Abuse Claims, while the release in Article X.J.4
of the Plan applies to all Claims. The Channeling Injunction does not mean that an Abuse Claim is
being enjoined or extinguished. Rather, the Abuse Claims are being channeled to the Settlement
Trust, and will be reviewed and paid pursuant to the Trust Distribution Procedures.

       By order dated [●], 2021, the Bankruptcy Court approved this Disclosure Statement in
accordance with section 1125 of the Bankruptcy Code and found that it contained “adequate
information” sufficient to enable a hypothetical investor of the relevant Class to make an informed
judgment about the Plan, and authorized its use in connection with the solicitation of votes with
respect to the Plan. Approval of this Disclosure Statement does not, however, constitute a
determination by the Bankruptcy Court as to the accuracy or completeness of the
information contained herein nor an endorsement by the Bankruptcy Court as to the

                                                 11
fairness or merits of the Plan. No solicitation of votes may be made except pursuant to this
Disclosure Statement and section 1125 of the Bankruptcy Code.

B.     Voting and Confirmation

       Article VIII of this Disclosure Statement specifies the deadlines, procedures, and
instructions for voting to accept or reject the Plan, as well as the applicable standards for
tabulating ballots and master ballots, used in voting on the Plan (each, generally referred
to herein as a “Ballot”). The following is an overview of certain information related to
voting that is contained in Article VIII of this Disclosure Statement and elsewhere in this
Disclosure Statement.

        Each holder of a Claim in Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8, and 9 is entitled to vote to
accept or reject the Plan. Each Class of Claims entitled to vote shall have accepted the Plan
pursuant to the requirements of section 1126(c) of the Bankruptcy Code if at least two-thirds (2/3)
in amount and more than one-half (1/2) in number of those voting in each such Class voted to
accept the Plan. Assuming the requisite acceptances are obtained, the Debtors intend to seek
Confirmation of the Plan at the Confirmation Hearing scheduled for August 30[●], 2021, at 10:00
a.m.[●] [a.m./p.m.] (prevailing Eastern Time) before the Bankruptcy Court. The Confirmation
Hearing may be continued from time to time without further notice other than an adjournment
announced in open court or a notice of adjournment filed with the Bankruptcy Court and served on
those parties who have requested notice under Bankruptcy Rule 2002 and the Entities who have
filed an objection to the Plan, if any, without further notice to parties in interest. The Bankruptcy
Court, in its discretion and prior to the Confirmation Hearing, may put in place additional procedures
governing the Confirmation Hearing. Subject to section 1127 of the Bankruptcy Code, the Plan
may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing, without
further notice to parties in interest.

        Additionally, section 1128(b) of the Bankruptcy Code provides that any party in interest may
object to Confirmation. Any objection or response to Confirmation of the Plan must: (i) be in
writing; (ii) state the name and address of the objecting party and the nature and amount of the
Claim of such party; (iii) state with particularity the legal and factual basis and nature of any
objection to the Plan and include any evidentiary support therefor; and (iv) be filed with the
Bankruptcy Court, 824 North Market Street, Third Floor, Wilmington, Delaware 19801 together
with proof of service on or before July 30[●], 2021 at 4:00 p.m. (Eastern Time) (the “Plan
Objection Deadline”), and served on the Debtors and certain other parties in interest in accordance
with the Solicitation Procedures Order (defined below) so that they are received on or before the
Plan Objection Deadline.

       The Debtors have engaged Omni Agent Solutions (the “Solicitation Agent” or “Notice and
Claims Agent”) to assist in the voting process.

        The Solicitation Agent will provide additional copies of all materials and will process and
tabulate the Ballots, as defined in the Debtors’ Motion for Order (I) Approving the Disclosure
Statement and the Form and Manner of Notice, (II) Approving Plan Solicitation and Voting
Procedures, (III) Approving Forms of Ballots, (IV) Approving Form, Manner, and Scope of
Confirmation Notices, (V) Establishing Certain Deadlines in Connection with Approval of the
Disclosure Statement and Confirmation of the Plan, and (VI) Granting Related Relief [D.I.


                                                 12
2295] (the “Solicitation Procedures Motion”), filed on March 2, 2021, for Classes 3A, 3B, 4A, 4B, 5,
6, 7, 8, and 9, as applicable. You may obtain these documents from the Solicitation Agent free of
charge by: (a) calling the Debtors’ toll-free restructuring hotline at (866) 907-2721, (b) visiting the
Debtors’ restructuring website at https://omniagentsolutions.com/bsa, (c) writing to Boy Scouts of
America, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367,
or (d) emailing BSAballots@omniagnt.com. You may also access from these materials for a fee
via PACER at http://www.deb.uscourts.gov/.

        As further described in the Solicitation Procedures (as defined in the Solicitation
Procedures Motion), to be counted, your Ballot indicating acceptance or rejection of the
Plan must be received by the Solicitation Agent no later than 4:00 p.m. (prevailing
Eastern Time) on July 30[●], 2021 (the “Voting Deadline”), unless the Debtors, in their sole
discretion, extend the period during which votes will be accepted on the Plan, in which case the
term “Voting Deadline” shall mean the last date on, and time by which, such period is extended.
Any executed Ballot that does not indicate either an acceptance or rejection of the Plan or indicates
both an acceptance and rejection of the Plan will not be counted as an acceptance or rejection and
will not count toward the tabulations required pursuant to either section 1129 of the Bankruptcy
Code.

         Prior to deciding whether and how to vote on the Plan, each holder of a Claim entitled to
vote should consider carefully all of the information in this Disclosure Statement, including Article X
entitled “Risk Factors.” Each holder of a Claim entitled to vote on the Plan should review
this Disclosure Statement and the Plan and all Exhibits hereto and thereto before
castingsubmitting a Ballot. This Disclosure Statement contains a summary of certain
provisions of the Plan and certain other documents and financial information. The
Debtors believe that these summaries are fair and accurate as of the date hereof and
provide adequate information with respect to the documents summarized; however, such
summaries are qualified to the extent that they do not set forth the entire text of those
documents and as otherwise provided herein.

     THE DEBTORS SUPPORT CONFIRMATION OF THE PLAN AND URGE ALL
HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN TO VOTE TO
ACCEPT THE PLAN. THE DEBTORS BELIEVE THAT THE PLAN PROVIDES THE
HIGHEST AND BEST RECOVERY FOR ALL CREDITORS AND IS IN THE BEST
INTERESTS OF THE DEBTORS’ ESTATES.

C.     Settlements and Resolutions

        The Plan contains the proposed Abuse Claims Settlement, which, if the Plan is confirmed as
a Global Resolution Plan, would provide for substantial contributions to the Settlement Trust by the
Debtors, Local Councils, Contributing Chartered Organizations, and Settling Insurance Companies,
if any, in exchange for the treatment of the foregoing Entities as Protected Parties under the
Channeling Injunction. The Abuse Claims Settlement is intended to provide for the fair and
equitable resolution of Abuse Claims.

        Alternatively, if itthe Plan is confirmed as a BSA Toggle Plan, although the Plan will still
provide for the fair and equitable resolution of Abuse Claims, the Plan would provide for limited
contributions to the Settlement Trust only by the Debtors from their few remaining unencumbered

                                                  13
assets in exchange for the treatment of the Debtors and Reorganized BSA as Protected
Parties under the Channeling Injunction.

        The Plan also incorporates the JPM / Creditors’ Committee Settlement, which, subject to its
terms and the effectiveness of the Plan, resolves all issues and objections that could be asserted by
the Creditors’ Committee with respect to confirmation of the Plan and prospective lien challenges,
claims or causes of action that might be brought by the Creditors’ Committee by or on behalf of the
Debtors’ Estates. As described more fully below and set forth in the Plan, the JPM / Creditors’
Committee Settlement contemplates distributions to holders of Allowed Convenience Claims,
Allowed General Unsecured Claims, and Allowed Non-Abuse Litigation Claims. The JPM /
Creditors’ Committee Settlement also contemplates the Allowance of JPM’s Claims by amending
and restating the Prepetition Debt and Security Documents in the manner described in the Plan.

     THE DEBTORS SUPPORT CONFIRMATION OF THE PLAN AND URGE ALL
HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN TO VOTE TO
ACCEPT THE PLAN. THE DEBTORS BELIEVE THAT THE PLAN PROVIDES THE
HIGHEST AND BEST RECOVERY FOR ALL CREDITORS AND IS IN THE BEST
INTERESTS OF THE DEBTORS’ ESTATES.

        The Debtors are affirmatively seeking to reach further mediated settlements of disputed
issues related to the structure of the Plan, the nature, timing, and amount of contributions from the
Debtors, Local Councils, Contributing Chartered Organizations, and Settling Insurance Companies,
and other matters, which may result in the amendment or modification of the Plan to propose
additional settlements pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy
Rule 9019. The Debtors believe that resolution of these controversies in advance of the
Confirmation Hearing will facilitate the favorable resolution of these Chapter 11 Cases and
maximize distributions to holders of Allowed Claims and Abuse Claims under the Settlement Trust.




                                                 14
D.        C. Overview of the Plan8 and Timeline11

          1.        Overview and Developments

        The Debtors commenced these Chapter 11 Cases in order to address the significant
potential liabilities arising from Claims related to historical acts of Abuse in the BSA’s programs.
As discussed above, the stated purpose of the Chapter 11 Cases is to confirm a plan of
reorganization that (a) timely and equitably compensates survivors of Abuse in Scouting and
(b) ensures that the BSA emerges from bankruptcy with the ability to continue its vital charitable
mission. Through the Plan, the Debtors propose a Global Resolution Plan. This Global Resolution
Plan defaults to a BSA Toggle Plan if the Class of Direct Abuse Claims does not provide a
sufficient number of votes in favor of the Plan or the Bankruptcy Court otherwise determines that
the Global Resolution Plan is not confirmable. While the Debtors believe that either of these
scenarios would accomplish the Debtors’ goals to some extent, the Debtors submit that the Global
Resolution Plan better realizes these goals and offers a far more favorable treatment to holders of
Abuse Claims. The Global Resolution Plan contemplates a global settlement between the BSA,
Reorganized BSA, the Local Councils, Contributing Chartered Organizations, and Settling Insurance
Companies, and involves additional contributions from those parties to the Settlement Trust. By
contrast, as its name implies, the BSA Toggle Plan contemplates a resolution with (and contributions
to the Settlement Trust from) only the BSA and the Reorganized BSA, with no mechanism for the
inclusion of contributions from or settlements with Local Councils, Chartered Organizations or
Insurance Companies, thereby forcing claimants to chase after Local Councils and Chartered
Organizations in costly and time consuming litigation in the tort system. Additionally, the Global
Resolution Plan ensures that Scouting will continue in its current form, serving approximately 1
million youth members. The BSA Toggle Plan, however, could lead to massive litigation of Abuse
Claims against the Local Councils, which would siphon off resources from performing the mission
and may force additional chapter 11 or chapter 7 proceedings for those Local Councils. The
Coalition disagrees and does not believe that the Global Resolution Plan will timely or equitably
compensate survivors of Abuse in Scouting.

        While both alternatives channel Abuse Claims to the Settlement Trust, there are significant
differences. The Global Resolution Plan provides a mechanism to channel the Abuse Claims




8    This ove rvie w is qualifie d in its e ntire ty by re fe re nce to the Plan. T he treatment of Claims and Interests under
     the Plan is not intended to, and will not, waive, compromise, or limit any rights, Claims, or Causes of Action if the Plan
     is not confirmed. You should read the Plan in its entirety before voting to accept or reject the Plan.
11   This ove rvie w is qualifie d in its e ntire ty by re fe re nce to the Plan. T he treatment of Claims and Interests under
     the Plan is not intended to, and will not waive, compromise, or limit any rights, Claims, or Causes of Action if the Plan is
     not confirmed. You should read the Plan in its entirety before voting to accept or reject the Plan.


                                                               15
asserted against the Debtors, Local Councils, and Contributing Chartered Organizations to the
Settlement Trust established under section 105(a) of the Bankruptcy Code in accordance with
Article X.F of the Plan. In exchange for the Channeling Injunction, these parties will make
significant contributions to the Settlement Trust including the BSA Settlement Trust Contribution,
the Local Council Settlement Trust Contribution, and the Contributing Chartered Organization
Contribution. These contributions include rights to substantial insurance assets.

         While the BSA Toggle Plan similarly provides a mechanism to channel the Abuse Claims to
the Settlement Trust, it only channels Abuse Claims asserted against the BSA. As a result, the
contributions to be made by the Local Councils and Contributing Chartered Organizations, including
the ability to access substantial insurance assets, will not be made, and the holders of Abuse Claims
will receive only a de minimis recovery from the Debtors’ few assets and potential and uncertain
value of BSA’s rights to insurance policies.

       In either scenario, the assets contributed to the Settlement Trust will be administered by the
Settlement Trustee and used to resolve Abuse Claims in accordance with the Settlement Trust
Documents, including the Settlement Trust Agreement and the Trust Distribution Procedures. The
Trust Distribution Procedures will specify the methodology for processing, liquidating, and paying
Abuse Claims.

        Thus, the Plan provides two alternative scenarios for the Debtors. If the
conditions set forth in the Plan are met, including that holders of Class 8 Direct Abuse
Claims vote in favor of the Plan in a sufficient number, the Plan shall constitute a Global
Resolution Plan and shall provide for the global resolution of Abuse Claims against the
Debtors, Related Non-Debtor Entities, Local Councils, Contributing Chartered
Organizations, and Settling Insurance Companies, and their respective Representatives.
If the conditions set forth in the Plan are not met, including that holders of Class 8 Direct
Abuse Claims do not provide a sufficient number of votes in favor of the Plan, the Plan
shall constitute a BSA Toggle Plan and shall provide for the resolution of Abuse Claims
and other Claims only against the Debtors. Holders, Related Non-Debtor Entities, and
their respective Representatives. Enough holders of Class 8 Direct Abuse Claims must
provide a sufficient number of votesvote in favor of the Plan to receive what the Debtors
believe are the substantial recoveries provided for under the Global Resolution Plan.

        As further discussed in this Disclosure Statement, the BSA has been engaged in good-faith,
arm’s-length negotiations with its key stakeholders to submit the global settlement proposal
embodied in the Global Resolution Plan. These negotiations were conducted in the context of a
formal mediation with the assistance of three highly qualified Mediators appointed by the
Bankruptcy Court. Although the Debtors have not reached agreements with the Mediation Parties
(other than JPM and the Creditors’ Committee), the Debtors will continue to work with the
Mediation Parties and the Mediators in an effort to reach a resolution of these Chapter 11 Cases.

        Generally, the features of settlements contemplated under both the Global Resolution Plan
and the BSA Toggle Plan are as follows:

      A proposed settlement by and among the BSA, JPM (the BSA’s senior Secured lender),
       and the Creditors’ Committee, under which JPM has agreed that, in full and final
       satisfaction of its Allowed Claims and in exchange for the Creditors’ Committee’s

                                                 16
    agreement not to pursue certain alleged estate causes of action, it shall enter into the
    Restated Debt and Security Documents as of the Effective Date. The Restated Debt and
    Security Documents will contain terms that are substantially similar to the Prepetition Debt
    and Security Documents except that, among certain other modifications, the maturity dates
    under the Restated Debt and Security Documents shall be the date that is ten (10) years
    after the Effective Date and principal under the Restated Debt and Security Documents
    shall be payable in installments beginning on the date that is two (2) years after the
    Effective Date;

   The proposed settlement referenced above provides for the BSA’s assumption of its
    prepetition Pension Plan and satisfaction of Allowed Convenience Claims, Allowed General
    Unsecured Claims, and Allowed Non-Abuse Litigation Claims, which are held by creditors
    who are core to the Debtors’ charitable mission or whose Allowed Claims were incurred in
    furtherance of the Debtors’ charitable mission;

   AThe above settlement also contemplates a term loan from the National Boy Scouts of
    America Foundation (as defined in the Plan, the “Foundation”), in the principal amount of
    $42.8 million, which will be used by Reorganized BSA for working capital and general
    corporate purposes. This Foundation Loan will permit the Debtors to contribute to the
    Settlement Trust a substantial amount of consideration in Cash to the Settlement Trust on
    the Effective Date; and

   The BSA will contribute to the Settlement Trust, among other things, (a) Net Unrestricted
    Cash and Investments; (b) the BSA’s right, title, and interest in and to (i) the Scouting
    University, (or net proceeds of its sale), (ii) the Artwork, (iii) the Oil and Gas Interests, (iv)
    the Warehouse and Distribution Center (the value of which is subject to the Leaseback
    Requirement); (c) the net proceeds of the sale of Scouting University; (d) certain of the
    Debtors’ rights under applicable insurance; (de) the Settlement Trust Causes of Action; and
    (ef) the assignment of any and all Perpetrator Indemnification Claims held by the BSA.

                                                                                Estimated
      BSA Settlement Trust Contribution                     Source
                                                                                 Amount




                                               17
            Net Unrestricted Cash and Investments910    Cash                                      $39.9 million
                                             1112
            Warehouse and Distribution Center        Real Property                               $11.6 million
            Scouting University                      Real Property                                $1.8 million
            Artwork                                     Asset                                    $59.0 million
            Oil and Gas Interests                       Asset                                     $7.6 million
            Total Estimated BSA Settlement Trust Contribution13                                 $119.9 million



        In addition to the features described above, the Global Resolution Plan also provides the
following substantial benefits to the holders of Direct Abuse Claims:

        The BSA Global Resolution Note to be issued on the Effective Date to the Settlement Trust
         by the Reorganized BSA in the principal amount of $80,000,000, which will bear interest at a
         rate of 5.5% per annum and be payable semi-annually. Principal payments under the BSA
         Global Resolution Note shall be payable in annual installments due on February 15 of each
         year during the term of the BSA Global Resolution Note, commencing on February 15 with




9    Reflects Unrestricted Cash and Investments on the Effective Date, after giving effect to the Foundation Loan of $42.8
     million, above $75 million less the JPM Exit Fee, Allowed Administrative Expense Claims, Professional Fee Reserve,
     Creditor Representative Fee Cap, and Allowed priority, Secured, and Convenience Claims. T he Debtors believe that
     pursuing potential avoidance actions under the Bankruptcy Code, including potential preference or fraudulent transfer
     actions, would not yield a net return.
10   Represents estimated trust contribution assuming an August 31, 2021 Effective Date per the financial projections in the
     Disclosure Statement. T he actual Cash trust contribution is uncertain and subject various risks, including timing of
     emergence, amount of professional fees incurred, and performance of the organization through the Effective Date.
11   Estimated amounts for the Warehouse and Distribution Center, Scouting University, Artwork, and Oil and Gas Interests
     are based on a broker opinion of value from the Appraisers.
12   Subject to Leaseback Requirement from the Settlement T rust.
13   A delayed emergence will result in a reduction in Cash available to creditors due to increased professional fees and its
     impact on operations.


                                                             18
         certain minimum payment requirements.12                     The BSA Global Resolution Note may be
         prepaid at any time without penalty;

        Local Councils will make a substantial contribution, which the Debtors are committed to
         ensuring is not less than $425,000,000500,000,000, comprised of at least $300 million in Cash
         with the balance in property, exclusive of insurance rights, to the Settlement Trust to resolve
         the Abuse Claims that may be asserted against them in exchange for being included as a
         Protected Party under the Global Resolution Plan and receiving the benefits of the
         Channeling Injunction;

        The assignment and transfer to the Settlement Trust of all of the insurance rights of all of
         the BSA, Local Councils and Contributing Chartered Organizations under insurance policies
         of the Debtors, Local Councils and Contributing Chartered Organizations, thereby providing
         the potential for substantial insurance recoveries to holders of Direct Abuse Claims;

        A mechanism by which Chartered Organizations can make substantial contributions to the
         Settlement Trust to resolve Abuse Claims that may be asserted against them in connection
         withrelated to Abuse that arose in connection with their sponsorship of one or more
         Scouting units in exchange for being included as a Protected Party under the Global
         Resolution Plan and receiving the benefits of the Channeling Injunction, thereby becoming
         “Contributing Chartered Organizations” under the Plan; . The Debtors shall work in good
         faith with other parties involved in these Chapter 11 Cases to develop a protocol for
         addressing participation by Chartered Organizations in the benefits of the Channeling
         Injunction; and

        A mechanism by which Insurance Companies may enter into Insurance Settlement
         Agreements and provide sum-certain contributions to the Settlement Trust in exchange for
         being included as a Protected Party under the Global Resolution Plan and receiving the
         benefits of the Channeling Injunction, thereby becoming “Settling Insurance Companies”
         under the Plan; and.




12   In accordance with the Plan, such annual principal payments shall be equal to the sum of the following calculation: (a)
     $4,500,000; plus (b) $3.50 multiplied by the aggregate number of Youth Members as of December 31 of the preceding
     year up to the forecasted number of Youth Members for such year as set forth in the Debtors’ five-year business plan;
     plus (c) $50 multiplied by the aggregate number of High Adventure Base Participants during the preceding calendar year;
     plus (d) $50 multiplied by the aggregate number of Youth Members in excess of the forecast set forth in the Debtors’
     five-year business plan; plus (e) $150 multiplied by the aggregate number of High Adventure Base Participants in excess
     of the forecasted number of High Adventure Base Participants for such year as set forth in the Debtors’ five-year business
     plan. T he forecast for years after 2025 shall be deemed to be the forecast for calendar year 2025.


                                                              19
       The following chart illustrates the BSA Settlement Trust Contribution under the BSA Toggle
Plan and Global Resolution Plan, respectively:

                                                                                                            Global
                                                                                BSA Toggle
                                                                                                          Resolution
     BSA Settlement Trust Contribution                        Source           Plan Estimated
                                                                                                        Plan Estimated
                                                                                  Amount
                                                                                                           Amount
     Net Unrestricted Cash and                                  Cash             $70.3 million to        $59.8 million to
     Investments1314                                                             $102.3 million           $91.8 million
      Warehouse and Distribution Center1516               Real Property           $11.6 million           $11.6 million
      Scouting University                                 Real Property            $2.0 million            $2.0 million
      Artwork                                                  Asset              $59.0 million           $59.0 million
      Oil and Gas Interests                                    Asset               $7.6 million            $7.6 million
     BSA Global Resolution Note                           Note Payable                 N/A                $80.0 million




13    Reflects Unrestricted Cash and Investments on the Effective Date, after giving effect to the Foundation Loan of $42.8
      million, above $40 million less the JPM Exit Fee, Allowed Administrative Expense Claims, Professional Fee Reserve,
      Creditor Representative Fee Cap, and Allowed priority, Secured, and Convenience Claims. T he Debtors believe that
      pursuing potential avoidance actions under the Bankruptcy Code, including potential preference or fraudulent transfer
      actions, would not yield a net return.
14    Represents estimated trust contribution assuming a December 31, 2021 Effective Date per the financial projections in the
      Disclosure Statement. T he actual Cash trust contribution is uncertain and subject various risks, including timing of
      emergence, amount of professional fees incurred, and performance of the organization through the Effective Date.
15    Estimated value based on a third-party broker opinion of value from November 2020 which is further supported by
      current negotiations with a potential purchaser, both of which contemplate a leaseback to BSA at current market rates
      with 3% annual increases.
16    Subject to Leaseback Requirement from the Settlement T rust.



                                                              20
     Total Estimated BSA Settlement Trust                                       $150.5 million          $220.0 million
     Contribution                                                                 to $182.5                to $252.0
                                                                                   million                 million17
         Hartford will make a contribution of up to $650 million to the Settlement Trust for the
payment of Abuse Claims in exchange for the sale of the Hartford Policies to Hartford free and
clear of the interests of all third parties, including any additional insureds under the Hartford
Policies, which interests will be channeled to the Settlement Trust; being included as a Protected
Party under the Global Resolution Plan; and receiving the benefits of the Channeling Injunction.

        The Debtors anticipate that every Local Council will join and fully participate in the
Debtors’ Plan. The Debtors are fully committed to ensuring that the Local Councils contribute a
sum of not less than a total of $425,000,000500,000,000 to the Settlement Trust. The ad hoc
committee comprised of eight representative Local Councils (the “Ad Hoc Committee of Local
Councils”) has conducted its own diligence to assess the amount each Local Council can contribute
to the Settlement Trust. The Debtors believe that it is feasible for the Local Councils to contribute
at least a total of $425,000,000500,000,000 to the Settlement Trust. Moreover, the Ad Hoc
Committee has committed to work with the Debtors to deliver the $500,000,000 contribution amount
from Local Councils.

        With respect to Chartered Organizations and Settling Insurance Companies, as of this filing,
there is one Settling Insurance Company participating in the Plan and no Contributing Chartered
Organizations. Thethe Debtors are committed to working with both groups to increase participation
and contributions to the Settlement Trust, and will work in good faith with other parties involved in
these Chapter 11 Cases to develop a protocol for addressing participation by Chartered
Organizations in the benefits of the Channeling Injunction. When any Chartered Organization
agrees to a settlement, the Debtors will sendfile a notice to all parties in intereston the bankruptcy
case docket for distribution to any party that has requested notice pursuant to Bankruptcy Rule
2002 stating the name of the Contributing Chartered Organization and the amount of their
contribution. The Debtors will also notify all parties in interestany party that has requested notice




17   If emergence were to occur in September, BSA estimates that the Net Unrestricted Cash and Investments under the Global
     Resolution Plan would be approximately $90 million resulting in a value of BSA Settlement T rust Contribution of
     approximately $250 million; however, assuming a December 31, 2021 emergence, as reflected in the chart below, the
     amount of Net Unrestricted Cash and Investments drops to $60 million and as a result the total BSA Settlement T rust
     Contribution is valued at approximately $220 million. T he BSA Settlement T rust Contribution value could be higher or
     lower than $220 million depending on (a) timing of emergence, (b) performance of BSA’s underlying business between
     now and emergence, (c) the level of professional fees incurred, and (d) the realizable value of the non-cash components of
     the BSA Settlement T rust Contribution.


                                                              21
pursuant to Bankruptcy Rule 2002 of any additional Settling Insurance Companies. The Debtors
will also post a notice of any new Contributing Chartered Organizations and Settling Insurance
Companies at https://omniagentsolutions.com/bsa.

         The Debtors have compiled a list of all potential Protected Parties under the Plan, including
the identities of all Local Councils, Chartered Organizations, and Insurance Companies. If the Plan
is confirmed as a Global Resolution Plan, to the extent any such parties participate, they will be
included in the definition of Protected Parties and will benefit from the Channeling Injunction. This
list     of      potential     Protected      Parties     will      be     made      available      at
https://omniagentsolutions.com/bsa-SAballots and https://omniagentsolutions.com/bsa-ballots. This
list only includes potential Protected Parties for disclosure purposes—it does not mean
that any such party will in fact become a Protected Party under the Plan.

         As such, the Debtors are affirmatively seeking to reach further mediated
settlements of disputed issues related to the structure of the Plan, the nature, timing and
amount of contributions from the Debtors, Local Councils, Contributing Chartered
Organizations and Settling Insurance Companies, and other matters, which may result in
the amendment or modification of the Plan to propose additional settlements pursuant to
section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019. The Debtors
believe that resolution of these controversies in advance of the Confirmation Hearing will
facilitate the favorable resolution of these Chapter 11 Cases and maximize distributions
to holders of Allowed Claims and Abuse Claims that will be satisfied by the Settlement
Trust in accordance with the Trust Distribution Procedures.

        The following section of the Disclosure Statement provides a general overview of the
Debtors’ timeline and various important sections of the Plan with respect to both the Global
Resolution Plan and BSA Toggle Plan and the proposed treatment of all holders of Claims against,
and Interests in, the Debtors. For a more detailed description of the terms and provisions of the
Plan, please refer to Article VI of this Disclosure Statement titled “Overview of the Plan.” All
information and statements contained in this Disclosure Statement, including this overview of the
Plan, are qualified in their entirety by the Plan, in addition to the information, the financial
statements, and all other documents accompanying the Plan.

       2.      1. The Settlement TrustTimeline

       As the Debtors have stated throughout these Chapter 11 Cases, emergence at the end of
summer of 2021 is critical. There are several reasons for this. The Debtors’ recruiting season
occurs at the end of the summer-time as children return to school. The Debtors membership
dropped significantly in 2020 as a result of the Covid-19 pandemic. In order to rebuild membership
and ensure a successful 2021 recruiting season the Debtors must emerge from the cloud of these
Chapter 11 Cases. If the number of new members and returning members is substantially reduced
from current projections, the Debtors could lack the means to meet their operational needs or
otherwise emerge from bankruptcy. Timely emergence from Chapter 11 is essential to the
Debtors’ ability to improve their operations.

      Additionally, the Debtors’ cash flows from operating activities are seasonal. Typically,
September through March are the peak season of cash inflows for the Debtors, with April through
August being low points. The Debtors use a significant portion of cash flows from the fall and


                                                 22
winter to subsidize their operations during the low cash flow periods occurring in the spring and
summer. The Debtors have assumed that they would generate significant cash flow after a
summer 2021 emergence from bankruptcy and this cash flow would enable them to have adequate
liquidity during their low cash flow periods. Without strong fall cash flow, the Debtors would not be
able to meet their operational needs during the spring and summer. Thus, strong cash flow during
the fall and winter seasons are crucial to the Debtors’ survival.

        Finally, substantial professional fees will continue to accrue until a plan is confirmed and
becomes effective. At this time, the Debtors’ bankruptcy estate bears the burden for the fees of
the professionals and advisors to the Debtors, the Tort Claimants’ Committee, the Future
Claimants’ Representative, the Unsecured Creditors Committee, and JPMorgan. Such fees are
substantial and to date the Debtors have incurred more than $120 million in professionals fees
related to this restructuring. By the end of August 2021, the Debtors estimate the professional fees
in the chapter 11 cases will equal or exceed $150 million. Each successive month is expected to
cost the estate approximately $10 million or more. The Debtors believe this is wholly inappropriate
for a non-profit chapter 11 proceeding and believe emergence from bankruptcy as soon as possible
is essential to stop the accrual of additional professional fees.

         Until very recently, there has been not been sufficient support for a plan of reorganization
from the survivor constituencies to facilitate a global resolution that would accomplish the dual goals
of this restructuring. The Debtors are optimistic, however, because of progress made during recent
mediation sessions, support for the Plan from the holders of Direct Abuse Claims is probable.
Unfortunately, the Debtors do not yet have support for the Plan from their insurers. Without the
support of the insurers, confirmation of this Plan may not occur until late 2021, which will place a
further financial burden on the Debtors. The potential for protracted litigation between the
representatives of holders of Direct Abuse Claims and Insurance Companies under the Plan is
great and will cause increased costs and expenses to the Debtors, including with respect to
professional fees.

       In light of these circumstances and the delayed emergence from the Chapter 11 Cases, the
Debtors have worked with their advisors to take steps to mitigate the financial impact.

        If emergence were to occur in September 2021, BSA estimates that the Net Unrestricted
Cash and Investments under the Global Resolution Plan would be approximately $90 million
resulting in a value of BSA Settlement Trust Contribution of approximately $250 million; however,
assuming a December 31, 2021 emergence, as reflected in the chart below, the amount of Net
Unrestricted Cash and Investments drops to $60 million and as a result the total BSA Settlement
Trust Contribution is valued at approximately $220 million. The BSA Settlement Trust Contribution
value could be higher or lower than $220 million depending on (a) timing of emergence, (b)
performance of BSA’s underlying business between now and emergence, (c) the level of
professional fees incurred, and (d) the realizable value of the non-cash components of the BSA
Settlement Trust Contribution.

        The following chart reflects the value of the BSA Settlement Trust Contribution over time:

                                  9/30/2
         ($ in millions)                   10/31/21   11/30/21      12/31/21   1/31/22   2/28/22   3/31/22
                                     1
Unrestricted Cash & Investments              $183.3        $182.7     $186.5    $203.3    $187.2    $201.5




                                                      23
 after Foundation Loan Proceeds        $171.3
 Less:
 Unrestricted Cash & Investments
     Retained by BSA 18                 (25.0)       (37.0)         (36.0)      (40.0)       (57.0)        (41.0)       (55.0)
 Professional Fees Paid        from
      9/1/21 Forward 19                 (38.3)       (49.1)         (60.8)      (70.8)       (82.0)        (92.7)      (104.0)
 Coalition             Restructuring
     Expenses20                         (10.5)       (10.5)         (10.5)      (10.5)       (10.5)        (10.5)       (10.5)
 Other Deductions 21
                                         (5.3)        (5.2)          (5.3)       (5.3)         (5.2)        (5.3)         (5.3)
 Net Unrestricted Cash &
 Investments (to Settlement Trust)      $92.3        $81.5          $70.1       $59.9        $48.6         $37.7        $26.7
 Value of Non-Cash Contributions
     to Settlement Trust22              160.1        160.1          160.1       160.1        160.1         160.1        160.1
 Total Estimated Contributions to
 Settlement Trust                      $252.4      $241.6          $230.2      $220.0       $208.8        $197.8       $186.9
On the Effective Date of the Plan, the Settlement Trust will be established for the benefit of holders
of Abuse Claims. From and after the Effective Date, all Abuse Claims shall be channeled to the
Settlement Trust, which will be funded by the Settlement Trust Assets. As further described in
Article VII of this Disclosure Statement, the Settlement Trust will administer the Settlement Trust
Assets and process, liquidate, and pay Abuse Claims in accordance with the Trust Distribution
Procedures.

       The purpose of the Settlement Trust is to assume liability for all Abuse Claims, to administer
the Settlement Trust Assets, and to direct the processing, liquidation, and payment of all
compensable Abuse Claims. The Settlement Trust will resolve Abuse Claims through the Trust




18   Minimum retained Unrestricted Cash and Investments is $25 million if the Effective Date is on or before 9/30/21.
     Beginning on 10/1/21, the minimum retained Unrestricted Cash and Investments increases based on cumulative estimated
     monthly net cash flows. For example, if the BSA has an Effective Date of 10/31/21, the minimum retained cash increases
     from $25 million to $37 million based on an estimated monthly cash flow of $12 million during the month of October.
19   Includes all professional fees paid form 9/1/21 forward, including the Professional Fee Reserve Amount and ordinary
     professional fee payments, if applicable.
20   Assumed to be $10.5 million for all Effective Dates.
21   Consists of amounts of cash (a) equal to the JPM Exit Fee, (b) sufficient to fund all unpaid Allowed Administrative
     Expense Claims, (c) equal to the Creditor Representative Fee Cap, (d) estimated to be required to satisfy Allowed Priority
     T ax Claims, Allowed Other Priority Claims, Allowed Secured Claims, and Allowed Convenience Claims, and (e) sufficient
     to fund all accrued but unpaid interest and reasonable fees and expenses of JPM as of the Effective Date.
22   Consists of Net Unrestricted Cash and Investments, the value of Scouting University, the Artwork, the Oil and Gas
     Interests, and the Warehouse and Distribution Center, subject to the Leaseback Requirement, and the $80 million BSA
     Global Resolution Note.


                                                              24
Distribution Procedures, which are summarized in Article VII of this Disclosure Statement and
attached to the Plan as Exhibit A. The Trust Distribution Procedures are designed to permit the
Settlement Trustee to provide substantially similar treatment to holders of legally valid and factually
supported, similar Abuse Claims.

         As further described in Article VII.B.1 of this Disclosure Statement, under the Global
Resolution Plan, upon a proper election on the Ballot, a holder of a properly completed,
non-duplicative Direct Abuse Claim may elect to receive an “Expedited Distribution” in the amount
of $1,500 and avoid submitting materials to, and having his or her Abuse Claim analyzed and
resolved by, the Settlement Trust. The Settlement Trust will pay such amounts on, or as reasonably
practicable after, the Effective Date. Only holders of valid non-duplicative Abuse Claims will be
eligible to elect to receive the Expedited Distribution. The Expedited Distribution does not apply if
the Plan is confirmed as a BSA Toggle Plan; provided, however, the Settlement Trustee may
create a similar expedited distribution option in a de minimis amount, if, after consultation with the
STAC, the Settlement Trustee determines that creation of such an expedited liquidation process is
warranted in order to simplify processing Abuse Claims.

         If a holder of a Direct Abuse Claim does not properly elect to receive the Expedited
Distribution (or any similar mechanism established by the Settlement Trustee in the case of the
BSA Toggle Plan) and chooses to pursue recovery from the Settlement Trust through the Trust
Distribution Procedures, he or she will submit a “Trust Claim Submission” to the Settlement Trust,
pursuant to which the “Abuse Claimant” will submit a claim for determination of validity, insured
status, and potential valuation by the Settlement Trustee. The Settlement Trustee will evaluate
each Trust Claim Submission. If the Settlement Trustee determines that the evidence in the Trust
Submission Claim meets certain validity requirements listed in Section 4.4 of the Global Resolution
Plan TDP and Section 5.4 of the BSA Toggle Plan TDP, the Settlement Trustee will utilize the
“Claims Matrix” and “Points Scaling Factors” described below in Article VII.B.3 of this Disclosure
Statement and in the Trust Distribution Procedures to assign a point value to the Abuse Claim that
will help determine the distribution amount for such Claim.

         The Claims Matrix has five tiers of Abuse categories, based on the severity of the Abuse,
with associated “Base Points” values and “Maximum Points” values. Once an Abuse Claim is
assigned to a tier in the Claims Matrix, the Settlement Trustee determines such Claim’s points value
by applying the Points Scaling Factors to the Base Points value in the applicable tier. The
Settlement Trustee determines the appropriate Points Scaling Factors based on aggravating or
mitigating factors associated with the specific Abuse Claim. Aggravating factors, which cause an
increase in points, include the nature and circumstances of the Abuse, the abuser profile, and lasting
impact of the Abuse on the Abuse survivor. Mitigating factors, which cause a decrease in points,
include the absence or attenuation of a Protected Party’s responsibility for the Abuse, other awards
or settlements received by the Abuse survivor on account of the Abuse, and lack or weakness of
the evidence submitted to the Settlement Trust. At most, an Abuse Claim can be assigned the
Maximum Points value for the tier that is it in. An Abuse Claim’s ultimate cash value may vary
upward (in the case of a larger-than-expected Settlement Trust corpus) or downward (in the case
of a smaller-than-expected Settlement Trust corpus) from the Base Points and Maximum Points
values in the Claims Matrix based on the Trust Corpus Scaling Factor determined by the Settlement
Trustee.



                                                  25
        Once the Abuse Claimant accepts the Settlement Trustee’s “Proposed Claim Valuation” or
the reconsideration process contemplated in Section 4.6 of the Global Resolution Plan TDP and
Section 5.6 of the BSA Toggle Plan TDP and potential tort system process described in Article IX
of the Global Resolution Plan TDP and Article X of the BSA Toggle Plan TDP have been
exhausted, as applicable, and the Abuse Claimant executes a release, the Abuse Claim becomes a
“Settled Claim” eligible for payment pursuant to the terms and conditions of the Trust Distribution
Procedures. The Settlement Trust will make an “Initial Distribution” to a holder of a Settled Claim
within 30 days of the Abuse Claim becoming a Settled Claim and the Settlement Trust establishing
the “Initial Settlement Trust Corpus Scaling Factor”. In order to set the Initial Settlement Trust
Corpus Scaling Factor, the Settlement Trustee will consult the STAC and analysis the estimated
available Settlement Trust Assets and estimated total points assigned to Settled Claims while taking
into account the need to reserve Settlement Trust assets to pay for Abuse Claims that will be
submitted to the Settlement Trust in the future and to fund litigation against Non-Settling Insurance
Companies and pay Settlement Trust operations. The Settlement Trustee will conduct a valuation
of available Settlement Trust Assets every six months after the Initial Settlement Trust Corpus
Scaling Factor is determined and decide, in consultation with the SPAC, whether to establish a
“Subsequent Settlement Trust Corpus Scaling Factor” and make a “Subsequent Distribution” to
Settled Claims, by analyzing the same factors looked at in developing the Initial Settlement Trust
Corpus Scaling Factor, and the evolving Settlement Trust corpus and Settled Claim points amounts.

        If a holder of an Abuse Claim is not satisfied with the Settlement Trust’s determination of
validity or valuation of his or her Claim, the Trust Distribution Procedures provide for a
reconsideration process, and in the last resort, a claimant may pursue the Settlement Trust in the
tort system, pursuant to certain restrictions set forth in the Trust Distribution Procedures. The
Trust Distribution Procedures will be the sole and exclusive method by which the holder of an
Abuse Claim may seek allowance and resolution of his or her Abuse Claim.

       3.      2. The Channeling Injunction

         The Channeling Injunction to be issued as a part of the Plan will permanently and forever
stay, bar, and enjoin holders of Abuse Claims from taking any action for the purpose of directly or
indirectly or derivatively collecting, recovering, or receiving payment of, on, or with respect to any
Abuse Claim other than from the Settlement Trust pursuant to the Settlement Trust Agreement and
the Trust Distribution Procedures, or as otherwise set forth in the Trust Distribution Procedures.
Each holder of an Abuse Claim will have no right whatsoever at any time to assert its Abuse Claim
against any Protected Party or any property or interest in property of any Protected Party.

        If the Plan is confirmed as a Global Resolution Plan, the Protected Parties include: (a) the
Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the Local Councils; (e) the
Contributing Chartered Organizations; (f) the Settling Insurance Companies, including Hartford; and
(g) with respect to each of the Persons in the foregoing clauses (a) through (f), such Persons’
Representatives; provided, however, that no Perpetrator is or shall be a Protected Party.
Notwithstanding the foregoing, if the Plan is Confirmed as a Global Resolution Plan, a Contributing
Chartered OrganizationsOrganization shall be a Protected PartiesParty only with respect to any
Abuse Claims that exist solely by virtue of theClaim that is attributable to, arises from, is based
upon, relates to, or results from, Abuse that occurred prior to the Petition Date: (a) in connection
with the Contributing Chartered Organizations’ affiliation with the DebtorsOrganization’s


                                                 26
sponsorship of one or more Scouting units; or (b) that has been asserted in a proof of claim filed in
the Chapter 11 Cases asserting a Direct Abuse Claim.

       If the Plan is confirmed as a BSA Toggle Plan, the Protected Parties include: (ia) the
Debtors; (iib) Reorganized BSA; (iiic) the Related Non-Debtor Entities; and (ivd) all of such
Persons’ Representatives; provided, however, that no Perpetrator is or shall be a Protected Party.

         The Debtors have compiled a list of all potential Protected Parties under the Plan, including
the identities of all Local Councils, Chartered Organizations, and Insurance Companies. If the Plan
is confirmed as a Global Resolution Plan, to the extent any such parties participate, they will be
included in the definition of Protected Parties and will benefit from the Channeling Injunction. This
list     of      potential     Protected      Parties     will      be     made      available      at
https://omniagentsolutions.com/bsa-SAballots and https://omniagentsolutions.com/bsa-ballots.     This
list only includes potential Protected Parties for disclosure purposes—it does not mean
that any such party will in fact become a Protected Party under the Plan.

        The effect of “channeling” Abuse Claims to the Settlement Trust is that Abuse Claims may
only be pursued against, and resolved by, the Settlement Trust and in connection with the Trust
Distribution Procedures, or as otherwise set forth in the Trust Distribution Procedures. Following
the Effective Date, Abuse Claims may not be asserted against the Debtors, the Reorganized BSA
or any other Protected Party (as applicable under each of the Plan scenarios). For the avoidance
of doubt, Abuse Claims include Indirect Abuse Claims.

       4.      3. Treatment of General Unsecured Claims, Convenience Claims, and
               Non-Abuse Litigation Claims

        As discussed in greater detail below, holders of Allowed General Unsecured Claims (to the
extent such Claims are not Insured Non-Abuse Claims) shall receive, subject to the holder’s ability
to elect Convenience Class treatment on account of the Allowed General Unsecured Claim, its Pro
Rata Share of the Core Value Cash Pool up to the full amount of such Allowed General Unsecured
Claim. If a holder of a General Unsecured Claim greater than $50,000 makes the optional
Convenience Class election, such on its Ballot, such holder’s Claim will be irrevocably reduced to
$50,000 and the holder shall receive, as provided in the Plan, Cash in an amount equal to 100% of
such holder’s Allowed $50,000 Convenience Class Claim. General Unsecured Claims in an amount
of $50,000 or less, if Allowed under the Plan, shall be treated as a Class 5 Convenience Claim, and
will be paid 100% of the Allowed amount of such Claim, once Allowed. The treatment of Allowed
General Unsecured Claims under the Plan recognizes that the holders of such Claims delivered
value that is core to the Debtors’ charitable mission or whose Allowed Claims were incurred in
furtherance of the Debtors’ charitable mission and, accordingly, are entitled to a recovery from the
value of the Debtors’ core assets. Holders of Non-Abuse Litigation Claims shall retain the right to
recover from available Insurance Coverage, available proceeds of any Insurance Settlement
Agreements, and co-liable non-Debtors (if any) or their insurance coverage on account of such
Claims. To the extent that the holder of an Allowed Non-Abuse Litigation Claim fails to recover in
full from the foregoing sources on account of such Allowed Claim after exhausting its remedies in
respect thereof, such holder may elect to have its Allowed Claim treated as an Allowed
Convenience Claim subject to and in accordance with the Plan.




                                                 27
        Additionally, the Debtors’ insurance coverage for years 2013 and later is shared among
Abuse Claims and Non-Abuse Litigation Claims, but there is a negligible risk that the Debtors will
exhaust all of their insurance coverage for such years on account of Non-Abuse Litigation Claims.
The Debtors have identified approximately fifty (50) Non-Abuse Litigation Claims, all of which
appear to have arisen in 2013 or later. The Debtors believe that at least ten (10) of these Claims
will be disallowed through the Claims reconciliation process. The Debtors have approximately $200
million of available insurance coverage in each such year. Moreover, it is possible that a material
number of these claims will not exceed the $1 million per-occurrence limit of the primary policies
issued by Old Republic Insurance Company. These primary policies have no aggregate limit;
accordingly, it is the Debtors’ position that they cannot be exhausted. As such, the assertion that
the Debtors will use all of their insurance coverage for Non-Abuse Litigation Claims is purely
speculative and, in the Debtors’ view, highly unlikely.

       5.      4. Treatment of the Claims Under the Debtors’ Secured Facilities

       The 2010 Credit Facility Claims, 2019 RCF Claims, 2010 Bond Claims, and 2012 Bond
Claims will be Allowed and deemed fully Secured. On the Effective Date of the Plan, all such
Claims will be restructured under the Restated Debt and Security Documents.

       5. General Settlement of Claims and Interests

        As described more fully in Articles V.R and X of the Plan, pursuant to section 1123 of the
Bankruptcy Code and Bankruptcy Rule 9019 and in consideration for the classification, distributions,
releases, and other benefits provided under the Plan, upon the Effective Date, the provisions of the
Plan shall constitute a good faith compromise and settlement of Claims, Interests, and controversies
relating to the contractual, legal, and subordination rights that holders of Claims or Interests might
have with respect to any Claim or Interest under the Plan. Distributions made to holders of Claims
in any Class are intended to be final.

       6. Modification and Amendments

       Mediation and settlement negotiations with various parties are on-going and will
continue after the date of this Disclosure Statement. Subject to the limitations contained
in the Plan, the Debtors reserve the right to modify the Plan as to material terms and
seek Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit
votes on such modified Plan. Subject to certain restrictions and requirements set forth in
section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions
on modifications set forth in the Plan, the Debtors expressly reserve their rights to alter,
amend, or modify materially the Plan with respect to the Debtors one or more times
including after Confirmation, and, to the extent necessary, may initiate proceedings in the
Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect or
omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or the
Confirmation Order, in such matters as may be necessary to carry out the purposes and
intent of the Plan.

       For the avoidance of doubt, such modification(s) may include a settlement pursuant
to Bankruptcy Rule 9019 to resolve any unresolved controversies, including but not
limited to those described in this Disclosure Statement. Any such modification or


                                                 28
supplement shall be considered a modification of the Plan and shall be made in
accordance with Article XII of the Plan.

       7. Effect of Confirmation on Modifications

       If the Bankruptcy Court finds, after a hearing on notice to the parties in interest in
the Chapter 11 Cases, that the proposed modification does not materially and adversely
change the treatment of the Claim or Interest of any holder thereof who has not accepted
in writing the proposed modification, the Bankruptcy Court may deem the Plan to be
accepted by all holders of Claims or Interests who have previously accepted the Plan.
Entry of a Confirmation Order shall mean that all modifications or amendments to the
Plan occurring after the solicitation thereof are approved pursuant to section 1127(a) of
the Bankruptcy Code and do not require additional disclosure or resolicitation under
Bankruptcy Rule 3019.

      For the avoidance of doubt, any and all rights of holders of Claims against the
Debtors or Interests in the Debtors are expressly reserved under Bankruptcy Rule 3019
and any other applicable provisions under the Bankruptcy Rules, Local Rules of the
Bankruptcy Court, or Bankruptcy Code.

       6.      8. Summary and Description of Classes and Treatment

         Except for Administrative Expense Claims and Priority Tax Claims, which are not required
to be classified, all Claims and Interests are divided into Classes under the Plan. The following
chart summarizes the projected distributions to holders of Allowed Claims against and Interests in
each of the Debtors under the Plan and Abuse Claims that will be resolved by the Settlement Trust
in accordance with the Trust Distribution Procedures. This chart is only a summary of such
classification and treatment and reference should be made to the entire Disclosure Statement and
the Plan for a complete description of the classification and treatment of Claims and Interests. The
ability to receive distributions under the Plan depends upon the ability of the Debtors to obtain
Confirmation of the Plan and meet the conditions to Confirmation and effectiveness of the Plan, as
discussed in this Disclosure Statement. And forFor holders of Direct Abuse Claims under Class 8,
the ability to receive distributions under the Plan depends upon the ability of the Debtors to obtain
Confirmation of the Plan as a Global Resolution Plan or BSA Toggle Plan. If the Plan is confirmed
as a Global Resolution Plan, the Debtors believe that holders of Direct Abuse Claims will receive
much more significant distributions thatthan they would otherwise receive under the BSA Toggle
Plan.

        Moreover, although every reasonable effort was made to be accurate, the projections of
estimated recoveries are only an estimate. Any estimates of Claims or Interests in this Disclosure
Statement may vary from the final amounts allowed by the Bankruptcy Court. As a result of the
foregoing and other uncertainties which are inherent in the estimates, the estimated recoveries in
this Disclosure Statement may vary from the actual recoveries received. The projected recoveries
set forth below may change based upon changes in the amount of Allowed Claims and Abuse
Claims resolved by the Settlement Trust in accordance with the Trust Distribution Procedures, as
well as other factors related to the Debtors’ operations and general economic conditions. The




                                                 29
Debtors reserve the right to modify the Plan consistent with section 1127 of the Bankruptcy Code
and Bankruptcy Rule 3019.

         The summary of classification and treatment of Claims against and Interests in the Debtors
is as follows:




                                                30
 Class Designation142 Treatment under the Plan                           Impairment and
                                                                                 Estimated
                3                                                         Entitlement to
                                                                              Amount1524 and
                                                                               Vote
                                                                               Approximate
                                                                           Percentage Recovery
   1           Other Priority Each holder of an Allowed Unimpaired          Estimated Allowed
               Claims         Other Priority Claim shall                    Amount: Less than
                              receive: (i) payment in Cash Not Entitled to  $0.1 million
                              in an amount equal to such Vote (Presumed to
                              Allowed Other Priority         Accept)        Estimated Percentage
                              Claim; or (ii) satisfaction of                Recovery: 100%




1423   T he Debtors reserve the right to eliminate any Class of Claims in the event they determine that there are no Claims in
       such Class.
1423   T he Debtors reserve the right to eliminate any Class of Claims in the event they determine that there are no Claims in
       such Class.
1524   Figures with respect to the Allowed amounts of the Claims set forth in this chart are based upon the Debtors’ best
       estimates of such Claims as of the date of this Disclosure Statement. T hese estimates are based on various assumptions.
       T he actual amounts of Allowed Claims may differ significantly from these estimates should one or more underlying
       assumptions prove to be incorrect. Such differences may adversely affect the percentage of recovery to holders of
       Allowed Claims under the Plan. Moreover, the estimated recoveries set forth herein are necessarily based on certain
       assumptions, the realization of which are beyond the Debtors’ control.


                                                               31
Class Designation142 Treatment under the Plan         Impairment and          Estimated
        3                                              Entitlement to       Amount1524 and
                                                            Vote             Approximate
                                                                         Percentage Recovery
                     such Allowed Other Priority
                     Claim in any other manner
                     that renders the Allowed
                     Other Priority Claim
                     Unimpaired, including
                     Reinstatement.
 2     Other         Each holder of an Allowed        Unimpaired          Estimated Amount: $0
       Secured       Other Secured Claim shall
       Claims        receive: (i) payment in Cash     Not Entitled to   Estimated Percentage
                     in an amount equal to the        Vote (Presumed to Recovery: 100%
                     Allowed amount of such           Accept)
                     Claim; (ii) satisfaction of
                     such Other Secured Claim in
                     any other manner that
                     renders the Allowed Other
                     Secured Claim Unimpaired,
                     including Reinstatement; or
                     (iii) return of the applicable
                     collateral in satisfaction of
                     the Allowed amount of such
                     Other Secured Claim.
 3A    2010 Credit   Each holder of an Allowed        Impaired            Estimated Amount:
       Facility      2010 Credit Facility Claim                           $80,762,060
       Claims        shall receive a Claim under      Entitled to Vote
                     the Restated Credit Facility                         Estimated Percentage
                     Documents in an amount                               Recovery: 100%
                     equal to the amount of such
                     holder’s Allowed 2010
                     Credit Facility Claim.
 3B    2019 RCF      Each holder of an Allowed        Impaired            Estimated Amount:
       Claims        2019 RCF Claim shall                                 $61,542,720
                     receive a Claim under the        Entitled to Vote
                     Restated Credit Facility                             Estimated Percentage
                     Documents in an amount                               Recovery: 100%
                     equal to the amount of such
                     holder’s Allowed 2019 RCF
                     Claim.
 4A    2010 Bond     Each holder of an Allowed        Impaired            Estimated Amount:
       Claims        2010 Bond Claim shall                                $40,137,274
                     receive a Claim under the        Entitled to Vote
                     Restated 2010 Bond                                   Estimated Percentage
                     Documents in an amount                               Recovery: 100%


                                            32
Class Designation142 Treatment under the Plan           Impairment and          Estimated
        3                                                Entitlement to       Amount1524 and
                                                              Vote             Approximate
                                                                           Percentage Recovery
                     equal to the amount of such
                     holder’s Allowed 2010 Bond
                     Claim.
 4B    2012 Bond     Each holder of an Allowed          Impaired            Estimated Amount:
       Claims        2012 Bond Claim shall                                  $145,662,101
                     receive a Claim under the          Entitled to Vote
                     Restated 2012 Bond                                     Estimated Percentage
                     Documents in an amount                                 Recovery: 100%
                     equal to the amount of such
                     holder’s Allowed 2012 Bond
                     Claim.
 5     Convenience   Each holder of an Allowed          Impaired            Estimated Amount:
       Claims        Convenience Claim shall                                $2.3 million – $2.9
                     receive Cash in an amount          Entitled to Vote    million
                     equal to 100% of such
                     holder’s Allowed                                       Estimated Percentage
                     Convenience Class Claim.                               Recovery: 100%
 6     General       Each holder of an Allowed          Impaired            Estimated Amount:
       Unsecured     General Unsecured Claim                                $26.5 million – $33.5
       Claims        (to the extent such Claim is       Entitled to Vote    million
                     not an Insured Non-Abuse
                     Claim) shall receive, subject                          Estimated Percentage
                     to the holder’s ability to elect                       Recovery: 75 – 95%
                     Convenience Class
                     treatment on account of the
                     Allowed General Unsecured
                     Claim, its Pro Rata Share of
                     the Core Value Cash Pool
                     up to the full amount of such
                     Allowed General Unsecured
                     Claim in the manner
                     described in Article VII of
                     the Plan.
 7     Non-Abuse     Each holder of an Allowed          Impaired            Estimated Amount:




                                              33
 Class Designation142 Treatment under the Plan                             Impairment and                Estimated
                3                                                           Entitlement to             Amount1524 and
                                                                                 Vote                   Approximate
                                                                                                    Percentage Recovery
               Litigation          Non-Abuse Litigation Claim                                        Undetermined1625
               Claims              shall, subject to the holder’s Entitled to Vote
                                   ability to elect Convenience                                       Estimated Percentage
                                   Class treatment as provided                                        Recovery: 100%
                                   in the following sentence,
                                   retain the right to recover up
                                   to the amount of such
                                   holder’s Allowed
                                   Non-Abuse Litigation Claim
                                   from (i) available Insurance
                                   Coverage or the proceeds of
                                   any insurance policy of the
                                   Debtors, including any
                                   Specified Insurance Policy
                                   or D&O Liability Insurance
                                   Policy, (ii) applicable
                                   proceeds of any Insurance
                                   Settlement Agreements, and
                                   (iii) co-liable non-debtors (if
                                   any) or their insurance
                                   coverage. Solely to the
                                   extent that the holder of an
                                   Allowed Non-Abuse
                                   Litigation Claim fails to
                                   recover in full from the
                                   foregoing sources on
                                   account of such Allowed
                                   Claim after exhausting its
                                   remedies in respect thereof,
                                   such holder may elect to
                                   have the unsatisfied portion
                                   of its Allowed Claim treated
                                   as an Allowed Convenience
                                   Claim and receive cash in an
                                   amount equal to the lesser of
                                   (a) the amount of the
                                   unsatisfied portion of the
                                   Allowed Non-Abuse
                                   Litigation Claim and (b)
                                   $50,000.

1625   T his class is comprised of approximately forty fiveforty-five (45) wrongful death or personal injury claims as well as less
       than ten other litigation claims. None of these claims have been liquidated.


                                                                 34
 Class Designation142 Treatment under the Plan                              Impairment and
                                                                                         Estimated
                  3                                                          Entitlement to
                                                                                      Amount1524 and
                                                                                  Vote  Approximate
                                                                                   Percentage Recovery
     8        Direct Abuse           Pursuant to the Channeling Impaired            Estimated Amount:
                 Claims1726          Injunction set forth in Article                $2.4 billion – $7.1
                                     X.F of the Plan, each holder Entitled to Vote billion
                                     of a Direct Abuse Claim
                                     shall have such holder’s                       Under the Global
                                     Direct Abuse Claim against                     Resolution Plan:
                                     the Protected Parties (or                      Estimated Percentage
                                     any of them) permanently                       Recovery: 179 –
                                     channeled to the Settlement                    5028% 27 plus
                                     Trust, and such Direct                         insurance rights,
                                     Abuse Claim shall thereafter                   expected to yield
                                     be asserted exclusively                        up to 100%
                                     against the Settlement Trust                   recovery1828
                                     and processed, liquidated,
                                     and paid in accordance with                    Under the BSA
                                     the terms, provisions, and                     Toggle Plan:
                                     procedures of the Settlement                   Estimated Percentage
                                     Trust Documents.                               Recovery: 12 – 46%
                                                                                    plus insurance rights,
                                                                                    expected to have
                                                                                    limited recovery1929




1726     Under the Plan, “Direct Abuse Claim” means an Abuse Claim that is not an Indirect Abuse Claim.
27       T o the extent that the terms and provisions of the Hartford Insurance Settlement Agreement are included in the Plan,
         the estimated recovery percentage is expected to increase to approximately 17-54% plus other insurance rights.
1828     T he following calculation was used to determine the percentage recovery range under the Global Resolution Plan:
         ($119.9220 million (BSA Settlement Contribution) plus $425500 million (Local Counsel Contribution) plus $650 million
         (Hartford settlement amount)) divided by $2.4 billion - $7.1 billion (Estimated Abuse Claims Range). T he recovery
         percentages are net of assumed cost to operate the Settlement T rust. Costs are estimated between 6 and 10% of total
         assets with costs expected to be at the high end of the range in a smaller trust under the BSA T oggle Plan and at or below
         the lower end of the range in a larger trust under the Global Resolution Plan.
1929     T he following calculation was used to determine the percentage recovery range under the BSA T oggle Plan: $99.9150
         million (BSA Settlement Contribution) divided by $2.4 billion - $7.1 billion (Estimated Abuse Claims Range). T he BSA
         Settlement Contribution is assumed to be lower under the BSA T oggle Plan versus the Global Resolution Plan as BSA is
         assumed to have incurred more litigation and professional fees prior to Plan Confirmation. T he recovery percentages are
         net of assumed cost to operate the Settlement T rust. Costs are estimated between 6 and 10% of total assets with costs
         expected to be at the high end of the range in a smaller trust under the BSA T oggle Plan and at or below the lower end of
         the range in a larger trust under the Global Resolution Plan.


                                                                  35
 Class Designation142 Treatment under the Plan                            Impairment and                Estimated
                3                                                          Entitlement to             Amount1524 and
                                                                                Vote                   Approximate
                                                                                                   Percentage Recovery

                                                                                                     Under the
                                                                                                     Expedited
                                                                                                     Distribution:2030




2030   Pursuant to Article III.B.10 of the Plan, under the Global Resolution Plan, each holder of a properly completed
       non-duplicative proof of claim asserting a Direct Abuse Claim who filed such Claim by the Bar Date or was permitted by a
       Final Order of the Bankruptcy Court to file a late claim may elect on his or her Ballot to receive an Expedited
       Distribution, in exchange for a full and final release in favor of the Debtors, the Related Non-Debtor Entities, the Local
       Councils, Contributing Chartered Organizations, and the Settling Insurance Companies, including Hartford. T he
       Expedited Distribution does not apply if the Plan is confirmed as a BSA T oggle Plan. Under the Plan, “Expedited
       Distribution” means a one-time Cash payment from the Settlement T rust in the amount of $1,500.00, conditioned upon
       Confirmation of the Plan as a Global Settlement Plan and satisfaction of the criteria set forth in the Global Resolution
       Plan T DP.


                                                                36
 Class Designation142 Treatment under the Plan                            Impairment and
                                                                                       Estimated
                3                                                          Entitlement to
                                                                                    Amount1524 and
                                                                                Vote Approximate
                                                                                 Percentage Recovery
                                                                                  Estimated Amount:
                                                                                  $1,500.00
   9        Indirect Abuse         Pursuant to the Channeling Impaired            Under the Global
                Claims2131         Injunction set forth in Article                Resolution Plan:
                                   X.F of the Plan, each holder Entitled to Vote Estimated Amount:
                                   of an Indirect Abuse Claim                     Unknown2232
                                   shall have such holder’s
                                   Indirect Abuse Claim                           Estimated Percentage
                                   against the Protected Parties                  Recovery:
                                   (or any of them)                               N/AUnknown
                                   permanently channeled to
                                   the Settlement Trust, and                      Under the BSA
                                   such Indirect Abuse Claim                      Toggle Plan:
                                   shall thereafter be asserted                   Estimated Amount:
                                   exclusively against the                        Unknown
                                   Settlement Trust and
                                   processed, liquidated, and                     Estimated Percentage
                                   paid in accordance with the                    Recovery: N/A
                                   terms, provisions, and                         Unknown plus
                                   procedures of the Settlement                   insurance rights,
                                   Trust Documents.                               expected to have
                                                                                  limited recovery




2131   Under the Plan, “Indirect Abuse Claim” means a liquidated or unliquidated Abuse Claim for contribution, indemnity,
       reimbursement, or subrogation, whether contractual or implied by law (as those terms are defined by the applicable
       non-bankruptcy law of the relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever, whether
       in the nature of or sounding in contract, tort, warranty or any other theory of law or equity whatsoever, including any
       indemnification, reimbursement, hold-harmless or other payment obligation provided for under any prepetition
       settlement, insurance policy, program agreement or contract.
2232   T he Debtors are unable to estimate the recovery amount for Indirect Abuse Claims under both the Global Resolution Plan
       and BSA T oggle Plan since they are unliquidated and contingent and subject to objection under section 502(e) of the
       Bankruptcy Code. However, to the extent the Indirect Abuse Claims become liquidated in the future, Indirect Abuse
       Claimants have the ability, pursuant to the Plan, to bring a claim for reconsideration under section 502(j) of the
       Bankruptcy Code and may be able to recover, on account of such claim, against the Settlement T rust assets. Pursuant to
       the T rust Distribution Procedures, if the Plan is confirmed as a Global Resolution Plan, recoveries on account of Indirect
       Abuse Claims that are liquidated and non-contingent are subordinated to recoveries on account of Direct Abuse Claims.


                                                                37
 Class Designation142 Treatment under the Plan            Impairment and            Estimated
             3                                             Entitlement to        Amount1524 and
                                                                Vote              Approximate
                                                                              Percentage Recovery
  10        Interests in   Interests in Delaware BSA      Impaired             Estimated Amount:
            Delaware       shall be deemed cancelled                           N/A
            BSA            without further action by or   Not Entitled to
                           order of the Bankruptcy        Vote                  Estimated Percentage
                           Court and shall be of no       (Deemed to            Recovery: 0%
                           further force or effect,       Reject)
                           whether surrendered for
                           cancellation or otherwise.


       7.        The Settlement Trust

        On the Effective Date of the Plan, the Settlement Trust will be established for the benefit of
holders of Abuse Claims. From and after the Effective Date, all Abuse Claims shall be channeled
to the Settlement Trust, which will be funded by the Settlement Trust Assets. As further described
in Article VII of this Disclosure Statement, the Settlement Trust will administer the Settlement
Trust Assets and process, liquidate, and pay Abuse Claims in accordance with the applicable Trust
Distribution Procedures.

        The purpose of the Settlement Trust is to assume liability for all Abuse Claims, to administer
the Settlement Trust Assets, and to direct the processing, liquidation, and payment of all
compensable Abuse Claims. The Settlement Trust will resolve Abuse Claims through the Trust
Distribution Procedures, which are summarized in Article VII of this Disclosure Statement and
attached to the Plan as Exhibit A. The Trust Distribution Procedures are designed to permit the
Settlement Trustee to provide substantially similar treatment to holders of legally valid and factually
supported, similar Abuse Claims and will be the sole and exclusive method by which the holder of
an Abuse Claim may seek allowance and resolution of his or her Abuse Claim. Ultimately, the
details of the Trust Distribution Procedures will vary based on whether the Debtors emerge under
the Global Resolution Plan or the BSA Toggle Plan.

        The Trust Distribution Procedures applicable to the Global Resolution Plan (the “Global
Resolution Plan TDP”) are discussed further in Article VII.B herein, and the Trust Distribution
Procedures applicable to BSA Toggle Plan (the “BSA Toggle Plan TDP”) are discussed further in
Article VII.C herein. Additionally, the Settlement Trust Agreement (Global Resolution Plan) and
Settlement Trust Agreement (BSA Toggle Plan), as applicable, are attached to the Plan as Exhibits
B-1 and B-2, respectively.

       8.        Description of Certain Insurance Provisions of the Plan

        Article X.M of the Plan sets forth certain provisions related to the treatment of Insurance
Policies under the Plan if it is confirmed as a Global Resolution Plan and specifically, in relation to
the Settlement Trust. On May 19, 2021, the Bankruptcy Court held a hearing to consider, among
other things, the Exclusivity Motion (defined below) and the related objections. During the
arguments related thereto, there was robust discussion related to the insurance neutrality provisions


                                                  38
of the prior version of the Plan and the reach of such insurance neutrality provisions in general.
Although the Bankruptcy Court indicated that it would require guidance from all parties at the
appropriate time with respect to insurance neutrality, the Bankruptcy Court provided preliminary
direction with respect to what it believed were the bounds of the Bankruptcy Court’s authority to
modify the rights and obligations of Insurance Companies under their Insurance Policies through a
plan of reorganization or related documents. In particular, the Bankruptcy Court observed that (i) it
does not view an insurance policy any differently than any other contract, in the sense that a plan of
reorganization should not modify the terms and provisions of the policy except as allowed under the
Bankruptcy Code, and (ii) to the extent a plan of reorganization is not insurance-neutral, insurers
have the right to participate and object to such plan and are then bound by the Bankruptcy Court’s
rulings with respect thereto.
         As a result of the robust discussion at the May 19, 2021 hearing and this guidance from the
Bankruptcy Court as well as the objections that were filed, the Debtors modified the insurance
provisions of the Plan. As set forth therein, other than with respect to the Insurance Assignment
provision of the Plan, if the Plan is confirmed as a Global Resolution Plan, it shall not “modify,
amend, or supplement, or be interpreted as modifying, amending, or supplementing, the terms of any
Insurance Policy or rights and obligations under an Insurance Policy to the extent such rights and
obligations are otherwise available under applicable law.”
        A more fulsome description of the modified insurance provisions of the Plan can be found in
Article VII.A.25 of this Disclosure Statement.

       9.      Modification and Amendments

       Mediation and settlement negotiations with various parties are on-going and will
continue after the date of this Disclosure Statement. Subject to the limitations contained
in the Plan, the Debtors reserve the right to modify the Plan as to material terms and
seek Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit
votes on such modified Plan. Subject to certain restrictions and requirements set forth in
section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions
on modifications set forth in the Plan, the Debtors expressly reserve their rights to alter,
amend, or modify materially the Plan with respect to the Debtors one or more times
including after Confirmation, and, to the extent necessary, may initiate proceedings in the
Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect or
omission, or reconcile any inconsistencies in the Plan, the Disclosure Statement, or the
Confirmation Order, in such matters as may be necessary to carry out the purposes and
intent of the Plan.

       For the avoidance of doubt, such modification(s) may include a settlement pursuant
to Bankruptcy Rule 9019 to resolve any unresolved controversies, including but not
limited to those described in this Disclosure Statement. Any such modification or
supplement shall be considered a modification of the Plan and shall be made in
accordance with Article XII of the Plan.




                                                 39
       10.     Effect of Confirmation on Modifications

       If the Bankruptcy Court finds, after a hearing on notice to the parties in interest in
the Chapter 11 Cases, that the proposed modification does not materially and adversely
change the treatment of the Claim or Interest of any holder thereof who has not accepted
in writing the proposed modification, the Bankruptcy Court may deem the Plan to be
accepted by all holders of Claims or Interests who have previously accepted the Plan.
Entry of a Confirmation Order shall mean that all modifications or amendments to the
Plan occurring after the solicitation thereof are approved pursuant to section 1127(a) of
the Bankruptcy Code and do not require additional disclosure or resolicitation under
Bankruptcy Rule 3019.

      For the avoidance of doubt, any and all rights of holders of Claims against the
Debtors or Interests in the Debtors are expressly reserved under Bankruptcy Rule 3019
and any other applicable provisions under the Bankruptcy Rules, Local Rules of the
Bankruptcy Court, or Bankruptcy Code.

     ARTICLE III. ORGANIZATION OVERVIEW AND CORPORATE HISTORY

A.     Organization Overview

       1.      The Boy Scouts of America

         The BSA was incorporated in the District of Columbia on February 8, 1910, and
subsequently chartered by Congress as a non-profit corporation under Title 36 of the United States
Code on June 15, 1916. 36 U.S.C. §§ 30901-08. The Congressional Report in Support of the Act
to Incorporate the Boy Scouts of America provides that the Scouting program “is intended to
supplement and enlarge established modern educational facilities in activities in the great and
healthful out of doors where may be the better developed physical strength and endurance,
self-reliance, and the powers of initiative and resourcefulness, all for the purpose of establishing
through the boys of today the very highest type of American citizenship.” H.R. Rep. No. 64-130 at
245 (1916). Consistent with this charitable intention, the BSA’s congressional charter states that
the purpose of the organization is to “promote, through organization, and cooperation with other
agencies, the ability of boys to do things for themselves and others, to train them in Scoutcraft, and
to teach them patriotism, courage, self-reliance, and kindred virtues, using the methods which are
now in common use by Boy Scouts.” BSA Charter, § 3; see also BSA Bylaws, § 2 (“In achieving
this purpose, emphasis shall be placed upon its educational program and the oaths, promises, and
codes of the Scouting program for character development, citizenship training, leadership, and
mental and physical fitness.”). These mandates have been the guiding light for the BSA’s work for
over a century.

         As a non-profit corporation, the BSA is required to adopt and carry out a charitable,
religious, educational, or other philanthropic mission. It is the BSA’s mission “to prepare young
people to make ethical and moral choices over their lifetimes by instilling in them the values of the




                                                 40
Scout Oath and Law.”2333 Unlike a profit-seeking corporation, the BSA’s senior leadership owes
fiduciary duties to the Scouting mission, not the generation of profits. The successful delivery of
this mission to youth in America is the BSA’s fiduciary obligation. To that end, all Scouting policies,
practices, and programming are specifically designed to train Scouts in responsible citizenship,
character development, and self-reliance, in a manner consistent with the BSA’s mission. Thus, to
be eligible for Scouting, individuals must subscribe to, and conduct themselves in accordance with,
the Scout Oath and the Scout Law:

          Scout Oath. “On my honor I will do my best to do my duty to God and my country and to
           obey the Scout Law; to help other people at all times; to keep myself physically strong,
           mentally awake, and morally straight.”2434

          Scout Law. “A Scout is trustworthy, loyal, helpful, friendly, courteous, kind, obedient,
           cheerful, thrifty, brave, clean, and reverent.”2535

At all levels of Scouting, these fundamental tenets of the BSA’s mission are taught to Scouts so
they can successfully develop into our nation’s next generation of great leaders.
         In support of its mission, the BSA has long facilitated the spread of Scouting in the United
States through units chartered by local partners and has also designed and implemented an array of
its own outdoor activities, educational and skill-building programs, and career training. Since its
inception, more than 130 million Scouts have participated in the BSA’s programming, and more than
35 million adult leaders have helped carry out the BSA’s mission. The BSA has grown to be one of
the largest youth organizations in the country, as well as one of the largest Scouting organizations in
the world. In 2019, nearly three million Scouts and adult leaders were involved in Scouting and
helped deliver more than 13 million Scouting service hours to communities across the country.

        Throughout its 110-year history, the BSA has continually looked for ways to offer Scouting
to more young men and women. In 1912, the BSA formed the Camp Fire Girls as a sister
organization. In the 1930s, the BSA introduced Cub Scouts as a program for younger participants.
Other past and current BSA programs include Air Scouts, Sea Scouts, Exploring, Venturing, and
STEM Scouts. In 2018, the BSA welcomed girls into Cub Scouts, and in 2019, the BSA began
chartering girl units to join Scouts BSA, the program previously known as Boy Scouts. Since 2017,
over 200,000 girls have participated in Scouting, including approximately 130,000 in Cub Scouts,




2333   BSA, Mission & Vision, https://www.scouting.org/legal/mission/.
2434   BSA, What are the Scout Oath and Law?, https://www.scouting.org/discover/faq/question10/.
2535   BSA, About the BSA, https://www.scouting.org/about/.



                                                               41
30,000 in Scouts BSA, and 65,000 in Venturing, Sea Scouts, and Exploring. The BSA has also
organized affiliated organizations and affinity groups—such as Learning for Life, Order of the
Arrow, and National Eagle Scout Association—to provide additional educational, civic, and
developmental programs for Scouts, as well as engagement opportunities for Scouting alumni and
supporters.

         The BSA also provides other services critical to continued Scouting opportunities for
America’s young men and women, including core program content, such as events and other
activities at high adventure facilities; the procurement and sale of uniforms and equipment;
information technology and digital resources; training of professional Scouters to serve in Local
Councils; communications and publications including magazines and online content for Scouts and
adult leaders; training development and delivery; national events; registration systems; and other
quality control services. In addition, every four years, the BSA hosts a National Jamboree, where
tens of thousands of Scouts from around the country gather to celebrate Scouting, learn about
teamwork and leadership, and develop lifelong friendships.

        The Headquarters of the BSA is in Irving, Texas. The BSA has approximately 1,155
employees, all of whom are located in the United States and its territories. The BSA’s employees
are located at its Headquarters; at the BSA’s national Warehouse and Distribution Center in
Charlotte, North Carolina; at approximately 158 official BSA Scout Shops located throughout the
country; and at the BSA’s four high adventure facilities located in Florida and the U.S. Virgin
Islands, New Mexico, West Virginia, and Minnesota and parts of Canada. The BSA’s sources of
funding include membership fees, high adventure facility fees, supply sales at Scout Shops, on its
website, and directly to Local Councils, donor contributions, legacies, bequests, corporate
sponsorships, and grants from foundations. In 2020, the BSA’s total gross revenues were
approximately $187 million. Of this total, approximately 28% was attributable to supply sales,
approximately 47% to membership fees, approximately 8% to high adventure facility operations,
approximately 2% to investments, approximately 4% to contributions, approximately 1% to event
fees, and approximately 10% to other.

        The BSA is governed by an executive board and an executive committee, which are
responsible for managing the organization’s affairs and electing officers. The executive board is
comprised of 72 total members and is led by the National Chair. The board is made up of 64
regular members and the executive committee, which is a twelve-member delegation of the
executive board that is also led by the National Chair. The executive committee includes, among
others, the National “Key 3,” who are responsible for guiding the BSA organization as a whole: the
National Chair (Daniel G. Ownby), National Commissioner (W. Scott Sorrells), and Chief Executive
Officer and President (Roger C. Mosby). The National Chair and National Commissioner are
volunteer positions. The executive committee has formed a bankruptcy task force to direct the
Debtors’ restructuring strategy in connection with these Chapter 11 Cases.

       2.      The Scouting Experience

       Delivery of the Scouting mission is the fiduciary obligation of the BSA. Local Councils and
Chartered Organizations, and the Scouting units that they sponsor, operationalize this mission.
Through these organizations, Scouts learn the values embodied in the Scout Oath and Scout Law.
From the beginner-level Cub Scouts to the most advanced offerings at high adventure facilities, all



                                                42
Scouting programming is intended to instill in the next generation of leaders the fundamental tenets
of the BSA’s mission.

                a.      Cub Scouts

         The gateway to the Scouting program is Cub Scouts, where younger participants
(kindergarten through fifth grade) first build character, learn citizenship, and develop personal skills
and physical fitness. The den—a small group of six to eight children who are the same grade and
gender—is the cornerstone of Cub Scouting. In the den, Cub Scouts make friends, develop new
skills and interests, and learn respectfulness, sportsmanship, and citizenship. Several dens in the
same community form a pack. At pack meetings, Cub Scouts engage in a wide range of fun and
interactive activities, including games, arts and crafts, skits, and songs. Packs also hold special
events and activities, such as advancement banquets, field trips, community service projects, and,
most famously, the Pinewood Derby. Cub Scouts attend camp outings and participate in other local
outdoor activities, such as hiking, biking, swimming, sledding, and a variety of team sports, all of
which help instill in them a life-long respect for the environment, a core principle of the Scouting
mission. Many of these outdoor adventures are held at Local Council-owned properties specifically
developed and maintained for the purpose of delivering the Scouting program. Cub Scout
programming is family-oriented, and adult volunteers, many of whom are parents of participating
Cub Scouts, play an active role in den and pack leadership.

                b.      Scouts BSA

        After Cub Scouts, youth participants progress to Scouts BSA. The Scouts BSA program
focuses on service to others, community engagement, leadership development, respect for the
environment, and personal and professional growth. In Scouts BSA, adult volunteers take a back
seat, and Scouts themselves assume important leadership roles at their own meetings and activities.
Scouts BSA units, known as “troops,” are single-gender and composed of several smaller groups
called “patrols.” At patrol and troop meetings, Scouts engage in knowledge- and skill-based
challenges, team building exercises, and community service projects, such as cleaning parks and
other public spaces, enhancing nature preserves, building trails in wildlands, constructing
playgrounds, creating libraries, collecting meals for food banks, visiting with the sick or elderly, or
responding to national emergencies.

        In Scouts BSA, every Scout is able to take on a leadership role in his or her patrol, which
provides one of the unique experiences in Scouting that inspires young people from all backgrounds,
experiences, and capabilities to see themselves as a leader and hone skills that will last a lifetime.
In addition, Scouts are encouraged to participate in a wider suite of outdoor activities, including
weekend camping trips, summer camps, and themed-camporees where they are exposed to more
advanced Scouting programming and skill-building in diverse areas, such as first aid, rock climbing,
forestry, conservation, and environmental awareness. At these events, Scouts from different troops
work together and form life-long bonds. Local Council camps and other facilities are the hub for
many of these outdoor adventures.

         Central tenets of Scouts BSA programming are rank advancement and merit badges.
Young men and women begin their journey in Scouts BSA at the rank of Scout. As they master
skills and learn important life lessons, they progress to the ranks of Tenderfoot, Second Class, First
Class, Star, and then Life. Along the way, Scouts earn merit badges that recognize hard work and


                                                  43
achievement in sports, arts, sciences, trades, personal finance, and future careers. At this time,
there are more than 135 merit badges, and any Scout, or any qualified Venturer or Sea Scout may
earn any of them at any time. In 2019, young men and women earned more than 1.7 million merit
badges that represent skills that will help them succeed throughout their lives.

       Scouts who successfully complete this rigorous program, serve as a leader in their troop for
a designated period of time, and design and lead a significant service project, are awarded Scouts
BSA’s highest rank of Eagle. Less than 8% of Scouts achieve the Eagle Scout rank, and past
Scouts achieving this honor permeate our nation’s government, economy, and culture, including
President Gerald Ford, astronaut Neil Armstrong, civil rights leader Percy Sutton, and entrepreneurs
Sam Walton and Ross Perot, to name a few.

               c.      Advanced Scouting

        In addition to Scouting’s core Cub Scouts and Scouts BSA offerings, older Scouts
participate in other advanced programs. In Venturing, co-ed groups form their own Scout-led
“crews” that design and carry out specialized programming and activities. The opportunities
available through Venturing are endless: A Scout interested in the outdoors can join a Venturing
crew that backpacks in state or national parks and kayaks in local or remote rivers; a Scout
interested in the sciences can join one that builds robots or volunteers at planetariums and museums;
and a Scout interested in community service can join one that volunteers at soup kitchens or rebuilds
homes in the wake of natural disasters. Venturing crews instill in their members the importance of
adventure, leadership, personal growth, and service, all of which are fundamental to the Scouting
mission.

         Other advanced programs for older Scouts include Sea Scouts, where Scouts learn boating
skills and water safety, and also study maritime heritage. Sea Scouts participate in boating and
other water-based excursions, such as scuba diving off the Florida Keys and kayaking in the
Everglades. Another program, Exploring, is the BSA’s preeminent workforce development
program. Through Exploring, Scouts join career-specific clubs sponsored by local businesses,
government agencies, and community organizations. Scouts develop important personal and
professional skills through immersive, on-the-job training. And STEM Scouts offers the Scouting
experience with less emphasis on the outdoors. Participating young men and women learn about
and nurture a lifelong interest in science, technology, engineering, and math through creative,
hands-on activities, educational field trips, and interaction with STEM professionals.

               d.      High Adventure Facilities

          The apex of the Scouting program is found at the four iconic high adventure facilities
operated by the BSA. At these facilities, Scouts experience the truest embodiment of what
Congress envisioned when it chartered the organization more than a century ago—unparalleled
facilities hosting outdoor activities, educational programs, and leadership training. As Scouts
progress through Scouting, these high adventure facilities provide them with opportunities to
implement the knowledge and training that they gained through Cub Scouts and Scouts BSA at
locations and in programs that are not available anywhere else in the country. Not surprisingly,
there is strong demand for these high adventure facilities—more than 50,000 Scouts and Scouters
participate in the programs and events held there every year, and more than two million have done
so since their openings. Since 2010, scout high adventure base attendance has increased from


                                                 44
approximately 40,000 to approximately 50,000 per year despite declines in overall membership. As
their storied histories portend, these facilities and the programming they allow play a critical role in
the BSA’s delivery of the Scouting program to young Americans.

                               (i)      Northern Tier

        The BSA opened the Northern Tier high adventure facility (“Northern Tier”)—located on
the boundary waters between Minnesota and Canada—as its first high adventure facility in 1923.
For nearly a century, the BSA has maintained several wilderness canoe bases at Northern Tier
from which generations of Scouts have explored millions of acres of lakes, rivers, forests, and
wetlands of northern Minnesota, northwestern Ontario, and southeastern Manitoba. Scouts at
Northern Tier embark on canoe treks covering up to 150 miles and lasting as long as two weeks.
Along the way, Scouts camp at remote, unstaffed campgrounds, where they must learn and
implement Scouting’s philosophy of self-sufficiency. In the winter, Northern Tier transforms into a
cold-weather camping outpost, where Scouts can engage in winter activities such as cross-country
skiing, dog sledding, snow shoeing, and ice fishing. Over the years, the BSA has hosted almost
250,000 Scouts and Scouters at Northern Tier.2636

                               (ii)     Philmont Scout Ranch

         The BSA’s largest high adventure facility, Philmont Scout Ranch (“Philmont”), was opened
in 1938 on nearly 150,000 acres of rugged mountain wilderness in the Sangre de Cristo range of the
Rocky Mountains in northeastern New Mexico. At Philmont, Scouts have access to a labyrinth of
backpacking trails, as well as 35 staffed camps and 55 trail camps, spread across mountainous
terrain ranging in elevation from 6,500 to 12,500 feet. In addition, the BSA’s programming at
Philmont features the best of the Old West—horseback riding, burro packing, gold panning,
chuckwagon dinners, and interpretive history—along with physical challenges such as rock climbing,
mountain biking, and sport shooting. These experiences teach Scouts about our nation’s frontier
history and instill in them a lifelong sense of adventure and confidence in challenging situations. In
addition, Philmont hosts a series of leadership training programs for adult leaders. Well over a
million Scouts and Scouters have experienced the unique and diverse offerings of Philmont.2737

                               (iii)    Florida Sea Base

         Florida Sea Base (“Sea Base”) was commissioned by the BSA as its third high adventure
facility in 1980. At several facilities in south Florida and the U.S. Virgin Islands, Scouts swim,




2636   See generally BSA, About Northern Tier, https://www.ntier.org/about/.
2737   See generally BSA, About Philmont, https://www.philmontscoutranch.org/about/.



                                                               45
snorkel, scuba dive, and fish. Scouts also participate in boating and sailing adventures throughout
the Caribbean, as well as primitive camping on several island-based settlements. Through Sea
Base’s programming, Scouts learn to trust one another and work as a team, and also learn the
importance of conservation and the preservation of our environment. Since opening its doors, the
BSA has provided aquatic adventures to nearly 300,000 Scouts and Scouters at Sea Base.2838

                               (iv)      Summit Bechtel Reserve

        Most recently, in 2013, the BSA opened the Summit Bechtel Reserve (“Summit”) in the
wilds of West Virginia. It is the preeminent summer camp, high adventure facility, and leadership
training center for the millions of Scouts and adult leaders involved in Scouting now and for
generations to come. At the Summit, Scouts explore the New River Gorge region through
white-water rafting, kayaking, canyoneering, and advanced orienteering. Scouts also participate in
more modern adventures, such as skateboarding, ATV riding, freestyle BMXing, and zip-lining.
This programming pushes Scouts past their comfort zones, where they can better develop and
master the leadership, character, citizenship, and fitness that are core to the BSA’s mission. In
addition to its regular programming, the BSA hosts a National Jamboree at the Summit every four
years. In 2019, the BSA hosted the largest World Jamboree ever, with over 45,000 attendees
Scouts in attendance from 167 countries. It was the first such event held in the United States in
over 50 years. All told, approximately 200,000 Scouts and Scouters have experienced the wonders
of the Summit since it opened less than a decade ago.2939

            3.       Delivery of the Scouting Programs

        Local Councils and Chartered Organizations work closely together to carry out the mission
of Scouting. Each of these entities plays a vital role in training Scouts in responsible citizenship,
character development, and self-reliance. Despite their common purpose, the BSA, Local Councils,
and Chartered Organizations are legally independent entities. Each Local Council is a non-profit
corporation under the laws of its respective state and exempt from federal income tax under section
501(c)(3) of the Internal Revenue Code. Each Local Council also maintains its own senior
management and independent volunteer board of directors. The BSA does not hold any equity
interest in any Local Council, Chartered Organization, or Scouting unit, and only the BSA and its
wholly owned subsidiary, Delaware BSA, LLC, are Debtors in these Chapter 11 Cases.3040




2838   See generally BSA, About Sea Base, https://www.bsaseabase.org/about/.
2939   See generally BSA, The Summit Story, https://www.summitbsa.org/about-us/summit-story/.
3040   In addition to Local Councils and Chartered Organizations, the BSA is also affiliated with several non-stock Entities, each
       of which is related to, but legally independent of, the BSA. Several of these affiliated, non-stock Entities are directly
       involved in delivering the Scouting program, while others, such as the Foundation, serve the BSA’s mission in other ways.


                                                                46
               a.     Local Councils

         In furtherance of its mission, the BSA charters independently incorporated Local Councils
to facilitate the delivery of the Scouting program. Local Councils are not agents of the BSA, and
they have no authority to bind the organization.

        There are currently 252251 Local Councils covering geographic areas of varying size,
population, and demographics. Although they are legally independent of the BSA, Local Councils
are required to organize, operate, and promote Scouting in a manner that is consistent with the
BSA’s mission and with the BSA’s Charter, bylaws, rules and regulations, policies, and guidelines.
Local Councils generally do not receive financial support from the BSA; instead, they rely upon
their own fundraising through donations, product sales, special events, and corporate gifts. The
BSA does, however, provide certain corporate and administrative support to the Local Councils in
exchange for shared services and other fees and reimbursements, as well as for the assistance of
Local Councils in delivering the Scouting mission. This support includes human resources, access to
training facilities, marketing services, and general liability Insurance Coverage.

        The BSA is responsible for developing and disseminating the structure and content of the
Scouting program, owns and licenses intellectual property, and provides training and support
services, including corporate services such as human resources, marketing and legal functions, and
information technology. The BSA, in addition to holding the power to grant charters to Local
Councils, may also revoke a Local Council’s charter for failing to meet national standards. Local
Councils, for their part, play a key role in delivering the Scouting program. Local Councils also
serve the vital function of collecting member fees and remitting such funds to the BSA. Each of
these Local Councils is crucial to the BSA’s ability to carry out its mission.

        The most important functions served by Local Councils are their recruiting of Chartered
Organizations and their oversight of the operation of the Scouting units that those Chartered
Organizations create. Local Councils also provide other services essential to Scouting, including:
funding of local Scouting programs and initiatives; recruiting of Scouts and volunteer leaders;
providing Scout and volunteer training; offering opportunities for rank advancement; locally
enforcing the BSA’s policies, rules, and regulations; and registering members and leaders. In
addition, many Local Councils own and operate service centers, camps, and other facilities that
provide the local resources necessary for a successful Scouting program.

        Local Councils own and operate hundreds of unique camps and other properties that host
outdoor activities, educational programs, and leadership training for youth involved in BSA’s
Scouting programs. Certain Local Councils also own office buildings used for their program staff
and approximately 150 Scout Shops, which the BSA leases from these Local Councils to sell retail
merchandise and other products. Certain Local Councils also own various other properties
including vacant land and/or properties that are not in use.

       A corps of qualified and trained professional and volunteer Scouters is essential for Local
Councils to provide these services. To that end, each of the Local Councils hires a professional
Scout executive and other key staff from a pool of professionals—pre-commissioned by the
BSA—who have demonstrated the moral, educational, and emotional qualities necessary for
leadership. Those commissioned professionals and other staff members support the Local Councils
in connection with day-to-day operations, recruitment of new Chartered Organizations, management


                                                47
of fundraising, maintenance of program facilities, and numerous other services. Thousands of
volunteers also donate their time and resources to support the Local Councils, including through
assistance with programming, such as unit leadership, unit activities, merit badge colleges, youth and
adult leader training and advancement opportunities, and fundraising events.

               b.      Chartered Organizations

        There are currently more than 41,000 Chartered Organizations in the United States. They
are typically local organizations—such as faith-based institutions, clubs, civic associations,
educational institutions, businesses, and groups of citizens—that sponsor the more than 50,000 local
Scouting units throughout the country. Some Chartered Organizations are actively involved with the
units that they sponsor and encourage Scouting as a means to further in their own mission or serve
their broader communities. In addition, Chartered Organizations support the selection of adult
leaders and other volunteers, and provide meeting space to the packs and troops that they sponsor
along with storage space, use of equipment, and other monetary and in-kind support.

        Unfortunately, relationships with some of these Chartered Organizations have deteriorated
or been terminated. For example, as of December 31, 2019, theThe Church of Jesus Christ of
Latter-day Saints, a Utah corporation sole (“The Church of Jesus Christ”), concluded its 105-year
relationship as a Chartered Organization with all Scouting programs around the world, including the
BSA—which is estimated to have resulted in approximately 525,000 fewer participants in the
BSA’s Scouting programs.

B.     Corporate Structure

       1.      Delaware BSA, LLC

         Debtor Delaware BSA, LLC (“Delaware BSA”), of which the BSA is the sole member, is
a non-profit limited liability company that was incorporated under the laws of Delaware on July 11,
2019. Delaware BSA is exempt from federal income tax under section 501(c)(3) of the Internal
Revenue Code. Delaware BSA has pledged substantially all of its assets to secure the obligations
of the BSA and Arrow under the 2019 RCF Agreement, the Prepetition Security Agreement
(2020), the 2010 Bond Agreement, and the 2012 Bond Agreement. Delaware BSA’s principal
asset is a depository account located in Delaware.

       2.      BSA Asset Management, LLC and BSA Commingled Endowment Fund, LP

        The BSA receives services from certain specialized non-Debtor Affiliates, which are
wholly-owned by, or subject to the control of, the BSA (each, a “Related Non-Debtor Entity”).
While the Local Councils facilitate the Debtors’ mission and are vital in reaching participants at a
local level, the Related Non-Debtor Entities provide specialized services under shared services
arrangements that are necessary to facilitate the BSA’s national reach, including, among other
things, investment and foundation management, management of national programs, lease
transactions, and conference and training support functions. BSA Asset Management, LLC
(“BSAAM”) is a Delaware limited liability company of which the BSA is the sole member. The
BSA receives investment management and advisory services from BSAAM, which oversees
management of the funds making up the various benefits programs and trusts of the BSA, along
with providing management and investment services for the BSA’s unrestricted endowment and


                                                 48
donations to the BSA. BSAAM manages the BSA’s and certain Local Councils’ investments
through the BSA Commingled Endowment Fund, LP (the “Endowment Fund”), which is a
Delaware limited partnership and investment vehicle open only to the BSA, the Local Councils, and
their affiliates for investing long-term funds. BSAAM is the general partner of the Endowment
Fund. The BSA and certain Local Councils are limited partners of the Endowment Fund. Each
limited partner receives units of partnership interest in proportion to, and in exchange for, its
financial contributions to the Endowment Fund. In addition to its role as general partner of the
Endowment Fund, BSAAM is the settlor of the BSA Endowment Master Trust.

           3.        BSA Endowment Master Trust

        Related Non-Debtor Entity, BSA Endowment Master Trust (the “Master Trust”), is a
non-profit 501(c)(3) Delaware trust established under the laws of Delaware exclusively for the
purpose of investing funds contributed to the Endowment Fund by the BSA and participating Local
Councils. The Master Trust is a multiple pooled account trust arrangement established to provide
economies of scale and efficiency of administration to eligible Entities that elect to invest their funds
in the Master Trust. Global Trust Co. is the trustee of the Master Trust as of the Petition Date. In
addition, the Master Trust is also a limited partner of the Endowment Fund.

           4.        National Boy Scouts of America Foundation

          The Foundation, a Related Non-Debtor Entity National Boy Scouts of America Foundation
(the “BSA Foundation”), is a non-stock, non-profit corporation organized under the laws of the
District of Columbia and exempt from federal income taxes under section 501(c)(3) of the Internal
Revenue Code. The BSA Foundation was formed in 1997 and exists to help secure the future of
Scouting, and partners with the Local Councils and donors by providing support for major-gift
fundraising efforts across the BSA organization.3141 The balance of major gifts net of associated
liabilities at the end of 2020 totaled approximately $66 million. The BSA Foundation also manages
the distribution of donor-advised funds such as scholarships, funds for rebuilding camps and high
adventure facilities including after the occurrence of natural disasters, and funding for major
Scouting events such as the National Jamboree.

           5.        Learning for Life

       Related Non-Debtor Entity Learning for Life is a non-stock, non-profit corporation
organized under the laws of the District of Columbia that is exempt from federal income taxes
under section 501(c)(3) of the Internal Revenue Code. The mission of Learning for Life is to




3141   See BSA National Foundation, About Us, www.bsafoundation.org/about-us/.



                                                             49
empower students to build exceptional character and leadership skills by guiding them through an
innovative, research-based curriculum that enhances the learning experience and teaches the skills
necessary to succeed both academically and throughout their lives. Learning for Life also
administers the Exploring club career education program for young men and women. The Exploring
program teaches important life and career skills to young people from all backgrounds through
immersive career experiences and mentorship provided by thousands of local, regional and national
businesses and organizations, which offer career-specific posts or clubs that help youth pursue their
special interests, grow, and develop.

       6.      Arrow WV, Inc.

         Arrow WV, Inc. (“Arrow”) is a non-stock, non-profit corporation organized under the laws
of West Virginia that is exempt from federal income tax under section 501(c)(3) of the Internal
Revenue Code. Arrow was formed in 2009 to facilitate the acquisition and development of the
Summit. Arrow owns the real property and improvements that comprise the Summit and leases the
Summit to BSA for nominal consideration. Construction of the Summit was accomplished with the
proceeds from the 2010 Bond and the 2012 Bond to the BSA from Fayette County, West Virginia.
The bonds were purchased by JPM. The BSA provided funding for the construction of the facility,
utilizing donations and pledges to the BSA and other BSA financial support, and the BSA provides
the necessary services required to operate Summit.

       7.      Atikaki Youth Ventures Inc. and Atikokan Youth Ventures Inc.

       Related Non-Debtor Entities Atikaki Youth Ventures Inc. (“Atikaki”) and Atikokan Youth
Ventures Inc. (“Atikokan”) are non-share capital corporations formed under the laws of Canada,
with registered addresses in Winnipeg, Manitoba. Atikaki and Atikokan provide certain services to
the BSA related to the operation of Northern Tier. Atikaki maintains the Bissett, Manitoba base for
the Northern Tier high adventure facility, which offers canoe trips into the Atikaki Provincial Park
and Woodland Caribou Provincial Park. Atikokan maintains the Don Rogert Canoe Base for the
Northern Tier high adventure facility in Atikokan, Ontario, Canada, which offers canoe trips into the
Quetico and Crown Lands.

       8.      Dissolution of Inactive Entities

        As of the Petition Date, two of the Debtors’ subsidiaries—NewWorld19, LLC (“New
World”) and Texas BSA, LLC (“Texas BSA”)—had no operations or material assets and remained
inactive after the filing. Because the BSA no longer had a need to maintain NewWorld or Texas
BSA as subsidiaries, on July 16, 2020, the Debtors filed the Debtors’ Motion for Entry of an
Order, Pursuant to Section 363(b) of the Bankruptcy Code, Authorizing Boy Scouts of
America to Dissolve Inactive Non-Debtor Subsidiaries, NewWorld19, LLCa motion to dissolve
NewWorld and Texas BSA, LLC [D.I. 1022]. On August 3, 2020, the Bankruptcy Court entered
an order authorizing the dissolution of NewWorld and Texas BSAthese entities [D.I. 1063].




                                                  50
C.     Revenue Sources and Assets

       1.      Revenues

        As a non-profit organization, the focus of the BSA’s operations is to carry out its charitable
mission. The BSA has historically funded the work to carry out the mission, in part, through the
generation of revenue from sources such as member fees and donations. Specifically, the BSA
relies on revenue generated from membership registration fees, high adventure facility fees, supply
sales at Scout shops, on its website, and directly to Local Councils, donor contributions, legacies and
bequests, corporate sponsorships, and grants from foundations.

       In 2019, the BSA’s total gross revenues were approximately $394 million. Of this total,
approximately 30% was attributable to supply sales, approximately 16% to membership fees,
approximately 15% to high adventure facility operations, approximately 13% to investments,
approximately 8% to contributions, approximately 8% to event fees, and approximately 10% to
other. The BSA’s estimated total 2020 gross revenues were approximately $187 million.

        Although registration and renewal numbers are not yet finalized, the Debtors believe that
Cub Scouts and Scouts BSA, in aggregate, have already met the combined retention levels as set
forth in the financial projections of approximately 650,000 and will likely exceed those levels after
unit rechartering is complete. Cub Scouts, including the Scoutreach program, and Scouts BSA
represent approximately 93% of youth members, and therefore are an effective indicator of overall
membership levels.

       2.      Assets

       The BSA intends to contribute the following non-cash assets as part of the BSA Settlement
Trust Contribution:

           The BSA’s collection of Artwork listed on Schedule 1 to the Plan, which has an
            approximate appraised value of $59.0 million. The BSA owns over 300 pieces of
            artwork that has been acquired or contributed from various sources.

           The Warehouse and Distribution Center, which is a parcel of real property owned by
            the BSA in Charlotte, North Carolina that is used as the BSA’s main hub for receiving
            and shipping all supplies, merchandise, and apparel for Scout Shops, online customers,
            wholesale distributors, and to Local Councils. The Warehouse and Distribution Center
            has an approximate value of $11.6 million.

           Oil and Gas Interests representing mineral or royalty interests owned by the BSA of
            approximately 1,027 properties located in Alabama, Arkansas, California, Florida,
            Georgia, Illinois, Louisiana, Michigan, Mississippi, Nebraska, New Mexico, North
            Dakota, Oklahoma, Oregon, Texas, South Dakota and Wyoming. The Oil and Gas
            Interests have an approximate value of $7.6 million.

           Scouting University, which is a nearly 10,000 square foot building located on
            approximately 1.72 acres of real property in Westlake, Texas with a value of
            approximately $1.8 million. Historically, Scouting University served as a multipurpose

                                                  51
             facility with traditional offices located adjacent to large training spaces. The Debtors
             ceased operations at the facility prior to the Petition Date. On June 16, 2021, the
             Debtors received approval from the Bankruptcy Court to authorize the sale of Scouting
             University to a third party purchaser for net proceeds of approximately $1.9 million [D.I.
             5326].

        3.      2. Identified Property

         The Debtors believe that certain property listed on the BSA’s balance sheet (the “Identified
Property”) is legally protected under applicable laws governing charities and other non-profit
organizations and, therefore, not available to satisfy certain creditors’ Claims. The Debtors have
provided a schedule of the property the Debtors intend to retain after the Effective Date that
specifically delineates such property as Identified Property or property of the Estate (the “Retained
Property List”). A copy of theThe Retained Property List is included appended to the Financial
Projections attached as Exhibit C hereto and the Identified Property is further described in Article
IX.E of this Disclosure Statement. The Debtors assert that the Identified Property is not available
to satisfy certain Claims against the Debtors for one or more of the following reasons: (i) it is
subject to donors’ restrictions on use and purpose; (ii) it is core to the BSA’s charitable mission and
Scouting program; (iii) it is held in an implied charitable trust; (iv) it is part of a charitable trust that
can only be used in fulfillment and furtherance of the BSA’s charitable mission; (v) selling or
liquidating the Identified Property would violate the D.C. Nonprofit Corporation Act; (vi) selling or
liquidating the Identified Property contradicts the Bankruptcy Code’s treatment of charitable
organizations; or (vii) it is otherwise not property of the estate under applicable law.

         Specifically, it is the Debtors’ position that certain of the Identified Property was donated
with a restriction as to use or purpose rather than for general charitable purposes and is therefore,
pursuant to section 541 of the Bankruptcy Code, not property of a debtor’s estate. Moreover, to
the extent that a donor made a restricted donation, the Debtors are contractually obligated to
effectuate the donor’s intent, and selling or liquidating the Identified Property to satisfy Abuse
Claims would likely violate such intent. Even if certain Identified Property was found to be
unrestricted, both unrestricted and restricted donations made to a charity are impressed with a
charitable trust that cannot be diverted and used in contravention of the nonprofit’s charitable
mission. The same is true under the D.C. Nonprofit Corporation Act, which states that if any of the
Identified Property was donated for the nonprofit’s charitable mission, it cannot be diverted away
from its original purpose by sales, leases, repayment of debt, or other transfers of the property.

         Additionally, certain of the Identified Property is core and indispensable to carrying out the
BSA’s mission. The Identified Property not only enables the BSA to administer programming that
trains today’s youth in the values of the Scout Oath and Law, but some of the Identified Property,
such as the BSA’s high adventure facilities, animates the purpose for which Congress originally
chartered the organization. Given that the Identified Property is core and absolutely essential to the
BSA’s functioning as the premier Scouting organization, it is the Debtors’ position that it cannot be
available to satisfy Abuse Claims.

        Most of the Identified Property also generates revenues necessary for the BSA to carry out
its mission and is essential to the Debtors’ ability to meet its business plan. And moreover, the sale
or liquidation of the Identified Property runs contrary to the Bankruptcy Code’s treatment of
non-profits and contrary to case law holding that a charity may retain assets notwithstanding the

                                                     52
lack of full payment of its creditors since the absolute priority rule does not apply in a restructuring
of a charitable organization. Finally, JPM holds valid and properly perfected liens on certain of the
Identified Property, and JPM has not agreed to release its liens on its prepetition collateral. See ¶¶
D(viii) and D(xvii) of the Cash Collateral Order.

        The Tort Claimants’ Committee has argued that the Identified Property may be used to
satisfy Abuse Claims against the Debtors and, as described in more detail in Article V.Q.2 below,
has filed an adversary complaint seeking a determination that the Identified Property is not subject
to legal restrictions and should be used to satisfy Abuse Claims. The Debtors dispute the Tort
Claimants’ Committee’s causes of action relating to the Identified Property. On April 23, 2021,
JPM filed a motion to intervene in the adversary proceeding.42

D.        Prepetition Capital Structure

          1.       The Prepetition Debt and Security Documents

         The following is an overview of the BSA’s capital structure and approximate outstanding
obligations (collectively, the “Prepetition Obligations”) arising under the Prepetition Debt and
Security Documents as of the Petition Date, which include the following:




42   See Article V.Q.2 herein for further detail on the adversary proceeding relating to Identified Property.



                                                              53
               Description                           Amount3243                   Interest Rate              Maturity
 2019 RCF Agreement
    - 2019 Revolver                                                     $0            L + 125            March 21, 2021
    - 2019 Letters of Credit                                   $61,542,720             N/A                   N/A
 2010 Credit Agreement
    - 2010 Revolver                                           $25,212,317             L + 125             March 2, 2020
    - 2010 Term Loan                                          $11,250,000             L + 100             March 2, 2022
    - 2010 Letters of Credit                                  $44,299,743              N/A                    N/A
 2012 Bond Agreement                                         $145,662,101             2.94%               March 9, 2022
                                                                                                          November 5,
 2010 Bond Agreement                                           $40,137,274             3.22%
                                                                                                             2020
 Total Secured Debt                                  $328,104,155 3344

         Under each of the above-referenced agreements, the BSA is the borrower and JPM is the
sole secured lender or holder, as the case may be. Collectively, the Debtors’ Prepetition
Obligations totaled approximately $328,104,155 as of the Petition Date. The Prepetition Obligations
are secured by the same collateral (collectively, the “Prepetition Collateral”), which consists of (i) a
first-priority lien and security interest in the accounts (including certain property arising out of or
otherwise relating to such accounts, but excluding certain amounts payable the source of which is
certain donor-restricted funds), deposit accounts, securities accounts and investment property (each
as defined in Article 9 of the Uniform Commercial Code), and proceeds and products of any or all
of the foregoing, of the Debtors and Arrow, (ii) a security interest and mortgage in and to (a) the
BSA’s Headquarters in Texas and (b) certain of the BSA’s high adventure facilities, including Sea
Base in Florida, Philmont in New Mexico, and Northern Tier in Minnesota, and (iii) a collateral
assignment of the Arrow Intercompany Note and Arrow Deed of Trust (which grants a security
interest and mortgage in and to the Summit in West Virginia).

        In accordance with the Cash Collateral Order, the Debtors have been authorized to pay
prepetition and postpetition interest with respect to the Prepetition Obligations.




3243   Includes estimated amounts as of February 18, 2020. Since the Petition Date, $10,000,00020,000,000 was drawn on the
       2019 Letters of Credit (defined below), resulting in corresponding increases and decreases in the 2019 Revolver (defined
       below) and the 2019 Letters of Credit, respectively.
3344   T hese amounts include contingent, undrawn letters of credit under the 2019 RCF Agreement and the 2010 Credit
       Agreement totaling $105,842,463.


                                                               54
               a.     2010 Credit Agreement

       On August 11, 2010, the BSA entered into the 2010 Credit Agreement with JPM, pursuant
to which JPM made loans and other extensions of credit to the BSA. Arrow is a guarantor under
the facility. The 2010 Credit Agreement has been amended seven times, most recently in
conjunction with the entry into the 2019 RCF Agreement on March 21, 2019.

        The 2010 Credit Agreement has two components, a $75,000,000 revolving credit component
(the “2010 Revolver”) and a $25,000,000 term loan component (the “2010 Term Loan”). The 2010
Credit Agreement also allowed the BSA to request the issuance of letters of credit by JPM (the
“2010 Letters of Credit”). The 2010 Revolver matured on March 2, 2020, while the 2010 Term
Loan is scheduled to mature on March 2, 2022.

         As of the Petition Date, pursuant to the 2010 Credit Agreement, the Debtors were truly,
justly, and lawfully indebted and liable to JPM for $25,212,317 in respect of the 2010 Revolver,
$11,250,000 in respect of the 2010 Term Loan, and $44,299,743 in respect of undrawn 2010 Letters
of Credit.

               b.     2010 Bond Agreement

         On November 5, 2010, the BSA and Arrow entered into the 2010 Bond Agreement,
pursuant to which the Bond Issuer issued the Series 2010A Bonds in an aggregate principal amount
of $50,000,000 and the Series 2010B Bonds in an aggregate principal amount of $50,000,000
(collectively, the “Series 2010 Bonds”), the proceeds of which were loaned to the BSA. The loans
from the Bond Issuer to the BSA were evidenced by that certain Promissory Note – 2010A and
that certain Promissory Note – 2010B, each executed by the BSA and payable to the order of the
Bond Issuer, each in the original principal amount of $50,000,000, and each pledged by the Bond
Issuer to JPM to secure the repayment of the Series 2010 Bonds. On November 5, 2015, the BSA
repaid the Series 2010A Bonds in full.

        As of the Petition Date, pursuant to the 2010 Bond Agreement, the Debtors were truly,
justly, and lawfully indebted and liable to JPM for $40,137,274 in respect of the remaining
outstanding Series 2010 Bonds.

               c.     2012 Bond Agreement

        On March 9, 2012, the BSA and Arrow entered into the 2012 Bond Agreement, pursuant to
which the Bond Issuer issued the Series 2012 Bonds (the “Series 2012 Bonds”) in an aggregate
principal amount not to exceed $175,000,000, the proceeds of which were loaned to the BSA. The
loans from the Bond Issuer to the BSA were evidenced by that certain Promissory Note – 2012,
executed by the BSA and payable to the order of the Bond Issuer in the principal amount of
$175,000,000 and pledged by the Bond Issuer to JPM to secure the repayment of the Series 2012
Bonds.

        As of the Petition Date, pursuant to the Series 2012 Bonds, the Debtors were truly, justly,
and lawfully indebted and liable to JPM for $145,662,101 in respect of the remaining outstanding
Series 2012 Bonds.



                                                55
               d.      2019 RCF Agreement

        On March 21, 2019, the BSA entered into the 2019 RCF Agreement, with Arrow as a
guarantor, pursuant to which JPM agreed to make revolving loans and other extensions of credit to
the BSA. The 2019 RCF Agreement, which matures on March 21, 2021, is a secured facility with
a revolving component (the “2019 Revolver”) and a component under which the BSA can request
the issuance of letters of credit by JPM, together in a maximum amount not to exceed $71,500,000
(the “2019 Letters of Credit”).

         As of the Petition Date, pursuant to the 2019 RCF Agreement, the Debtors were truly,
justly, and lawfully indebted and liable to JPM for $0 in respect of the 2019 Revolver and
$61,542,720 in respect of undrawn 2019 Letters of Credit.

               e.      Prepetition Security Agreement (2019)

        The BSA’s outstanding obligations under the 2010 Credit Agreement, the 2010 Bond
Agreement, the 2012 Bond Agreement and the 2019 RCF Agreement are secured pari passu by
the “Collateral”, as defined under the Prepetition Security Agreement (2019), pursuant to which the
BSA and Arrow granted collateral to JPM, which collateral as of such date included a first-priority
lien and security interest in their accounts (including certain property arising out of or otherwise
relating to such accounts, but excluding certain amounts payable the source of which is certain
donor-restricted funds), deposit accounts, securities accounts and investment property (each as
defined in Article 9 of the Uniform Commercial Code), and proceeds and products of any or all of
the foregoing.

               f.      Mortgages, Assignments, and Deeds of Trust

       In addition to the Prepetition Security Agreement (2019), the BSA’s outstanding obligations
under the 2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement and the
2019 RCF Agreement are secured pari passu by the Florida Sea Base Mortgage, the Florida Sea
Base Assignment, the Headquarters Deed of Trust, the Headquarters Assignment, the Northern
Tier Mortgage, the Northern Tier Assignment, the Philmont Mortgage, and the Philmont
Assignment.

               g.      Collateral Assignment of Arrow Intercompany Note and Arrow Deed
                       of Trust

       Also on March 21, 2019, the BSA executed the Arrow Collateral Assignment, pursuant to
which the BSA assigned to JPM, as collateral securing the BSA’s outstanding obligations under the
2010 Credit Agreement, the 2010 Bond Agreement, the 2012 Bond Agreement and the 2019 RCF
Agreement, its right, title and interest in and to the Arrow Intercompany Note and Arrow Deed of
Trust.

               h.      Prepetition Security Agreement (2020)

       On February 3, 2020, in connection with a capital contribution by the BSA to Delaware
BSA, the BSA, Delaware BSA, and JPM entered into the Prepetition Security Agreement (2020),
pursuant to which Delaware BSA pledged its accounts (including certain property arising out of or


                                                56
otherwise relating to such accounts, but excluding certain amounts payable the source of which is
certain donor-restricted funds), deposit accounts, securities accounts and investment property (each
as defined in Article 9 of the Uniform Commercial Code), and all proceeds and products of any or
all of the foregoing, as security for the Prepetition Obligations.

         2.        Trade Payables, Retirement Benefits, and Other Liabilities

        The BSA incurs debt with numerous vendors in connection with its ordinary course
organizational operations. In addition, the BSA is obligated to pay employment related benefits to
current and former employees, including, but not limited to, retirement benefits in connection with
(a) the Restoration Plan, a non-qualified defined benefit retirement plan under section 457(f) of the
Internal Revenue Code, which provides supplemental retirement benefits to certain current and
former employees of the Debtors or Local Councils and (b) the Pension Plan, a single-employer,
qualified, defined benefit Pension Plan that is subject to the Employee Retirement Income Security
Act of 1974, as amended, and the Internal Revenue Code, of which BSA is the sponsor.

         3.        Pension Plans

        The BSA offers the same comprehensive health and welfare and retirement benefits
available to eligible employees of the BSA to eligible full-time employees of the Local Councils and
their dependents, as well as their eligible survivors and retirees. As further described in the Wages
Motion, the BSA has historically offered two retirement plans to full-time and seasonal employees:
(1) a defined benefit pension plan, which is a qualified retirement plan subject to sections 401(a)(17)
and 415 of the Internal Revenue Code (the “Pension Plan”) and (2) a 403(b) defined contribution
retirement plan, which is available to employees of exempt organizations and similar to a 401(k)
retirement plan (the “Match Savings Plan”).
         Prior to the Petition Date, the Debtors also offered a non-qualified defined benefit
retirement plan under section 457(f) of the Internal Revenue Code, which provides supplemental
retirement benefits to certain current and former employees of the Debtors or Local Councils (the
“Restoration Plan”). Pursuant to the Plan, the Restoration Plan will be terminated and therefore,
there is no ongoing expense associated with the Restoration Plan.
       The Pension Plan was originally established by the BSA in 1938 and certain of the full-time
employees with at least one year of service and retirees participate in the Pension Plan.45 On
December 31, 2018, entry into the Pension Plan was frozen and no employees have been permitted
to become active participants under the Pension Plan after such date. On and after January 1,




45   Employees hired on or before May 31, 2004 working 21 or more hours per week are also eligible.



                                                            57
2019, the Pension Plan was amended to become a two-tiered plan. Pursuant to the amendment,
“grandfathered employees” with fifteen years of service and age plus service equal to sixty years
were permitted to continue to participate in the Pension Plan, while “non-grandfathered employees”
were automatically enrolled into the Match Savings Program. These “grandfathered” employees
participating in the Pension Plan are required to contribute 4.25% of their salary to the Pension
Plan, while the BSA makes discretionary contributions. The Pension Plan is managed by the BSA
and is administered by Morneau Shepell. All eligible employees may also enroll in the Match
Savings Plan, which enables the employees to make pre-tax deductions up to limits set by the
Internal Revenue Code. The Match Savings Plan is managed by Fidelity Workplace Services.
        The Debtors have a limited matching program under the Match Savings Plan (the
“Employer Matching Obligation”). For “grandfathered” employees receiving benefits under the
Pension Plan, the BSA matches 50% of employee contributions up to 6% of pay. As of the Petition
Date, with respect to “non-grandfathered” employees under the Match Savings Plan, the BSA
made an automatic contribution of 1.75% of an employee’s pay regardless of whether an employee
made an employee contribution, and matched 100% of employee contributions up to 6% of pay.
The Debtors paid approximately $6.5 million in 2019 on account of the Employer Matching
Obligation.
        In August 2020, the Debtors implemented a series of changes to the two retirement
programs to bolster the strength of the Pension Plan. The Pension Plan was amended to freeze
accruals for “grandfathered” participants. The 4.25% required employee contribution ceased as a
result of this change. Simultaneously, the Match Savings Plan was amended to decrease the
Employer Matching Obligation for “non-grandfathered” participants; with respect to
“non-grandfathered” employees under the Match Savings Plan, the BSA no longer automatically
contributes 1.75% of an employee’s contributions, but rather matches 50% of employee
contributions up to 6% of pay, replacing the 100% match of up to 6% of pay previously in place.

E.     Local Councils and Chartered Organizations

         As discussed above, several organizations work together to deliver the Scouting program,
including Local Councils that are independently incorporated and chartered by the BSA and
Chartered Organizations which partner with the Local Councils to form the packs, troops, and other
units at which the program is delivered. Historically, Claims against the BSA, Local Councils, and
Chartered Organizations, including approximately 275 civil actions asserting personal injury Claims
against the BSA and certain Local Councils and Chartered Organizations as of the Petition Date
(collectively, the “Pending Abuse Actions”), generally were litigated and administered solely by the
BSA. The unique relationship between the BSA and these Entities, as discussed above, had led the
BSA to take a leading role in administering such litigation. In practice, the BSA coordinated with
Local Councils and Chartered Organizations to efficiently respond to and manage such cases, while
minimizing the risk of inconsistent treatment of actions and survivors of Abuse.

         Although applicable Local Councils are named defendants in the Pending Abuse Actions as
well, the consistent resolution of the Pending Abuse Actions required the BSA to pay careful
attention to a wide variety of litigation matters, including, for example, responses to broad discovery
requests, the overwhelming majority of which were directed at the BSA as opposed to Local
Council or Chartered Organization defendants. Through this approach, the BSA had, among other
things, facilitated the retention of joint defense counsel, responded to the vast majority of discovery


                                                  58
requests, coordinated with insurance carriers, and authorized and funded the payment of any
settlement amounts related to the Pending Abuse Actions or similar, previously resolved, Claims.
Given the complexity of the issues involving the Pending Abuse Actions, and the BSA’s central role
in litigating them, prior to filing these Chapter 11 Cases, the organization had retained national
coordinating counsel to oversee the handling of Claims against it and the Local Councils and
Chartered Organizations.

F.     Insurance Coverage for Abuse Claims

         The BSA has historically procured commercial, general-liability insurance (“CGL”) policies
from multiple insurers to protect itself from a myriad of risks, including Claims of Abuse or sexual
misconduct. These Insurance Policies date back to the 1930s and over time came to include both
primary and excess Insurance Coverage that provide substantial limits of liability in many years.
While the amount of coverage remains substantial in many years, the insolvency of certain
Insurance Companies and the resolution of Abuse and other Claims have either eroded, or
exhausted the liability limits for certain Insurance Policies. In some instances, the availability of
certain Insurance Policies remains contingent upon the resolution of active pending litigation
between the BSA and some of the Insurance Companies. Nonetheless, with respect to most (if not
all) policy years, at least some level of Insurance Coverage under the CGL policies is available for
bodily injury Claims, including Claims arising out of Abuse.

         At this time, the BSA is not able to calculate the total amount of Insurance Coverage that is
available to fund Abuse Claims because of the structure of the BSA’s insurance program. As
discussed in more detail below, many of the BSA’s Insurance Policies are per-occurrence policies,
meaning that those Insurance Policies will pay up to their limits of liability for each Abuse Claim
(assuming that the Abuse Claim is valued at such an amount). Thus, the BSA needs several data
points in order to analyze the total Insurance Coverage available for Abuse Claims, including the
value of each individual Abuse Claim, the Insurance Policies that will respond to each Abuse Claim,
whether those Policies are not insolvent, exhausted or settled, and how the Abuse Claims will be
distributed among the BSA’s various Insurance Policies. As such, the Debtors cannot timely
calculate the total amount of insurance coverage under these Insurance Policies.

        Additionally, the Debtors’ insurance coverage for years 2013 and later is shared among
Abuse Claims and Non-Abuse Litigation Claims, but there is a negligible risk that the Debtors will
exhaust all of their insurance coverage for such years on account of Non-Abuse Litigation Claims.
The Debtors have identified approximately fifty (50) Non-Abuse Litigation Claims, all of which
appear to have arisen in 2013 or later. The Debtors believe that at least ten (10) of these Claims
will be disallowed through the Claims reconciliation process. The Debtors have approximately $200
million of available insurance coverage in each such year. Moreover, it is possible that a material
number of these claims will not exceed the $1 million per-occurrence limit of the primary policies
issued by Old Republic Insurance Company. These primary policies have no aggregate limit;
accordingly, it is the Debtors’ position that they cannot be exhausted. As such, the assertion that
the Debtors will use all of their insurance coverage for Non-Abuse Litigation Claims is purely
speculative and, in the Debtors’ view, highly unlikely.

        Moreover, while the BSA has substantial Insurance Coverage, especially post-1986, some
of the excess policies are implicated only where hundreds of millions of dollars are exhausted based
on the underlying policies, such that, many of the excess policies will likelymay not contribute to

                                                 59
Abuse Claims. MoreoverAdditionally, many of these high limits of coverage are in the late 1990s
and 2000s, years in which there are significantly less Abuse Claims. Lastly, the Insurance Policies
are further limited given deductible obligations, exhaustion, insolvency and settled coverage. As
such, the BSA is not able to provide a specific amount available under its Insurance Policies;
however, the BSA has provided a detailed description of the Insurance Policies and the coverage
afforded under each of those policies.

      To the extent that non-Debtor third parties have rights under the Insurance Policies, those
non-Debtors can assert their rights against the Settlement Trust as Indirect Abuse Claims.

            1.        Overview of the BSA’s Insurance Program

        The type of coverage provided for by the BSA’s insurance program has varied over the last
six decades. Between at least 1935 and 1982, the BSA acquired Insurance Policies where each
Claim of bodily injury allowed the BSA to access the per-person or per-occurrence limit of liability
under the applicable Insurance Policies.3446 These are more commonly referred to as
“per-occurrence” policies. The per-occurrence policies generally only had aggregate limits that
pertained to products-completed operations. The Insurance Policies between 1962 and 1982 had a
per-occurrence limit of $500,000. Beginning in 1969, the BSA also began to procure excess
Insurance Policies that provided $2 million in coverage on top of the $500,000 per-occurrence
primary policies.

         Although the BSA does not have copies of the Insurance Policies between 1935 and 1962,
the BSA has strong secondary evidence that Insurance Policies were issued. The BSA believes
that, if forced to do so, the BSA could prove the existence of these Insurance Policies and the
insurers’ obligations. However, the insurers, mainly Century (as defined below)—the issuer of
these Insurance Policies, have disputed the existence of these Insurance Policies. Starting in 1962,
there is no dispute regarding the existence of coverage with the BSA’s insurers.

       Insurance Company of North America, now known as Century Indemnity Company
(“Century”),3547 issued the primary and umbrella policies to the BSA from approximately 1935 to
1971. The Hartford Accident and Indemnity Company (“Hartford”) issued primary and some
umbrella policies to the BSA from 1971 to 1978. Chartered Organizations are not additional




3446   For purposes of simplicity, this analysis is limited to the BSA’s primary Insurance Policies.
3547   Century is acting in these Chapter 11 Cases as successor to CCI Insurance Company, Insurance Company of North
       America. Indemnity Insurance Company of North America, Ace Insurance Group Westchester Fire Insurance Company,
       Westchester Fire Insurance Company, and Westchester Surplus Lines Insurance Company. All of these Entities are
       generally referred to as “Century” herein.


                                                                 60
insureds or co-insured underThe Debtors believe that the Hartford policies issued to BSA prior to
1976. The Hartford policiesPolicies issued to BSA in 1976 and 1977 are ambiguoushave some
ambiguity as to whether Chartered Organizations are additional insureds. The Church of Jesus
Christ maintains the position that it possesses rights under the 1976 and 1977 Hartford Policies, and
that such rights cannot be settled or otherwise compromised without its consent. A complete list of
Chartered Organizations is available at https://omniagentsolutions.com/bsa-SAballots and
https://omniagentsolutions.com/bsa-ballots. Beginning in 1978, Century issued primary policies to
the BSA until 1983.

        The Insurance Policies between 1962 and 1982 had a per-occurrence limit of $500,000.
Beginning in 1969, the BSA also began to procure excess Insurance Policies that provided $2
million in coverage on top of the $500,000 per-occurrence primary policies.                 And
beginningBeginning in 1972, the BSA began to procure additional excess insurance policies from
various insurers, including Argonaut, AIG, Hartford Accident and Indemnity Company, and others.
Because Century and Hartford Accident and Indemnity Company provided the BSA with primary
coverage with Insurance Policies containing no aggregate limits for several decades, Century and
Hartford Accident and Indemnity Company have substantial insurance coverage exposure relating
to the Abuse Claims. And, and, as discussed above, Century has substantially more exposure for
Abuse Claims given the periods it issued Insurance Coverage to the BSA.

       Beginning in 1983, the BSA shifted its insurance program to Insurance Policies that
contained overall aggregate limits of liability. Unlike the per-occurrence policies, each payment
towards the settlement of a Claim erodes the Insurance Policy’s aggregate limit until it is exhausted
and no longer responds to Claims. The BSA purchased these types of Insurance Policies from
1983 to the end of 1985. As a counterbalance to the imposition of aggregate limits, the BSA’s
towers of insurance in 1983 through 1985 included significant limits of liability and excess layers of
coverage. For example, in 1983, the BSA procured excess Insurance Policies with $50 million in
aggregate limits. The excess and umbrella policies were issued by various insurers. However,
even given the high aggregate limits, a majority of the Insurance Policies during this time period
have been exhausted by pre-Petition settlements and defense costs.

          The BSA again altered its insurance program beginning in 1986 through 2018, procuring a
primary Insurance Policy and a first-layer excess Insurance Policy where the deductible matches
the Insurance Policy’s limit of liability. More specifically, between 1986 and 2002, the BSA has
primary Insurance Policies with $1 million in limits of liability per year and umbrella Insurance
Policies with $1 million in limits of liability per year. Between 2002 and 2008, the BSA has primary
Insurance Policies with $1 million in limits of liability per year, but with increased umbrella
obligations. And between 2008 and 2018, the BSA maintained primary Insurance Policies with $1
million in limits of liability per year, and umbrella Insurance Policies with $9 million in limits of
liability per year. Because of the high deductibles in the 1990 to 2018 Insurance Policies, the BSA
has not accessed many of the excess Insurance Policies in those years. There are, however, a few
excess Insurance Policies that have been eroded or exhausted by pre-Petition settlements and
defense costs. Nevertheless, the BSA still has substantial excess Insurance Coverage during this
time period despite the exhaustion of a few of the lower-excess Insurance Policies.

       The Debtors contend that their primary insurance policies at least between 1986 and 2008
have a $1 million per-occurrence deductible. The BSA’s obligation to pay the deductibles for the
Insurance Policies between 1986 and 2008 versus the Insurance Company’s obligation to pay such

                                                 61
deductibles is subject to the terms of such Insurance Policies. However, it is the BSA’s and other
parties’, including The Church of Jesus Christ’s, position that when the BSA cannot or does not pay
the deductible, the primary Insurance Policies issued between 1986 and 2008 require the Insurance
Company to pay. Certain insurers believe that this is a different position than reflected by how the
BSA and certain of its primary insurers operated and performed for many years.

          A dispute exists as to whether the obligation on the primary insurer to pay the deductible on
behalf of the BSA is subject to an aggregate limit of liability. The primary insurers have asserted
that a $1 million aggregate applies to this obligation. Other insurers have asserted that the primary
insurers’ obligation to pay the deductible is not subject to any aggregate, and that the aggregate limit
of liability only applies to those damages in excess of the deductible. Several other insurers have
not taken this position. In the event that the aggregate limit of liability does apply to the payment of
the deductibles under the primary Insurance Policies, a related dispute exists as to whether the BSA
and other insured parties can directly access the excess insurance policies issued between 1986 and
2008 or whether the BSA or other insured parties must continue to pay that deductible on an
ongoing basis for each claim.3648

         Certain excess insurers contend that the excess policies between 1986 and 2007 sit above
self-insured retentions of $1 million per occurrence, as compared to a deductible. These excess
insurers have asserted that, as a condition of accessing the coverage provided by the excess
policies, BSA must, in addition to exhausting the primary coverage, pay the full retained limit of $1
million for each occurrence. The excess insurers further assert that they have no obligation to pay
or incur the retained limit amounts on the Debtors’ behalf and then seek reimbursement of such
amounts from the Debtors. As noted above, the Debtors assert that the primary policies between
1986 and 2007 are subject to a deductible, not a self-insured retention and, therefore, the Debtors
contend that there is no self-insured retention that requires satisfaction before accessing the excess
policies.

        In 2019, the BSA again changed its insurance program to avoid the deductibles noted above,
which it has kept current and expects to continue in 2021. Throughout the years of Scouting
operations, the BSA has eroded certain of the Insurance Policies referenced above. The BSA has
also entered into settlement agreements pertaining to certain policies that may limit the extent of
coverage available.




3648   Between 2008 and 2018, there is no dispute that the primary Insurance Policies between 2008 and 2018 are not subject
       to an aggregate limit of liability.




                                                             62
       2.      The BSA’s Insurance Coverage for the Local Councils

       As noted, the BSA operates Scouting through the Local Councils and the Chartered
Organizations. Prior to 1971, each Local Council was required to procure Insurance Policies that
would provide coverage, for among other things, the types of Abuse Claims alleged herein.

        Over the course of the Chapter 11 Cases, the Debtors and the Local Councils have gone
through extensive insurance archeology efforts and discovery to obtain evidence of policies issued
to the Local Councils prior to 1978. To date, the BSA and Local Councils have been able to locate
either copies of the Insurance Policies or secondary evidence of their existence; however, some of
the secondary evidence does not provide specific terms of the Insurance Policies, such as limits or
the policy period. Discovery is ongoing in that regard.

        From these insurance archeology efforts, the BSA and Local Councils have also learned
that several Insurance Companies issued specific Insurance Policies to the Local Councils. For
example, from 1965 to 1971, Century created an insurance program for the Local Councils.
Likewise, from 1975 to 1976, the Debtors believe that the New Hampshire Insurance Company
(“AIGNew Hampshire”) also created an insurance program through a broker, R.F. Lyons, that
issued a significant number of AIGNew Hampshire Insurance Policies to Local Councils. AIGThe
Debtors believe that New Hampshire also issued a substantial amount of Insurance Policies to
Local Council as early as the 1940s.

       Starting in 1971, the BSA began adding certain Local Councils as additional insureds under
its CGL policies. Then, in 1978, the BSA formalized this practice through the implementation of a
General Liability Insurance Program (“GLIP”), whereby the BSA agreed to procure general liability
insurance for all Local Councils by including them in the definition of “Named Insured” in all of the
BSA CGL Insurance Policies. Similarly, starting in 1978, the BSA began to provide Insurance
Coverage under its CGL policies to certain Chartered Organizations.

       Schedule 3 to the Plan sets forth the various Insurance Policies that the BSA alleges afford
the Local Councils Insurance Coverage on account of Abuse Claims. Columbia Casualty
Company; The Continental Insurance Company as successor in interest to certain policies issued by
Harbor Insurance Company; The Continental Insurance Company successor by merger to Niagara
Fire Insurance Company; and The Continental Insurance Company (collectively, “Continental
Insurance Company”) disagree with Schedule 3’s allegation that certain policies issued by
Continental Insurance Company or related entities afford the Local Councils any Insurance
Coverage with respect to Abuse Claims, and Continental Insurance Company intends to vigorously
defend this position.

        National Union Fire Insurance Company of Pittsburgh, Pa. (“National Union”), Lexington
Insurance Company, Landmark Insurance Company, The Insurance Company of the State of
Pennsylvania and their affiliated entities (collectively with New Hampshire referred to herein, the
“AIG Companies”) also disagree with certain information contained in Schedule 3 to the Plan and
the Debtors’ representations that certain policies allegedly issued by an AIG Company or related
entity afford the Local Councils any Insurance Coverage with respect to Abuse Claims.
Specifically, while Schedule 3 to the Plan identifies approximately 300 Local Council Insurance
Policies that were allegedly issued by New Hampshire and 800 Local Council Insurance Policies
that were allegedly issued by National Union, the AIG Companies have not been able to locate full

                                                 63
and complete copies of the vast majority of these alleged policies (the “Alleged Lost AIG
Policies”). The AIG Companies dispute whether there is conclusive evidence of the existence,
terms, and coverage of the Alleged Lost AIG Policies. The AIG Companies dispute the existence
of the Alleged Lost AIG Policies and dispute that they are bound by the terms of any Alleged Lost
AIG Policy. The AIG Companies intend to vigorously defend this position, and the outcome of this
coverage dispute—including any finding that the Alleged Lost AIG Policies cannot be enforced, in
whole or in part—may potentially reduce coverage available under the Insurance Policies below
what is currently contemplated.

         Jefferson Insurance Company of New York (“Jefferson”) also disputes the references to
insurance policies it allegedly issued to certain Local Councils as stated on Schedule 3 to the Plan.
To date, Jefferson has not located any of those alleged insurance policies. Jefferson reserves its
right to dispute issuance of each alleged insurance policy attributed to it on Schedule 3 to the Plan,
as well as each of those policies’ respective limits, periods, terms, conditions and exclusions. In
addition, if any of the scheduled Jefferson policies are later proven, Jefferson reserves its right to
dispute whether coverage exists for Abuse Claims under each such policy.

         3.       Chartered Organizations’ Rights Under the BSA Insurance Policies

         Starting in or around 1976, the BSA included Chartered Organizations as insureds on its
Insurance Policies. Specifically, the BSA added sponsors and Chartered Organizations as insureds.
It is the BSA’s position that Chartered Organizations are not an insured under any of the BSA’s
pre-1976 Insurance Policies; therefore, Chartered Organizations have no right to access the
proceeds of these Insurance Policies to pay Abuse Claims.37

        It is the BSA’s position that, starting in or around 1978, the BSA included Chartered
Organizations as insureds on its Insurance Policies. Specifically, it is the BSA’s position that the
BSA added sponsors and Chartered Organizations as insureds. The Debtors believe that the for
the 1976 and 1977 primary policies, there is some ambiguity as to whether Chartered Organizations
are additional insureds. Certain Chartered Organizations, including The Church of Jesus Christ,
firmly reject the BSA’s position. The Church of Jesus Christ maintains the position that it has rights
as a non-debtor insured under the BSA’s pre-1976 Insurance Policies, and that such rights cannot
be settled or otherwise compromised without its consent. Further, the Chartered Organizations,
including The Church of Jesus Christ, believe that the Chartered Organizations also have rights to
the BSA’s post-1976 Insurance Policies.




37   T he BSA understands that some Chartered Organizations have asserted they are insured under the pre-1976 Insurance
     Policies. T he BSA disputes this contention.


                                                          64
        To the extent that the Chartered Organizations have rights to the BSA’s post-1976
Insurance Policies, those rights are limited as suchsubject to the terms of the Insurance Policies that
may have deductible obligations (as noted above), aggregate limits, exhausted limits, settlements,
exclusions, etc.

        For example, it is the position of certain insurers that the BSA’s 1978 Insurance Policy
includes a deductible endorsement that requires a $250,000 deductible be met for each occurrence;
therefore, it is the position of certain insurers that Chartered Organizations access to the 1978 to
1980 Insurance Policies is limited by the required deductible obligation. The Chartered
Organizations’ access to the BSA’s 1980 to 1982 Insurance Policies aremay likewise be limited
given that many of these policies are either insolvent, exhausted or released through settlement.
Further, the BSA’s 1983 to 1985 Insurance Policies are also subject to aggregate limits, many of
which have been substantially eroded based on pre-petition settlements and payments.

       Additionally, in 1984, the Insurance Policies included an endorsement that expressly
provided that the Insurance Policies would be primary insurance for Chartered Organizations.
However, prior to 1984, there was no such endorsement or language in the BSA policies.
Therefore, the Debtors believe that for all pre-1984 claims, Chartered Organizations would not have
primary access to the BSA’s Insurance Policies. TheCertain of the Chartered Organizations
disagree with this position. It is the Debtors’ position that Chartered Organizations would likewise
be responsible for the high deductibles on all post-1986 Insurance Policies, certain of the Chartered
Organizations disagree with this position and believe that they would not be responsible for the
payment of deductibles as a condition of obtaining Insurance Coverage.

       4.      The First Encounter Agreement and Subsequent Endorsement in the BSA
               Policies

        As noted above, Century provided the BSA with primary Insurance Coverage for several
decades. In 1996, the BSA and Century engaged in an effort to minimize disputes regarding
Insurance Coverage, specifically in regard to Abuse Claims. As a result of those discussions, on or
about May 24, 1996, the BSA and certain Century Entities executed the “Settlement Agreement
Regarding Sexual Molestation Claims.” This settlement is often referred to as the “First Encounter
Agreement” (“FEA”). For the avoidance of doubt, the FEA only applies to Abuse Claims based on
the definitions set forth therein.

        Pursuant to the FEA, the BSA and Century agreed that “the date of ‘occurrence’ pertaining
to any Sexual Molestation Claim shall be the date when the first act of Sexual Molestation took
place, even if additional acts of Sexual Molestation or additional Personal Injuries arising therefrom
also occurred in subsequent policy periods; and all damages arising out of such additional acts of
Sexual Molestation or additional Personal Injuries shall be deemed to have incurred during the policy
year when the first act of Sexual Molestation took place.” The BSA and Century were the only
parties to the FEA; however, and accordingly, certain of the Chartered Organizations have argued
that the agreement as the date of “occurrence” between the BSA and Century in the FEA does not
apply to insurance rights of Chartered Organizations. However, several of the BSA’s other
Insurance Companies ascribe to this agreement and provide coverage according to the first alleged
year the Abuse occurred. Certain parties contend that the FEA is only applicable to Century;




                                                  65
however, the Debtors disagree as the BSA and certain of the BSA’s Insurance Companies have
adjusted Abuse Claims consistent with the FEA since 1996.

        In aboutBeginning around 2008, the BSA’s primary and excess Insurance Policies include
the “Date of Exposure for Molestation Claims” endorsement. Similar to the FEA, the endorsement
provides that any alleged sexual molestation occurrence involving the same claimant would be
treated as a single occurrence with the date of the first alleged act of Abuse being designated the
“date of loss.”

       5.      Prepetition Insurance Coverage Actions

         Prior to the Petition Date, the BSA’s Insurance Companies generally defended and
indemnified the BSA against Abuse Claims. In certain years in which the BSA’s Insurance
Policies were exhausted, insolvent or settled, the BSA would fund the settlement of Abuse Claims.
While the Insurance Companies reserved the right to do so with respect to many Abuse Claims, in
the last four years the BSA’s Insurance Companies have only denied coverage in connection with a
very limited number of underlying lawsuits.

        The denials related to these lawsuits prompted the following Insurance Coverage Actions:
(a) Boy Scouts of America, et al. v. Insurance Company of North America et al., Case No.
DC-18-11896, pending in the 192nd Judicial District Court of Dallas County, Texas; (b) Boy Scouts
of America, et al. v. Hartford Accident and Indemnity Co., et al., Case No. DC-18-07313,
pending in the 95th Judicial District Court of Dallas County, Texas; (c) National Surety Corp. v.
Boy Scouts of America, et al., Case No. 2017-CH-14975, pending in the Circuit Court of Cook
County, Illinois, Chancery Division. Hartford Accident and Indemnity Company also initiated an
adversary proceeding in these Chapter 11 Cases styled Hartford Accident and Indemnity Co.
and First State Ins. Co. v. Boy Scouts of America, et al., Adv. Pro. No. 20-50601 (LSS). The
majority of the Insurance Coverage Actions are currently stayed by operation of the automatic stay;
however, the parties to the Hartford Accident and Indemnity Company actions have agreed to stay
the entirety of the adversary proceeding and the corollary state court action.

        The Insurance Coverage Actions involved several of the BSA’s Insurance Companies,
including Century, Hartford Accident and Indemnity Company, National Surety Corporation
(“National Surety”) and Allianz Insurance (“Allianz”). The Insurance Companies in the Insurance
Coverage Actions asserted that the BSA and Local Councils were not entitled to coverage for
specific sexual abuse claims based on various coverage defenses, including, but not limited to, the
number of “occurrences” that were triggered by the Insurance Policies, the expected and intended
language in the Insurance Policies precluded Insurance Coverage, and that the BSA had failed to
cooperate with its Insurance Companies.

         The Debtors believe that such defenses or limitations to the scope of Insurance Coverage
are without merit. In

        National Surety and Allianz believe that their coverage defenses have merit and that
coverage for sexual abuse claims against BSA will be barred by various terms, conditions,
exclusions and attachment points found in the policies and at law. In addition, National Surety and
Allianz have contested the jurisdiction of the Texas court in the Coverage Action filed by the BSA
described in (a), above. Pre-petition, the Fifth District Dallas Court of Appeals granted National


                                                66
Surety and Allianz’s emergency motion for a stay of trial court proceedings and ordered merits
briefing on National Surety and Allianz’s Petition for Writ of Mandamus. In re National Surety
Corp. et al., No. 05-19-01119-CV (Tex. App. – Dallas 2019). The Petition for Writ of Mandamus
was fully briefed but not decided prior to the BSA’s bankruptcy filing.

        In the spirit of reaching consensus with the Insurance Companies, the BSA is currently
participating in mediation with its Insurance Companies to resolve certain disputes regarding the
Debtors’ rights to Insurance Coverage under the Insurance Policies.3849

        Under the Plan, the Insurance Coverage Actions (along with Insurance Actions) will be
contributed to the Settlement Trust. It is difficult to quantify the value of the Insurance Coverage
Actions and Insurance Actions as the resolution of these Actions is dependent on the interpretation
of certain terms, provisions, and exclusions in the Insurance Policies. However, if the BSA and the
Settlement Trust are successful in defeating the coverage defenses that have been, or may be
asserted in the Insurance Coverage Actions and Insurance Actions (which the BSA believes is
probable), the proceeds of these Actions could represent a substantial contribution to the Settlement
Trust.

           6.        Post-Petition Insurance Coverage Defenses Asserted by Insurance Companies

        The BSA tendered the Abuse Claims that were the subject of the Proofs of Claim to the
BSA’s Insurance Companies under the Insurance Policies. The BSA’s Insurance Companies have
reserved rights relating to the Abuse Claims under the Insurance Policies on various grounds,
including but not limited to:

                   The BSA may have failed to cooperate in the defense and investigation of the
                    Abuse Claims;

                   The BSA may not settle the Abuse Claims in violation of the Voluntary Payment
                    provision under the Insurance Policies;

                   The BSA included an estimated amount of the Abuse Claims in this Disclosure
                    Statement;




3849   Pursuant to the Bankruptcy Court’s Order (I) Appointing Mediators, (II) Referring Certain Matters to Mediation, and
       (III) Granting Related Relief [D.I. 812] entered on June 9, 2020, the mediations are currently before the Bankruptcy
       Court-appointed Mediators, the Honorable Kevin Carey (Ret.), Paul Finn, and T imothy Gallagher for the purpose of
       mediating the comprehensive resolution of issues and Claims in the Chapter 11 Cases through a chapter 11 plan.


                                                             67
               That the BSA has not exhausted underlying coverage and/or applicable self-insured
                retentions;

               Many of the Abuse Claims are not compensable under the Insurance Policies
                because of statute of limitations issues and/or because they were untimely filed;

               The BSA, Local Councils, and Chartered Organizations expected and intended the
                injuries subject to the Abuse Claims;

               The anti-assignment provisions in the Insurance Policies preclude the BSA, Local
                Councils and Chartered Organizations from assigning their Insurance Policies to the
                Trust; and

               Certain of the proposed terms of the Plan and TDPs violate the terms and conditions
                of the Insurance Policies.

The BSA strongly contests the merits of these coverage defenses. Further, the Debtors believe
there is no merit to any contention by the BSA’s Insurance Companies that the BSA cannot assign
the proceeds of the Insurance Policies to the Trust as this is well settled under Third Circuit law.
As noted above, the BSA is actively working with the Insurance Companies to resolve these
disputes.

       7.       Insurer Letters of Credit

         In connection with its insurance program, BSA posted certain letters of credit issued by
JPM to secure obligations arising under certain of BSA’s Insurance Policies (such letters of credit,
the “Insurer LCs”). Neither any provision in the Plan nor the occurrence of the Effective Date
shall alter, amend, or otherwise impair the rights and obligations of BSA, JPM, or any applicable
Insurance Company holding one or more Insurer LCs. Without limiting the foregoing, nothing in the
Plan or any confirmation orderConfirmation Order shall preclude any beneficiary of an Insurer LC
from setting off, recouping, or drawing on any Insurer LC issued, or other security provided, for the
benefit of the applicable Insurance Company in accordance with the applicable documents
governing such Insurer LC or other security, or applying amounts therefrom to any Claim secured
by an Insurer LC or other security.

            ARTICLE IV. EVENTS LEADING TO THE CHAPTER 11 CASES

          The safety of children in its programs is the most important priority of the BSA. The BSA
today enforces a robust set of multilayered policies and procedures to protect the young men and
women involved in Scouting. These measures are informed by respected experts in the fields of
child safety, law enforcement, and child psychology. The BSA is committed to the protection of its
Scouts, and that commitment is integral to the BSA’s identity and mission as it seeks to continue
instilling values of leadership, service, and patriotism in millions of children who participate in
Scouting programs across the country.




                                                 68
A.         The BSA’s Prepetition Global Resolution Efforts and Prepetition Claims Against the BSA

        As widely reported, as of the Petition Date, the BSA was a defendant in numerous lawsuits
related to historical Abuse in its programs. Indeed, many Abuse victimssurvivors had taken legal
action against the BSA and Local Councils in the civil tort system. As explained further below,
recent changes in state statutes of limitations led to a sharp increase in the number of Claims
asserted against the BSA and placed tremendous financial pressure on the organization. In addition
to Pending Abuse Actions that were pending in state and federal courts across the United States,
attorneys for Abuse victimssurvivors had provided information regarding approximately 1,400
additional Claims not yet filed, for a total of approximately 1,700 known asserted Abuse Claims.

        In light of the increasing number of Claims asserted against the BSA, the BSA made the
decision that it could not continue to address Abuse litigation in the tort system on a case-by-case
basis. The BSA spent more than $150 million on settlements and legal and related professional
costs from 2017 throughto 2019 alone. In addition to the unsustainable financial cost of continuing
to engage in piecemeal litigation across the country, continuing this process would have resulted in
the risk of inconsistent judicial outcomes and inequitable treatment of victimssurvivors. For these
reasons, beginning in late 2018, the BSA, with assistance of legal and financial advisors, began to
explore strategic options for achieving an equitable global resolution of Abuse Claims.

        In connection with these strategic efforts, the BSA recognized that it would ultimately need
to structure a settlement around a plan of reorganization that provides for channeling injunctions
with respect to both current and potential futureFuture Abuse Claims.3950 Accordingly, the BSA
determined, in consultation with its advisors, that it was necessary and appropriate to engage an
independent third-party Representative for holders of Future Abuse Claims. After considering
possible candidates for the role, the BSA selected James L. Patton, Jr. in early 2019 to serve as
future claimants’ representative (the “Future Claimants’ Representative”).4051 Future Abuse
Claims include any Direct Abuse Claim against any Protected Party that is attributable to, arises
from, is based upon, relates to, or results from, in whole or in part, directly, indirectly, or derivatively,
alleged Abuse that occurred prior to the Petition Date but which, as of the date immediately
preceding the Petition Date, was held by a Person who, as of such date, (a) had not attained




3950   Unlike a future Claim in other mass tort contexts, there is no latency period for Abuse. In the Abuse context, a future
       Claim is properly understood as a Claim related to Abuse that has already occurred but which is held by an individual who
       (a) has not attained 18 years of age, or (b) was not aware of such Abuse Claim as a result of “repressed memory,” such
       that he or she is not aware that he or she holds an Abuse Claim, to the extent the concept of repressed memory is
       recognized by the highest appellate court of the State or territory where the Claim arose.
4051   As noted in Article V herein, the Bankruptcy Court appointed Mr. Patton as the Future Claimants’ Representative on
       April, 24, 2020, nunc pro tunc to the Petition Date.


                                                               69
eighteen (18) years of age, or (b) was not aware of such Direct Abuse Claim as a result of
“repressed memory,” to the extent the concept of repressed memory is recognized by the highest
appellate court of the state or territory where the claim arose. Notwithstanding the foregoing,;
provided, however, that if the Plan is Confirmed as a Global Resolution Plan, then, with respect to
any Contributing Chartered Organization, the term “Future Abuse Claim” shall be limited to any
suchDirect Abuse Claim that is attributable to, arises from, is based upon, relates to, or results from,
Abuse that occurred prior to the Petition Date: (a) in connection with the Contributing Chartered
Organization’s sponsorship of one or more Scouting units; or (b) that has been asserted in a proof of
claim in the Chapter 11 Cases asserting a Direct Abuse Claim, which Claim was filed by the Bar
Date or was permitted by a Final Order of the Bankruptcy Court to file a late claim. For the
avoidance of doubt, Direct Abuse Claims include Future Abuse Claims and their treatment under
the Plan is the same.

        In addition, the BSA engaged in discussions with several groups, including an ad hoc group
of attorneys representing numerous holders of Abuse Claims advised by James Stang of Pachulski
Stang Ziehl & Jones LLP, and certain of its insurers.

        One of the strategic options that the BSA explored throughout 2019 included efforts to
reach a settlement with a substantial number of Abuse victimssurvivors that could be implemented
through a prearranged chapter 11 proceeding. Those efforts involved several meetings with
attorneys representing many Abuse victimssurvivors, including a two-day mediation in early
November 2019. The mediation was attended by a Future Claims Representative and some of the
BSA’s Insurance Companies. Unfortunately, the mediation was unsuccessful. It became apparent
that attorneys for Abuse victimssurvivors believed that certain Local Councils with significant
Abuse liabilities had significant assets that could be used to compensate victimssurvivors. Further, it
became clear that attorneys for Abuse victimssurvivors would only accept information about the
nature and extent of the BSA’s available assets if provided through a court-supervised process.
Accordingly, the BSA recognized in late 2019 that there were no meaningful prospects for a
prearranged global resolution. Under those conditions, the Debtors commenced these Chapter 11
Cases to achieve dual objectives: (a) timely and equitably compensate victimssurvivors of Abuse in
Scouting and (b) ensuring that the BSA emerges from bankruptcy with the ability to continue its
vital charitable mission.

B.     The Impact of Statutes-of-Limitation Changes on Claims against the BSA and Non-Debtor
       Stakeholders

        The number of Abuse Claims against the BSA has increased dramatically over the past
twenty years due to changes to state statutes of limitations governing Causes of Action alleging
child Abuse. Since 2002, 17 states have enacted legislation allowing individuals to bring Claims that
would otherwise have been barred by the applicable limitations period. Most of these jurisdictions
(including California, Delaware, Georgia, Hawaii, Minnesota, New Jersey, and North Carolina)
have implemented revival windows that temporarily eliminate the civil statutes of limitations for
survivors of Abuse whose Claims have already expired. These revival windows have allowed older
survivors of child Abuse to bring lawsuits decades after the Abuse occurred, including against
private organizations, such as the BSA and Local Councils. Other jurisdictions (including Vermont)
have fully eliminated limitations periods going forward and revived expired Abuse Claims.




                                                  70
Additionally, more states are considering opening statute of limitation windows, extending statutes of
limitations, or even removing statutes of limitations for victimssurvivors of child sexual Abuse.

         The trend of retroactive revisions to limitations periods for Abuse Claims accelerated in
2019, when more than a dozen states (including Arizona, California, District of Columbia, Montana,
New Jersey, New York, and North Carolina) revised their limitations periods to allow survivors of
Abuse to bring Claims that would otherwise have been time-barred. Shortly before the Petition
Date, a group of plaintiffs filed suit in the U.S. District Court infor the District of Columbia alleging
that the District’s recent revival-window legislation permits plaintiffs to bring previously time-barred
Claims, regardless of where the Abuse occurred or where the plaintiff resides.4152 In addition, prior
to the Petition Date, plaintiffs began pursuing a theory that the recently opened New Jersey statute
of limitations allowed the filing of any Claim that arose prior to 1979, regardless of where the Abuse
occurred, since the BSA was headquartered in New Jersey prior to that date, before its
Headquarters moved to Irving, Texas.

         These changes in statutes of limitations have dramatically altered the legal landscape for
Abuse Claims. Specifically, the number of suits alleging Claims from earlier years that would
otherwise have been barred by the applicable limitations period has surged, which is reflected in the
filing of tens of thousands of Abuse claimsClaims in these Chapter 11 Cases. These suits have
forced the BSA to look backward—past the decades of progress and leadership in youth
protection—to the mid- to late-twentieth century, when the vast majority of the Abuse in Scouting
occurred. Claims alleging Abuse within the last thirty years make up a small fraction of total known
Abuse claims.42Claims.53 The vast majority of the Claims the BSA is now facing allege Abuse
from the 1960s to the 1980s. Fairly compensating survivors that were abused during this period
placed tremendous financial pressure on the BSA and its local partners.




4152   See Does 1-8 v. Boy Scouts of America, Case No. 20–00017 (D.D.C.).
42     Of the approximately 95,200 pending or asserted Abuse Claims against the BSA, approximately 65,000 claims have
       ascertainable dates. Of the approximately 65,000 dated Claims, approximately 80% involve Claims alleging Abuse that
       occurred before 1988.
53     Of the approximately 95,200 pending or asserted Abuse Claims against the BSA, approximately 65,000 claims have
       ascertainable dates. Of the approximately 65,000 dated Claims, approximately 80% involve Claims alleging Abuse that
       occurred before 1988.


                                                             71
                                 ARTICLE V. THE CHAPTER 11 CASES

A.       Commencement of the Cases and First Day Relief

         On the Petition Date, the Debtors commenced the Chapter 11 Cases by filing voluntary
petitions for relief under chapter 11 of the Bankruptcy Code. As of the date hereof, the Debtors
have continued, and will continue until the Effective Date, to operate their organization as
Debtors-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

         Also on the Petition Date, the Debtors filed a number of motions seeking typical “first day”
relief in chapter 11 cases authorizing the Debtors to maintain their operations in the ordinary course
(collectively, the “First Day Motions”). This relief was designed to ensure a seamless transition into
the chapter 11 process and allow the Debtors to maintain their operations in the ordinary course so
as to function smoothly while their cases progressed. The Bankruptcy Court granted substantially
all of the relief requested in the First Day Motions and entered various interim and final orders
authorizing the Debtors to, among other things:

        Continue paying employee wages and benefits [D.I. 295];54

        Continue the use of the Debtors’ cash management system, bank accounts, and business
         forms [D.I. 381];

        Continue the use of certain cash collateral and the granting of adequate protection with
         respect to the use of such cash collateral [D.I. 433];

        Continue customer, scout and donor programs, and honor related prepetition obligations
         [D.I. 279];

        Pay certain prepetition taxes and assessments [D.I. 366];

        Pay certain prepetition obligations for essential vendors, foreign vendors, shippers,
         warehousemen, and other Lien claimants [D.I. 275];




54   T he Bankruptcy Court's order granted the Debtors' motion for authorization to pay prepetition wages, salaries, employee
     benefits, and other compensation and maintain employee benefits programs and pay related administrative obligations
     (the “Wages Motion”).


                                                             72
        Pay certain prepetition obligations under shared services arrangements with the Local
         Councils and Related Non-Debtor Entities and authorize the Debtors to continue performing
         or paying under shared services arrangements with the Local Councils and Related
         Non-Debtor Entities [D.I. 369]; and

        Establish procedures for utility providers to request adequate assurance of payment and to
         prohibit utility companies from altering or discontinuing service [D.I. 273].

B.       Procedural Motions

        The Debtors filed various motions on the Petition Date regarding procedural issues common
to chapter 11 cases of similar size and complexity. The Bankruptcy Court granted substantially all
of the relief requested in such motions and entered various orders authorizing the Debtors to, among
other things:

        Establish procedures for interim compensation and reimbursement of expenses of chapter
         11 professionals [D.I. 341]; and

        Retain and compensate certain professionals utilized by the Debtors in the ordinary course
         of their non-profit operations [D.I. 354].

C.       Critical Vendors and Shared Services

        As described above, the Debtors filed various First Day Motions, two of which were
motions to pay prepetition Claims of critical vendors [D.I. 7] (the “Critical Vendor Motion”) and
prepetition obligations under shared services arrangements [D.I. 15] (the “Shared Services
Motion”). Pursuant to the Critical Vendor Motion, the Debtors obtained authorization to pay, in the
ordinary course of the Debtors’ non-profit operations, prepetition Claims of essential vendors,
foreign vendors, 503(b)(9) vendors, and other Lien claimants. Pursuant to the Shared Services
Motion, the Debtors requestedobtained authorization to pay prepetition obligations under shared
organizational services agreements related to the Local Councils and Related Non-Debtor Entities
and to continue performing under such arrangements. As explained in detail in the Shared Services
Motion, the BSA provides benefits programs, liability insurance, and administrative services to Local
Councils, such as accounting, human resources, information technology, member recruitment,
fundraising, marketing, leadership training, and other related support (the “Shared Services
Arrangements”). Without these Shared Services Arrangements, the Debtors would be incapable of
providing Scouting programs nationwide and Local Councils would be unable to operate their
organizationsorganization.

D.       Retention of Chapter 11 Professionals

        On March 17, 2020, the Debtors filed applications to retain (i) Sidley Austin LLP (“Sidley
Austin”), as the Debtors’ bankruptcy counsel; (ii) Morris, Nichols, Arsht & Tunnell LLP, as the
Debtors’ bankruptcy co-counsel; (iii) Alvarez & Marsal North America, LLC, as financial advisor;
(iv) Bates White, LLC, as Abuse Claims consultant (“Bates White”); (v) KCIC, LLC, as insurance
and valuation consultant; (vi) Omni Agent Solutions, as administrative agent; (vii) Haynes and
Boone, LLP, as special insurance counsel; and (viii) Ogletree, Deakins, Nash, Smoak & Stewart,
P.C., as special litigation counsel [D.I. 204, 205, 206, 207, 208, 209, 210, and 220]. In April 2020,

                                                 73
the Bankruptcy Court entered orders authorizing the retention of all the Debtors’ listed Estate
Professionals, except for Sidley Austin [D.I. 339, 340, 353, 355, 364, 372, and 463]. On May 29,
2020, the Bankruptcy Court issued a bench ruling overruling the objection to the Debtors’
application to retain Sidley Austin as bankruptcy counsel filed by Century [D.I. 755]. On June 2,
2020, the Bankruptcy Court entered an order granting Sidley Austin’s retention [D.I. 758].4355

        Thereafter, the Debtors filed additional applications to retain (i) PricewaterhouseCoopers
LLP, as independent auditor and tax compliance services provider to the Debtors; (ii) Appraisers of
the Keys, Inc.; JFW Ranch Consulting, LLC; Hotel & Leisure Advisors; F.I. Salter, Inc.; Dawn M.
Powell Appraisals Inc.; and BW Ferguson & Associates Ltd., as appraisers with respect to the
Debtors’ four high adventure facilities, discussed in greater detail herein; (iii) Quinn Emanuel
Urquhart & Sullivan, LLP as special litigation counsel; and (iv) JLL Valuation & Advisory Services,
LLC (“JLL”) as appraiser with respect to certain Local Council real properties [D.I. 796, 868,
1125, and 1762]. The Bankruptcy Court entered orders approving the Debtors’ retention
applications on June 24, 2020, July 8, 2020, September 18, 2020, and December 14, 2020,
respectively [D.I. 889, 984, 1343, and 1841].

         On October 22, 2020, the Debtors filed an application requesting authorization to retain
White & Case LLP (“White & Case”) as bankruptcy counsel because core members of their
restructuring team had transitioned their practices to White & Case from Sidley Austin [D.I. 1571].
The Debtors’ restructuring team who transitioned have led the Debtors’ restructuring efforts for the
past two years and are familiar with the numerous stakeholders that are actively participating in
these Chapter 11 Cases. The Bankruptcy Court entered an order authorizing the retention of White
& Case on November 8, 2020 [D.I. 1698], over the objection of Century [D.I. 1637].4456




4355   On June 11, 2020, Century filed a Notice of Appeal [D.I. 837] of the Bankruptcy Court’s order authorizing the Debtors’
       retention of Sidley Austin. On May 7, 2021, the U.S. District Court for the District of Delaware issued a final order
       affirming the Bankruptcy Court’s decision to authorize the retention of Sidley Austin [D.I. 3292] (Civil Action No.
       20-cv-798, BAP No. 20-14). On May 26, 2021 Century filed a notice of appeal to the U.S. Court of Appeals for the
       T hird Circuit of the District Court’s order affirming the Bankruptcy Court’s approval of Sidley Austin’s retention [D.I.
       36] (Appellate Case No. 21-2035). T he appeal is pending.
4456   On December 2, 2020, Century filed a Notice of Appeal [D.I. 1771] of the Bankruptcy Court’s order authorizing the
       Debtors’ retention of White & Case. T he appeal was before the U.S. District Court for the District of Delaware (Civil
       Action No. 20-cv-1643, BAP No. 20-58) (the “W&C Retention Appeal”). On February 26, 2021, Century filed its
       Stipulation of Dismissal of Bankruptcy Appeal stipulating to the dismissal of the W&C Retention Appeal.


                                                               74
E.         Appointment of Fee Examiner

      Given the size and complexity of the Chapter 11 Cases, on September 18, 2020, the
Bankruptcy Court entered an order appointing Justin H. Rucki of Rucki Fee Review, LLC as Fee
Examiner [D.I. 1342].

F.         Appointment of Statutory Committees, Ad Hoc Committee, and Future Claimants’
           Representative

           1.        Ad Hoc Committee of Local Councils

       Prior to the Petition Date, the BSA assisted in the formation of an ad hoc committee of
Local Councilsthe Ad Hoc Committee comprised of eight Local Councils4557 of various sizes from
regions across the country (the “Ad Hoc Committee”). The primary purpose of the Ad Hoc
Committee is to allow Local Councils to participate in negotiations regarding a global resolution of
Abuse Claims and other issues important to them, including the treatment of their shared insurance
with the BSA. The Ad Hoc Committee has also been instrumental in coordinating the BSA’s
ongoing efforts to collect and organize Local Council asset information. The individual members of
the Ad Hoc Committee are all volunteers. The volunteer chair is Richard G. Mason of the
Wachtell, Lipton, Rosen & Katz law firm. Mr. Mason is the volunteer president of the Greater
New York Council.

           2.        Unsecured Creditors Committee

        On March 5, 2020, the United States Trustee appointed the Committee of Unsecured Trade
Creditors (the “Creditors’ Committee”), which consists of five members [D.I. 141]. The Creditors’
Committee represents the interests of all non-Abuse-related unsecured creditors, including former
employees, litigation claimants, and other non-Abuse unsecured creditors. The members of the
Creditors’ Committee are (1) Pension Benefit Guaranty Corporation, represented by Tom Taylor;
(2) Girl Scouts of the United States of America, represented by Jennifer Rochon; (3) Roger A.
Ohmstede; (4) Pearson Education, Inc., represented by John Garry; and (5) Lion Brothers Inc.,
represented by Susan Ganz.




4557   T he members are: (1) Andrew Jackson Council; (2) Atlanta Area Council; (3) Crossroads of America Council; (4) Denver
       Area Council; (5) Grand Canyon Council; (6) Greater New York Councils; (7) Mid-America Council; and (8) Minsi T rails
       Council.


                                                             75
           3.        Tort Claimants’ Committee

        On March 5, 2020, the United States Trustee also appointed the Tort Claimants’ Committee
(together with the Creditors’ Committee, the “Committees”), which consists of nine individual
members who hold Abuse Claims against the Debtors [D.I. 142].

       To date, the Debtors have cooperated with the Committees, creditors, and other
stakeholders on complex diligence and informal discovery issues, including participation in
meet-and-confer calls, question-and-answer sessions, and the review and production of a significant
volume of responsive documents and other information.

           4.        Future Claimants’ Representative

       On March 18, 2020, the Debtors filed the Debtors’ Motion for Entry of an Order
Appointing James L. Patton, Jr., as Legal Representative for Future Claimants, Nunc Pro
Tunc to the Petition Date [D.I. 223]. On April, 24, 2020, the Bankruptcy Court appointed Mr.
Patton as the legal representative of Future Claimants [D.I. 486] (the “Future Claimants’
Representative”), nunc pro tunc to the Petition Date.

       On May 5, 2021, the Future Claimants’ Representative filed his Fourth Supplemental
Declaration of James L. Patton, Jr. [D.I. 3146]. The declaration provided that as the Future
Claimants’ Representative, Patton has continued to monitor any potential conflicts and remains
independent, disinterested, and without interests materially adverse to the Future Claimants.
Likewise, on May 5, 2021, Young Conaway Stargatt & Taylor, LLP filed its Third Supplemental
Declaration of Edwin J. Harron [D.I. 3147]. This declaration provides that as the legal
representative to the Future Claimants’ Representative, Edwin J. Harron has continued to monitor
any potential conflicts and remains independent, disinterested, and without interests materially
adverse to the Future Claimants.

           5.        Coalition of Abused Scouts for Justice

       On July 24, 2020, the Coalition of Abused Scouts for Justice (the “Coalition”), an ad hoc
group representing the interests of Abuse survivors, filed its Notice of Appearance and Request
for Service of Notices and Documents [D.I. 1040]. The Coalition was formed in connection with
several law firms (“State Court Counsel”)4658 representing holders of Abuse Claims. The Coalition




4658   T hese firms are: (i) Slater Slater Schulman LLP, (ii) ASK LLP, (iii) Andrews & T hornton, (iv) Levin Papantonio T homas
       Mitchell Rafferty & Procter P.A., (v) Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C., (vi) Junell & Associates
       PLLC, (vii) Reich & Binstock LLP, (viii) Marc J. Bern & Partners LLP, (ix) Krause & Kinsman Law Firm, (x) Bailey
       Cowan Heckaman PLLC, (xi) Babin Law, LLC, (xii) Jason J. Joy & Associates, PLLC, (xiii) Motley Rice LLC, (xiv)
       Weller Green T oups & T errell LLP, (xv) Colter Legal PLLC, (xvi) Christina Pendleton & Associates PLLC, (xvii)
       Forman Law Offices, P.A., (xviii) Danziger & De Llano LLP, (xix) Swenson & Shelley PLLC, (xx) Brooke F. Cohen
       Law, (xxi) Damon J. Baldone PLC, (xxii) Cutter Law PC, (xxiii) T he Robert Pahlke Law Group, (xxiv) Napoli Shkolnik
       PLLC, (xxv) the Hirsch Law Firm, and (xxvi) Porter & Malouf, P.A [D.I. 1997].


                                                               76
is made up of approximately 11,875 Abuse survivors having signed an “Affirmative Consent” which
consents to becoming a member of the Coalition and authorizes their respective State Court
Counsel to instruct the Coalition’s professionals in connection with these Chapter 11 Cases.
Additionally, the Coalition has asserted that the State Court Counsels represent approximately
65,000 Abuse survivors collectively and many of such additional Persons are expected to sign
“Affirmative Consents.”

        On January 29, 2021, the Coalition filed itsa Third Amended Verified Statement of
Coalition of Abused Scouts of Justice Pursuant to Bankruptcy Rule 2019 [D.I. 1996 and
1997], and provides information regarding its members (with certain personal information redacted),
and supplemented this third amended verified statement on May 18, 2021 [D.I. 4657, 4658]. The
Coalition is represented by Monzack Mersky and Browder, P.A., and Brown Rudnick LLP.

       6.      United Methodist Ad Hoc Committee

        In late 2020, 49 United Methodist Annual Conferences supported the formation of an ad hoc
group (the “United Methodist Ad Hoc Committee”) to advance the interests generally of United
Methodist local churches and other United Methodist organizations that serve or have served as
Chartered Organizations to the BSA. The United Methodist Ad Hoc Committee, comprising of
twelve members, has retained Bradley and Potter Anderson & Corroon LLP to represent themit in
these Chapter 11 Cases. The United Methodist Ad Hoc Committee also participates in the
mediation regarding issues in connection with a global resolution of Abuse Claims. On January 6,
2021, the United Methodist Ad Hoc Committee filed a verified statement pursuant to Bankruptcy
Rule 2019, detailing certain information relating to the its members. [D.I. 1901].

G.     Filing of Schedules of Assets and Liabilities and Statements of Financial Affairs

        On February 19, 2020, the Bankruptcy Court entered an order extending the deadline by
which the Debtors must file their Schedules and Statements of Financial Affairs with the
Bankruptcy Court [D.I. 67]. In accordance with that order and pursuant to Bankruptcy Rule 1007
and Local Rule 1007-19(b), the Debtors filed their Schedules and Statements on April 8, 2020 [D.I.
375, 376, 377, and 378]. The Schedules provide summaries of the assets held by each of the
Debtors as of the Petition Date, as well as a listing of the Debtors’ liabilities, including Secured,
unsecured priority, and unsecured non-priority Claims pending against each of the Debtors during
the period prior to the Petition Date.

H.     Exclusivity

       1. First Extension of Exclusivity Period

        On June 16, 2020, the Debtors filed the Debtors’ Motion for Entry of an Order
Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances
Thereof [D.I. 858] extending the Debtors’ exclusive period to (a) file a chapter 11 plan (the
“Exclusive Filing Period”) by 120 days, to and including October 15, 2020 and (b) solicit votes
thereon (the “Exclusive Solicitation Period” and, together with the Exclusive Filing Period, the
“Exclusive Periods”) by 120 days, to and including December 15, 2020, without prejudice to the
Debtors’ rights to seek further extensions of the Exclusive Period.sought an extension of the
periods during which they may exclusively propose and solicit acceptances of a chapter 11 plan


                                                 77
beyond the initial 120-day and 180-day periods (together, the “Exclusive Periods”) for plan proposal
and solicitation set forth in section 1121 of the Bankruptcy Code. The Tort Claimants’ Committee
and the Creditors’ Committee each filed statements in response [D.I. 915, 947]. On July 9, 2020,
the Bankruptcy Court entered an order granting the relief requested in the Debtors’ motion [D.I.
996], extending the exclusive period for the Debtors to file and solicit votes on a chapter 11 plan by
120 days and 180 days, respectively. On October 14, 2020, the Debtors sought and obtained an
unopposed second extension of the periods during which they may exclusively propose and solicit
acceptances of a chapter 11 plan [D.I. 1519, 1606].

       On June 30, 2020, the Tort Claimants’ Committee filed The Official Committee of Tort
Claimants’ Response to Debtors’ Motion for Entry of an Order Extending the Debtors’
Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof [D.I. 915].

        On July 2, 2020, the Creditors’ Committee filed a Statement of the Creditor’s Committee
with Respect to the Debtors’ Motion for Entry of an Order Extending the Exclusive Periods
to File a Chapter 11 Plan and Solicit Acceptances Thereof [D.I. 947].

        On July 9, 2020, the Bankruptcy Court entered the Order Extending the Debtors’
Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof [D.I. 996],
which extended the exclusive period for the Debtors to file a chapter 11 plan by approximately 120
days, to and including October 15, 2020. The period during which the Debtors had the exclusive
right to solicit acceptances thereof was extended by approximately 120 days, to and including
December 15, 2020.

       2. Second Extension of Exclusivity Period

        On October 14, 2020, Debtors filed the Debtors’ Second Motion for Entry of an Order
Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances
Thereof [D.I. 1519] extending the Debtors’ exclusive periods to (a) file a chapter 11 plan by 180
days, to and including April 13, 2021, and (b) solicit votes thereon by 180 days, to and including June
14, 2021, without prejudice to the Debtors’ rights to seek further extensions of the Exclusive
Periods.
         On October 30, 2020, the Bankruptcy Court entered the Order Extending the Debtors’
Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof [D.I. 1606],
which extended the exclusive period for the Debtors to file a chapter 11 plan by approximately 155
days, to and including March 19, 2021. The period during which the Debtors have the exclusive
right to solicit acceptances thereof was extended by approximately 154 days, to and including May
18, 2021.

       3. Third Extension of Exclusivity Period

         On March 18, 2021, the Debtors filed the Debtors’ Third Motion for Entry of an Order
Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances
Thereof [D.I. 2411] requesting that the Bankruptcy Court enter an order extendinga third motion to
extend the period during which they may exclusively propose a plan of reorganization and the
solicitation period for acceptances of such plan [D.I. 2411] (the “Third Exclusivity Motion”). This
motion sought to extend the Debtors’ exclusive filing periodperiods to (a) file a chapter 11 plan on


                                                  78
or beforeto August 18, 2021, and (b) solicit votes thereon byto October 18, 2021. On April 1, 2021,
the Tort Claimants’ Committee filed an objection to the Third Exclusivity Motion, arguing that the
exclusivity should be terminated to permit the Tort Claimants’ Committee to propose its own plan
that permits reorganization and relies on insurance to compensate survivors, among other things
[D.I. 2506]. The Tort Claimants’ Committee also argueasserted that the Plan is patently
unconfirmable, the Local Council and Chartered Organization contributions are inadequate, and
there is insufficient support from survivors of Abuse.

        On April 22, 2021, the Coalition and the Future Claimants’ Representative filed ana joint
objection arguing that exclusivityto the Third Exclusivity Motion, asserting that they should be
terminated to permit the Coalition, Future Claimants’ Representative, andpermitted to propose a
plan with the Tort Claimants’ Committee to propose its own plan that would provide for Local
Councils and Charted Organizations to make contributions and become protected parties [D.I.
2672]. The Coalition and Future Claimants’ Representative also argueargued that the Plan does not
equitably compensate survivors, and objected to the Hartford Settlement does not provide for
adequate compensation, Century may lack the ability to pay an equitable amount to the Trust, and
the Debtors are working with their Insurance Companies to minimize the survivors’ recovery and
the insurance companies’ coverage obligations.Contribution. The Bankruptcy Court heard
argument on the Third Exclusivity Motion at the hearing held on May 19, 2021, after which it was
taken under advisement and remains pending.

I.     Removal

        Concurrently with the commencement of the Chapter 11 Cases, the Debtors began taking
measures to consolidate and stay all pending Abuse litigation against the BSA, Local Councils, and
Chartered Organizations. In particular, the BSA removed to federal district court (or bankruptcy
court, depending upon the applicable local rules) all Abuse Claims pending in state courts throughout
the country against the BSA and/or the Local Councils and Chartered Organizations.

        SinceBecause there are a number of actions that name the BSA as a defendant and that
allege Claims substantially similar to those asserted in the Pending Abuse Actions (collectively, the
“Further Abuse Actions”) and dozens of additional non-Abuse actions that remain pending against
the BSA in various state courts, on May 15, 2020, the Debtors filed the Debtors’ Motion for Entry
of an Order Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and 9027, Extending the
Period Within which the Debtors May Remove Civil Actions and Granting Related Relief [D.I.
653] requesting that the deadline to remove such actions be extended to the later of: (a) September
15, 2020; and (b) the date that is forty-five (45) days after the occurrence of the Termination Date
(as defined below). The Bankruptcy Court granted the motion on June 3, 2020 [D.I. 769]. On
September 14, 2020, the Debtors filed the Debtors’ Second Motion for Entry of an Order,
Under 28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and 9027, Extending the Period
Within Which the Debtors May Remove Civil Actions and Granting Related Relief [D.I. 1316]
requesting that the Bankruptcy Court extend the period within which the Debtors may file notices of
removal of Claims or Causes of Action under Bankruptcy Rule 9027 by an additional 120 days to
January 13, 2021. On October 1, 2020, the Bankruptcy Court granted the motion. [D.I. 1393]. On
December 29, 2020, the Debtors filed the Debtors’ Third Motion for Entry of an Order, Under
28 U.S.C. § 1452 and Fed. R. Bankr. P. 9006(b) and 9027, Extending the Period Within
Which the Debtors May Remove Civil Actions and Granting Related Relief [D.I. 1876]
requesting that the Bankruptcy Court further extend the period within which the Debtors may file

                                                 79
notices of removal of Claims or Causes of Action by an additional 120 days to May 13, 2021. On
January 14, 2021, the Bankruptcy Court entered an order granting the relief requested in the motion
without objection. [D.I. 1941]. On April 28, 2021, the Debtors filed their fourth motion seeking to
extend the removal deadline [D.I. 2720]. The Bankruptcy Court entered the order further
extending the period within which the Debtors may file notices of removal of Claims or Causes of
Action by an additional 120 days to September 10, 2021.

        Subsequently, there have been multiple extensions of the removal period without objection
[D.I. 1316, 1393, 1876, 2720]. The removal period is currently extended to September 10, 2021.

J.     Preliminary Injunction

       On the Petition Date, the Debtors initiated an adversary proceeding by filing the Verified
Complaint for Injunctive Relief, Adv. Pro. No. 20-50527 (LSS) [A.D.I. 1 (sealed); A.D.I. 5
(redacted)] (the “Complaint”). In connection with the Complaint, the Debtors filed The BSA’s
Motion for a Preliminary Injunction Pursuant to Sections 105(a) and 362 of the Bankruptcy
Code [A.D.I. 6] (the “Preliminary Injunction Motion”).

        In the Preliminary Injunction Motion and related pleadings, the Debtors sought to extend the
automatic stay to enjoin the prosecution of the Pending Abuse Actions. The Pending Abuse
Actions comprise Claims filed in state and federal courts against the BSA, Non-Debtor Related
Entity Learning for Life, Local Councils that are separate non-profit Entities independently
incorporated under the applicable laws of their respective states, and non-Debtor Chartered
Organizations, consisting of community and religious organizations, businesses and groups of
individuals that organize Scouting units. Each of the Pending Abuse Actions alleges Abuse arising
out of the victim’ssurvivor’s involvement or connection with the BSA.

       As the result of an agreement reached between and among the Debtors and the
Committees, on March 30, 2020, the Bankruptcy Court entered the Consent Order Pursuant To
11 U.S.C. §§ 105(a) and 362 Granting the BSA’s Motion for a Preliminary Injunction
[A.D.I. 54] (the “Consent Order”).

         The Consent Order, among other things, stayed certain Pending Abuse Actions and Further
Abuse Actions with respect to the Debtors and other BSA Related Parties (as defined in the
Consent Order) up to and including May 19, 2020 (the “Termination Date”). The time period from
the Petition Date to and including the Termination Date, as extended from time to time, is referred
to as the “Standstill Period.” As part of the agreement with the Committees, the Debtors agreed to
provide financial and other information that the Committees had identified as being relevant. To
that end, the Debtors provided the Committees’ advisors with access to a secure data room
containing organizational documents, financial statements, shared services agreements, documents
reflecting asset and liability information, Insurance Policies, and other relevant documents.

        In accordance with the Consent Order, the Debtors have filed amended version of Schedule
1 to the Consent Order that include additional Further Abuse Actions subject to the Consent Order
(each, an “Amended Schedule”). The Debtors have filed Amended Schedules on each of April 30,
2020, July 2, 2020, August 7, 2020, September 11, 2020, October 13, 2020, November 23, 2020, and
December 23, 2020, February 8, 2021, April 14, 2021, and June 7, 2021.



                                                 80
         Likewise, the Debtors filed amended versions of Schedule 2 to the Consent Order
identifying the then-current BSA Related Parties on August 7, 2020, September 25, 2020, and
December 31, 2020, February 8, 2021, and April 19, 2021.

        On May 18, 2020, the Bankruptcy Court entered the Stipulation and Agreed Order By
and Among the Boy Scouts of America, the Official Committee of Survivors of Abuse, and the
Official Committee of Unsecured Creditors Extending the Termination Date of the Standstill
Period Under the Consent Order Granting the BSA’s Motion for a Preliminary Injunction
Pursuant to U.S.C. §§ 105(a) and 362 [A.D.I. 72], which extended the Termination Date and
Standstill Period up to and including June 8, 2020.

        On June 9, 2020, the Bankruptcy Court entered the Second Stipulation and Agreed Order
By and Among the Boy Scouts of America, the Official Committee of Survivors of Abuse, and
the Official Committee of Unsecured Creditors Modifying the Consent Order Granting the
BSA’s Motion for a Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(A) and 362 and
Further Extending the Termination Date of the Standstill Period [A.D.I. 77], which, among
other things, further extended the Termination Date through and including November 16, 2020.

         On November 18, 2020, the Termination Date and Standstill Period were once again
extended with entry of the Order Approving Third Stipulation by and Among the Boy Scouts of
America, the Official Committee of Survivors of Abuse, and the Official Committee of
Unsecured Creditors Modifying the Consent Order Granting the BSA’s Motion for a
Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 and Further Extending the
Termination Date of the Standstill Period [A.D.I. 116] (the “Order Approving Third
Stipulation”). As a result, the Termination Date was extended through and including March 19,
2021.

        On November 4, 2020, three plaintiffs (“Movants”) in certain state court actions regarding
Abuse Claims filed their Motion for Order Modifying Preliminary Injunction to Allow Movants
to Proceed with State Court Actions as to Non-Debtor Defendantsa motion to modify the
preliminary injunction to permit the Movants to proceed against certain non-debtor defendants
[A.D.I. 109] (the “Motion to Modify”). Pursuant to the Motion to Modify, the Movants requested
that the Bankruptcy Court modify the Consent Order to allow the Movants’ actions to proceed
against certain non-Debtor defendants. Despite not objecting initially to the entry of the Consent
Order, which stayed the Movants’ respective state court actions, the Movants argued that their
Claims as against select non-Debtor defendants could be litigated separately without affecting the
BSA. On January 11, 2021, the Movants withdrew the Motion to Modify without prejudice [A.D.I.
138].

      On January 11, 2021, the Movants filed a Notice of Withdrawal of Motion for Order
Modifying Preliminary Injunction to Allow Movants to Proceed with State Court Actions as to
Non-Debtor Defendants [A.D.I. 138], withdrawing the Motion to Modify without prejudice.

       On February 22 and 23, 2021, the Debtors filed their Motion to Extend Preliminary
Injunction Pursuant to 11 U.S.C. §§ 105(a) and 362 [A.D.I. 144] (the “Injunction Extension
Motion”) and, the following day, filed their Opening Brief opening brief in support of the Injunction
Extension Motion [A.D.I. 145]. In their Injunction Extension Motion and Opening Brief, the



                                                 81
Debtors request that the Court extend, requesting an extension of the Termination Date of the
preliminary injunction from March 19, 2021 to July 19, 2021.

       On March 17, 2021, the Bankruptcy Court entered itsthe Order Approving Fourth
Stipulation by and among the Boy Scouts of America, the Official Committee of Survivors of
Abuse, and The Official Committee Of Unsecured Creditors Modifying The Consent Order
Granting The BSA’s Motion For A Preliminary Injunction Pursuant To 11 U.S.C. §§ 105(A)
And 362 And Further Extending The Termination Date Of The Standstill Period [A.D.I. 162]
(the “Order Approving Fourth Stipulation”). As a result, the Termination Date has now been
consensually extended through and includingto July 19, 2021.

        Additionally, the Order ApprovingThe Fourth Stipulation incorporates a disclosure and
reporting protocol by which the Local Councils will send to the BSA rosters located through a
reasonable good faith search of all rosters in the Local Councils’ possession, custody, or control that
identify survivorsAbuse Survivors on a Local Council’s claims list. Under the roster protocol, the
BSA willhas also conductconducted a reasonable good faith search of electronic registration
information in its possession, custody, or control with respect to Abuse Survivors who filed Sexual
Abuse Survivor Proofs of Claim alleging Abuse that occurred after 1999.

K.      Mediation

        On the Petition Date, the Debtors filed the Debtors’ Motion for Entry of an Order
(I) Appointing a Judicial Mediator, (II) Referring Certain Matters to Mandatory Mediation,
and (III) Granting Related Relief [D.I. 17] (the “Mediation Motion”) requesting that the
Bankruptcy Court enter an order appointing a sitting bankruptcy judge (if the relevant parties were
unable to agree on a mediator before hearing the Mediation Motion) to mediate any and all issues
related to the comprehensive resolution of Claims relating to historical acts of Abuse in the BSA’s
Scouting programs through a chapter 11 plan of reorganization, and referring such matters to
mandatory mediation. In response to a number of limited objections to the Mediation Motion filed
by various parties [D.I. 161, 164, 166, 316, 388, 617, 646, 647, 648, 650, 652, 658, 664, 710, 711, 712,
713, 756, 757, 759, 761, 762, 771, 772 and 773], the Debtors filed the Debtors’ Reply in Support of
Their Motion for Entry of an Order (I) Appointing Mediators, (II) Referring Certain Matters
to Mediation, and (III) Granting Related Relief [D.I. 782].

        On June 9, 2020, the Bankruptcy Court entered an order appointing Judge Kevin Carey
(Ret.), Mr. Paul Finn, and Mr. Timothy V.P. Gallagher as Mediators, and referring certain matters
to mediation [D.I. 812] (the “Mediation Order”). The Debtors subsequently successfully defended
the Mediation Order against a motion for reconsideration filed by Century, which the Bankruptcy
Court denied on July 14, 2020—thereby enabling the Mediators to move forward with the
substantial task of mediating these large and complex cases. The original mediation parties
consisted of (a) the Debtors; (b) the Ad Hoc Committee; (c) the Future Claimants’ Representative;
(d) the Tort Claimants’ Committee, including its members, Professionals, and the individual
members’ professionals; (e) the Creditors’ Committee, including each parties’ members,
professionals, and the individual members’ professionals; and (f) the following insurers: The Chubb
Group of Insurance Companies, The Hartford Companies, Allianz Global Risks US Insurance
Company, National Surety Corporation, Liberty Mutual Insurance Company, and American
International Group, Inc. Entities.



                                                  82
        On August 26, 2020, the Coalition moved to participate in the mediation [D.I. 1161], arguing
that the Coalition was a necessary and beneficial party to the Mediation Order and should be
permitted to participate in, and will add value to, efforts to reach a global resolution. On September
2, 2020, various parties filed objections to the Coalition’s motion, including Hartford Accident and
Indemnity Company and certain other insurers [D.I. 1222], Allianz Global Risks U.S. Insurance
Company and National Surety Corporation [D.I. 1224], the Tort Claimants’ Committee [D.I. 1229],
and Century [D.I. 1230]. Century argued that “the Coalition’s participation in the mediation and
access to highly confidential information obtained through participation, raises . . . serious
concerns,” and that the Coalition should be required to file a Rule 2019 disclosure to identify
conflicts that may be created by the Coalition’s representation by Blank Rome LLP. The Tort
Claimants’ Committee argued, among other things, that the Coalition’s motion should not be granted
because “it is nothing more than a marketing term that was concocted by six law firms who were
unhappy they could not control the Tort Claimants’ Committee to implement their agenda in the
case.” [D.I. 1231 at 1]. On October 23, 2020, the Bankruptcy Court overruled these objections
and entered an order allowing the Coalition to participate in the mediation and designating the
Coalition as a mediation party [D.I. 1573].

        The Debtors have subsequently engaged in extensive discussions and negotiations with the
mediation parties regarding complex legal and factual issues that must be addressed in connection
with a global resolution of Abuse Claims. Numerous additional parties have joined the mediation
subsequent to the Coalition’s designation as a mediation party. Such parties include JPM; the
Corporation of the President of theThe Church of Jesus Christ of Latter-day Saints; the United
Methodist Ad Hoc Committee; Agricultural Insurance Company; Aspen Insurance Holdings,
Limited; AXA XL Insurance; CNA Insurance Companies; General Star Indemnity Company;
Markel Insurance Company; Arrowood Indemnity Company; Old Republic Insurance Company;
Travelers Indemnity Company; Colony Insurance Company; Argonaut Insurance Company; and
Clarendon America Insurance Company. As of the filing of this Disclosure Statement, intensive
formal mediation is continuing in an effort to resolve outstanding controversies, including issues
relating to the terms of the Plan.

        On March 1, 2021, the Debtors filed the First Mediator’s Report [D.I. 2292],
explainingwhich detailed that mediation hashad resulted in the Debtors, JPM, and the Official
Committee of Unsecured Creditors agreeing to a settlement term sheet. The JPM / Creditors’
Committee Term Sheet is attached to the First Mediators’ Report as Exhibit A. The First
Mediator’s Report states that the Mediators are confident that the mediation will foster additional
constructive discussion between and among the Debtors and other Mediation Parties. Id. at 2.

       The Tort Claimants’ Committee filed the Tort Claimants’ Committee’s Response to First
Mediators’ Report on March 2, 2021 [D.I. 2297], through which the Tort Claimants’ Committee
reserved all rights under the Final Cash Collateral Order [D.I. 433] and noted that it did not consent
to or agree with the JPM / Creditors’ Committee Term Sheet attached to the First Mediator’s
Report or any memorialization of such in the Debtors’ plan.

       On March 2, 2021, the Future Claimants’ Representative filed a joinder in support of the
Tort Claimants’ Committee’s Response to First Mediators’ Report [D.I. 2305].
       On March 4, 2021, the Coalition filed the Joinder and Statement of Support of the
Coalition of Abused Scouts for Justice Regarding Objections to First Mediators’ Report [D.I.


                                                  83
2319], which also stated its support of (1) the Tort Claimants’ Committee’s response to the First
Mediators’ Report [D.I. 2297] and (2) the Future Claimants’ Representative’s joinder to the Tort
Claimants’ Committee’s response to the First Mediators’ Report [D.I. 2305].

        On March 23, 2021, the Tort Claimants’ Committee filed the Motion of the Official Tort
Claimants’ Committee for Order Requiring that Mediation Be Conducted Exclusively by Zoom
[D.I. 2427] (the “Zoom Mediation Motion”) on shortened notice [D.I. 2428]. Through the motion,
the Tort Claimants’ Committee requested that the mediation session, which had been scheduled for
March 30–April 1, 2021 in Miami, Florida, be conducted exclusively via Zoom, and that the
Bankruptcy Court schedule a telephonic hearing on the motion as soon as possible. That same day,
the Debtors filed their response to the Tort Claimants’ Committee’s motions [D.I. 2434], requesting
that the Bankruptcy Court deny the Tort Claimants’ Committee’s requested relief without the need
for a hearing. The same day, the Bankruptcy Court entered an order [D.I. 2441] denying the relief
requested in the Zoom Mediation Motion without a hearing.

         On April 16, 2021, the Debtors filed the Second Mediators’ Report [D.I. 2624] explaining
that the continued mediation resulted in the Debtors reaching a settlement agreement with Hartford.
The Settlement Agreement and Release, which is subject to Bankruptcy Court approval, is attached
to the Second Mediators’ Report as Exhibit A. The Second Mediators’ Report states that the
Mediators remain confident that the Mediation will continue to foster constructive discussion
between and among the Debtors and other Mediation Parties.

       On June 3, 2021, the Debtors filed the Third Mediators’ Report [D.I. 5219], in which the
Mediators explained that while the continued mediation sessions have not yet resulted in a formal
settlement and key issues remained open, progress towards a settlement was being made.

        On June 9, 2021, the Mediators filed the Fourth Mediators’ Report, explaining that certain
mediation parties agreed to treat the June 11, 2021 court hearing as a status conference in light of
ongoing settlement discussions [D.I. 5284]. On June 10, 2021, the Mediators filed the Fifth
Mediators’ Report, stating that certain mediation parties recommend cancelling the status
conference scheduled for June 11, 2021 to permit settlement discussions to continue without
interruption [D.I. 5287].

L.     Evaluation of Estate Assets

        On June 18, 2020, the Debtors filed the Debtors’ Omnibus Application for Entry of an
Order Authorizing the Retention and Employment of Appraisers for the Debtors and Debtors
in Possession, Nunc Pro Tunc to June 18, 2020 [D.I. 868], seeking to retain five different
appraisers—Appraisers of the Keys, Inc.; Hotel & Leisure Advisors; F.I. Salter, Inc.; Dawn M.
Powell Appraisals Inc.; and BW Ferguson & Associates Ltd. (collectively, the “Appraisers”)—to
provide appraisal services for the high adventure facilities located in Florida, Minnesota, and parts of
Canada, New Mexico, and West Virginia. Due to the differences in geographic location, property
type, acreage, and land use of each high adventure facility, the Debtors retained Appraisers for
each of the following: Sea Base; Philmont and Summit; the portion of Northern Tier located in
Minnesota; the portion of Northern Tier located in Ontario, Canada; and the remainder of Northern
Tier located in Manitoba, Canada (collectively, the “Subject Properties”). The Bankruptcy Court




                                                  84
entered an order authorizing the retention and employment of the Appraisers on July 8, 2020 [D.I.
984].

        Pursuant to their engagement letters, the Appraisers provided the following during their
appraisal process: (a) a highest and best use analysis, consideration, and determination of which is a
standard and requisite component of property valuation; (b) physical viewing, inspection, and
measurement of structures on the Subject Properties, observation of the condition of improvements,
characterization of land use, and consideration of other conditions of the properties that may impact
market values; (c) consideration of the number, type, sizes, uses, and conditions of structures on the
Subject Properties; (d) research and consideration of rights restrictions and zoning restrictions on
the Subject Properties; and (e) consideration of other requirements and restrictions specific to
certain of the Subject Properties, including growth ordinance requirements, marinas draft depth and
access channels, property composition, comparable sales data, water rights, property damage, and
mineral rights.

        As noted above, on November 30, 2020, in connection with the Debtors’ ongoing efforts to
evaluate Estate and non-Estate assets to fund the Settlement Trust and the Plan, the Debtors filed
an application to retain JLL [D.I. 1762], which the Bankruptcy Court approved on December 14,
2020 [D.I. 1841]. The Debtors have retained JLL to provide broker opinions of market value, in
consultation with certain of their stakeholders, of certain Local Council properties, which are
ongoing as of the date hereof. Because many Local Councils lack significant unrestricted liquid
assets, any contribution from Local Councils in the aggregate may need to include real property and
improvements as a component, and any Local Councils that desire to participate in any potential
negotiated resolution may wish to value potential real property that they seek to contribute. The
Debtors are continuing to work with JLL to appraise approximately 300 of the approximately 1,000
Local Council real properties.

        Concurrently with the filing of the Debtors’ application to retain JLL, the Tort Claimants’
Committee filed an application to retain CBRE, Inc. to provide desktop appraisals of additional of
the Local Council real properties described above [D.I. 1785]. The Bankruptcy Court approved the
application on December 15, 2020 [D.I. 1846]. The Debtors and the Tort Claimants’ Committee
have agreed to coordinate with respect to the appraisal of the Local Council properties to avoid
unnecessary duplication of services.

M.     Bar Dates and Body of Claims

        On the Petition Date, the Debtors filed the Debtors’ Motion, Pursuant to 11 U.S.C.
§ 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e), 3001-1,
and 3003-1, for Authority to (I) Establish Deadlines for Filing Proofs of Claim, (II) Establish
the Form and Manner of Notice Thereof, (III) Approve Procedures for Providing Notice of
Bar Date and Other Important Information to Abuse Victims, and (IV) Approve
Confidentiality Procedures for Abuse Victims [D.I. 18]. On May 4, 2020, the Debtors filed the
declaration of Shannon R. Wheatman, Ph.D, in support of the Bar Date Order [D.I. 556] and the
Supplement to Debtors’ Bar Date Motion [D.I. 557], which described the Supplemental Notice
Plan, to provide extensive supplemental noticing to known and unknown survivors of Abuse.

         After extensive negotiations regarding the Bar Date Order and the noticing program with
parties in interest, on May 26, 2020, the Bankruptcy Court entered an order approving the Bar Date


                                                 85
Motion over the remaining objections of certain parties in interest [D.I. 695] (the “Bar Date
Order”). The Supplemental Notice Plan approved by the Bankruptcy Court was a carefully tailored
and highly negotiated multi-million dollar Bar Date noticing program, comprised of an advertising
campaign that utilized television, radio, magazines, newspapers, and online media. As described in
detail in the declarations of Dr. Wheatman, the Debtors’ primary target audience for the
Supplemental Notice Plan was men 50 years of age or older. As described in the declaration from
Dr. Wheatman regarding the implementation of the Supplemental Notice Plan [D.I. 1758], the
Debtors delivered notice of the Bar Dates to the Debtors’ primary target audience of men 50 years
of age or older with a reach (the estimated percentage of a target audience reached through a
combination of media vehicles) of 95.8%, and a frequency (the estimated average number of
opportunities an audience member has to see a notice).4759

           1.       Establishment of Bar Dates

        ThroughBy the Bar Date Order, the Debtors established (a) November 16, 2020 as the last
date by which claimants could assert any prepetition Claims against the Debtors (the “General Bar
Date”), except forother than holders of Abuse Claims, (b) November 16, 2020 as the last date by
which any holder of an Abuse Claim could assert any Claim arising from Abuse occurring prior to
the Petition Date, and (c) August 17, 2020 as the deadline for Governmental Units to assert any
prepetition Claims against the Debtors.

           2.       Non-Abuse Liabilities of the Debtors

         The Non-Abuse Claims and Non-Abuse Litigation Claims filed against the Debtors include,
but are not limited to, various employee and benefits related Claims; indemnification Claims from,
without limitation, Chartered Organizations, directors and officers, and Local Councils; non-Abuse
personal injury and litigation Claims; and contract claims. In addition, numerous Non-Abuse Claims
and Non-Abuse Litigation Claims were included in the Debtors’ Schedules. The scheduled Claims
fall into categories including, but not limited to, employment, personal injury, environmental Claims,
service and utility claims, trade payments, unclaimed property, surety bonds, deferred compensation,
Restoration Plan, and workers’ compensation.

        Approximately 14,000 contingent and unliquidated indemnification and contribution Claims
have been filed against the Debtors. The majority were filed by Chartered Organizations. Among
others, the Church Of Jesus Christ Of Latter-Day Saints has asserted a claim for indemnification




4759   As discussed further below, Century filed a Notice of Appeal [D.I. 803] of the Bar Date Order on June 9, 2020. T he
       appeal was dismissed on March 29, 2021.


                                                             86
and contribution from the BSA. The Debtors believe that those Claims are subject to objection
pursuant to section 502(e) of the Bankruptcy Code.

        Further, the Debtors believe that they were generally current on their known prepetition
trade payables as of the Petition Date.

      Particular parties may attempt to file additional Claims notwithstanding the passage of the
Bar Dates and seek allowance of such Claims by the Bankruptcy Court. Additionally, claimants
may amend certain existing Claims to seek increased amounts.

       3.      Supplemental Bar Date Order

        On August 25, 2020, the Debtors filed the Debtors’ Motion Pursuant to Section 105(a)
of the Bankruptcy Code and ¶ 27 of the Bar Date Order for Entry of an Order
(I) Supplementing the Bar Date Order and (II) Granting Related Relief [D.I. 1145] (the
“Supplemental Bar Date Motion”), requesting that the Bankruptcy Court supplement the Bar Date
Order to prevent potential Abuse survivors from being misled or confused regarding the Bar Date
and Claims process. In the Supplemental Bar Date Motion and in supplemental briefing [D.I.
1260], the Debtors alleged that certain law firms had engaged in their own false and misleading
advertising to solicit Claims from Abuse survivors, and that certain advertising contained false and
misleading statements and was inconsistent with the content approved by the Bankruptcy Court in
the Bar Date Order.

          The Coalition objected to the Supplemental Bar Date Motion [D.I. 1190, 1264], arguing that
the Debtors’ proposed supplement sought an overly-broad, content-based prior restraint of speech.
After negotiations between the Debtors and the Coalition following a hearing on the Supplemental
Bar Date Motion, on September 16, 2020, the Bankruptcy Court entered an order: (i) ruling that
certain specific statements in plaintiffs’ law firm advertising regarding the Debtors’ Chapter 11
Cases was false and misleading; (ii) directing that the false and misleading statements be removed;
(iii) directing that certain clarifying information be added to such law firms’ advertising to prevent
confusion and prejudice of sexual abuse survivors; and (iv) approving procedures for the Debtors to
seek expedited relief with respect to additional false and misleading law firm advertising [D.I.
1331].

       4.      Claims Reconciliation and Objections

       At the time of the Bar Date, approximately 15,000 Claims (other than Direct Abuse Claims)
were timely filed on the general Claims Register.

        The Debtors continue to review and analyze the proofs of Claim filed to date, and reconcile
these Proofs of Claim with the Debtors’ scheduled Claims. On February 3, 2021, the Debtors filed
their First Omnibus (Non-Substantive) Objection to Certain (I) Exact Duplicate Claims, (II)
Amended and Superseded Claims, and (III) Incorrect Debtor Claims (Non-Abuse Claims)
[D.I. 2019], which was sustained on March 5, 2021 [D.I. 2323]; Second Omnibus (Substantive)
Objection to Certain (I) Cross-Debtor Duplicate Claims, (II) Substantive Duplicate Claims,
(III) No Liability Claims, (IV) Misclassified Claims, and (V) Reduce and Allow Claims
(Non-Abuse Claims) [D.I. 2020]; and First Notice of Satisfaction of Claims and/or Scheduled



                                                 87
Amounts (Non-Abuse Claims) [D.I. 2021]. The Debtors will continue to file objections and may
seek stipulations with respect to certain of these Claims.

        On March 5, 2021, the Bankruptcy Court entered the Order Sustaining Debtors’ First
Omnibus (Non-Substantive) Objection to Certain (I) Exact Duplicate Claims and (II)
Amended and Superseded Claims and (III) Incorrect Debtor Claims (Non-Abuse Claims) [D.I.
2323], disallowing and expunging certain exact duplicate claims, and amended and superseded
Proofs of Claim. This order also reassigned certain Claims incorrectly filed against one Debtor to
the correct Debtor against whom the claims should have been asserted.

        On April 26, 2021, the Bankruptcy Court entered the Order Sustaining the Debtors’
Second Omnibus (Substantive) Objection to Certain (I) No Liability Claims, (II) Misclassified
Claims, and (III) Reduce and Allow Claims (Non-Abuse Claims) [D.I. 2686], disallowing and
expunging certain no liability claims. The order also reclassified certain misclassified claims, which
remain subject to the Debtors’ further objections on any substantive or non-substantive grounds and
further order of the court, and it reduced certain allowed claims.

       5.       Estimation of Claims

         On March 16, 2021, the Future Claimants’ Representative, the Tort Claimants’ Committee,
and the Coalition filed a motion requesting binding estimation proceedings [D.I. 2391] (the
“Estimation Motion”). Through the Estimation Motion, the Future Claimants’ Representative, Tort
Claimants’ Committee, and the CoalitionThese parties request an estimation of aggregate liability
for Abuse Claims, using a valuation scale for different types of Abuse, on a year-by-year basis, and
identifying applicable Local Councils and Chartered Organizations. These moving parties argue that
this estimation would resolve the disputes with respect to the amount that should be contributed to
the Settlement Trust in order to fairly compensate Abuse Survivors. Id. at 6.

        On March 17, 2021, the Future Claimants’ Representative, the Tort Claimants’ Committee,
and the Coalition filed a motion requesting that the District Court for the District of Delaware
withdraw the reference to the Bankruptcy Court [D.I. 2399] to hear the Estimation Motion (Civil
Action No. 21-cv-00392) (“Withdrawal of Reference Proceedings”), which motion was
subsequently docketed with the District Court. The Future Claimants’ Representative, Tort
Claimants’ Committee, and the Coalition requested that the reference be withdrawn so that the
District Court could conduct estimation proceedings, instead of the Bankruptcy Court.

       On April 15, 2021, certain parties filed objections to the Estimation Motion, which include:

               Objection of theThe Church of Jesus Christ of Latter-Day Saints [D.I. 2610],
                claiming that estimation of non-debtor claims is not permitted under the Bankruptcy
                Code and asserting that estimation would lead to a lengthy and unworkable
                discovery process as it relates to the non-debtors. The United Methodist Ad Hoc
                Committee joined this objection [D.I. 2681].

               Opposition of Certain Insurers [D.I. 2611], arguing that there is no basis under
                the Bankruptcy Code to conduct an estimation proceeding to determine a debtor’s
                aggregate liability for all mass-tort claims; the Estimation Motion was filed with the
                intent to prejudice insurers in state-court coverage litigation; and the proposed

                                                  88
    estimation procedures are improper. The following insurance companies were
    parties to this objection: First State Insurance Company; Hartford Accident and
    Indemnity Company; Twin City Fire Insurance Company; Liberty Mutual Insurance
    Company; Travelers Casualty and Surety Company; St. Paul Surplus Lines
    Insurance Company; Gulf Insurance Company; General Star Indemnity Company;
    American Zurich Insurance Company; American Guarantee and Liability Insurance
    Company; Steadfast Insurance Company; AIG Companies; Arrowood Indemnity
    Company; Allianz Global Risks US Insurance Company; National Surety
    Corporation; Interstate Fire & Casualty Company; Agricultural Insurance Company;
    Agricultural Excess and Surplus Insurance Company; Great American E&S
    Insurance Company; Clarendon America Insurance Company; The Continental
    Insurance Company; and Columbia Casualty Company.

   Debtors’ Objection [D.I. 2612], objecting to the moving parties’ proposed
    procedures. Specifically, the Debtors’ contend that the procedures provided in the
    Estimation Motion are unduly burdensome and neither necessary nor appropriate.
    The Debtors’ have proposed a non-binding estimation under the Plan, see Plan
    art.Article V.T, and that certain additional discovery and related procedures be set
    though the Debtors’ Motion For Entry of Order (I) Scheduling Certain Dates
    and Deadlines In Connection With Confirmation of the Debtors’ Plan of
    Reorganization, (II) Establishing Certain Protocols, and (III) Granting
    Related Relief [D.I. 2618] (the “Confirmation Scheduling Motion”). The
    Confirmation Scheduling Motion was filed the same day as the Debtor’sDebtors’
    Objection.

   Old Republic Insurance Company’s Objection [D.I. 2613], joining the legal
    arguments raised in the Opposition of Certain Insurers [D.I. 2611].

   Century’s Opposition [D.I. 2614], objecting to the Estimation Motion because
    estimation of the aggregate liability of the debtor and non-debtors is devoid of any
    precedent; there is no basis for estimation of the abuse claimsAbuse Claims under
    the Bankruptcy Code; the Estimation Motion is an improper attempt to prejudice
    insurers in state-court coverage litigation; and the procedures proposed in the
    Estimation Motion are improper.




                                    89
        On April 15, 2021, certain insurers4860 also filed an Opposition to Motion of the Coalition,
TCC and FCR for Withdrawal of the Reference of Proceedings Involving the Estimation of
Personal Injury Claims [Withdrawal of Reference Proceedings, D.I. 14]. The insurers argue that
if estimation were to take place it should remain with the Bankruptcy Court because it is a core
proceeding, the estimation does not involve the trial of any personal injury claims such that the
Bankruptcy Court cannot estimate, and the Bankruptcy Court is the best forum suited to decide the
Estimation Motion.
        On April 15, 2021, the Debtors also filed an answering brief in opposition to the motion to
withdraw the reference [Withdrawal of Reference Proceedings, D.I. 15]. The Debtors argue that
the estimation contemplated in the Estimation Motion is a core proceeding that should remain with
the Bankruptcy Court. In addition, the Debtors maintain that the Bankruptcy Court is the proper
forum for estimation because it will promote uniformity, discourage forum shopping, avoid undue
delay, conserve the parties’ resources, and expedite the bankruptcy process. The Debtors argue
that withdrawal of the reference is not mandatory and that all of the factors weigh in favor of
keeping proceedings centralized before the Bankruptcy Court.
        On April 16, 2021, Century Indemnity Company filed an Opposition to Motion of the
Coalition, TCC and FCR to Withdraw the Reference of Proceedings Involving the Estimation
of Personal Injury Claims [Withdrawal of Reference Proceedings, D.I. 17], arguing that
Estimation Motion would cause undue delay, there is no basis for estimation especially regarding
claims against non-debtors, and the Estimation Motion was not for the liquidation or estimation of
particular injury claims for the purpose of distribution.
        On April 19, 2021, certain insurers filed a motion to adjourn the Debtors’ Scheduling Motion
[D.I. 2637] (the “Motion to Adjourn”). The insurers argued that the Debtors’ Scheduling Motion
should be heard at the Disclosure Statement Hearing scheduled for May 19, 2021 rather than April
29, 2021. Contemporaneously, these insurers filed a motion to shorten the notice period for the
Motion to Adjourn [D.I. 2638] seeking a hearing date of April 22, 2021.




4860   T he insurers that filed the opposition are (1) First State Insurance Company, Hartford Accident and Indemnity Company
       and T win City Fire Insurance Company, (2) Liberty Mutual Insurance Company, (3) T ravelers Casualty and Surety
       Company, Inc. (f/k/a Aetna Casualty & Surety Company), St. Paul Surplus Lines Insurance Company and Gulf Insurance
       Company, (4) General Star Indemnity Company, (5) American Zurich Insurance Company, American Guarantee and
       Liability Insurance Company, and Steadfast Insurance Company, (6) AIG Companies, (7) Arrowood Indemnity Company,
       formerly known as Royal Indemnity Company, (8) Allianz Global Risks US Insurance Company, (9) National Surety
       Corporation and Interstate Fire & Casualty Company, (10) Agricultural Insurance Company, Agricultural Excess and
       Surplus Insurance Company, and Great American E&S Insurance Company, (11) Clarendon America Insurance Company,
       and (12) T he Continental Insurance Company and Columbia Casualty Company.


                                                              90
        On April 21, 2021, the Debtors filed an amended notice concerning the Debtors’ Scheduling
Motion [D.I. 2655], which provides that the objection date for the motion would be May 12, 2021,
and the hearing for on the Confirmation Scheduling Motion will take place on May 19, 2021.
       On April 22, 2021, the Coalition, the Future Claimants’ Representative, and the Tort
Claimants’ Committee filed a Notice of Service of Discovery [D.I. 2684]. In these discovery
requests, the moving parties sought discovery from the Debtors, which they asserted was in
connection with estimation proceedings. On April 27, 2021, James E. O’Neil, counsel to the Tort
Claimants’ Committee, certified that he caused a copy of the aforementioned discovery request to
be served on various parties [D.I. 2718].
       On April 22, 2021, the Future Claimants’ Representative, the Official Committee of Tort
Claimants, and the Coalition filed a reply brief in support of their motion to withdraw the reference
[Withdrawal of Reference Proceedings, D.I. 29]. The movants maintain that the District Court
should conduct proceedings because they are non-core, other relevant factors weigh in favor of
withdrawal, and withdrawal of reference is required by the Bankruptcy Code under the
circumstances.
       On April 23, 2021, the United Methodist Ad Hoc Committee filed a joinder to the Objection
of the Church of Jesus Christ of Latter-Day Saints concerning the Estimation Motion [D.I.
2681].

       On April 27, 2021, the Future Claimants’ Representative, the Tort Claimants’ Committee,
and the Coalition filed a Request for Oral Argument [Withdrawal of Reference Proceedings, D.I.
30]. To date, no District Court hearing has been scheduled.

        On May 12, 2021, various parties filed objections and responses to the Debtors’
Confirmation Scheduling Motion.49In the Objections to the Confirmation Scheduling Motion, certain
parties such as the Tort Claimants’ Committee, Coalition, and Future Claimants’ Representative,
disagree with the Debtors’ attempt through the Confirmation Scheduling Motion to incorporate
estimation proceedings in to the confirmation process [D.I. 3816]. On the other hand, certain
insurers, such as Liberty Mutual Insurance Company, among others, argue that if any assessment
of the Direct Abuse Claims is warranted, it should be for the limited purpose of confirmation and
state the Bankruptcy Court should clarify any ruling will not have res judicata effect on any
insurer, including for purposes of distribution or any later litigation in a non-bankruptcy forum [DI.
3794].




49   D.I. 3708, 3739, 3747, 3771, 3794, 3799, 3806, 3816, 3855, 3859, 3928 (collectively, the “Objections to the
     Confirmation Scheduling Motion”).


                                                       91
        On May 14, 2021, the Tort Claimants’ Committee, the Coalition, and the Future Claimants’
Representative filed an omnibus reply to Estimation Motion objections filed by the (i) Debtors, (ii)
Century Indemnity Company, (iii) certain insurers, (iv) theThe Church of Jesus Christ of Latter-day
Saints, joined by (v) the United Methodist Ad Hoc Committee, and (vi) Old Republic Insurance
Company [D.I. 4089]. The Tort Claimants’ CommitteeThey argued the Bankruptcy Court should
grant the Estimation Motion with leave for the parties to advise the District Court of the disposition
of the Estimation Motion in connection with the District Court’s determination of the pending
Withdrawal of Reference Proceedings.motion to withdraw reference. The Estimation Motion was
taken under advisement by the Bankruptcy Court at the May 19, 2021 hearing.

N.         Description of Abuse Claims and the Valuation of Abuse Claims

         During its claim reconciliation process, Bates White established that there are approximately
82,500 unique, timely Proofs of Claims seeking personal injury damages on account of Abuse.
Bates White estimates the value of the Abuse Claims is between $2.4 billion and $7.1 billion.5061 To
establish this value range, Bates White analyzed BSA’s historically resolved Abuse Claims, with a
focus on four factors that have affected the Claims’ settlement value: (i) the possible monetary
damages the Abuse Survivor could obtain in the tort system, (ii) the connection to Scouting during
the alleged acts, (iii) certain legal considerations regarding the viability of the Claim, and (iv) the
credibility of the Claim. Bates White anticipates being able to refine its valuation range as it
continues to gather further facts and information regarding the Abuse Claims.

         The actual valuation of the Abuse Claims could fall outside the estimated valuation range of
$2.4 to $7.1 billion if the actual facts regarding the Claims materially differ from the information
submitted in connection with the Proofs of Claim or the historical data used to derive potential
values related to Abuse Claims proves unreliable. For example, if more than half of the Abuse
Claims that have been identified as presumptively time-barred are, in fact, not time barred, or if a
significantly greater number of the Survivors asserting Abuse Claims identifies their abusers as
serial abusers within Scouting, the valuation could exceed $7.1 billion. In contrast, if more than half
of the Abuse Claims that currently identify an abuser by name are deemed insufficient or otherwise
subject to disallowance, or if the BSA’s responsibility for the abuse is found to be less significant
than was assumed in the valuation model, the valuation of Abuse Claims could be less than $2.4
billion.

        The estimated valuation range of $2.4 billion to $7.1 billion is based upon current information
included in the Proofs of Claim submitted to date, BSA’s historically resolved Abuse Claims, and




5061   T he number of unique, timely Proofs of Claim that Bates White evaluated is less than the total number of timely Proofs
       of Claim submitted in the Chapter 11 Cases because some Survivors filed multiple Proofs of Claim.


                                                              92
publicly available information related to potentially comparable settlements. The estimated valuation
range is broad due to a number of factors. The Debtors will seek to obtain discovery in these
Chapter 11 Cases to aid Bates White’s ability to refine and narrow the range of estimated values
related to Abuse Claims. In particular, the Debtors plan to establish a process whereby interviews
or depositions will be conducted related to an appropriate sample of the Survivors, which should
allow for a more accurate determination of potential liability and damages. Moreover, the Debtors
have revised this Disclosure Statement to make clear that certain creditor constituencies, such as
the Coalition, believe that the aggregate value of all abuse claims is higher than the Debtors’ current
estimate of $2.4 billion to $7.1 billion.

        To arrive at the valuation range, Bates White considered multiple scenarios arising from
four categories of attributes that would affect the value of the Abuse Claims: (i) those that affect
the amount of damages, (ii) those that affect the degree of accountability of the BSA based on any
alleged connection with Scouting, (iii) those that affect legal considerations regarding the viability of
the claim, and (iv) those that affect the allowance and credibility of the Abuse Claim. While there
is some variation in how Bates White tested various scenarios, all of the scenarios are based on a
frequency and severity valuation model where the number of current Abuse Claims (frequency)
alleging a particular Abuse (severity) is measured against the attributes described above, which,
when combined with historical data regarding resolution of abuse claimsAbuse Claims, allows Bates
White to project the value of the Claims.

         To evaluate the possible value of damages related to an Abuse Claim, Bates White assigned
a score based on the most severe Abuse alleged across all of the relevant submissions for each
Survivor using the categories specified on the Proof of Claim form. For example, in certain
scenarios, Claims were divided pursuant to the following categories, in descending order of severity:
(i) those alleging sex acts involving penetration, oral sex, or masturbation; (ii) those alleging physical
acts of groping and touching with clothing on or off; and (iii) those with unknown or missing
allegations. According to historical settlement amounts and other publicly available data, tort
claimants generally obtain higher damage recoveries based on the severity of Abuse alleged.
Additional damages were considered, and corresponding scores were assigned, in at least some
scenarios based upon a Survivor’s age at the time of the first alleged act of Abuse and, where
applicable, the number of instances of Abuse alleged in the Proof of Claim.

        To evaluate the BSA’s possible degree of liability, Bates White considered the alleged
connection to Scouting, and corresponding scores were assigned based on whether (i) the Survivor
had an affiliation with Scouting; (ii) the Survivor indicated having had another relationship with the
abuser outside of Scouting (e.g., through church or school contact); (iii) the alleged abuser was an
adult or minor; and (iv) the abuser is alleged to have abused others involved in Scouting.

       To evaluate the degree of legal liability, Bates White focused on whether the claim would be
presumptively time-barred based on applicable law in the jurisdiction or jurisdictions in which each
Survivor alleges abuse.

        To evaluate the level of credible support for the Abuse Claims, Bates White examined
factors such as (i) the amount of information the Survivor provided relating to the nature of the
Abuse, (ii) whether the Survivor indicated that anyone else knew of the Abuse; (iii) whether the
Survivor named at least one abuser; and (iv) whether the Survivor indicated that the Abuse was
reported to Scouting, law enforcement, or any other party. While trying to be as comprehensive as

                                                   93
possible, the foregoing list of attributes is not perfect and certain Survivors may not be able to
identify their abusers. Moreover, a lack of prior reporting does not necessarily correspond to a lack
of Abuse. Accordingly, Bates White also considered simplified scenarios where such attributes
were modeled through a rejection rate (i.e., an assumption that a portion of the Claims would be
disallowed, withdrawn, or found not to meet the criteria set out to receive compensation under the
Trust Distribution Procedures related to the Settlement Trust or in the tort system).

        All of Bates White valuation scenarios are based on the data currently provided in the
Proofs of Claim. To eliminate duplicative or defective Proofs of Claims, Bates White first
considered Abuse Claims that were submitted prior to the Bar Date (or properly amended
thereafter) and claimant personal identification. Specifically, for individuals who made at least one
timely submission, Bates White incorporated information from post-bar date amendments and
supplemental submissions into one Claim. Duplicate submissions from individuals identified on the
basis of certain key personal identifying information on the Proof of Claim, including name, last four
digits of Social Security Number, and birthday, were also consolidated into one, comprehensive
Claim.

        While there are approximately 82,500 unique, timely Abuse Claims, the majority of these are
presumptively barred and many more fail to provide key information that would be necessary to
establish payment within the tort system or potentially under the Trust Distribution Procedures and
Settlement Trust Agreement. Within this set, Bates White focused its valuation on the
approximately 14,000 claims that are not presumptively barred and identify, by name, either in full or
in part, an alleged abuser. These claims are the most similar to those that were resolved by the
BSA, often in conjunction with its Insurance Companies, prior to these Chapter 11 Cases. There
are multiple reasons, however, why the eventual number of compensable Abuse Claims could differ
from this current core Claim count.

         To determine which Claims might be presumptively time barred, Bates White analyzed the
location where the Claimant alleges the Abuse occurred and the relevant law in the applicable state
or territory. Bates White also considered the age of majority for which a Claim is allowed in each
state as compared to the Claimant’s age as of the Bar Date and whether the last date of Abuse
alleged is within the time window in which a Claim is allowed in each state. For purposes of
determining the applicable criteria under each state or territory, Bates White relied upon information
provided by Debtors’ defense counsel. For example, under the Bates White evaluation, a Claim
alleging Abuse that took place in New Jersey, which is currently subject to a reviver statute under
which claims are not time barred, would be considered not presumptively barred. In contrast, a
Claim alleging Abuse that took place in Pennsylvania would not be presumptively barred for a
Survivor who is 55 years old or younger, but would be presumptively barred for a Survivor who is
older than 55 years.

        The number of Abuse Claims that might not be considered presumptively barred could grow
for multiple reasons. The recorded abuse location or locations currently available in the analytical
data and used for purposes of the presumptively barred evaluation are not complete and may be
supplemented—which could lead to further Abuse Claims being removed from the presumptively
barred category. In addition, virtually all states recognize that abuse claims can be filed after the
statutory limitations period has run under select circumstances, which vary from state to state.




                                                 94
Over the last several years, multiple states have implemented revival windows under which
previously barred Claims were allowed to be pursued.

         The valuation range could change based on which Abuse Claims are allowed and
compensated in accordance with the trust distribution procedures. Bates White expects that some
portion of submitted Abuse Claims will (i) be disallowed for containing insufficient or deficient
information, (ii) not meet the criteria set out to receive compensation pursuant to the trust
distribution proceduresTrust Distribution Procedures, or (iii) be withdrawn. Further, the BSA’s
insurers have questioned the validity of certain of the Abuse Claims based on the manner in which
large groups of the Abuse Claims were recruited. While Bates White attempted to account for
these issues via the implementation of various assumed claim rejection rates, the actual rejection
rate is not certain.

       The Bates White analysis of the value of the claims asserted against the BSA draws on the
BSA’s historical data related to resolutions of Abuse liability. With the shift in Survivor behavior in
the past two years—for example, the scale of the post-petition claims relative to those BSA
received pre-petition—there is significant uncertainty regarding how historical settlements align with
the currently filed Abuse Claims. In a context such as this, where Survivor behavior has shifted,
the Claims that were historically resolved may not be representative of the Abuse Claims
comprising the current population.

         Across mass torts, there is significant selection bias regarding which cases are filed
relatively early in the lifespan of the tort, when costs to plaintiffs are generally higher, and which
cases are pursued as the tort is more developed, when costs to plaintiffs are lower. The significant
increase in claims filed against the BSA represents a structural break in this process. Relative to
the current pool of Abuse Claims, the BSA’s historical data related to Abuse liability resolutions
was stronger on observable, and likely also unobservable, characteristics. With this being the case,
there is substantial uncertainty regarding how Claim values for the current pool of Abuse Claims,
even those with similar characteristics, such as the particular type of abuse allegation, may differ
from historical data. For example, an ongoing analysis has shown that the majority of the BSA’s
roughly 260 historical sexual abuse case resolutions over the last four years relate to Claims that
named abusers who appear multiple times in that data set. Further, the data shows—as one would
expect given that it relates to the BSA’s potential accountability—that on average, Claims alleging
Abuse against individuals who abused multiple people in connection with Scouting were paid more
than similarly situated claims for which the alleged abuser is only identified by one individual.
Within the Proof of Claim data, however, a supermajority of the Claims name abusers who appear
unique. While we have some ability to control for this valuation factor, there are other factors that
may also impact the value of the Abuse Claims—particularly with regards to issues of credibility
and accountability—which may differ across the pools.

       The chart below provides a breakdown of the Abuse Claims. Of the approximately 82,500
unique and timely Abuse Claims, approximately 77,000 are not missing key fields. Of these claims,
approximately 23,000 are not presumptively barred by statute of limitations and approximately
59,500 are presumptively barred by statute of limitations. Of those not presumptively barred,
approximately 14,000 named an abuser, either in full or in part.

                 Abuser Name Category                                 Count


                                                  95
          Name Provided                                              8,906

          Partial Name Provided                                      5,134

          Physical Description Only                                  2,977

          Unknown                                                    6,269



         Additionally, attached hereto as Exhibit D are charts listing the Abuse Claims (i) by
allegation type, (ii) counts by Local Council, (iii) counts by Local Council and allegation type, and
(iv) counts by Chartered Organizations. Some parties have asserted that Bates White’s estimated
valuation range should include valuations of Abuse Claims with respect to each individual Local
Council and Chartered Organization. However, performing such an exercise would not likely to
establish reliable estimates due to the data currently available. The aggregate range of $2.4 billion
to $7.1 billion is based upon current information included in the Abuse Claim Proofs of Claim
submitted to date, BSA’s historically resolved Abuse Claims, and publicly available information
related to potentially comparable settlements. Critically, those historical BSA resolutions involved
payments for releases covering all BSA-related parties. So while that data provides an empirical
foundation for an aggregate projection of a value of the current Abuse Claims against all
BSA-related parties, it does not, on its own, provide an empirical basis upon which to partition that
aggregate value among different related parties, such as Local Councils. While it is possible to
separately identify, at least in some instances, which Local Council(s) and Chartered
Organization(s) may be involved with a given claim, the ability to provide a reasonable aggregate
valuation range for all 82,500 Abuse Claims combined does not translate into a reasonable valuation
for each distinct claim or with respect to each individual Local Council or Chartered Organization.
Given the number of entities involved, oftentimes with a combination of Local Councils and
Chartered Organizations, many of the potential valuation groupings involve only a single claim or a
handful of claims. Moreover, even in the case of Local Council and Chartered Organization
combinations involving sufficient numbers of claims, additional information would be needed to
separately identify which portion of the aggregate estimate should be attributed to the BSA and
which to the other related organizations.

        In addition to Direct Abuse Claims, approximately 14,000 contingent and unliquidated
indemnification and contribution Claims have been filed against the Debtors, most of which would
be included the Class of Indirect Abuse Claims. The majority were filed by Chartered
Organizations. Among others, The Church of Jesus Christ has asserted claims for indemnification
and contribution from the BSA relating to the defense and resolution of Abuse Claims that have
been and may be asserted against The Church of Jesus Christ in the tort system. The Church of
Jesus Christ asserts that certain of these claims are liquidated and non-contingent and are in a
substantial amount. While certain of these claims are presently unliquidated or contingent, The
Church of Jesus Christ will retain the right to assert Indirect Abuse Claims against the Settlement
Trust for indemnification and contribution as such claims become liquidated in accordance with the
Plan and Trust Distribution Procedures.




                                                 96
O.     Assumption and Rejection of Unexpired Leases and Executory Contracts

        Since the commencement of these Chapter 11 Cases, the Debtors have strategically
reviewed their contractual obligations and sought to weed out contractual agreements that do not
provide a significant value to the Debtors’ Estates going forward. Consistent with this goal, on
March 31, 2020, the Debtors filed a motion seeking entry of an order authorizing the Debtors to
reject that certain Personal Services Agreement by and between Pearson Education, Inc.
(“Pearson”) and the BSA whereby Pearson agreed to provide various services to the BSA,
including providing publishing and communications channels, marking communications, program
materials, and saleable literature [D.I. 318]. That same day, the Debtors filed an omnibus motion
seeking authority to reject three additional Executory Contracts, including a sublease for office
space in New York, New York and a letter agreement for hotel accommodations in connection
with a regional conference the BSA had planned but was ultimately canceled [D.I. 319]. The
Bankruptcy Court entered orders approving both motions on April 15 and 17, 2020, respectively
[D.I. 440, 449].

        On June 16, 2020, the Debtors filed a motion seeking an order extending the 120-day period
for the Debtors to assume or reject Unexpired Leases of nonresidential real property by ninety (90)
days, to September 15, 2020 [D.I. 857]. On July 6, 2020, the Bankruptcy Court entered an order
granting the motion [D.I. 954].

       In June of 2020, the Debtors motions seeking entry of orders (a) rejecting the lease of
nonresidential real property with Dheera Limited Company, LLC effective as of June 30, 2020 [D.I.
865], and (b) rejecting an Executory Contract with Oracle America, Inc. effective as of June 30,
2020 [D.I. 906]. The Bankruptcy Court entered orders approving both of these motions [D.I. 981,
982].

         On August 26, 2020, the Debtors filed their first omnibus motion seeking entry of an order
approving assumption of various Unexpired Leases of nonresidential real property and fixing the
cure amount with respect thereto [D.I. 1168]. Several days later, the Debtors entered into
stipulations with lease counterparties extending the deadline to assume or reject until June 30, 2021
and filed those stipulations with the Bankruptcy Court [D.I. 1298]. On September 11, 2020, the
Bankruptcy Court entered two orders approving the Debtors’ omnibus motion to assume Unexpired
Leases and extending the deadline to assume or reject to June 30, 2021 [D.I. 1310, 1311].

P.     Stay Relief Matters

       1.      Old Republic

        On May 21, 2020, Old Republic Insurance Company filed Old Republic Insurance
Company’s Motion Pursuant to Sections 105(a) and 363 of the Bankruptcy Code and
Bankruptcy Rule 4001 for an Order Modifying the Automatic Stay to Permit Payments of
Claims Against Non-Debtor Insureds and Related Defense Costs Under Insurance Policies
[D.I. 678] requesting entry of an order modifying the automatic stay, to the extent it applies, to
allow Old Republic and ESIS to pay losses and expenses which are incurred in conjunction with the
investigation, defense, adjustment or settlement of certain non-stayed Claims or suits on behalf
Non-Debtor Insureds under certain Old Republic Insurance Policies.



                                                 97
        On July 7, 2020, the Bankruptcy Court entered the Order Granting Old Republic
Insurance Company’s Motion Pursuant to Section 362 of the Bankruptcy Code and
Bankruptcy Rule 4001 for an Order Modifying the Automatic Stay to Permit Payments of
Claims Against Non-Debtor Insured Parties and Related Defense Costs Under Insurance
Policies [D.I. 985], which modified the automatic stay, to the extent it applies, to allow Old
Republic Insurance Company and its Affiliates (collectively, “Old Republic”) and ESIS, Inc.
(“ESIS”) to administer, handle, provide for the payment of defense costs and to pay any judgments
or settlements in connection with Claims or Causes of Action, not subject to the automatic stay
against non-Debtor Entities that are covered by an Old Republic Primary Policy and by an Old
Republic Excess Policy. With respect to settlements or judgments against non-Debtor Entities
covered by an Old Republic Excess Policy, the automatic stay was modified to allow Old Republic
and ESIS to pay any judgments or settlements on behalf of the insured non-Debtor Entities in
connection with any Claims and Causes of Action against non-Debtor Entities pursuant to a notice
protocol set forth therein.
       2.      Evanston

        On May 22, 2020, Evanston Insurance Company filed the Evanston Insurance Company’s
Motion for Entry of an Order Pursuant to Section 362 of the Bankruptcy Code and
Bankruptcy Rule 4001, Modifying the Automatic Stay to Permit Payments of Claims Against
Non-Debtor Insured Parties and Related Defense Costs Under Insurance Policies [D.I. 686]
requesting entry of an order modifying the automatic stay, to the extent it applies, to allow Evanston
to pay losses and expenses which are incurred in conjunction with the investigation, defense,
adjustment, or settlement of certain non-stayed Claims or suits on behalf Non-Debtor Insureds
under certain Evanston Insurance Policies.

        On July 8, 2020, the Bankruptcy Court entered the Order Granting Evanston Insurance
Company’s Motion Pursuant to Section 362 of the Bankruptcy Code and Bankruptcy Rule
4001 for an Order Modifying the Automatic Stay to Permit Payments of Claims Against
Non-Debtor Insured Parties and Related Defense Costs under Insurance Policies [D.I. 987],
which modified the automatic stay to allow Evanston to pay any judgments or settlements in
connection with any Non-Stayed Claims against Non-Debtor Insureds pursuant to a notice protocol
set forth therein.
Q.     Other Litigation

       1.      Trademark Action

        On November 6, 2018, Girl Scouts of the United States of America (“GSUSA”) filed a
complaint in the United States District Court for the Southern District of New York, Case No.
18-cv-10287, against the BSA, alleging trademark infringement, dilution and tortious interference in
connection with the BSA welcoming female members in into its youth programs (the “Trademark
Action”). On February 18, 2020, the Debtors filed these Chapter 11 Cases, thereby staying the
Trademark Action. On March 10, 2020, GSUSA filed a motion for relief from stay to resume
prosecution of the Trademark Action [D.I. 155], and on April 24, 2020, the Bankruptcy Court
entered an order granting limited relief from the stay [D.I. 485]. Pursuant to the order, the stay
relief period ended on July 22, 2020 with respect to the Trademark Action. The BSA and GSUSA
were unable to reach a resolution, and on July 23, 2020, the automatic stay was lifted to permit the


                                                 98
Trademark Action to proceed. On September 18, 2020 the Bankruptcy Court entered an order
authorizing the retention and employment of Quinn Emanuel Urquhart & Sullivan, LLP as special
litigation counsel to the Debtors pursuant to section 327(e) of the Bankruptcy Code, nunc pro tunc
to August 1, 2020, to represent the Debtors in the Trademark Action [D.I. 1343].

        The Trademark Action remains ongoing, and the Debtors believe that they have sufficient
insurance to cover any and all remaining defense costs and liability that may arise in connection
therewith. Specifically, the Debtors have three policies that remain available: (1) a primary
Directors and Officers Liability insurance policy issued by RSUI; (2) an umbrella Directors and
Officer Liability policy issued by Markel; and (3) a cyber-insurance policy issued by Beazley. The
RSUI policy has aggregate limits of liability of $10 million, of which approximately $5 million in limits
are remaining. The Markel policy has aggregate limits of liability of $10 million, which is fully
available. And the Beazley policy has aggregate limits of liability of $15 million, of which
approximately $10 million in limits are remaining. RSUI and Beazley are presently providing the
BSA coverage for its defense counsel.

         2.        Adversary Proceedings and Appeals

       On May 15, 2020, Hartford Accident and Indemnity Company and First State Insurance
Company (“Hartford and State”) filed an adversary complaint against the Debtors, certain Local
Councils, and other insurers seeking declaratory judgment and contribution relating to Claims for
Insurance Coverage for all underlying Abuse Claims against BSA and certain of its Local Councils
(Adv. Pro. No. 20-50601). On August 14, 2020, the Debtors and the named Local Councils filed a
motion to dismiss Hartford and State’s adversary proceeding [D.I. 22]. The Debtors subsequently
successfully negotiated a stay of the entirety of the Hartford and State adversary proceeding.

        On June 9, 2020, Century filed an appeal (Civil Action No. 20-cv-00774) (the “Century Bar
Date Appeal”) of the Bar Date Order, alleging that the Proof of Claim form for Abuse claimants
approved in the Bar Date Order was not properly before the Bankruptcy Court and was not
designed to elicit sufficient information to establish the prima facie validity of Claims. On June 22,
2020, the Debtors filed a motion to dismiss the Century Bar Date Appeal [Century Bar Date
Appeal, D.I. 4], and additionally prepared and filed extensive briefing in support of the motion to
dismiss. On March 29, 2021, the District Court entered an order dismissing Century’s appeal and
closing the case [D.I. 2466]. The District Court concurrently issued a Memorandum Opinion
[D.I. 2466-1], finding that the Bar Date Order is interlocutory and does not otherwise warrant
immediate review under 28 U.S.C. § 1292(b).

       On January 8, 2021, the Tort Claimants’ Committee filed an adversary complaint (Adv. Pro.
No. 21-50032) (“TCC Case”), seeking a determination that approximately $667 million of the
Debtor’sDebtors’ total approximately $1 billion in assets are not restricted and, as such, that they
should be available to satisfy creditors’ Claims [D.I. 1913].62 The Tort Claimants’ Committee




62   T he Debtors are contributing substantial assets to the BSA Settlement T rust Contribution, above those which were
     previously proposed at the time this action was filed, in order to resolve any and all disputes regarding the Debtors’
     designation of assets as “restricted” or “core,” including the claims asserted in this action.


                                                            99
alleged that the Debtors failed to show that there are any specific donation-related restrictions or
others on the assets that would make the assets unavailable to satisfy creditor Claims. Further, the
Tort Claimants’ Committee’s complaint asserted that the Debtors failed to trace the restricted
assets that were commingled with unrestricted assets and to demonstrate that those assets were not
used, spent, or transferred.

        On April 14, 2021, the Bankruptcy Court issued an Order Approving Stipulation for
Further Extension of Time [TCC Case, D.I. 13], extending the day in which the Debtors must
answer, or otherwise respond to the complaint.5163 On April 23, 2021, JPMorgan Chase Bank,
National Association, filed a Motion to Intervene [TCC Case, D.I. 15], arguing that its rights may
be affected by the adversary proceeding because some, if not all, of the disputed property is its
prepetition collateral. On April 26, 2021, the Debtors filed its Answer to the Tort Claimants’
Committee’s Complaint for Declaratory Judgment [TCC Case, D.I. 16], explaining that the
complaint fails to state a cause of action on which relief can be granted. The answer also explains
that the identified property is not property of the estate, and is not available for distribution to
general unsecured creditors. On April 27, 2021, JPMorgan Chase Bank, National Association,JPM
filed a Corporate Ownership Statement Pursuant to Federal Rule of Bankruptcy Procedure
7007.1 [TCC Case, D.I. 17]. On May 14, 2021, JPM filed a certification of counsel regarding the
motion to intervene, stating that JPM has prepared a revised proposed order in response to informal
comments received from the Tort Claimants’ Committee; JPM also requested the Bankruptcy
Court enter the revised proposed order granting the motion to intervene without further notice or
hearing [TCC Case, D.I. 22].

           3.        2004 Exam Motions

       On September 29, 2020, the Tort Claimants’ Committee filed the Motion of the Official
Tort Claimants’ Committee Pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1 for an
Order Authorizing the Issuance of Subpoenas for Discovery from Debtors and Certain Local
Councils [D.I. 1379] (the “TCC 2004 Motion”), requesting entry of an order authorizing the Tort
Claimants’ Committee to issue subpoenas to and directing discovery from the Debtors, Ad Hoc
Committee Members, and the localslocal council listed on Exhibit B thereto. The Debtors, the Ad
Hoc Committee, and various Local Councils objected to the TCC 2004 Motion, and the Tort
Claimants’ Committee ultimately withdrew the TCC 2004 Motion on November 25, 2020 [D.I.
1735].




5163   T he U.S. Bankruptcy Court for the District of Delaware retained jurisdiction over this adversary proceeding (Adv. Pro.
       No. 21-50032).


                                                              100
        On January 22, 2021, Hartford Accident and Indemnity Company, First State Insurance
Company and Twin City Fire Insurance Company (collectively, “Hartford et al.”), and Century filed
Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery
and (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive
Omnibus Objections [D.I. 1972] (the “Hartford and Century’s Rule 2004 Motion”), which
requested entry of an order (i) authorizing Hartford et al. and Century to serve subpoenas, written
discovery, including interrogatories and document requests, and deposition notices pursuant to Rule
2004 on a sampling of Persons who have filed Abuse Claims in these Chapter 11 Cases and (ii)
providing relief from the requirements of Local Rule 3007-1(f) to permit (but not require) parties in
interest in these Chapter 11 Cases to file omnibus Claim objections raising common legal issues to
multiple Claims and that may, most efficiently, be subject to resolution if heard together.

         On January 22, 2021, Hartford et al. and Century also filed Hartford and Century’s
Motion for Entry of an Order Authorizing Filing Under Seal of Certain Documents Relating
to Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule 2004 Discovery
and (II) Granting Leave from Local Rule 3007-1(f) to Permit the Filing of Substantive
Omnibus Objections [D.I. 1973] (“Motion to Seal”), which requested entry of an order (i)
authorizing Hartford et al. and Century to file under seal certain portions of Hartford and Century’s
Rule 2004 Motion and certain supporting documents (the “Supporting Documents”); (ii) directing
that information contained in the redacted portions of Hartford and Century’s Rule 2004 Motion and
the Supporting Documents (collectively, the “Confidential Information”) shall remain under seal and
confidential pursuant the Bar Date Order [D.I. 695] (entered by the Bankruptcy Court on May 26,
2020) and shall not be made available to anyone, except to the Bankruptcy Court, the Office of the
United States Trustee for the District of Delaware, and the Permitted Parties (as defined in the Bar
Date Order); and (iii) granting related relief.

        On January 25, 2021, Agricultural Insurance Company filed a joiner in support of Hartford
and Century’s Rule 2004 Motion [D.I. 1979]. On February 2, 2021, Hartford et al. and Century
filed a revised proposed redacted version of their Rule 2004 Motion, which resolved the U.S.
Trustee’s informal comments to Hartford and Century’s Motion to Seal [D.I. 2007]. On February
2, 2021, Travelers Casualty and Surety Company, Inc., St. Paul Surplus Lines Insurance Company,
and Gulf Insurance Company filed a joinder in support of Hartford and Century’s Rule 2004 Motion
[D.I. 2008] with several other parties subsequently filing joinders.5264




5264   T he following parties also filed joinders in support of Hartford and Century’s Rule 2004 Motion: (a) Allianz Global Risks
       U.S. Insurance Company, National Surety Corporation, and Interstate Fire & Casualty Company [D.I. 2026]; (b)
       Columbia Casualty Company, T he Continental Insurance Company as successor in interest to certain policies issued by
       Harbor Insurance Company, T he Continental Insurance Company successor by merger to Niagara Fire Insurance
       Company, and T he Continental Insurance Company [D.I. 2065]; (c) National Union Fire Insurance Company of
       Pittsburgh, Pa., Lexington Insurance Company, Landmark Insurance Company, T he Insurance Company of the State of
       Pennsylvania, and their affiliated entities (collectively, “AIG”) [D.I. 2070]; (d) General Star Indemnity Company [D.I.
       2136]; and (e) Liberty Mutual Insurance Company, together with its affiliates and subsidiaries [D.I. 2168].


                                                               101
         On February 5, 2021, the Coalition filed an objection to Hartford and Century’s Rule 2004
Motion, asserting: (I) there is no evidence that the law firms violated Rule 9011 or committed fraud,
(II) claim discovery is premature, (III) the insurers lack standing to seek Rule 2004 discovery, (IV)
the insurers failed to establish good cause for the proposed discovery, (V) signing a Proof of Claim
does not constitute a privilege waiver or make an attorney a fact witness, and (VI) the insurers’
request for discovery is designed to prevent a reorganization [D.I. 2043].5365 That same day,
Claimant 40573 similarly filed an objection to Hartford and Century’s Rule 2004 Motion, stating that
Claimant 40573 has a legitimate, timely submitted Claim and that the proposed discovery
instruments are redundant of the Claim form [D.I. 2066]. Claimants known by Claim numbers
18867, 43995, and 50263, also filed an objection to Hartford and Century’s Rule 2004 Motion
stating, among other things, that while Rule 2004 discovery may be justified in instances where
claimants provided inadequate information, these three claimants already provided, under penalty of
perjury, the same information sought in the insurers’ proposed discovery [D.I. 2085].

        On February 5, 2021, claimants 3675, 18787, 28206, 32230, 38281, 48081, 48446, 60443, and
63751, by and through their undersigned counsel (the “PCVA Claimants”), filed an objection to
Hartford and Century’s Rule 2004 Motion on the ground that (1) the insurers failed to meet and
confer before filing their motion, (2) they fail to establish good cause for their requested Rule 2004
examinations, and (3) during a meet and confer that took place after they filed their motion, the
insurers agreed to narrow the scope of their requested Rule 2004 examinations [D.I. 2088].
Subsequently, claimant 5502 [D.I. 2099] and claimant 54540 [D.I. 2107] filed joinders to the PCVA
Claimants’ objection. On February 16, 2021, the PCVA Claimants withdrew their objection to
Hartford and Century’s Rule 2004 Motion after the movants agreed to withdraw their motion as to
the PCVA Claimants [D.I. 2212].

          On February 5, 2021, claimants represented by the law firm of Crew Janci LLP objected to
Hartford and Century’s Rule 2004 Motion on the grounds that (1) the movants failed to meet and
confer before filing the motion; (2) the requested discovery is overly broad by design; (3) the
requested discovery is unduly burdensome and seeks information that is largely duplicative of that
already provided; and (4) the requested discovery is inappropriate because of underlying pending
litigation [D.I. 2092]. On February 16, 2021, the claimants represented by Crew Janci LLP
withdrew their objection [D.I. 2205].




5365   On February 5, 2021, there were numerous joinders to the Coalition’s objection filed by various law firms and claimants
       [D.I. 2054, D.I. 2060, D.I. 2062, D.I. 2069, D.I. 2074, D.I. 2077, D.I. 2078, D.I. 2079, D.I. 2080, D.I. 2081, D.I. 2082,
       D.I. 2084, D.I. 2087, D.I. 2089, D.I. 2090, D.I. 2091, D.I. 2093, D.I. 2094, D.I. 2098, D.I. 2101, D.I. 2102, D.I. 2108,
       and D.I. 2117].


                                                               102
        Also on February 5, 2021, Andrews & Thornton, Attorneys at Law (“A&T”) and ASK
LLP (“ASK”) filed a motion seeking entry of an order (i) authorizing A&T and ASK to file under
seal certain portions of their objection to Hartford and Century’s Rule 2004 Motion; (ii) directing
that information contained in the redacted portions of the objection remain under seal and
confidential pursuant to the terms of the Bar Date Order; and (iii) granting related relief [D.I.
2083].

        On February 11, 2021, Century filed a sealed declaration of Erich J. Speckin, who was
retained by Century to examine the handwriting and signatures on the Proofs of Claim submitted by
claimants in these Chapter 11 Cases [D.I. 2175]. Mr. Speckin indicated, among other things, that
for some claimants, the claimant signature in the Proof of Claims does not match the claimant’s
signature found in public records. Id. at 5. On February 11, 2021, Hartford et al. and Century also
filed Insurers’ Reply Brief in Support of Motion for an Order Authorizing Rule 2004
Discovery of Certain Proofs of Claim [D.I. 2180]. Among other things, the reply stated that
insurers have standing to seek discovery under Rule 2004, and discovery is necessary for
Confirmation. That same day, the Coalition filed a supplement to its objection to Hartford and
Century’s Rule 2004 Motion, asserting that the insurers refuse to disclose the Claims information
they already possess and the insurers do not have a statistical model that would permit them to
draw inferences on the entire pool of Abuse Claims [D.I. 2184].

         On February 15, 2021, the Coalition filed a motion to authorize the Coalition to file a Sur
Reply for the limited purpose of addressing the new legal argument and factual representations and
omissions raised in the Insurers’ Reply Brief in Support of Motion for an Order Authorizing
Rule 2004 Discovery of Certain Proofs of Claim [D.I. 2196]. The D. Miller & Associates
PLLC [D.I. 2197], Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C. [D.I. 2201], and
Timothy D. Kosnoff, Esquire [D.I. 2207], filed joinders to the Coalition’s motion to file a Sur Reply
to the insurers’ reply brief.

        On February 16, 2021, Timothy D. Kosnoff, Esquire filed a motion to strike Insurers’ Reply
Brief in Support of Motion for an Order Authorizing Rule 2004 Discovery of Certain Proofs
of Claim, stating the reply brief contains arguments and factual material that should have been
included in their original motion [D.I. 2204]. On the same day, Century et al. and Hartford filed an
opposition to Timothy Kosnoff’s (i) motion to strike insurer’s reply brief and (ii) Sur-Reply in
support of objection to insurers’ motion to authorize Rule 2004 discovery of certain Proofs of Claim
[D.I. 2230]. Century et al. and Hartford’s opposition asserts that Mr. Kosnoff’s brief does not
offer facts to challenge Mr. Erich J. Speckin’s conclusions regarding Proofs of Claim and Mr.
Speckin is a competent and skilled forensics practitioner, who is a qualified witness [D.I. 2230].

        On February 16, 2021, Century et al filed a declaration of Larry F. Stewart, an expert
retained by Century et al, in support of the motion for discovery under Rule 2004, which stated that
Mr. Stewart has observed numerous irregularities in thousands of Proofs of Claim regarding their
creation and has found thousands of examples of incorrect forms that require additional scrutiny,
before deeming them authentic [D.I. 2232].

       On February 19, 2021, the Bankruptcy Court entered an order authorizing Century et al and
Hartford’s motion to file under seal certain documents relating to the motion for an order (I)




                                                103
authorizing certain Rule 2004 discovery and (II) granting leave from local Rule 3007-1(f) to permit
the filing of substantive omnibus objections [D.I. 2247].

        On March 4, 2021, Century et al. and Hartford filed a statement regarding the Amended
Plan and pending Rule 2004 motions [D.I. 2316], stating that the discovery the insurers seek will
shed light on the increase in pending Abuse Claims and, by allowing all parties to uncover the facts,
pave the way toward building consensus. On March 8, 2021, Allianz Global Risks U.S. Insurance
Company, National Surety Corporation, and Interstate Fire & Casualty Company filed a joinder to
Century and Hartford’s Statement Regarding the Recently-Filed Plan of Reorganization and
Pending Rule 2004 Motions [D.I. 2331].

        On March, 17, 2021, the Bankruptcy Court took under advisement the insurers’ sealed
motion for an order authorizing Rule 2004 discovery of certain Proofs of Claims, and Century et al
and Hartford’s sealed motion for an order (I) authorizing certain Rule 2004 discovery and (II)
granting leave from local Rule 3007-1(f) to permit the filing of substantive omnibus objections. See
Mar. 17, 2021 Hr’g Tr. 51:9–52:13.

           4. Personal Injury Settlement Motions

        The Debtors filed motions for entry of orders approving various settlements in connection
with personal injury and wrongful death actions (the “Personal Injury Settlements”)5466 and lifting
the automatic stay, to the extent necessary, to permit payments of the settlement amount by
applicable insurance. The Bankruptcy Court entered orders approving the settlement agreements,
and modifying the automatic stay of 11 U.S.C. § 362(a) for the parties to consummate the
settlement agreements.

          The aim of the Personal Injury Settlements is to avoid the uncertainty and expense of
litigating the lawsuits and uncertainty with respect to the amount and timing if a judgment were to
be awarded. In addition, the BSA is released under the settlement agreements, eliminating any
liability under a plan of reorganization. Accordingly, the settlement agreements are in the best
interests of the Debtors’ Estates and their creditors.

         The Bankruptcy Court has only authorized such Claims to be negotiated pre-litigation or
liquidated in the tort system, without authorizing the payment of any settlements or judgments
reached. As a result, the only economic impact on the Estate will be the incurrence of defense




5466   T hese include, but are not limited to, approving Qian Settlement Agreement [D.I. 1123], Wilson Settlement Agreement
       [D.I. 1596], Worley Settlement Agreement [D.I. 1598], Gordon Settlement Agreement [D.I. 1880], Henderson
       Settlement Agreement [D.I. 1881], and Neyrey Settlement Agreement [D.I. 1986].


                                                            104
costs, which will be paid by the applicable Insurance Company. These defense costs are
unavoidable and will ultimately be incurred by either the Estate or the Insurance Company, either
now or later. It is just a matter of timing.

        Moreover, the Bankruptcy Court cannot adjudicate personal injury claims under 28 U.S.C. §
157(b)(2)(B). Nor is it anticipated that these Claims will be allowed or treated pursuant to any Trust
Distribution Procedures (unlike the Abuse Claims).

R.       Material Settlements and Resolutions

         1.     JPM / Creditors’ Committee Settlement

        As of the filing of this Disclosure Statement, the Plan (as further described in Article VI of
this Disclosure Statement and Article V.R of such Plan), effectuates a settlement among (i) the
Debtors, (ii) the Creditors’ Committee, and (iii) JPM (the “JPM / Creditors’ Committee
Settlement”). The JPM / Creditors’ Committee Settlement represents a good-faith agreement
negotiated at arm’s length that provides significant value to the holders of Convenience Claims,
General Unsecured Claims, and Non-Abuse Litigation Claims and provides the Debtors with more
favorable terms under the amended and restated debt facilities provided by JPM on and after the
Effective Date under the Restated Debt and Security Documents.

        Specifically, the JPM / Creditors’ Committee Settlement provides, among other things, the
following terms with respect to general unsecured creditors (other than Abuse Claims):

        General Unsecured Claims (other than Abuse Claims), which are held by creditors who are
         core to the Debtors’ mission or creditors whose Claims, if Allowed, were incurred in
         furtherance of the Debtors’ mission, shall be classified into three Classes: (i) General
         Unsecured Claims; (ii) Convenience Claims; and (iii) Non-Abuse Litigation Claims; Cash
         under the Plan to satisfy Allowed General Unsecured Claims and Convenience Claims will
         be made from Cash relating to the BSA’s core assets.

        Holders of Allowed General Unsecured Claims (including holders of Claims under the
         Restoration Plan, the Deferred Compensation Plan, holders of trade Claims, and holders of
         Rejection Damages Claims) will receive, on account of such Claims, their Pro Rata Share
         of the Core Value Cash Pool, which shall be funded by reorganized BSA in four
         semi-annual installments of $6,250,000, beginning 180 days after the Effective Date and
         concluding two years after the Effective Date. Any Cash remaining in the Core Value
         Cash Pool after all Allowed General Unsecured Claims have been satisfied in full, shall be
         first used to fund any shortfall in payments from the BSA’s available insurance and co-liable
         non-Debtors on account of any Non-Abuse Litigation Claims, and then be transferred to and
         vest in Reorganized BSA.

        Holders of General Unsecured Claims or Non-Abuse Litigation Claims (after first seeking
         to recover from insurance, and have exhausted all remedies with respect to such applicable
         insurance policy) that have an Allowed Claim of $50,000 or less and shall become
         Convenience Class Claims, which are paid by Reorganized BSA in full, using Cash on hand,
         on the Effective Date of the Amended Plan or, if such Claim becomes allowed after the
         Effective Date, as soon as reasonably practicable after Allowance. Any holder of a

                                                 105
       General Unsecured Claim or Non-Abuse Litigation Claim that is Allowed in an amount
       greater than $50,000 may elect to have its claim treated as a Convenience Claim and
       receive payment of $50,000 in Cash in full and final satisfaction of such Claim.

      Holders Non-Abuse Litigation Claims will, upon the liquidation of such Non-Abuse Litigation
       Claim following the Effective Date, be satisfied solely from the BSA’s available insurance
       and from any non-Debtor party or parties that may be determined to be co-liable with the
       Debtors on account of such Non-Abuse Litigation Claim. No holder of an allowed
       Non-Abuse Litigation Claim shall be entitled to recover from the Core Value Cash Pool on
       account of such Claim, unless and until all allowed General Unsecured Claims have been
       paid in full. Solely, in the event any Non-Abuse Litigation Claim is not covered by
       applicable BSA insuranceInsurance Policies or there is a shortfall in BSA’s applicable
       insurance for such Non-Abuse Litigation Claim, following the exhaustion of remedies with
       respect to applicable insurance and any co-liable non-Debtor, the holder of an Allowed
       Non-Abuse Litigation Claim may elect to have such Claim treated as a Convenience Claim
       and receive Cash in an amount equal to the lesser of (a) the amount of its Allowed
       Non-Abuse Litigation Claim and (b) $50,000.

      A Creditor Representative, to be selected by the UCC with the consent of the Debtors shall
       be appointed to assist with the reconciliation of General Unsecured Claims.

      The Pension Plan shall continue to be maintained, sponsored, and assumed.

       The JPM / Creditors’ Committee Settlement also provides, among other things, the following
terms with respect to JPM:

      JPM will enter into amended and Restated Debt and Security Documents on the Effective
       Date in principal amounts equal to the amounts of unpaid principal and accrued interest and
       fees as of the Effective Date and containing substantially the same terms as the Prepetition
       Debt and Security Documents, except that:

           o The maturity date on the principal under the amended and restated 2010 Bond
             Documents and the 2012 Bond Documents was extended to ten (10) years after the
             Effective Date and the Debtors were given a two (2) year payment holiday such
             that monthly principal installments for the first two (2) years are deferred until
             maturity;

           o The maturity date on the principal under the amended and restated 2010 Credit
             Facility Documents and the 2019 RCF Documents (which revolver shall be frozen
             and termed out under the amended and Restated Debt and Security Documents)
             was extended to ten (10) years after the Effective Date and the Debtors were given
             a two (2) year payment holiday such that monthly principal installments for the first
             two (2) years are deferred until maturity;

           o Pursuant to the amended and Restated Debt and Security Documents, the principal
             amounts payable will be reduced, on a pro rata basis amongst the facilities, by an



                                               106
                   amount equal to the Unrestricted Cash and Investments, if any, that have been
                   remitted to JPM under the Excess Cash Sweep (as described below); and

              o Beginning on December 31 two (2) years after the Effective Date and continuing
                each successive calendar year the calendar year that is immediately prior to the
                calendar year of the Maturity Date, Reorganized BSA shall remit to JPM
                twenty-five percent (25%) of its Unrestricted Cash and Investments in excess of
                $75,000,000, if any, as of such date with the payment due within 45 days (the
                “Excess Cash Sweep”), and JPM shall apply any such amounts on a Pro Rata basis
                to the unpaid principal balances under the amended and Restated Debt and Security
                Documents. However, no payments shall be made on account of the Excess Cash
                Sweep until the last Distribution is made on account of General Unsecured Claims
                two years after the Effective Date.67

        JPM was also granted Allowed Claims in the following amounts, plus any accrued but
         unpaid interest and reasonable fees and expenses as of the Effective Date to the extent not
         paid pursuant to the Cash Collateral Order:

              o on account of the 2010 Credit Facility Claims, an aggregate amount not to exceed
                $80,762,060 (including $44,299,743 of undrawn amounts under letters of credit
                issued under the 2010 Credit Facility Documents);

              o on account of the 2019 RCF Claims, an aggregate amount not to exceed
                $61,542,720 (including $51,542,720 of undrawn amounts under letters of credit
                issued under the 2019 RCF Documents);

              o on account of the 2010 Bond Claims, an aggregate amount of $40,137,274; and

              o on account of the 2012 Bond Clams, an aggregate amount of $145,662,101.

        In exchange for the agreements in the JPM / Creditors’ Committee Settlement, the
following term are also provided:

        Certain releases, including with respect to JPM as well as Debtor releases of all preference
         and other avoidance action Claims against holders of General Unsecured Claims and
         Convenience Claims.




67   Pursuant to the Debtors’ Financial Projections, no payments are expected through 2025.



                                                           107
      The Committee’s agreement to not seek standing, or otherwise pursue any prepetition
       avoidance-related Claim that could be asserted against JPM or others, or to challenge the
       allowance of certain of the Claims of JPM.

        2.      Local Council and Chartered Organization Settlements

        Under the Global Resolution Plan, theThe Debtors and the Ad Hoc Committee of Local
Councils are committed to ensuring that the aggregate value of the Local Council Settlement
Contribution under the Global Resolution Plan is not less than $425,000,000. The Debtors intend to
request the voluntary commitments of Local Councils to make their respective contributions, which
contributions shall be set forth in commitment agreements executed by each Local Council. By no
later than June 15, 2021, the Debtors shall500,000,000, exclusive of insurance rights proposed to be
contributed to the Settlement Trust. The Debtors shall, concurrently with the filing of the Plan
Supplement, file a report with the Bankruptcy Court concerning the status of the Debtorsparties’
efforts to obtain contribution commitments from the Local Councils. Such status report shall
contain information concerning the form of contributions by the Local Councils (i.e., cash, real
property, securities or other currency) and the timing of such contributions. In addition, the status
report will set forth any required amendments the Debtors may propose to the Plan to facilitate the
Local Council Settlement Contribution. As part of this process, the Debtors intend to work with the
Ad Hoc Committee of Local Councils and their professionals as well as individual Local
Councils.The Local Council Settlement Contribution shall consist of:

        (1)     at least $300 million of Cash to be paid on the Effective Date; and

        (2)     properties with a combined Appraised Value (as defined below) of $200 million as
                described below (the “Property Contribution”) (provided that this $200 million
                aggregate amount shall be reduced on a dollar-for-dollar basis by any Cash payment
                amount in excess of $300 million).

         The Property Contribution shall be structured as follows. The relevant Local Council shall
agree to (a) retain title to the property, subject to, at the election, cost, and expense of the
Settlement Trust, a mortgage in favor of the Settlement Trust, (b) post the property for sale within
thirty (30) days following the Effective Date, (c) present any written sale offer to the Settlement
Trust for approval, and (d) remit the net proceeds of the sale to the Settlement Trust at closing. If
there is a shortfall or surplus of net proceeds as compared to Appraised Value, the Settlement Trust
shall bear the risk of the shortfall and keep the surplus. If the property is not sold on or before the
third anniversary of the Effective Date, the Local Council shall have the right to transfer the
property to the Settlement Trust by quitclaim deed. If the Local Council receives an offer for the
property that is at least equal to its Appraised Value, the Settlement Trust shall accept the offer if
no superior offer is made within thirty (30) days, or accept a quitclaim deed for the property. The
Debtors shall include appropriate provisions in the Plan to eliminate any transfer tax liabilities of the
Settlement Trust per section 1146(a) of the Bankruptcy Code.

         The “Appraised Value” shall be the average of (i) the appraised value (or per-acre amount
if a portion of the property is contributed) (average of high and low values, if applicable) set forth in
the desktop appraisals or broker opinions of value conducted by JLL, CBRE, Keen, or other
appraiser in connection the BSA’s chapter 11 case prior to June 10, 2021, listed on Exhibit 2 to the


                                                  108
Disclosure Statement, as may be amended from time to time68 and (ii) the per-acre amount
(average of high and low values, if applicable) established by a qualified on-site appraisal, if any,
commissioned by a Local Council since the commencement of the Chapter 11 Cases.

       The Global Resolution Plan also contemplates that the Contributing Chartered Organizations
will contribute the Contributing Chartered Organization Settlement Contribution and waive and
release any Claims that have been asserted in these Chapter 11 Cases by or on behalf of any
Contributing Chartered Organization, including Indirect Abuse Claims.            Additionally, the
Contributing Chartered Organizations will assign any Perpetrator Indemnification Claims held by the
Contributing Chartered Organizations.

       Under the Global Resolution Plan, in exchange for the Local Council Settlement
Contribution and the Contributing Chartered Organization Settlement Contribution, which the
Debtors believe will provide significant value to the Settlement Trust to fund Abuse Claims, the
Local Councils and Contributing Chartered Organization will be granted third-party releases and
Abuse Claims against the Local Councils and Contributing Chartered Organizations will be
channeled to the Settlement Trust, as described in Article X.F of the Plan.

       The Debtors intend to continue to engage in good-faith arm’s-length negotiations with other
key parties in interest in these Chapter 11 Cases to achieve settlements and agreements to
maximize the value of the Debtors’ Estates and for the benefit of holders of Claims.

          3.        2. Hartford Insurance Settlement Agreement

         On April 15, 2021, the Debtors entered into a settlement with their Insurance Companies
Hartford Accident and Indemnity Company, First State Insurance Company, Twin City Fire
Insurance Company, Navigators Specialty Insurance Company and certain related parties
(collectively, “Hartford”). The settlement agreement (the “Hartford Insurance Settlement
Agreement”) is attached as Exhibit I to the Plan. The summary of the Hartford Insurance
Settlement Agreement set forth here is qualified entirely by the text of the agreement, which shall
control in the event of any inconsistencies.

        If theSubject to a determination of the Bankruptcy Court (described below), if the Plan is
confirmed as a Global Resolution Plan, it will incorporate the terms of the settlement with Hartford,
which provides, subject to its terms and conditions, for Hartford to make a contribution of up to
$650 million to the Settlement Trust for the payment of Abuse Claims (the “Hartford Settlement
Contribution”). In return, the settlement provides, in pertinent part, for the sale of the Hartford




68   If more than one appraisal is listed on Exhibit 2 then the average of the two shall be used.



                                                              109
Policies to Hartford free and clear of the interests of all third parties, including any additional
insureds under the Hartford Policies, which interests will be channeled to the Settlement Trust; the
release of claims against Hartford by the Debtors and Local Councils; and the channeling of all
present and future claims against Hartford relating to its provision of insurance coverage for Abuse
Claims to the Settlement Trust. If the Plan is not confirmed as a Global Resolution Plan, or if the
Local Councils do not all execute releases in favor of Hartford, the Hartford settlement will not take
effect and the Settlement Trust will not receive the Hartford Settlement Contribution.

        The Debtors believe that the Hartford Insurance Settlement Agreement is fair, and
reasonable, and in the best interests of the Estates and holders of Abuse Claims at the time they
entered into the agreement. Hartford issued primary and certain umbrella policies to the BSA for
the period from September 21, 1971 to January 1, 1978. Prior to the Petition Date, the BSA and
Hartford were engaged in litigation over the scope of coverage provided under the Hartford
Policies. In that litigation, Hartford raised a number of defenses that, if successful, would
substantially reduce or even eliminate coverage for the Abuse Claims, including that the BSA has
breached conditions to coverage; that the Abuse Claims arise out of a single occurrence under
applicable law, which Hartford believes is New Jersey law under its primary policies; and that the
BSA and the Local Councils expected or intended the injuries for which they seek coverage.

         Hartford has also contended, outside of litigation, that the BSA’s access to certain of its
policies is significantly limited, including that the BSA released and extinguished its primary policies
for January 1, 1976 to January 1, 1978 through a prepetition settlement; that it has no coverage
obligations for Abuse Claims that are barred by the applicable statute of limitations; and that at least
one of the Hartford primary policies has an applicable aggregate limit for Abuse Claims.

        While the Debtors dispute many, if not all, of those contentions, there can be no doubt that
continuing to litigate against Hartford would not only drain the Debtors’ limited resources but could
also create a substantial risk that Hartford would ultimately pay significantly less toward Abuse
Claims than it willwould under the Hartford settlement—and some risk that Hartford would pay
nothing.

       The resolution of the coverage dispute reflected in the Hartford settlement iswas the
product of extensive, arm’s-length negotiations conducted over a lengthy period between the
Debtors and Hartford, with the active assistance of the Mediators. It represents a good-faith
settlement and compromise of complex disputes and will, if approved, would avoid the costs, risks,
uncertainty, and delay associated with protracted litigation, while providing a very substantial
payment on account of Abuse Claims.

        After the announcement of the Hartford Insurance Settlement Agreement on April 16, 2021,
the Tort Claimants’ Committee, Coalition and Future Claimants’ Representative expressed
vehement opposition to the settlement in numerous filings, statements and appearances before the
Bankruptcy Court. Although the Debtors were hopeful that continued mediation sessions might
result in a resolution of the issues between Hartford, on the one hand, and the Tort Claimants’
Committee, Coalition and Future Claimants’ Representative, on the other, after four weeks of
additional mediation, the parties remain at an impasse. Indeed, on June 9, 2021, the Debtors
received a letter from the Tort Claimants’ Committee, Future Claimants’ Representative and
Coalition stating that the holders of Direct Abuse Claims who they represent will not, under any
circumstances, support any plan of reorganization that includes the terms and provisions of the

                                                  110
Hartford Insurance Settlement Agreement (described below in Article V.R.3). They further
represented that the holders of Direct Abuse Claims who they represent would vote to reject any
plan of reorganization that includes the terms and provisions of the Hartford Insurance Settlement
Agreement.
        The terms and provisions of the Hartford Insurance Settlement Agreement only apply if the
Plan is confirmed as a Global Resolution Plan. Confirmation of the Global Resolution Plan requires
that the Plan has been accepted by a sufficient number of holders of Direct Abuse Claims. In light
of the opposition of all of the parties representing holders of Direct Abuse Claims to the Hartford
Insurance Settlement Agreement, it appears the Global Resolution Plan cannot be confirmed to the
extent it includes the Hartford Insurance Settlement Agreement unless modifications are made to
the Hartford Insurance Settlement Agreement that are agreeable to the holders of Direct Abuse
Claims. If the parties continue to remain at an impasse, the Debtors will seek a determination from
the Bankruptcy Court at the hearing on the Disclosure Statement on the Debtors’ obligations with
respect to further pursuit of the Hartford Insurance Settlement Agreement. In light of the
opposition of the Tort Claimants’ Committee, the Coalition, and the Future Claimants’
Representative, the Bankruptcy Court may conclude the Debtors are not obligated to pursue the
Hartford Insurance Settlement Agreement and, in that event, the Debtors shall amend the Plan to
remove all provisions pertaining to the approval of the Hartford Insurance Settlement Agreement.
Hartford may take the position that the Plan is inconsistent with the Hartford Insurance Settlement
Agreement and/or does not incorporate the terms of such agreement and that Hartford is therefore
not obligated to adhere to the agreement in any event.

        The If the Hartford Insurance Settlement Agreement is included in the Global Resolution
Plan, the key provisions of the Hartford settlement are summarized below:

               a.      The Hartford Settlement Contribution

         The Hartford settlement provides for a contribution of $650 million to the Settlement Trust,
contingent on (a) the Bankruptcy Court’s entry of an order (i) confirming the Plan as a Global
Resolution Plan and approving the Hartford Insurance Settlement Agreement, including the
Debtors’ sale of the Hartford Policies to Hartford, free and clear of all interests of any third party,
and the Debtors’ release of Hartford from the Hartford Released Claims (as defined in the
Agreement), or (ii) if Hartford requests, an order entered prior to confirmation of the Plan,
approving such Agreement, sale, and releases pursuant to section 363 of the Bankruptcy Code and
Rule 9019 of the Bankruptcy Rules; (b) Hartford’s receipt of a fully executed release, substantially
similar to the release to be provided by the BSA to Hartford, on behalf of each Local Council; (c)
the provision in the Confirmation Order for a release and channeling injunction for the benefit of the
Local Councils with respect to Abuse Claims; (d) the Debtors’ provision of notice to Hartford that
the Plan Effective Date has occurred; and (e) the Confirmation Order (or the Approval Order, if
applicable) having become a Final Order (unless Hartford in its sole discretion waives such
condition). If these preconditions are met, and subject to all of the terms and conditions of the
Hartford Insurance Settlement Agreement, Hartford will pay the Debtors or, at the Debtors’
written direction, the Settlement Trust, the Settlement Amount of $650 million, in cash, which
(subject to the provisions discussed in the next paragraph of this Disclosure Statement and to the
rights of any third parties under the Hartford Policies, which rights shall attach to the settlement
proceeds) shall be used solely to pay or defend Abuse Claims.



                                                 111
        The Settlement Amount is subject to reduction (or, if already paid by Hartford, to its right to
a refund) if the Debtors, their Estates or the Settlement Trust enter into an agreement resolving the
Debtors’ or Local Councils’ claims against Century and its affiliates for coverage of Abuse Claims
and that agreement provides for payment by Century of less than $1.3 billion (two times the
Settlement Amount). In that event, the Settlement Amount shall be reduced by (or Hartford shall
be entitled to a refund, payable by the Settlement Trust, equal to) fifty percent of the difference
between $1.3 billion and the amount paid by Century. After analyzing the Abuse Claims and the
insurance coverage potentially available to pay them, the Debtors have concluded that Century’s
relative share of coverage obligations for Abuse Claims is more than two times Hartford’s share.
Accordingly, the Debtors believe that the payment-reduction provision of the Hartford Insurance
Settlement Agreement is fair and reasonable, and was necessary to obtain the Hartford
settlement.69

       Certain parties contend that the Hartford Settlement Agreement impairs other of the BSA’s
Insurance Companies’ contribution rights; however, the BSA disagrees. The vast majority of the
years Hartford provided the BSA Insurance Coverage, the BSA’s Insurance Companies will not
have contribution claims against Hartford as Hartford provided both the primary and excess
Insurance Policies that would be implicated by the Abuse Claims.

                   b. Sale of the Hartford Policies to Hartford Free and Clear of all Interests

        If the Plan is confirmed as a Global Resolution Plan, confirmation will constitute approval of
the Debtors’ sale to Hartford of the Hartford Policies, free and clear of all interests of third parties
(which will be channeled to proceeds to be paid by Hartford and administered by the Settlement
Trust), pursuant to sections 363, 1123 and 1141 of the Bankruptcy Code.

                   b.        c. Mutual Release of Claims by Hartford, the Debtors and the Local
                             Councils

        If the Plan is confirmed as a Global Resolution Plan, upon the later of the effective
dateEffective Date of the Hartford Insurance Settlement Agreement and Hartford’s payment of
the Settlement Amount, (a) the Debtors, their Estates, and the Settlement Trust will release
Hartford from the Hartford Released Claims (as such term is defined in, and as provided in Section
IV.A. of, the Hartford Insurance Settlement Agreement), and (b) Hartford will release the Debtors,
their Estates, and the Settlement Trust from the BSA Released Claims (as such term is defined in,
and as provided in, Section IV.B of the Hartford Insurance Settlement Agreement) and will
withdraw all requests or demands for payment by the Debtors or their Estates of any BSA




69   Century disagrees with the above and opposes the Debtors’ policy analysis.



                                                            112
Released Claims, including any proofs of claim that Hartford asserted in the Debtors’ Chapter 11
Cases. In addition, Hartford will receive a fully executed Local Council Release (as such term is
defined in the Hartford Insurance Settlement Agreement) on behalf of each Local Council, in form
and substance acceptable to Hartford, under which (a) each Local Council will release Hartford
from all claims by any Local Council under the Local Council Policies and the Hartford Policies,
and (b) Hartford will release the Local Councils from all claims by Hartford in connection with the
Hartford Policies and the Local Council Policies.

                c.      d. Channeling Injunction and Releases in Favor of Hartford as a
                        Settling Insurance Company and Protected Party under the Plan

        If the Plan is confirmed as a Global Resolution Plan, Hartford will be a Settling Insurance
Company and a Protected Party under the Plan and will be provided all benefits and protections
afforded to Settling Insurance Companies and Protected Parties, including (a) the Channeling
Injunction set forth in Article X.F of the Plan, which will permanently enjoin any person or entity
from asserting any Abuse Claim against Hartford and will channel all such present and future
Abuse Claims against Hartford to the Settlement Trust, and (b) the Releases and related Injunctions
set forth in Articles X.J and Article X.L of the Plan, which will (i) provide releases of certain claims
against Hartford by the Debtors and their Estates and by holders of Abuse Claims, and (ii)
permanently enjoin all holders of claims released under Article X.J from asserting such released
claims against Hartford. The Channeling Injunction and the Releases and related Injunctions set
forth in Articles X.F, X.J, and X.L of the Plan are further described in Article VI.O of this
Disclosure Statement.

                d.      e. Reservation of Rights

        If the Plan is not confirmed as a Global Resolution Plan or if any other condition precedent
to Hartford’s obligations under the Hartford Insurance Settlement Agreement is not met or waived,
Hartford shall have the right to object to the Plan and to take any other actions in the Debtors’
Chapter 11 Cases that it may deem necessary to protect its rights and interests. Furthermore, in the
event of any judicial disapproval of the Hartford Insurance Settlement Agreement, including any
vacatur or reversal of the Confirmation Order (or Approval Order, if applicable) on appeal,
Hartford and the Debtors shall have the right to declare the Agreement null and void, in which case,
among other things, Hartford shall have no obligation to pay the Settlement Amount (and, if already
paid, such payment shall be returned to Hartford), and Hartford and the Debtors shall have all
rights, defenses, and obligations with respect to insurance coverage that they would have had
absent the Hartford Insurance Settlement Agreement.

S.      Other Relevant Filings & HearingsTCC / FCR Joint Standing Motion

      Century and Hartford have filed Century and Hartford’s Statement Regarding the
        Recently-Filed Plan of Reorganization and Pending Rule 2004 Motions [D.I. 2316],
        stating that the Amended Plan has not garnered sufficient support.
      Allianz Insurers’ joinder to Century and Hartford’s statement regarding the Amended Plan
        and pending Rule 2004 Motions [D.I. 2331].
         On March 12, 2021, the Tort Claimants’ Committee and Future Claimants Representative
filed a joint motion (the “TCC / FCR Joint Standing Motion”), which requested standing for the Tort


                                                  113
Claimants’ Committee and Future Claimants’ Representative to prosecute the following claims on
behalf of the Debtors’ bankruptcy estate: (1) declaratory judgment that the Intercompany Note be
characterized as an equity or capital contribution made by BSA to Arrow or, in the alternative, an
order avoiding certain transfers made under the Intercompany Note by BSA to Arrow; (2)
declaratory judgment that certain property of the Debtors is not subject to the liens or security
interests granted to the prepetition lender, JPM; (3) avoidance of certain unperfected liens and
security interests asserted by JPM against certain property of the Debtors; and (4) an order
reversing certain components of the Debtors’ Final Cash Collateral Order [D.I. 2364 ].

       On April 29, 2021, JPM and the Debtors filed an objection to the TCC / FCR Joint Standing
Motion [D.I. 2732, 2733], which the Creditors’ Committee joined on a limited basis [D.I. 2737]. On
May 27, 2021, the Bankruptcy Court entered an order adjourning the TCC / FRC Joint Standing
Motion to consideration after the conclusion of the Confirmation Hearing [D.I. 5073].

T.       Other Relevant Filings & Hearings

        On March 4, 2021, Century and Hartford filed Century and Hartford’s Statement
         Regarding the Recently-Filed Plan of Reorganization and Pending Rule 2004 Motions
         [D.I. 2316], stating that the Amended Plan has not garnered sufficient support.

        On March 8, 2021, Allianz Insurers’ filed a joinder in support of Century and Hartford’s
         statement regarding the Amended Plan and pending Rule 2004 Motions [D.I. 2331].

        On March 16, 2021, the Tort Claimants’ Committee filed the Official Tort Claimants’
         Committee’s Case Status Report [D.I. 2388], outlining issues that it informally objected to
         with respect to the Debtors’ proposed Amended Plan. Through the status report, the Tort
         Claimants’ Committee also asserted that various issues should be further addressed
         including, among other things, claims of the estate; restricted assets; Local Councils; and
         Chartered Organizations.

        On April 9, 2021, the Tort Claimants’ Committee filed its second case status report,
         detailing, among other things, pending contested matters and unresolved issues [D.I. 2566].
         The Tort Claimants’ Committee stated that judicial resolution of issues might be necessary
         to reach a consensual plan and reiterated its assertion that the Tort Claimants’ Committee
         should be permitted the opportunity to propose its own plan of reorganization in addition to
         the Debtors’ Plan. Id. at 7.


        On April 9, 2021, Century filed a motion to adjourn the Disclosure Statement hearing
         scheduled for April 29, 2021, to a later date after the Debtors file the Settlement Trust




                                                 114
           Agreement and Trust Distribution Procedures [D.I. 2568] (the “Century Motion to
           Adjourn”).5570

          On April 12, 2021, the Bankruptcy Court held a status conference regarding, among other
           things, the status of Mediation, the Plan and Disclosure Statement, and the Century Motion
           to Adjourn. At that time the Bankruptcy Court continued the hearing to approve the
           Disclosure Statement to May 19, 2021.

          On April 23, 2021, the Coalition, the Future Claimants’ Representative, and the Tort
           Claimants’ Committee filed two notices of discovery on Century and Hartford [D.I. 2682,
           2683] (the “Century Discovery Request” and “Hartford Discovery Request,” respectively).

          On April 28, 2021, the Debtors filed a Motion for Entry of an Order (I) Approving Lehr
           Settlement Agreement and (II) Modifying the Automatic Stay, to the Extent Necessary,
           to Permit Payment of Settlement Amount by Applicable Insurance [D.I. 2719] (“Lehr
           Settlement Agreement”), to which certain parties have objected. The Tort Claimants’
           Committee argues that it should not be approved at this time because it represents favorable
           treatment of Non-Abuse Claimants over Abuse Survivors [D.I. 3781]. The FCRFuture
           Claimants’ Representative joins this objection.


        On April 29, 2021, JPM filed an objection to the TCC / FCR Joint Standing Motion [D.I.
          2732]. JPM argues that the motion should be denied on the grounds that: (1) the claims are
          not colorable; (2) the Debtors’ refusal to litigate the alleged claims is justified; and (3) if the
          Bankruptcy Court finds that the claims need to be settled, the Bankruptcy Court should
          permit the Debtors’ to settle these claims as an action in the best interests of the Debtors’
          estates.
        On April 29, 2021, the Debtors filed an objection to the TCC / FCR Joint Standing Motion
          [D.I. 2733]. The Debtors’ objection asserts that the movants failed to state a colorable
          claim, and the Debtors did not unjustifiably refuse to pursue claims.
        On April 29, 2021, the Creditors’ Committee filed a limited joinder to the Debtors’ objection to
          the TCC / FCR Joint Standing Motion [D.I. 2737]. Specifically, the limited joinder agreed
          with the Debtors’ objection in so much as the Bankruptcy Court should deny the relief in the




5570   Clarendon American Insurance Company (“Clarendon”) and T ravelers Casualty and Surety Company joined Century’s
       motion to adjourn. Id. at 1 n.2. Clarendon formally filed a joinder to Century’s motion on April 12, 2021 [D.I. 2572].


                                                             115
         motion; however, the Creditors’ Committee asserted that the Court should deny without
         prejudice or adjourn the motion because the motion was premature.

        On May 5, 2021, Century filed a Motion to Amend the Court’s Order (I) Approving
         Procedures for (A) Interim Compensation and Reimbursement of Retained
         Professionals and (B) Expense Reimbursement for Official Committee Members and
         (II) Granting Related Relief [D.I. 3161], to which the Debtors and the Tort Claimants’
         Committee have filed responses proposing certain modifications to the relief requested by
         Century.


      On May 6, 2021, Stamatios Stamoulis, counsel for Century, filed a declaration verifying the
        accuracy of the monthly fee applications of professionals, and attesting to his review of the
        final reports filed on the docket by the Fee Examiner appointed by the Court in this case
        [D.I. 3286].

        On May 12, 2021, the Tort Claimants’ Committee filed an objection to the Lehr Settlement
         Agreement [D.I. 3781], arguing that it should not be approved at this time because it
         represents favorable treatment of Non-Abuse Claimants over Abuse Survivorswhich the
         Future Claimants’ Representative and Coalition joined [D.I. 3851, 3854].

                          ARTICLE VI. OVERVIEW OF THE PLAN

A.       General

        This Article of the Disclosure Statement summarizes certain relevant provisions of the Plan.
The confirmation of a plan of reorganization is the principal objective of a chapter 11 case. A plan
of reorganization sets forth the means for treating claims against, and equity interests in, a debtor.
Confirmation of a plan of reorganization by a bankruptcy court makes it binding on the debtor, any
person or Entity acquiring property under the plan, and any creditor of, or equity interest holder in,
the debtor, whether or not such creditor or equity interest holder has accepted the plan or received
or retains any property under the plan. Subject to certain limited exceptions and other than as
provided in a plan itself or in a confirmation order, a confirmation order discharges the debtor from
any debt that arose prior to the date of confirmation of the plan of reorganization.

        Pursuant to Article V, of the Plan, on or after the Confirmation Date, the Debtors shall be
empowered and authorized to take or cause to be taken, prior to the Effective Date, all actions
consistent with the Plan as may be necessary or appropriate to enable them to implement the
provisions of the Plan before, on, or after the Effective Date, including the creation of the
Settlement Trust and the preparations for the transfer of the Settlement Trust Assets to the
Settlement Trust.

    YOU SHOULD READ THE PLAN IN ITS ENTIRETY BEFORE VOTING TO
ACCEPT OR REJECT THE PLAN.




                                                 116
B.       Distributions

        One of the key concepts under the Bankruptcy Code is that only Claims and interests that
are “allowed” may receive distributions under a chapter 11 plan. This term is used throughout the
Plan and the descriptions below. In general, an Allowed Claim means that the Debtors agree, or if
there is a dispute, the Bankruptcy Court determines, that the Claim (other than an Abuse Claim),
and the amount thereof, is in fact a valid obligation of the Debtors. Similarly, with respect to Abuse
Claims, such Claims will be channeled to, as well as allowed and resolved by, the Settlement Trust
in accordance with the Trust Distribution Procedures. A detailed discussion of the treatment and
anticipated means of satisfaction for each Class of Allowed Claims and the Class of Abuse Claims
that are channeled to the Settlement Trust and allowed pursuant to terms of the Trust Distribution
Procedures is set forth in Article VII of this Disclosure Statement.

C.       Treatment of Unclassified Claims

         The treatment of unclassified Claims are as follows:

     Class      Designation          Treatment under the Plan                 Impairment and
                                                                            Entitlement to Vote
 N/A          Administrative Each holder of an Allowed Administrative Unimpaired
              Expense Claims Expense Claim shall receive payment of
                               Cash in an amount equal to the unpaid     Not Entitled to Vote
                               portion of such Allowed Administrative    (Presumed to Accept)
                               Expense Claim.
 N/A          Professional Fee Each holder of an Allowed Professional Unimpaired
              Claims           Fee Claim shall receive payment in Cash
                               from funds held in the Professional Fee   Not Entitled to Vote
                               Reserve.                                  (Presumed to Accept)
 N/A          Priority Tax     Each holder of an Allowed Priority Tax Unimpaired
              Claims           Claim shall receive Cash in an amount
                               equal to such Allowed Priority Tax Claim. Not Entitled to Vote
                                                                         (Presumed to Accept)

         1.        Administrative Expense Claims Generally

        Except to the extent that a holder of an Allowed Administrative Expense Claim agrees to
less favorable treatment with respect to such Allowed Administrative Expense Claim, each holder
of an Allowed Administrative Expense Claim (other than Professional Fee Claims, which are
governed by Article II.A.2 of the Plan) shall receive, on account of and in full and complete
settlement, release and discharge of, and in exchange for, such Claim, payment of Cash in an
amount equal to the unpaid portion of such Allowed Administrative Expense Claim, or such amounts
and on other such terms as may be agreed to by the holders of such Claims, on or as soon as
reasonably practicable after the later of: (a) the Effective Date; (b) the first Business Day after the
date that is thirty (30) calendar days after the date such Administrative Expense Claim becomes an
Allowed Administrative Expense Claim; (c) such other date(s) as such holder and the Debtors or
Reorganized BSA shall have agreed; or (d) such other date ordered by the Bankruptcy Court;
provided, however, that Allowed Administrative Expense Claims that arise in the ordinary course

                                                 117
of the Debtors’ non-profit operations during the Chapter 11 Cases may be paid by the Debtors or
Reorganized BSA in the ordinary course of operations and in accordance with the terms and
conditions of the particular agreements governing such obligations, course of dealing, course of
operations, or customary practice. Notwithstanding anything to the contrary in the Plan or in the
Cash Collateral Order, no Claim on account of any diminution in the value of the Prepetition
Secured Parties’ interests in the Prepetition Collateral (including Cash Collateral) (as each such
capitalized term is defined in the Cash Collateral Order) from and after the Petition Date shall be
Allowed unless such Claim is Allowed by a Final Order of the Bankruptcy Court.

     HOLDERS OF ADMINISTRATIVE EXPENSE CLAIMS THAT ARE
REQUIRED TO, BUT DO NOT, FILE AND SERVE A REQUEST FOR PAYMENT OF
SUCH ADMINISTRATIVE EXPENSE CLAIMS BY THE ADMINISTRATIVE CLAIMS
BAR DATE SHALL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM
ASSERTING SUCH ADMINISTRATIVE EXPENSE CLAIMS AGAINST THE
DEBTORS OR THEIR PROPERTY, AND SUCH ADMINISTRATIVE EXPENSE
CLAIMS SHALL BE DEEMED DISCHARGED AS OF THE EFFECTIVE DATE.

       2.      Professional Fee Claims

   (a) Final Fee Applications. All Professionals or other Persons requesting the final Allowance
       and payment of compensation and/or reimbursement of expenses pursuant to sections 328,
       330, 331 and/or 503(b) for services rendered during the period from the Petition Date to and
       including the Effective Date shall file and serve final applications for Allowance and
       payment of Professional Fee Claims on counsel to the Debtors and the United States
       Trustee no later than the first Business Day that is forty-five (45) days after the Effective
       Date. Objections to any Professional Fee Claim must be filed and served on Reorganized
       BSA and the applicable Professional within twenty-one (21) calendar days after the filing of
       the final fee application that relates to the Professional Fee Claim (unless otherwise agreed
       by the Debtors or Reorganized BSA, as applicable, and the Professional requesting
       Allowance and payment of a Professional Fee Claim). The Fee Examiner shall continue to
       act in its appointed capacity unless and until all Professional Fee Claims have been approved
       by order of the Bankruptcy Court, and Reorganized BSA shall be responsible to pay the
       fees and expenses incurred by the Fee Examiner in rendering services after the Effective
       Date.

   (b) Professional Fee Reserve. On the Effective Date, the Debtors shall establish and fund the
       Professional Fee Reserve with Cash in an amount equal to the Professional Fee Reserve
       Amount. Funds held in the Professional Fee Reserve shall not be considered property of
       the Debtors’ Estates, Reorganized BSA, the Settlement Trust, or the Core Value Cash
       Pool. Professional Fees owing on account of Allowed Professional Fee Claims shall be paid
       in Cash from funds held in the Professional Fee Reserve as soon as reasonably practicable
       after such Professional Fee Claims are Allowed by a Final Order of the Bankruptcy Court
       or authorized to be paid under the Compensation Procedures Order; provided, however,
       that Reorganized BSA’s obligations with respect to Allowed Professional Fee Claims shall
       not be limited by or deemed limited to the balance of funds held in the Professional Fee
       Reserve. To the extent the funds held in the Professional Fee Reserve are insufficient to
       satisfy the Allowed Professional Fee Claims in full, each holder of an Allowed Professional
       Fee Claim shall have an Allowed Administrative Expense Claim for any deficiency, which

                                                118
       shall be satisfied in accordance with Article II.A.2 of the Plan. No Liens, Claims, interests,
       charges, or other Encumbrances or liabilities of any kind shall encumber the Professional
       Fee Reserve in any way. When all Allowed Professional Fee Claims have been paid in full,
       amounts remaining in the Professional Fee Reserve, if any, shall revert to Reorganized
       BSA.

   (c) Professional Fee Reserve Amount. To receive payment for Accrued Professional Fees
       incurred up to and including the Effective Date, Professionals shall estimate their Accrued
       Professional Fees as of the Effective Date and deliver such estimate to the Debtors at least
       five (5) Business Days prior to the anticipated Effective Date. If a Professional does not
       provide such estimate, the Debtors may estimate the unbilled fees and expenses of such
       Professional. The total amount so estimated will constitute the Professional Fee Reserve
       Amount, provided that such estimate will not be considered an admission or limitation with
       respect to the fees and expenses of such Professional.

   (d) Post-Effective Date Fees and Expenses. From and after the Effective Date, any
       requirement that Professionals comply with sections 327 through 331 or 1103 of the
       Bankruptcy Code in seeking retention or compensation for services rendered after such
       date shall terminate, and Professionals may be employed and paid in the ordinary course of
       operations without any further notice to or action, order, or approval of the Bankruptcy
       Court. The reasonable and documented fees and expenses incurred by the Professionals to
       the Creditors’ Committee after the Effective Date until the complete dissolution of the
       Creditors’ Committee for all purposes in accordance with Article X.R of the Plan will be
       paid by Reorganized BSA in the ordinary course of business (and not later than thirty (30)
       days after submission of invoices).

   (e) Coalition Restructuring Expenses. For the avoidance of doubt, if the Plan is Confirmed as a
       Global Resolution Plan, the Coalition Restructuring Expenses shall be paid in accordance
       with Article V.T of the Plan, and the terms of Article II.A.2 of the Plan shall not apply to
       the Coalition Restructuring Expenses.

       3.      Priority Tax Claims

        Except to the extent that a holder of an Allowed Priority Tax Claim agrees to less favorable
treatment, each holder of an Allowed Priority Tax Claim shall receive on account of and in full and
complete settlement, release and discharge of, and in exchange for, such Allowed Priority Tax
Claim, at the sole option of the Debtors or Reorganized BSA, as applicable: (1) Cash in an amount
equal to such Allowed Priority Tax Claim on or as soon as reasonably practicable after the later of
(a) the Effective Date, to the extent such Claim is an Allowed Priority Tax Claim on the Effective
Date; (b) the first Business Day after the date that is thirty (30) calendar days after the date such
Priority Tax Claim becomes an Allowed Priority Tax Claim; and (c) the date such Allowed Priority
Tax Claim is due and payable in the ordinary course as such obligation becomes due; provided,
however, that the Debtors reserve the right to prepay all or a portion of any such amounts at any
time under this option without penalty or premium; or (2) regular installment payments in Cash of a
total value, as of the Effective Date of the Plan, equal to the Allowed amount of such Claim over a
period ending not later than five years after the Petition Date.




                                                119
D.         Classification of Claims and Interests Summary

        The Plan is being proposed as a joint plan of reorganization of the Debtors for administrative
purposes only and constitutes a separate chapter 11 plan of reorganization for each Debtor. The
Plan is not premised upon the substantive consolidation of the Debtors with respect to the Classes
of Claims or Interests set forth in the Plan.

        The Plan establishes a comprehensive classification of Claims and Interests. The table
below summarizes the classification, treatment, voting rights, and Claims and Interests, by Class,
under the Plan.

  Class Designation567                         Treatment under the Plan                            Impairment and
                 1                                                                                Entitlement to Vote
   1            Other Priority Each holder of an Allowed Other Priority Claim                      Unimpaired
                Claims         shall receive: (i) payment in Cash in an amount
                               equal to such Allowed Other Priority Claim; or                      Not Entitled to
                               (ii) satisfaction of such Allowed Other Priority                    Vote (Presumed to
                               Claim in any other manner that renders the                          Accept)
                               Allowed Other Priority Claim Unimpaired,




5671   T he Debtors reserve the right to eliminate any Class of Claims in the event they determine that there are no Claims in
       such Class.
5671   T he Debtors reserve the right to eliminate any Class of Claims in the event they determine that there are no Claims in
       such Class.


                                                              120
Class Designation567            Treatment under the Plan                    Impairment and
         1                                                                 Entitlement to Vote
                       including Reinstatement.
2       Other          Each holder of an Allowed Other Secured Claim       Unimpaired
        Secured        shall receive: (i) payment in Cash in an amount
        Claims         equal to the Allowed amount of such Claim;          Not Entitled to
                       (ii) satisfaction of such Other Secured Claim in    Vote (Presumed to
                       any other manner that renders the Allowed           Accept)
                       Other Secured Claim Unimpaired, including
                       Reinstatement; or (iii) return of the applicable
                       collateral in satisfaction of the Allowed amount
                       of such Other Secured Claim.
3A      2010 Credit    Each holder of an Allowed 2010 Credit Facility      Impaired
        Facility       Claim shall receive a Claim under the Restated
        Claims         Credit Facility Documents in an amount equal to     Entitled to Vote
                       the amount of such holder’s Allowed 2010
                       Credit Facility Claim.
3B      2019 RCF       Each holder of an Allowed 2019 RCF Claim            Impaired
        Claims         shall receive a Claim under the Restated Credit
                       Facility Documents in an amount equal to the        Entitled to Vote
                       amount of such holder’s Allowed 2019 RCF
                       Claim.
4A      2010 Bond      Each holder of an Allowed 2010 Bond Claim           Impaired
        Claims         shall receive a Claim under the Restated 2010
                       Bond Documents in an amount equal to the            Entitled to Vote
                       amount of such holder’s Allowed 2010 Bond
                       Claim.
4B      2012 Bond      Each holder of an Allowed 2012 Bond Claim           Impaired
        Claims         shall receive a Claim under the Restated 2012
                       Bond Documents in an amount equal to the            Entitled to Vote
                       amount of such holder’s Allowed 2012 Bond
                       Claim.
5       Convenience    Each holder of an Allowed Convenience Claim         Impaired
        Claims         shall receive Cash in an amount equal to 100%
                       of such holder’s Allowed Convenience Class          Entitled to Vote
                       Claim.
6       General        Each holder of an Allowed General Unsecured         Impaired
        Unsecured      Claim (to the extent such Claim is not an Insured
        Claims         Non-Abuse Claim) shall receive, subject to the      Entitled to Vote
                       holder’s ability to elect Convenience Class
                       treatment on account of the Allowed General
                       Unsecured Claim, its Pro Rata Share of the
                       Core Value Cash Pool up to the full amount of
                       such Allowed General Unsecured Claim in the
                       manner described in Article VII of the Plan.


                                            121
  Class Designation567                        Treatment under the Plan                            Impairment and
                 1                                                                               Entitlement to Vote
   7            Non-Abuse          Each holder of an Allowed Non-Abuse Litigation Impaired
                Litigation         Claim shall, subject to the holder’s ability to elect
                Claims             Convenience Class treatment as provided in the Entitled to Vote
                                   following sentence, retain the right to recover up
                                   to the amount of such holder’s Allowed
                                   Non-Abuse Litigation Claim from (i) available
                                   Insurance Coverage or the proceeds of any
                                   insurance policy of the Debtors, including any
                                   Specified Insurance Policy or D&O Liability
                                   Insurance Policy, (ii) applicable proceeds of any
                                   Insurance Settlement Agreements, and (iii)
                                   co-liable non-debtors (if any) or their insurance
                                   coverage. Solely to the extent that the holder of
                                   an Allowed Non-Abuse Litigation Claim fails to
                                   recover in full from the foregoing sources on
                                   account of such Allowed Claim after exhausting
                                   its remedies in respect thereof, such holder may
                                   elect to have the unsatisfied portion of its
                                   Allowed Claim treated as an Allowed
                                   Convenience Claim and receive cash in an
                                   amount equal to the lesser of (a) the amount of
                                   the unsatisfied portion of the Allowed
                                   Non-Abuse Litigation Claim and (b) $50,000.
   8         Direct Abuse                                                                Impaired
                Claims5772
                                                                                                 Entitled to Vote




5772   Under the Plan, “Direct Abuse Claim” means an Abuse Claim that is not an Indirect Abuse Claim.



                                                             122
  Class Designation567                         Treatment under the Plan                            Impairment and
                 1                                                                                Entitlement to Vote
                                   Pursuant to the Channeling Injunction set forth in
                                   Article X.F of the Plan, each holder of a Direct
                                   Abuse Claim shall have such holder’s Direct
                                   Abuse Claim against the Protected Parties (or
                                   any of them) permanently channeled to the
                                   Settlement Trust, and such Direct Abuse Claim
                                   shall thereafter be asserted exclusively against
                                   the Settlement Trust and processed, liquidated,
                                   and paid in accordance with the terms,
                                   provisions, and procedures of the Settlement
                                   Trust Documents.
   9         Indirect Abuse        Pursuant to the Channeling Injunction set forth in              Impaired
                 Claims5873        Article X.F of the Plan, each holder of an
                                   Indirect Abuse Claim shall have such holder’s                   Entitled to Vote
                                   Indirect Abuse Claim against the Protected
                                   Parties (or any of them) permanently channeled
                                   to the Settlement Trust, and such Indirect Abuse
                                   Claim shall thereafter be asserted exclusively
                                   against the Settlement Trust and processed,
                                   liquidated, and paid in accordance with the
                                   terms, provisions, and procedures of the
                                   Settlement Trust Documents.
   10           Interests in       Interests in Delaware BSA shall be deemed                       Impaired
                Delaware           cancelled without further action by or order of
                BSA                the Bankruptcy Court and shall be of no further                 Not Entitled to
                                   force or effect, whether surrendered for                        Vote
                                   cancellation or otherwise.                                      (Deemed to Reject)




5873   Under the Plan, “Indirect Abuse Claim” means a liquidated or unliquidated Abuse Claim for contribution, indemnity,
       reimbursement, or subrogation, whether contractual or implied by law (as those terms are defined by the applicable
       non-bankruptcy law of the relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever, whether
       in the nature of or sounding in contract, tort, warranty or any other theory of law or equity whatsoever, including any
       indemnification, reimbursement, hold-harmless or other payment obligation provided for under any prepetition
       settlement, insurance policy, program agreement or contract.


                                                              123
E.   Treatment of Claims and Interests

     Holders of Claims and Interests shall receive the treatment as set forth below:

     1.     Class 1—Other Priority Claims

            (i)     Classification: Class 1 consists of all Other Priority Claims.

            (ii)    Treatment: Except to the extent that a holder of an Allowed Other Priority
                    Claim agrees to less favorable treatment of such Claim, in full and final
                    satisfaction of such Allowed Other Priority Claim, at the sole option of
                    Reorganized BSA: (i) each such holder shall receive payment in Cash in an
                    amount equal to such Allowed Other Priority Claim, payable on or as soon
                    as reasonably practicable after the last to occur of (x) the Effective Date,
                    (y) the date on which such Other Priority Claim becomes an Allowed Other
                    Priority Claim, and (z) the date on which the holder of such Allowed Other
                    Priority Claim and the Debtors or Reorganized BSA, as applicable, shall
                    otherwise agree in writing; or (ii) satisfaction of such Allowed Other Priority
                    Claim in any other manner that renders the Allowed Other Priority Claim
                    Unimpaired, including Reinstatement.

            (iii)   Voting: Class 1 is Unimpaired, and each holder of an Other Priority Claim is
                    conclusively presumed to have accepted the Plan pursuant to section 1126(f)
                    of the Bankruptcy Code. Therefore, holders of Other Priority Claims are
                    not entitled to vote to accept or reject the Plan, and the votes of such holders
                    will not be solicited with respect to Other Priority Claims.

     2.     Class 2—Other Secured Claims

            (i)     Classification: Class 2 consists of all Other Secured Claims. To the extent
                    that Other Secured Claims are Secured by different collateral or different
                    interests in the same collateral, such Claims shall be treated as separate
                    subclasses of Class 2 for purposes of voting to accept or reject the Plan and
                    receiving Plan Distributions under the Plan.

            (ii)    Treatment: Except to the extent that a holder of an Allowed Other Secured
                    Claim agrees to less favorable treatment of such Claim, in full and final
                    satisfaction of such Allowed Other Secured Claim, each holder of an
                    Allowed Other Secured Claim will receive, at the sole option of Reorganized
                    BSA: (i) Cash in an amount equal to the Allowed amount of such Claim,
                    including the payment of any interest required to be paid under section
                    506(b) of the Bankruptcy Code, payable on or as soon as reasonably
                    practicable after the last to occur of (x) the Effective Date, (y) the date on
                    which such Other Secured Claim becomes an Allowed Other Secured
                    Claim, and (z) the date on which the holder of such Allowed Other Secured
                    Claim and the Debtors or Reorganized BSA, as applicable, shall otherwise
                    agree in writing; (ii) satisfaction of such Other Secured Claim in any other
                    manner that renders the Allowed Other Secured Claim Unimpaired,


                                              124
             including Reinstatement; or (iii) return of the applicable collateral on the
             Effective Date or as soon as reasonably practicable thereafter in satisfaction
             of the Allowed amount of such Other Secured Claim.

     (iii)   Voting: Class 2 is Unimpaired, and each holder of an Other Secured Claim is
             conclusively presumed to have accepted the Plan pursuant to section 1126(f)
             of the Bankruptcy Code. Therefore, holders of Other Secured Claims are
             not entitled to vote to accept or reject the Plan, and the votes of such holders
             will not be solicited with respect to Other Secured Claims.

3.   Class 3A—2010 Credit Facility Claims

     (i)     Classification: Class 3A consists of all 2010 Credit Facility Claims.

     (ii)    Allowance: On the Effective Date, all 2010 Credit Facility Claims shall be
             deemed fully Secured and Allowed pursuant to section 506(a) of the
             Bankruptcy Code, and not subject to any counterclaim, defense, offset, or
             reduction of any kind, in an aggregate amount not less than $80,762,060
             (including $44,299,743 of undrawn amounts under letters of credit issued
             under the 2010 Credit Facility Documents provided such letters of credit are
             drawn on or before the Effective Date) plus any accrued but unpaid interest
             and reasonable fees and expenses as of the Effective Date to the extent not
             paid pursuant to the Cash Collateral Order. Because all 2010 Credit Facility
             Claims are deemed fully Secured, there are no unsecured 2010 Credit
             Facility Claims, and the holders of such Claims do not have or hold any Class
             6 Claims against the Debtors on account of any 2010 Credit Facility Claims.

     (iii)   Treatment: Except to the extent that a holder of an Allowed 2010 Credit
             Facility Claim agrees to less favorable treatment of such Claim, in full and
             final satisfaction, settlement, release, and discharge of, and in exchange for
             an Allowed 2010 Credit Facility Claim, each holder of an Allowed 2010
             Credit Facility Claim shall receive a Claim under the Restated Credit Facility
             Documents in an amount equal to the amount of such holder’s Allowed 2010
             Credit Facility Claim.

     (iv)    Voting: Class 3A is Impaired, and each holder of an Allowed 2010 Credit
             Facility Claim is entitled to vote to accept or reject the Plan.

4.   Class 3B—2019 RCF Claims

     (i)     Classification: Class 3B consists of all 2019 RCF Claims.

     (ii)    Allowance: On the Effective Date, all 2019 RCF Claims shall be deemed
             fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
             Code, and not subject to any counterclaim, defense, offset, or reduction of
             any kind, in an aggregate amount not less than $61,542,720 (including
             $51,542,720 of undrawn amounts under letters of credit issued under the
             2019 RCF Documents provided such letters of credit are drawn on or before


                                       125
             the Effective Date) plus any accrued but unpaid interest and reasonable fees
             and expenses as of the Effective Date to the extent not paid pursuant to the
             Cash Collateral Order. Because all 2019 RCF Claims are deemed fully
             Secured, there are no unsecured 2019 RCF Claims, and the holders of such
             Claims do not have or hold any Class 6 Claims against the Debtors on
             account of any 2019 RCF Claims.

     (iii)   Treatment: Except to the extent that a holder of an Allowed 2019 RCF
             Claim agrees to less favorable treatment of such Claim, in full and final
             satisfaction, settlement, release, and discharge of, and in exchange for an
             Allowed 2019 RCF Claim, each holder of an Allowed 2019 RCF Claim shall
             receive a Claim under the Restated Credit Facility Documents in an amount
             equal to the amount of such holder’s Allowed 2019 RCF Claim.

     (iv)    Voting: Class 3B is Impaired, and each holder of a 2019 RCF Claim is
             entitled to vote to accept or reject the Plan.

5.   Class 4A—2010 Bond Claims

     (i)     Classification: Class 4A consists of all 2010 Bond Claims.

     (ii)    Allowance: On the Effective Date, all 2010 Bond Claims shall be deemed
             fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy
             Code, and not subject to any counterclaim, defense, offset, or reduction of
             any kind, in an aggregate amount of not less than $40,137,274 plus any
             accrued but unpaid interest and reasonable fees and expenses as of the
             Effective Date to the extent not paid pursuant to the Cash Collateral Order.
             Because all 2010 Bond Claims are deemed fully Secured, there are no
             unsecured 2010 Bond Claims, and the holders of such Claims do not have or
             hold any Class 6 Claims against the Debtors on account of any 2010 Bond
             Claims.

     (iii)   Treatment: Except to the extent that a holder of an Allowed 2010 Bond
             Claim agrees to less favorable treatment of such Claim, in full and final
             satisfaction, settlement, release, and discharge of, and in exchange for an
             Allowed 2010 Bond Claim, each holder of an Allowed 2010 Bond Claim
             shall receive a Claim under the Restated 2010 Bond Documents in an
             amount equal to the amount of such holder’s Allowed 2010 Bond Claim.

     (iv)    Voting: Class 4A is Impaired, and each holder of a 2010 Bond Claim is
             entitled to vote to accept or reject the Plan.

6.   Class 4B—2012 Bond Claims

     (i)     Classification: Class 4B consists of all 2012 Bond Claims.

     (ii)    Allowance: On the Effective Date, all 2012 Bond Claims shall be deemed
             fully Secured and Allowed pursuant to section 506(a) of the Bankruptcy


                                      126
             Code, and not subject to any counterclaim, defense, offset, or reduction of
             any kind, in an aggregate amount of not less than $145,662,101 plus any
             accrued but unpaid interest and reasonable fees and expenses as of the
             Effective Date to the extent not paid pursuant to the Cash Collateral Order.
             Because all 2012 Bond Claims are deemed fully Secured, there are no
             unsecured 2012 Bond Claims, and the holders of such Claims do not have or
             hold any Class 6 Claims against the Debtors on account of any 2012 Bond
             Claims.

     (iii)   Treatment: Except to the extent that a holder of an Allowed 2012 Bond
             Claim agrees to less favorable treatment of such Claim, in full and final
             satisfaction, settlement, release, and discharge of, and in exchange for an
             Allowed 2012 Bond Claim, each holder of an Allowed 2012 Bond Claim
             shall receive a Claim under the Restated 2012 Bond Documents in an
             amount equal to the amount of such holder’s Allowed 2012 Bond Claim.

     (iv)    Voting: Class 4B is Impaired, and each holder of a 2012 Bond Claim is
             entitled to vote to accept or reject the Plan.

7.   Class 5—Convenience Claims

     (i)     Classification: Class 5 consists of all Convenience Claims.

     (ii)    Treatment: In full and final satisfaction, settlement, release, and discharge of,
             and in exchange for, an Allowed Convenience Claim, each holder of an
             Allowed Convenience Claim shall receive, on the Effective Date or within
             thirty (30) days following the date that such Convenience Claim becomes
             Allowed (if such Claim becomes Allowed after the Effective Date), each
             holder of an Allowed Convenience Claim shall receive Cash in an amount
             equal to 100% of such holder’s Allowed Convenience Class Claim.

     (iii)   Voting: Class 5 is Impaired, and each holder of a Convenience Claim is
             entitled to vote to accept or reject the Plan.

8.   Class 6—General Unsecured Claims

     (i)     Classification: Class 6 consists of all General Unsecured Claims.

     (ii)    Treatment: Except to the extent that a holder of an Allowed General
             Unsecured Claim agrees to less favorable treatment of such Claim, in
             exchange for full and final satisfaction, settlement, release, and discharge of,
             and in exchange for, such Allowed General Unsecured Claim (to the extent
             such Claim is not an Insured Non-Abuse Claim), each holder of an Allowed
             General Unsecured Claim shall receive, subject to the holder’s ability to elect
             Convenience Class treatment on account of the Allowed General Unsecured
             Claim, its Pro Rata Share of the Core Value Cash Pool up to the full amount




                                       127
              of such Allowed General Unsecured Claim in the manner described in
              Article VII of the Plan.

      (iii)   Voting: Class 6 is Impaired, and each holder of a General Unsecured Claim
              is entitled to vote to accept or reject the Plan.

9.    Class 7—Non-Abuse Litigation Claims

      (iv)    Classification: Class 7 consists of all Non-Abuse Litigation Claims.

      (v)     Treatment: Except to the extent that a holder of an Allowed Non-Abuse
              Litigation Claim agrees to less favorable treatment of such Claim, in full and
              final satisfaction, settlement, release, and discharge of, and in exchange for,
              each Allowed Non-Abuse Litigation Claim, each holder thereof shall, subject
              to the holder’s ability to elect Convenience Class treatment as provided in
              the following sentence, retain the right to recover up to the amount of such
              holder’s Allowed Non-Abuse Litigation Claim from (i) available Insurance
              Coverage or the proceeds of any insurance policy of the Debtors, including
              any Specified Insurance Policy or D&O Liability Insurance Policy, (ii)
              applicable proceeds of any Insurance Settlement Agreements, and (iii)
              co-liable non-debtors (if any) or their insurance coverage. Solely to the
              extent that the holder of an Allowed Non-Abuse Litigation Claim fails to
              recover in full from the foregoing sources on account of such Allowed Claim
              after exhausting its remedies in respect thereof, such holder may elect to
              have the unsatisfied portion of its Allowed Claim treated as an Allowed
              Convenience Claim and receive cash in an amount equal to the lesser of (a)
              the amount of the unsatisfied portion of the Allowed Non-Abuse Litigation
              Claim and (b) $50,000.

      (vi)    Voting: Class 7 is Impaired, and each holder of a Non-Abuse Litigation
              Claim is entitled to vote to accept or reject the Plan.

10.   Class 8—Direct Abuse Claims

      (i)     Classification: Class 8 consists of all Direct Abuse Claims.

      (ii)    Treatment:

              a. Global Resolution Plan. If Class 8 votes to accept the Plan, the Debtors
                 shall request that the Plan be Confirmed as a Global Resolution Plan. If
                 the Plan is Confirmed as a Global Resolution Plan, the Settlement Trust
                 shall receive, for the benefit of holders of Abuse Claims, the BSA
                 Settlement Trust Contribution, the Local Council Settlement Contribution,
                 the Contributing Chartered Organization Settlement Contribution, the
                 Hartford Settlement Contribution (subject to the terms and conditions set
                 forth in the Hartford Insurance Settlement Agreement), and the
                 proceeds of any other applicable Insurance Settlement Agreements. In
                 addition, if the Plan is Confirmed as a Global Resolution Plan, each


                                       128
   holder of a properly completed non-duplicative proof of claim asserting a
   Direct Abuse Claim who filed such Claim by the Bar Date or was
   permitted by a Final Order of the Bankruptcy Court to file a late claim
   may elect on his or her Ballot to receive an Expedited Distribution,
   subject to criteria set forth in the Global Resolution Plan TDP, in
   exchange for providing a full and final release in favor of the Debtors,
   the Related Non-Debtor Entities, the Local Councils, Contributing
   Chartered Organizations, and the Settling Insurance Companies,
   including Hartford. TheSettlement Trust, the Protected Parties, and the
   Chartered Organizations; provided, however, that no Expedited
   Distribution will be payable to any holder of a Direct Abuse Claim unless
   the Plan is Confirmed as a Global Settlement Plan. If and only if the
   Plan is Confirmed as a Global Resolution Plan, the Settlement Trust shall
   make the Expedited Distributions on one or more dates occurring on or
   as soon as reasonably practicable after the laterlatest to occur of (a) the
   Effective Date or, (b) the date the applicable holders of Direct Abuse
   Claims who have elected to receive an Expedited Distribution have
   satisfied the criteria set forth in the Global Resolution Plan TDP, and (c)
   the date upon which the Settlement Trust has sufficient Cash to fund the
   full amount of the Expedited Distributions while retaining sufficient Cash
   reserves to fund applicable Settlement Trust Expenses, as determined by
   the Settlement Trustee.

b. BSA Toggle Plan: If Class 8 does not vote to accept the Plan or the
   Bankruptcy Court otherwise concludes that the Global Resolution Plan is
   not Confirmable, the Debtors shall request that the Plan be Confirmed as
   a BSA Toggle Plan. If the Plan is Confirmed as a BSA Toggle Plan, the
   Settlement Trust shall only receive, for the benefit of the holders of
   Abuse Claims, the BSA Settlement Trust Contribution, and shall not
   receive the Local Council Settlement Contribution, or the Contributing
   Chartered Organization Settlement Contribution. In addition, all elections
   to receive the Expedited Distribution shall be null and void. For the
   avoidance of doubt, if the Plan is Confirmed as a BSA Toggle Plan, the
   Settlement Trust shall receive no part of the Hartford Settlement
   Contribution.

c. As of the Effective Date, the Protected Parties’ liability for all Direct
   Abuse Claims shall be assumed in full by the Settlement Trust without
   further act, deed, or court order and shall be satisfied solely from the
   Settlement Trust as set forth in the Settlement Trust Documents.
   Pursuant to the Channeling Injunction set forth in Article X.F of the Plan,
   each holder of a Direct Abuse Claim shall have such holder’s Direct
   Abuse Claim against the Protected Parties (and each of them)
   permanently channeled to the Settlement Trust, and such Direct Abuse
   Claim shall thereafter be asserted exclusively against the Settlement
   Trust and processed, liquidated, and paid in accordance with the terms,
   provisions, and procedures of the Settlement Trust Documents. Holders


                         129
                  of Direct Abuse Claims shall be enjoined from prosecuting any
                  outstanding, or filing any future, litigation, Claims, or Causes of Action
                  arising out of or related to such Direct Abuse Claims against any of the
                  Protected Parties and may not proceed in any manner against any the
                  Protected Parties in any forum whatsoever, including any state, federal,
                  or non-U.S. court or any administrative or arbitral forum, and are
                  required to pursue such Direct Abuse Claims solely against the
                  Settlement Trust as provided in the Settlement Trust Documents.

              d. For the avoidance of doubt, (a) if the Plan is Confirmed as a Global
                 Resolution Plan, the Protected Parties shall include: (i) the Debtors;
                 (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; (iv) the
                 Local Councils; (v) the Contributing Chartered Organizations; (vi) the
                 Settling Insurance Companies, including Hartford; and (vii) all of such
                 Persons’ Representatives; and (b) if the Plan is Confirmed as a BSA
                 Toggle Plan, the Protected Parties shall include: (i) the Debtors;
                 (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; and (iv) all
                 of such Persons’ Representatives.

      (iii)   Voting: Class 8 is Impaired, and each holder of a Direct Abuse Claim is
              entitled to vote to accept or reject the Plan.

11.   Class 9—Indirect Abuse Claims

      (i)     Classification: Class 9 consists of all Indirect Abuse Claims.

      (ii)    Treatment:

              a. As of the Effective Date, the Protected Parties’ liability for all Indirect
                 Abuse Claims shall be assumed in full by the Settlement Trust without
                 further act, deed, or court order and shall be satisfied solely from the
                 Settlement Trust as set forth in the Settlement Trust Documents solely to
                 the extent that an Indirect Abuse Claim has not been deemed withdrawn
                 with prejudice, irrevocably waived, released and expunged in connection
                 with the Local Council Settlement Contribution, the Contributing
                 Chartered Organization Trust Contribution, or the Hartford Insurance
                 Settlement Agreement (if the Plan is Confirmed as a Global Resolution
                 Plan). Pursuant to the Channeling Injunction set forth in Article X.F of
                 the Plan, each holder of an Indirect Abuse Claim shall have such
                 holder’s Indirect Abuse Claim against the Protected Parties (and each of
                 them) permanently channeled to the Settlement Trust, and such Indirect
                 Abuse Claim shall thereafter be asserted exclusively against the
                 Settlement Trust and processed, liquidated, and paid in accordance with
                 the terms, provisions, and procedures of the Settlement Trust
                 Documents. Holders of Indirect Abuse Claims shall be enjoined from
                 prosecuting any outstanding, or filing any future, litigation, Claims, or
                 Causes of Action arising out of or related to such Abuse Claims against
                 any of the Protected Parties and may not proceed in any manner against


                                        130
                           any the Protected Parties in any forum whatsoever, including any state,
                           federal, or non-U.S. court or any administrative or arbitral forum, and
                           are required to pursue such Indirect Abuse Claims solely against the
                           Settlement Trust as provided in the Settlement Trust Documents.

                       b. For the avoidance of doubt, (a) if the Plan is Confirmed as a Global
                          Resolution Plan, the Protected Parties shall include: (i) the Debtors;
                          (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; (iv) the
                          Local Councils; (v) the Contributing Chartered Organizations; (vi) the
                          Settling Insurance Companies, including Hartford; and (vii) all of such
                          Persons’ Representatives; and (b) if the Plan is Confirmed as a BSA
                          Toggle Plan, the Protected Parties shall include: (i) the Debtors;
                          (ii) Reorganized BSA; (iii) the Related Non-Debtor Entities; and (iv) all
                          of such Persons’ Representatives.

               (iii)   Voting: Class 9 is Impaired, and each holder of an Indirect Abuse Claim is
                       entitled to vote to accept or reject the Plan.

HOLDERS OF ABUSE CLAIMS (OTHER THAN FUTURE ABUSE CLAIMS) WERE
REQUIRED TO SUBMIT A PROOF OF CLAIM ON OR BEFORE THE ABUSE
CLAIMS BAR DATE IN ACCORDANCE WITH THE BAR DATE ORDER.
HOLDERS OF ABUSE CLAIMS MAY ALSO BE REQUIRED TO SUBMIT
ADDITIONAL   DOCUMENTATION     REGARDING   SUCH   CLAIMS   IN
ACCORDANCE WITH THE TRUST DOCUMENTS.
       12.     Class 10—Interests in Delaware BSA

               (i)     Classification: Class 10 consists of all Interests in Delaware BSA.

               (ii)    Treatment: On the Effective Date, Interests in Delaware BSA shall be
                       deemed cancelled without further action by or order of the Bankruptcy
                       Court and shall be of no further force or effect, whether surrendered for
                       cancellation or otherwise.

               (iii)   Voting: Class 10 is Impaired, and each holder of an Interest in Delaware
                       BSA shall be conclusively deemed to have rejected the Plan pursuant to
                       section 1126(g) of the Bankruptcy Code. Therefore, holders of Interests in
                       Delaware BSA are not entitled to vote to accept or reject the Plan, and the
                       votes of such holders will not be solicited with respect to Interests in
                       Delaware BSA.

F.     Elimination of Vacant Classes

       Any Class of Claims against or Interests in the Debtors that, as of the commencement of
the Confirmation Hearing, does not have at least one holder of a Claim or Interest that is Allowed in
an amount greater than zero for voting purposes shall be considered vacant, deemed eliminated
from the Plan for purposes of voting to accept or reject the Plan, and disregarded for purposes of



                                                131
determining whether the Plan satisfies section 1129(a)(8) of the Bankruptcy Code with respect to
that Class.

G.     Cramdown

        If any Class is deemed to reject the Plan or is entitled to vote on the Plan and does not vote
to accept the Plan, the Debtors may (a) seek Confirmation of the Plan under section 1129(b) of the
Bankruptcy Code or (b) amend or modify the Plan in accordance with the terms hereof and the
Bankruptcy Code. If a controversy arises as to whether any Claims are, or any class of Claims is,
impaired, the Bankruptcy Court shall, after notice and a hearing, determine such controversy on or
before the Confirmation Date.

H.     Means for Implementation of the Plan

       1.      Operations of the Debtors between Confirmation and the Effective Date

       The Debtors shall continue to operate as debtors and debtors in possession during the period
from the Confirmation Date to the Effective Date.

       2.      BSA Governance Documents

        From and after the Effective Date, Reorganized BSA shall be governed pursuant to the
BSA Charter and the Amended BSA Bylaws. The Amended BSA Bylaws shall contain such
provisions as are necessary to satisfy the provisions of the Plan, subject to further amendment
thereof after the Effective Date, as permitted by applicable law. Under the BSA Charter, the BSA
has no power to issue certificates of stock, its object and purpose being solely of a charitable
character and not for pecuniary profit; accordingly, the requirement of section 1123(a)(6) does not
apply to the BSA.

       3.      Continued Legal Existence of BSA

         The BSA shall continue to exist on and after the Effective Date, with all of the powers it is
entitled to exercise under applicable law and pursuant to the BSA Charter and the Amended BSA
Bylaws, subject to further amendment of the Amended BSA Bylaws after the Effective Date, as
permitted by applicable law.

       4.      Reorganized BSA’s Directors and Senior Management

        Pursuant to section 1129(a)(5) of the Bankruptcy Code, to the extent that there are
anticipated changes in Reorganized BSA’s directors and officers, the Debtors will identify any such
changes in the Plan Supplement. On and after the Effective Date, the Amended BSA Bylaws, as
such may be amended thereafter from time to time, shall govern the designation and election of
directors of Reorganized BSA.

       5.      Dissolution of Delaware BSA

       On the Effective Date, Delaware BSA’s members, directors, officers and employees shall
be deemed to have resigned, and Delaware BSA shall be deemed to have dissolved for all purposes
and be of no further legal existence under any applicable state or federal law, without the need for

                                                 132
any further action or the filing of any plan of dissolution, notice, or application with the Secretary of
State of the State of Delaware or any other state or government authority, and without the need to
pay any franchise or similar taxes to effectuate such dissolution. Any Allowed Claims against
Delaware BSA will be treated as set forth in Article III.B of the Plan.

        6.      Due Authorization

        As of the Effective Date, all actions contemplated by the Plan that require corporate action
of the Debtors, or either of them, including actions requiring a vote of the National Executive Board
or the National Executive Committee of the BSA or the sole member of Delaware BSA, and
execution of all documentation incident to the Plan, shall be deemed to have been authorized,
approved, and, to the extent taken prior to the Effective Date, ratified in all respects without any
requirement of further action by the Bankruptcy Court, members, officers, or directors of the
Debtors, Reorganized BSA, or any other Person.

        7.      Cancellation of Interests

       As of the Effective Date, in accordance with Article III.B.12 of the Plan, Interests in
Delaware BSA shall be deemed cancelled without further action by or order of the Bankruptcy
Court and shall be of no further force or effect.

        8.      Restatement of Indebtedness

        Except as otherwise provided in the Plan, or in any contract, instrument, release or other
agreement or document entered into or delivered in connection with the Plan, and subject to the
treatment afforded to holders of Allowed Claims in Class 3A, 3B, 4A, or 4B under Article III of the
Plan, on the Effective Date, all Prepetition Debt and Security Documents, including all agreements,
instruments, and other documents evidencing or issued pursuant to the 2010 Credit Facility
Documents, the 2019 RCF Documents, the 2010 Bond Documents, the 2012 Bond Documents, or
any indebtedness or other obligations thereunder, and any rights of any holder in respect thereof,
shall be deemed amended and restated in the form of the Restated Debt and Security Documents
on the terms set forth herein.

         Any provision in any document, instrument, lease, or other agreement that causes or
effectuates, or purports to cause or effectuate, a default, termination, waiver, or other forfeiture of,
or by, the Debtors as a result of the satisfactions, Injunctions, Releases, Discharges and other
transactions provided for in the Plan shall be deemed null and void and shall be of no force or
effect. Nothing contained herein shall be deemed to cancel, terminate, release, or discharge the
obligation of the Debtors or any of their counterparties under any Executory Contract or Unexpired
Lease to the extent such Executory Contract or Unexpired Lease has been assumed by the
Debtors pursuant to a Final Order of the Bankruptcy Court, including the Confirmation Order.

        9.      Cancellation of Liens

        Except as otherwise provided in the Plan, on the Effective Date, any Lien securing any
Allowed Secured Claim (other than a Lien securing any Allowed Secured Claim that is Reinstated
pursuant to the Plan, including, for avoidance of doubt, the liens securing the Restated Debt and
Security Documents) shall be deemed released and the holder of such Allowed Secured Claim shall


                                                  133
be authorized and directed to release any collateral or other property of any Debtor (including any
cash collateral) held by such holder and to take such actions as may be requested by the Debtors
(or Reorganized BSA, as the case may be) to evidence the release of such Lien, including the
execution, delivery, and filing or recording of such releases as may be requested by the Debtors (or
Reorganized BSA, as the case may be).

       10.     Effectuating Documents and Further Transactions

        The Chief Executive Officer and President, the Chief Financial Officer, and the General
Counsel of the BSA isare authorized to execute, deliver, file or record such contracts, instruments,
releases, indentures, and other agreements or documents and take or direct such actions as may be
necessary or appropriate to effectuate and further evidence the terms and conditions of the Plan.

       11.     Sources of Consideration for Plan Distributions

               1.      Global Resolution Plan. If the Plan is Confirmed as a Global Resolution
                       Plan, distributions under the Plan shall be funded from the following sources:

                       a.     the Debtors shall fund Distributions on account of and satisfy
                              Allowed General Unsecured Claims exclusively from the Core Value
                              Cash Pool;

                       b.     the Settlement Trust shall fund distributions on account of and satisfy
                              compensable Abuse Claims in accordance with the Global Resolution
                              Plan TDP from (a) the BSA Settlement Trust Contribution, (b) the
                              Local Council Settlement Contribution, (c) the Contributing
                              Chartered Organization Settlement Contribution, (d) the Hartford
                              Settlement Contribution, and (e) any and all other funds, proceeds or
                              other consideration otherwise contributed to the Settlement Trust
                              pursuant to the Plan or the Confirmation Order or other Final Order
                              of the Bankruptcy Court;

                       c.     the Debtors shall satisfy 2010 Credit Facility Claims, 2019 RCF
                              Claims, 2010 Bond Claims, and 2012 Bond Claims in accordance
                              with the terms of the Restated 2010 Bond Documents, the Restated
                              2012 Bond Documents and the Restated Credit Facility Documents,
                              as applicable; and

                       d.     the Debtors shall fund Distributions on account of and satisfy all
                              other Allowed Claims with Unrestricted Cash and Investments on
                              hand on or after the Effective Date in accordance with the terms of
                              the Plan and the Confirmation Order.

               2.      BSA Toggle Plan. If the Plan is Confirmed as a BSA Toggle Plan,
                       distributions under the Plan shall be funded from the following sources:




                                                134
                      a.      the Debtors shall fund Distributions on account of and satisfy
                              Allowed General Unsecured Claims exclusively from the Core Value
                              Cash Pool;

                      b.      the Settlement Trust shall fund distributions on account of and satisfy
                              compensable Abuse Claims in accordance with the BSA Toggle
                              Plan TDP from the BSA Settlement Trust Contribution;

                      c.      the Debtors shall satisfy 2010 Credit Facility Claims, 2019 RCF
                              Claims, 2010 Bond Claims, and 2012 Bond Claims in accordance
                              with the terms of the Restated 2010 Bond Documents, the Restated
                              2012 Bond Documents and the Restated Credit Facility Documents,
                              as applicable; and

                      d.      the Debtors shall fund Distributions on account of and satisfy all
                              other Allowed Claims with Unrestricted Cash and Investments on
                              hand on or after the Effective Date in accordance with the terms of
                              the Plan and the Confirmation Order.

       12.     Calculation of Minimum Unrestricted Cash and Investments

        Irrespective of whether the Plan is Confirmed as a Global Resolution Plan or a BSA Toggle
Plan, the minimum amount of Unrestricted Cash and Investments to be retained by Reorganized
BSA on the Effective Date shall be:

               1.     $25,000,000 if the Effective Date occurs on or before September 30, 2021;

               2.     $37,000,000 if the Effective Date occurs on or after October 1, 2021 but
                      before November 1, 2021;

               3.     $36,000,000 if the Effective Date occurs on or after November 1, 2021 but
                      before December 1, 2021;

               4.     $40,000,000 if the Effective Date occurs on or after December 1, 2021 but
                      before January 1, 2022;

               5.     $57,000,000 if the Effective Date occurs on or after January 1, 2022 but
                      before February 1, 2022;

               6.     $41,000,000 if the Effective Date occurs on or after February 1, 2022 but
                      before March 1, 2022;

               7.     $55,000,000 if the if the Effective Date occurs on or after March 1, 2022 but
                      before April 1, 2022; and

               8.     $54,000,000 if the Effective Date occurs on or after April 1, 2022.




                                               135
       13.     12. Resolution of Abuse Claims

         All Abuse Claims shall be channeled to and resolved by the Settlement Trust in accordance
with the Trust Distribution Procedures, subject to the right of any Non-Settling Insurance Company
to raise any valid Insurance Coverage Defense in response to a demand by the Settlement Trust
that such Insurance Company handle, defend, or pay any such Claim, including any right of such
Insurance Company to assert any defense that could, but for the Settlement Trust’s assumption of
the liabilities, obligations, and responsibilities of the Protected Parties for Abuse Claims, have been
raised by the Debtors or other applicable Protected Party with respect to such Claim.

       If the Plan is confirmed as a Global Resolution Plan, the Plan shall provide for the
global resolution of Abuse Claims against the Debtors, Related Non-Debtor Entities,
Local Councils, Contributing Chartered Organizations, and Settling Insurance
Companies, and their respective Representatives. If the Plan is confirmed as a BSA
Toggle Plan, the Plan shall provide for the resolution of Abuse Claims and other Claims
only against the Debtors, Related Non-Debtor Entities, and their respective
Representatives.

       14.     13. Funding by the Settlement Trust

         The Settlement Trust shall have no obligation to fund costs or expenses other than those set
forth in the Plan or the Settlement Trust Documents, as applicable.

       15.     14. Core Value Cash Pool

        Reorganized BSA shall deposit Cash into the Core Value Cash Pool by making four
semi-annual installment payments equal to $6,250,000. Reorganized BSA shall make the first
deposit six (6) months after the Effective Date; the second installment on the first anniversary after
the Effective Date; the third installment eighteen (18) months after the Effective Date; and the
fourth installment on the second anniversary of the Effective Date.

       16.     15. Creditor Representative

         The Creditor Representative shall be appointed as of the Effective Date and shall be
responsible for assisting Reorganized BSA and its professionals in their efforts to efficiently
reconcile Convenience Claims, General Unsecured Claims, and Non-Abuse Litigation Claims. The
identity of the Creditor Representative shall be determined by the Creditors’ Committee, with the
consent of the Debtors (such consent not to be unreasonably withheld). The Debtors or
Reorganized BSA, as applicable, will use commercially reasonable efforts to assist the Creditor
Representative in reconciling Convenience Claims, General Unsecured Claims, and Non-Abuse
Litigation Claims on or before the applicable Claims Objection Deadline. The reasonable fees and
actual and necessary costs and expenses of the Creditor Representative shall be paid by
Reorganized BSA up to the Creditor Representative Fee Cap, and Reorganized BSA shall have no
obligation to compensate or reimburse the costs or expenses of the Creditor Representative beyond
the amount of the Creditor Representative Fee Cap.




                                                 136
       17.     16. Residual Cash in Core Value Cash Pool

       To the extent any Cash remains in the Core Value Cash Pool after all Allowed General
Unsecured Claims have been satisfied in full, such remaining Cash shall: (i) first, on account of any
Allowed Non-Abuse Litigation Claims that shall not have elected to be treated as an Allowed
Convenience Claim under Article III.B.9 of the Plan to satisfy any deficiency in payments of such
Allowed Claims from available Insurance Coverage, from applicable proceeds of any Insurance
Settlement Agreements, and from co-liable non-debtors (if any) or their insurance coverage; (ii)
second, to pay interest to holders of Allowed General Unsecured Claims in accordance with Article
VII.L of the Plan; and (iii) third irrevocably re-vest in Reorganized BSA.

       18.     17. Compromise and Settlement of Claims, Interests, and Controversies

        Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019 and
in consideration for the distributions and other benefits provided under the Plan and the Plan
Documents, as of the Effective Date, the provisions of the Plan, including the Abuse Claims
Settlement (if the Plan is Confirmed as a Global Resolution Plan), the Hartford Insurance
Settlement Agreement (if the Plan is Confirmed as a Global Resolution Plan), the JPM / Creditors’
Committee Settlement, and the Settlement of Restricted and Core Asset Disputes set forth in
Article V.RS of the Plan, shall constitute good-faith compromises and settlements of Claims,
Interests, and controversies among the parties thereto relating to the contractual, legal, equitable and
subordination rights that holders of Claims or Interests may have with respect to any Claim or
Interest under the Plan or any Distribution to be made on account of an Allowed Claim. The Plan
shall be deemed a motion, proposed by the Debtors and joined by the parties to the Abuse Claims
Settlement (if the Plan is Confirmed as a Global Resolution Plan), the Hartford Insurance
Settlement Agreement (if the Plan is Confirmed as a Global Resolution Plan), the JPM / Creditors’
Committee Settlement, and the Settlement of Restricted and Core Asset Disputes, and the entry of
the Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise and
settlement of all such Claims, Interests, and controversies among the parties thereto, as well as a
finding by the Bankruptcy Court that such compromise or settlement is in the best interests of the
Debtors, their Estates, and holders of such Claims and Interests, and is fair, equitable and
reasonable.

               1.      Abuse Claims Settlement. The provisions of this Article—Article V.RS.1
               under the Plan—shall only apply if the Plan is Confirmed as a Global Resolution
               Plan. The treatment provided for Abuse Claims under the Plan incorporates and
               reflects a proposed compromise and settlement of all Abuse Claims against the
               Protected Parties, and the Scouting Released Claims against the Local Councils and
               Contributing Chartered Organizations (the “Abuse Claims Settlement”), and the Plan
               constitutes a request for the Bankruptcy Court to authorize and approve the Abuse
               Claims Settlement. The following constitutes the provisions and conditions of the
               Abuse Claims Settlement:
                       a.      Local Council Settlement Contribution. The Local Councils shall, if
               the Plan is Confirmed as a Global Resolution Plan, make, cause to be made, or be
               deemed to have made, as applicable, the Local Council Settlement Contribution, as
               set forth in Exhibit F of the Plan and as defined in the Plan, meaning:



                                                  137
       (i)      the contribution to the Settlement Trust by the Local
Councils, as set forth in Exhibit F to the Plan;

        (ii)    to the maximum extent under applicable law, any and all of
the Local Councils’ rights, titles privileges, interests, claims, demands or
entitlements, as of the Effective Date, to any proceeds, interest, claims,
demands or entitlements, as of the Effective Date, to any proceeds,
payments, benefits, Causes of Action, choses in action, defense, or
indemnity, now existing or hereafter arising, accrued or unaccrued, liquidated
or unliquidated, matured or unmatured, disputed or undisputed, fixed or
contingent, arising under or attributable to: (i) the BSA Insurance Policies
(subject to Article IV.D.3 and Article IV.D.4 of the Plan, with respect to
Insure Non-Abuse Claims), the Insurance Coverage, the Insurance
Settlement Agreements, and claims thereunder and proceeds thereof (but
not the policies themselves); (ii) the Insurance Actions; and (iii) the
Insurance Action Recoveries;

        (iii)   to the maximum extent permitted under applicable law, any
and all of the Local Councils’ rights, titles, privileges, interests, claims,
demands or entitlements, as of the Effective Date, to any proceeds,
payments, benefits, Causes of Action, choses in action, defense, or
indemnity, now existing or hereafter arising, accrued or unaccrued, liquidated
or unliquidated, matured or unmatured, disputed or undisputed, fixed or
contingent, arising under or attributable to: (i) the Local Council Insurance
Policies (subject to Article IV.D.3 and Article IV.D.4 of the Plan with
respect to Insured Non-Abuse Claims), the Insurance Coverage, the
Insurance Settlement Agreements, and claims thereunder and proceeds
thereof; (ii) the Insurance Actions; and (iii) the Insurance Action
Recoveries;

        (iv)   the waiver, release, and expungement from the Claims
Register of any and all Claims that have been asserted in the Chapter 11
Cases by or on behalf of any Local Council, including any Indirect Abuse
Claims, without any further notice to or action, order or approval of the
Bankruptcy Court, and the agreement of each Local Council not to file or
assert any Claim or Claims against the Debtors or Reorganized BSA arising
from any act or omission of the Debtors on or prior to the Confirmation
Date; and

       (v)     the assignment of any and all Perpetrator Indemnification
Claims held by the Local Councils.




                         138
                            b.       Contributing Chartered Organization Settlement Contribution. The
                     Contributing Chartered Organizations will, if the Plan is confirmed as a Global
                     Resolution Plan, make, cause to be made, or be deemed to have made, as applicable,
                     the Contributing Chartered Organization Settlement Contribution.

                             c.      Claims Deemed Withdrawn with Prejudice By Settling Insurance
                     Companies. On the Effective Date, any and all Claims that have been asserted in
                     the Chapter 11 Cases by or on behalf of any Settling Insurance Company shall be
                     deemed withdrawn with prejudice and irrevocably waived, released and expunged
                     from the Claims Register without any further notice to or action, order, or approval
                     of the Bankruptcy Court. Further, no Settling Insurance Company shall file or assert
                     any Claim or Claims against the Debtors or Reorganized BSA arising from any act
                     or omission of the Debtors prior to the Confirmation Date.

                             d.      Injunctions and Releases. Notwithstanding anything to the contrary
                     set forth in the Plan or any other document filed with the Bankruptcy Court, the
                     Injunctions and Releases contained in Article X of the Plan shall not be effective: (i)
                     as to the Local Councils, untilif any part of the Local Council Settlement
                     Contribution shall have been madeis not contributed to the Settlement Trust as
                     described in Exhibit F of the Plan; and (ii) as to the Contributing Chartered
                     Organizations, until the Contributing Chartered Organization Settlement Contribution
                     shall have been made; and (iii) as to any Settling Insurance Company, until such
                     Settling Insurance Company shall have made its contribution to the Settlement Trust
                     pursuant to an Insurance Settlement Agreement.

                   2.             The JPM / Creditors’ Committee Settlement. The provisions of this
           Article—Article V.RS.2 under the Plan—apply irrespective of whether the Plan is
           Confirmed as a Global Resolution Plan or a BSA Toggle Plan. The treatment provided for
           under the Plan for Allowed 2010 Credit Facility Claims, Allowed 2019 RCF Claims,
           Allowed 2010 Bond Claims, Allowed 2012 Bond Claims, Allowed Convenience Claims,
           Allowed General Unsecured Claims, and Allowed Non-Abuse Litigation Claims, together
           with the terms and conditions of the JPM / Creditors’ Committee Term Sheet, reflects a
           proposed compromise and settlement by and among the Debtors, the Creditors’ Committee
           and JPM (the “JPM / Creditors’ Committee Settlement”).5974 The following constitutes the
           provisions and conditions of the JPM / Creditors’ Committee Settlement:




5974   In the event of a conflict between the terms and conditions of the Plan, on the one hand, and the terms and conditions of
       the JPM / Creditors’ Committee T erm Sheet, on the other hand, the terms of the Plan shall control.


                                                              139
               a.     Allowance and Treatment of 2010 Credit Facility Claims, 2019 RCF
       Claims, 2010 Bond Claims and 2012 Bond Claims. The 2010 Credit Facility Claims,
       the 2019 RCF Claims, the 2010 Bond Claims and the 2012 Bond Claims shall be
       Allowed in the amounts set forth in Article III.B of the Plan and receive the
       treatment afforded to such Claims thereunder. The Debtors acknowledge and
       agree that the Claims held by JPM (the 2010 Credit Facility Claims, the 2019 RCF
       Claims, the 2010 Bond Claims and the 2012 Bond Claims), are core to the Debtors’
       charitable mission and were incurred in furtherance of the Debtors’ charitable
       mission.

               b.      Treatment of Convenience Claims, General Unsecured Claims, and
       Non- Abuse Litigation Claims. Convenience Claims, General Unsecured Claims,
       and Non-Abuse Litigation Claims shall receive the treatment afforded to such
       Claims under Article III.B of the Plan. The Debtors acknowledge and agree that
       General Unsecured Claims, Convenience Claims, and Non-Abuse Litigation Claims
       are held by creditors who are core to the Debtors’ charitable mission or creditors
       whose Claims in such Classes, if Allowed, were incurred in furtherance of the
       Debtors’ charitable mission; accordingly, payments by Reorganized BSA under the
       Plan on account of such Allowed Claims, if applicable, will be made from Cash
       relating to Reorganized BSA’s core assets.

                c.     Challenge Period. As of the Effective Date, (i) the Challenge Period
       (as defined in the Cash Collateral Order) shall be deemed to have expired with
       respect to the Creditors’ Committee; (ii) the Stipulations (as defined in the Cash
       Collateral Order) and other admissions, agreements and releases set forth in the
       Cash Collateral Order shall be final and binding on the Creditors’ Committee. The
       ability of any other party to bring a Challenge Proceeding (as defined in the Cash
       Collateral Order) shall be governed by the terms and conditions of the Cash
       Collateral Order.

         3.      Settlement of Restricted and Core Asset Disputes. The provisions of this
Article—Article V.R.3 of the Plan—apply irrespective of whether the Plan is Confirmed as
a Global Resolution Plan or a BSA Toggle Plan. The Debtors have agreed under the Plan
to: (a) fund the Core Value Cash Pool, in the amount of $25,000,000; and (b) make the BSA
Settlement Trust Contribution, including all of the Net Unrestricted Cash and Investments.
The proceeds of the Foundation Loan, in the amount of $42,800,000 (which Reorganized
BSA will use exclusively for working capital and general corporate purposes), will permit
the Debtors to contribute to the Settlement Trust a substantial amount of core value
consideration in Cash on the Effective Date. The foregoing components of the consideration
proposed to be provided by the Debtors to holders of certain Claims under the Plan
constitute a As a proposed compromise and settlement of any and all disputes between and
among the Tort Claimants’ Committee, the Future Claimants’ Representative, the Creditors’
Committee, and the Debtors concerning the Debtors’ restricted and/or core assets, including
the claims asserted in the complaint filed by the Tort Claimants’ Committee in the adversary
proceeding entitled Official Tort Claimants’ Committee of Boy Scouts of America and
Delaware BSA, LLC v. Boy Scouts of America and Delaware BSA, LLC, Adv. Pro. No.
21-50032 (LSS) (the “Settlement of Restricted and Core Asset Disputes”)., the Debtors
have proposed to: (a) reduce the minimum amount of Unrestricted Cash and Investments to

                                        140
         be retained by Reorganized BSA on the Effective Date from $75,000,000 to $25,000,000
         (subject to potential increases as set forth in Article V.M of the Plan); and (b) issue the
         BSA Global Resolution Note to the Settlement Trust as of the Effective Date in accordance
         with Article V.X of the Plan. As further consideration in connection with the Settlement of
         Restricted and Core Asset Disputes, the Debtors have agreed under the Plan to: (i) fund the
         Core Value Cash Pool, in the amount of $25,000,000; and (ii) make the BSA Settlement
         Trust Contribution, including all of the Net Unrestricted Cash and Investments. The
         proceeds of the Foundation Loan, in the amount of $42,800,000 (which Reorganized BSA
         will use exclusively for working capital and general corporate purposes), will permit the
         Debtors to contribute to the Settlement Trust a substantial amount of core value
         consideration in Cash on the Effective Date.

                  4.      Hartford Insurance Settlement. The provisions of this Article—Article
         V.RS.4 of the Plan—shall apply only if the Plan is Confirmed as a Global Resolution Plan.75
         The Plan incorporates the Hartford Insurance Settlement Agreement, which is attached to
         the Plan as Exhibit I, and the Plan shall constitute a motion by the Debtors for the
         Bankruptcy Court to approve, pursuant to sections 363, 1123 and 1141 of the Bankruptcy
         Code and Bankruptcy Rule 9019, (a) the Hartford Insurance Settlement Agreement, (b) the
         sale by the Debtors and the purchase by Hartford of the Hartford Policies, free and clear of
         all Interests of any Person (as such terms are defined in the Hartford Insurance Settlement
         Agreement; for the avoidance of doubt, the term “Interests” as used in this Article shall




75   Confirmation of the Global Resolution Plan requires that the Plan has been accepted by a sufficient number of holders of
     Direct Abuse Claims. After the announcement of the Hartford Insurance Settlement Agreement on April 16, 2021, the
     T ort Claimants’ Committee, the Coalition, and the Future Claimants’ Representative expressed vehement opposition to
     the settlement in numerous filings, statements and appearances before the Bankruptcy Court. Although the Debtors were
     hopeful that continued mediation sessions might result in a resolution of the issues between Hartford, on the one hand,
     and the T ort Claimants’ Committee, the Coalition, and the Future Claimants’ Representative, on the other hand, after
     four weeks of additional mediation, the parties remain at an impasse. Indeed, on June 9, 2021, the Debtors received a
     letter from the T ort Claimants’ Committee, the Coalition, and the Future Claimants’ Representative stating that the
     holders of Direct Abuse Claims who they represent will not, under any circumstances, support any plan of reorganization
     that includes the terms and provisions of the Hartford Insurance Settlement Agreement. T hey further represented that
     the holders of Direct Abuse Claims who they represent would vote to reject any plan of reorganization that includes the
     terms and provisions of the Hartford Insurance Settlement Agreement. In light of the opposition of all of the parties
     representing holders of Direct Abuse Claims to the Hartford Insurance Settlement Agreement, it appears the Global
     Resolution Plan cannot be confirmed to the extent it includes the Hartford Insurance Settlement Agreement unless
     modifications are made to the Hartford Insurance Settlement Agreement that are agreeable to the holders of Direct Abuse
     Claims. If the parties continue to remain at an impasse, the Debtors will seek a determination from the Bankruptcy
     Court at the hearing on the Disclosure Statement on the Debtors’ obligations with respect to further pursuit of the
     Hartford Insurance Settlement Agreement. In light of the opposition of the T ort Claimants’ Committee, the Coalition,
     and the Future Claimants’ Representative, the Bankruptcy Court may conclude the Debtors are not obligated to pursue
     the Hartford Insurance Settlement Agreement and, in that event, the Debtors shall amend the Plan to remove all
     provisions pertaining to the approval of the Hartford Insurance Settlement Agreement.


                                                            141
       have the meaning given to the term “‘Interests” in the Hartford Insurance Settlement
       Agreement, rather than as such term is defined in Article I of the Plan), and (c) the
       settlement, compromise and release of the Hartford Released Claims (as defined in the
       Hartford Insurance Settlement Agreement) as provided in Section IV.A of the Hartford
       Insurance Settlement Agreement. The Confirmation Order shall constitute the Bankruptcy
       Court’s approval of such motion pursuant to sections 363, 1123 and 1141 of the Bankruptcy
       Code and Bankruptcy Rule 9019 and shall include findings of fact and conclusions of law
       pertaining to such approval, in form and substance acceptable to Hartford.

       19.     Payment of Coalition Restructuring Expenses

         If the Plan is Confirmed as a Global Resolution Plan, then on the Effective Date or as soon
as practicable after receipt of final invoices of Coalition Restructuring Expenses, Reorganized BSA
shall pay the unreimbursed Coalition Restructuring Expenses in Cash. Estimated final Coalition
Restructuring Expenses shall be invoiced prior to and as of the Effective Date, and such invoices
shall be delivered to the Debtors at least five (5) Business Date before the anticipated Effective
Date; provided, however, that under no circumstances shall the Debtors or Reorganized BSA
have any obligation to (1) pay or reimburse the Coalition, any of its members, or any Persons
affiliated with the Coalition for any costs, fees or expenses other than the Coalition Restructuring
Expenses in the amount set forth herein or (2) pay or reimburse any Coalition Restructuring
Expenses that constitute transaction, success or similar contingent fees. Notwithstanding anything
to the contrary in the Plan, the Coalition Restructuring Expenses shall not be subject to the terms of
Article II.A.2 of the Plan. If the Plan is Confirmed as a BSA Toggle Plan, neither the Debtors nor
Reorganized BSA shall have any obligation to pay or reimburse the Coalition, any of its members, or
any persons affiliated with the Coalition for any costs, fees or expenses.

       20.     18. Good-Faith Compromise and Settlement

          The Plan (including its incorporation of the Abuse Claims Settlement and the Hartford
Insurance Settlement Agreement, if the Plan is Confirmed as a Global Resolution Plan, the JPM /
Creditors’ Committee Settlement, and the Settlement of Restricted and Core Asset Disputes), the
Plan Documents, and the Confirmation Order constitute a good-faith compromise and settlement of
Claims, Interests and controversies based upon the unique circumstances of these Chapter 11
Cases, and none of the foregoing documents, the Disclosure Statement, or any other papers filed in
furtherance of Confirmation, nor any drafts of such documents, may be offered into evidence or
deemed as an admission in any context whatsoever beyond the purposes of the Plan, in any other
litigation or proceeding, except as necessary, and as admissible in such context, to enforce their
terms before the Bankruptcy Court or any other court of competent jurisdiction. The Plan, the
Abuse Claims Settlement, the Hartford Insurance Settlement (if the Plan is Confirmed as a Global
Resolution Plan), the JPM / Creditors’ Committee Settlement, the Settlement of Restricted and
Core Asset Disputes, the Plan Documents, and the Confirmation Order will be binding as to the
matters and issues described therein, but will not be binding with respect to similar matters or issues
that might arise in any other litigation or proceeding in which none of the Debtors, Reorganized
BSA, the Protected Parties, or the Settlement Trust is a party.




                                                 142
        19. Estimation of Direct Abuse Claims

        If and only if the Plan is confirmed as a Global Resolution Plan, the Bankruptcy Court shall,
at the Confirmation Hearing, conduct an estimation of the Debtors’ aggregate liability on account of
Direct Abuse Claims in accordance with the procedures set forth in the Bankruptcy Court’s order
granting the Confirmation Scheduling Motion. This estimation will, among other things, provide a
basis for the Bankruptcy Court and the parties to assess the estimated aggregate value of the
Direct Abuse Claims as that value is relevant to determining whether the settlements proposed in
the Plan, including Insurance Settlement Agreements and the Abuse Claims Settlement, should be
approved under section 1123(b)(3)(A) of the Bankruptcy Code as compromises that are fair,
reasonable, and in the best interests of the estate with respect to disputed claims, disputed liabilities,
and disputed issues. As set forth in the order granting the Confirmation Scheduling Motion, the
Debtors shall offer evidence at the Confirmation Hearing in support of the estimation, and other
parties shall be permitted to submit evidence in support of, or to dispute, the evidence offered by the
Debtors. The Confirmation Order will contain the Bankruptcy Court’s findings of fact and
conclusions of law with regard to the Debtors’ estimated aggregate liability on account of Direct
Abuse Claims, which findings of fact and conclusions of law shall, by their terms, be subject to
Article X.M of the Plan and, for the avoidance of doubt, shall only be for purposes of Confirmation
of the Plan and shall not constitute a trial or hearing on the merits or an adjudication or judgment, or
accelerate the obligations, if any, of any Insurance Company under its Insurance Policies. If the
Plan is Confirmed as a BSA Toggle Plan, there shall be no such estimation, and the provisions of
Article V.T of the Plan shall not apply.

        21.     20. Restated Debt and Security Documents

        On the Effective Date, the Prepetition Debt and Security Documents shall be amended and
restated in the form of the Restated Debt and Security Documents, and Reorganized BSA, JPM
and Arrow shall, and shall be authorized, to execute, deliver and enter into the Restated Debt and
Security Documents as of such date, in principal amounts equal to the Allowed amounts set forth in
Article III.B.3, Article III.B.4, Article III.B.5, and Article III.B.6 of the Plan without the need for
any further corporate action or any further notice to or order of the Bankruptcy Court. The
Debtors or Reorganized BSA, as applicable, JPM, and Arrow shall take all actions necessary to
continue the Debtors’ obligations under the Prepetition Debt and Security Documents, as amended
and restated by the Restated Debt and Security Documents and to give effect to the Restated Debt
and Security Documents, including surrendering any debt instruments or securities that are no
longer applicable under the Restated Debt and Security Documents to the Debtors or Reorganized
BSA.

         Except as otherwise modified by the Restated Debt and Security Documents, all Liens,
mortgages and security interests securing the obligations arising under the Restated Debt and
Security Documents that were collateral securing the Debtors’ obligations under the Prepetition
Debt and Security Documents as of the Petition Date are unaltered by the Plan, and all such Liens,
mortgages and security interests are reaffirmed and perfected with respect to the Restated Debt
and Security Documents to the same extent, in the same manner and on the same terms and
priorities as they were under the Prepetition Debt and Security Documents, except as the foregoing
may be modified pursuant to the Restated Debt and Security Documents. All Liens and security
interests granted and continuing pursuant to the Restated Debt and Security Documents shall be
(a) valid, binding, perfected, and enforceable Liens and security interests in the personal and real

                                                   143
property described in and subject to such documents, with the priorities established in respect
thereof under applicable non-bankruptcy law; (b) granted in good faith and deemed not to constitute
a fraudulent conveyance or fraudulent transfer; and (c) not otherwise subject to avoidance,
recharacterization, or subordination (whether equitable, contractual or otherwise) under any
applicable law. The Debtors, Reorganized BSA, Arrow, and JPM are authorized to make, and to
the extent required by the Restated Debt and Security Documents, the Debtors, Reorganized BSA,
Arrow will make, all filings and recordings, and obtain all governmental approvals and consents
necessary (but otherwise consistent with the consents and approvals obtained in connection with the
Prepetition Debt and Security Documents) to establish, attach and perfect such Liens and security
interests under any applicable law (it being understood that perfection shall occur automatically by
virtue of the entry of the Confirmation Order and any such filings, recordings, approvals, and
consents shall not be required), and will thereafter cooperate to make all other filings and recordings
that otherwise would be necessary under applicable law to give notice of such Liens and security
interests to third parties. For purposes of all mortgages and deposit account control agreements that
secured the obligations arising under the Prepetition Debt and Security Documents, the Restated
Debt and Security Documents are deemed an amendment and restatement of the Prepetition Debt
and Security Documents, and such mortgages and control agreements shall survive the Effective
Date, shall not be cancelled, and shall continue to secure Reorganized BSA’s obligations under the
Restated Debt and Security Documents, except as expressly set forth therein.

               1.      The definitive terms of the Restated Debt and Security Documents shall be
       (x) acceptable to JPM and the BSA, (y) reasonably acceptable to the Creditors’ Committee,
       and (z) substantially the same as the Prepetition Debt and Security Documents, except that,
       as to be specified in the Restated Debt and Security Documents:
               a.      the maturity dates under the Restated 2010 Bond Documents, the Restated
                       2012 Bond Documents, and the Restated Credit Facility Documents will be
                       the Restated Maturity Date;

               b.      principal under the Restated 2010 Bond Documents and the Restated 2012
                       Bond Documents shall be payable in monthly installments, in the same
                       monthly amounts as the prepetition periodic amortization amounts, beginning
                       on the date that is two (2) years after the Effective Date and ending on the
                       Restated Maturity Date; provided, that the scheduled principal amounts
                       payable under the Restated 2010 Bond Documents and the Restated 2012
                       Bond Documents shall be reduced, on a pro rata basis, by an amount equal
                       to the Excess Cash and Investments, if any, that are remitted to JPM under
                       the Excess Cash Sweep;

               c.      interest under the Restated 2010 Bond Documents and the Restated 2012
                       Bond Documents shall be payable in monthly installments, at the currently
                       applicable existing rates in the 2010 Bond Documents and the 2012 Bond
                       Documents, beginning on the date that is one month after the Effective Date
                       and ending on the Restated Maturity Date;
               d.      principal under the Restated Credit Facility Documents shall be payable in
                       quarterly installments, set at 1/40th of the outstanding balance on the
                       Effective Date, beginning on the date that is two (2) years after the


                                                 144
                       Effective Date and ending on the Restated Maturity Date; provided, that
                       the principal amounts payable under the Restated Credit Facility Documents
                       shall be reduced, on a pro rata basis, by an amount equal to the Excess Cash
                       and Investments, if any, that are remitted to JPM under the Excess Cash
                       Sweep;
               e.      interest under the Restated Credit Facility Documents shall be payable in
                       quarterly installments at the applicable existing rates in the Prepetition Debt
                       and Security Documents, beginning on the date that is three (3) months after
                       the Effective Date and ending on the Restated Maturity Date;
               f.      all of the obligations of Reorganized BSA under the Restated Debt and
                       Security Documents shall be secured by first-priority liens on and security
                       interests in all of the assets of Reorganized BSA;
               g.      all of the obligations of Reorganized BSA under the Restated Debt and
                       Security Documents shall be guaranteed by Arrow; and
               h.      beginning on December 31 of the calendar year that is two (2) years after
                       the Effective Date and continuing on December 31 of each successive
                       calendar year until December 31 of the calendar year that is immediately
                       prior to the calendar year of the Restated Maturity Date, Reorganized BSA
                       shall remit to JPM, as soon as reasonably practicable but in no case later
                       than thirty (30) days of such date, twenty-five percent (25%) of the Excess
                       Cash and Investments in excess of $75,000,000, if any, as of such date,
                       measured on a pro forma basis after having given effect to the principal
                       payment, if any, due on February 15 of the following year under the BSA
                       Global Resolution Note, if applicable (the “Excess Cash Sweep”), and JPM
                       shall apply any such amounts on a pro rata basis to the unpaid principal
                       balances under the Restated Debt and Security Documents. For the
                       avoidance of doubt, no payments shall be made on account of the Excess
                       Cash Sweep until the last Distribution is made on account of Allowed
                       General Unsecured Claims.
       22.     21. Foundation Loan

        On the Effective Date, the Foundation Loan Agreement and any applicable collateral and
other loan documents governing the Foundation Loan shall be executed and delivered, and
Reorganized BSA shall be authorized to execute, deliver and enter into, the Foundation Loan
Agreement and related documentation governing the Foundation Loan without the need for any
further corporate action or any further notice to or order of the Bankruptcy Court.

        As of the Effective Date, upon the granting of Liens in accordance with the Foundation
Loan Agreement and any applicable collateral and other loan documents governing the Foundation
Loan, all of the Liens and security interests granted thereunder (a) shall be deemed to have been
granted, (b) shall be legal, binding, automatically perfected, non-avoidable, and enforceable Liens on,
and security interests in, the applicable collateral as of the Effective Date in accordance with the
respective terms of the Foundation Loan Agreement and related documentation, subject to the
Liens and security interests set forth in the Restated Debt and Security Documents, as permitted


                                                 145
under the Foundation Loan Agreement and related documentation. All Liens and security interests
granted pursuant to the Foundation Loan Agreement and related documentation shall be (i) valid,
binding, perfected, and enforceable Liens and security interests in the personal and property
described in and subject to such documents, with the priorities established in respect thereof under
applicable non-bankruptcy law; (ii) granted in good faith and deemed not to constitute a fraudulent
conveyance or fraudulent transfer; and (c) not otherwise subject to avoidance, recharacterization,
or subordination (whether equitable, contractual or otherwise) under any applicable law. The
Debtors, Reorganized BSA, Arrow WV, Inc., and the Foundation are authorized to make, and to
the extent contemplated by the Foundation Loan Agreement and related documentation, the
Debtors, Reorganized BSA, Arrow WV, Inc. will make, all filings and recordings, and obtain all
governmental approvals and consents necessary to establish, attach and perfect such Liens and
security interests under any applicable law (it being understood that perfection shall occur
automatically by virtue of the entry of the Confirmation Order and any such filings, recordings,
approvals, and consents shall not be required), and will thereafter cooperate to make all other filings
and recordings that otherwise would be necessary under applicable law to give notice of such Liens
and security interest to third parties.

       23.      BSA Global Resolution Note

        On the Effective Date, if the Plan is Confirmed as a Global Resolution Plan, Reorganized
BSA shall be authorized to execute, issue and deliver the BSA Global Resolution Note to the
Settlement Trust and execute and deliver any related documentation governing the BSA Global
Resolution Note without the need for any further corporate action or any further notice to or order
of the Bankruptcy Court. The BSA Global Resolution Note will be due ninety-one (91) days after
the Restated Maturity Date and shall bear interest at a rate of 5.5% per annum, payable
semi-annually, subject to a payment-in-kind election for the eighteen (18) months immediately
following the Effective Date. Principal under the BSA Global Resolution Note shall be payable in
annual installments due on February 15 of each year during the term of the BSA Global Resolution
Note, commencing on February 15 of the second year following the Effective Date. Such annual
principal payments shall be equal to the sum of the following calculation: (a) $4,500,000; plus (b)
$3.50 multiplied by the aggregate number of Youth Members as of December 31 of the preceding
year up to the forecasted number of Youth Members for such year as set forth in the Debtors’
five-year business plan; plus (c) $50 multiplied by the aggregate number of High Adventure Base
Participants during the preceding calendar year; plus (d) $50 multiplied by the aggregate number of
Youth Members in excess of the forecasted number of Youth Members for such year, excluding
the portion of the excess that is comprised of members under the ScoutReach program, as set forth
in the Debtors’ five-year business plan; plus (e) $150 multiplied by the aggregate number of High
Adventure Base Participants, excluding those attending events with a registration fee of less than
$300, in excess of the forecasted number of High Adventure Base Participants for such year as set
forth in the Debtors’ five-year business plan. The forecast for years after 2025 shall be deemed to
be the forecast for calendar year 2025. The BSA Global Resolution Note may be prepaid at any
time without penalty.

       24.     22. Pension Plan

        No provision contained in the Plan, Confirmation Order, the Bankruptcy Code (including
section 1141 of the Bankruptcy Code), or any other document filed or order entered in the Chapter
11 Cases shall be construed to exculpate, discharge, release or relieve the Debtors, the Local

                                                 146
Councils, or any other party, in any capacity, from any liability or responsibility to any Person with
respect to the Pension Plan under any law, governmental policy, or regulatory provision. The
Pension Plan shall not be enjoined or precluded from enforcing any such liability or responsibility as
a result of any of the provisions of the Plan (including those provisions providing for exculpation,
satisfaction, release and discharge of Claims against the Debtors), the Confirmation Order, the
Bankruptcy Code (including section 1141 of the Bankruptcy Code), or any other document filed or
order entered in the Chapter 11 Cases. The Settlement Trust shall not have any liability to any
Person on account of the Pension Plan, including liability as a member of a “Controlled Group” as
defined in 29 U.S.C. § 1301(a)(14)(A) or on any other basis whatsoever.

         As of the Effective Date, Reorganized BSA shall assume and continue the Pension Plan to
the extent of its obligations under the Pension Plan and applicable law, including, as applicable,
(1) satisfaction of the minimum funding requirements under 26 U.S.C. §§ 412 and 430 and 29
U.S.C. §§ 1082 and 1083, (2) payment of all required Pension Benefit Guaranty Corporation
premiums in accordance with 29 U.S.C. §§ 1306 and 1307, and (3) administration of the Pension
Plan in all material respects in accordance with the applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1301 et seq., and the Internal
Revenue Code. Notwithstanding the foregoing, Reorganized BSA reserves all of its rights under
the Pension Plan. All Proofs of Claim filed by the Pension Benefit Guaranty Corporation with
respect to the Pension Plan shall be deemed withdrawn on the Effective Date.

       25.     23. Single Satisfaction of Allowed General Unsecured Claims

        In no event shall any holder of an Allowed General Unsecured Claim recover more than the
full amount of its Allowed General Unsecured Claim from the Core Value Cash Pool, and to the
extent that the holder of an Allowed General Unsecured Claim has received, or in the future
receives, payment on account of such Allowed General Unsecured Claim from a party that is not a
Debtor or Reorganized BSA, such holder shall repay, return, or deliver to the Core Value Cash Pool
any Distribution held by or transferred to such holder to the extent the holder’s total recovery on
account of its Allowed General Unsecured Claim from the third party and from the Core Value
Cash Pool exceeds the amount of such holder’s Allowed General Unsecured Claim.

       26.     24. Exemption from Certain Transfer Taxes and Recording Fees

        To the maximum extent permitted pursuant to section 1146(a) of the Bankruptcy Code and
applicable law, any transfers of property pursuant to the Plan, including any transfers to the
Settlement Trust by the Debtors, the Local Councils, the Contributing Chartered Organizations, and
the Settling Insurance Companies, and payments by Reorganized BSA to or from the Core Value
Cash Pool, shall not be taxed under any law imposing a stamp tax or similar tax.

       27.     Additional Undertakings of the Debtors

        Within ninety (90) days after the occurrence of the Effective Date, Reorganized BSA shall
retain a professional consultant to evaluate its youth protection programs. To promote its efforts to
continuously improve its culture of youth protection awareness and safety at all levels of Scouting,
Reorganized BSA commits to take appropriate measures to enhance its youth protection programs
consistent with professional recommendations.



                                                 147
       To further promote healing and reconciliation, and to continue the Debtors’ efforts to
prevent Abuse from occurring in Scouting in the future, the Debtors and Reorganized BSA agree to
the non-monetary commitments set forth in Exhibit J of the Plan.

I.     Vesting of Assets in the Reorganized BSA

        In accordance with Article X.A of the Plan, and except as explicitly provided in the Plan
(including with respect to the Core Value Cash Pool), on the Effective Date, pursuant to sections
1141(b) and 1141(c) of the Bankruptcy Code, all property comprising the Estates, other than the
BSA Trust Contributions, shall vest in each respective Reorganized Debtor free and clear of all
Liens, Claims, interests, charges, other Encumbrances and liabilities of any kind unless expressly
provided by the Plan or the Confirmation Order. On and after the Effective Date, each
Reorganized BSA may continue is operations and may use, acquire, or dispose of property, and
compromise or settle any Claims, Interests, or Causes of Action without supervision or approval of
the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules.

J.     Retention of Certain Causes of Action

        In accordance with section 1123(b)(3) of the Bankruptcy Code and Article XI.B of the
Plan, subject to the transfer of the Debtors’ Settlement Trust Causes of Action to the Settlement
Trust under Article IV.D of the Plan and the Debtors’ and their Estates’ Release of certain Estate
Causes of Action under Article X.J of the Plan, all Causes of Action that a Debtor may hold against
any Person shall vest in Reorganized BSA on the Effective Date. Thereafter, subject to Article
IV.D and Article X.J of the Plan, Reorganized BSA shall have the exclusive right, authority, and
discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release,
withdraw, or litigate to judgment any such Causes of Action, whether arising before or after the
Petition Date, and to decline to do any of the foregoing without the consent or approval of any third
party or further notice to or action, order, or approval of the Bankruptcy Court. No Person may
rely on the absence of a specific reference in the Plan or the Disclosure Statement to any specific
Cause of Action as any indication that the Debtors or Reorganized BSA, as applicable, will not
pursue any and all available Causes of Action. The Debtors or Reorganized BSA, as applicable,
expressly reserve all rights to prosecute any and all Causes of Action against any Person, except as
otherwise expressly provided in the Plan, and, therefore, no preclusion doctrine, including the
doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
equitable or otherwise) or laches, shall apply to any Cause of Action upon, after, or as a
consequence of Confirmation or the occurrence of the Effective Date.

D.     Compensation and Benefits Programs

        Other than those Compensation and Benefits Programs assumed by the Debtors prior to
entry of the Confirmation Order, if any, all of the Compensation and Benefits Programs entered into
before the Petition Date and not since terminated shall be deemed to be, and shall be treated as
though they are, Executory Contracts under the Plan. Entry of the Confirmation Order will
constitute the Bankruptcy Court’s approval of Reorganized BSA’s assumption and continued
maintenance and sponsorship of each of such Compensation and Benefits Plan under sections 365
and 1123 of the Bankruptcy Code, and the Debtors’ and Reorganized BSA’s obligations under the
Compensation and Benefits Programs shall survive and remain unaffected by entry of the
Confirmation Order and be fulfilled in the ordinary course of the Debtors’ and Reorganized BSA’s


                                                  148
non-profit operations. Compensation and Benefits Programs assumed by the Debtors prior to entry
of the Confirmation Order shall continue to be fulfilled in the ordinary course of the Debtors’
non-profit operations from and after the date of any order of the Bankruptcy Court authorizing the
assumption of such Compensation and Benefits Program. All Claims filed on account of an
amounts asserted to be owed under Compensation and Benefits Programs shall be deemed satisfied
and expunged from the Claims Register as of the Effective Date without any further notice to or
action, order, or approval of the Bankruptcy Court.

E.     Restoration Plan and Deferred Compensation Plan

         As of the Effective Date, the Debtors and Reorganized BSA shall continue to honor their
obligations under: (a) all applicable workers’ compensation laws in all applicable states; and (b) the
Workers’ Compensation Program. All Proofs of Claims on account of workers’ compensation,
including the Workers’ Compensation Program, shall be deemed withdrawn automatically and
without any further notice to or action, order, or approval of the Bankruptcy Court; provided,
however, that nothing in the Plan shall limit, diminish, or otherwise alter the Debtors’ or
Reorganized BSA’s defenses, Causes of Action, or other rights under applicable non-bankruptcy
law with respect to the Workers’ Compensation Programs; provided further, however, that
nothing herein shall be deemed to impose any obligations on the Debtors or their insurers in addition
to what is provided for under the terms of the Workers’ Compensation Programs and applicable
state law.

F.     D. Workers’ Compensation Programs

         As of the Effective Date, the Debtors and the Reorganized BSA shall continue to honor
their obligations under: (a) all applicable workers’ compensation laws in all applicable states; and
(b) the Workers’ Compensation Program. All Proofs of Claims on account of the Workers’
Compensation Program shall be deemed withdrawn automatically and without any further notice to
or action, order, or approval of the Bankruptcy Court; provided, however, that nothing in the Plan
shall limit, diminish, or otherwise alter the Debtors’ or Reorganized BSA’s defenses, Causes of
Action, or other rights under applicable non-bankruptcy law with respect to the Workers’
Compensation Programs; provided further, however, that nothing in the Plan shall be deemed to
impose any obligations on the Debtors or their Insurance Companies in addition to what is provided
for under the terms of the Workers’ Compensation Programs and applicable state law.

G.     E. Treatment of Executory Contracts and Unexpired Leases

       1.      Assumption and Rejection of Executory Contracts and Unexpired Leases

       As set forth in Article VI of the Plan, on the Effective Date, except as otherwise provided
in the Plan, all Executory Contracts and Unexpired Leases shall be deemed assumed by
Reorganized BSA without the need for any further notice to or action, order, or approval of the
Bankruptcy Court under sections 365 or 1123 of the Bankruptcy Code, except for Executory
Contracts or Unexpired Leases:

               a.      that are identified on the Rejected Contracts and Unexpired Leases
                       Schedule;



                                                 149
               b.      that previously expired or terminated pursuant to their terms;

               c.      that the Debtors have previously assumed or rejected pursuant to a Final
                       Order of the Bankruptcy Court;

               d.      that are the subject of a motion to reject that remains pending as of the
                       Effective Date;

               e.      as to which the effective date of rejection will occur (or is requested by the
                       Debtors to occur) after the Effective Date; or

               f.      as to which the Debtors or Reorganized BSA, as applicable, determine, in
                       the exercise of their reasonable business judgment, that the Cure Amount, as
                       determined by a Final Order or as otherwise finally resolved, would render
                       assumption of such Executory Contract or Unexpired Lease unfavorable to
                       Debtors or Reorganized BSA;

provided that the Debtors reserve the right to seek enforcement of an assumed or assumed and
assigned Executory Contract or Unexpired Lease following the Confirmation Date, including
seeking an order of the Bankruptcy Court rejecting such Executory Contract or Unexpired Lease
for cause.
        Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court approving
the assumption or rejection, as applicable, of Executory Contracts or Unexpired Leases pursuant to
the Plan, pursuant to sections 365 and 1123 of the Bankruptcy Code. Except as otherwise set forth
in the Plan, the assumption or rejection of an Executory Contract or Unexpired Lease pursuant to
the Plan shall be effective as of the Effective Date; provided, that the rejection of an Unexpired
Lease shall be effective as of the later of: (a) the Effective Date; and (b) the date on which the
leased premises are unconditionally surrendered to the non-Debtor counterparty to the rejected
Unexpired Lease. Reorganized BSA is authorized to abandon any De Minimis Assets at or on the
premises subject to an Unexpired Lease that is rejected pursuant to the Plan, and the non-Debtor
counterparty to such Unexpired Lease may dispose of any such De Minimis Assets remaining at or
on the leased premises on the applicable lease rejection date.

         Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or a Final
Order of the Bankruptcy Court shall re-vest in and be fully enforceable by Reorganized BSA in
accordance with its terms, except as such terms may have been modified by the provisions of the
Plan, the Confirmation Order, or any Final Order of the Bankruptcy Court authorizing and providing
for its assumption. Any motions to assume Executory Contracts or Unexpired Leases pending on
the Effective Date shall be subject to approval by a Final Order on or after the Effective Date but
may be withdrawn, settled, or otherwise prosecuted by Reorganized BSA.

       Any monetary defaults under each Executory Contract and Unexpired Lease to be assumed
pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by
payment of the Cure Amount in Cash on the Effective Date or in the ordinary course of the
Debtors’ or Reorganized BSA’s non-profit operations, subject to the limitation described in the Plan.




                                                150
         Except as otherwise provided in the Plan, the Debtors shall, on or before the date of filing of
the Plan Supplement, cause Cure and Assumption Notices to be served on affected counterparties
to Executory Contracts and Unexpired Leases to be assumed pursuant to the Plan. Any objection
by a non-Debtor counterparty to an Executory Contract or Unexpired Lease to the assumption,
assumption and assignment, the related Cure Amount, or adequate assurance, must be filed, served,
and actually received by the Debtors on or prior to the deadline for filing objections to the Plan (or
such later date as may be provided in the applicable Cure and Assumption Notice); provided, that,
each counterparty to an Executory Contract or Unexpired Lease (a) that the Debtors later
determine to assume or (b) as to which the Debtors modify the applicable Cure Amount, must
object to the assumption or Cure Amount, as applicable, by the earlier of (i) fourteen (14) days after
the Debtors serve such counterparty with corresponding Cure and Assumption Notice; and (ii) the
Confirmation Hearing. Any counterparty to an Executory Contract or Unexpired Lease that
fails to timely object to the proposed assumption of any Executory Contract or Unexpired
Lease shall be forever barred, estopped, and enjoined from contesting the Debtors’
assumption of the applicable Executory Contract or Unexpired Lease and from
requesting payment of a Cure Amount that differs from the amounts paid or proposed to
be paid by the Debtors or Reorganized BSA, in each case without the need for any
objection by the Debtors or Reorganized BSA or any further notice to or action, order, or
approval of the Bankruptcy Court. Reorganized BSA may settle any dispute regarding a
Cure Amount without any further notice to or action, order, or approval of the Bankruptcy
Court.

        To the maximum extent permitted by law, to the extent any provision in any Executory
Contract or Unexpired Lease assumed, or assumed and assigned, pursuant to the Plan restricts or
prevents, or purports to restrict or prevent, or is breached or would be deemed breached by, the
assumption or assumption and assignment of such Executory Contract or Unexpired Lease
(including any change of control or similar provision), then such provision shall be deemed
preempted and modified such that neither the Debtors’ assumption or assumption and assignment of
the Executory Contract or Unexpired Lease nor any of the transactions contemplated by the Plan
shall entitle the non-debtor counterparty to terminate or modify such Executory Contract or
Unexpired Lease or to exercise any other purported default-related rights thereunder.

       The Debtors’ assumption or assumption and assignment of any Executory
Contract or Unexpired Lease pursuant to the Plan or otherwise, and payment of any
applicable Cure Amount in accordance with the procedures set forth in Article VI.C of the
Plan, shall result in the full release and satisfaction of any Claims or defaults, whether
monetary or nonmonetary, including defaults of provisions restricting the change in
control or ownership interest composition or other bankruptcy-related defaults, arising
under any assumed, or assumed and assigned, Executory Contract or Unexpired Lease at
any time prior to the effective date of assumption. Any and all Proofs of Claim based upon
Executory Contracts or Unexpired Leases that have been assumed in the Chapter 11
Cases, including pursuant to the Confirmation Order, shall be deemed Disallowed and
expunged as of the later of: (a) the date of entry of an order of the Bankruptcy Court
(including the Confirmation Order) approving such assumption; (b) the effective date of
such assumption; or (c) the Effective Date, in each case without the need for any
objection by the Debtors or Reorganized BSA or any further notice to or action, order, or
approval of the Bankruptcy Court.


                                                  151
        In the event of a timely filed objection regarding: (1) a Cure Amount; (2) the ability of
Reorganized BSA or any assignee to provide adequate assurance of future performance within the
meaning of section 365 of the Bankruptcy Code under the Executory Contract or Unexpired Lease
to be assumed; or (3) any other matter pertaining to assumption or the requirements of section
365(b)(1) of the Bankruptcy Code, such dispute shall be resolved by a Final Order of the
Bankruptcy Court (which may be the Confirmation Order) or as may be agreed upon by the
Debtors or Reorganized BSA, as applicable, and the counterparty to the Executory Contract or
Unexpired Lease. The Debtors or Reorganized BSA, applicable, shall pay the applicable Cure
Amount as soon as reasonably practicable after entry of a Final Order resolving such dispute and
approving such assumption, or as may otherwise be agreed upon by the Debtors or Reorganized
BSA, as applicable, and the counterparty to the Executory Contract or Unexpired Lease. To the
extent that a dispute regarding the applicable Cure Amount is resolved or determined unfavorably to
the Debtors, the Debtors may, in their discretion, reject the applicable Executory Contract or
Unexpired Lease after such determination, which rejection shall supersede, nullify, and render of no
force or effect any earlier assumption or assumption and assignment. Under no circumstances shall
the status of payment of a Cure Amount required by section 365(b)(1) of the Bankruptcy Code
following the entry of a Final Order resolving the dispute and approving the assumption prevent or
delay implementation of the Plan or the occurrence of the Effective Date.

       2.      Rejection Damages Claims

         Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim for
Rejection Damages Claims, if any, shall be filed within thirty (30) days after the latest to occur of:
(1) the date of entry of an order of the Bankruptcy Court (including the Confirmation Order)
approving such rejection; (2) the effective date of the rejection of such Executory Contract or
Unexpired Lease; or (3) the Effective Date (as applicable, the “Rejection Damages Bar Date”).
Claims arising from the rejection of an Executory Contract or an Unexpired Lease shall be
classified as General Unsecured Claims and subject to the provisions of Article VII of the Plan and
the applicable provisions of the Bankruptcy Code and the Bankruptcy Rules. Any holder of a
Rejection Damages Claim that is required to file a Proof of Claim in accordance with
Article VI.B of the Plan but fails to do so on or before the Rejection Damages Bar Date
shall not be treated as a creditor with respect to such Claim for the purposes of voting or
Distributions, and such Rejection Damages Claim shall be automatically Disallowed,
forever barred from assertion, and unenforceable against the Debtors, their Estates,
Reorganized BSA, or its or their respective property, whether by setoff, recoupment, or
otherwise, without the need for any objection by the Debtors or Reorganized BSA or
further notice to, or action, order, or approval of the Bankruptcy Court, and such
Rejection Damages Claim shall be deemed fully satisfied, released, and discharged.

       3.      Contracts and Leases Entered into After the Petition Date

        Contracts and leases entered into after the Petition Date by the BSA, including any
Executory Contracts and Unexpired Leases assumed by BSA, will be performed by the BSA or
Reorganized BSA in the ordinary course of its charitable non-profit operations. Accordingly, such
contracts and leases (including any assumed Executory Contract and Unexpired Leases) shall
survive and remain unaffected by entry of the Confirmation Order.




                                                 152
       4.      Directors and Officers Insurance Policies

         All of the Debtors’ unexpired D&O Liability Insurance Policies shall be treated as and
deemed to be Executory Contracts under the Plan. Notwithstanding anything in the Plan to the
contrary, on the Effective Date, Reorganized BSA shall be deemed to have assumed all unexpired
D&O Liability Insurance Policies with respect to the Debtors’ directors, managers, officers, and
employees serving on or prior to the Petition Date pursuant to sections 365 and 1123 of the
Bankruptcy Code and Article VI of the Plan. Entry of the Confirmation Order will constitute the
Bankruptcy Court’s approval of the Reorganized BSA’s assumption of each of the unexpired D&O
Liability Insurance Policies. Notwithstanding anything to the contrary contained in the Plan, entry
of the Confirmation Order shall not discharge, impair, or otherwise modify any indemnity obligations
assumed as a result of the foregoing assumption of the D&O Liability Insurance Policies and
related documents, and each such indemnity obligations will be deemed and treated as an Executory
Contract that has been assumed by the Reorganized BSA under the Plan as to which no Proof of
Claim need be filed. Entry of the Confirmation Order will constitute the Bankruptcy Court’s
approval of Reorganized BSA’s foregoing assumption of the unexpired D&O Liability Insurance
Policies.

       5. Insurance Policies

         Notwithstanding anything to the contrary herein, all BSA Insurance Policies and D&O
Liability Insurance Policies issued or entered into prior to the Petition Date shall not be considered
Executory Contracts and shall neither be assumed nor rejected by the Debtors; provided,
however, that to the extent any BSA Insurance Policy or D&O Liability Insurance Policy is
determined to be an Executory Contract, then, subject to Article IV.PQ of the Plan, and
notwithstanding anything contained in the Plan to the contrary, the Plan will constitute a motion to
assume such BSA Insurance Policy or D&O Liability Insurance Policy and pay all future
obligations, if any, in respect thereof and, subject to the occurrence of the Effective Date, the entry
of the Confirmation Order will constitute approval of such assumption pursuant to section 365(a) of
the Bankruptcy Code and a finding by the Bankruptcy Court that each such assumption is in the
best interestinterests of the Debtors, their respective Estates and all parties in interest.

        Unless otherwise determined by the Bankruptcy Court pursuant to a Final Order or agreed
by the parties thereto prior to the Effective Date, no payments are required to cure any defaults of
any Debtor existing as of the Confirmation Date with respect to any BSA Insurance Policy or any
D&O Liability Insurance Policy; and prior payments for premiums or other charges made prior to
the Petition Date under or with respect to any BSA Insurance Policy or any D&O Liability
Insurance Policy shall be indefeasible. Moreover, as of the Effective Date, all payments of
premiums or other charges made by the Debtors on or after the Petition Date under or with respect
to any BSA Insurance Policy or any D&O Liability Insurance Policy shall be deemed to have been
authorized, approved, and ratified in all respects without any requirement of further action by the
Bankruptcy Court. Notwithstanding anything to the contrary contained herein, Confirmation shall
not discharge, impair or otherwise modify any obligations assumed by the foregoing assumption, and
each such obligation shall be deemed and treated as an Executory Contract that has been assumed
by the Debtors under the Plan as to which no Proof of Claim need be filed.

       Notwithstanding anything to the contrary contained in the Plan, entry of the Confirmation
Order shall not discharge, impair, or otherwise modify any indemnity obligations assumed as a result

                                                 153
of the foregoing assumption of the D&O Liability Insurance Policies and related documents, and
each such indemnity obligations will be deemed and treated as an Executory Contract that has been
assumed by the Reorganized Debtors under the Plan as to which no Proof of Claim need be filed.

        Other than the permissibility of the Insurance Assignment, which is to be determined by or
in connection with Confirmation, the rights and obligations of the parties under such Insurance
Policies, including the question of whether any breach has occurred, shall be determined under
applicable law.

       5.      Gift Annuity Agreements and Life-Income Agreements

       The Gift Annuity Agreements and Life-Income Agreements shall be deemed to be, and
shall be treated as though they are, Executory Contracts under the Plan, and entry of the
Confirmation Order will constitute the Bankruptcy Court’s approval of the Debtors’ assumption of
each of such Executory Contract.

       6.      Modifications, Amendments, Supplements, Restatements, or Other Agreements

        Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is
assumed shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and Executory
Contracts and Unexpired Leases related thereto, if any, including easements, licenses, permits,
rights, privileges, immunities, options, rights of first refusal, and any other interests, unless the
Debtors reject or repudiate any of the foregoing agreements. Modifications, amendments, and
supplements to, or restatements of, prepetition Executory Contracts and Unexpired Leases that
have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter the
prepetition nature of the Executory Contract or Unexpired Lease, or the validity, priority, or amount
of any Claims that may arise in connection therewith.

       7.      Reservation of Rights

        Neither the inclusion of any Executory Contract or Unexpired Lease on the Schedules, a
Cure and Assumption Notice, or the Rejected Executory contracts and Unexpired Leases Schedule,
nor anything contained in any Plan Document, shall constitute an admission by the Debtors that a
contract or lease is in fact an Executory Contract or Unexpired Lease or that Reorganized BSA
has any liability thereunder. If there is a dispute as of the Confirmation Date regarding whether a
contract or lease is or was executory or unexpired at the time of assumption, the Debtors, or, after
the Effective Date, Reorganized BSA, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter their treatment of such contract or lease, including by rejecting such
contract or lease nunc pro tunc to the Confirmation Date.




                                                 154
H.     F. Provisions Governing Distributions

       1.      Applicability

        None of the terms or provision of Article VII of the Plan shall apply to Abuse Claims, which
shall be exclusively processed, liquidated and paid by the Settlement Trust in accordance with the
Settlement Trust Documents.

       2.      Distributions Generally

        The Disbursing Agent shall make all Distributions to appropriate holders of Allowed Claims
in accordance with the terms of the Plan.

       3.      Distributions on Account of Certain Claims Allowed as of the Effective Date

       Except as otherwise provided in the Plan, on or as soon as practicable after the Effective
Date, the Disbursing Agent shall make Distributions in Cash in amounts equal to all Allowed
Administrative Expense Claims, Allowed Priority Tax Claims, Allowed Other Priority Claims,
Allowed Other Secured Claims, and Allowed Convenience Claims.

       4.      Distributions on Account of Allowed General Unsecured Claims

       On each Distribution Date, the Disbursing Agent shall Distribute to each holder of an
Allowed General Unsecured Claim an amount equal to such holder’s Pro Rata Share of (1) the total
balance of the Core Value Cash Pool as of such date, less (2) the balance of the Disputed Claims
Reserve.

       5.      Distributions on Account of Disputed Claims Allowed After the Effective Date

        Distributions on account of any Disputed Claim shall be made to the extent such Claim is
Allowed in accordance with the provisions of Article VIII of the Plan. Except as otherwise
provided in the Plan, the Confirmation Order, another order of the Bankruptcy Court, or as agreed
to by the relevant parties, Distributions under the Plan on account of Disputed Claims that become
Allowed after the Effective Date shall be made as soon as practicable after the Disputed Claim
becomes an Allowed Claim.

       6.      Rights and Powers of Disbursing Agent

       The Disbursing Agent shall make all Distributions to the appropriate holders of Allowed
Claims in accordance with the terms of the Plan, including Article VII of the Plan. Except as
otherwise ordered by the Bankruptcy Court, the Disbursing Agent shall not be required to give any
bond or surety or other security for the performance of its duties.

        The Disbursing Agent shall be empowered to: (a) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under the Plan; (b)
make all Distributions contemplated hereby; (c) employ professionals to represent it with respect to
its responsibilities; and (d) exercise such other powers as may be vested in the Disbursing Agent by
order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing Agent to be
necessary and proper to implement the provisions hereof. The Disbursing Agent may request an

                                                155
expedited determination of taxes under section 505(b) of the Bankruptcy Code for all returns for all
taxable periods through the date on which final Distributions are made.

       7.      Delivery of Distributions and Undeliverable or Unclaimed Distributions

               (a)     Claims Record Date. As of the close of business on the Claims Record
       Date, the various transfer registers for each of the Classes of Claims as maintained by the
       Debtors or their agents shall be deemed closed for purposes of determining whether a
       holder of such a Claim is a record holder entitled to a Distribution under the Plan, and there
       shall be no further changes in the record holders or the permitted designees with respect to
       such Claims. The Debtors or Reorganized BSA, as applicable, shall have no obligation to
       recognize any transfer or designation of such Claims occurring after the close of business
       on the Claims Record Date. With respect to payment of any Cure Amounts or assumption
       disputes, neither the Debtors nor Reorganized BSA shall have any obligation to recognize or
       deal with any party other than the non-Debtor party to the applicable Executory Contract or
       Unexpired Lease as of the close of business on the Claims Record Date, even if such
       non-Debtor party has sold, assigned, or otherwise transferred its Claim for a Cure Amount.
               (b)    Delivery of Distributions. If a Person holds more than one Claim in any one
       Class, in the Disbursing Agent’s sole discretion, all such Claims will be aggregated into one
       Claim and one Distribution will be made with respect to the aggregated Claim.
               (c)     Special Rules for Distributions to Holders of Disputed Claims. Except as
       otherwise provided in the Plan or agreed to by the relevant parties: (a) no partial payments
       and no partial Distributions shall be made with respect to a Disputed Claim until all such
       disputes in connection with such Disputed Claim have been resolved by settlement or Final
       Order; and (b) any Person that holds both an Allowed Claim and a Disputed Claim shall not
       receive any Distribution on account of the Allowed Claim unless and until all objections to
       the Disputed Claim have been resolved by settlement or Final Order or the Disputed Claims
       have been Allowed or expunged. Any Distributions arising from property Distributed to
       holders of Allowed Claims in a Class and paid to such holders under the Plan shall also be
       paid, in the applicable amounts, to any holder of a Disputed Claim in such Class that
       becomes an Allowed Claim after the date or dates that such Distributions were earlier paid
       to holders of Allowed Claims in such Class.
       8.      Undeliverable and Non-Negotiated Distributions

                (a)     Undeliverable Distributions. If any Distribution to a holder of an Allowed
       Claim is returned to Reorganized BSA as undeliverable, no further Distributions shall be
       made to such holder unless and until Reorganized BSA is notified in writing of such holder’s
       then-current address or other necessary information for delivery, at which time such
       previously undeliverable Distribution shall be made to such holder within ninety (90) days of
       receipt of such holder’s then-current address or other necessary information; provided,
       however, that any such undeliverable Distribution shall be deemed unclaimed property
       under section 347(b) of the Bankruptcy Code at the expiration of 180 days after the date of
       the initial attempted Distribution. After such date, all unclaimed property or interests in
       property shall revert to Reorganized BSA automatically and without the need for any notice
       to or further order of the Bankruptcy Court (notwithstanding any applicable non-bankruptcy
       escheatment, abandoned, or unclaimed property laws to the contrary), and the right, title,

                                                156
       and interest of any holder to such property or interest in property shall be discharged and
       forever barred; provided, that Distributions made from the Core Value Cash Pool and
       returned as undeliverable shall revert to the Core Value Cash Pool.
               (b)     Non-Negotiated Distributions. If any PlanDistribution to a holder of an
       Allowed Claim is not negotiated for a period of 180 days after the Distribution, then such
       Distribution shall be deemed unclaimed property under section 347(b) of the Bankruptcy
       Code and re-vest in Reorganized BSA or re-vest in the Core Value Cash Pool if such
       Distribution was made from the Core Value Cash Pool. After such date, all non-negotiated
       property or interests in property shall revert to Reorganized BSA automatically and without
       the need for any notice to or further order of the Bankruptcy Court (notwithstanding any
       applicable non-bankruptcy escheatment, abandoned, or unclaimed property laws to the
       contrary), and the right, title, and interest of any holder to such property or interest in
       property shall be discharged and forever barred.
       9.      Manner of Payment under the Plan

        Except as otherwise specifically provided in the Plan, at the option of Reorganized BSA,
any Cash payment to be made hereunder may be made by a check or wire transfer or as otherwise
required or provided in applicable agreements or customary practices of Reorganized BSA.

       10.     Satisfaction of Claims

        Except as otherwise specifically provided in the Plan, any Distributions to be made on
account of Allowed Claims under the Plan shall be in complete and final satisfaction, settlement,
and discharge of and exchange for such Allowed Claims.

       11.     Minimum Cash Distributions

        Reorganized BSA shall not be required to make any Distribution of Cash less than twenty
dollars ($20) to any holder of an Allowed Claim; provided, however, that if any Distribution is not
made pursuant to Article VIII.K of the Plan, such Distribution shall be added to any subsequent
Distribution to be made on behalf of the holder’s Allowed Claim.

       12.     Postpetition Interest

         Except as provided in the Cash Collateral Order or in the following sentence, interest shall
not accrue on Impaired Claims; no holder of an Impaired Claim shall be entitled to interest accruing
on or after the Petition Date on any such Impaired Claim, and interest shall not accrue or be paid on
any Disputed Claim in respect of the period from the Petition Date to the date a Distribution is
made thereon if and after such Disputed Claim becomes an Allowed Claim. Notwithstanding the
foregoing, each holder of an Allowed General Unsecured Claim shall accrue interest on the
Allowed amount of such Claim at the federal judgment rate applicable on the Effective Date;
provided, that such interest shall be payable to each such holder only from the Core Value Cash
Pool and only to the extent that the Core Value Cash Pool shall have been sufficient: (i) first, to
satisfy the full amount of all Allowed General Unsecured Claims; and (ii) second, on account of any
Allowed Non-Abuse Litigation Claims that shall not have elected to be treated as an Allowed
Convenience Claim under Article III.B.9 of the Plan, to satisfy any deficiency in payments of such
Allowed Claims from available Insurance Coverage, from applicable proceeds of any Insurance

                                                157
Settlement Agreements, and from co-liable non-debtors (if any) or their insurance coverage.
Neither the Debtors nor Reorganized BSA shall have any independent obligation to pay interest for
or on account of any Allowed General Unsecured Claims other than from the Core Value Cash
Pool in accordance with the terms of Article VII.L of the Plan.

       13.     Setoffs

        The Debtors and Reorganized BSA may, pursuant to the applicable provisions of the
Bankruptcy Code, or applicable non-bankruptcy law, set off against any applicable Allowed Claim
(before any Distribution is made on account of such Claim) any and all claims, rights, Causes of
Action, debts or liabilities of any nature that the Debtors or Reorganized BSA may hold against the
holder of such Allowed Claim; provided, however, that the failure to effect such a setoff shall not
constitute a waiver or release of any such claims, rights, Causes of Action, debts or liabilities.

       14.     Claims Paid or Payable by Third Parties

               (a)     Claims Paid by Third Parties. A Claim shall be reduced in full, and such
       Claim shall be Disallowed without an objection to such Claim having to be filed and without
       any further notice to or action, order, or approval of the Bankruptcy Court, to the extent that
       the holder of such Claim receives payment in full on account of such Claim from a party
       that is not a Debtor or Reorganized BSA. To the extent a holder of a Claim receives a
       Distribution on account of such Claim and receives payment from a party that is not a
       Debtor or Reorganized BSA on account of such Claim, such holder shall repay, return, or
       deliver any Distribution held by or transferred to such holder to Reorganized BSA to the
       extent the holder’s total recovery on account of such Claim from the third party and under
       the Plan exceeds the amount of such Claim as of the date of any such Distribution under the
       Plan.
                 (b)    Non-Abuse Claims Payable from Insurance. No Distributions under the
       Plan shall be made on account of any Allowed Non-Abuse Claim that is payable pursuant to
       an insurance policy until the holder of such Allowed Non-Abuse Claim has exhausted all
       remedies with respect to such insurance policy, including pursuing such insurance through
       litigation and obtaining entry of a final, non-appealable order. To the extent that one or more
       of the Insurance Companies satisfies in full or in part an Allowed Non-Abuse Claim, then
       immediately upon such satisfaction, the portion of the Claim so satisfied may be expunged
       from the Claims Register by the Notice and Claims Agent without an objection to such
       Claim having to be filed and without any further notice to or action, order, or approval of the
       Bankruptcy Court.
       15.     Compliance with Tax Requirements and Allocations

        In connection with the Plan and all Distributions hereunder, the Disbursing Agent shall
comply with all tax withholding and reporting requirements imposed on them by any federal, state or
local taxing authority, and all Distributions pursuant to the Plan shall be subject to such withholding
and reporting requirements. Notwithstanding any provision in the Plan to the contrary, the
Disbursing Agent shall be authorized to take all actions necessary or appropriate to comply with
such withholding and reporting requirements, including liquidating a portion of the Distribution to be
made under the Plan to generate sufficient funds to pay applicable withholding taxes, withholding


                                                 158
Distributions pending receipt of information necessary to facilitate such Distributions including tax
certification forms, or establishing any other mechanisms it believes are reasonable and appropriate.

        For tax purposes, Distributions in full or partial satisfaction of Allowed Claims shall be
allocated first to the principal amount of Allowed Claims, with any excess allocated to unpaid
interest that accrued on such Claim.

I.     G. Procedures for Resolving Contingent, Unliquidated, and Disputed Claims

       1.      Applicability

        All Disputed Claims against the Debtors, other than Administrative Expense Claims, shall be
subject to the provisions of Article VIII of the Plan. All Administrative Expense Claims shall be
determined and, if Allowed, paid in accordance with Article II of the Plan. None of the terms or
provision of Article VIII of the Plan shall apply to Abuse Claims, which shall be exclusively
processed, liquidated and paid by the Settlement Trust in accordance with the Settlement Trust
Documents.

       2.      Allowance of Claims

        After the Effective Date, Reorganized BSA shall have and retain any and all rights and
defenses that the Debtors, or either of them, had with respect to any Claim immediately before the
Effective Date. Except as expressly provided in the Plan or in any order entered in the Chapter 11
Cases before the Effective Date (including the Confirmation Order), no Claim shall become an
Allowed Claim unless and until such Claim becomes Allowed by Final Order of the Bankruptcy
Court or by agreement between the Debtors or Reorganized BSA, on the one hand, and the holder
of such Claim, on the other.

       3.      Claims Administration Responsibilities

               (a)     Except as otherwise expressly provided in the Plan, from and after the
       Effective Date, Reorganized BSA shall have the authority (1) to file, withdraw, or litigate to
       judgment objections to Claims; (2) to settle or compromise any Disputed Claim without any
       further notice to or action, order, or approval by the Bankruptcy Court; and (3) to administer
       and adjust the Claims Register to reflect any such settlements or compromises without any
       further notice to or action, order, or approval by the Bankruptcy Court.
              (b)     Reorganized BSA shall consult with the Creditor Representative in
       connection with the reconciliation, settlement and administration of Convenience Claims,
       General Unsecured Claims and Non-Abuse Litigation Claims and shall use commercially
       reasonable efforts to resolve such Claims before the applicable Claims Objection Deadline.
       4.      Estimation of Claims

        The Debtors (before the Effective Date) or Reorganized BSA (on and after the Effective
Date) may at any time request that the Bankruptcy Court estimate any Disputed Claim pursuant to
section 502(c) of the Bankruptcy Code regardless of whether an objection was previously filed with
the Bankruptcy Court with respect to such Claim or whether the Bankruptcy Court has ruled on
any such objection, and the Bankruptcy Court shall retain jurisdiction to estimate any Claim at any


                                                159
time during litigation concerning any objection to such Claim, including during the pendency of any
appeal relating to any such objection. In the event that the Bankruptcy Court estimates any
Disputed Claim, that estimated amount will constitute either the Allowed amount of such Claim or a
maximum limitation on such Claim against any Person. If the estimated amount of a Claim
constitutes a maximum limitation on such Claim, the Debtors (before the Effective Date) or
Reorganized BSA (on and after the Effective Date) may elect to pursue any supplemental
proceedings to object to any ultimate Distribution on such Claim. All of the objection, estimation,
settlement, and resolution procedures set forth in the Plan are cumulative and not necessarily
exclusive of one another. Claims may be estimated and subsequently compromised, objected to,
settled, withdrawn, or resolved by any mechanism approved by the Bankruptcy Court.

       5.      No Distributions Pending Allowance

       No Distributions or other consideration shall be paid with respect to any Claim that is a
Disputed Claim unless and until all objections to such Disputed Claim are resolved and such
Disputed Claim becomes an Allowed Claim by Final Order of the Bankruptcy Court or agreement
between the Debtors or Reorganized BSA, on the one hand, and the holder of such Claim, on the
other.

       6.      Distributions After Allowance

        To the extent that a Disputed Claim (or a portion thereof) becomes an Allowed Claim,
Distributions (if any) shall be made to the holder of such Allowed Claim in accordance with the
provisions of the Plan.

       7.      Disputed Claims Reserve

      The provisions of Article VIII.G of the Plan apply only to the extent that any General
Unsecured Claims remain Disputed as of any Distribution Date.

               (a)     If any General Unsecured Claims remain Disputed as of any Distribution
       Date, the undistributed portion of the Core Value Cash Pool shall be held in a segregated
       account. Subject to definitive guidance from the IRS or a court of competent jurisdiction to
       the contrary, or the receipt of a determination from the IRS, the Disbursing Agent shall treat
       the Disputed Claims Reserve as a “disputed ownership fund” governed by Treasury
       Regulation section 1.468B-9 and, to the extent permitted by applicable law, report
       consistently with the foregoing for state and local income tax purposes. All parties
       (including the Debtors, Reorganized BSA, the Disbursing Agent, and holders of General
       Unsecured Claims) shall be required to report for tax purposes in a manner consistent with
       the foregoing. The Disputed Claims Reserve shall be responsible for payment, out of the
       assets of the Disputed Claims Reserve, of any taxes imposed on the Disputed Claims
       Reserve or its assets.
               (b)     The Debtors or Reorganized BSA, as applicable, with the consent of the
       Creditor Representative, shall determine the amount of the Disputed Claims Reserve, if
       applicable, as of the initial Distribution Date, based on the least of: (a) the asserted amount
       of the Disputed General Unsecured Claims in the applicable Proofs of Claim; (b) the
       amount, if any, estimated by the Bankruptcy Court pursuant to (i) section 502(c) of the


                                                160
       Bankruptcy Code or (ii) Article VIII.D of the Plan if, after the Effective Date, a motion is
       filed by Reorganized BSA to estimate such Claim; (c) the amount otherwise agreed to by
       the Debtors (or Reorganized BSA, if after the Effective Date) and the holders of such
       Disputed General Unsecured Claims; or (d) any amount otherwise approved by the
       Bankruptcy Court. Upon each Distribution Date, Reorganized BSA shall deposit into the
       Disputed Claims Reserve an amount of Cash equal to the amount sufficient to make the
       Distributions to which holders of Disputed General Unsecured Claims would be entitled
       under the Plan as of the applicable Distribution Date if the Disputed General Unsecured
       Claims were Allowed Claims as of such date.
                (c)     If a Disputed General Unsecured Claim becomes an Allowed Claim after
       the first Distribution Date, the Disbursing Agent shall, on the next Distribution Date after the
       Disputed General Unsecured Claim becomes an Allowed Claim (or, if the Disputed General
       Unsecured Claim becomes an Allowed Claim after the final Distribution Date, as soon as
       practicable after Allowance), Distribute to the holder of such Claim, exclusively from the
       Disputed Claims Reserve, the amount of Cash that such holder would have received in that
       Distribution and all prior Distributions (if any) if such holder’s General Unsecured Claim had
       been Allowed as of the Effective Date, net of any allocable taxes imposed thereon or
       otherwise payable by the Disputed Claims Reserve.
               (d)    If a Disputed Claim is Disallowed, in whole or in part, then on the
       Distribution Date next following the date of Disallowance, Cash shall be released from the
       Disputed Claims Reserve and placed in the Core Value Cash Pool, which Cash shall then
       be unreserved and unrestricted, and which shall be available for Distribution to holders of
       Allowed General Unsecured Claims.
              (e)      If any assets remain in the Disputed Claims Reserve after all Disputed
       General Unsecured Claims have been resolved, such assets shall be placed in the Core
       Value Cash Pool and distributed Pro Rata to all holders of Allowed General Unsecured
       Claims on the next Distribution Date (or, if all Disputed General Unsecured Claims are
       resolved after the final Distribution Date, as soon as practicable thereafter).
       8.      Adjustment to Claims Register without Objection

        Any duplicate Proof of Claim that has been paid or satisfied, or any Proof of Claim that is
clearly marked as amended or superseded by a subsequently filed Proof of Claim that remains on
the Claims Register, may be adjusted or expunged on the Claims Register by the Notice and Claims
Agent at the direction of Reorganized BSA upon stipulation between the parties in interest without
an objection having to be filed and without any further notice to or action, order, or approval of the
Bankruptcy Court.

       9.      Time to File Objections to Claims

        Any objections to Claims must be filed on or before the applicable Claims Objection
Deadline, as such deadline may be extended from time to time. The expiration of the Claims
Objection Deadline shall not limit or affect the Debtors’ or Reorganized BSA’s rights to dispute
Claims asserted in the ordinary course of the Debtors or Reorganized BSA’s non-profit operations
other than through a Proof of Claim.



                                                 161
       10.     Treatment of Untimely Claims

        Except as provided herein or otherwise agreed, any and all creditors that have filed Proofs
of Claim after the applicable Bar Date shall not be treated as a creditor with respect to such Claim
for the purposes of voting and distribution.

J.     H. Discharges, Channeling Injunction, Releases, Exculpations and Injunctions; Survival of
       Indemnification and Exculpation Obligations

       1.      Discharge

               a.      Discharge of the Debtors

        Except as expressly provided in the Plan or the Confirmation Order, the treatment of Claims
under the Plan shall be in exchange for, and in complete satisfaction, settlement, discharge,
termination and release of, all Claims and Interests of any nature whatsoever against or in the
Debtors or any of their assets or properties based upon any act, omission, transaction, occurrence,
or other activity of any nature that occurred prior to the Effective Date, and, as of the Effective
Date, each of the Debtors shall be deemed discharged and released, and each holder of a Claim or
Interest and any successor, assign, and affiliateAffiliate of such holder shall be deemed to have
forever waived, discharged and released each of the Debtors, to the fullest extent permitted by
section 1141 of the Bankruptcy Code, of and from any and all Claims, Interests, rights and liabilities,
and all debts of the kind specified in section 502 of the Bankruptcy Code, based upon any act,
omission, transaction, occurrence, or other activity of any nature that occurred prior to the Effective
Date, in each case whether or not (a) a Proof of Claim based upon such debt is filed or deemed
filed under section 501 of the Bankruptcy Code, (b) a Claim based upon such debt is Allowed under
section 502 of the Bankruptcy Code, (c) a Claim based upon such debt is or has been Disallowed
by order of the Bankruptcy Court, or (d) the holder of a Claim based upon such debt is deemed to
have accepted the Plan.

               b.      Discharge Injunction

         From and after the Effective Date, except as expressly provided in the Plan or the
Confirmation Order, all holders of Claims or Interests of any nature whatsoever against or in the
Debtors or any of their assets or properties based upon any act, omission, transaction, occurrence,
or other activity of any nature that occurred prior to the Effective Date that are discharged pursuant
to the terms of the Plan shall be precluded and permanently enjoined from taking any of the
following actions on account of, or on the basis of, such discharged Claims and Interests:
(a) commencing or continuing any action or other proceeding of any kind against the Debtors,
Reorganized BSA, the Settlement Trust, or its or their respective property; (b) enforcing, attaching,
collecting, or recovering by any manner or means of judgment, award, decree or other against the
Debtors, Reorganized BSA, the Settlement Trust, or its or their respective property; (c) creating,
perfecting or enforcing any Lien or Encumbrance of any kind against the Debtors, Reorganized
BSA, the Settlement Trust, or its or their respective property; or (d) commencing or continuing any
judicial or administrative proceeding, in any forum and in any place in the world, that does not
comply with or is inconsistent with the provisions of the Plan or the Confirmation Order. The
foregoing injunction shall extend to the successors and assigns of the Debtors (including
Reorganized BSA) and its and their respective properties and interests in property. In accordance


                                                 162
with the foregoing, except as expressly provided in the Plan or the Confirmation Order, the
Confirmation Order shall be a judicial determination of discharge or termination of all Claims,
Interests and other debts and liabilities against or in the Debtors pursuant to sections 105, 524 and
1141 of the Bankruptcy Code, and such discharge shall void any judgment obtained against the
Debtors at any time to the extent such judgment relates to a discharged Claim or Interest.

       2.      Channeling Injunction

               a.      Terms

                     (i)     To preserve and promote the settlements contemplated by
       and provided for in the Plan, including the Abuse Claims Settlement, and to
       supplement, where necessary, the injunctive effect of the Discharge as provided in
       sections 1141 and 524 of the Bankruptcy Code and as described in Article X of the
       Plan, pursuant to the exercise of the equitable jurisdiction and power of the
       Bankruptcy Court and the District Court under section 105(a) of the Bankruptcy
       Code, the sole recourse of any holder of an Abuse Claim against a Protected Party
       on account of such Abuse Claim shall be to and against the Settlement Trust
       pursuant to the Settlement Trust Documents, and such holder shall have no right
       whatsoever at any time to assert such Abuse Claim against any Protected Party or
       any property or interest in property of any Protected Party. On and after the
       Effective Date, all Persons that have held or asserted, currently hold or assert, or
       that may in the future hold or assert, any Abuse Claim against the Protected
       Parties, or any of them, shall be permanently and forever stayed, restrained and
       enjoined from taking any action for the purpose of directly, indirectly, or
       derivatively collecting, recovering, or receiving payment, satisfaction, or recovery
       from any Protected Party with respect to any such Abuse Claim other than from
       the Settlement Trust pursuant to the Settlement Trust Documents, including:

                     (ii)   commencing, conducting, or continuing, in any manner,
       whether directly, indirectly, or derivatively, any suit, action, or other proceeding of
       any kind (including a judicial, arbitration, administrative, or other proceeding) in
       any forum in any jurisdiction around the world against or affecting any Protected
       Party or any property or interest in property of any Protected Party;

                     (iii) enforcing, levying, attaching (including any prejudgment
       attachment), collecting or otherwise recovering, by any manner or means, either
       directly or indirectly, any judgment, award, decree, or order against or affecting
       any Protected Party or any property or interest in property of any Protected Party;

                     (iv)   creating, perfecting, or otherwise enforcing in any manner,
       whether directly or indirectly, any Encumbrance of any kind against any Protected
       Party or any property or interest in property of any Protected Party;

                   (v)     asserting, implementing or effectuating any setoff, right of
       reimbursement, subrogation, indemnity, contribution, reimbursement, or
       recoupment of any kind, in any manner, directly or indirectly, against any obligation



                                                163
       due to any Protected Party or any property or interest in property of any Protected
       Party; or

                     (vi)   taking any act in any manner, and in any place whatsoever,
       that does not conform to, or comply with, the provisions of the Plan Documents or
       the Settlement Trust Documents or with regard to any matter that is within the
       scope of the matters designated by the Plan to be subject to resolution by the
       Settlement Trust, except in conformity and compliance with the Settlement Trust
       Documents with respect to any such Abuse Claim.

               b.      Reservations

       Notwithstanding anything to the contrary in Article X.F of the Plan, the Channeling
Injunction shall not enjoin:

                       (i)   the rights of holders of Abuse Claims to assert such Abuse
            Claims solely against the Settlement Trust in accordance with the Trust
            Distribution Procedures;

                    (ii)   the rights of holders of Abuse Claims to assert such Abuse
       Claims against anyone other than a Protected Party;

                        (iii) the right of any Person to assert any Claim, debt, obligation or
            liability for payment of Settlement Trust Expenses solely against the
            Settlement Trust in accordance with the Settlement Trust Documents; or

                      (iv)  the Settlement Trust from enforcing its rights under the Plan
            and the Settlement Trust Documents; or

                      (v)   the rights of the Settlement Trust and Reorganized BSA (to
            the extent permitted or required under the Plan) to prosecute any action
            against any Non-Settling Insurance Company based on or arising from
            Insurance Policies that are not the subject of an Insurance Settlement
            Agreement, subject to any Insurance Coverage Defenses.

       3.      Provisions Relating to Channeling Injunction

               a.      Modifications

        There can be no modification, dissolution, or termination of the Channeling Injunction, which
shall be a permanent injunction.

               b.      Non-Limitation.

       Nothing in the Plan or the Settlement Trust Documents shall or shall be construed in any
way to limit the scope, enforceability, or effectiveness of the Channeling Injunction or the
Settlement Trust’s assumption of all liability with respect to Abuse Claims.




                                                164
               c.      Bankruptcy Rule 3016 Compliance

        The Debtors’ compliance with the requirements of Bankruptcy Rule 3016 shall not
constitute or be deemed to constitute an admission that the Plan provides for an injunction against
conduct not otherwise enjoined under the Bankruptcy Code.

               d.      Enforcement

       Any Protected Party may enforce the Channeling Injunction as a defense to any Claim
brought against such Protected Party that is enjoined under the Plan as to such Protected Party and
may seek to enforce such injunction in a court of competent jurisdiction.

               e.      Contribution Claims

        If a Non-Settling Insurance Company asserts that it has rights, whether legal, equitable,
contractual, or otherwise, of contribution, indemnity, reimbursement, subrogation or other similar
claims directly or indirectly arising out of or in any way relating to such Non-Settling Insurance
Company’s payment of loss on behalf of one or more of the Debtors in connection with any Abuse
Claim against a Settling Insurance Company (collectively, “Contribution Claims”), (a) such
Contribution Claims may be asserted as a defense or counterclaim against the Settlement Trust in
any Insurance Action involving such Non-Settling Insurance Company, and the Settlement Trust
may assert the legal or equitable rights (if any) of the Settling Insurance Company, and (b) to the
extent such Contribution Claims are determined to be valid, the liability (if any) of such Non-Settling
Insurance Company to the Settlement Trust shall be reduced by the amount of such Contribution
Claims.

               f.      No Duplicative Recovery

        In no event shall any holder of an Abuse Claim be entitled to receive any duplicative
payment, reimbursement, or restitution from any Protected Party under any theory of liability for the
same loss, damage, or other Claim that is reimbursed by the Settlement Trust or is otherwise based
on the same events, facts, matters, or circumstances that gave rise to the applicable Abuse Claim.

               g.      District Court Approval

       The Debtors shall seek entry of the Affirmation Order, which shall approve (a) the
Channeling Injunction and the Settlement Trust’s assumption of all liability with respect to Abuse
Claims and (b) the releases by holders of Abuse Claims for the benefit of the Protected Parties,
each as set forth in Article X of the Plan.

       4.      Insurance Entity Injunction

               a.      Purpose

       If the Plan is Confirmed as a Global Resolution Plan, then, to facilitate the
Insurance Assignment, protect the Settlement Trust, and preserve the Settlement Trust
Assets, pursuant to the equitable jurisdiction and power of the Bankruptcy Court and the
District Court under section 105(a) of the Bankruptcy Code, the Bankruptcy Court shall
issue the injunction set forth in Article X.H of the Plan (the “Insurance Entity

                                                 165
Injunction”); provided, however, that the Insurance Entity Injunction is not issued for the
benefit of any Insurance Company, and no Insurance Company is a third-party beneficiary
of the Insurance Entity Injunction, except as otherwise specifically provided in any
Insurance Settlement Agreement.

              b.     Terms Regarding Claims against Insurance Companies

       Subject to the terms of Article X.E and Article X.F of the Plan, all Persons that
have held or asserted, that hold or assert, or that may in the future hold or assert any
claim or cause of action (including any Abuse Claim or any claim for or respecting any
Settlement Trust Expense) against any Insurance Company based upon, attributable to,
arising out of, or in any way connected with any Abuse Claim, whenever and wherever
arising or asserted, whether in the United States of America or anywhere else in the
world, whether sounding in tort, contract, warranty, or any other theory of law, equity, or
admiralty, shall be stayed, restrained, and enjoined from taking any action for the purpose
of directly or indirectly collecting, recovering, or receiving payments, satisfaction, or
recovery with respect to any such claim or cause of action, including:

                       (i)    commencing , conducting, or continuing, in any manner,
       directly or indirectly, any suit, action, or other proceeding of any kind (including a
       judicial, arbitration, administrative, or other proceeding) in any forum with respect
       to any such claim, demand, or cause of action against any Insurance Company, or
       against the property of any Insurance Company, with respect to any such claim,
       demand, or cause of action (including, for the avoidance of doubt, directly pursuing
       any suit, action, or other proceeding with respect to any such claim, demand, or
       cause of action against any Insurance Company);

                     (ii)  enforcing, levying, attaching, collecting, or otherwise
       recovering, by any means or in any manner, whether directly or indirectly, any
       judgment, award, decree, or other order against any Insurance Company, or
       against the property of any Insurance Company, with respect to any such claim or
       cause of action;

                     (iii) creating, perfecting, or enforcing in any manner, directly or
       indirectly, any Lien or Encumbrance against any Insurance Company, or the
       property of any Insurance Company, with respect to any such claim or cause of
       action; and

                     (iv)   except as otherwise specifically provided in the Plan,
       asserting or accomplishing any setoff, right of subrogation, indemnity, contribution,
       or recoupment of any kind, directly or indirectly, against any obligation of any
       Insurance Company, or against the property of any Insurance Company, with
       respect to any such claim or cause of action;

provided, however, that (i) the injunction set forth in Article X.H of the Plan shall not
impair in any way any (a) actions brought by the Settlement Trust against any Non-Settling
Insurance Company or (b) the rights of any co-insured of the Debtors (x) under any
Insurance Policy that is not the subject of an Insurance Settlement Agreement or against


                                            166
any Non-Settling Insurance Company, in each case with respect to Insured Non-Abuse
Claims and (y) as specified under any Final Order of the Bankruptcy Court approving an
Insurance Settlement Agreement; and (ii) the Settlement Trust shall have the sole and
exclusive authority at any time to terminate, or reduce or limit the scope of, the injunction
set forth in Article X.H of the Plan with respect to any Non-Settling Insurance Company,
in accordance with the Settlement Trust Documents, upon express written notice to such
Non-Settling Insurance Company, except that the Settlement Trust shall not have any
authority to terminate, reduce or limit the scope of the injunction herein with respect to
any Settling Insurance Company so long as, but only to the extent that, such Settling
Insurance Company complies fully with its obligations under any applicable Insurance
Settlement Agreement.
              c.     Reservations

       Notwithstanding anything to the contrary in Article X.H of the Plan, the Insurance
Entity Injunction shall not enjoin:

                    (i)    the rights of any Person to the treatment accorded them
       under the Plan, as applicable, including the rights of holders of Abuse Claims to
       assert such Claims, as applicable, in accordance with the Trust Distribution
       Procedures;

                     (ii)   the rights of any Person to assert any claim, debt, obligation,
       cause of action or liability for payment of Settlement Trust Expenses against the
       Settlement Trust;

                     (iii) the rights of the Settlement Trust to prosecute any action
       based on or arising from Insurance Policies;

                     (iv)    the rights of the Settlement Trust to assert any claim, debt,
       obligation, cause of action or liability for payment against an Insurance Company
       based on or arising from the Insurance Policies; or

                     (v)  the rights of any Insurance Company to assert any claim, debt,
       obligation, cause of action or liability for payment against any Non-Settling
       Insurance Company.

       5.     Injunction Against Interference with Plan

       Upon entry of the Confirmation Order, all holders of Claims and Interests shall be
precluded and enjoined from taking any actions to interfere with the implementation and
consummation of the Plan.

       6.     Releases

              a.     Releases by the Debtors and the Estates of the Released Parties

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, pursuant to section

                                            167
1123(b) of the Bankruptcy Code, for good and valuable consideration, the adequacy of
which is hereby confirmed, including the service of the Released Parties to facilitate and
implement the reorganization of the Debtors, as an integral component of the Plan, the
Debtors, Reorganized BSA, and the Estates shall, and shall be deemed to, expressly,
conclusively, absolutely, unconditionally, irrevocably, and forever release and discharge
each and all of the Released Parties of and from any and all Estate Causes of Action that
do not constitute Settlement Trust Causes of Action, any and all other Claims, Interests,
obligations, rights, demands, suits, judgments, damages, debts, remedies, losses and
liabilities of any nature whatsoever (including any derivative claims or Causes of Action
asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the
Estates), whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
contract, tort or otherwise, based on or relating to, or in any manner arising from, in
whole or in part, any act, omission, transaction, event, or other circumstance taking place
or existing on or before the Effective Date (including before the Petition Date) in
connection with or related to the Debtors, the Estates, their respective assets and
properties, the Chapter 11 Cases, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated by the Plan, the business or
contractual arrangements between one or both of the Debtors and any Released Party,
the restructuring of any Claim or Interest that is treated by the Plan before or during the
Chapter 11 Cases, any of the Plan Documents, or any related agreements, instruments,
and other documents created or entered into before or during the Chapter 11 Cases or
the negotiation, formulation, preparation or implementation thereof, the pursuit of
Confirmation, the administration and implementation of the Plan, the solicitation of votes
with respect to the Plan, the distribution of property under the Plan, or any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before
the Effective Date related or relating to the foregoing. Notwithstanding anything to the
contrary in the foregoing, the releases set forth in Article X.J.1 of the Plan shall not, and
shall not be construed to: (a) release any Released Party from Causes of Action arising
out of, or related to, any act or omission of a Released Party that is a criminal act or that
constitutes fraud, gross negligence or willful misconduct; or (b) release any post-Effective
Date obligations of any Person under the Plan Documents or any document, instrument,
or agreement executed to implement the Plan.

              b.     Releases by the Debtors and the Estates of Certain Avoidance
                     Actions

       As of the Effective Date, for good and valuable consideration, the adequacy of
which is hereby confirmed, including the service of Creditors’ Committee and its
members in their respective capacities as such in facilitating and implementing the
reorganization of the Debtors, as an integral component of the Plan, the Debtors,
Reorganized BSA, and the Estates shall, and shall be deemed to, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever release and discharge each and all
holders of General Unsecured Claims, Non-Abuse Litigation Claims, and Convenience
Claims of and from any and all Avoidance Actions.




                                             168
              c.      Releases by the Debtors and the Estates of the Local Councils and
                      the Contributing Chartered Organizations

       If the Plan is Confirmed as a Global Resolution Plan, then, in furtherance of the
Abuse Claims Settlement, on the Effective Date, for good and valuable consideration, the
adequacy of which is hereby confirmed, the Debtors, on their own behalf and as
representatives of their respective Estates, and Reorganized BSA, are deemed to
irrevocably and unconditionally, fully, finally, and forever waive, release, acquit, and
discharge each and all of the Local Councils and Contributing Chartered Organizations of
and from any and all claims, causes of action, suits, costs, debts, liabilities, obligations,
dues, sums of money, accounts, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, executions and demands
whatsoever, of whatever kind or nature (including, without limitation, those arising under
the Bankruptcy Code), whether known or unknown, suspected or unsuspected, in law or
in equity, which the Debtors, their Estates, or Reorganized BSA have, had, may have, or
may claim to have against any of the Local Councils and Contributing Chartered
Organizations with respect to any Abuse Claims (collectively, the “Scouting Released
Claims”).

              d.      Releases by Holders of Abuse Claims

         As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, pursuant to section
1123(b) of the Bankruptcy Code, for good and valuable consideration, the adequacy of
which is hereby confirmed, including the service of the Protected Parties to facilitate and
implement the reorganization of the Debtors and the settlements embodied in the Plan,
including the Abuse Claims Settlement, as an integral component of the Plan, and except
as otherwise expressly provided in the Plan or the Confirmation Order, to the maximum
extent permitted under applicable law, as such law may be extended subsequent to the
Effective Date, all holders of Abuse Claims shall, and shall be deemed to, expressly,
conclusively, absolutely, unconditionally, irrevocably, and forever discharge and release
each and all of the Protected Parties and their respective property and successors and
assigns of and from all Abuse Claims and any and all Claims and Causes of Action
whatsoever, whether known or unknown, asserted or unasserted, derivative or direct,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise,
whether for tort, fraud, contract, veil piercing or alter-ego theories of liability, successor
liability, contribution, indemnification, joint liability, or otherwise, arising from or related
in any way to such Abuse Claims.

              e.      Releases by Holders of Claims

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties to facilitate and implement the reorganization of the Debtors and the
settlements embodied in the Plan, as an integral component of the Plan, and except as
otherwise expressly provided in the Plan or the Confirmation Order, to the maximum
extent permitted under applicable law, as such law may be extended subsequent to the

                                              169
Effective Date, all Releasing Claim holders shall, and shall be deemed to, expressly,
conclusively, absolutely, unconditionally, irrevocably, and forever release and discharge
each and all of the Released Parties of and from any and all Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever (including any derivative claims or Causes of Action asserted or that
may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in
part, any act, omission, transaction, event, or other circumstance taking place or existing
on or before the Effective Date (including before the Petition Date) in connection with or
related to the Debtors, the Estates, their respective assets and properties, the Chapter
11 Cases, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated by the Plan, the business or contractual arrangements between
one or both of the Debtors and any Released Party, the restructuring of any Claim or
Interest that is treated by the Plan before or during the Chapter 11 Cases, any of the Plan
Documents, or any related agreements, instruments, and other documents created or
entered into before or during the Chapter 11 Cases or the negotiation, formulation,
preparation or implementation thereof, the pursuit of Confirmation, the administration
and implementation of the Plan, the solicitation of votes with respect to the Plan, the
distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date
related or relating to the foregoing; provided, however, that the releases set forth in
Article X.J.4 of the Plan shall not, and shall not be construed to: (a) release any Released
Party from Causes of Action arising out of, or related to, any act or omission of a
Released Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; (b) release any post-Effective Date obligations of any Person under the Plan
Documents or any document, instrument, or agreement executed to implement the Plan;
or (c) modify, reduce, impair, or otherwise affect the ability of any holder of an Allowed
Non-Abuse Litigation Claim to recover on account of such Allowed Claim in accordance
with Article III.B.9 of the Plan. Notwithstanding the foregoing or anything to the contrary
herein, with respect to holders of Allowed General Unsecured Claims or Allowed
Non-Abuse Litigation Claims, nothing in the Plan or the release set forth in Article X.J.4
of the Plan shall, or shall be construed to, release any claims or Causes of Action against
any Local Council, Chartered Organization, or Insurance Company.

       7.     Exculpation

       From and after the Effective Date, none of the Exculpated Parties shall have or
incur any liability to, or be subject to any right of action by, any Person for any act,
omission, transaction, event, or other circumstance occurring on or before the Effective
Date in connection with, relating to or arising out of the Chapter 11 Cases, the
negotiation of the Plan Documents, the Releases and Injunctions, the pursuit of
Confirmation of the Plan, the administration, consummation and implementation of the
Plan or the property to be Distributed under the Plan, or the management or operation of
the Debtors (except for any liability that results primarily from such Exculpated Party’s
gross negligence, bad faith or willful misconduct). In all respects, each and all such


                                            170
Exculpated Parties shall be entitled to rely upon the advice of counsel with respect to
their duties and responsibilities under, or in connection with, the matters referenced in
the preceding sentence. Notwithstanding the foregoing or any provision of the Plan to
the contrary, Sidley Austin shall not be an Exculpated Party with respect to any Claims
that Century asserts against Sidley Austin related to Sidley Austin’s representation of the
Debtors prior to the Petition Date.

       8.     Injunctions Related to Releases and Exculpation

              a.     Injunction Related to Releases

        As of the Effective Date, all holders of Claims that are the subject of Article X.J of
the Plan are, and shall be, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever stayed, restrained, prohibited, barred and enjoined from taking
any of the following actions against any Released Party or its property or successors or
assigns on account of or based on the subject matter of such Claims, whether directly or
indirectly, derivatively or otherwise: (a) commencing, conducting or continuing in any
manner, directly or indirectly, any suit, action or other proceeding (including any judicial,
arbitral, administrative or other proceeding) in any forum; (b) enforcing, attaching
(including, without limitation, any prejudgment attachment), collecting, or in any way
seeking to recover any judgment, award, decree, or other order; (c) creating, perfecting
or in any way enforcing in any matter, directly or indirectly, any Lien or Encumbrance;
and/or (d) setting off, seeking reimbursement or contributions from, or subrogation
against, or otherwise recouping in any manner, directly or indirectly, any amount against
any liability or obligation that is discharged under Article X.E or released under Article
X.J of the Plan; provided, however, that the injunctions set forth in Article X.L.1 of the
Plan shall not, and shall not be construed to, enjoin any holder of a Claim that is the
subject of Article X.J of the Plan from taking any action arising out of, or related to, any
act or omission of a Released Party that is a criminal act or that constitutes fraud, gross
negligence or willful misconduct.

              b.     Injunction Related to Exculpation

        As of the Effective Date, all holders of Claims that are the subject of Article X.K of
the Plan are, and shall be, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever stayed, restrained, prohibited, barred and enjoined from taking
any of the following actions against any Exculpated Party on account of or based on the
subject matter of such Claims, whether directly or indirectly, derivatively or otherwise:
(a) commencing, conducting or continuing in any manner, directly or indirectly, any suit,
action or other proceeding (including any judicial, arbitral, administrative or other
proceeding) in any forum; (b) enforcing, attaching (including any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or
other order; (c) creating, perfecting or in any way enforcing in any matter, directly or
indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E or released under Article X.J of the Plan.



                                             171
K.     I. Reservation of Rights

       Notwithstanding any other provision of the Plan to the contrary, no provision of Article X of
the Plan shall be deemed or construed to satisfy, discharge, release or enjoin claims by the
Settlement Trust, the Reorganized BSA, or any other Person, as the case may be, against (1) the
Settlement Trust for payment of Abuse Claims in accordance with the Trust Distribution
Procedures, (2) the Settlement Trust for the payment of Settlement Trust Expenses, or (3) any
Insurance Company that has not performed under an Insurance Policy or an Insurance Settlement
Agreement.

L.     J. Disallowed Claims

         On and after the Effective Date, the Debtors and Reorganized BSA shall be fully and finally
discharged of any and all liability or obligation on any and all Disallowed Claims, and any order
Disallowing a Claim that is not a Final Order as of the Effective Date solely because of a Person’s
right to move for reconsideration of such order pursuant to section 502 of the Bankruptcy Code or
Bankruptcy Rule 3008 shall nevertheless become and be deemed to be a Final Order on the
Effective Date.

M.     K. Indemnities

       1.      Indemnification Obligations

         Notwithstanding anything in the Plan to the contrary, each Indemnification Obligation shall
be assumed by Reorganized BSA effective as of the Effective Date, pursuant to sections 365 and
1123 of the Bankruptcy Code or otherwise, except for any Indemnification Obligation that is or is
asserted to be owed to or for the benefit of any Perpetrator. Subject to the foregoing sentence,
each Indemnification Obligation shall remain in full force and effect, shall not be modified, reduced,
discharged, impaired, or otherwise affected in any way, and shall survive Unimpaired and
unaffected, irrespective of when such obligation arose. For the avoidance of doubt, Article VI.J of
the Plan affects only the obligations of the Debtors and Reorganized BSA with respect to any
Indemnification Obligations owed to or for the benefit of past and present directors, officers,
employees, attorneys, accountants, investment bankers, and other professionals and agents of the
Debtors, and shall have no effect on nor in any way discharge or reduce, in whole or in part, any
obligation of any other Person owed to or for the benefit of such directors, officers, employees,
attorneys, accountants, investment bankers, and other professionals and agents of the Debtors.

        All Proofs of Claim filed on account of an Indemnification Obligation to a current or former
director, officer, or employee shall be deemed satisfied and expunged from the Claims Register as
of the Effective Date to the extent such Indemnification Obligation is assumed (or honored or
reaffirmed, as the case may be) pursuant to the Plan, without any further notice to or action, order,
or approval of the Bankruptcy Court.

       2.      1. Prepetition Indemnification and Reimbursement Obligations

       The respective obligations of the Debtors to indemnify and reimburse Persons who are or
were directors, officers or employees of the Debtors on the Petition Date or at any time thereafter
up to and including the Effective Date, against and for any obligations pursuant to the bylaws,


                                                 172
applicable state or non-bankruptcy law, or specific agreement or any combination of the foregoing,
shall, except with respect to any Perpetrator: (a) survive Confirmation of the Plan and remain
unaffected thereby; (b) be assumed by Reorganized BSA as of the Effective Date; and (c) not be
discharged under section 1141 of the Bankruptcy Code, irrespective of whether indemnification or
reimbursement is owed in connection with any event occurring before, on or after the Petition Date.
In furtherance of, and to implement the foregoing, as of the Effective Date, Reorganized BSA shall
obtain and maintain in full force insurance for the benefit of each and all of the above-indemnified
directors, officers and employees, at levels no less favorable than those existing as of the date of
entry of the Confirmation Order, and for a period of no less than three (3) years following the
Effective Date.

        3.      2. Plan Indemnity

        In addition to the matters set forth above and not by way of limitation thereof, Reorganized
BSA shall indemnify and hold harmless all Persons who are or were officers or directors of the
Debtors on the Petition Date or at any time thereafter up to and including the Effective Date on
account of and with respect to any claim, cause of action, liability, judgment, settlement, cost or
expense (including attorneys’ fees) on account of claims or Causes of Action threatened or
asserted by any third party against such officers or directors that seek contribution, indemnity,
equitable indemnity, or any similar claim, based upon or as the result of the assertion of primary
claims against such third party by any representative of the Debtors’ Estates.

        4.      3. Limitation on Indemnification

        Notwithstanding anything to the contrary set forth in the Plan or elsewhere, neither the
Debtors, Reorganized BSA, the Local Councils, nor the Contributing Chartered Organizations, as
applicable, shall be obligated to indemnify or hold harmless any Person for any claim, cause of
action, liability, judgment, settlement, cost or expense that results primarily from (i) such Person’s
bad faith, gross negligence or willful misconduct or (ii) an Abuse Claim.

N.      L. The Official Committees and the Future Claimants’ Representative

         Except as otherwise described in the Settlement Trust Documents with respect to the
Future Claimants’ Representative, the Official Committees and the Future Claimants’
Representative shall continue in existence until the Effective Date, and after the Effective Date for
the limited purposes of: prosecuting requests for payment of Professional Fee Claims for services
rendered and reimbursement of expenses incurred prior to the Effective Date. The Debtors shall
pay the reasonable fees and actual and necessary expenses incurred by the Official Committees
and the Future Claimants’ Representative up to the Effective Date, and after the Effective Date
solely for the purposes set forth in the preceding sentence, in accordance with the Compensation
Procedures Order, the Fee Examiner Order, and the terms of the Plan, including Article II of the
Plan. As of the Effective Date, the members of the Creditors’ Committee shall be released and
discharged from all further authority, duties, responsibilities, liabilities, and obligations involving the
Chapter 11 Cases. Upon the closing of the Chapter 11 Cases, the Official Committees shall be
dissolved. Neither the Debtors nor Reorganized BSA have any obligation to pay fees or expenses
of any Professional retained by the Official Committees or the Future Claimants’ Representative
that are earned or incurred before the Effective Date to the extent such fees or expenses (or any
portion thereof) qualify as Settlement Trust Expenses, in which case such fees and expenses (or the


                                                   173
applicable portion thereof) shall be paid by the Settlement Trust in accordance with the Settlement
Trust Documents.

O.      M. Retention of Jurisdiction

         Until the Chapter 11 Cases are closed, the Bankruptcy Court shall retain the fullest and
most extensive jurisdiction that is permissible, including the jurisdiction necessary to ensure that the
purposes and intent of the Plan are carried out. Except as otherwise provided in the Plan or the
Settlement Trust Agreement, the Bankruptcy Court shall retain jurisdiction to hear and determine all
Claims against and Interests in the Debtors, and to adjudicate and enforce the Insurance Actions,
the Settlement Trust Causes of Action, and all other Causes of Action which may exist on behalf of
the Debtors. Nothing contained herein shall prevent Reorganized BSA or the Settlement Trust, as
applicable, from taking such action as may be necessary in the enforcement of any Estate Cause of
Action, Insurance Action, Settlement Trust Cause of Action, or other Cause of Action which the
Debtors have or may have and which may not have been enforced or prosecuted by the Debtors,
which actions or other Causes of Action shall survive Confirmation of the Plan and shall not be
affected thereby except as specifically provided herein. Nothing contained herein concerning the
retention of jurisdiction by the Bankruptcy Court shall be deemed to be a finding or conclusion that
(1) the Bankruptcy Court in fact has jurisdiction with respect to any Insurance Action, (2) any such
jurisdiction is exclusive with respect to any Insurance Action, or (3) abstention or dismissal of any
Insurance Action pending in the Bankruptcy Court or the District Court as an adversary proceeding
is or is not advisable or warranted, so that another court can hear and determine such Insurance
Action(s). Any court other than the Bankruptcy Court that has jurisdiction over an Insurance
Action shall have the right to exercise such jurisdiction.

        1.      General Retention

         Following Confirmation of the Plan, the administration of the Chapter 11 Cases will continue
until the Chapter 11 Cases are closed by a Final Order of the Bankruptcy Court. The Bankruptcy
Court shall also retain jurisdiction for the purpose of classification of any Claims and the
re-examination of Claims which have been Allowed for purposes of voting, and the determination of
such objections as may be filed with the Bankruptcy Court with respect to any Claims. The failure
by the Debtors or Reorganized BSA to object to, or examine, any Claim for the purposes of voting,
shall not be deemed a waiver of the rights of the Debtors, Reorganized BSA, or the Settlement
Trust, as the case may be, to object to or reexamine such Claim in whole or part.

        2.      Specific Purposes

        In addition to the foregoing, the Bankruptcy Court shall retain jurisdiction, as enumerated in
Article XI.C of the Plan, over all matters arising out of, or relating to, the Chapter 11 Cases and the
Plan, including jurisdiction to:

                (a)     modify the Plan after Confirmation pursuant to the provisions of the
                        Bankruptcy Code and the Bankruptcy Rules;

                (b)     correct any defect, cure any omission, reconcile any inconsistency or make
                        any other necessary changes or modifications in or to the Plan, the Trust
                        Documents or the Confirmation Order as may be necessary to carry out the


                                                  174
      purposes and intent of the Plan, including the adjustment of the date(s) of
      performance in the Plan in the event the Effective Date does not occur as
      provided herein so that the intended effect of the Plan may be substantially
      realized thereby;

(c)   assure performance by the Settlement Trust and the Disbursing Agent of
      their respective obligations to make distributions under the Plan;

(d)   enforce and interpret the terms and conditions of the Plan, the Plan
      Documents, the Settlement Trust Documents, and any Insurance Settlement
      Agreements;

(e)   enter such orders or judgments, including injunctions (a) as are necessary to
      enforce the title, rights and powers of Reorganized BSA, and the Settlement
      Trust, and (b) to execute, implement, or consummate the provisions of the
      Plan, the Confirmation Order, and all contracts, instruments, releases and
      other agreements or documents created in connection with the Plan or the
      Confirmation Order, and (c) as are necessary to enable holders of Claims to
      pursue their rights against any Person that may be liable therefor pursuant to
      applicable law or otherwise;

(f)   hear and determine any and all motions, adversary proceedings, contested or
      litigated matters, and any other matters and grant or deny any applications
      involving the Debtors that may be pending on the Effective Date (which
      jurisdiction shall be non-exclusive as to any such non-core matters);

(g)   hear and determine any motions or contested matters involving taxes, tax
      refunds, tax attributes, tax benefits and similar or related matters, including
      without limitation contested matters arising on account of transactions
      contemplated by the Plan, or relating to the period of administration of the
      Chapter 11 Cases;

(h)   hear and determine all applications for compensation of Professionals and
      reimbursement of expenses under sections 328, 330, 331, or 503(b) of the
      Bankruptcy Code;

(i)   hear and determine any Causes of Action arising during the period from the
      Petition Date to the Effective Date, or in any way related to the Plan or the
      transactions contemplated hereby, against the Debtors, Reorganized BSA,
      the Settlement Trust, and their respective Representatives;

(j)   determine any and all motions for the rejection, assumption or assignment of
      Executory Contracts or Unexpired Leases and the Allowance of any Claims
      resulting therefrom;

(k)   hear and determine such other matters and for such other purposes as may
      be provided in the Confirmation Order;



                                175
(l)   hear and determine the Allowance and/or Disallowance of any Claims,
      including Administrative Expense Claims, against or Interests in the Debtors
      or their Estates, including any objections to any such Claims or Interests, and
      the compromise and settlement of any Claim, including Administrative
      Expense Claims, against or Interest in the Debtors or their Estates;

(m)   hear and resolve disputes concerning any reserves under the Plan or the
      administration thereof;

(n)   hear and determine all questions and disputes regarding title to the assets of
      the Debtors or their Estates, or the Settlement Trust;

(o)   enter and implement such orders as are necessary or appropriate if the
      Confirmation Order is for any reason or in any respect modified, stayed,
      reversed, revoked or vacated, or if distributions pursuant to the Plan or under
      the Settlement Trust Documents are enjoined or stayed;

(p)   hear and determine all questions and disputes regarding, and to enforce, the
      Abuse Claims Settlement;

(q)   hear and determine the Insurance Actions, any Settlement Trust Cause of
      Action and any similar claims, Causes of Action or rights of the Settlement
      Trust to construe and take any action to enforce any Insurance Policy, and
      to issue such orders as may be necessary for the execution, consummation
      and implementation of any Insurance Policy, and to determine all questions
      and issues arising thereunder; provided, that such retention of jurisdiction
      shall not constitute a waiver of any right of a Non-Settling Insurance
      Company to seek to remove or withdraw the reference of any Insurance
      Action filed after the Effective Date;

(r)   hear and determine any other matters related hereto, including the
      implementation and enforcement of all orders entered by the Bankruptcy
      Court in the Chapter 11 Cases;

(s)   resolve any disputes concerning whether a Person had sufficient notice of
      the Chapter 11 Cases, the Disclosure Statement, any solicitation conducted
      in connection with the Chapter 11 Cases, the Bar Date established in the
      Chapter 11 Cases, or any deadline for responding or objecting to a Cure
      Amount, in each case, for the purpose of determining whether a Claim or
      Interest is discharged hereunder or for any other purpose;

(t)   enter in aid of implementation of the Plan such orders as are necessary,
      including, but not limited to, the implementation and enforcement of the
      Injunctions, Releases, and Discharges described herein;

(u)   if the Plan is Confirmed as a Global Resolution Plan, hear and determine any
      questions and disputes pertaining to, and to enforce, the Abuse Claims
      Settlement, including the Contributing Chartered Organization Settlement


                               176
                       Contribution, the Local Council Settlement Contribution, and the Hartford
                       Settlement Contribution;

               (v)     hear and determine any questions and disputes pertaining to, and to enforce,
                       the JPM / Creditors’ Committee Settlement;

               (w)     enter a Final Order or decree concluding or closing the Chapter 11 Cases;
                       and

               (x)     to enter and implement such orders as may be necessary or appropriate if
                       any aspect of the Plan, the Settlement Trust, or the Confirmation Order is,
                       for any reason or in any respect, determined by a court to be inconsistent
                       with, to violate, or insufficient to satisfy any of the terms, conditions, or other
                       duties associated with any Insurance Policies; provided, however, that
                       (a) such orders shall not impair the Insurance Coverage Defenses or the
                       rights, claims, or defenses, if any, of any Insurance Company that are set
                       forth or provided for in the Plan, the Plan Documents, the Confirmation
                       Order, or any other Final Orders entered in the Debtors’ Chapter 11 Cases,
                       (b) this provision does not, in and of itself, grant this Court jurisdiction to hear
                       and decide disputes arising out of or relating to the Insurance Policies, and
                       (c) all interested parties, including any Insurance Company, reserve the right
                       to oppose or object to any such motion or order seeking such relief.

        As of the Effective Date, notwithstanding anything in Article XI of the Plan to the contrary,
the Restated Debt and Security Documents and any documents related thereto shall be governed by
the jurisdictional provisions thereof and the Bankruptcy Court shall not retain jurisdiction with
respect thereto.

       3.      Courts of Competent Jurisdiction

        To the extent that the Bankruptcy Court is not permitted under applicable law to preside
over any of the foregoing matters, the reference to the “Bankruptcy Court” in Article XI of the
Plan shall be deemed to be replaced by the “District Court.” If the Bankruptcy Court abstains from
exercising, or declines to exercise, jurisdiction or is otherwise without jurisdiction over any matter
arising out of the Plan, such abstention, refusal, or failure of jurisdiction shall have no effect upon
and shall not control, prohibit, or limit the exercise of jurisdiction by any other court having
competent jurisdiction with respect to such matter.

P.     N. Miscellaneous Provisions

       1.      Closing of Chapter 11 Cases

       After each Chapter 11 Case has been fully administered, Reorganized BSA shall file with
the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any applicable order of
the Bankruptcy Court to close such Chapter 11 Case.




                                                  177
       2.      Amendment or Modification of the Plan

               (a)     Plan Modifications. The Debtors reserve the right, in accordance with the
       Bankruptcy Code and the Bankruptcy Rules, to amend or modify the Plan prior to the entry
       of the Confirmation Order, including amendments or modifications to satisfy section 1129(b)
       of the Bankruptcy Code, and after entry of the Confirmation Order, the Debtors may, upon
       order of the Bankruptcy Court, amend, modify or supplement the Plan in the manner
       provided for by section 1127 of the Bankruptcy Code or as otherwise permitted by law, in
       each case without additional disclosure pursuant to section 1125 of the Bankruptcy Code
       unless section 1127 of the Bankruptcy Code requires additional disclosure. In addition, after
       the Confirmation Date, so long as such action does not materially and adversely affect the
       treatment of holders of Allowed Claims pursuant to the Plan, the Debtors may remedy any
       defect or omission or reconcile any inconsistencies in the Plan or the Confirmation Order
       with respect to such matters as may be necessary to carry out the purposes or effects of
       the Plan, and any holder of a Claim that has accepted the Plan shall be deemed to have
       accepted the Plan as amended, modified, or supplemented. All amendments to the Plan (a)
       must be reasonably acceptable to JPM and the Creditors’ Committee to the extent they
       pertain to the treatment of the 2010 Credit Facility Claims, the 2019 RCF Claims, the 2010
       Bond Claims, or the 2012 Bond Claims (in the case of JPM) or Convenience Claims,
       General Unsecured Claims, or Non-Abuse Litigation Claims (in the case of the Creditors’
       Committee) and (b) shall not be inconsistent with the terms of the Hartford Insurance
       Settlement Agreement (except as provide in Section III.I of such agreement).
              (b)     Other Amendments. Before the Effective Date, the Debtors may make
       appropriate technical adjustments and modifications to the Plan and the documents
       contained in the Plan Supplement without further order or approval of the Bankruptcy
       Court.
       3.      Revocation or Withdrawal of the Plan

        The Debtors reserve the right to revoke or withdraw the Plan prior to the Effective Date.
If the Plan has been revoked or withdrawn prior to the Effective Date, or if Confirmation of the
Plan or the occurrence of the Effective Date does not occur, then: (1) the Plan shall be null and
void in all respects; (2) any settlement or compromise embodied in the Plan (including the fixing or
limiting to an amount any Claim or Interest or Class of Claims or Interests), assumption of
executory contracts or unexpired leases affected by the Plan, and any document or agreement
executed pursuant to the Plan, including the Settlement Trust Documents, shall be deemed null and
void; and (3) nothing contained in the Plan shall (i) constitute a waiver or release of any Claim
against, or any Interest in, the Debtors or any other Person; (ii) prejudice in any manner the rights
of the Debtors or any other Person; or (iii) constitute an admission of any sort by the Debtors or
any other Person.

       4.      Request for Expedited Determination of Taxes

       The Debtors and Reorganized BSA, as applicable, shall have the right to request an
expedited determination under section 505(b) of the Bankruptcy Code with respect to tax returns




                                                178
filed, or to be filed, for any and all taxable periods ending after the Petition Date to and including the
Effective Date.

        5.      Non-Severability of Plan Provisions

        If, before the entry of the Confirmation Order, any term or provision of the Plan is held by
the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request of
the Debtors, shall have the power to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such term or provision shall then be
applicable as altered or interpreted. Notwithstanding any such holding, alteration, or interpretation,
the remainder of the terms and provisions of the Plan will remain in full force and effect and will in
no way be affected, impaired or invalidated by such holding, alteration, or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and
provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing, is
(1) valid and enforceable pursuant to its terms, (2) integral to the Plan and may not be deleted or
modified without the consent of the Debtors or Reorganized BSA (as the case may be), and (3)
nonseverable and mutually dependent.

        6.      Notices

        All notices, requests, and demands to or upon the Debtors or Reorganized BSA to be
effective shall be in writing (including by email transmission) and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when actually delivered,
addressed as follows:

                       Boy Scouts of America
                       1325 W. Walnut Hill Lane
                       Irving, Texas 75015
                       Attn: Steven McGowan, General Counsel
                       Email: Steve.McGowan@scouting.org

                       with copies to:

                       White & Case LLP
                       1221 Avenue of the Americas
                       New York, New York 10020
                       Attn: Jessica C. Lauria
                       Email: jessica.lauria@whitecase.com

                       – and –

                       White & Case LLP
                       111 South Wacker Drive, Suite 5100
                       Chicago, Illinois 60606
                       Attn: Michael C. Andolina
                       Matthew E. Linder
                       Email: mandolina@whitecase.com

                                                   179
                                mlinder@whitecase.com

                      – and –

                      Morris, Nichols, Arsht & Tunnell LLP
                      1201 North Market Street, 16th Floor
                      P.O. Box 1347
                      Wilmington, Delaware 19899-1347
                      Attn: Derek C. Abbott
                      Email: dabbott@morrisnichols.com

       7.      Notices to Other Persons

        After the occurrence of the Effective Date, Reorganized BSA has authority to send a
notice to any Person providing that to continue to receive documents pursuant to Bankruptcy Rule
2002, such Person must file a renewed request to receive documents pursuant to Bankruptcy Rule
2002; provided, however, that the U.S. Trustee need not file such a renewed request and shall
continue to receive documents without any further action being necessary. After the occurrence of
the Effective Date, Reorganized BSA is authorized to limit the list of Persons receiving documents
pursuant to Bankruptcy Rule 2002 to the U.S. Trustee and those Persons that have filed such
renewed requests.

       8.      Governing Law

        Except to the extent that the Bankruptcy Code or other federal law is applicable, or to the
extent an exhibit hereto or a schedule in the Plan Supplement or any other Plan Document provides
otherwise, the rights, duties, and obligations arising under the Plan shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof; provided, however, that governance matters
relating to Reorganized BSA shall be governed by the laws of the District of Columbia.

       9.      Immediate Binding Effect

       Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan (including the Plan Supplement) shall be
immediately effective and enforceable and deemed binding upon and inure to the benefit of any
Person named or referred to in the Plan and the successors and assigns of such Person.

       10.     Timing of Distributions or Actions

       In the event that any payment, Distribution, act or deadline under the Plan is required to be
made or performed or occurs on a day that is not a Business Day, then such payment, Distribution,
act or deadline shall be deemed to occur on the next succeeding Business Day, but if so made,
performed or completed by such next succeeding Business Day, shall be deemed to have been
completed or to have occurred as of the required date.




                                                180
        11.     Deemed Acts

       Whenever an act or event is expressed under the Plan to have been deemed done or to
have occurred, it shall be deemed to have been done or to have occurred by virtue of the Plan or
the Confirmation Order without any further act by any Person.

        12.     Entire Agreement

         The Plan Documents set forth the entire agreement and undertakings relating to the subject
matter thereof and supersede all prior discussions, negotiations, understandings and documents. No
Person shall be bound by any terms, conditions, definitions, warranties, understandings, or
representations with respect to the subject matter hereof, other than as expressly provided for in the
Plan or the other Plan Documents or as may hereafter be agreed to by the affected parties in
writing.

        13.     Plan Supplement

        Any and all exhibits, lists, or schedules referred to herein but not filed with the Plan shall be
contained in the Plan Supplement to be filed with the Clerk of the Bankruptcy Court prior to the
Confirmation Hearing on the Plan, and such Plan Supplement is incorporated into and is part of the
Plan as if set forth in full herein. The Plan Supplement will be available for inspection in the office
of the Clerk of the Bankruptcy Court during normal court hours, at the website maintained by the
Notice and Claims Agent (https://omniagentsolutions.com/BSA), and at the Bankruptcy Court’s
website (ecf.deb.uscourts.gov).

        14.     Withholding of Taxes

        The Disbursing Agent, the Settlement Trust or any other applicable withholding agent, as
applicable, shall withhold from any assets or property distributed under the Plan any assets or
property which must be withheld for foreign, federal, state and local taxes payable with respect
thereto or payable by the Person entitled to such assets to the extent required by applicable law.

        15.     Payment of Quarterly Fees

        All Quarterly Fees due and payable prior to the Effective Date shall be paid on or before
the Effective Date. The Reorganized Debtors shall pay all such fees that arise after the Effective
Date, but before the closing of the Chapter 11 Cases, and shall comply with all applicable statutory
reporting requirements.

        16.     Duty to Cooperate

        Nothing in the Plan, the other Plan Documents or the Confirmation Order shall relieve (by
way of injunction or otherwise) any Person that is or claims to be entitled to indemnity under an
Insurance Policy from any duty to cooperate that may be required by any such Insurance Policy or
under applicable law with respect to the defense and/or settlement of any Claim for which coverage
is sought under such Insurance Policy. To the extent that any Person incurs costs in satisfying such




                                                  181
duty to cooperate with respect to Abuse Claims, the Settlement Trust shall reimburse Person for all
such reasonable out-of-pocket expenses.

       17.     Effective Date Actions Simultaneous

        Unless the Plan or the Confirmation Order provides otherwise, actions required to be taken
on the Effective Date shall take place and be deemed to have occurred simultaneously, and no such
action shall be deemed to have occurred prior to the taking of any other such action.

       18.     Consent to Jurisdiction

        Upon default under the Plan, Reorganized BSA, the Settlement Trust, the Settlement
Trustee, the Official Committees, the Future Claimants’ Representative, and the Protected Parties,
or any successor thereto, respectively, consent to the jurisdiction of the Bankruptcy Court, and
agree that it shall be the preferred forum for all proceedings relating to any such default.

       19.     Nonoccurrence of Effective Date; Bankruptcy Code Section 365(d)(4)

       If the Effective Date fails to occur, the Bankruptcy Court shall retain jurisdiction with
respect to any request to further extend the deadline for assuming or rejecting Unexpired Leases
under section 365(d)(4) of the Bankruptcy Code.

            ARTICLE VII. THE SETTLEMENT TRUST AND TRUST DISTRIBUTION
                                   PROCEDURES

A.     The Settlement Trust

       1.      Establishment and Purpose of the Settlement Trust

         The Settlement Trust shall be established on the Effective Date irrespective of whether the
Plan is Confirmed as a Global Resolution Plan or a BSA Toggle Plan. The Settlement Trust shall
be administered and implemented by the Settlement Trustee as provided in the Trust Documents.
The purposes of the Settlement Trust shall be to assume liability for all Abuse Claims, to hold,
preserve, maximize and administer the Settlement Trust Assets, and to direct the processing,
liquidation and payment of all compensable Abuse Claims in accordance with the Settlement Trust
Documents. The Settlement Trust Assets include,




                                                182
       a.      if the Plan is Confirmed as a Global Resolution Plan: (i) the BSA Settlement Trust
               Contribution; (ii) the Local Council Settlement Contribution; (iii) the Chartered
               Organization Settlement Contribution; and (iv) any and all other funds, proceeds or
               other consideration otherwise contributed to the Settlement Trust pursuant to the
               Plan or the Confirmation Order or other Final Order of the Bankruptcy Court.

       b.      if the Plan is Confirmed as a BSA Toggle Plan: (i) the BSA Settlement Trust
               Contribution; and (ii) any and all other funds, proceeds or other consideration
               otherwise contributed to the Settlement Trust pursuant to the Plan or the
               Confirmation Order or other Final Order of the Bankruptcy Court. For the
               avoidance of doubt, except as may be provided in any Insurance Settlement
               Agreement, if the Plan is Confirmed as a BSA Toggle Plan, the insurance rights of
               any Person that is not a Protected Party are expressly reserved for such Person,
               and the Plan Documents shall not, and shall not be deemed to, transfer, grant, or
               assign such rights to the Settlement Trust.

        The Settlement Trust shall resolve Abuse Claims in accordance with the Settlement Trust
Documents in such a way that the holders of Abuse Claims are treated equitably and reasonably in
light of the finite assets available to satisfy such Claims. From and after the Effective Date, the
Abuse Claims shall be channeled to the Settlement Trust pursuant to the Channeling Injunction set
forth in Article X.F of the Plan and may be asserted only and exclusively against the Settlement
Trust.

       In the event of a conflict between the terms or provisions of the Plan and the Settlement
Trust Documents, the terms of the Plan shall control.

       2.      Transfer of Claims to the Settlement Trust

         On the Effective Date, or as otherwise provided in the Plan, and without further action of
any Person, the Settlement Trust shall assume the liabilities, obligations, and responsibilities of the
Protected Parties for all Abuse Claims, financial or otherwise. These assumptions by the
Settlement Trust shall not affect (a) the application of the Discharge Injunction or the Channeling
Injunction or (b) any Non-Settling Insurance Company’s obligation under any Insurance Policy that
is not the subject of an Insurance Settlement Agreement.

        Except as otherwise expressly provided in the Plan, the Settlement Trust Agreement, or the
Trust Distribution Procedures, the Settlement Trust shall have control over the Settlement Trust
Causes of Action and the Insurance Actions, and the Settlement Trust shall thereby become the
Estate Representative pursuant to section 1123(b)(3)(B) of the Bankruptcy Code with the exclusive
right (except as otherwise provided in Article IV.D.5 of the Plan) to enforce each of the Settlement
Trust Causes of Action and the Insurance Actions, and the proceeds of the recoveries on any of
the Settlement Trust Causes of Action or the Insurance Actions shall be deposited in and become
the property of the Settlement Trust, and the Settlement Trust shall have the right to enforce the
Plan and any of the other Plan Documents (including the CooperationDocument Agreement)
according to their respective terms, including the right to receive the Settlement Trust Assets as
provided in the Plan; provided, however, that (a) the Settlement Trust shall have no other rights
against the Protected Parties except to enforce the Plan and any of the other Plan Documents; (b)
the Settlement Trust Causes of Action and the Insurance Actions shall not include any Claims or


                                                 183
Interests fully and finally released, compromised, or settled pursuant to the Plan or any Plan
Documents, including if the Plan is Confirmed as a Global Resolution Plan, any Claims against
Hartford released, compromised and settled under the Hartford Insurance Settlement Agreement;
and (c) for the avoidance of doubt, the Settlement Trust Causes of Action and the Insurance
Actions do not include any rights of the Protected Parties arising under the Channeling Injunction or
any of the Injunctions, Releases, or Discharges granted under the Plan and the Confirmation Order.

       3.      Transfer of Settlement Trust Assets to the Settlement Trust

        On the Effective Date, subject to Article IV.D.2 of the Plan, all right, title, and interest in
and to the Settlement Trust Assets and any proceeds thereof shall be automatically, and without
further act or deed, transferred to, vested in, and assumed by the Settlement Trust free and clear of
all Encumbrances or Claims or other interests of any Person, subject to the Channeling Injunction
and other provisions of the Plan.

        To the extent any of the Settlement Trust Assets are not transferred to the Settlement Trust
by operation of law on the Effective Date pursuant to the Plan, then when such assets accrue or
become transferable subsequent to the Effective Date, they shall automatically and immediately
transfer to the Settlement Trust free and clear of all Encumbrances and Claims or other interests of
any Person, subject to the Channeling Injunction and other provisions of the Plan. To the extent
that any action of a Protected Party is required to effectuate such transfer, such Protected Party
shall promptly transfer, assign, and contribute, such remaining Settlement Trust Assets to the
Settlement Trust. In the event a Protected Party breaches any obligation contained in this section,
the Settlement Trust will have no adequate remedy at law and shall be entitled to preliminary and
permanent declaratory and injunctive relief. Article IV.D.2 of the Plan applies, without limitation, to
(a) that portion of the Local Council Settlement Contribution required to be contributed to the
Settlement Trust after the Effective Date, if the Plan is Confirmed as a Global Resolution Plan, and
(b) the transfer to the Settlement Trust of the Warehouse and Distribution Center, subject to the
Leaseback Requirement.

       4.      The Settlement Trust Distribution Procedures

        On the Effective Date, the Settlement Trust shall implement the applicable Trust
Distribution Procedures (the “TDP”) in accordance with the terms of the Settlement Trust
Agreement. From and after the Effective Date, the Settlement Trustee shall have the authority to
administer, amend, supplement, or modify the TDPTrust Distribution Procedures solely in
accordance with the terms thereof and the Settlement Trust Agreement.

       5.      The Settlement Trust Agreement

         The Settlement Trust is formed through the Settlement Trust Agreement, executed by and
between BSA and the Settlement Trustee. The Settlement Trust Agreement describes and dictates
the purpose, scope, function, and funding of the Settlement Trust. Namely, the Settlement Trust
Agreement provides that the Settlement Trust is (i) to assume the liability for all Abuse Claims, (ii)
to hold, preserve, maximize and administer the Settlement Trust Assets, (iii) to direct the processing,
liquidation, and payment of all compensable Abuse Claims, and (iv) resolve Abuse Claims in
accordance with the Settlement Trust Documents in such a way that the holders of Abuse Claims
are treated equitably and reasonably. Settlement Trust Agreement § 1.2. The Settlement Trust


                                                 184
Agreement provides that the Settlement Trust will be funded through irrevocable transfers of the
Settlement Trust Assets, in addition to, without limitation, proceeds received from the Settling
Insurance Companies. Settlement Trust Agreement § 3.1. The Settlement Trust Agreement also
provides for the potential formation of a litigation sub-trust (the Litigation Trust) if necessary under
applicable law to pursue litigation in order to further fund the Settlement Trust for the benefit of
Abuse Claim holders. Settlement Trust Agreement § 2.1.

          To operate the Settlement Trust, the Settlement Trust Agreement appoints a Settlement
Trustee and enumerates the Settlement Trustee’s powers, duties, and limitations. These include,
among others: the power to distribute assets of the Settlement Trust to holders of Abuse Claims
pursuant to the terms and conditions and the procedures for distributions established in the
TDPTrust Distribution Procedures; to assist the Litigation Trustee prosecute Settlement Trust
Causes of Action, the Insurance Actions, and the Insurance Coverage Actions on behalf of holders
of Abuse Claims; to enforce the Settlement Trust’s rights in the Settlement Trust Assets, including
through judicial proceedings or bankruptcy/insolvency proceedings; and to make, sign, execute,
acknowledge, and deliver any documents that may be necessary or appropriate to effectuate the
purposes of the Settlement Trust or to maintain and administer the Settlement Trust. Settlement
Trust Agreement § 4.1. The Settlement Trustee is required under the Settlement Trust Agreement
to consult with a Settlement Trust Advisory Committee on matters related to development of a
questionnaire for Abuse Claims submissions, Abuse Claims valuations, valuations of Settlement
Trust Assets at intervals set forth in the TDPTrust Distribution Procedures, appropriate
percentages of Abuse Claim values for distributions under the TDPTrust Distribution Procedures,
initiation and settlement of litigation against insurers, amendments or modifications to the Settlement
Trust Agreement or the TDPTrust Distribution Procedures, and termination of the Settlement Trust
or Litigation Trust. Settlement Trust Agreement § 1.6(b)-(c).

         In line with the Settlement Trust’s objective, the Settlement Trust Agreement mandates that
the Settlement Trust qualify as a “qualified settlement fund” within the meaning of § 468B of the
Tax Code and § 468B’s associated regulations. Settlement Trust Agreement § 10. To accomplish
this, the Settlement Trust Agreement obligates the Settlement Trustee to take all reasonable steps to
ensure that the Settlement Trust qualifies as, and remains, a “qualified settlement fund.” Settlement
Trust Agreement § 10.1. This includes authorizing the Settlement Trustee to take all actions it
deems reasonably necessary to ensure that the Settlement Trust is treated as such. Settlement
Trust Agreement § 10.5.

        Lastly, the Settlement Trust Agreement sets forth the Settlement Trust’s termination and
associated procedures. Specifically, the Settlement Trust terminates upon the completion of the
Settlement Trustee’s administration and distribution of the Settlement Trust Assets and with the
Bankruptcy Court’s entry of a final order approving the termination of the Settlement Trust, but in
no event later than the tenth (10th) anniversary of the Effective Date. Settlement Trust Agreement
§ 5.1. Upon termination of the Settlement Trust, the Settlement Trustee will pay all fees and
expenses of the Settlement Trust and distribute all remaining assets to a charity chosen by the
BSA. Settlement Trust Agreement § 5.3.

        6.      Discharge of Liabilities to Holders of Abuse Claims

       Except as provided in the Plan, the transfer to, vesting in and assumption by the Settlement
Trust of the Settlement Trust Assets as contemplated by the Plan shall, as of the Effective Date,

                                                  185
discharge all obligations and liabilities of and bar any recovery or action against the Protected
Parties for or in respect of all Abuse Claims, including all Indirect Abuse Claims (and the
Confirmation Order shall provide for such discharge). The Settlement Trust shall, as of the
Effective Date, assume sole and exclusive responsibility and liability for all Abuse Claims and such
Claims shall be paid by the Settlement Trust from the Settlement Trust Assets or as otherwise
directed in the Settlement Trust Documents.

        7.      Imposition of Channeling Injunction

         From and after the Effective Date, all Abuse Claims shall be subject to the Channeling
Injunction pursuant to section 105(a) of the Bankruptcy Code and the provisions of the Plan and the
Confirmation Order. From and after the Effective Date, the Protected Parties shall not have any
obligation with respect to any liability of any nature or description arising out of, relating to, or in
connection with any Abuse Claims.

        8.      Insurance Assignment

         As of the Effective Date, the Insurance Assignment shall be completed, which includes an
assignment and transfer of (a) the Insurance Actions, (b) the Insurance Action Recoveries, (c) the
Insurance Settlement Agreements, (d) the Insurance Coverage, and (e) all other rights or
obligations under or with respect to the Insurance Policies (but not the policies themselves). The
Insurance Assignment does not include any rights or obligations under or with respect to any
Insurance Policies that are the subject of an Insurance Settlement Agreement.

        Moreover, the Insurance Assignment shall not, and shall not be deemed to, transfer, grant,
or assign to the Settlement Trust any insurance rights of any Person that pertain to any Insured
Non-Abuse Claims. The insurance rights of any Person that pertain to Insured Non-Abuse Claims
are expressly reserved for the such Persons, and the Plan Documents shall not, and shall not be
deemed to, transfer, grant, or assign such rights to the Settlement Trust.

         Notwithstanding the Insurance Assignment, with respect to any Specified Insurance Policy,
and except as may otherwise be provided in an Insurance Settlement Agreement, the right of the
Debtors and Reorganized BSA (and any other named or additional insureds under such Specified
Insurance Policy) are expressly reserved to (a) tender any Insured Non-Abuse Claims to the
Specified Insurance Policies and (b) access the limits of liability of the Specified Insurance Policies
to settle or otherwise resolve Insured Non-Abuse Claims. Further, the Settlement Trust cannot
settle, compromise, or otherwise resolve any rights, duties, or obligations under the Specified
Insurance Policies without the express written consent and approval of the Debtors or Reorganized
BSA (and any other named or additional insureds under such Specified Insurance Policy), as
applicable, and the Creditors’ Committee, prior to its dissolution. Nonetheless, the Settlement Trust
shall have the same rights, if any, as the Protected Parties with respect to any Specified Insurance
Policy insofar as the Settlement Trust may (i) tender Abuse Claims to the Specified Insurance
Policies and (ii) access the limits of liability of the Specified Insurance Policies to pay Abuse Claims
pursuant to the Trust Distribution Procedures.




                                                  186
       9.      Settlement Trust Causes of Action

        The transfer of the Settlement Trust Causes of Action to the Settlement Trust, insofar as
they relate to the ability to defend against or reduce the amount of Abuse Claims, shall be
considered the transfer of a non-exclusive right enabling the Settlement Trust to defend itself
against asserted Abuse Claims, which transfer shall not impair, affect, alter, or modify the right of
any Person, including the Protected Parties, an insurer or alleged insurer, or co-obligor or alleged
co-obligor, sued on account of an Abuse Claim or on account of any asserted right relating to any
BSA Insurance Policy or Local Council Insurance Policy alleged to provide insurance coverage for
an Abuse Claim, to assert each and every defense or basis for claim reduction such Person could
have asserted had the Settlement Trust Causes of Action not been assigned to the Settlement Trust
(including any defense or basis for claim reduction that any Insurance Company or other insurer or
alleged insurer could have asserted under section 502 of the Bankruptcy Code, applicable
non-bankruptcy law, or any BSA Insurance Policy, Local Council Insurance Policy or other
agreement with respect to (a) any alleged liability of BSA or any Local Council, Contributing
Chartered Organization or any other insured Person for any Abuse Claim or (b) any alleged liability
of any Insurance Company or other insurer or alleged insurer to provide indemnity or defense
relating to any Abuse Claim or any alleged extracontractual liability of any Insurance Company or
other insurer or alleged insurer relating to any Abuse Claim).

       10.     Indemnification by Settlement Trust

         From and after the Effective Date, the Settlement Trust shall indemnify each of the
Protected Parties, to the fullest extent lawful, from and against any and all Claimspermitted by
applicable law, Reorganized BSA and each of the Local Councils for any documented
out-of-pocket losses, costs, and expenses (including judgments, attorneys’ fees and expenses)
incurred by Reorganized BSA or any Local Council on or after the Effective Date attributable to
any Abuse Claim that is channeled to the Settlement Trust if the holder of such Abuse Claim seeks
to hold Reorganized BSA or such Local Council liable for such Abuse Claim in violation of the
terms of the Confirmation Order. Other than this indemnification obligation, the Settlement Trust
shall not be required to indemnify any Protected Parties for any claims, liabilities, losses, actions,
suits, proceedings, third-party subpoenas, damages, costs and expenses (, including full
reimbursement of all fees and expenses of counsel), as incurred,any liabilities related to, arising out
of, or in connection with, any Abuse Claim.

       11.     Excess Assets in Settlement Trust

        To the extent any Settlement Trust Assets remain at such time as the Settlement Trust is
dissolved under the terms of the Settlement Trust Documents, any remaining Settlement Trust
Assets shall be distributed to Reorganized BSA.

       12.     Investment Guidelines

         All monies held in the Settlement Trust shall be invested, subject to the investment
limitations and provisions enumerated in the Settlement Trust Agreement.




                                                 187
       13.     Settlement Trust Expenses

       The Settlement Trust shall pay all Settlement Trust Expenses from the Settlement Trust
Assets. The Settlement Trust shall bear sole responsibility with respect to the payment of the
Settlement Trust Expenses. Additionally, the Settlement Trust shall promptly pay all reasonable and
documented Settlement Trust Expenses incurred by any Protected Party for any and all liabilities,
costs or expenses as a result of taking action on behalf of or at the direction of the Settlement
Trust.

       14.     Settlement Trustee

         There shall be one Settlement Trustee. The initial Settlement Trustee shall be the Person
identified in the Plan Supplement. Any successor Settlement Trustee shall be appointed in
accordance with the terms of the Settlement Trust Agreement. For purposes of any Settlement
Trustee performing his or her duties and fulfilling his or her obligations under the Settlement Trust
and the Plan, the Settlement Trust and the Settlement Trustee shall be deemed to be, and the
Confirmation Order shall provide that he or she is, a “party in interest” within the meaning of
section 1109(b) of the Bankruptcy Code. The Settlement Trustee shall be the “administrator” of
the Settlement Trust as such term is used in Treas. Reg. Section 1.468B-2(k)(3).

       15.     The Settlement Trust Advisory Committee

        The Settlement Trust Advisory Committee shall be established pursuant to the Settlement
Trust Agreement. The If the Plan is Confirmed as a Global Resolution Plan, the initial Settlement
Trust Advisory Committee shall have seven (7) members and shall have the functions, duties, and
rights provided in the Settlement Trust Agreement (Global Resolution Plan). If the Plan is
Confirmed as a BSA Toggle Plan, the initial Settlement Trust Advisory Committee shall have three
(3) members and shall have the functions, duties, and rights provided in the Settlement Trust
Agreement (BSA Toggle Plan). Each member of the Settlement Trust Advisory Committee shall
serve in accordance with the terms and conditions of the applicable Settlement Trust Agreement.

       16.     Compensation of Settlement Trustee and Retention of Professionals

        The Settlement Trustee shall be entitled to compensation as provided for in the Settlement
Trust Agreement. The Settlement Trustee may retain and reasonably compensate, without
Bankruptcy Court approval, counsel and other professionals as reasonably necessary to assist in
their duties as Settlement Trustee, subject to the terms of the Settlement Trust Agreement. All fees
and expenses incurred in connection with the foregoing shall be payable from the Settlement Trust
as provided for in the Settlement Trust Agreement.

       17.     Future Claimants’ Representative

        If the Plan is Confirmed as a Global Resolution Plan, the Settlement Trust Agreement shall
provide for the continuation of the Future Claimants’ Representative to represent the interests of
holders of Future Abuse Claims. The initial Future Claimants’ Representative shall be James L.
Patton, Jr. so long as he is the Future Claimants’ Representative in the Chapter 11 Cases as of the
Effective Date.



                                                188
       18.     17. Consent Rights of the Debtors and the Reorganized BSA

        The Settlement Trust Documents may not be amended or modified without the consent of
the Debtors or the Reorganized BSA, as applicable, which shall not be unreasonably withheld. The
Debtors shall also have consent rights with respect to any successor Settlement Trustee and Trust
Advisory Committee members, which consent shall not be unreasonably withheld. Notwithstanding
any of the foregoing, the Indemnification Obligations of the Settlement Trust described in Article
IV.I of the Plan may not be amended or modified without the consent of the Protected Party that is
otherwise entitled to indemnification pursuant to those provisions.

       19.     18. CooperationDocument Agreement

         The DebtorsIf the Plan is Confirmed as a Global Resolution Plan, Reorganized BSA, the
Local Councils, the Contributing Chartered Organizations and the Settlement Trust shall enter into
the CooperationDocument Agreement on the Effective Date, substantially in the form contained in
the Plan Supplement. If the Plan is Confirmed as a Global Resolution Plan, (a) the Local Councils
and Contributing Chartered Organizations shall also be parties to the Cooperation Agreement and
(b) the CooperationBSA Toggle Plan, the Document Agreement will be between Reorganized BSA
and the Settlement Trust only. The Document Agreement shall provide for copies of certain
documents, books and records of the Debtors (including all portions of the Volunteer Screening
Database relating to allegations of Abuse set forth in Proofs of Claim)Reorganized BSA and, if the
Plan is Confirmed as a Global Resolution Plan, the Local Councils, and Contributing Chartered
Organizations, to be shared withtransferred to the Settlement Trust. Under the Document
Agreement, Reorganized BSA shall turn over to the Settlement Trust a copy of the Volunteer
Screening Database and copies of all troop rosters in Reorganized BSA’s possession, custody, or
control, in a manner permitting appropriate access by the holder of a Direct Abuse Claim to the
portion of the Volunteer Screening Database and the troop rosters, if any, that relates to such holder
or the Direct Abuse Claim asserted by such holder. The Document Agreement shall also provide
that Reorganized BSA and, if the Plan is Confirmed as a Global Resolution Plan, the Local Councils
and the Contributing Chartered Organizations, will provide the Settlement Trust with reasonable
go-forward discovery support regarding records and documents related to Abuse Claims. The
parties to the CooperationDocument Agreement shall be bound by the terms thereof.

       As is customary, the CooperationDocument Agreement, under which parties thereto shall
provide the Settlement Trust with documents, witnesses, or other information, will be submitted in
connection with the Plan Supplement.

       20.     19. First Encounter Agreement

       The Debtors’ rights and obligations, if any, in the FEA will be assigned to the Settlement
Trust. However, the Settlement Trust retains the ability to dispute its applicability.

       21.     20. Privileged Information

        The transfer or assignment of any Privileged Information to the Settlement Trustee shall not
result in the destruction or waiver of any applicable privileges pertaining thereto. Further, with
respect to any privileges: (a) they are transferred to or contributed for the sole purpose of enabling
the Settlement Trustee to perform their duties to administer the Settlement Trust and for no other


                                                 189
reason; (b) they are vested solely in the Settlement Trustee and not in the Settlement Trust, the
Settlement Trust Advisory Committee, or any other Person, committee or subcomponent of the
Settlement Trust, or any other Person (including counsel and other professionals) who has been
engaged by, represents or has represented any holder of an Abuse Claim; (c) they shall be
preserved and not waived; and (d) no privileged information shall be publicly disclosed by the
Settlement Trustee or the Settlement Trust or communicated to any Person not entitled to receive
such information or in a manner that would diminish the protected status of any such information.
Notwithstanding the foregoing, (i) nothing herein shall preclude the Settlement Trustee from
providing information received pursuant to this section to any Insurance Company as necessary to
preserve, secure, or obtain the benefit of any rights under any Insurance Policy and (ii) the transfer
or assignment of any Privileged Information shall not include any Common-Interest
Communications with Insurance Companies.

       22.     21. No Liability

        The Protected Parties shall neither have nor incur any liability to, or be subject to any right
of action by, any Person for any act, omission, transaction, event, or other circumstance in
connection with or related to the Settlement Trust, the Settlement Trustee, or the Settlement Trust
Documents, including the administration of Abuse Claims and the distribution of Settlement Trust
Assets by the Settlement Trust, or any related agreement.

       23.     22. U.S. Federal Income Tax Treatment of the Settlement Trust

        The Settlement Trust shall be a “qualified settlement fund” within the meaning of Treasury
Regulation section 1.468B-1. The Settlement Trust shall file (or cause to be filed) statements,
returns, or disclosures relating to the Settlement Trust that are required by any Governmental Unit.
The Settlement Trustee shall be responsible for the payment of any taxes imposed on the
Settlement Trust or the Settlement Trust Assets, including estimated and annual U.S. federal
income taxes in accordance with the terms of the Settlement Trust Agreement. The Settlement
Trustee may request an expedited determination of taxes on the Settlement Trust under section
505(b) of the Bankruptcy Code for all returns filed for, or on behalf of, the Settlement Trust for all
taxable periods through the dissolution of the Settlement Trust.

       24.     23. Institution and Maintenance of Legal and Other Proceedings

        As of the Effective Date, the Settlement Trust shall be empowered to initiate, prosecute,
defend, settle, maintain, administer, preserve, pursue, and resolve all legal actions and other
proceedings related to any asset, liability, or responsibility of the Settlement Trust, including the
Insurance Actions, Abuse Claims, and the Settlement Trust Causes of Action. Without limiting the
foregoing, on and after the Effective Date, the Settlement Trust shall be empowered to initiate,
prosecute, defend, settle, maintain, administer, preserve, pursue, and resolve all such actions, in the
name of the Debtors or Reorganized BSA, if deemed necessary or appropriate by the Settlement
Trust. The Settlement Trust shall be responsible for the payment of all damages, awards,
judgments, settlements, expenses, costs, fees, and other charges incurred on or after the Effective
Date arising from, relating to, or associated with any legal action or other proceeding which is the
subject of Article IV.PQ of the Plan and shall pay Indirect Abuse Claims, in accordance with the
Trust Distribution Procedures, that may arise from deductibles, self-insured retentions, retrospective
premium adjustments, or other charges. Furthermore, without limiting the foregoing, the Settlement


                                                 190
Trust shall be empowered to maintain, administer, preserve, or pursue the Insurance Coverage and
the Insurance Action Recoveries.

         25.       24. Notation on Claims Register Regarding Abuse Claims

        On the Effective Date, all Abuse Claims filed against the Debtors in the Chapter 11 Cases
shall be marked on the Claims Register as “Channeled to the Settlement Trust” and resolved
exclusively in accordance with the Trust Distribution Procedures.

         26.       25. Insurance Provisions Applicable under Global Resolution Plan

       As provided in Article X.M of the Plan, the following shall apply to all Entities, including all
Insurance Companies, only if the Plan is confirmed as a Global Resolution Plan:

        [Except for the Insurance Assignment, or as otherwise provided in the Bankruptcy Code,
applicable law, the findings made by the Bankruptcy Court in the Confirmation Order or the findings
made by the District Court in the Affirmation Order, nothing in the Plan shall modify, amend, or
supplement, or be interpreted as modifying, amending, or supplementing, the terms of any Insurance
Policy or rights or obligations under an Insurance Policy to the extent such rights and obligations are
otherwise available under applicable law. The rights and obligations, if any, of any Non-Settling
Insurance Company relating to or arising out of the Plan Documents, including the Plan, the
Confirmation Order, and the Affirmation Order, or any provision thereof, shall be determined
pursuant to the terms and provisions of the Insurance Policies and applicable law.]76

       No provision of the Plan, other than those provisions contained in the applicable Injunctions
contained in Article X of the Plan, shall be interpreted to affect or limit the protections afforded to
any Settling Insurance Company by the Channeling Injunction.

        Nothing in Article X.M of the Plan is intended or shall be construed to preclude otherwise
applicable principles of res judicata or collateral estoppel from being applied against any Person.

         27.       Insurance Provisions Applicable under BSA Toggle Plan

     The provisions of Article X.N of the Plan shall apply to all Entities, including all Insurance
Companies, only if the Plan is confirmed as a BSA Toggle Plan.




76   T he Debtors believe this provision is not inconsistent with the Bankruptcy Court’s statements on the record at the May
     19, 2021 hearing and will resolve the objections of the various survivor groups to the insurance provisions of the Plan.


                                                            191
          Except as provided in the Hartford Insurance Settlement Agreement and any other
Insurance Settlement Agreement, nothingNothing contained in the Plan, the Plan Documents,
orincluding the Plan, the Confirmation Order, and the Affirmation Order, including any provision that
purports to be preemptory or supervening, shall in any way operate to, or have the effect of,
impairing, altering, supplementing, changing, expanding, decreasing, or modifying (a) the rights or
obligations of any Insurance Company or (b) any rights or obligations of the Debtors arising out of
or under any Insurance Policy. For all issues relating to insurance coverage allegedly provided by
Hartford, the provisions, terms, conditions, and limitations of the Hartford Insurance Settlement
Agreement (if effective in accordance with its terms and conditions and approved by an order of
the Bankruptcy Court) shall control, and for all issues relating to insurance coverage allegedly
provided by any other Settling Insurance Company, the provisions, terms, conditions, and limitations
of the applicable Insurance Settlement Agreement shall control. For all other issues relating to
insurance coverage, the provisions, terms, conditions, and limitations of the Insurance Policies shall
control. For the avoidance of doubt, nothing contained in the Plan, the Plan Documents, including
the Plan, the Confirmation Order, and the Affirmation Order, or any findings of fact, conclusions of
law or other determinations made in connection therewith (including any estimation or valuation of
Abuse Claims or the Debtors’ liability for Abuse Claims, either individually or in the aggregate,
pursuant to Article V.T of the Plan or pursuant to any other order or agreement entered in the
Chapter 11 Cases) shall: (x) operate to require any Insurance Company to indemnify or pay the
liability or defense costs of any Protected Party that it would not have been required to pay in the
absence of the Plan, the Plan Documents, the Confirmation Order, the Affirmation Order, or of
such findings, conclusions and determinations made in connection therewith (including any such
estimation or valuation of Abuse Claims or the Debtors’ liability for Abuse Claims); (y) establish (i)
the liability of the Debtors with respect to any individual Abuse Claim or the Debtors’ aggregate
liability for Abuse Claims or (ii) the liquidated amount of any such Abuse Claim or Abuse Claims; or
(z) impair or affect the right of any Insurance Company or other insurer or alleged insurer (i) to
assert all of its rights and defenses under any BSA Insurance Policy or Local Council Insurance
Policy and applicable law with respect to coverage of any Abuse Claim or (ii) to assume the
defense of any insured Person against any Abuse Claim in the tort system and to assert all of the
insured Person’s defenses to liability in connection with any such Abuse Claim.

        The Plan, the Plan Documents, andincluding the Plan, the Confirmation Order, and the
Affirmation Order, shall be binding on the Debtors, Reorganized BSA, and the Settlement Trust.
Except as provided in any Insurance Settlement Agreement, theThe obligations, if any, of the
Settlement Trust to pay holders of Abuse Claims shall be determined pursuant to the Plan and the
Plan Documents. Except as provided in Article X.MN.43 of the Plan, none of (a) the Bankruptcy
Court’s or District Court’s approval of the Plan or the Plan Documents, (b) the Confirmation Order,
the Affirmation Order or any findings or conclusions entered with respect to Confirmation, or (c)
any estimation or valuation of Abuse Claims, either individually or in the aggregate (including any
agreement as to the valuation of Abuse Claims) in the Chapter 11 Cases shall, with respect to any
Insurance Company, constitute or be deemed to constitute a trial or hearing on the merits or an
adjudication or judgment, or accelerate the obligations, if any, of any Insurance Company under its
Insurance Policies.

       No provision of the Plan, other than those provisions contained in the applicable Injunctions
contained in Article X of the Plan, shall be interpreted to affect or limit the protections afforded to



                                                 192
any Settling Insurance Company by the Channeling Injunction or the Insurance Entity Injunction (if
the Plan is Confirmed as a Global Resolution Plan).

        Nothing in Article X.MN of the Plan is intended or shall be construed to preclude otherwise
applicable principles of res judicata or collateral estoppel from being applied against any Insurance
Company with respect to any issue that is actually litigated by such Insurance Company as part of
its objections, if any, to Confirmation or as part of any contested matter or adversary proceeding
filed by such Insurance Company in conjunction with or related to Confirmation. Plan objections
that are withdrawn prior to the conclusion of the Confirmation Hearing shall be deemed not to have
been actually litigated.

B.       Trust Distribution Procedures under the Global Resolution Plan

       If the Global Resolution Plan is confirmed, the Settlement Trust will resolve Abuse Claims
through the Trust Distribution Procedures under the Global Resolution Plan (the “Global Resolution
Plan TDP”), which are summarized herein and are attached to the Plan as Exhibit A-1.77 Please
note that if there are any inconsistencies between this summary and the Global
Resolution Plan TDP, the Global Resolution Plan TDP shall govern in all respects.
        The Global Resolution Plan TDP are designed to permit the Settlement Trustee to provide
substantially similar treatment to holders of similar, legally valid, and supported Abuse Claims. The
procedures set forth in the Global Resolution Plan TDP will be the sole and exclusive method by
which the holder of an Abuse Claim may seek allowance and resolution of his or her Abuse Claim.
With respect to payment of claimants pursuant to the Global Resolution Plan TDP, the Settlement
Trustee will be provided broad discretion to determine the allocation of funds in the Settlement Trust
to pay (1) each claimant, (2) administrative fees, and (3) legal fees. This includes discretion
regarding how to allocate proceeds received from both Settling Insurance Companies and
Non-Settling Insurance Companies. The process for submission of Abuse Claims to the Settlement
Trust, review of such Claims by the Settlement Trustee, and the treatment of the valid Claims under
the Global Resolution Plan TDP are summarized below.




77   Capitalized terms used in this summary of the Global Resolution Plan T DP and not otherwise defined herein or in the
     Plan shall have the meaning ascribed to them in the Global Resolution Plan T DP.


                                                          193
       1.       Purpose and General Guidelines

                a.      Purpose

       To achieve maximum fairness and efficiency, and recoveries for holders of Allowed Abuse
Claims, the Global Resolution Plan TDP are founded on the following principles:

            1. objective Claim eligibility criteria;

            2. clear and reliable proof requirements;

            3. administrative transparency;

            4. a rigorous review and evidentiary process that requires the Settlement Trustee to
               determine Allowed Claim Amounts in accordance with applicable law;

            5. prevention and detection of any fraud; and

            6. independence of the Settlement Trust and Settlement Trustee.

                b.      Payment of Allowed Abuse Claims and Insurance Recoveries

          Pursuant to the terms of the Plan, the Settlement Trust has assumed the Debtors’ legal
liability for, and obligation to pay, Allowed Abuse Claims. The Settlement Trust Assets, including
the proceeds of the assigned insurance rights, shall be used to fund distributions to Abuse Claimants
under the Global Resolution Plan TDP. The amounts that Abuse Claimants will ultimately be paid
on account of their Allowed Abuse Claims will depend on, among other things, the Settlement
Trust’s ability to liquidate and recover the proceeds of the assigned insurance rights. The amount
of any installment payments, initial payments, or payment percentages established under the Global
Resolution Plan TDP or the Settlement Trust Agreement are not the equivalent of (i) any Abuse
Claimant’s Allowed Claim Amount or (ii) the right to payment that the holder of an Allowed Abuse
Claim has against the Debtors and/or Protected Parties, as assumed by the Settlement Trust.

                c.      Sole and Exclusive Method

       The Global Resolution Plan TDP and any procedures designated in the Global Resolution
Plan TDP shall be the sole and exclusive methods by which an Abuse Claimant may seek
allowance and distribution on an Abuse Claim with respect to the Protected Parties.

                d.      Interpretation

      The terms of the Plan and Confirmation Order shall prevail if there is any discrepancy
between the terms of the Plan or Confirmation Order and the terms of the Global Resolution Plan
TDP.

                e.      Confidentiality

       All submissions to the Settlement Trust by an Abuse Claimant shall be treated as
confidential and shall be protected by all applicable state and federal privileges, including those


                                                   194
directly applicable to settlement discussions. The Settlement Trust will preserve the confidentiality
of such submissions, and shall disclose the contents thereof only to such persons as authorized by
the Abuse Claimant, or in response to a valid subpoena of such materials issued by the Bankruptcy
Court, a Delaware state court, the United States District Court for the District of Delaware or any
other court of competent jurisdiction. Notwithstanding anything in the foregoing to the contrary, the
Settlement Trust may disclose information, documents, or other materials reasonably necessary in
the Settlement Trust’s judgment to preserve, obtain, litigate, resolve, or settle insurance coverage, or
to comply with an applicable obligation under an Insurance Policy, indemnity, or settlement
agreement. Nothing in the Global Resolution Plan TDP shall be construed to authorize the
Settlement Trustee to waive privilege or disseminate documents to any Abuse Claimants of their
respective counsel, except as provided for in the Document Agreement.

        2.      Global Resolution Plan TDP Administration

                a.      Administration

        Pursuant to the Plan and the Settlement Trust Agreement, the Settlement Trust and the
Global Resolution Plan TDP shall be administered by the Settlement Trustee in consultation with the
STAC, which represents the interests of holders of present Abuse Claims in the administration of
the Settlement Trust, and the Future Claimants’ Representative, who represents the interests of
holders of Future Abuse Claims. The Claims Administrator shall assist the Settlement Trustee in
the resolution of Abuse Claims in accordance with the Global Resolution Plan TDP and provide
information necessary for the Settlement Trustee to implement the Global Resolution Plan TDP.

                b.      Powers and Obligations

        The powers and obligations of the Settlement Trustee, the STAC, the Future Claimants’
Representative, and the Claims Administrator are set forth in the Settlement Trust Agreement. The
STAC and the Future Claimants’ Representative shall have no authority or ability to modify, reject,
or influence any claim allowance or Allowed Claim Amount determination under the Global
Resolution Plan TDP.

                c.      Consent Procedures

       The Settlement Trustee shall obtain the consent of the STAC and the Future Claimants’
Representative on any amendments to the Global Resolution Plan TDP pursuant to Article XII.B of
the Global Resolution Plan TDP, and on such matters as are otherwise required below and in
Section 1.6 of the Settlement Trust Agreement. Such consent shall not be unreasonably withheld.

        3.      Claimant Eligibility

                a.      Direct Abuse Claims

       To be eligible to potentially receive compensation from the Settlement Trust on account of a
Direct Abuse Claim, a Direct Abuse Claimant must:

                (i)     have a Direct Abuse Claim;



                                                  195
               (ii)    have timely submitted an Abuse Claim Proof of Claim to the Settlement
                       Trust as provided below; and
               (iii)   submit supporting documentation and evidence to the Settlement Trust as
                       provided below.
       A Direct Abuse Claim for which a Proof of Claim was filed in the Chapter 11 Cases before
the Bar Date or if determined timely by the Bankruptcy Court shall, without any further action by
the Abuse Claimant, be deemed a timely submitted Abuse Proof of Claim to the Settlement Trust.

        A Direct Abuse Claim alleging abuse against a Local Council (but not the BSA) (a) for
which a state court action was timely filed under state law naming the Local Council (but not the
BSA) as a defendant or (b) which is submitted to the Settlement Trust and would be timely under
applicable state law if such state court action were filed against the Local Council on the date on
which the Direct Abuse Claim is submitted to the Settlement Trust, shall be deemed a timely
submitted Abuse Proof of Claim to the Settlement Trust.

        A Direct Abuse Claim alleging abuse against any Protected Party other than a Local
Council (but not the BSA) (a) for which a state court action was timely filed under state law
naming the Protected Party (but not the BSA) as a defendant, (b) which is submitted to the
Settlement Trust and would be (x) timely under applicable state law if such state court action were
filed against the Protected Party on the date on which the Direct Abuse Claim is submitted to the
Settlement Trust and (y) meets any applicable deadline that may be set by the Bankruptcy Court in
connection with such Protected Party becoming a Protected Party in accordance with the Plan and
Confirmation Order, shall be deemed a submitted Abuse Proof of Claim to the Settlement Trust.

      Any Direct Abuse Claim that is not timely submitted based on the foregoing shall be
deemed untimely.

               b.      Indirect Abuse Claims

       To be eligible to receive compensation from the Settlement Trust, an Indirect Abuse
Claimant:

               (i)     must have an Indirect Abuse Claim that satisfies the requirements of the Bar
                       Date Order;
               (ii)    must establish to the satisfaction of the Settlement Trustee that the claim is
                       not of a nature that it would be otherwise subject to disallowance under
                       section 502 of the Bankruptcy Code, including subsection (e) thereof
                       (subject to the right of the holder of the Indirect Abuse Claim to seek
                       reconsideration by the Settlement Trustee under section 502(j) of the
                       Bankruptcy Code), or subordination under section 509(c) of the Bankruptcy
                       Code; and
               (iii)   must establish to the satisfaction of the Settlement Trustee that:
                       (A)    such Indirect Abuse Claimant has paid in full the liability and/or
                              obligation of the Settlement Trust to a Direct Abuse Claimant to
                              whom the Settlement Trust would otherwise have had a liability or

                                                 196
                               obligation under the Global Resolution Plan TDP (and which has not
                               been paid by the Settlement Trust); for the avoidance of doubt, this
                               would include but not be limited to claims for the payment of defense
                               costs, deductibles, or indemnification obligations;
                       (B)     the Indirect Abuse Claimant and the person(s), to whose claim(s) the
                               Indirect Abuse Claim relates, have forever and fully released the
                               Settlement Trust and the Protected Parties from all liability for or
                               related to the subject Direct Abuse Claim (other than the Indirect
                               Abuse Claimant’s assertion of its Indirect Abuse Claim);
                       (C)     the Indirect Abuse Claim is not otherwise barred by a statute of
                               limitations or repose or by other applicable law; and
                       (D)     the Indirect Abuse Claimant does not owe the Debtors, Reorganized
                               Debtors, or the Settlement Trust an obligation to indemnify the
                               liability so satisfied.
In no event shall any Indirect Abuse Claimant have any rights against the Settlement Trust superior
to the rights that the Direct Abuse Claimant to whose claim the Indirect Abuse Claim relates, would
have against the Settlement Trust, including any rights with respect to timing, amount, percentage,
priority, or manner of payment. In addition, no Indirect Abuse Claim may be liquidated and paid in
an amount that exceeds what the Indirect Abuse Claimant has paid to the related Direct Claimant in
respect of such claim for which the Settlement Trust would have liability. Further, in no event shall
any Indirect Abuse Claim exceed the Allowed Claim Amount of the related Direct Abuse Claim.

               c.      Future Abuse Claims

       To be eligible to potentially receive compensation from the Settlement Trust on account of a
Future Abuse Claim, a Future Abuse Claimant must:

               (i)     have a Direct Abuse Claim that arises from Abuse that occurred prior to the
                       Petition Date; and
               (ii)    as of the date immediately preceding the Petition Date, had not attained
                       eighteen (18) years of age or was not aware of such Direct Abuse Claim as
                       a result of “repressed memory,” to the extent the concept of repressed
                       memory is recognized by the highest appellate court of the state or territory
                       where the claim arose.
Future Abuse Claims that meet the foregoing eligibility criteria shall be treated as Direct Abuse
Claims hereunder.

       4.      1. General Trust Procedures

               a.      Document Agreement

       As more fully described in the Document Agreement, the Settlement Trust may (1) require
other parties to the Document Agreement to provide the Settlement Trust with documents,
witnesses, or other information as provided therein, and (2) afford, or require such other parties to


                                                197
the Document Agreement to afford, solely through provisions of such documents to the Settlement
Trust, access for Direct Abuse Claimants to relevant, otherwise discoverable non-privileged
documents to facilitate their submissions with respect to their Direct Abuse Claims, including access
to IV files (the Volunteer Screening Database) and to all Troop Rosters in the possession, custody
or control of the Debtors, each Protected Party or the Settlement Trust. The Settlement Trust also
may perform any and all obligations necessary to recover assigned proceeds under the assigned
insurance rights in connection with the administration of the Global Resolution Plan TDP.

               b.      Assignment of Insurance Rights

        The Bankruptcy Court has authorized the Insurance Assignment pursuant to the Plan and
the Confirmation Order, and the Settlement Trust has received the assignment and transfer of the
Insurance Actions, the Insurance Action Recoveries, the Insurance Settlement Agreements (if
applicable), the Insurance Coverage, and all other rights or obligations under or with respect to the
Insurance Policies (but not the policies themselves) in accordance with the Bankruptcy Code.
Nothing in the Global Resolution Plan TDP shall modify, amend, or supplement, or be interpreted as
modifying, amending, or supplementing, the terms of any Insurance Policy or rights and obligations
under an Insurance Policy assigned to the Settlement Trust to the extent such rights and obligations
are otherwise available under applicable law and subject to the Plan and Confirmation Order. The
rights and obligations, if any, of any Non-Settling Insurance Company relating to or arising out of the
Global Resolution Plan TDP, or any provision hereof, shall be determined pursuant to the terms and
provisions of the Insurance Policies and applicable law.

               c.      Deceased Abuse Survivor

       The Settlement Trustee shall consider, and if an Allowed Claim Amount is determined, pay
under the Global Resolution Plan TDP, the claim of a deceased Direct Abuse Claimant without
regard to the Direct Abuse Claimant’s death, except that the Settlement Trustee may require
evidence that the person submitting the claim on behalf of the decedent is authorized to do so.

               d.      Statute of Limitations or Repose

        The statute of limitations, statute of repose, and the choice of law determination applicable
to a Direct Abuse Claim against the Settlement Trust shall be determined by reference to the tort
system where such claim was pending on the Petition Date (so long as the Protected Party was
subject to personal jurisdiction in that location), or where such claim could have been timely and
properly filed as asserted by the Abuse Claimant under applicable law.

       5.      a. Expedited Distributions

               a.      Minimum Payment Criteria

       As set forth in the Plan and Confirmation Order, aA Direct Abuse Claimant who properly
completes a non-duplicative proof of claimmeets the following criteria may elect to resolve his or
her Direct Abuse Claim for an Expedited Distribution of $1,500. The: (i) the Direct Abuse
Claimant has timely submitted to the Settlement Trust shall make Expedited Distributions to Abuse
Claimants who have properly elected to receive the Expedited Distribution, and who have executed
an appropriate release, on or as soon as practicable after the Effective Date. Abusea properly and


                                                 198
substantially completed, non-duplicative Abuse Claim Proof of Claim; and (ii) the Direct Abuse
Claimant has personally signed his or her Proof of Claim attesting to the truth of its contents under
penalty of perjury, or supplements his or her Abuse Claim Proof of Claim to so provide such
verification. Direct Abuse Claimants that elect to receive the Expedited Distribution will not have
to submit any additional information to the Settlement Trust in order to receive payment of the
Expedited Distribution from the Settlement Trust.

               b.      Process and Payment of Expedited Distributions

        An Direct Abuse Claimants who have properly elected to receive the Expedited Distribution
in accordance with the Plan and Confirmation Order and who met the criteria set forth in Article
VI.A of the Global Resolution TDP, shall be entitled to receive their Expedited Payment upon
executing an appropriate release, which shall include a release of the Settlement Trust, the
Protected Parties, and all Chartered Organizations. The form of release agreement that a Direct
Abuse Claimant who takes the Expedited Distribution Election must execute is attached to the
Global Resolution Plan TDP as Exhibit A. A Direct Abuse Claimant who does not elect to receive
the Expedited Distribution in accordance with the Plan and Confirmation Order may not later elect
to receive the Expedited Distribution. A Direct Abuse Claimant who elects to receive the
Expedited Distribution shall have no other remedies with respect to his or her Direct Abuse Claim
against the Settlement Trust, Protected Parties, Chartered Organizations, or any Non-Settling
Insurance Company. An Abuse Claimant who does not properly elect to receive the Expedited
Distribution may not later elect to receive the Expedited Distribution. Direct Abuse Claimants that
elect to receive an Expedited Distribution will not be eligible to receive any further distribution on
account of their Direct Abuse Claim pursuant to the Global Resolution Plan TDP.

       6.      Claims Allowance Process

               a.      b. Trust Claim SubmissionSubmissions

        Each Abuse Claimant that does not make the Expedited Distribution Election and instead
elects to pursue recovery from the Settlement Trust pursuant to the Global Resolution Plan TDP
must submit his or her claim for determination of validity, insured status,Abuse Claim for allowance
and potential valuation and determination of insurance status by the Settlement Trustee pursuant to
the requirements set forth herein (each, a “Trust Claim Submission”)in the Global Resolution Plan
TDP. In order to properly make a Trust Claim Submission, each submitting Abuse Claimant must
(ai) complete under oath a questionnaire to be developed by the Settlement Trustee in consultation
with Reorganized BSAand submitted to the STAC and the Future Claimants’ Representative for
approval; (bii) produce all records and documents requested by the Settlement Trustee, including all
documents pertaining to all settlements, awards, or contributions already received, or that are
expected to be received, from BSA or other sources; (ciii) consent to and cooperate in any
examinations requested by the Settlement Trustee (including by healthcare professionals selected by
the Settlement Trustee) (a “Trustee Interview”); and (div) consent to and cooperate in a written
and/or oral examination under oath if requested to do so by the Settlement Trustee. To complete
the evaluation of each Abuse Claim submitted through a Trust Claim Submission (each a
“Submitted Abuse Claim”), the Settlement Trustee also may, but is not required to, obtain additional
evidence from the Abuse Claimant or from other parties pursuant to the Cooperation Agreement
Obligations (as defined in the Global Resolution Plan TDP).Document Obligations. Non-material



                                                 199
changes to the claims questionnaire may be made by the Settlement Trustee with the consent of the
STAC and the Future Claimants’ Representative.

               c. Cooperation

        The Settlement Trust shall perform all obligations under the Insurance Policies issued by the
Non-Settling Insurance Companies in order to maintain coverage and obtain the benefit of coverage
under such policies. Such obligations shall include any requirement to share documents, witnesses,
or other information with the Non-Settling Insurance Companies, to the extent required under the
relevant insurance policies (the “Trust Cooperation Obligations”). In addition, the parties to the
Cooperation Agreement shall provide the Settlement Trust with documents, witnesses, or other
information as provided therein (the “Cooperation Agreement Obligations” and together with the
Trust Cooperation Obligations, the “Cooperation Obligations”). Other than their Cooperation
Agreement Obligations owed to the Settlement Trust, the Settlement Trust’s counterparties thereto
shall have no obligation to act in any capacity in the claims resolution process under the Global
Resolution Plan TDP.

               d. Deceased Abuse Survivor

        The Settlement Trustee shall review the claim of a deceased Abuse Claimant without
regard to the Abuse Claimant’s death, except that the Settlement Trustee may require evidence that
the person submitting the claim on behalf of the decedent is authorized to do so.

       2. Trust Evaluation Procedures

               a. General

       The claims review and validation procedures set forth in Article IV of the Global Resolution
Plan TDP will apply to all Submitted Abuse Claims.

               b.      Claims Evaluation

        The Settlement Trustee shall evaluate each Submitted Trust Claim Submission individually,
and shallwill follow the uniform procedures and guidelines outlined below in order to provide
substantially the same treatment to holders of similar Abuse Claimsset forth in the Global Resolution
TDP to determine, based on the evidence obtained by the Settlement Trust, whether or not a
Submitted Abuse Claim should be allowed. After a review of the documentation provided by the
Abuse Claimant in his or her Proof of Claim, Trust Claim Submission, materials received pursuant
to the Cooperation AgreementDocument Obligations, and any follow-up materials or examinations
(including, without limitation, any Trustee Interview), the Settlement Trustee will either find the
Abuse Claim to be legally valid orand an Allowed Abuse Claim, or legally invalid. In order to make
this determination, among other things, the and a Disallowed Claim.

               c.      Settlement Trustee Review Procedures

        The Settlement Trustee must evaluate each Submitted Abuse Claim to, including the
underlying Proof of Claim, the Trust Claim Submission and/or the Trustee Interview or any other
follow-up, and documents obtained through the Document Obligations, and determine whether the


                                                200
evidence viably supports a finding thatsuch Claim is a legally valid Allowed Abuse Claim, based on
the following criteria:

                      (i) the Abuse Claimant timely filed a proper Proof of Claim in the Chapter 11
                               Cases prior to the Bar Date and the Claim is not barred by any
                               statute of limitations, repose, or by other applicable law, or—if the
                               Proof of Claim is defective or untimely, or the Claim is barred by a
                               statute of limitations, repose, or other applicable law—the strength of
                               the evidence supporting the Submitted Abuse Claim warrants making
                               a distribution from the Settlement Trust to the holder of such Claim;

                      1.      Initial Evaluation Criteria. The Settlement Trustee shall perform
                              an Initial Evaluation of a Submitted Abuse Claim to determine
                              whether:
                              (A)    the Abuse Claimant’s Proof of Claim, Trust Claim
                                     Submission, or complaint against a Protected Party other than
                                     the Debtors (where applicable) was free from material
                                     defects;
                              (B)    such Proof of Claim was timely filed under Article IV.A of
                                     the Global Resolution Plan TDP; or
                              (C)    (ii) the Submitted Abuse Claim had not been previously been
                                     resolved by litigation and/or settlement withinvolving a
                                     Protected Party or through the tort system; and.
                              If any of these criteria are not met, then the Submitted Abuse Claim
                              shall be a Disallowed Claim.
                      2.      General Criteria for Evaluating Submitted Abuse Claims . To
                              the extent a Submitted Abuse Claim is not disallowed based on the
                              Initial Evaluation, then the Settlement Trustee will evaluate whether
                              the Abuse Claimant has provided the following required evidence for
                              such Claim:
                              (A)    Alleged Abuse. The Abuse Claimant must allege that he or
                                     she suffered Abuse;
                              (B)    Alleged Abuser Identification. The Abuse Claimant must
                                     either: (i) identify his or her alleged abuser by the full name
                                     or last name, or (ii) provide additional facts (e.g., a physical
                                     description of alleged abuser combined with the name or
                                     location of the Abuse Claimant’s troop) sufficient for the
                                     Settlement Trustee to identify an alleged abuser;
                              (C)    Connection to Scouting. The Abuse Claimant must provide
                                     information that: (i) he or she was abused by an employee or
                                     volunteer of a Protected Party or by a registered Scout, and



                                                201
            (ii) that such alleged abuse occurred during a Scouting
            activity or directly resulted from a Scouting activity;
     (D)    Location of Abuse. The Abuse Claimant must identify: (i)
            the venue or location of the alleged abuse, and (ii) the
            Scouting activity that he or she was involved in that directly
            resulted in the alleged abuse; and
     (E)    Date and Age. The Abuse Claimant must either: (i) identify
            the date of the alleged abuse and/or his or her age at the time
            of the alleged abuse, or (ii) provide additional facts (e.g., the
            approximate date and/or age at the time of alleged abuse
            coupled with the names of additional scouts or leaders in the
            troop) sufficient for the Settlement Trustee to determine the
            date of the alleged abuse and age of the Abuse Claimant at
            the time of such alleged abuse.
3.   Submitted Abuse Claims That Satisfy the General Criteria. To
     the extent that a Submitted Abuse Claim meets the evidentiary
     requirements set forth in the General Criteria and the Settlement
     Trustee has verified such information and determined that no
     materials submitted or information received in connection with the
     Submitted Abuse Claim are deceptive or fraudulent, the Submitted
     Abuse Claim will be, and will be deemed to be, an Allowed Abuse
     Claim.
4.   Submitted Abuse Claims That Do Not Satisfy the General
     Criteria. If the Settlement Trustee determines that any Submitted
     Abuse Claim materials provided by an Abuse Claimant include
     fraudulent and/or deceptive information, the Submitted Abuse Claim
     will be, and will be deemed to be, a Disallowed Claim. To the extent
     that a Submitted Abuse Claim does not meet all of the evidentiary
     requirements set forth in the General Criteria, the Settlement Trustee
     can disallow such Claim, or request further information from the
     Abuse Claimant in question necessary to satisfy the General Criteria
     requirements; provided, however, that if the Settlement Trustee
     finds that any of following requirements with respect to any
     Submitted Abuse Claim are not satisfied, the Claim will be per se
     disallowed and will be, and will be deemed to be, a Disallowed Claim:
     (A)    (iii) theThe Abuse Claimant at issue in the Submitted Abuse
            Claim was abused byfails to identify the alleged abuser
            and/or fails to provide a description of the alleged abuser
            such that the Settlement Trustee cannot determine whether
            the alleged abuser was an employee or volunteer of a
            Protected Party or by a Scout participant; provided,
            however, that if the Protected Party referenced in this
            subsection is a Contributing Chartered Organization, the
            Abuse asserted in the Submitted Abuse Claim occurred in


                      202
                                      connection with the Contributing Chartered Organization’s
                                      sponsorship of one or more Scouting units.was a registered
                                      Scout, and that the abuse occurred during a Scouting activity
                                      or directly resulted from a Scouting activity;
                              (B)     The Abuse Claimant fails to provide the date and/or his or
                                      her age at the time of the alleged abuse, and/or sufficient
                                      information for the Settlement Trustee to determine the
                                      approximate date and/or the Abuse Claimant’s age at the
                                      time of the alleged abuse;
                              (C)     The Abuse Claimant fails to identify the alleged acts of
                                      abuse; or
                              (D)     The Abuse Claimant fails to demonstrate that he or she was
                                      involved in Scouting.
               d.      c. Invalid AbuseDisallowed Claims

        Except as otherwise provided in the Global Resolution Plan TDP, the Settlement Trustee
finds that the evidence submitted by the Abuse Claimant in a Trust Claim Submission does not
support a viable claim against a Protected Party in the tort system, the Settlement Trustee shall
make a determination that the Submitted Abuse Claim is invalid and provide written notice of its
determination to the relevant Abuse Claimant (an “Invalid Claim Notice”).

         Such determination may be based on a conclusion that the information provided in the Trust
Claim Submission is fraudulent or insufficient to demonstrate a viable claim against a Protected
Party, that the Abuse Claim is time-barred or procedurally deficient, or any other grounds that the
Settlement Trustee in her discretion may find appropriate. The Settlement Trustee shall have
discretion to determine whether a defect in the Abuse Claimant’s Proof of Claim or Trust Claim
Submission should invalidate a Submitted Abuse Claim. For example, ifIf the Settlement Trustee
finds, pursuant to the procedures set forth in Article VII.C of the Global Resolution TDP, that a
Submitted Abuse Claim (including the related Proof of Claim, if any) is strong enough to warrant
distribution on the Claim from the Settlement Trust,is a Disallowed Claim, the Settlement Trustee
may find that the Submitted Abuse Claim is valid despite the defect or untimeliness of the Claim and
assign points to such Claim pursuant to Article V of the Global Resolution Plan TDPshall provide
written notice of its determination to the relevant Abuse Claimant. If the Settlement Trustee finds
that a Submitted Abuse Claim is invalida Disallowed Claim, the Settlement Trustee will not conduct
aperform the Allowed Abuse Claim valuation analysis described in Article VVIII of the Global
Resolution Plan TDP.
         Abuse Claimants shall have the ability to seek reconsideration of the Settlement Trustee’s
determination set forth in the InvalidDisallowed Claim Notice as described in Section 4.6Article
VII.G of the Global Resolution Plan TDP.

               e.      d. ValidAllowed Abuse Claims

        If the Settlement Trustee finds that a Submitted Abuse Claim is validan Allowed Abuse
Claim, the Settlement Trustee shall utilize the Claims Matrix and Points Scaling Factorsprocedures


                                                203
described in Article VVIII of the Global Resolution Plan TDP to assign adetermine the proposed
Claims Matrix tier and Points Scaling Factors tofor such Abuse Claim (the “Proposed Claim
Valuation”)as well as the amount if the Abuse Claimant voluntarily releases chartered
organizations, and provide written notice of validity, Proposed Claim Valuation, and the Initial
Settlement Trust Corpus Scaling Factor (as defined below) and any Subsequent Trust Corpus
Scaling Factor(s) (to the extent they have been determined)allowance and the Proposed Allowed
Claim Amount and the Proposed Chartered-Organization-Release Allowed Claim Amount to the
Abuse Claimant (a “Valid Claim Notice” and together with the Invalid Claim Notice, a “Claim
Notice”) as set forth in Section 4.5Article VII.F of the Global Resolution Plan TDP.

               f.      e. Treatment of Valid Abuse Claims Determination

         The Settlement Trustee shall provide a Valid Claim Notice for any Submitted Abuse Claim
that the Settlement Trustee determines to be valid under Sections 4.2 and 4.4 of the Global
Resolution Plan TDP to the relevant Abuse Claimant. The Abuse Claimant shall have the ability to
seek reconsideration of the Proposed Claim Valuation set forth in the Valid Claim Notice as
described in Section 4.6 of the Global Resolution Plan TDPAbuse Claimant shall be able to select
between the Proposed Allowed Claim Amount and the Proposed Chartered-Organization-Release
Allowed Claim Amount; provided that, if the Abuse Claimant selects the Proposed
Chartered-Organization-Release Allowed Claim Amount, then the Abuse Claimant must execute a
release, the form of which is attached as Exhibit B to the Global Resolution Plan TDP, releasing all
claims against all Chartered Organizations. If the Abuse Claimant accepts the Settlement Trustee’s
Proposed Allowed Claim ValuationAmount or the Proposed Chartered-Organization-Release
Allowed Claim Amount in the Allowed Claim Notice or the reconsideration process set forth in
Section 4.6Article VII.G of the Global Resolution Plan TDP has been exhausted (and no further
action has been taken by the Abuse Claimant in the tort system pursuant to Article IXXII of the
Global Resolution Plan TDP), the subject SubmittedProposed Allowed Claim Amount or the
Proposed Chartered-Organization-Release Allowed Claim among, depending on which is selected
by the Abuse Claimant, shall become the Allowed Claim Amount for such Claim, and the holder of
such Allowed Abuse Claim shall become a settled claim at the Proposed Claim Valuation amount (a
“Settled Claim”) and receive treatmentpayment in accordance with Article VIIX of the Global
Resolution Plan TDP, subject to the Abuse Claimant executing the form of release set forth in
Section 5.6Article IX.D of the Global Resolution Plan TDP. The Abuse Claimant shall only be
eligible to receive the Proposed Chartered-Organization-Release Allowed Claim Amount if the
Abuse Claimant executes the release attached as Exhibit B to the Global Resolution Plan TDP.

               g.      f. Reconsideration of Settlement Trustee’s Determination

        An Abuse Claimant may make a request for reconsideration of (i) the validitydisallowance
of his or her Submitted Abuse Claim, or (ii) regarding the Proposed Allowed Claim Valuation (a
“Reconsideration Request”), within 30 days of receiving a Claim Notice from the Settlement
TrustAmount or the Proposed Chartered-Organization-Release Allowed Claim Amount. Each
Reconsideration Request must be accompanied by a check or money order for $5002,500 as an
administrative fee for reconsideration. The Abuse Claimant may submit further evidence in support
of the Submitted Abuse Claim with the Reconsideration Request. The Settlement Trustee will have
sole discretion whether to grant the Reconsideration Request. The decision to grant the




                                                204
Reconsideration Request does not guarantee that the Settlement Trustee will reach a different
result after reconsideration.

         If the Reconsideration Request is denied, the administrative fee will not be returned, and the
Settlement Trustee will notify the Abuse Claimant within thirty (30) days of receiving the request
that it will not reconsider the Abuse Claimant’s Submitted Abuse Claim. The Abuse Claimant shall
retain the ability to pursue the Settlement Trust in the tort system as described in Article IX inXII of
the Global Resolution Plan TDP.

        If the Reconsideration Request is granted, the Settlement Trustee will provide the Abuse
Claimant written notice within 30 days of receiving the Reconsideration Request that it is
reconsidering the Abuse Claimant’s Submitted Abuse Claim. The Settlement Trustee will then
reconsider the Submitted Abuse Claim (in consultation with a Non-Settling Insurance Company if
the Abuse Claim is an Insured Abuse Claim)—including all new information provided by the Abuse
Claimant in the Reconsideration Request and any additional Trustee Interview—and will have the
discretion to maintain the prior determination or find that the Submitted Abuse Claim in question is
valid and/an Allowed Abuse Claim or should receive a new Proposed Allowed Claim
ValuationAmount and/or Proposed Chartered-Organization-Release Allowed Claim Amount.

         If the Settlement Trustee determines upon reconsideration that a Submitted Abuse Claim is
validan Allowed Abuse Claim and/or should receive a new Proposed Allowed Claim
ValuationAmount or Proposed Chartered-Organization-Release Allowed Claim Amount, the
Settlement Trustee will deliver a Validan Allowed Claim Notice and return the administrative fee to
the relevant Abuse Claimant. If the Settlement Trustee determines upon reconsideration that the
totality of the evidence submitted by the Abuse Claimant does not support changing the earlier
finding that the Submitted Abuse Claim is invalida Disallowed Claim, or that the Claim in question is
not deserving of a new Proposed Allowed Claim Amount or Proposed
Chartered-Organization-Release Allowed Claim ValuationAmount, the Settlement Trustee’s earlier
determinations as to validityallowance determination and/or Proposed Allowed Claim
ValuationAmount and/or Proposed Chartered-Organization-Release Allowed Claim Amount shall
stand and the Settlement Trustee will provide a Claim Notice to the Abuse Claimant of either result
within ninety (90) days of delivering notice of accepted reconsideration to the Abuse Claimant. The
Abuse Claimant shall retain the ability to pursue the Settlement Trust for reconsideration of its claim
determinationSubmitted Abuse Claim in the tort system as described below in Article IXXII of the
Global Resolution Plan TDP.

         Any Submitted Abuse Claim that is disallowed based on the application of a statute of
limitations, repose, or other similar time-based defense that becomes the subject of statute of
limitations revival legislation in the applicable location may be reconsidered hereunder at the sole
discretion of the Settlement Trustee without the Abuse Claimant having to pay the administrative
fee for such reconsideration or submit new information in connection with such reconsideration
(unless new information is requested by the Settlement Trustee as part of such reconsideration).

                h.      Prevention and Detection of Fraud

        The Settlement Trustee shall work with the Claims Administrator to institute auditing and
other procedures to detect and prevent the allowance of Abuse Claims based on fraudulent Trust
Claim Submissions. Among other things, such procedures will permit the Settlement Trustee or


                                                  205
Claims Auditor to conduct random audits to verify supporting documentation submitted in randomly
selected Trust Claim Submissions, as well as targeted audits of individual Trust Claim Submissions
or groups of Trust Claim Submissions. Trust Claim Submissions must be signed under the pains and
penalties of perjury and to the extent of applicable law, the submission of a fraudulent Trust Claim
Submission may violate the criminal laws of the United States, including the criminal provisions
applicable to Bankruptcy Crimes, 18 U.S.C. § 152, and may subject those responsible to criminal
prosecution in the Federal Courts.

       7.      3. Claims Matrix and Points Scaling Factors

               a.      Points SystemClaims Matrix and Scaling Factors

         The Global Resolution Plan TDP establish certain criteria for unliquidated claims seeking
compensation from the Settlement Trust, a Claims Matrix below that schedules six types of Abuse
and designates for each Abuse Type a Base Matrix Value, and Maximum Matrix Value, and
certain Scaling Factors identified below to apply to the Base Matrix Values to determine the
liquidated values for certain unliquidated Abuse Claims. The Abuse Types, Scaling Factors, Base
Matrix Values, and Maximum Matrix Values that are set forth in the Matrix have all been selected
and derived with the intention of achieving a fair and reasonable Abuse Claim valuation range in
light of the best available information, considering the settlement, verdict and/or judgments that
Abuse Claimants would receive in the tort system against the Protected Parties absent the
bankruptcy. The Settlement Trustee shall utilize the Claims Matrix and Scaling Factors as the basis
to determine a Proposed Allowed Claim Amount for each Allowed Abuse Claim. The Proposed
Allowed Claim Amount (and/or the Proposed Chartered-Organization-Release Allowed Claim
Amount, as applicable) agreed to by the Direct Abuse Claimant as the Allowed Claim Amount for
an Allowed Abuse Claim shall be deemed to be the Protected Parties’ liability for such Direct
Abuse Claim (i.e., the claimant’s right to payment for his or her Direct Abuse Claim), irrespective
of how much the holder of such Abuse Claim actually receives from the Settlement Trust pursuant
to the payment provisions set forth in Article IX of the Global Resolution Plan TDP. In no
circumstance shall the amount of a Protected Party’s legal obligation to pay any Direct Abuse
Claim be determined to be any payment percentages hereunder or under the Settlement Trust
Agreement (rather than the liquidated value of such Direct Abuse Claim as determined under the
Global Resolution Plan TDP).

        The Settlement Trustee shall utilize the claims matrix (the “Claims Matrix”) and points
scaling factors (“Points Scaling Factors”) set forth in Sections 5.3 and 5.4 of the Global Resolution
Plan TDP as the basis to determine a Proposed Claim Valuation for each valid Submitted Abuse
Claim.

               b. Conversion of Points to Cash Payments

        Points assigned to a valid Submitted Abuse Claim will be converted to a recovery dollar
amount to be determined by an aggregate scaling factor consisting of the Initial Settlement Trust
Corpus Scaling Factor and any Subsequent Settlement Trust Scaling Factor(s) (each as defined
below) (the “Settlement Trust Corpus Scaling Factor”), which is the ratio of the expected size of
the Settlement Trust corpus (allowing for a reserve for Settlement Trust operating expenses and
Abuse Claims litigated in the tort system) to the expected total points assigned to all Submitted
Abuse Claims evaluated by the Settlement Trustee (including Future Abuse Claims). By way of


                                                206
example, if the Settlement Trust corpus is expected to be valued at net $1.5 billion and the
Settlement Trustee expects the total points assigned to all Submitted Abuse Claims evaluated by the
Settlement Trustee (including Future Abuse Claims) to be 4.5 billion, the Settlement Trust Corpus
Scaling Factor will be one third, meaning that the cash payment value of a point is $1 to 3 points,
and consequently, a Settled Claim assigned 300,000 points would receive $100,000. In contrast, as
a further example, if the Settlement Trust corpus is expected to be $4.5 billion, the Settlement Trust
Corpus Scaling Factor will be one, meaning the cash payment value of a point would instead be $1
to 1 point, and in that circumstance, a Settled Claim assigned 300,000 points would instead receive
$300,000. As set forth in Sections 6.2, 6.3, and 6.4 in the Global Resolution Plan TDP, the
Settlement Trustee (with the approval of the STAC) will set an initial scaling factor and then, if the
Settlement Trust corpus is larger, will increase the Settlement Trust Corpus Scaling Factor by
subsequent scaling factor increases proportionate to the increased size of the Settlement Trust
corpus.

                   b.        c. Claims Matrix

         The Claims Matrix establishes fivesix tiers of types of abuseAbuse Types, and provides
ranges of pointsthe range of potential Allowed Claim Amounts assignable to a Submittedan Allowed
Abuse Claim in each tier. The first two columns of the Claims Matrix delineate the fivesix possible
tiers to which a Submittedan Allowed Abuse Claim can be assigned based on the nature of the
abuse. The base pointsBase Matrix Value column for each tier represents the default point value
for a SubmittedAllowed Claim Amount for an Allowed Abuse Claim assigned to a given tier, in
each case based on historical settlements and litigation outcomes which included release for all
BSA-related parties, including the BSA and all other putative Protected Parties to such actions,
prior to application of the Point Scaling Factors described in Section 5.4Article VIII.D of the Global
Resolution Plan TDP (the “Base Points”). The maximum points. The Maximum Matrix Value
column for each tier represents the maximum point values a SubmittedAllowed Claim Amount for
an Allowed Abuse Claim assigned to a given tier can receive based onafter application of the Point
Scaling Factors described in Section 5.4Article VIII.C of the Global Resolution Plan TDP (the
“Maximum Points”). The ultimate recovery to adistribution(s) to the holder of a Settled Claiman
Allowed Abuse Claim that has received a Final Determination may vary upward (in the case of a
larger-than-expected Settlement Trust corpus) or downward (in the case of a
smaller-than-expected Settlement Trust corpus) from the Base Points and Maximum Points values
in the Claims Matrixholder’s Allowed Claim Amount based on the Trust Corpus Scaling
Factorpayment percentages determined by the Settlement Trustee. If a Submittedan Allowed
Abuse Claim would fall into more than one tier, the Submitted Abuse Claimit will be placed in the
highest applicable tier. An Abuse Claimant cannot have multiple SubmittedAllowed Abuse Claims
assigned to different tiers.60 Commencing on the second anniversary of the Effective Date, the




60   T he proposed Maximum Points values in the Claims Matrix demonstrates the anticipated maximum dollar values for
     Submitted Abuse Claims in tiers 1–5 when the T rust Corpus Scaling Factor is one. However, the value of the total
     Settlement T rust corpus may result in a higher or lower T rust Corpus Scaling Factor depending on the amounts of
     recoveries from Non-Settling Insurance Companies, and total points awarded. T he Settlement T rust Corpus Scaling
     Factor accommodates the potential variances in the Settlement T rust corpus size by scaling the point values assigned to
     Submitted Abuse Claims based on the size of the Settlement T rust corpus.


                                                            207
Settlement Trust shall adjust the valuation amounts for yearly inflation based on the CPI-U. The
CPI-U adjustment may not exceed 3% annually, and the first adjustment shall not be cumulative.

Tier     Type of Abuse                                                   Base           Maximum
                                                                      PointsMat        PointsMatrix
                                                                       rix Value           Value
   1     Anal or Vaginal Penetration by Adult Perpetrator             $600,000         $2,700,000
   2      Oral or Digital Penetration by Adult Perpetrator            $450,000         $2,025,000
          Anal or Vaginal Penetration by a Youth Perpetrator
   3      Masturbation by Adult Perpetrator                           $300,000         $1,350,000
          Oral or Digital Penetration by a Youth Perpetrator
   4     Touching of the Sexual or Other Intimate Parts               $150,000          $675,000
         (unclothed) by Adult Perpetrator

   5      Touching of the Sexual or Other Intimate Parts               $75,000          $337,500
          (clothed)
          Touching of the Sexual or Other Intimate Parts (clothed
          or unclothed) by a Youth Perpetrator
         Sexual Abuse – No Touching;
         Other Abuse – Not Sexual
         Exploitation for child pornography
   6     Sexual Abuse-No Touching; Adult Abuse Claims                   $2,000           $8,500


                c.      d. Points Scaling Factors

          After the Settlement Trustee has assigned a valid Submittedan Allowed Abuse Claim to one
of the fivesix tiers in the Claims Matrix, the Settlement Trustee will utilize the Points Scaling Factors
described below to set the points attributable to each Submitted Abuse Claimdetermine the
Proposed Allowed Claim Amount for each Allowed Abuse Claim. The Scaling Factors are based
on evidence regarding the BSA’s and other putative Protected Parties’ historical abuse settlements,
litigation outcomes, and other evidence supporting the Scaling Factors. Each Allowed Abuse Claim
will be evaluated for each factor by the Settlement Trustee through his or her review of the
evidence obtained through the relevant Proof of Claim, Trust Claim Submission and any related or
follow-up materials, interviews or examinations, as well as materials obtained by the Settlement
Trust through the Document Obligations. These scaling factors can increase or decrease the
number of points assigned to a SubmittedProposed Allowed Claim Amount for an Allowed Abuse
Claim depending on the severity of the facts underlying the Claim. By default, the value of each
scaling factor is one (1), meaning that in the absence of the application of the scaling factor, the
Base PointsMatrix Value assigned to a Claim areis not affected by that factor. In contrast, if the
Settlement Trustee determines that a particular scaling factor as applied to a given
SubmittedAllowed Abuse Claim is 1.5, the number of points assigned the SubmittedProposed
Allowed Claim Amount for the Allowed Abuse Claim arewill be increased by 50%, the result of
multiplying the Base PointsMatrix Value of the SubmittedAllowed Abuse Claim by 1.5. The


                                                  208
combined effect of all scaling factors is determined by multiplying the scaling factors together then
multiplying the result by the Base PointsMatrix Value of the SubmittedAllowed Abuse Claim.

       Aggravating Factors : The Settlement Trustee may assign upward Point Scaling Factors to
       each SubmittedAllowed Abuse Claim based on the following categories:

               (i)     Nature of Abuse and Circumstances . To account for particularly severe
                       abuse or aggravating circumstances, the Settlement Trustee may assign an
                       upward Point Scaling Factor of up to 1.5 to each SubmittedAllowed Abuse
                       Claim. The hypothetical base case scenario for this scaling factor would
                       involve a single incident of abuse during a BSA sponsored event with a
                       single perpetrator held in high regard bywith such perpetrator having
                       accessed the victim and in a position of trust within BSA as an employee or
                       volunteer within BSA-sponsored scouting. The hypothetical base case is
                       incorporated into the Base PointsMatrix Value in the Claims Matrix’ tiers
                       and would not receive an increase on account of this factor. By way of
                       example, aggravating factors that can give rise to a higher scaling factor
                       include, but are not limited to, the following factors:

                      1.       UnusualExtended duration and/or multiple circumstancefrequency of
               the abuse;
                       2.      Repeated targeting and grooming behaviors including but not limited
                               to special privileges, special activities, and attention, social
                               relationship with parents, personal relationship with Claimant,
                               opportunity to experience sports or activities, isolation from others,or
                               use of alcohol or illicit drugs by abuser or Abuse Claimant, or use of
                               or exposure to pornography;
                       3.      Exploitation of the Abuse Claimant for child pornography;
                       4.      3. Coercion or threat or use of force or violence, stalking; and
                       5.      4. Multiple perpetrators involved in sexual misconduct.
               (ii)    Abuser Profile . To account for the alleged abuser’s profile, the Settlement
                       Trustee may assign an upward Point Scaling Factor of up to 2.0 to a
                       Submittedan Allowed Abuse Claim. This factor is to be evaluated relative to
                       a hypothetical base case scenario of an unknown abuser who is only
                       accused of abuse by one Abuse Claimantinvolving a perpetrator as to whom
                       there is no other known allegations of sexual abuse. The hypothetical base
                       case is incorporated into the Base PointsMatrix Value in the Claims Matrix’
                       tiers and would not receive an increase on account of this factor. An
                       upward Point Scaling Factor may be applied for this category as follows (the
                       Settlement Trustee may only apply the scaling factor of the single highest
                       applicable category listed below):

                       1.      1.25 if the abuser was accused by at least one (1) other Abuse
                               Claimantalleged victim of sexual abuse;


                                                 209
        1.     1.5 if the abuser was accused by five (5) or more other Abuse
               Claimantsalleged victims of sexual abuse; and
        2.     2.0 if there is evidence of prior notice to the Protected Party (e.g.,
               the inclusion of the perpetrator in the IV files (Volunteer Screening
               Database) for abuse reasons) or if the abuser was accused by ten
               (10) or more other Abuse Claimantsalleged victims of sexual abuse.
        In addition, an upward Point Scaling Factor may also be applied for this
        category if the Protected Party(ies) knew, or had reason to know, that the
        alleged perpetrator was likely to commit acts of Abuse against individuals
        involved in Scouting.
(iii)   Impact of the Abuse . To account for the impact of the alleged abuse on
        the Abuse Claimant’s mental health, physical health, inter-personal
        relationships, vocational capacity or success, academic capacity or success,
        and whether the alleged abuse at issue resulted in legal difficulties for the
        Abuse Claimant, the Settlement Trustee may assign an upward Point Scaling
        Factor of up to 1.5. This factor is to be evaluated relative to a hypothetical
        base case scenario of a victim of abuse who suffered the typical level of
        abuse-related distress within the tier to which the SubmittedAllowed Abuse
        Claim was assigned. The hypothetical base case is incorporated into the
        base pointsBase Matrix Values in the Claims Matrix’ tiers and would not
        receive an increase on account of this factor. The Settlement Trustee will
        consider, along with any and all other relevant factors, whether the abuse at
        issue manifested or otherwise led the Abuse Claimant to experience or
        engage in behaviors resulting from:

        1.     Mental Health Issues: This includes but is not limited to anxiety,
               depression, post-traumatic stress disorder, substance abuse,
               addiction, embarrassment, fear, flashbacks, nightmares, sleep issues,
               sleep disturbances, exaggerated startle response, boundary issues,
               self-destructive behaviors, guilt, grief, homophobia, hostility,
               humiliation, anger, isolation, hollowness, regret, shame, isolation,
               sexual addiction, sexual problems, sexual identity confusion, low
               self-esteem or self-image, bitterness, suicidal ideation and, suicide
               attempts, and hospitalization or receipt of treatment for any of the
               foregoing.
        2.     Physical Health Issues: This includes but is not limited to physical
               manifestations of emotional distress, gastrointestinal issues,
               headaches, high blood pressure, physical manifestations of anxiety,
               erectile dysfunction, heart palpitations, sexually-transmitted diseases,
               physical damage caused by acts of abuse, reproductive damage,
               self-cutting and, other self-injurious behavior, and hospitalization or
               receipt of treatment for any of the foregoing.
        3.     Interpersonal Relationships: This includes but is not limited to
               problems with authority figures, hypervigilance, sexual problems,


                                 210
                       marital difficulties, problems with intimacy, lack of trust, isolation,
                       betrayal, impaired relations, secrecy, social discreditation and
                       isolation;, damage to family relationships, and fear of children or
                       parenting;.
               4.      Vocational Capacity: This includes but is not limited to under- and
                       un-employment, difficulty with authority figures, difficulty changing
                       and maintaining employment, feelingfeelings of unworthiness, or guilt
                       related to financial success.
               5.      Academic Capacity:       This includes but is not limited to school
                       behavior problems.
               6.      Legal Difficulties: This includes but is not limited to criminal
                       difficulties, bankruptcy, and fraud.
Potential Mitigating Factors . The Settlement Trustee may assign a Point Scaling Factor
in the range of 00.01 to 1.0 to each SubmittedAllowed Abuse Claim to decrease the points
awarded toProposed Allowed Claim Amount for such Claim. This factor is to be evaluated
relative to a hypothetical base case scenario of an abuse claim with solidly credible evidence
of abuse that occurred during a BSA sponsored event involving aand perpetrator held in
high regard and in a position of trust within BSAthat accessed the victim as an employee or
volunteer within BSA-sponsored scouting. The hypothetical base case is incorporated into
the base pointsBase Matrix Values in the Claims Matrix’ tiers and would not receive a
decrease on account of this factor. Such factors may include but are not limited to the
following:

       (i)     Absence of Protected Party Relationship or Presence of Another
               (Non-Protected Party) Responsible Party.

               (A)     In certain circumstances, a Protected Party’s responsibility for a
                       perpetrator may be factually or legally attenuated, or mitigated, or
                       non-existent. For example, the perpetrator may have also maintained
                       a relationship with the Abuse Claimant through a separate affiliation,
                       such as a school, religious organization, or as a family member of the
                       Abuse Claimant; or the abuse occurred in settings unrelated to
                       Scouting or where a Protected Party did not have the ability or
                       responsibility to exercise control. By way of non-exhaustive
                       example, familial abuse—even if the perpetrator was also a
                       Protected Party employee and the abuse occurred on a Scouting
                       activity—should result in a significant reduction or wholesale
                       elimination, of pointsof the Proposed Allowed Claim Amount.

               (B)     If an Abuse Claimant did not file a Chapter 11 proof of claim for his
                       or her Direct Abuse Claim but is otherwise deemed to have timely
                       submitted an Abuse Claim Proof of Claim to the Settlement Trust as
                       set forth in Article IV.A above, the Settlement Trustee shall establish




                                         211
      and apply a mitigating Scaling Factor that accounts for the lack of
      inclusion of the BSA in such Direct Abuse Claim.

(C)   If there is a Chartered Organization that is not a Protected Party that
      shares responsibility for the abuse alleged in a Direct Abuse Claim or
      Future Abuse Claim, the Settlement Trustee shall determine and
      apply a mitigating Scaling Factor that accounts for the Chartered
      Organization’s share of the total Proposed Allowed Claim Amount
      after applying all other Scaling Factors. The Abuse Claimant may
      have a cause of action against a Chartered Organization under
      applicable law for a portion of its Direct Abuse Claim. By way of
      example, if the Settlement Trustee determines after evaluation of an
      Allowed Abuse Claim and application of all of the other Scaling
      Factors that the Proposed Allowed Claim Amount for such Claim is
      $1,800,000, but that a Chartered Organization that is not a Protected
      Party is one-third responsible for the Allowed Abuse Claim, the
      Settlement Trustee will—as a final Scaling Factor—apply a Scaling
      Factor of 0.66 to reduce the Proposed Allowed Claim Amount to
      $1,200,000.




                       212
(ii)    Other Settlements, Awards, Contributions, or Limitations . The
        Settlement Trustee should consider the amounts of any settlements or
        awards already received by the Abuse Claimant from other, non-Protected
        Party sources as well as expected contributions from other, non-Protected
        Party sources that are related to the abuse. The Settlement Trustee may
        consider any further limitations on the Abuse Claimant’s recovery in the tort
        system. By way of example, the Settlement Trustee should assign an
        appropriate Point Scaling Factor to SubmittedAllowed Abuse Claims capped
        by charitable immunity under the laws of the jurisdiction where the abuse
        occurred.

(iii)   Statute of Limitations or Repose . If the evidence presented by the
        Abuse Claimant results in the Settlement Trustee concluding that the subject
        Abuse Claim could be dismissed or denied in the tort system due to the
        passage of a statute of limitations or due to a statute of repose, the
        Settlement Trustee shall apply a Scaling Factor of .01; provided, however,
        the Settlement Trustee will weigh the strength of any relevant evidence
        submitted by the Abuse Claimant to determine whether the statute of
        limitations could be tolled under applicable law based on a Protected Party’s
        conduct, and may apply a higher Scaling Factor if such evidence
        demonstrates to the Settlement Trustee that tolling would be appropriate
        under applicable state law; provided, further, any Direct Abuse Claim that
        is substantially reduced pursuant to this mitigating Scaling Factor that
        becomes the subject of statute of limitations revival legislation may be
        re-determined in the sole discretion of the Settlement Trustee.

(iii) Defectiveness . If the Abuse Claimant filed a defective Proof of Claim or filed
         its Proof of Claim after the Bar Date, or if the evidence provided by the
         Abuse Claimant indicates that the Submitted Abuse Claim is time barred
         based on prevailing law in the jurisdictions in which the abuse occurred, the
         Settlement Trustee may reduce the points assigned to such Claim by
         assigning a Point Scaling Factor of less than one. The Settlement Trustee
         should weigh the strength of the evidence supporting the Submitted Abuse
         Claim to determine whether such Claim should receive mitigation on account
         of its defectiveness or untimeliness. The Settlement Trustee may assign a
         mitigating factor of zero (0) in cases where the Settlement Trustee
         determines that the Submitted Abuse Claim is fully barred, but may,
         however, assign a factor of up to one (1) if the Settlement Trustee
         determines that the evidence supporting the Submitted Abuse Claim
         warrants distribution from the Settlement Trust despite its defectiveness or
         untimeliness.




                                 213
               (iv) Incomplete or Suspicious Evidence of Abuse . If the evidence provided by
                       the Abuse Claimant does not establish by a preponderance of the evidence
                       that the abuse occurred, the identity of the abuser, the location of the abuse,
                       or when the abuse occurred the Settlement Trustee shall reduce the points
                       of the Submitted Abuse Claim by assigning a Point Scaling Factor of less
                       than one. If the Settlement Trustee believes the evidence provided is
                       deliberately false or misleading, the Settlement Trustee will assign a Point
                       Scaling Factor of zero (0).

               (v) Absence of Notice . If the evidence provided by the Abuse Claimant does not
                      establish by a preponderance of the evidence that the Protected Party(ies)
                      knew, or had reason to know, that the alleged perpetrator was likely to
                      commit acts of Abuse against individuals involved in Scouting, the Settlement
                      Trustee shall reduce the points assigned to such Claim by assigning a Point
                      Scaling Factor of less than one. The Settlement Trustee should weigh the
                      strength of the evidence demonstrating knowledge of the risk of potential
                      abuse by the perpetrator to determine the appropriate factor of mitigation.

               d.      e. ClaimsAllowed Abuse Claim Calculus

        After the Settlement Trustee has assigned a Submittedassigns an Allowed Abuse Claim to a
claimClaims Matrix tier and determineddetermines the appropriate Point Scaling Factors tothat
apply to the Claim, the total points to be assigned to the SubmittedProposed Allowed Claim Amount
for the Allowed Abuse Claim are to be determined asis the product of the Base PointsMatrix Value
of the Claim and the Point Scaling Factors applied to the Claim. In no event can a Submittedan
Allowed Abuse Claim’s point valueProposed Allowed Claim Amount (or Allowed Claim Amount)
exceed the Maximum Points valueMatrix Value for the Claim’s assigned Claims Matrix tier.

          By way of example, if a Submittedan Allowed Abuse Claim is determined by the
Settlement Trustee to be a tier 1 claim with a Base Point value of 600,000, with a Point(Base
Matrix Value of $600,000) with a Scaling Factor of 1.5 for the nature and circumstances of the
abuse, and a mitigating point scaling factorScaling Factor of 0.75, and no other Point Scaling
Factors, the number of points assigned to theProposed Allowed Claim (Amount for the
ProposedAllowed Abuse Claim Valuation) would be $675,000 points, calculated as $600,000 x 1.5 x
0.75 = $675,000. As a further example, if, in addition to the above Point Scaling Factors, the same
SubmittedAllowed Abuse Claim had an additional aggravating Point Scaling Factor of 2.0 on
account of the alleged abuser’s profile, the points assigned to theProposed Allowed Claim Amount
for the Allowed Abuse Claim (the Proposed Claim Valuation) would be twice as much, namely
$1,350,000 (calculated as $600,000 x 1.5 x .75 x 2.0). If, on

               e.      Proposed Chartered-Organization-Release Allowed Claim Amount

          the other hand, for example the Settlement Trustee believes the evidence provided for the
SubmittedAfter determining the Proposed Allowed Claim Amount for an Allowed Abuse Claim was
deliberately false or misleading, the Settlement Trustee will assign a mitigating Point Scaling Factor
of zero, in which case the Claim would be assigned a point value (the Proposed Claim Valuation) of
zero.      shall calculate the Proposed Chartered-Organization-Release Allowed Claim Amount, if
any. The Proposed Chartered-Organization-Release Allowed Claim Amount shall be determined


                                                 214
by re-calculating the Proposed Allowed Claim Amount by removing the applicable mitigating
Scaling Factor adjustment reflecting the absence of the Chartered Organization as another
potentially responsible party as set forth in Article VIII of the Global Resolution Plan TDP. For the
avoidance of doubt, in no event shall the Proposed Chartered-Organization Release Allowed Claim
Amount be more than the Maximum Matrix Value in the applicable tier for such Allowed Abuse
Claim.

         To determine the dollar value for each Submitted Abuse Claim, the Settlement Trustee will
multiply the point value of the Claim by the Trust Corpus Scaling Factor. In the above example of a
Submitted Abuse Claim assigned a point value of 1,350,000, if the Trust Corpus Scaling Factor is
1/3, the Submitted Abuse Claim would be valued at $450,000 (1,350,000 x 1/3). If instead the Trust
Corpus Scaling Factor is one, the Submitted Abuse Claim would be valued at $1,350,000. If the
Settlement Trust corpus exceeds its expected value and the Trust Corpus Scaling Factor is 1.5,
except as otherwise provided herein with respect to Submitted Abuse Claims litigated to final
judgement in the tort system, the Submitted Abuse Claim would be valued at $2,025,000 (1,350,000
x 1.5). In the other example above of a Submitted Abuse Claim assigned a point value of zero, the
Claim’s dollar value would be $0.

       8.      4. Payment of Settled ClaimsFinal Determination Allowed Abuse Claim

               a.      Settled Claim Payment Upon Final Determination

        After a Submitted Abuse Claim becomes a Settled Claim, as described in Article IV of the
Global Resolution Plan TDP, the Settlement Trust shall pay an initial distribution (“Initial
Distribution”) to the holder of such Settled Claim within 30 days of the Claim becoming a Settled
Claim and the Settlement Trust establishing the Initial Settlement Trust Corpus Scaling Factor (as
defined below).

       Only after the Settlement Trustee has established an Initial Payment Percentage in
accordance with Section 4.1 of the Settlement Trust Agreement, then once there is a Final
Determination of an Abuse Claim pursuant to Article VII.F of the Global Resolution TDP, the
Claimant will receive a payment of such Final Determination based on the Payment Percentage
then in effect as described in Articles IX.B and IX.C of the Global Resolution TDP. For the
purpose of payment by the Settlement Trust, a Final Judicial Determination (as defined in Article
XII.H of the Global Resolution TDP) shall constitute a Final Determination.

               b.      Initial Distribution Payment Scaling FactorPercentage

        After analyzing the Submitted Abuse Claims and determining the number of Submitted
Abuse Claims and the likely, aggregate Proposed Claim Valuations for all Settled Claims and value
of the Settlement Trust Assets at that time, the Settlement Trustee and the STAC shall determine,
pursuant to the terms and conditions set forth in the Trust Agreement, the appropriate initial
Settlement Trust corpus scaling factor (the “Initial Settlement Trust Corpus Scaling Factor”). For
this purpose, the Settlement Trustee will calculate the Initial Settlement Trust Corpus Scaling Factor
as the ratio of the then available Settlement Trust Assets (accounting for future Settlement Trust
operating expenses and Submitted Abuse Claims litigated in the tort system pursuant to Article IX
of the Global Resolution Plan TDP) to the total points assigned to all Submitted Abuse Claims
(accounting for Future Abuse Claims). By way of example, if the available Settlement Trust


                                                 215
Assets are $1.5 billion and the Settlement Trustee calculates the total points assigned to all
Submitted Abuse Claims to be 4.5 billion, the Initial Settlement Trust Corpus Scaling Factor would
be one third, meaning that the cash payment value of a point for initial payment purposes is $1.00
for every 3 points.

         After the Claimant accepts the Proposed Allowed Claim Amount and there is a Final
Determination of the Abuse Claim, the Settlement Trust shall pay an Initial Distribution based on the
Initial Payment Percentage established by the Settlement Trustee in accordance with the Settlement
Trust Agreement.

                c.      Supplemental Payment of Initial DistributionPercentage

        When the Settlement Trustee determines that the then-current estimates of the Settlement
Trust’s assets and its liabilities, as well as then-estimated value of then-pending Abuse Claims,
warrant additional distributions on account of the Final Determinations, the Settlement Trustee shall
set a Supplemental Payment Percentage in accordance with the Settlement Trust Agreement.
Such Supplemental Payment Percentages shall be applied to all Final Determinations that became
final prior to the establishment of such Supplemental Payment Percentage. Claimants whose
Abuse Claim becomes a Final Determination after a Supplemental Payment Percentage is set shall
receive an Initial Distribution equal to the aggregate of the Initial Payment Percentage and all prior
Supplemental Payment Percentages set by the Settlement Trustee. For the avoidance of doubt, the
Allowed Claim Amount of each Allowed Abuse Claim after Final Determination shall be deemed to
be the Protected Parties’ liability for such Allowed Abuse Claim irrespective of how much the
holder of such Abuse Claim actually receives from the Settlement Trust pursuant to the payment
provisions set forth in Article IX of the Global Resolution Plan TDP. For example if the Allowed
Claim Amount for an Allowed Abuse Claim that has received a Final Determination is $1,350,000,
even if the Settlement Trust distributes less than $1,350,000 to the Abuse Claimant on account of
such Allowed Abuse Claim based on application of the Initial Payment Percentage and any
Subsequent Payment Percentage(s), the Allowed Claim Amount for the Abuse Claim is still
$1,350,000.

        The Settlement Trust will make an Initial Distribution to each holder of a Settled Claim
based on the Initial Settlement Trust Corpus Scaling Factor while at the same time maintaining
sufficient assets in the Settlement Trust for payment of operating expenses, additional Settled
Claims, and lawsuits against the Settlement Trust. With respect to Settled Claims that are Insured
Abuse Claims (as defined below), the Settlement Trustee shall make such Initial Distribution (and
any further distributions) regardless of the status of any litigation seeking coverage from any
Insurance Companies.

                d. Subsequent Payments

        As the Settlement Trust obtains additional assets through indemnity payments and
recoveries from coverage litigation or settlements with Non-Settling Insurance Companies (or
otherwise), or determines that amounts reserved for operating expenses can be reduced, the
Settlement Trust’s corpus will increase and more funds will become available for distribution to
Abuse Claimants on account of Settled Claims. Consequently, every six months after the payment
of the Initial Distribution, the Settlement Trustee shall conduct an evaluation of the total value of the
Settlement Trust Assets then available for distribution, and the aggregate points value of Settled


                                                  216
Claims. In consultation with the STAC, the Settlement Trustee will then determine when
subsequent distributions (each a “Subsequent Distribution”) should be made to Abuse Claimants on
account of Settled Claims and at what additional factor, by updating the Settlement Trust Corpus
Scaling Factor (each additional factor, a “Subsequent Settlement Trust Corpus Scaling Factor”).
Holders of Settled Claims that have not yet received an Initial Distribution prior to the Settlement
Trustee’s determination to make a Subsequent Distribution shall receive as an Initial Distribution the
points value of their Claim multiplied by the Initial Settlement Trust Corpus Scaling Factor plus any
Subsequent Settlement Trust Corpus Scaling Factor(s). By way of example, if a Settled Claim is
assigned 900,000 points, and the Settlement Trust has established an Initial Settlement Trust Corpus
Scaling Factor of one third and a Subsequent Settlement Trust Corpus Scaling Factor of one sixth
before the Claim becomes a Settled Claim, the Abuse Claimant holding such Claim will receive an
initial payment of $450,000, or the sum of the product of 900,000 x 1/3 ($300,000) plus the product
of 900,000 x 1/6 ($150,000).

        Payments will be made to holders of Insured Abuse Claims and uninsured Abuse Claims
using the same Settlement Trust Corpus Scaling Factor and in the same manner as described in
Article VI of the Global Resolution Plan TDP.

               d.      e. Release

        In order for a Submittedan Allowed Abuse Claim to become a Settled Claimreceive a Final
Determination and for the relevant Abuse Claimant to receive any payment from the Settlement
Trust, the Abuse Claimant must submit an executed form of release to be developed by the
Settlement Trustee in consultation with Reorganized BSA. Payments made by the Settlement Trust
to the holder of a Settledan Allowed Abuse Claim pursuant to the process and procedures described
herein shall be in full and complete satisfaction of the Abuse Claimant’s Allowed Abuse Claim.
The form of release agreement that a Direct Abuse Claimant who takes the Expedited Distribution
Election must execute is attached as Exhibit A to the Global Resolution TDP. The form of release
applicable to an Abuse Claimant who has selected a Final Determination based on the Proposed
Chartered-Organization-Release Allowed Claim Amount shall execute a release in favor of the
Settlement Trust, the Protected Parties, and all Chartered Organizations, the form of which shall be
substantially in the form of Exhibit B to the Global Resolution TDP. The form of release applicable
to an Abuse Claimant who has selected a Final Determination based on the Proposed Allowed
Claim Amount shall execute a release in favor of the Settlement Trust and the Protected Parties,
the form of which shall be substantially in the form of Exhibit C to the Global Resolution TDP. The
forms of release attached to the Global Resolution TDP shall be determined by the Settlement
Trustee and BSA or Reorganized BSA.

       5. Tender of Insured Abuse Claims and Coverage Litigation with Insurers

               e.      FIFO Claims Process Queuing and Exigent Health Claims

        The Settlement Trust shall review all Trust Claim Submissions for processing purposes on a
FIFO basis as set forth below, except as otherwise provided in the Global Resolution Plan TDP
with respect to Expedited Distributions or Exigent Health Claims. An Abuse Claimant’s position in
the FIFO Processing Queue shall be determined as of the date of receipt of the Abuse Claimant’s
Trust Claim Submission. If any Trust Claim Submissions are filed on the same date, an Abuse
Claimant’s position in the applicable FIFO Processing Queue vis-à-vis such other same-day claims


                                                 217
shall be determined by the claimant’s date of birth, with older Abuse Claimants given priority over
younger Abuse Claimants. An Abuse Claimant that elects expedited review on account of an
Exigent Health Claim shall be moved in front of the FIFO Processing Queue no matter what the
order of processing otherwise would have been under the Global Resolution Plan TDP. Following
receipt of a Final Determination on account of an Exigent Health Claim, the holder of an Exigent
Health Claim shall receive an Initial Distribution from the Settlement Trust (subject to the payment
percentages then in effect), within thirty (30) days of executing the release as set forth in Article
IX.D of the Global Resolution TDP.

               f.      Source Affected Weighting

        Notwithstanding the Initial Payment Percentage and the Supplemental Payment
Percentages applied hereunder, Non-BSA Sourced Assets shall be allocated (after deducting
applicable expenses) only among the Allowed Abuse Claims that could have been satisfied from
that source absent the Plan’s Discharge and Channeling Injunction. The Settlement Trustee shall
establish separate payment percentages in accordance with the Settlement Trust Agreement to
effectuate the distribution of Non-BSA Sourced Assets. For the avoidance of doubt, irrespective of
the establishment of any increased payment percentage under Article IX.F of the Global Resolution
Plan TDP and the Settlement Trust Agreement that allocates Non-BSA Sourced Assets to holders
of certain eligible Allowed Abuse Claims, the maximum payment that an Abuse Claimant can
recover from the Settlement Trust before all other Allowed Abuse Claims are paid in full is the
Final Determination Allowed Abuse Claim Amount for his or her Claim.

       9.      a. Rights of Settlement Trust Against Non-Settling Insurance Companies

        Pursuant to the Plan, the Settlement Trust will takehas taken an assignment of BSA’s
rightsand any other Protected Party’s (to the extent provided for in the Plan) rights and obligations
under the BSA Insurance Policies. For any Abuse Claim that the Settlement Trustee determines is
a validan Allowed Abuse Claim pursuant to Article IVVII of the Global Resolution Plan TDP, the
Settlement Trustee will determine, based on the relevant Trust Claim Submission and any other
information submitted in connection with that submission and in the materials obtained through the
Cooperation AgreementDocument Obligations, whether any Non-Settling Insurance Company
issued coverage that is available to respond to such Claim (an “Insured Abuse Claim”). The
Settlement Trustee may determine that multiple Non-SettledNon-Settling Insurance Companies
have responsibility for an Insured Abuse Claim.

               b. Treatment of Insured Abuse Claims

          The Settlement Trustee shall tenderseek reimbursement for each Insured Abuse Claim
(including the Proposed Claim Valuation)—along with all information related to the subjectthat is an
Insured Abuse Claim gathered pursuant to the Global Resolution Plan TDP—to the, including the
Proposed Allowed Claim Amount, from the applicable Non-Settling Insurance Company(ies) for
review and coverage determination prior to sending the relevant Abuse Claimant his or her Valid
Claim Notice. The applicable pursuant to the Insurance Policies and applicable law. The
Settlement Trustee shall have the ability to exercise all of the rights and interests in the Insurance
Policies assigned to the Settlement Trust as set forth in the Plan, including the right to resolve any
disputes with a Non-Settling Insurance Company will have 60 days to review eachregarding their
obligation to pay some or all of an Insured Abuse Claim tendered to it by. The Settlement Trustee


                                                 218
will exercise those rights consistent with their duty to preserve and maximize the assets of the
Settlement Trust and provide written notice to the Settlement Trust of whether it will cover, in
whole or in part, the Proposed Claim Valuation of a particular Insured Settled Claim or decline to
provide coverage of such Insured Settled Claim (a “Coverage Determination Notice”). If the
Non-Settling Insurance Company denies coverage, the Coverage Determination Notice must
provide an explanation of the reason for the denial.. The Settlement Trustee will have the ability to
request further information from Abuse Claimants in connection with seeking reimbursement for
Insured Abuse Claims.

               c. Reimbursement of Insured Abuse Claims

        For Insured Abuse Claims that a Non-Settling Insurance Company agrees to cover pursuant
to a Coverage Determination Notice, the Non-Settling Insurance Company shall reimburse the
Settlement Trust for its share of the amount of the Proposed Claim Valuation for such claim,
applying an assumed Settlement Trust Corpus Scaling Factor of one (1), within 30 days of such
claim becoming a Settled Claim. The decision by a Non-Settling Insurance Company to cover its
share of an Insured Abuse Claim shall be deemed to be a compromise of a disputed claim and shall
not have any collateral estoppel or res judicata effect for any future claim, nor shall it be deemed
to be an admission with respect to coverage.

               d. Coverage Disputes

        For Insured Abuse Claims where a Non-Settling Insurance Company declines to cover
pursuant to a Coverage Determination Notice, the Settlement Trust will have the right to pursue the
Non-Settling Insurance Company in coverage litigation for the Non-Settling Insurance Company’s
share of the Proposed Claim Valuation or judgment or settlement amount, as applicable. The
Settlement Trust will have the right to bring such coverage actions in one or more consolidated
actions. For purposes of this section, the dollar value of an Insured Abuse Claim shall be calculated
based on an assumed Trust Corpus Scaling Factor of one (1). The Settlement Trust shall also have
the option to negotiate a settlement of coverage issues with each Non-Settling Insurance Company
to obtain the benefit of insurance coverage under any Non-Settling Insurance Policy. All amounts
recovered by the Settlement Trust through coverage litigation or settlements shall flow into the
corpus of the Settlement Trust for distribution or payment of Settlement Trust operating expenses,
including payment of Abuse Claims, in accordance with the Trust Agreement and the Global
Resolution Plan TDP.

               e. No Direct Action Right

       Abuse Claimants shall have no rights against the Non-Settling Insurance Companies.

               f. Rights of Non-Settling Insurance Companies

        Nothing in the Global Resolution Plan TDP (a) shall affect, impair, or prejudice the rights
and defenses of the Non- Settling Insurance Companies in any manner; (b) shall in any way operate
to, or have the effect of, impairing or having any res judicata, collateral estoppel, or other
preclusive effect on any party’s legal, equitable, or contractual rights or obligations under any
Non-Settling Insurance Policy in any respect; or (c) shall otherwise determine the applicability or
non-applicability of any provision of any Non-Settling Insurance Policy and any such rights and


                                                219
obligations shall be determined under Non-Settling Insurance Policies and applicable law.
Additionally, any action by the Settlement Trust against any Non-Settling Insurance Company may
be brought in a court of competent jurisdiction other than the Bankruptcy Court; provided,
however, that nothing herein waives any right of the Settlement Trust to elect arbitration to the
extent the relevant Non-Settling Insurance Policy provides for such.

               g. Results of Negotiation or Litigation

        If the Settlement Trustee obtains a settlement or final judgment against a Non-Settling
Insurance Company, the proceeds from such judgment or settlement will flow into the Settlement
Trust corpus. To the extent a deductible is owed to the Non-Settling Insurance Company in order
for the Settlement Trust to obtain the insurance proceeds from a final judgment or settlement, any
such deductible shall be submitted to the Settlement Trust as an Indirect Abuse Claim.

       10.     6. Indirect Claims

               a.      Indirect Abuse Claims

          An Indirect Abuse Claim asserted against the Settlement Trust shall be reviewed by the
Settlement Trustee and treated as valid and paid by the Settlement Trust pursuant to the distribution
methodology set forth in the Global Resolution Plan TDP if (a) such Indirect Abuse Claim satisfied
the requirements of the Bar Date, and is not otherwise disallowed by section 502(e) of the
Bankruptcy Code (subject to the right of the holder of the Indirect Abuse Claim to seek
reconsideration under section 502(j) of the Bankruptcy Code) or subordinated under section 509(c)
of the Bankruptcy Code, and (b) the holder of the Indirect Abuse Claim establishes to the
satisfaction of the Settlement Trustee that (i) the holder has paid the liability and obligation of the
Settlement Trust to the individual claimant to whom the Settlement Trust would otherwise have had
a liability or obligation under the Global Resolution Plan TDP (and which has not been paid by the
Settlement Trust), (ii) the Settlement Trust and Protected Parties are forever and fully released
from all liability related thereto, and (iii) the Indirect Abuse Claim is not otherwise barred by a
statute of limitations or repose or by other applicable law.

        To be eligible to receive compensation from the Settlement Trust, the holder of an Indirect
Abuse Claim must satisfy Article IV.B of the Global Resolution Plan TDP. Indirect Abuse Claims
that become Allowed Indirect Abuse Claims shall receive distributions in accordance with Article
IX of the Global Resolution Plan TDP, provided, however, that any Indirect Abuse Claim shall be
subordinate and junior in right to the prior payment in full of all Allowed Abuse Claims that are
Direct Abuse Claims as liquidated under the Global Resolution Plan TDP.

               b.      Offset

        The liquidated value of any Indirect Abuse Claim paid by the Settlement Trust shall be
treated as an offset to or reduction of the full liquidated value of any Direct Abuse Claim that might
be subsequently asserted against the Settlement Trust.




                                                 220
       11.     7. Tort System Alternative

               a.      Exhaustion    of Trust DistributionClaims                 Allowance       and
                       Reconsideration Procedures

          If an Abuse Claimant has appealed a Claim Notice through the reconsideration process
described in Section 4.6Article VII.G of the Global Resolution Plan TDP and the Abuse Claimant
disagrees with the Settlement Trustee’s final determination regarding the validity or
valuationallowance or allowed amount of the subject Submitted Abuse Claim, the Abuse Claimant
may file a lawsuit against the Settlement Trust for reconsideration of his or her Submitted Abuse
Claim in any court of competent jurisdiction. An Abuse Claimant that elects to file a lawsuit under
this provision forfeits any Proposed Allowed Claim ValuationAmount offered by the Settlement
Trust, and recovery, if any, isshall be limited to settlement or judgment from such lawsuit as
provided in the Global Resolution Plan TDP. An Abuse Claimant that asserts a Tort Election Claim
may not seek costs or expenses in the lawsuit filed against the Settlement Trust. Each party’s costs
of litigation shall be borne by that party.

               b.      Authorization of Settlement Trustee and Settlement Trust Advisory
                       Committee

       The Settlement Trustee, with the approval of the STAC and the Future Claimants’
Representative, may authorize the commencement or continuation of a lawsuit by a Direct Abuse
Claimant against the Settlement Trust to obtain the Allowed Claim Amount of a Direct Abuse
Claim. STAC Tort Election Claims shall not be required to exhaust any remedies under the Global
Resolution Plan TDP before commencing or continuing such lawsuit. No Abuse Claimant may
pursue a STAC Tort Election Claim without the prior written approval of the Settlement Trustee,
which approval may be withheld for any reason notwithstanding Article II.C of the Global
Resolution Plan TDP.

               c.      b. Tender to Non-Settling Insurance Company

        If an Abuse Claimant electsis authorized to file suit against the Settlement Trust as provided
hereinin the Global Resolution Plan TDP, the Settlement Trustee shall determine, based on the Trust
Claim Submission and any other information obtained in connection with that submission and
materials received in connection with the CooperationDocument Obligations, whether any
Non-Settling Insurance Company issued coverage that is available to respond to the lawsuit (an
“Insured Lawsuit”).       The Settlement Trustee may determine that there are multiple
Non-SettledNon-Settling Insurance Companies that have responsibility forto defend an Insured
Lawsuit. The Settlement Trustee shall tenderprovide notice, and if applicable, seek defense, of any
Insured Lawsuit to each Non-Settling Insurance Company from whom the Settlement Trustee
determines insurance coverage may be available in accordance with the terms of each applicable
Insurance Policy.

               c. Acceptance of Tender

       A Non-Settling Insurance Company shall have 60 days to determine whether to accept an
Insured Lawsuit that is tendered to it.



                                                 221
               d. Limit on Settlement Trust Liability

         An Abuse Claimant who pursues the Settlement Trust in the tort system shall not be able to
receive from the Settlement Trust more than the dollar value of a Settled Claim that is assigned the
Maximum Points in the applicable tier set forth in the Claims Matrix assuming a Settlement Trust
Corpus Scaling Factor of one (1). By way of example, for an Abuse Claimant asserting tier one
abuse, the maximum damages amount that Abuse Claimant is allowed to sue the Settlement Trust
for in the relevant tort system is $2,700,000, or 2,700,000 points (the Maximum Points in tier one)
multiplied by an assumed Settlement Trust Corpus Scaling Factor of one (1).

               d.      e. Parties to Lawsuit

         Any lawsuit commenced under Section 9.1Article XII of the Global Resolution Plan TDP
must be filed by the Abuse Claimant in his or her own right and name and not as a member or
representative of a class, and no such lawsuit may be consolidated with any other lawsuit. The
potential parties that may be defendants in the lawsuit shall be limited to the Settlement Trust; an
Abuse Claimant may not sue any of the Protected Parties or Non-Settling Insurance
Companies.assert its Abuse Claim against the Settlement Trust as if the Abuse Claimant were
asserting such claim against either the Debtors or another Protected Party and the discharge and
injunctions in the Plan had not been issued.

               e.      f. Defenses

           All defenses (including, with respect to the Settlement Trust, all defenses that could have
been asserted by the Debtors or Protected Parties, except as otherwise provided in the Plan) shall
be available to both sides at trial; however, for any uninsured Abuse Claim or Insured Abuse Claim
where no Insurance Company has agreed to provide a defense, the Settlement Trust may waive
any defense and/or concede any issue of fact or law. In cases where a(which may include any
Non-Settling Insurance Company has agreed to provide a defense, such Insurance Company retains
all liability defenses) at trial.

               g. Costs

       Each party’s costs of litigation shall be borne by that party. An Abuse Claimant may not
seek costs or expenses in the lawsuit filed against the Settlement Trust.

               f.      h. Settlement or Final JudgmentTrust Liability for Tort Election
                       Claims

        The defending Non-Settling Insurance Company or, if no Insurance Company is defending,
the Settlement Trust, is authorized to settle any lawsuit by an Abuse Claimant for an amount it
determines appropriate in light of the circumstances of the case, subject to the limitations that the
Settlement Trust or defending Non-Settling Insurance Company may not settle any claim for an
amount that exceeds the amount that exceeds its potential liability for that Abuse Claim pursuant to
Section 9.4 of the Global Resolution Plan TDP.

     An Abuse Claimant who pursues a Tort Election Claim shall have an Allowed Claim
Amount against the Settlement Trust equal to the settlement or final judgment obtained in the tort


                                                 222
system, if any, less any payments actually received and retained by the Abuse Claimant, provided
that, any amount of such Allowed Claim Amount in excess of the Maximum Matrix Value in the
applicable tier set forth in the Claims Matrix shall be subordinate and junior in right to the prior
payment in full of all Direct Abuse Claims that are Allowed Abuse Claims as liquidated under the
Global Resolution Plan TDP (excluding Article XII of the Global Resolution Plan TDP). By way of
example, for an Abuse Claimant asserting tier one abuse, the maximum payment that Abuse
Claimant can recover from the Settlement Trust before all other Direct Abuse Claims that are
Allowed Abuse Claims are paid in full is $2,700,000 (the Maximum Matrix Value in tier one). For
the avoidance of doubt, the limit on the Settlement Trust liability under Article XII.F of the Global
Resolution Plan TDP shall not apply or inure to the benefit of any Non-Settling Insurance Company,
and the Settlement Trust shall be able to obtain coverage, subject to Article X of the Global
Resolution Plan TDP, for the full Allowed Claim Amount obtained by the Abuse Claimant through a
Tort Election Claim.

                g.      i. Payment of Judgments by the Settlement Trust

         IfSubject to Article XII.F of the Global Resolution Plan TDP, if and when an Abuse
Claimant obtains a final judgment or settlement against the Settlement Trust or defending
Non-Settling Insurance Company in the tort system, such judgment or settlement amount shall be
treated for purposes of distribution under the Global Resolution Plan TDP as the Abuse Claimant’s
Proposed Valuation AmountFinal Determination, and such Allowed Claim Amount shall also
constitute the applicable Protected Parties’ liability for such Abuse Claim. Within thirty (30) days
of executing the release as set forth in Section 6.5Article IX.E of the Global Resolution Plan TDP,
the Abuse Claim in question shall become a Settled Claim and the Abuse Claimant shall receive an
Initial Distribution (based on the Initial Settlement Trust Corpus Scaling Factor and any Subsequent
Settlement Trust Corpus Scaling Factor in effect at such time) from the Settlement Trust (assuming
an Initial Payment Percentage has been established by the Settlement Trust at that time).
Thereafter, the Abuse Claimant shall receive any Subsequent Distributionssubsequent distributions
based on any Subsequent Settlement Trust Corpus Scaling Factor(s)Supplemental Payment
Percentage as determined by the Settlement Trust. Under no circumstances shall the Settlement
Trust pay interest under any statute on any judgments obtained by an Abuse Claimant in the tort
system. Non-Settling Insurance Companies that choose to defend a lawsuit against the Settlement
Trust under Article IX of the Global Resolution Plan TDP shall pay the full amount of any judgment
or settlement achieved by the Abuse Claimant to the Settlement Trust for distribution through the
Global Resolution Plan TDP.

        12.     8. Miscellaneous Provisions

                a.      Non-Binding Effect of Settlement Trust and/or Litigation Outcome

        Notwithstanding any other provision of the Global Resolution Plan TDP, a decision by the
Settlement Trust to pay or not to pay any Submitted Abuse Claim shall not be used in, be admissible
as evidence in, binding in, or have any res judicata, collateral estoppel, or other preclusive effect in
any lawsuit or other proceeding against any other entity other than the Settlement Trust.
Notwithstanding any other provision of the Global Resolution Plan TDP, the outcome of litigation
against the Debtors by the holder of an Indirect Abuse Claim shall not be used in, be admissible as




                                                  223
evidence in, binding in or have any other preclusive effect in connection with the Settlement Trust’s
resolution or valuation of an Indirect Abuse Claim.

               b.      Amendments

        Except as otherwise provided in the Trust Distribution ProceduresGlobal Resolution Plan
TDP, the Settlement Trustee may not amend, modify, delete, or add to any provisions of the Global
Resolution Plan TDP, without the written consent of the STAC and the Future Claimants’
Representative, as provided in the Settlement Trust Agreement, including amendments to preserve
the value of assets of the Settlement Trust. Nothing in the Trust Distribution ProceduresGlobal
Resolution Plan TDP is intended to preclude the STAC from proposing to the Settlement Trustee, in
writing, amendments to the Global Resolution Plan TDP. Notwithstanding the foregoing, neither the
Settlement Trustee nor the STAC may amend the Global Resolution Plan TDP to provide for
materially different treatment for Abuse Claims including the Claims Matrix and Scaling Factors set
forth in Article VIII of the Global Resolution Plan TDP. Notwithstanding the foregoing, neither the
Settlement Trustee nor the STAC may amend the forms of release without the consent of
Reorganized BSA or remove the requirement of a release in connection with an Expedited
Determination.

               c.      Severability

         Should any provision contained in the Global Resolution Plan TDP be determined to be
unenforceable, such determination shall in no way limit or affect the enforceability and operative
effect of any and all other provisions of the Global Resolution Plan TDP. Should any provision
contained in the Global Resolution Plan TDP be determined to be inconsistent with or contrary to
Debtors’ obligations to any Insurance Company providing Insurance Coverage to the Debtors in
respect of claims for personal injury for which the Debtors have legal responsibility, the Settlement
Trustee, with the consent of the STAC, may amend the Global Resolution Plan TDP and/or the
Trust Agreement to make the provisions of either or both documents consistent with the duties and
obligations of the Debtors to said Insurance Company.

               d.      Offsets

         The Settlement Trust shall have the right to offset or reduce of the Allowed Claim Amount
of any Allowed Abuse Claim on a dollar for dollar basis based on any amounts paid or reasonably
likely to be paid to the holder of such Claim on account of such Claim from any source other than
the Settlement Trust.

               e.      d. Governing Law

        Administration of the Global Resolution Plan TDP shall be governed by, and construed in
accordance with, the laws of the State of Delaware. The law governing litigation in the tort system
shall be the law of the jurisdiction in which the Abuse Claimant files the lawsuit as described in
Article IXXII of the Global Resolution Plan TDP.

C.     Trust Distribution Procedures under the BSA Toggle Plan




                                                 224
        If the BSA Toggle Plan is confirmed, the Settlement Trust will resolve Abuse Claims
through the Trust Distribution Procedures under the BSA Toggle Plan (the “BSA Toggle Plan
TDP”), which are summarized herein and are attached to the Plan as Exhibit A-2.78 Please note
that if there are any inconsistencies between this summary and the BSA Toggle Plan
TDP, the BSA Toggle Plan TDP shall govern in all respects.
        The BSA Toggle Plan TDP are designed to permit the Settlement Trustee to provide
substantially similar treatment to holders of similar, legally valid, and supported Abuse Claims. The
procedures set forth in the BSA Toggle Plan TDP will be the sole and exclusive method by which
the holder of an Abuse Claim may seek allowance and resolution of his or her Abuse Claim, and
will provide a mechanism for tendering and liquidating certain Abuse Claims through the tort system
as and to the extent provided in the BSA Toggle Plan TDP. As a general principle, the BSA
Toggle Plan TDP are intended to set out procedures that provide substantially the same treatment
to holders of similar Abuse Claims, subject to differing assets, including insurance assets, that may
be available to compensate certain Abuse Claims. The process for submission of Abuse Claims to
the Settlement Trust and treatment of the Claims under the BSA Toggle Plan TDP are summarized
below.
         1.        General Trust Procedures

                   a.        Expedited Distribution

        For the avoidance of doubt, under the BSA Toggle Plan the Settlement Trust will not make
the Expedited Distributions as contemplated in the Plan and solicitation materials, and Abuse
Claimants that elected to receive an Expedited Distribution will be eligible to receive treatment
pursuant to the BSA Toggle Plan TDP; provided, however, the Settlement Trustee may create a
similar expedited distribution option in a de minimis amount, if, after consultation with the STAC,
the Settlement Trustee determines that creation of such an expedited liquidation process is
warranted in order to simplify processing Abuse Claims under the BSA Toggle Plan TDP.

                   b.        Trust Claim Submission

       Each Abuse Claimant that elects to pursue recovery from the Settlement Trust pursuant to
the BSA Toggle Plan TDP must submit his or her claim for determination of insured status and,
where applicable, validity and potential valuation by the Settlement Trustee pursuant to the
requirements set forth herein (each, a “Trust Claim Submission”). In order to properly make a




78   Capitalized terms used in this summary of the BSA T oggle Plan T DP and not otherwise defined herein or in the Plan shall
     have the meaning ascribed to them in the BSA T oggle Plan T DP.


                                                            225
Trust Claim Submission, each submitting Abuse Claimant must (a) complete under oath a
questionnaire to be developed by the Settlement Trustee in consultation with Reorganized BSA; (b)
produce all records and documents requested by the Settlement Trustee, including all documents
pertaining to all settlements, awards, or contributions already received, or that are expected to be
received, from BSA or other sources; (c) consent to and cooperate in any examinations requested
by the Settlement Trustee (including by healthcare professionals selected by the Settlement
Trustee) (a “Trustee Interview”); and (d) consent to and cooperate in a written and/or oral
examination under oath if requested to do so by the Settlement Trustee. To complete the evaluation
of each Abuse Claim submitted through a Trust Claim Submission (each a “Submitted Abuse
Claim”), the Settlement Trustee also may, but is not required to, obtain additional evidence from the
Abuse Claimant or from other parties pursuant to the CooperationDocument Agreement Obligations
(as defined in the BSA Toggle Plan TDP).

               c.      Cooperation

         The Settlement Trust shall perform all obligations under the BSA Insurance Policies issued
by the Insurance Companies in order to maintain coverage and obtain the benefit of coverage under
such policies. Such obligations shall include any requirement to share documents, witnesses, or
other information with the Insurance Companies, to the extent required under the relevant insurance
policies (the “Trust Cooperation Obligations”). In addition, the parties to the CooperationDocument
Agreement shall provide the Settlement Trust with documents, witnesses, or other information as
provided therein (the “Cooperation Agreement Obligations” and together with the Trust
Cooperation Obligations, the “Cooperation Obligations”). Other than their CooperationDocument
Agreement Obligations owed to the Settlement Trust, the Settlement Trust’s counterparties thereto
shall have no obligation to act in any capacity in the claims resolution process under the BSA
Toggle Plan TDP.

               d.      Deceased Abuse Claim Holders

       . The Settlement Trustee shall review the Abuse Claim of a deceased Abuse Claimant
without regard to the Abuse Claimant’s death, except that the Settlement Trustee may require
evidence that the person submitting the Abuse Claim on behalf of the decedent is authorized to do
so.

               e.      Insured Status of Abuse Claims

       The Settlement Trustee shall determine whether each Submitted Abuse Claim is potentially
covered by a collectible Insurance Policy (each, an “Insured Abuse Claim”), or is uninsured or
covered only by an Insurance Policy that is exhausted, unavailable or uncollectible (each, an
“Uninsured Abuse Claim”). In order to make such determination, the Settlement Trustee will
determine when the alleged acts of Abuse occurred and which BSA Insurance Policy(ies) may
provide coverage for the period in question. No Abuse Claim shall be determined to be an
Uninsured Abuse Claim merely because of the presence of deductibles that may reduce an
Insurance Company’s obligations.




                                                226
                       (i)     Insured Abuse Claims . For any Abuse Claim that is determined
                               to be an Insured Abuse Claim, the Settlement Trustee shall follow
                               the procedures in Article IV of the BSA Toggle Plan TDP, and shall
                               not follow the procedures set forth in Article V–Article VIII of the
                               BSA Toggle Plan TDP (except as otherwise provided in Section 4.2
                               of the Trust Distribution Procedures).

                       (ii)    Uninsured Abuse Claims . For any Abuse Claim that is
                               determined to be an Uninsured Abuse Claim, the Settlement Trustee
                               shall follow the procedures set forth in Article V–Article VIII of the
                               BSA Toggle Plan TDP to liquidate the Abuse Claim.

       2.      Insured Abuse Claim Procedures

               a.      Tender of Insured Abuse Claims Required

        The Settlement Trustee shall tender each Insured Abuse Claim to all Insurance Companies
that the Settlement Trustee believes, or has reason to believe, may provide coverage for such
Abuse Claim. An Insurance Company shall have no obligation to provide coverage for any Abuse
Claim that is not tendered to it.

               b.      Rejection of Tender

        If no Insurance Company accepts tender of an Abuse Claim from the Settlement Trustee
for     defense     within   60     days    from     the    date     of    tender      (a
“Non-Tender Insured Abuse Claim”), then the Settlement Trustee shall move forward under the
BSA Toggle Plan TDP as though the Non-Tender Insured Abuse Claim were an Uninsured Abuse
Claim, and may proceed to liquidate such Non-Tender Insured Abuse Claim in accordance with
Articles V–VII of the BSA Toggle Plan TDP and seek coverage from any applicable Insurance
Company to which the Settlement Trustee has tendered that Abuse Claim pursuant to Article VIII
of the BSA Toggle Plan TDP.

               c.      Acceptance of Tender

        If any Insurance Company accepts the tender of such Abuse Claim within 60 days of
receipt of the tender and agrees to provide a defense, then the Settlement Trustee shall not evaluate
that Abuse Claim under Articles V–VI of the BSA Toggle Plan TDP, and Articles V–VI of the
BSA Toggle Plan TDP shall not apply. Liquidation of such Abuse Claim shall occur exclusively
through the tort system. The Settlement Trustee shall notify the holder of such Abuse Claim that
the Abuse Claim is an Insured Abuse Claim, identify the Insurance Company(ies) that have agreed
to defend the Abuse Claim, and inform the Abuse Claimant that he or she is required to bring a
lawsuit in a court of competent jurisdiction against the Settlement Trust to prosecute such Abuse
Claim. Absent the timely filing of such a suit, neither the Settlement Trust nor any Insurance
Company shall have any further liability for the Abuse Claim. The Abuse Claimant may also satisfy
this requirement by substituting the Settlement Trust as a defendant in an existing pre-petition action
or by adding the Settlement Trust as a defendant to an existing lawsuit against co-defendants that
are allegedly liable for the same acts of Abuse. Service of such lawsuit shall be made upon the
Settlement Trust and any defending Insurance Company. The Insurance Company(ies) that


                                                 227
accept(s) tender of the Insured Abuse Claim shall defend the Settlement Trust and satisfy any
judgment or settlement obtained by the Abuse Claimant in the lawsuit pursuant to Section 10.9 of
the BSA Toggle Plan TDP.

                d.      Confidentiality

        The Settlement Trust shall not voluntarily disseminate to any Abuse Claimant or their
counsel any documents or information that could compromise the defense of any Abuse Claim, and
the Settlement Trust shall ensure that any applicable privileges and confidentiality protections are
preserved in this regard.

                e.      Insurance Companies’ Rights Preserved

        Nothing in the BSA Toggle Plan TDP (a) shall affect, impair, or prejudice the rights and
defenses of the Insurance Companies in any manner; (b) shall in any way operate to, or have the
effect of, impairing or having any res judicata, collateral estoppel, or other preclusive effect on any
party’s legal, equitable, or contractual rights or obligations under any BSA Insurance Policy in any
respect; or (c) shall otherwise determine the applicability or non-applicability of any provision of any
Insurance Policy and any such rights and obligations shall be determined under BSA Insurance
Policies and applicable law. Additionally, any action by the Settlement Trust against any Insurance
Company may be brought in a court of competent jurisdiction other than the Bankruptcy Court;
provided, however, that nothing herein waives any right of the Settlement Trust to elect arbitration
to the extent the relevant BSA Insurance Policy provides for such.

        3.      Trust Evaluation Procedures for Uninsured Abuse Claims

                a.      General

       The claims review and validation procedures set forth in Article V of the BSA Toggle Plan
TDP apply only to Uninsured Abuse Claims and Non-Tender Insured Abuse Claims. The
procedures set forth in Article V of the BSA Toggle Plan TDP do not apply to Insured Abuse
Claims accepted for defense by one or more Insurance Companies.

                b.      Claims Evaluation

         The Settlement Trustee shall evaluate each eligible Trust Claim Submission individually, and
shall follow the procedures and guidelines outlined below in order to provide substantially the same
treatment to holders of similar Abuse Claims. After a review of the documentation provided by the
Abuse Claimant in his or her Trust Claim Submission, materials received pursuant to the
CooperationDocument Agreement Obligations, and any follow-up materials or examinations
(including, without limitation, any Trustee Interview), the Settlement Trustee will either find the
Abuse Claim to be legally valid or invalid. In order to make this determination, among other things,
the Settlement Trustee must evaluate each Submitted Abuse Claim to determine whether the
evidence viably supports a finding that:




                                                  228
                       (i)     the Abuse Claimant timely filed a proper Proof of Claim in the
                               Chapter 11 Cases prior to the Bar Date and the Claim is not barred
                               by any statute of limitations, repose, or by other applicable law,
                               or—if the Proof of Claim is defective or untimely, or the Claim is
                               barred by a statute of limitations, repose, or other applicable
                               law—the strength of the evidence supporting the Submitted Abuse
                               Claim warrants making a distribution from the Settlement Trust to
                               the holder of such Claim;

                       (ii)    the Submitted Abuse Claim had not been previously resolved by
                               litigation and/or settlement with a Protected Party or through the tort
                               system; and

                       (iii)   the Abuse Claimant at issue in the Submitted Abuse Claim was
                               abused by an employee or volunteer of a Protected Party or by a
                               Scout participant.

               c.      Invalid Abuse Claims

        Except as otherwise provided herein, if the Settlement Trustee finds that the evidence
submitted by the Abuse Claimant in a Trust Claim Submission does not support a viable claim
against a Protected Party in the tort system, the Settlement Trustee shall make a determination that
the Submitted Abuse Claim is invalid and provide written notice of its determination to the relevant
Abuse Claimant (an “Invalid Claim Notice”).

        Such determination may be based on a conclusion that the information provided in the Trust
Claim Submission is fraudulent or insufficient to demonstrate a viable claim against a Protected
Party, that the Abuse Claim is time-barred or procedurally deficient, or any other grounds that the
Settlement Trustee in her discretion may find appropriate. The Settlement Trustee shall have
discretion to determine whether a defect in the Abuse Claimant’s Proof of Claim or Trust Claim
Submission should invalidate a Submitted Abuse Claim. For example, if the Settlement Trustee
finds that a Submitted Abuse Claim (including the related Proof of Claim, if any) is strong enough to
warrant distribution on the claim from the Settlement Trust, the Settlement Trustee may find that
the Submitted Abuse Claim is valid despite the defect or untimeliness of the Claim and assign points
to such Claim pursuant to Article VI below. If the Settlement Trustee finds that a Submitted Abuse
Claim is invalid, the Settlement Trustee will not conduct a valuation analysis described in Article VI
of the BSA Toggle Plan TDP.
       Abuse Claimants shall have the ability to seek reconsideration of the Settlement Trustee’s
determination set forth in the Invalid Claim Notice as described in Section 5.6 of the BSA Toggle
Plan TDP.

               d.      Valid Abuse Claims

       If the Settlement Trustee finds that a Submitted Abuse Claim is valid, the Settlement
Trustee shall utilize the Claims Matrix and Points Scaling Factors described in Article V of the BSA
Toggle Plan TDP to assign a proposed Claims Matrix tier and Points Scaling Factors to such Abuse
Claim (the “Proposed Claim Valuation”), and provide written notice of validity, Proposed Claim


                                                 229
Valuation, and the Initial Settlement Trust Corpus Scaling Factor (as defined below) and any
Subsequent Trust Corpus Scaling Factor(s) (to the extent they have been determined) to the Abuse
Claimant (a “Valid Claim Notice” and together with the Invalid Claim Notice, a “Claim Notice”) as
set forth in Section 5.5 of the BSA Toggle Plan TDP.

               e.      Treatment of Valid Abuse Claims

        The Settlement Trustee shall provide a Valid Claim Notice for any Submitted Abuse Claim
that the Settlement Trustee determines to be valid under Sections 5.2 and 5.4 of the BSA Toggle
Plan TDP to the relevant Abuse Claimant. The Abuse Claimant shall have the ability to seek
reconsideration of the Proposed Claim Valuation set forth in the Valid Claim Notice as described in
Section 5.6 of the BSA Toggle Plan TDP. If the Abuse Claimant accepts the Settlement Trustee’s
Proposed Claim Valuation or the reconsideration process set forth in Section 5.6 has been
exhausted (and no further action has been taken by the Abuse Claimant in the tort system pursuant
to Article X of the BSA Toggle Plan TDP), the subject Submitted Abuse Claim shall become a
settled claim at the Proposed Claim Valuation amount (a “Settled Claim”) and receive treatment in
accordance with Article VII of the BSA Toggle Plan TDP, subject to the Abuse Claimant
executing the form of release set forth in Section 7.5 of the BSA Toggle Plan TDP, to be developed
by the Settlement Trustee in consultation with Reorganized BSA.

               f.      Reconsideration of Settlement Trustee’s Determination

       An Abuse Claimant may make a request for reconsideration of (i) the validity of his or her
Submitted Abuse Claim, or (ii) the Proposed Claim Valuation (a “Reconsideration Request”), within
30 days of receiving a Claim Notice from the Settlement Trust. Each Reconsideration Request
must be accompanied by a check or money order for $500 as an administrative fee for
reconsideration. The Abuse Claimant may submit further evidence in support of the Submitted
Abuse Claim with the Reconsideration Request. The Settlement Trustee will have sole discretion
whether to grant the Reconsideration Request. The decision to grant the Reconsideration Request
does not guarantee that the Settlement Trustee will reach a different result after reconsideration.

         If the Reconsideration Request is denied, the administrative fee will not be returned and the
Settlement Trustee will notify the Abuse Claimant within 30 days of receiving the request that it will
not reconsider the Abuse Claimant’s Submitted Abuse Claim. The Abuse Claimant shall retain the
ability to pursue the Settlement Trust in the tort system as described in Article X in the BSA Toggle
Plan TDP.

        If the Reconsideration Request is granted, the Settlement Trustee will provide the Abuse
Claimant written notice within 30 days of receiving the Reconsideration Request that it is
reconsidering the Abuse Claimant’s Submitted Abuse Claim. The Settlement Trustee will then
reconsider the Submitted Abuse Claim (in consultation with the applicable Insurance Company(ies)
if the Submitted Abuse Claim is an Insured Abuse Claim)—including all new information provided
by the Abuse Claimant in the Reconsideration Request and any additional Trustee Interview—and
will have the discretion to find that the Submitted Abuse Claim in question is valid and/or should be
receive a new Proposed Claim Valuation.

        If the Settlement Trustee determines upon reconsideration that a Submitted Abuse Claim is
valid and/or should receive a new Proposed Claim Valuation, the Settlement Trustee will deliver a


                                                 230
Valid Claim Notice and return the administrative fee to the relevant Abuse Claimant. If the
Settlement Trustee determines upon reconsideration that the totality of the evidence submitted by
the Abuse Claimant does not support changing the earlier finding that the Submitted Abuse Claim is
invalid or the Proposed Claim Valuation, the Settlement Trustee’s earlier determinations as to
validity and/or regarding the Proposed Claim Valuation shall stand and the Settlement Trustee will
provide a Claim Notice to the Abuse Claimant of either result within 90 days of delivering notice of
accepted reconsideration to the Abuse Claimant. The Abuse Claimant shall retain the ability to
pursue the Settlement Trust for reconsideration of its claim determination in the tort system as
described in Article X of the BSA Toggle Plan TDP.

       4.      Claims Matrix and Points Scaling Factors

               a.      Points System

         The Settlement Trustee shall utilize the claims matrix (the “Claims Matrix”) and points
scaling factors (“Points Scaling Factors”) set forth in Sections 6.3 and 6.4 of the BSA Toggle Plan
TDP as the basis to determine a Proposed Claim Valuation for each valid Submitted Abuse Claim
that is an Uninsured Abuse Claim or Non-Tender Insured Abuse Claim. This Claims Matrix shall
not apply to any Insured Abuse Claim for which an Insurance Company has tendered and agreed to
provide a defense.

               b.      Conversion of Points to Cash Payments

        Points assigned to a valid Submitted Abuse Claim will be converted to a recovery dollar
amount to be determined by an aggregate scaling factor consisting of the Initial Settlement Trust
Corpus Scaling Factor and any Subsequent Settlement Trust Scaling Factor(s) (each as defined
below) (the “Settlement Trust Corpus Scaling Factor”), which is the ratio of the expected size of
the Settlement Trust corpus (allowing for a reserve for Settlement Trust operating expenses and
Abuse Claims litigated in the tort system) to the expected total points assigned to all Submitted
Abuse Claims evaluated by the Settlement Trustee (including Future Abuse Claims). By way of
example, if the Settlement Trust corpus is expected to be valued at net $1.5 billion and the
Settlement Trustee expects the total points assigned to all Submitted Abuse Claims evaluated by the
Settlement Trustee (including Future Abuse Claims) to be 4.5 billion, the Settlement Trust Corpus
Scaling Factor will be one third, meaning that the cash payment value of a point is $1 to 3 points,
and consequently, a Settled Claim assigned 300,000 points would receive $100,000. In contrast, as
a further example, if the Settlement Trust corpus is expected to be $4.5 billion, the Settlement Trust
Corpus Scaling Factor will be one, meaning the cash payment value of a point would instead be $1
to 1 point, and in that circumstance, a Settled Claim assigned 300,000 points would instead receive
$300,000. As set forth in Sections 7.2, 7.3, and 7.4 in the BSA Toggle Plan TDP, the Settlement
Trustee (with the approval of the STAC) will set an initial scaling factor and then, if the Settlement
Trust corpus is larger, will increase the Settlement Trust Corpus Scaling Factor by subsequent
scaling factor increases proportionate to the increased size of the Settlement Trust corpus.

               c.      Claims Matrix

        The Claims Matrix establishes fivesix tiers of types of abuse, and provides ranges of points
assignable to a Submitted Abuse Claim in each tier. The first two columns of the Claims Matrix
delineate the five possible tiers to which a Submitted Abuse Claim can be assigned based on the


                                                 231
nature of the abuse. The base points column for each tier represents the default point value for a
Submitted Abuse Claim assigned to a given tier prior to application of the Point Scaling Factors
described in Section 6.4 of the BSA Toggle Plan TDP (the “Base Points”). The maximum points
column for each tier represents maximum point values a Submitted Abuse Claim assigned to a given
tier can receive based on application of the Point Scaling Factors described in Section 6.4 of the
BSA Toggle Plan TDP (the “Maximum Points”).. The ultimate recovery to a holder of a Settled
Claim may vary upward (in the case of a larger-than-expected Settlement Trust corpus) or
downward (in the case of a smaller-than-expected Settlement Trust corpus) from the Base Points
and Maximum Points values in the Claims Matrix based on the Trust Corpus Scaling Factor
determined by the Settlement Trustee. If a Submitted Abuse Claim would fall into more than one
tier, the Submitted Abuse Claim will be placed in the highest applicable tier. An Abuse Claimant
cannot have multiple Submitted Abuse Claims assigned to different tiers.6179

Tier         Type of Abuse                                                           Base        Maximum Points
                                                                                    Points
       1     Anal or Vaginal Penetration by Adult Perpetrator                      600,000            2,700,000




6179   T he proposed Maximum Points values in the Claims Matrix demonstrates the anticipated maximum dollar values for
       Submitted Abuse Claims in tiers 1–5 when the T rust Corpus Scaling Factor is one. However, the value of the total
       Settlement T rust corpus may result in a higher or lower T rust Corpus Scaling Factor depending on the amounts of
       recoveries from Insurance Companies, and total points awarded. T he Settlement T rust Corpus Scaling Factor
       accommodates the potential variances in the Settlement T rust corpus size by scaling the point values assigned to
       Submitted Abuse Claims based on the size of the Settlement T rust corpus.


                                                           232
   2     Oral or Digital Penetration by Adult Perpetrator           450,000         2,025,000

         Anal or Vaginal Penetration by a Youth Perpetrator
   3     Masturbation by Adult Perpetrator                          300,000         1,350,000

         Oral or Digital Penetration by a Youth Perpetrator


   4     Touching of the Sexual or Other Intimate Parts             150,000          675,000
         (unclothed) by Adult Perpetrator

   5     Touching of the Sexual or Other Intimate Parts             75,000           337,500
         (clothed)

         Touching of the Sexual or Other Intimate Parts (clothed
         or unclothed) by a Youth Perpetrator

         Sexual Abuse – No Touching;

         Other Abuse – Not Sexual



               d.      Points Scaling Factors

         After the Settlement Trustee has assigned a valid Submitted Abuse Claim to one of the five
tiers in the Claims Matrix, the Settlement Trustee will utilize the Points Scaling Factors described
below to set the points attributable to each Submitted Abuse Claim. These scaling factors can
increase or decrease the number of points assigned to a Submitted Abuse Claim depending on the
severity of the facts underlying the Claim. By default, the value of each scaling factor is one,
meaning that in the absence of the application of the scaling factor, the Base Points assigned to a
Claim are not affected by that factor. In contrast, if the Settlement Trustee determines that a
particular scaling factor as applied to a given Submitted Abuse Claim is 1.5, the number of points
assigned the Submitted Abuse Claim are increased by 50%, the result of multiplying the Base Points
of the Submitted Abuse Claim by 1.5. The combined effect of all scaling factors is determined by
multiplying the scaling factors together then multiplying the result by the Base Points of the
Submitted Abuse Claim.

       Aggravating Factors : The Settlement Trustee may assign upward Point Scaling Factors to
       each Submitted Abuse Claim based on the following categories:




                                                233
(i)    Nature of Abuse and Circumstances . To account for particularly severe
       abuse or aggravating circumstances, the Settlement Trustee may assign an
       upward Point Scaling Factor of up to 1.5 to each Submitted Abuse Claim.
       The hypothetical base case scenario for this scaling factor would involve a
       single incident of abuse during a BSA sponsored event with a single
       perpetrator held in high regard by the victim and in a position of trust within
       BSA as an employee or volunteer. The hypothetical base case is
       incorporated into the Base Points in the Claims Matrix’ tiers and would not
       receive an increase on account of this factor. By way of example,
       aggravating factors that can give rise to a higher scaling factor include, but
       are not limited to, the following factors:

       1.     Unusual duration and/or multiple circumstance of the abuse;
       2.     Repeated targeting and grooming behaviors including but not limited
              to special privileges, special activities, and attention, social
              relationship with parents, personal relationship with Claimant,
              opportunity to experience sports or activities, isolation from others,
              use of alcohol or illicit drugs by abuser or Claimant, or use of or
              exposure to pornography;
       3.     Coercion or threat or use of force or violence, stalking;
       4.     Multiple perpetrators involved in sexual misconduct.
(ii)   Abuser Profile . To account for the alleged abuser’s profile, the Settlement
       Trustee may assign an upward Point Scaling Factor of up to 2.0 to a
       Submitted Abuse Claim. This factor is to be evaluated relative to a
       hypothetical base case scenario of an unknown abuser who is only accused
       of abuse by one Abuse Claimant. The hypothetical base case is
       incorporated into the Base Points in the Claims Matrix’ tiers and would not
       receive an increase on account of this factor. An upward Point Scaling
       Factor may be applied for this category as follows (the Settlement Trustee
       may only apply the scaling factor of the single highest applicable category
       listed below):

       1.     1.25 if the abuser was accused by at least one (1) other Abuse
              Claimant;
       2.     1.5 if the abuser was accused by five (5) or more other Abuse
              Claimants;
       3.     2.0 if the abuser was accused by ten (10) or more other Abuse
              Claimants.
       In addition, an upward Point Scaling Factor may also be applied for this
       category if the Protected Party(ies) knew, or had reason to know, that the
       alleged perpetrator was likely to commit acts of Abuse against individuals
       involved in Scouting.



                                234
(iii)   Impact of the Abuse . To account for the impact of the alleged abuse on
        the Abuse Claimant’s mental health, physical health, inter-personal
        relationships, vocational capacity or success, academic capacity or success,
        and whether the alleged abuse at issue resulted in legal difficulties for the
        Abuse Claimant, the Settlement Trustee may assign an upward Point Scaling
        Factor of up to 1.5. This factor is to be evaluated relative to a hypothetical
        base case scenario of a victim of abuse who suffered the typical level of
        abuse-related distress within the tier to which the Submitted Abuse Claim
        was assigned. The hypothetical base case is incorporated into the base
        points in the Claims Matrix’ tiers and would not receive an increase on
        account of this factor. The Settlement Trustee will consider, along with any
        and all other relevant factors, whether the abuse at issue manifested or
        otherwise led the Abuse Claimant to experience or engage in behaviors
        resulting from:

        1.     Mental Health Issues: This includes but is not limited to anxiety,
               depression, post-traumatic stress disorder, substance abuse,
               addiction, embarrassment, fear, flashbacks, nightmares, sleep issues,
               sleep disturbances, exaggerated startle response, boundary issues,
               self-destructive behaviors, guilt, grief, homophobia, hostility,
               humiliation, anger, isolation, hollowness, regret, shame, isolation,
               sexual addiction, sexual problems, sexual identity confusion, low
               self-esteem or self-image, bitterness, suicidal ideation and suicide
               attempts.
        2.     Physical Health Issues: This includes but is not limited to physical
               manifestations of emotional distress, gastrointestinal issues,
               headaches, high blood pressure, physical manifestations of anxiety,
               erectile dysfunction, heart palpitations, sexually-transmitted diseases,
               physical damage caused by acts of abuse, reproductive damage,
               self-cutting and other self-injurious behavior.
        3.     Interpersonal Relationships: This includes but is not limited to
               problems with authority figures, hypervigilance, sexual problems,
               marital difficulties, problems with intimacy, lack of trust, isolation,
               betrayal, impaired relations, secrecy, social discreditation and
               isolation; damage to family relationships, and fear of children or
               parenting;
        4.     Vocational Capacity: This includes but is not limited to under- and
               un-employment, difficulty with authority figures, difficulty changing
               and maintaining employment, feeling of unworthiness or guilt related
               to financial success.
        5.     Academic Capacity:       This includes but is not limited to school
               behavior problems.




                                 235
               6.      Legal Difficulties: This includes but is not limited to criminal
                       difficulties, bankruptcy, fraud.
Potential Mitigating Factors . The Settlement Trustee may assign a Point Scaling Factor
in the range of 0 to 1.0 to each Submitted Abuse Claim to decrease the points awarded to
such Claim. This factor is to be evaluated relative to a hypothetical base case scenario of
an abuse claim with solidly credible evidence of abuse that occurred during a BSA
sponsored event involving a perpetrator held in high regard and in a position of trust within
BSA as an employee or volunteer. The hypothetical base case is incorporated into the base
points in the Claims Matrix’ tiers and would not receive a decrease on account of this
factor. Such factors may include but are not limited to the following:




                                         236
(i)     Absence of Protected Party Relationship or Presence of Another
        Responsible Party. In certain circumstances, a Protected Party’s
        responsibility for a perpetrator may be factually or legally attenuated,
        mitigated, or non-existent. For example, the perpetrator may have
        maintained a relationship with the Abuse Claimant through a separate
        affiliation, such as a school, religious organization, or as a family member of
        the Abuse Claimant; or the abuse occurred in settings unrelated to Scouting
        or where a Protected Party did not have the ability or responsibility to
        exercise control. By way of non-exhaustive example, familial abuse—even
        if the perpetrator was also a Protected Party employee and the abuse
        occurred on a Scouting activity—should result in a significant reduction or
        wholesale elimination, of points.

(ii)    Other Settlements, Awards, Contributions, or Limitations . The
        Settlement Trustee should consider the amounts of any settlements or
        awards already received by the Abuse Claimant from other sources as well
        as expected contributions from other sources that are related to the abuse.
        By way of example, the Settlement Trustee should assign an appropriate
        Point Scaling Factor to Submitted Abuse Claims capped by charitable
        immunity under the laws of the jurisdiction where the abuse occurred.

(iii)   Defectiveness . If the Abuse Claimant filed a defective Proof of Claim or
        filed its Proof of Claim after the Bar Date, or if the evidence provided by the
        Abuse Claimant indicates that the Submitted Abuse Claim is time barred
        based on prevailing law in the jurisdictions in which the abuse occurred, the
        Settlement Trustee may reduce the points assigned to such Claim by
        assigning a Point Scaling Factor of less than one. The Settlement Trustee
        should weigh the strength of the evidence supporting the Submitted Abuse
        Claim to determine whether such Claim should receive mitigation on account
        of its defectiveness or untimeliness. The Settlement Trustee may assign a
        mitigating factor of zero (0) in cases where the Settlement Trustee
        determines that the Submitted Abuse Claim is fully barred, but may,
        however, assign a factor of up to one (1) if the Settlement Trustee
        determines that the evidence supporting the Submitted Abuse Claim
        warrants distribution from the Settlement Trust despite its defectiveness or
        untimeliness.

(iv)    Incomplete or Suspicious Evidence of Abuse . If the evidence provided
        by the Abuse Claimant does not establish by a preponderance of the
        evidence that the abuse occurred, the identity of the abuser, the location of
        the abuse, or when the abuse occurred the Settlement Trustee shall reduce
        the points of the Submitted Abuse Claim by assigning a Point Scaling Factor
        of less than one. If the Settlement Trustee believes the evidence provided is
        deliberately false or misleading, the Settlement Trustee will assign a Point
        Scaling Factor of zero (0).




                                 237
               (v)     Absence of Notice . If the evidence provided by the Abuse Claimant does
                       not establish by a preponderance of the evidence that the Protected
                       Party(ies) knew, or had reason to know, that the alleged perpetrator was
                       likely to commit acts of Abuse against individuals involved in Scouting, the
                       Settlement Trustee shall reduce the points assigned to such Claim by
                       assigning a Point Scaling Factor of less than one. The Settlement Trustee
                       should weigh the strength of the evidence demonstrating knowledge of the
                       risk of potential abuse by the perpetrator to determine the appropriate factor
                       of mitigation.

               e.      Claims Calculus

        After the Settlement Trustee has assigned a Submitted Abuse Claim to a claim tier and
determined the appropriate Point Scaling Factors to apply to the Claim, the total points to be
assigned to the Submitted Abuse Claim are to be determined as the product of the Base Points of
the Claim and the Point Scaling Factors applied to the Claim. In no event can a Submitted Abuse
Claim’s point value exceed the Maximum Points value for the Claim’s assigned tier.

        By way of example, if a Submitted Abuse Claim is determined by the Settlement Trustee to
be a tier 1 claim with a Base Point value of 600,000, with a Point Scaling Factor of 1.5 for the
nature and circumstances of the abuse, and a mitigating point scaling factor of 0.75, and no other
Point Scaling Factors, the number of points assigned to the Claim would be 675,000 points
calculated as 600,000 X 1.5 X 0.75 = 675,000. As a further example, if, in addition to the above
Point Scaling Factors, the same Submitted Abuse Claim had an additional aggravating Point Scaling
Factor of 2.0 on account of the alleged abuser’s profile, the points assigned to the Abuse Claim
would be twice as much, namely 1,350,000 (600,000 x 1.5 x .75 x 2.0). If, on the other hand, for
example the Settlement Trustee believes the evidence provided for the Submitted Abuse Claim was
deliberately false or misleading, the Settlement Trustee will assign a mitigating Point Scaling Factor
of zero, in which case the Claim would be assigned a point value of zero.

         To determine the dollar value for each Submitted Abuse Claim, the Settlement Trustee will
multiply the point value of the Claim by the Trust Corpus Scaling Factor. In the above example of a
Submitted Abuse Claim assigned a point value of 1,350,000, if the Trust Corpus Scaling Factor is
1/3, the Submitted Abuse Claim would be valued at $450,000 (1,350,000 x 1/3). If instead the Trust
Corpus Scaling Factor is one, the Submitted Abuse Claim would be valued at $1,350,000. If the
Settlement Trust corpus exceeds its expected value and the Trust Corpus Scaling Factor is 1.5,
except as otherwise provided herein with respect to Submitted Abuse Claims litigated to final
judgement in the tort system, the Submitted Abuse Claim would be valued at $2,025,000 (1,350,000
x 1.5). In the other example above of a Submitted Abuse Claim assigned a point value of zero, the
Claim’s dollar value would be $0.

       5.      Payment of Settled Claims

               a.      Settled Claim Payment

        The Settlement Trustee shall evaluate each of the Submitted Abuse Claims in a timely
fashion. After a Submitted Abuse Claim becomes a Settled Claim, as described in Article VI of the
BSA Toggle Plan TDP, the Settlement Trust shall pay an initial distribution (“Initial Distribution”) to


                                                 238
the holder of such Settled Claim within 30 days of the Claim becoming a Settled Claim and the
Settlement Trust establishing the Initial Settlement Trust Corpus Scaling Factor (as defined below).

               b.      Initial Distribution Payment Scaling Factor

        After analyzing the Submitted Abuse Claims and determining the number of Submitted
Abuse Claims and the likely, aggregate Proposed Claim Valuations for the Settled Claims and value
of the Settlement Trust Assets at that time, the Settlement Trustee and the STAC shall determine,
pursuant to the terms and conditions set forth in the Trust Agreement, the appropriate initial
Settlement Trust corpus scaling factor (the “Initial Settlement Trust Corpus Scaling Factor”).. For
this purpose, the Settlement Trustee will calculate the Initial Settlement Trust Corpus Scaling Factor
as the ratio of the then available Settlement Trust Assets (accounting for future Settlement Trust
operating expenses) to the total points assigned to all Submitted Abuse Claims (accounting for
Future Abuse Claims). By way of example, if the available Settlement Trust Assets are $1.5 billion
and the Settlement Trustee calculates the total points assigned to all Submitted Abuse Claims
evaluated by the Settlement Trustee to be 4.5 billion, the Initial Settlement Trust Corpus Scaling
Factor would be one third, meaning that the cash payment value of a point for initial payment
purposes is $1.00 for every 3 points.

               c.      Payment of Initial Distribution

         The Settlement Trust will make an Initial Distribution to each holder of a Settled Claim
based on the Initial Settlement Trust Corpus Scaling Factor while at the same time maintaining
sufficient assets in the Settlement Trust for payment of operating expenses, additional Settled
Claims, and lawsuits against the Settlement Trust. With respect to Settled Claims that are Insured
Abuse Claims, the Settlement Trustee shall make such Initial Distribution (and any further
distributions) regardless of the status of any litigation seeking coverage from any Insurance
Companies.

               d.      Subsequent Payments

         As the Settlement Trust obtains additional assets through litigation or settlements with
Insurance Companies (or otherwise), or determines that amounts reserved for operating expenses
can be reduced, the Settlement Trust’s corpus will increase and more funds will become available
for distribution to Abuse Claimants on account of Settled Claims. Consequently, every six months
after the payment of the Initial Distribution, the Settlement Trustee shall conduct an evaluation of
the total value of the Settlement Trust Assets then available for distribution, and the aggregate
points value of Settled Claims. In consultation with the STAC, the Settlement Trustee will then
determine when subsequent distributions (each a “Subsequent Distribution”)Distributions should be
made to Abuse Claimants on account of Settled Claims and at what additional factor, by updating
the Settlement Trust Corpus Scaling Factor (each additional factor, a “Subsequent Settlement Trust
Corpus Scaling Factor”). Holders of Abuse Claims that have not yet received an Initial Distribution
prior to the Settlement Trustee’s determination to make a Subsequent Distribution shall receive as
an Initial Distribution the value of their Claim multiplied by the Initial Settlement Trust Corpus
Scaling Factor plus any Subsequent Settlement Trust Corpus Scaling Factor(s). By way of
example, if a Settled Claim is assigned 900,000 points, and the Settlement Trust has established an
Initial Settlement Trust Corpus Scaling Factor of one third and a Subsequent Settlement Trust
Corpus Scaling Factor of one sixth before the Claim becomes a Settled Claim, the Abuse Claimant


                                                 239
holding such Claim will receive an initial payment of $450,000, or the sum of the product of 900,000
x 1/3 ($300,000) plus the product of 900,000 x 1/6 ($150,000).

               e.      Release

       In order for a Submitted Abuse Claim to become a Settled Claim and for the relevant Abuse
Claimant to receive any payment from the Settlement Trust, the Abuse Claimant must submit an
executed form of release to be developed by the Settlement Trustee in consultation with
Reorganized BSA. Payments made by the Settlement Trust to the holder of a Settled Claim
pursuant to the process and procedures described herein shall be in full and complete satisfaction of
the Abuse Claimant’s Abuse Claim.

       6.      Tender of Insured Abuse Claims and Coverage Litigation with Insurers

               a.      Rights of Settlement Trust Against Non-Settling Insurance
                       Companies

        Pursuant to the Plan, the Settlement Trust will take assignment of the BSA’s rights under
the BSA Insurance Policies. For any Non-Tender Insured Abuse Claim that the Settlement
Trustee determines is a valid Abuse Claim pursuant to Article V of the BSA Toggle Plan TDP, the
Settlement Trustee shall tender each such Abuse Claim (including the Proposed Claim
Valuation)—along with all information related to the subject Abuse Claim gathered pursuant to the
BSA Toggle Plan TDP—to the applicable Insurance Company(ies) for review and coverage
determination prior to sending the relevant Abuse Claimant his or her Valid Claim Notice. The
applicable Insurance Company will have 60 days to review each Non-Tender Insured Abuse Claim
tendered to it by the Settlement Trust under this section and provide written notice to the Settlement
Trust of whether it will cover, in whole or in part, the Proposed Claim Valuation of a particular
Non-Tender Insured Abuse Claim or decline to provide coverage of such Abuse Claim (a
“Coverage Determination Notice”). If an Insurance Company denies coverage, the Coverage
Determination Notice must provide an explanation of the reason for the denial.

               b.      Reimbursement of Insured Abuse Claims

        For each Non-Tender Insured Abuse Claims that an Insurance Company agrees to cover
pursuant to a Coverage Determination Notice, the Insurance Company shall reimburse the
Settlement Trust for its share of the amount of the Proposed Claim Valuation for such claim,
applying an assumed Settlement Trust Corpus Scaling Factor of one (1), within 30 days of such
Abuse Claim becoming a Settled Claim. The decision by an Insurance Company to cover its share
of a Non-Tender Insured Abuse Claim Proposed Valuation Amount shall be deemed to be a
compromise of a disputed claim and shall not have any collateral estoppel or res judicata effect for
any future claim, nor shall it be deemed to be an admission with respect to coverage.

               c.      Coverage Disputes

       For Insured Abuse Claims where an Insurance Company declines to cover, the Settlement
Trust will have the right to pursue the Insurance Company in coverage litigation for the Insurance
Company’s share of the Proposed Claim Valuation or judgment or settlement amount, as applicable.
The Settlement Trust will have the right to bring such coverage actions in one or more individual or


                                                 240
consolidated actions. For purposes of this section, the dollar value of disputed Insured Abuse
Claims shall be calculated based on an assumed Trust Corpus Scaling Factor of one (1). The
Settlement Trust shall also have the option to negotiate a settlement of coverage issues with each
Insurance Company to obtain the benefit of insurance coverage under any BSA Insurance Policy.
All amounts recovered by the Settlement Trustee through coverage litigation or settlements shall
flow into the corpus of the Settlement Trust for distribution or payment of Settlement Trust
operating expenses, including payment of Abuse Claims, in accordance with the Trust Agreement
and the BSA Toggle Plan TDP.

                d.      Rights of Insurance Companies

         Nothing in the BSA Toggle Plan TDP (a) shall affect, impair, or prejudice the rights and
defenses of the Insurance Companies in any manner; (b) shall in any way operate to, or have the
effect of, impairing or having any res judicata, collateral estoppel, or other preclusive effect on any
party’s legal, equitable, or contractual rights or obligations under any BSA Insurance Policy in any
respect; or (c) shall otherwise determine the applicability or non-applicability of any provision of any
BSA Insurance Policy and any such rights and obligations shall be determined under BSA
Insurance Policies and applicable law. Additionally, any action by the Settlement Trust against any
Insurance Company may be brought in a court of competent jurisdiction other than the Bankruptcy
Court; provided, however, that nothing herein waives any right of the Settlement Trust to elect
arbitration to the extent the relevant BSA Insurance Policy provides for such.

                e.      Results of Negotiation or Litigation

        If the Settlement Trustee obtains a settlement or final judgment against an Insurance
Company, the proceeds from such judgment, will flow into the Settlement Trust corpus. To the
extent a deductible is owed to the Insurance Company in order for the Settlement Trust to obtain
the insurance proceeds from a final judgment or settlement, any such deductible shall be submitted
to the Settlement Trust as an Indirect Abuse Claim.

        7.      Indirect Claims

         An Indirect Abuse Claim asserted against the Settlement Trust shall be reviewed by the
Settlement Trustee and treated as valid and paid by the Settlement Trust pursuant to the distribution
methodology set forth in the BSA Toggle Plan TDP if (a) such Indirect Abuse Claim satisfied the
requirements of the Bar Date, and is not otherwise disallowed by section 502(e) of the Bankruptcy
Code (subject to the right of the holder of the Indirect Abuse Claim to seek reconsideration under
section 502(j) of the Bankruptcy Code) or subordinated under section 509(c) of the Bankruptcy
Code, and (b) the holder of the Indirect Abuse Claim establishes to the satisfaction of the
Settlement Trustee that (i) the holder has paid the liability and obligation of the Settlement Trust to
the individual claimant to whom the Settlement Trust would otherwise have had a liability or
obligation under the BSA Toggle Plan TDP (and which has not been paid by the Settlement Trust),
(ii) the Settlement Trust and Protected Parties are forever and fully released from all liability related
thereto, and (iii) the Indirect Abuse Claim is not otherwise barred by a statute of limitations or
repose or by other applicable law.




                                                  241
               f.      Offset

        The liquidated value of any Indirect Abuse Claim paid by the Settlement Trust shall be
treated as an offset to or reduction of the full liquidated value of any Direct Abuse Claim that might
be subsequently asserted against the Settlement Trust.

       8.      Tort System Alternative

               a.      Exhaustion of Trust Distribution and Reconsideration Procedures

       If an Abuse Claimant has appealed a Claim Notice through the reconsideration process
described in Section 5.6 of the BSA Toggle Plan TDP and the Abuse Claimant disagrees with the
Settlement Trustee’s final determination regarding the validity or valuation of the subject Submitted
Abuse Claim, the Abuse Claimant may file a lawsuit against the Settlement Trust for
reconsideration of his or her Submitted Abuse Claim in any court of competent jurisdiction. An
Abuse Claimant that elects to file a lawsuit under this provision forfeits any Proposed Claim
Valuation offered by the Settlement Trust, and recovery, if any, is limited to settlement or judgment
from such lawsuit as provided in the BSA Toggle Plan TDP.

               b.      Tender to Insurance Company

        If an Abuse Claimant elects to file suit against the Settlement Trust as provided herein, the
Settlement Trustee shall determine, based on the Trust Claim Submission and any other information
obtained in connection with that submission, whether any Insurance Company issued coverage that
is available to respond to the lawsuit (an “Insured Lawsuit”). The Settlement Trustee may
determine that there are multiple Insurance Companies that have responsibility for an Insured
Lawsuit. The Settlement Trustee shall tender any Insured Lawsuit to each Insurance Company
from whom the Settlement Trustee determines insurance coverage may be available.

               c.      Acceptance of Tender

      An Insurance Company shall have 60 days to determine whether to accept an Insured
Lawsuit that is tendered to it.

               d.      Limit on Settlement Trust Liability

        An Abuse Claimant who pursues the Settlement Trust in the tort system shall not be able to
receive from the Settlement Trust more than the dollar value of a Settled Claim that is assigned the
Maximum Points in the applicable tier set forth in the Claims Matrix assuming a Trust Corpus
Scaling Factor of one. By way of example, for an Abuse Claimant asserting tier 1 abuse, the
maximum damages amount that the Abuse Claimant is allowed to sue the Settlement Trust for in
the relevant tort system is $2,700,000, or 2,700,000 (the Maximum Points in tier 1) points multiplied
by an assumed Trust Corpus Scaling Factor of one.

               e.      Parties to Lawsuit

        Any lawsuit commenced under Section 10.1 of the BSA Toggle Plan TDP must be filed by
the Abuse Claimant in his or her own right and name and not as a member or representative of a
class, and no such lawsuit may be consolidated with any other lawsuit. The potential parties that

                                                 242
may be defendants in the lawsuit shall be limited to the Settlement Trust; an Abuse Claimant may
not sue any of the Protected Parties or Non-Settling Insurance Companies.

               f.      Defenses

        All defenses (including, with respect to the Settlement Trust, all defenses that could have
been asserted by the Debtors, except as otherwise provided in the Plan) shall be available to both
sides at trial; however, for any Uninsured Abuse Claim or any Insured Abuse Claim where no
Insurance Company has agreed to provide a defense, the Settlement Trust may waive any defense
and/or concede any issue of fact or law. In cases where an Insurance Company has agreed to
provide a defense, such Insurance Company retains all liability defenses.

               g.      Costs

       Each party’s costs of litigation shall be borne by that party. An Abuse Claimant may not
seek costs or expenses in the lawsuit filed against the Settlement Trust.

               h.      Settlement or Final Judgment

       The defending Insurance Company or, if no Insurance Company is defending, the
Settlement Trust, is authorized to settle any lawsuit by an Abuse Claimant for an amount it
determines appropriate in light of the circumstances of the case, subject to the limitations that the
Settlement Trust or Insurance Company may not settle any claim for an amount that exceeds the
amount that exceeds its potential liability for that Abuse Claim pursuant to Section 10.4 of the BSA
Toggle Plan TDP.

               i.      Payment of Judgments by the Settlement Trust

         If and when an Abuse Claimant obtains a final judgment or settlement against the
Settlement Trust in the tort system, such judgment amount shall be treated for purposes of
distribution under the BSA Toggle Plan TDP as the Abuse Claimant’s Settled Claim points amount.
Within 30 days of executing the release as set forth in Section 7.5 of the BSA Toggle Plan TDP,
the Abuse Claimant shall receive an Initial Distribution (based on the Initial Settlement Trust Corpus
Scaling Factor and any Subsequent Settlement Trust Corpus Scaling Factor in effect at such time)
from the Settlement Trust. Thereafter, the Abuse Claimant shall receive any Subsequent
Distributions based on any Subsequent Settlement Trust Corpus Scaling Factor(s) as determined by
the Settlement Trust. Under no circumstances shall the Settlement Trust pay interest under any
statute on any judgments obtained by an Abuse Claimant in the tort system. Insurance Companies
that choose to defend a lawsuit against the Settlement Trust shall pay the full amount of any
judgment or settlement achieved by the Abuse Claimant to the Settlement Trust for distribution
through the BSA Toggle Plan TDP.

       9.      Miscellaneous Provisions

               a.      Non-Binding Effect of Settlement Trust and/or Litigation Outcome

       Notwithstanding any other provision of the BSA Toggle Plan TDP, a decision by the
Settlement Trust to pay or not to pay any Submitted Abuse Claim shall not be used in, be admissible


                                                 243
as evidence in, binding in, or have any res judicata, collateral estoppel, or other preclusive effect in
any lawsuit or other proceeding against any other entity other than the Settlement Trust.
Notwithstanding any other provision of the BSA Toggle Plan TDP, the outcome of litigation against
the Debtors by the holder of an Indirect Abuse Claim shall not be used in, be admissible as evidence
in, binding in or have any other preclusive effect in connection with the Settlement Trust’s resolution
or valuation of an Indirect Abuse Claim.

               b.      Amendments

        Except as otherwise provided in the Trust Distribution Procedures, the Settlement Trustee
may not amend, modify, delete, or add to any provisions of the BSA Toggle Plan TDP, without the
written consent of the STAC. Nothing in the Trust Distribution Procedures is intended to preclude
the STAC from proposing to the Settlement Trustee, in writing, amendments to the BSA Toggle
Plan TDP. Notwithstanding the foregoing, the Settlement Trustee shall not have the ability to enter
into any amendment that abridges, limits or narrows the rights of Insurance Companies under
Article IV of the BSA Toggle Plan TDP.

               c.      Severability

         Should any provision contained in the BSA Toggle Plan TDP be determined to be
unenforceable, such determination shall in no way limit or affect the enforceability and operative
effect of any and all other provisions of the BSA Toggle Plan TDP. Should any provision contained
in the BSA Toggle Plan TDP be determined to be inconsistent with or contrary to Debtors’
obligations to any Insurance Company providing Insurance Coverage to the Debtors in respect of
claims for personal injury for which the Debtors have legal responsibility, the Settlement Trustee,
with the consent of the STAC, may amend the BSA Toggle Plan TDP and/or the Trust Agreement
to make the provisions of either or both documents consistent with the duties and obligations of the
Debtors to said Insurance Company.

               d.      Governing Law

        Administration of the BSA Toggle Plan TDP shall be governed by, and construed in
accordance with, the laws of the State of Delaware. The law governing litigation in the tort system
shall be the law of the jurisdiction in which the Abuse Claimant files the lawsuit as described in
Article X of the BSA Toggle Plan TDP.

       ARTICLE VIII. SOLICITATION PROCEDURES AND REQUIREMENTS

        Before voting to accept or reject the Plan, each holder of a Claim entitled to vote should
carefully review the Plan. All descriptions of the Plan set forth in this Disclosure Statement are
subject to the terms and provisions of the Plan.




                                                  244
A.          Voting Summary and Deadline6280

         The Bankruptcy Court entered an order in these Chapter 11 Cases [D.I. [●]] (the
“Solicitation Procedures Order”) that, among other things, approved certain procedures governing
the solicitation of votes to accept or reject the Plan from holders of Claims against the Debtors,
including setting the deadline for voting, specifying which holders of Claims are eligible to receive
Ballots to vote on the Plan, and establishing other voting and tabulation procedures attached to the
Solicitation Procedures Order as Exhibit 1 (the “Solicitation Procedures”).

     THE SOLICITATION PROCEDURES ORDER IS HEREBY INCORPORATED
BY REFERENCE AS THOUGH FULLY SET FORTH HEREIN. YOU SHOULD READ
THE SOLICITATION PROCEDURES ORDER, THE SOLICITATION PROCEDURES,
THE CONFIRMATION HEARING NOTICE, AND THE INSTRUCTIONS
ATTACHED TO YOUR BALLOT IN CONNECTION WITH THIS SECTION, AS
THEY SET FORTH IN DETAIL PROCEDURES GOVERNING VOTING DEADLINES
AND OBJECTION DEADLINES.

        The Plan, though proposed jointly and consolidated for purposes of making distributions to
holders of Claims under the Plan, constitutes a separate Plan proposed by each Debtor. Therefore,
the classifications set forth in the Plan apply separately with respect to each Plan proposed by, and
the Claims against and Interests in, each Debtor. Your vote will count as votes for or against, as
applicable, each Plan proposed by each Debtor.

 Voting                      The Debtors are soliciting votes to accept or reject the Plan from the holders of
 Classes:                    Claims in Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8, and 9.
 Voting Record               The Voting Record Date is May 19[●], 2021. Only holders in the Voting
 Date:                       Classes as of this date will be entitled to vote to accept or reject the Plan. The
                             Debtors reserve the right to set a later Voting Record Date if the Debtors
                             decide to extend the Voting Deadline.
 Voting                      The Voting Deadline is July 30[●], 2021 at 4:00 p.m. (Eastern Time), unless the
 Deadline;                   Debtors in their sole discretion extend the date by which Ballots will be
 Extension:                  accepted. If the Voting Deadline is extended, the term “Voting Deadline” will
                             mean the time and date that is designated. Any extension of the Voting




6280   Capitalized terms used in this Article VIII and not otherwise defined herein or in the Plan shall have the meanings ascribed
       to such terms in the Solicitation Procedures Motion, Solicitation Procedures Order, or Solicitation Procedures, as
       applicable.


                                                                245
                     Deadline will be followed as promptly as practicable by notice of the extension.
 Solicitation        If you are a holder of a Claim in the Voting Classes, you should deliver a
 Procedures:         properly completed Ballot to the Solicitation Agent. Ballots must be received by
                     the Solicitation Agent on or before the Voting Deadline. To be counted as a
                     vote to accept or reject the Plan, each Ballot must be properly executed,
                     completed, and delivered by (1) the electronic Ballot submission platform on the
                     Solicitation Agent’s website (the “E-Ballot Platform”), (2) mail, (3) overnight
                     delivery, or (4) personal delivery, so that it is actually received , in each case,
                     by the Solicitation Agent no later than the Voting Deadline. Specifically, each
                     Ballot must be returned through the E-Ballot Platform by July 30, 2021 at 4:00
                     p.m. (Eastern Time)at (a) https://omniagentsolutions.com/bsa-SAballots for
                     Direct      Abuse     Claim Ballots        and Master          Ballots     or   (b)
                     https://omniagentsolutions.com/bsa-ballots for all other Ballots, by mail using the
                     envelope included in the Solicitation Package, as applicable, or by overnight or
                     personal delivery to the following address: Boy Scouts of America Ballot
                     Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,
                     Woodland Hills, CA 91367.
 Revocation or       After the Voting Deadline, no Ballot may be withdrawn or modified without the
 Withdrawal of       prior written consent of the Debtors; provided, that prior to the Voting
 Ballots:            Deadline, a voter may withdraw a valid Ballot by delivering a written notice of
                     withdrawal to the Solicitation Agent. The withdrawal must be signed by the
                     party who signed the Ballot, and the Debtors reserve the right to contest any
                     withdrawals.
 Solicitation        The Debtors have retained Omni Agent Solutions as the Solicitation Agent in
 Agent:              connection with the solicitation of votes on the Plan. Deliveries of Ballots
                     should be directed to Omni Agent Solutions as set forth herein or pursuant to
                     the instructions contained in the Ballots.


         The following instructions for voting to accept or reject the Plan, together with the
instructions contained in the Ballot and the Solicitation Procedures, constitute the voting instructions.
Only holders of Claims in Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8, and 9 (the “Voting Classes”) as of the
Voting Record Date are entitled to vote on the Plan. To vote, you, or in the case of certain holders
of Direct Abuse Claims, your attorney, must fill out and sign the Ballot enclosed in the Solicitation
Package (as defined below).

B.      Solicitation Procedures

        1.      Vote Required for Acceptance by a Class of Claims

        Under the Bankruptcy Code, acceptance of a plan of reorganization by a class of claims or
interests is determined by calculating the amount and, if a class of claims, the number, of claims and
interests voting to accept, as a percentage of the allowed claims or interests, as applicable, that
have voted. Acceptance by a class of claims requires an affirmative vote of more than one-half in




                                                  246
number of total allowed claims in such class that have voted and an affirmative vote of at least
two-thirds in dollar amount of the total allowed claims in such class that have voted.

       2.      Solicitation Package

       The package of materials (the “Solicitation Package”) sent to the Voting Classes contains:

               (a)     a cover letter describing the contents of the Solicitation Package and
                       instructions to obtain access, free of charge, to the Plan, the Disclosure
                       Statement,      and     the    Solicitation    Procedures     Order     via
                       https://omniagentsolutions.com/bsa-SAballots                             or
                       https://omniagentsolutions.com/bsa-ballots, and urging holders of Claims in
                       the Voting Classes to vote to accept the Plan;

               (b)     the Notice of Hearing to Consider Confirmation of Amended Chapter
                       11 Plan of Reorganization for Boy Scouts of America and Delaware
                       BSA, LLC, substantially in the form annexed to the Solicitation Procedures
                       Order as Exhibit 3 (the “Confirmation Hearing Notice”);

               (c)     the Disclosure Statement with all exhibits, including the Plan and all exhibits
                       (to the extent such exhibits are filed with the Bankruptcy Court before the
                       Solicitation Date) via https://omniagentsolutions.com/bsa-SAballots or
                       https://omniagentsolutions.com/bsa-ballots;
               (d)     the Solicitation Procedures Order, including the Solicitation Procedures and
                       all    exhibits,   via    https://omniagentsolutions.com/bsa-SAballots    or
                       https://omniagentsolutions.com/bsa-ballots;
               (e)     an appropriate form of Ballot with return instructions and a return envelope,
                       as applicable;
               (f)     if a party becomes a co-proponent of the Plan on or before the Solicitation
                       Date, solely for holders of Direct Abuse Claims, a letter from such
                       applicable proponents recommending that holders of Direct Abuse Claims
                       vote to accept the Plan, in the Debtors’ discretion; and
               (g)     any other materials ordered by the Bankruptcy Court to be included as part
                       of the Solicitation Package.
         The Debtors have distributed the Solicitation Packages to holders of Claims in the Voting
Classes as of the Solicitation Date. In addition, the Plan, this Disclosure Statement, the Solicitation
Procedures Order, and, once they are filed, all exhibits to the three documents (including the Plan
Supplement) will be made available online at no charge at the website maintained by the Solicitation
Agent, Omni Agent Solutions, at https://omniagentsolutions.com/bsa-SAballots or
https://omniagentsolutions.com/bsa-ballots, and all other contents of the Solicitation Package,
including Ballots, shall be provided in paper format, except as specifically provided in Section IV of
the Solicitation Procedures with respect to certain holders of Direct Abuse Claims. In addition, the
Debtors will provide parties in interest (at no charge) with a flash drive or paper format of the Plan
and/or Disclosure Statement, as well as any exhibits thereto, upon request to the Solicitation Agent


                                                 247
by (1) calling the Debtors’ toll-free restructuring hotline at (866) 907-2721; (2) visiting the Debtors’
restructuring website at https://omniagentsolutions.com/bsa; (3) writing to Boy Scouts of America
Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA
91367; or (4) emailing BSAballots@omniagnt.com.
         If you are a holder of a Claim or represent a holder of a Direct Abuse Claim who is entitled
to vote on the Plan and you or your attorney did not receive a Ballot, received a damaged Ballot, or
lost your Ballot, please contact the Solicitation Agent by (1) emailing BSAballots@omniagnt.com,
(2) calling the Debtors’ toll-free restructuring hotline at (866) 907-2721, or (3) writing to Boy Scouts
of America, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA
91367. Moreover, any holder of a Direct Abuse Claim that receives the Solicitation Package
materials via email in accordance with the communication preferences indicated in such holder’s
Proof of Claim but prefers to receive such materials by mail may contact the Solicitation Agent to
receive a mailed copy instead at no cost to such holder.
         The Solicitation Procedures set forth a process by which known attorneys representing
holders of Direct Abuse Claims (collectively, the “Firms”), received copies of the Abuse Claim
Solicitation Notice, an Abuse Survivor Plan Solicitation Directive, and Client List. The Abuse Claim
Solicitation Notice notified the Firms of the two options proposed for soliciting votes on the Plan in
respect of Direct Abuse Claims, and the Debtors requested that each Firm voluntarily return a
completed Abuse Survivor Plan Solicitation Directive and confirmed Client List in order to
streamline and expedite the delivery of information to holders of Direct Abuse Claims and ensure
that holders of Direct Abuse Claims can make informed and meaningful decisions regarding
whether to accept or reject the Plan.
        Pursuant to the Abuse Survivor Plan Solicitation Directive, each Firm voluntarily selected its
preferred method for the Solicitation Agent to solicit votes on the Plan from its clients who hold
Direct Abuse Claims (collectively, the “Abuse Survivor Clients”) according to one of the following
proposed methods:
        a.      Master Ballot Solicitation Method. A Firm may direct the Solicitation Agent to
                serve the Firm with one Solicitation Package and one Master Ballot on which to
                record the votes of all of its Abuse Survivor Clients to accept or reject the Plan (the
                “Master Ballot Solicitation Method”) if the Firm certifies that (a) the Firm shall
                collect and record the votes of its Abuse Survivor Clients through customary and
                accepted practices (i.e., written communication), and that it has authority to cast
                each of its Abuse Survivor Clients’ votes to accept or reject the Plan (subject in
                each case to the requirements that the Firm comply with the voting procedures and
                that each Abuse Survivor Client shall have indicated to the Firm his or her informed
                decision on such vote), or (b) the Firm has the authority under applicable law to vote
                to accept or reject the Plan on behalf of its Abuse Survivor Clients (a valid power of
                attorney or other written documentation may be requested by the Debtors, in their
                discretion). If it is the Firm’s customary and accepted practice to collect and record
                authorizations or instructions from its Abuse Survivor Clients by email, telephone, or
                other standard communication methods, the Firm shall be authorized to follow such
                customary practices to collect and record the votes of its Abuse Survivor Clients.
                Each Firm that selects the Master Ballot Solicitation Method shall provide the
                Disclosure Statement, in hard copy, flash drive, or electronic format, to its Abuse
                Survivor Clients. Any Firm that elects the Master Ballot Solicitation Method must

                                                  248
                     return the Master Ballot (including the Exhibit) to the Solicitation Agent so that it is
                     received by the Voting Deadline.

           b.        Direct Solicitation Method. A Firm may direct the Solicitation Agent to solicit
                     votes on the Plan directly from each of the Firm’s Abuse Survivor Clients by
                     distributing a Solicitation Package (including a Ballot) directly to each of the Firm’s
                     Abuse Survivor Clients via email addressed to the email address specified on the
                     Firm’s Client List or, where no email address is specified for an Abuse Survivor
                     Client, via U.S. mail at the street address specified on the Firm’s Client List (the
                     “Direct Solicitation Method”).6381 Under the Direct Solicitation Method, each
                     Abuse Survivor Client must return his or her completed Ballot to the Solicitation
                     Agent so that it is received by the Voting Deadline. For the avoidance of doubt,
                     the Debtors intend to solicit votes to accept or reject the Plan from each
                     holder of a Direct Abuse Claim who cannot be matched to a Firm or who is
                     not included in any Client L ist to be solicited via the Direct Solicitation
                     M ethod.

         If a Firm did not voluntarily return an Abuse Survivor Plan Solicitation Directive to the
Solicitation Agent, or otherwise did not select a solicitation method, the Debtors reserve the right,
subject to Bankruptcy Court authorization, to direct the Solicitation Agent to solicit votes to accept
or reject the Plan from the Firm’s Abuse Survivor Clients according to the Direct Solicitation
Method, using the communication preferences indicated in such Abuse Survivors’ Proofs of Claim.
A Firm may submit a Ballot on behalf of an Abuse Survivor Client, but only to the extent such Firm
has the requisite authority to do so under applicable law and completes a certification of such
authority in the manner set forth herein and on the Ballot that corresponds to such Abuse Claim (a
valid power of attorney may be requested by the Debtors, in their discretion). Each Firm voting on
behalf of more than one Abuse Survivor Client must complete a Master Ballot, which shall set forth
all of the votes cast by such Firm on behalf of all such clients.




6381   For the avoidance of doubt, the Debtors shall only cause a Solicitation Package (including a Ballot) to be emailed to
       holders of Direct Abuse Claims who specifically indicated on their filed Sexual Abuse Survivor Proofs of Claim that the
       Debtors are authorized to communicate with these holders regarding their claims via email. Each holder of a Direct Abuse
       Claim who did not specifically authorize email communications on his or her Sexual Abuse Survivor Proof of Claim shall
       only be served a Solicitation Package by U.S. mail.


                                                              249
       3.      Solicitation Procedures, Ballots, and Voting Deadline

       If you are entitled to vote to accept or reject the Plan, one or more Ballot(s) has been
enclosed in your Solicitation Package for the purpose of voting on the Plan. Please vote and return
your Ballot(s) in accordance with the instructions accompanying your Ballot(s).

      You should carefully review (1) the Plan, (2) this Disclosure Statement, (3) the Solicitation
Procedures Order, (4) the Confirmation Hearing Notice, and (5) the detailed instructions
accompanying your Ballot prior to voting on the Plan.

        After carefully reviewing these materials, including the detailed instructions accompanying
your Ballot(s), please indicate your acceptance or rejection of the Plan by completing the Ballot(s).
All votes to accept or reject the Plan with respect to any Class of Claims entitled to vote on the
Plan must be cast by properly submitting the duly completed and executed form of Ballot designated
for such Class. Holders of Claims or their Firms (as applicable) voting on the Plan should complete
and sign the Ballot(s) in accordance with the instructions thereon, being sure to check the
appropriate box entitled “Accept (vote in favor of) the Plan” or “Reject (vote against) the Plan.” In
addition, if any holder of a Claim who does not vote to accept the Plan elects not to grant the
releases contained in Article X.J.4 of the Plan, then it should check the appropriate box on its Ballot
and follow the instructions contained in the Ballot. Eligible holders of General Unsecured Claims
and Direct Abuse Claims that wish to make the optional elections for Convenience Class treatment
or an Expedited Distribution, as such elections are more fully described herein and in the Plan, must
carefully follow the instructions set forth in their Ballots. In order for your vote to be counted, you
must complete and return your Ballot(s) in accordance with the instructions accompanying your
Ballot(s) on or before the Voting Deadline. Each Ballot has been coded to reflect the Class of
Claims it represents. Accordingly, in voting to accept or reject the Plan, you must use only the
coded Ballot or Ballots sent to you.

        In order for the holder of a Claim in the Voting Class to have such holder’s Ballot
counted as a vote to accept or reject the Plan, such holder’s Ballot must be properly
completed, executed, and delivered by (1) the electronic Ballot submission platform on
the Solicitation Agent’s website (the “E-Ballot Platform”), (2) mail, (3) overnight
delivery, or (4) personal delivery, so that such holder’s Ballot is actually received by the
Solicitation Agent on or before the Voting Deadline, i.e. July 30[●], 2021 at 4:00 p.m.
prevailing Eastern Time.

        Specifically, each Ballot must be returned through the E-Ballot Platform at (a)
https://omniagentsolutions.com/bsa-SAballots for Direct Abuse Claim Ballots and Master
Ballots or (b) https://omniagentsolutions.com/bsa-ballots for all other Ballots, by mail
using the envelope included in the Solicitation Package, as applicable, or by overnight or
personal delivery to the following address:
                           Boy Scouts of America Ballot Processing
                                  c/o Omni Agent Solutions
                              5955 De Soto Avenue, Suite 100
                                 Woodland Hills, CA 91367




                                                 250
     IF A BALLOT IS RECEIVED AFTER THE VOTING DEADLINE, IT WILL
NOT BE COUNTED UNLESS THE DEBTORS DETERMINE OTHERWISE.

     ANY BALLOT THAT IS PROPERLY EXECUTED BY THE HOLDER OF A
CLAIM IN THE VOTING CLASSES BUT THAT DOES NOT CLEARLY INDICATE
AN ACCEPTANCE OR REJECTION OF THE PLAN, OR ANY BALLOT THAT
INDICATES BOTH AN ACCEPTANCE AND A REJECTION OF THE PLAN, WILL
NOT BE COUNTED FOR PURPOSES OF ACCEPTING OR REJECTING THE PLAN.

     EACH HOLDER OF A CLAIM IN THE VOTING CLASSES MUST VOTE ALL
OF ITS CLAIMS WITHIN SUCH CLASS EITHER TO ACCEPT OR REJECT THE
PLAN AND MAY NOT SPLIT SUCH VOTES. BY SIGNING AND RETURNING A
BALLOT, EACH HOLDER OF A CLAIM IN THE VOTING CLASSES WILL
CERTIFY TO THE BANKRUPTCY COURT AND THE DEBTOR THAT NO OTHER
BALLOTS WITH RESPECT TO SUCH CLAIM HAVE BEEN SUBMITTED OR, IF
ANY OTHER BALLOTS HAVE BEEN SUBMITTED WITH RESPECT TO SUCH
CLASS OF CLAIMS, SUCH OTHER BALLOTS INDICATED THE SAME VOTE TO
ACCEPT OR REJECT THE PLAN. IF A HOLDER OF A CLAIM SUBMITS MORE
THAN ONE INCONSISTENT       BALLOTSBALLOT RECEIVED BY THE
SOLICITATION AGENTONAGENT ON THE SAME DAY, SUCH BALLOTS WILL
NOT BE COUNTED FOR PURPOSES OF ACCEPTING OR REJECTING THE PLAN.

     IT IS IMPORTANT THAT THE HOLDER OF A CLAIM IN THE VOTING
CLASSES FOLLOW THE SPECIFIC INSTRUCTIONS PROVIDED ON SUCH
HOLDER’S BALLOT AND THE ACCOMPANYING INSTRUCTIONS.

C.     Classes Entitled to Vote on the Plan

        Under the Bankruptcy Code, holders of Claims and Interests are not entitled to vote if their
contractual rights are unimpaired by the proposed plan or if they will receive no property under the
plan. Holders of Claims in Classes 1 and 2 are Unimpaired under the Plan and are, therefore,
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Holders of Interests in Class 10 shall not receive or retain property on account of such
interests and are, therefore, deemed to reject the Plan pursuant to section 1126(g) of the
Bankruptcy Code. Accordingly, no holders of Claims or Interests in such Classes shall be entitled
to vote to accept or reject the Plan.

       Each of Classes Class 3A (2010 Credit Facility Claims), Class 3B (2019 RCF Claims),
Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5 (Convenience Claims), Class
6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation Claims), Class 8 (Direct Abuse
Claims), and Class 9 (Indirect Abuse Claims) are Impaired and the holders of Claims in Classes 3A,
3B, 4A, 4B, 5, 6, 7, 8 and 9 are entitled to vote to accept or reject the Plan.

         If your Claim or Interest is not included in the Voting Classes, you are not entitled to vote
and you will not receive a Solicitation Package, including a Ballot setting forth detailed voting
instructions. If your Claim is included in the Voting Classes, you should read your Ballot and
carefully follow the instructions included in the Ballot. Please use only the Ballot or Master Ballot



                                                 251
that accompanies this Disclosure Statement or the Ballot that the Debtors otherwise provided to
you.

       1.      Holders of Claims Entitled to Vote

         Under section 1124 of the Bankruptcy Code, a class of claims or equity interests is deemed
to be “impaired” under a plan unless (1) the plan leaves unaltered the legal, equitable, and
contractual rights to which such claim or equity interest entitles the holder thereof or
(2) notwithstanding any legal right to an accelerated payment of such claim or equity interest, the
plan (a) cures all existing defaults (other than defaults resulting from the occurrence of events of
bankruptcy or defaults of a kind that do not require cure), (b) reinstates the maturity of such claim
or equity interest as it existed before the default, (c) compensates the holder of such claim or equity
interest for any damages from such holder’s reasonable reliance on such legal right to an
accelerated payment, (d) if such claim or such interest arises from a failure to perform
nonmonetary obligations, other than a default arising from a failure to operate a nonresidential real
property lease, compensates the holder of such claim or such interest (other than the debtor or an
insider) for any actual pecuniary loss incurred by such holder as a result of such failure and (e) does
not otherwise alter the legal, equitable, or contractual rights to which such claim or equity interest
entitles the holder of such claim or equity interest.

        The following table sets forth a simplified summary of which Classes are entitled to vote on
the Plan and which are not and the voting status for each of the separate Classes of Claims and
Interests provided for in the Plan.

     Class                    Claim or Interest                           Entitled to Vote
        1         Other Priority Claims                           No—Presumed to Accept
        2         Other Secured Claims                            No—Presumed to Accept
       3A         2010 Credit Facility Claims                     Yes
       3B         2019 RCF Claims                                 Yes
       4A         2010 Bond Claims                                Yes
       4B         2012 Bond Claims                                Yes
        5         Convenience Claims                              Yes
        6         General Unsecured Claims                        Yes
        7         Non-Abuse Litigation Claims                     Yes
        8         Direct Abuse Claims                             Yes
        9         Indirect Abuse Claims                           Yes
       10         Interests in Delaware BSA                       No—Deemed to Reject


        In accordance with sections 1126 and 1129 of the Bankruptcy Code, the Voting Classes are
Impaired under the Plan and, to the extent Claims in the Voting Classes are deemed Allowed or
subject to the distributions under the Trust Distribution Procedures, the holders of such Claims will


                                                 252
receive distributions under the Plan. As a result, the holders of Claims in each of these Classes are
entitled to vote to accept or reject the Plan.

       Holders of Claims in Classes 1 and 2 are Unimpaired under the Plan and are, therefore,
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Accordingly, no holders of Claims or Interests in such Classes shall be entitled to vote to
accept or reject the Plan.

         Accordingly, the Debtors are only soliciting votes on the Plan from holders of Claims, in
Classes 3A, 3B, 4A, 4B, 5, 6, 7, 8, and 9. If your Claim or Interest is not included in the Voting
Classes, you are not entitled to vote and you will not receive a Solicitation Package or a Ballot. If
your Claim is included in the Voting Classes, you should read your Ballot and carefully follow the
instructions included in the Ballot. Please use only the Ballot that accompanies this Disclosure
Statement or the Ballot that the Debtors otherwise provided to you.

Holders of an Impaired Claim under the Plan are deemed to consent to provide the
releases contained in Article X.J.4 of the Plan under the following scenarios: (1) if they
vote to accept the Plan, and do not vote to accept or rejectopt out of the release provision
of the Plan, or (2) if they reject the Plan but do not opt out of the release provision of the
Plan. HoldersAny holders of an Impaired Claim may check the box on their Ballot to opt
out of the releases in Article X.J.4 of the Plan only if they vote to reject the Plan or
abstain from voting on the Plan. Please be advised that the Plan also contains injunction
and exculpation provisions, certain of which are set forth in the Ballot. If the Plan is
confirmed by the Bankruptcy Court, these sectionsinjunction and exculpation provisions
will be binding on holders of an Impaired Claim whether or not they elect to opt out of the
releases in Article X.J.4 of the Plan by their Ballot. For a full description of these
provisions, see Article VI.O of this Disclosure Statement and Article X of the Plan, which
sets forth the terms of each of these provisions.

         If you have filed a Proof of Claim that is subject to an objection, other than a “reclassify” or
“reduce and allow” objection, that is filed with the Bankruptcy Court on or before the Solicitation
Date (a “Disputed Claim”), you are not entitled to vote on the Plan. If you seek to challenge the
disallowance or estimation of your Disputed Claim for voting purposes, you must file with the
Bankruptcy Court a motion for an order, pursuant to Bankruptcy Rule 3018(a), temporarily allowing
such Claim for purposes of voting to accept or reject the Plan (a “Rule 3018(a) Motion”). As set
forth in the Confirmation Hearing Notice and the Solicitation Procedures, any Rule
3018(a) Motion shall be filed with the Bankruptcy Court and served on the Debtors on or
before June 17[●], 2021. If a holder of a Disputed Claim files a timely Rule 3018(a)
Motion, such holder’s Ballot shall not be counted unless a Resolution Event occurs with
respect to such Disputed Claim on or prior to July 30[●], 2021 or as otherwise ordered by
the Bankruptcy Court. For the avoidance of doubt, any Claim that is subject to an objection other
than a “reclassify” or “reduce and allow” objection that is filed with the Bankruptcy Court after the
Solicitation Date shall be deemed temporarily allowed solely for voting purposes in accordance with
the Solicitation Procedures, without further action by the Debtors or the holder of the Claim, and
without further order of the Bankruptcy Court, unless the Debtors and claimant agree to other
treatment for voting purposes or the Bankruptcy Court orders otherwise.



                                                  253
         A vote on the Plan may be disregarded if the Bankruptcy Court determines, pursuant to
section 1126(e) of the Bankruptcy Code, that it was not solicited or procured in good faith or in
accordance with the provisions of the Bankruptcy Code. The Solicitation Procedures also set forth
assumptions and procedures for determining the amount of Claims that each creditor is entitled to
vote in these Chapter 11 Cases and how votes will be counted under various scenarios.

        Your vote on the Plan is important. The Bankruptcy Code requires as a condition to
confirmation of a plan of reorganization that each class that is impaired and entitled to vote under a
plan votes to accept such plan, unless the plan is being confirmed under the “cramdown” provisions
of section 1129(b) of the Bankruptcy Code. Section 1129(b) permits confirmation of a plan of
reorganization, notwithstanding the nonacceptance of the plan by one or more impaired classes of
claims or equity interests, so long as at least one impaired class of claims or interests votes to
accept a proposed plan. Under that section, a plan may be confirmed by a bankruptcy court if it
does not “discriminate unfairly” and is “fair and equitable” with respect to each nonaccepting class.

D.      Certain Factors to Be Considered Prior to Voting

        There are a variety of factors that all holders of Interests entitled to vote on the Plan should
consider prior to voting to accept or reject the Plan. These factors, which may impact recoveries
under the Plan, include the following:

        1.      unless otherwise specifically indicated, the financial information contained in this
                Disclosure Statement has not been audited and is based on an analysis of data
                available at the time of the preparation of the Plan and this Disclosure Statement;

        2.      although the Debtors believe that the Plan complies with all applicable provisions of
                the Bankruptcy Code, the Debtors can neither assure such compliance nor that the
                Bankruptcy Court will confirm the Plan;

        3.      the Debtors may request Confirmation without the acceptance of all Impaired
                Classes entitled to vote in accordance with section 1129(b) of the Bankruptcy Code;
                and

        4.      any delays of either Confirmation or the occurrence of the Effective Date could
                result in, among other things, increased Administrative Expense Claims and
                Professional Fee Claims.

         Additionally, the Plan may be modified to include one or more settlements
pursuant to Bankruptcy Rule 9019 to resolve any unresolved controversies, including but
not limited to those described in this Disclosure Statement. While these factors, including
the incorporation of any settlements, could affect distributions available to holders of Allowed
Claims or Abuse Claims under the Plan, the occurrence or impact of such factors will not
necessarily affect the validity of the vote of the Voting Classes or necessarily require a
re-solicitation of the votes of holders of Claims in the Voting Classes.

       For a further discussion of risk factors, please refer to Article X of this Disclosure
Statement, entitled “Risk Factors.”



                                                  254
                      ARTICLE IX. CONFIRMATION PROCEDURES

A.     Hearing on Plan Confirmation

        Under section 1128(a) of the Bankruptcy Code, the Bankruptcy Court, after notice, shall
hold a hearing to confirm a plan of reorganization. The Confirmation Hearing pursuant to section
1128 of the Bankruptcy Code will be held on August 30[●], 2021, before the Honorable Laurie
Selber Silverstein, United States Bankruptcy Judge for the District of Delaware, in the United
States Bankruptcy Court for the District of Delaware, located at 824 North Market Street, 6th
Floor, Wilmington, Delaware. The Confirmation Hearing may be continued from time to time
without further notice other than an adjournment announced in open court or a notice of
adjournment filed with the Bankruptcy Court and served on those parties who have requested
notice under Bankruptcy Rule 2002 and the Entities who have filed an objection to the Plan, if any,
without further notice to parties in interest. The Bankruptcy Court, in its discretion and prior to the
Confirmation Hearing, may put in place additional procedures governing the Confirmation Hearing.
Subject to section 1127 of the Bankruptcy Code, the Plan may be modified, if necessary, prior to,
during, or as a result of the Confirmation Hearing, without further notice to parties in interest.

          Additionally, section 1128(b) of the Bankruptcy Code provides that any party in interest may
object to Confirmation. Any objection to Confirmation of the Plan must: (i) be made in writing;
(ii) state the name and address of the objecting party and the nature and amount of the Claim or
Interest of such party; (iii) state with particularity the legal and factual basis and nature of any
objection to the Plan and include any evidentiary support therefor; and (iv) be filed with the
Bankruptcy Court, 824 North Market Street, Third Floor, Wilmington, Delaware 19801 together
with proof of service on or before the Plan Objection Deadline (July 30[●], 2021 at 4:00
p.m. (Eastern Time)), and served so as to be actually received by the notice parties set forth in
the Confirmation Hearing Notice before the Plan Objection Deadline, which service may be through
the CM/ECF system, with courtesy copies by email.

B.     Requirements for Confirmation of the Plan

        The Bankruptcy Court will confirm the Plan only if all of the requirements of section 1129
of the Bankruptcy Code are met. Among the requirements for confirmation are that the Plan is (A)
accepted by all impaired Classes of Claims and Interests entitled to vote or, if rejected or deemed
rejected by an impaired Class, that the Plan “does not discriminate unfairly” and is “fair and
equitable” as to such Class; (B) in the “best interests” of the holders of Claims and Interests
impaired under the Plan; and (C) feasible.

C.     Acceptance by an Impaired Class

        The Bankruptcy Code requires, as a condition to confirmation, that each class of claims or
interests that is impaired under a plan of reorganization, accept the plan. A class that is not
“impaired” under a plan is deemed to have accepted the plan and, therefore, solicitation of
acceptances with respect to such class is not required. As stated above, the Voting Classes are
Impaired Classes and are comprised of the holders of Claims in Class 3A, Class 3B, Class 4A,
Class 4B, Class 5, Class 6, Class 7, Class 8, and Class 9. Section 1126(c) of the Bankruptcy Code
defines acceptance of a plan by a class of impaired claims as an affirmative vote of more than
one-half in number of total allowed claims in such class that have voted and an affirmative vote of


                                                 255
at least two-thirds in dollar amount of the total allowed claims in such class that have voted. Thus,
the Voting Classes described herein will have voted to accept the Plan only if one-half of the
holders of Allowed Claims and Abuse Claims, as applicable, with at least two-thirds of the total
dollar amount of the Allowed Claims and Abuse Claims, as applicable, vote on the Plan to accept.

      AS EXPLAINED IN ARTICLE VI.G OF THIS DISCLOSURE STATEMENT,
THE BANKRUPTCY CODE CONTAINS PROVISIONS FOR CONFIRMATION OF A
PLAN EVEN IF IT IS NOT ACCEPTED BY ALL CLASSES. THESE SO-CALLED
“CRAMDOWN” PROVISIONS ARE SET FORTH IN SECTION 1129(b) OF THE
BANKRUPTCY CODE, WHICH PROVIDES THAT A PLAN OF REORGANIZATION
CAN BE CONFIRMED EVEN IF IT HAS NOT BEEN ACCEPTED BY ALL
IMPAIRED CLASSES OF CLAIMS AND INTERESTS AS LONG AS AT LEAST ONE
IMPAIRED CLASS OF NON-INSIDER CLAIMS HAS VOTED TO ACCEPT THE
PLAN.

D.          Best Interests of Creditors / Liquidation Analysis

         Section 1112(c) of the Bankruptcy Code provides that non-profit Entities such as the
Debtors, cannot have their chapter 11 cases converted into chapter 7 cases involuntarily.6482 A
liquidation under chapter 7 of the Bankruptcy Code is—unlike in the context of for-profit
debtors—a path that can be chosen only by the non-profit debtor. Because the Chapter 11 Cases
could not be involuntarily converted to a chapter 7 liquidation, the Debtors submit they are not
required to satisfy the requirements of section 1129(a)(7) in connection with Confirmation of the
Plan.

         Although the Debtors do not believe they are required to satisfy the “best interests of
creditors” test embodied in section 1129(a)(7), the Debtors do believe a liquidation analysis will be
helpful to holders of Claims as they evaluate their proposed treatment under the Plan. Accordingly,
the Debtors are providing the Liquidation Analysis attached as Exhibit B hereto.

        Exhibit B to the Disclosure Statement contains three sets of analyses. The first section
contains the Liquidation Analysis applicable to the Debtors and Related Non-Debtor Entities. The
second section provides a similar analysis in relation to the Local Councils. Although the Debtors
do not believe they are required to satisfy the best-interests test as it relates to the Local Councils,




6482   11 U.S.C. § 1112(c) (“T he court may not convert a case under [chapter 11] to a case under chapter 7 of this title if the
       debtor is a farmer or a corporation that is not a moneyed, business, or commercial corporation, unless the debtor requests
       such conversion.”).


                                                               256
the Debtors have consented to including this analysis to address objections to the Disclosure
Statement asserted by the TCC and others.

        The Debtors’ submission of the Liquidation Analysis shall not be construed as or deemed to
constitute a waiver or admission of any kind. The Debtors reserve all rights to oppose the
applicability of the best interests test in the Chapter 11 Cases.

        The Liquidation Analysis considers whether holders of Impaired Claims will receive or
retain under the Plan property of a value, as of the Effective Date, that is not less than the value
such Holder would receive if the Debtors were liquidated under chapter 7 of the Bankruptcy Code.
Nine Classes of Impaired Claims, Class 3A (2010 Credit Facility Claims), Class 3B (2019 RCF
Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5 (Convenience
Claims), Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation Claims), Class 8
(Direct Abuse Claims), and Class 9 (Indirect Abuse Claims), are Impaired under the Plan.

        To calculate the probable distribution to holders of each Impaired Class of Claims and
interests if the Debtors were liquidated under chapter 7, the Bankruptcy Court must first determine
the aggregate dollar amount that would be generated from the Debtors’ assets if the Debtors were
in cases under chapter 7 of the Bankruptcy Code. This “liquidation value” would consist primarily
of the proceeds from a sale of the Debtors’ assets by a chapter 7 trustee.

        The amount of liquidation value available to unsecured creditors and interest holders would
be reduced by the Claims of any Secured creditors to the extent of the value of their collateral, by
the costs and expenses of liquidation, and by other administrative expenses and costs of both the
chapter 7 cases and the Chapter 11 Cases. Costs of liquidation under chapter 7 of the Bankruptcy
Code would include the compensation of a trustee, as well as of counsel and other professionals
retained by the trustee, asset disposition expenses, all unpaid expenses incurred by the Debtors in
the Chapter 11 Cases (such as compensation of attorneys, financial advisors, and accountants) that
are allowed in the chapter 7 cases, litigation costs, and any Claims arising from the operations of the
Debtors during the pendency of the Chapter 11 Cases.

         Once the Bankruptcy Court ascertains the recoveries in liquidation of Secured creditors and
priority claimants, if any, it must determine the probable distribution to general unsecured creditors
and equity security holders from the remaining available proceeds in liquidation. If such probable
distribution has a value greater than the distributions to be received by such creditors and equity
security holders under the plan, then the plan is not in the best interests of creditors and equity
security holders.

        Nine Classes of Impaired Claims, Class 3A (2010 Credit Facility Claims), Class 3B (2019
RCF Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5 (Convenience
Claims), Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation Claims), Class 8
(Direct Abuse Claims), and Class 9 (Indirect Abuse Claims), are Impaired under the Plan. If the
Debtors were liquidated under chapter 7 of the Bankruptcy Code, holders of Convenience Claims
(Class 5), General Unsecured Claims (Class 6), and Abuse Claims (Classes 8 and 9) would receive
lesser distributions than under the Plan, as explained in detail in the Liquidation Analysis. In
addition, holders of Claims in all other Classes will receive at least as much under the Plan as they




                                                 257
would in a liquidation and, moreover, the Plan provides much more certain, efficient, and timely
recoveries to holders of these Claims.

         The following chart reflects the estimated recoveries under a hypothetical chapter 7
liquidation as compared to the recoveries under the Global Resolution Plan and the BSA Toggle
Plan:83

 Class Designation6584                     Estimated Amount6685 and   Estimated Recovery in
                                      Approximate Percentage Recovery       Chapter 7
     1           Other Priority Claims Estimated Allowed Amount: Less Estimated Allowed
                                       than $0.1 million              Amount: $0.1 million

                                      Estimated Percentage Recovery:                             Estimated Percentage
                                      100%                                                       Recovery: 100%
     2           Other Secured Claims Estimated Amount: $0                                       BSA Only (BSA Toggle
                                                                                                 Plan Scenario):
                                               Estimated Percentage Recovery:                    Estimated Amount: $0
                                               100%
                                                                                                 Estimated Percentage
                                                                                                 Recovery: N/A

                                                                                                 BSA and Local
                                                                                                 Councils (Global
                                                                                                 Resolution Plan
                                                                                                 Scenario):
                                                                                                 Estimated Amount: $1.1
                                                                                                 billion 6786




83       T o the extent that the terms and provisions of the Hartford Insurance Settlement Agreement are included in the Plan,
         the estimated recovery percentage is expected to increase to approximately [unknown].
6584     T he Debtors reserve the right to eliminate any Class of Claims in the event they determine that there are no Claims in
         such Class.
6685     Figures with respect to the Allowed amounts of the Claims set forth in this chart are based upon the Debtors’ best
         estimates of such Claims as of the date of this Disclosure Statement. T hese estimates are based on various assumptions.
         T he actual amounts of Allowed Claims may differ significantly from these estimates should one or more underlying
         assumptions prove to be incorrect. Such differences may adversely affect the percentage of recovery to holders of
         Allowed Claims under the Plan. Moreover, the estimated recoveries set forth herein are necessarily based on certain
         assumptions, the realization of which are beyond the Debtors’ control.
6786     Represents the PBGC claim related to pension termination, a portion of which is assumed to be asserted as a secured claim
         against each and every member of the controlled group not currently in bankruptcy and result in a full recovery against
         both the secured and unsecured portion.


                                                                 258
Class Designation6584              Estimated Amount6685 and    Estimated Recovery in
                               Approximate Percentage Recovery       Chapter 7

                                                                    Estimated Percentage
                                                                    Recovery: 100%
 3A     2010 Credit Facility    Estimated Amount: $80,762,060       Estimated Amount:
        Claims                                                      $80,762,060
                                Estimated Percentage Recovery:
                                100%                                Estimated Percentage
                                                                    Recovery: 100%
 3B     2019 RCF Claims         Estimated Amount: $61,542,720       Estimated Amount:
                                                                    $61,542,720
                                Estimated Percentage Recovery:
                                100%                                Estimated Percentage
                                                                    Recovery: 100%
 4A     2010 Bond Claims        Estimated Amount: $40,137,274       Estimated Amount:
                                                                    $40,137,274
                                Estimated Percentage Recovery:
                                100%                                Estimated Percentage
                                                                    Recovery: 100%
 4B     2012 Bond Claims        Estimated Amount: $145,662,101      Estimated Amount:
                                                                    $145,662,101
                                Estimated Percentage Recovery:
                                100%                                Estimated Percentage
                                                                    Recovery: 100%
 5      Convenience Claims      Estimated Amount: $2.3 million –    Claims are included in
                                $2.9 million                        General Unsecured
                                                                    Claims in Class 6
                                Estimated Percentage Recovery:
                                100%
 6      General Unsecured       Estimated Amount: $26.5 million –   Estimated Amount: $1.1
        Claims                  $33.5 million                       billion

                                Estimated Percentage Recovery:      Estimated Percentage
                                75 – 95%                            Recovery: 0.2% – 1.2%




                                             259
 Class Designation6584                       Estimated Amount6685 and          Estimated Recovery in
                                       Approximate Percentage Recovery                 Chapter 7
                                                                          6887
     7          Non-Abuse Litigation Estimated Amount: Undetermined            Estimated Amount:
                Claims                                                         Undetermined
                                        Estimated Percentage Recovery:
                                        100%                                   Estimated Percentage
                                                                               Recovery: 100%
     8        Direct Abuse Claims 6988
                                        Estimated Amount: $2.4 billion – $7.1 BSA Only (BSA Toggle
                                        billion                                Plan Scenario):
                                                                               Estimated Amount: $2.4
                                                                               billion – $7.1 billion

                                                                                                   Estimated Percentage
                                                                                                   Recovery: 0.10.2% –
                                                                                                   0.51.2% 7393

                                                                                                   BSA and Local
                                                                                                   Councils (Global
                                                                                                   Resolution Plan
                                                                                                   Scenario):
                                                                                                   Estimated Amount: $2.4
                                                                                                   billion – $7.1 billion

                                                                                                 Estimated     Percentage
                                                                                                     Recovery: 5% – 6% 74
                                                                                                     – 17% 94




6887     T his class is comprised of approximately forty fiveforty-five (45) wrongful death or personal injury claims as well as less
         than ten other litigation claims. None of these claims have been liquidated.
6988     Under the Plan, “Direct Abuse Claim” means an Abuse Claim that is not an Indirect Abuse Claim.
7393     Recoveries in a hypothetical chapter 7 liquidation do not include recoveries on BSA’s insurance policiesInsurance Policies
         as such recoveries are uncertain and are expected to be lower in a liquidation due to the difficulty of obtaining insurance
         recoveries in such a scenario because, in large part, many of the BSA’s Insurance Policies are subject to the rights of
         co-insured, non-debtors, including Local Councils, under those policies and because obtaining recoveries would likely
         require significant litigation.
74       Recoveries in a hypothetical chapter 7 liquidation do not include recoveries on BSA’s insurance policies as such recoveries
         are uncertain and are expected to be lower in a liquidation due to the difficulty of obtaining insurance recoveries in such a
         scenario because, in large part, many of the BSA’s Insurance Policies are subject to the rights of co-insured, non-debtors,
         including Local Councils, under those policies and because obtaining recoveries would likely require significant litigation.
94       Recoveries in a hypothetical chapter 7 liquidation do not include recoveries on BSA’s Insurance Policies as such
         recoveries are uncertain and are expected to be lower in a liquidation due to the difficulty of obtaining insurance
         recoveries in such a scenario because, in large part, many of the BSA’s Insurance Policies are subject to the rights of
         co-insured, non-debtors, including Local Councils, under those policies and because obtaining recoveries would likely
         require significant litigation.


                                                                  260
 Class Designation6584                          Estimated Amount6685 and    Estimated Recovery in
                                            Approximate Percentage Recovery       Chapter 7

                                              Under the Global Resolution Plan:
                                              Estimated Percentage Recovery:
                                              179 – 5028% 89 plus insurance rights,
                                              expected to yield up to 100%
                                              recovery7090

                                              Under the BSA Toggle Plan:
                                              Estimated Percentage Recovery:
                                              12 – 46% plus insurance rights,
                                              expected to have limited
                                              recovery7191

                                              Under the Expedited
                                              Distribution:7292
                                              Estimated Amount: $1,500.00




89     T o the extent that the terms and provisions of the Hartford Insurance Settlement Agreement are included in the Plan,
       the estimated recovery percentage is expected to increase to approximately 17-54% plus other insurance rights.
7090   T he following calculation was used to determine the percentage recovery range under the Global Resolution Plan:
       ($119.9220 million (BSA Settlement Contribution) plus $425500 million (Local Counsel Contribution) plus $650 million
       (Hartford settlement amount)) divided by $2.4 billion - $7.1 billion (Estimated Abuse Claims Range). T he recovery
       percentages are net of assumed cost to operate the Settlement T rust. Costs are estimated between 6 and 10% of total
       assets with costs expected to be at the high end of the range in a smaller trust under the BSA T oggle Plan and at or below
       the lower end of the range in a larger trust under the Global Resolution Plan.
7191   T he following calculation was used to determine the percentage recovery range under the BSA T oggle Plan: $99.9150
       million (BSA Settlement Contribution) divided by $2.4 billion - $7.1 billion (Estimated Abuse Claims Range). T he BSA
       Settlement Contribution is assumed to be lowerrecovery percentages are net of assumed cost to operate the Settlement
       T rust. Costs are estimated between 6 and 10% of total assets with costs expected to be at the high end of the range in a
       smaller trust under the BSA T oggle Plan versusand at or below the lower end of the range in a larger trust under the Global
       Resolution Plan as BSA is assumed to have incurred more litigation and professional fees prior to Plan Confirmation.
7292   Pursuant to Article III.B.10 of the Plan, under the Global Resolution Plan, each holder of a properly completed
       non-duplicative proof of claim asserting a Direct Abuse Claim who filed such Claim by the Bar Date or was permitted by a
       Final Order of the Bankruptcy Court to file a late claim may elect on his or her Ballot to receive an Expedited
       Distribution, in exchange for a full and final release in favor of the Debtors, the Related Non-Debtor Entities, the Local
       Councils, Contributing Chartered Organizations, and the Settling Insurance Companies, including Hartford. T he
       Expedited Distribution does not apply if the Plan is confirmed as a BSA T oggle Plan. Under the Plan, “Expedited
       Distribution” means a one-time Cash payment from the Settlement T rust in the amount of $1,500.00, conditioned upon
       Confirmation of the Plan as a Global Settlement Plan and satisfaction of the criteria set forth in the Global Resolution
       Plan T DP.


                                                                261
 Class Designation6584                       Estimated Amount6685 and      Estimated Recovery in
                                        Approximate Percentage Recovery          Chapter 7
   9        Indirect               Abuse Under the Global Resolution Plan: BSA Only (BSA Toggle
                Claims7595               Estimated Amount: Unknown7696     Plan Scenario):
                                                                           Estimated Amount:
                                         Estimated Percentage Recovery:    Unknown
                                         N/A Unknown
                                                                           Estimated Percentage
                                         Under the BSA Toggle Plan:        Recovery: Unknown
                                         Estimated Amount: Unknown
                                                                           BSA and Local
                                         Estimated Percentage Recovery:    Councils (Global
                                         N/A Unknown plus insurance        Resolution Plan
                                         rights, expected to have limited  Scenario):
                                         recovery
                                                                           Estimated Amount:
                                                                           Unknown

                                                                                                Estimated Percentage
                                                                                                Recovery: N/AUnknown
   10          Interests in Delaware Estimated Amount: N/A                                      [TBD]
               BSA
                                     Estimated Percentage Recovery: 0%




7595   Under the Plan, “Indirect Abuse Claim” means a liquidated or unliquidated Abuse Claim for contribution, indemnity,
       reimbursement, or subrogation, whether contractual or implied by law (as those terms are defined by the applicable
       non-bankruptcy law of the relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever, whether
       in the nature of or sounding in contract, tort, warranty or any other theory of law or equity whatsoever, including any
       indemnification, reimbursement, hold-harmless or other payment obligation provided for under any prepetition
       settlement, insurance policy, program agreement or contract.
7696   T he Debtors are unable to estimate the recovery amount for Indirect Abuse Claims under the Global Resolution Plan, BSA
       T oggle Plan, and hypothetical chapter 7 liquidation since they are unliquidated and contingent and subject to objection
       under section 502(e) of the Bankruptcy Code. However, to the extent the Indirect Abuse Claims become liquidated in the
       future, Indirect Abuse Claimants have the ability, pursuant to the Plan, to bring a claim for reconsideration under section
       502(j) of the Bankruptcy Code and may be able to recover, on account of such claim, against the Settlement T rust assets.
       Pursuant to the T rust Distribution Procedures, if the Plan is confirmed as a Global Resolution Plan, recoveries on account
       of Indirect Abuse Claims that are liquidated and non-contingent are subordinated to recoveries on account of Direct Abuse
       Claims.


                                                               262
E.     Feasibility

        The Bankruptcy Code requires that a debtor demonstrate that confirmation of a plan of
reorganization is not likely to be followed by liquidation or the need for further financial
reorganization. For purposes of determining whether the Plan meets this requirement, the Debtors
have analyzed their ability to meet obligations under the Plan. The Debtors, with the assistance of
their advisors, have prepared projections for the calendar years 2021 through 2025, including
management’s assumptions related thereto, attached hereto as Exhibit C (the “Financial
Projections”). The Financial Projections assume that the Plan will be implemented in accordance
with its stated terms. The Debtors are unaware of any circumstances as of the date of this
Disclosure Statement that would require the re-forecasting of the Financial Projections due to a
material change in the Debtors’ prospects so long as the Effective Date occurs before September
1, 2021. As reflected in the Financial Projections, the Debtors anticipate that they will timely meet
all of their collective obligations and will be financially viable after Confirmation of the Plan.
Accordingly, the Debtors believe that Confirmation is not likely to be followed by liquidation or the
need for further reorganization.

F.     Conditions Precedent to Confirmation of the Plan

         Confirmation of the Plan shall not occur unless the following conditions precedent have been
satisfied, or are otherwise waived, in accordance with Article IX.C of the Plan:

       1.      The Bankruptcy Court shall have entered the Disclosure Statement Order, in form
and substance reasonably acceptable to the Debtors, JPM, and the Creditors’ Committee;

        2.     The Debtors, JPM, and the Creditors’ Committee shall have approved of or
accepted the Confirmation Order in accordance with their respective consent rights under the JPM
/ Creditors’ Committee Term Sheet, as incorporated by reference in Article I.D of the Plan;

       3.      The Bankruptcy Court shall have made such findings and determinations regarding
the Plan as shall enable the entry of the Confirmation Order and any other order in conjunction
therewith, in form and in form and substance acceptable to the Debtors. These findings and
determinations are designed, among other things, to ensure that the Injunctions, Releases and
Discharges set forth in Article X of the Plan shall be effective, binding and enforceable and shall,
among other things, provide that:

               a.      the Plan complies with all applicable provisions of the Bankruptcy Code,
                       including that the Plan was proposed in good faith and that the Confirmation
                       Order was not be procured by fraud;

               b.      the Channeling Injunction and the Insurance Entity Injunction (if the Plan is
                       Confirmed as a Global Resolution Plan) are to be implemented in connection
                       with the Settlement Trust and shall be in full force and effect on the
                       Effective Date;




                                                263
c.   upon the Effective Date, the Settlement Trust shall assume the liabilities of
     the Protected Parties with respect to Abuse Claims and have exclusive
     authority as of the Effective Date to satisfy or defend such Abuse Claims;

d.   the Settlement Trust will be funded with the Settlement Trust Assets;

e.   the Settlement Trust will use the Settlement Trust Assets to resolve Abuse
     Claims;

f.   the terms of the Discharge Injunction, the Channeling Injunction, the Release
     Injunctions, and the Insurance Entity Injunction (if the Plan is Confirmed as a
     Global Resolution Plan), including any provisions barring actions against third
     parties, are set out in conspicuous language in the Plan and in the Disclosure
     Statement;

g.   the Future Claimants’ Representative was appointed by the Bankruptcy
     Court as part of the proceedings leading to the issuance of the Channeling
     Injunction and the Insurance Entity Injunction (if the Plan is Confirmed as a
     Global Resolution Plan) for the purpose of, among other things, protecting
     the rights of persons who might subsequently assert Abuse Claims of the
     kind that are addressed in the Channeling Injunction (if the Plan is Confirmed
     as a Global Resolution Plan) and the Insurance Entity Injunction, which will
     be transferred to and assumed by the Settlement Trust;

h.   the Plan complies with section 105(a) of the Bankruptcy Code to the extent
     applicable;

i.   the Injunctions are essential to the Plan and the Debtors’ reorganization
     efforts;

j.   the Bankruptcy Code authorizes the Insurance Assignment notwithstanding
     any terms of the Insurance Policies, the Insurance Settlement Agreements,
     or provisions of applicable non-bankruptcy law that any Insurance Company
     may otherwise argue prohibit the Insurance Assignment;

k.   the Insurance Settlement Agreements are approved, and any Insurance
     Company that has contributed funds, proceeds or other consideration to or
     for the benefit of the Settlement Trust pursuant to an Insurance Settlement
     Agreement is designated as a Settling Insurance Company;

l.   if the Plan is sought to be Confirmed as a Global Resolution Plan, the Abuse
     Claims Settlement represents a sound exercise of the Debtors’ business
     judgment, is in the best interest of the Debtors’ Estates, complies with
     section 1123 of the Bankruptcy Code, and is approved pursuant to section
     1123 of the Bankruptcy Code and Bankruptcy Rule 9019;

m.   the JPM / Creditors’ Committee Settlement represents a sound exercise of
     the Debtors’ business judgment, is in the best interest of the Debtors’


                              264
                      Estates, complies with section 1123 of the Bankruptcy Code, and is
                      approved pursuant to section 1123 of the Bankruptcy Code and Bankruptcy
                      Rule 9019;

              n.      the Settlement of Restricted and Core Asset Disputes represents a sound
                      exercise of the Debtors’ business judgment, is in the best interest of the
                      Debtors’ Estates, complies with section 1123 of the Bankruptcy Code, and is
                      approved pursuant to section 1123 of the Bankruptcy Code and Bankruptcy
                      Rule 9019; and

              o.      if the Plan is sought to be Confirmed as a Global Resolution Plan, the
                      Hartford Insurance Settlement Agreement, including the sale of the Hartford
                      Policies free and clear of all Interests of any Person (as such terms are
                      defined in the Hartford Insurance Settlement Agreement) is approved in
                      accordance with the findings of fact and conclusions of law made by the
                      Bankruptcy Court pursuant to Article V.RS.4 of the Plan.;

              p.      if the Plan is sought to be Confirmed as a Global Resolution Plan, the Plan,
                      the Plan Documents, and the Confirmation Order shall be binding on all
                      parties in interest;

              q.      if the Plan is sought to be Confirmed as a Global Resolution Plan, the
                      Allowed Claim Amount (as defined in the Global Resolution Plan TDP) and
                      procedures included in the Global Resolution Plan TDP pertaining to the
                      allowance of Abuse Claims are fair and reasonable based on the evidentiary
                      record offered to the Bankruptcy Court;

              r.      if the Plan is sought to be Confirmed as a Global Resolution Plan, the right to
                      payment that the holder of an Abuse Claim has against the Debtors or
                      another Protected Party is the allowed value of such Abuse Claim as
                      liquidated in accordance with the Global Resolution Plan TDP and is not (i)
                      the initial or supplemental payment percentages established under the Global
                      Resolution Plan TDP to make distributions to holders of allowed Abuse
                      Claims or (ii) the contributions made by the Debtors or any Protected Party
                      to the Settlement Trust; and

              s.      if the Plan is sought to be Confirmed as a Global Resolution Plan, the Plan
                      and the Global Resolution Plan TDP were proposed in good faith and are
                      sufficient to satisfy the requirements of section 1129(a)(3) of the Bankruptcy
                      Code.

G.     Conditions Precedent to the Effective Date

       The Effective Date of the Plan shall not occur unless the following conditions precedent
have been satisfied or waived in accordance with Article IX.C of the Plan:

       1.     if the Plan is Confirmed as a Global Resolution Plan, the Confirmation Order shall
              have been submitted to the District Court for affirmation, the District Court shall


                                               265
     have entered the Affirmation Order in form and substance acceptable to the
     Debtors, and the Confirmation Order and the Affirmation Order shall have become
     Final Orders. The Effective Date may occur when the Confirmation Order or the
     Affirmation Order are not Final Orders at the sole option of the Debtors unless the
     effectiveness of the Confirmation Order or the Affirmation Order, as applicable,
     shall have been stayed or vacated, in which case the Effective Date may be the first
     Business Day immediately following the expiration or other termination of any stay
     of effectiveness of the Confirmation Order or the Affirmation Order;

2.   the Settlement Trust Assets shall, simultaneously with the occurrence of the
     Effective Date or as otherwise provided herein, be transferred to, vested in, and
     assumed by the Settlement Trust in accordance with Article IV and Article V of the
     Plan;

3.   the Settlement Trust Documents and other applicable Plan Documents necessary or
     appropriate to implement the Plan shall have been executed, delivered and if
     applicable, filed with the appropriate governmental authorities;

4.   the Restated Debt and Security Documents shall have been duly executed and
     delivered by all of the Entities that are parties thereto and all conditions precedent
     (other than any conditions related to the occurrence of the Effective Date) to the
     effectiveness thereof shall have been satisfied or duly waived in writing in
     accordance with the terms of the Restated Debt and Security Documents and the
     closing shall have occurred thereunder;

5.   the Foundation Loan Agreement and any applicable collateral and other loan
     documents governing the Foundation Loan shall have been duly executed and
     delivered by all of the Entities that are parties thereto and all conditions precedent
     (other than any conditions related to the occurrence of the Effective Date) to the
     effectiveness thereof shall have been satisfied or duly waived in writing in
     accordance with the terms of the Foundation Loan Agreement and related
     documentation, and the closing shall have occurred thereunder;

6.   the Debtors shall have adequately funded the Professional Fee Reserve so as to
     permit the Debtors to make Distributions on account of Allowed Professional Fee
     Claims in accordance with Article II of the Plan;

7.   the Debtors shall have obtained all authorizations, consents, certifications, approvals,
     rulings, opinions or other documents that are necessary to implement and effectuate
     the Plan;

8.   all payments required to be made pursuant to the terms of the Cash Collateral Order
     shall have been paid;

9.   all actions, documents, and agreements necessary to implement and effectuate the
     Plan shall have been effected or executed; and




                                       266
       10.     the Debtors shall have filed a notice of occurrence of the Effective Date.

H.     Waiver of Conditions Precedent to the Effective Date

         To the fullest extent permitted by law, each of the conditions precedent in Article IX of the
Plan may be waived or modified, in whole or in part, in the sole discretion of the Debtors and, to the
extent the conditions precedent impact the treatment of General Unsecured Claims, Non-Abuse
Litigation Claims, or Convenience Claims, with the consent of the Creditors’ Committee (not to be
unreasonably withheld); provided, that the conditions precedent set forth in Article IX.B.4 and
Article IX.B.8 of the Plan may be waived only with the prior written consent of JPM and, if the
Plan is Confirmed as a Global Resolution Plan, the condition precedent set forth in Article IX.A.3.o
of the Plan may be waived only with the prior written consent of Hartford. Any waiver or
modification of a condition precedent under Article IX of the Plan may be effectuated at any time,
without notice, without leave or order of the Bankruptcy Court or the District Court, and without
any other formal action other than proceedings to confirm or consummate the Plan. The failure to
satisfy or waive any condition precedent to the Effective Date may be asserted by the Debtors
regardless of the circumstances giving rise to the failure of such condition to be satisfied or waived.

I.     Substantial Consummation of the Plan

        On the Effective Date, the Plan shall be deemed to substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.

J.     Vacatur of Confirmation Order; Non-Occurrence of Effective Date

         If the Confirmation Order is vacated or the Effective Date does not occur within 180 days
after entry of the Confirmation Order (subject to extension by the Debtors in their sole discretion),
the Plan shall be null and void in all respects and nothing contained in the Plan or this Disclosure
Statement shall (1) constitute a waiver or release of any Causes of Action by or Claims against or
Interests in the Debtors; (2) prejudice in any manner the rights of the Debtors, any holders of a
Claim or Interest or any other Person; (3) constitute an admission, acknowledgment, offer, or
undertaking by the Debtors, any holders, or any other Person in any respect; or (4) be used by the
Debtors or any other Person as evidence (or in any other way) in any litigation, including with
respect to the strengths and weaknesses of positions, arguments or claims of any of the parties to
such litigation.

                                 ARTICLE X. RISK FACTORS

     HOLDERS OF CLAIMS AGAINST THE DEBTORS SHOULD READ AND
CONSIDER CAREFULLY THE FACTORS SET FORTH BELOW, AS WELL AS THE
OTHER INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT AND
THE DOCUMENTS DELIVERED TOGETHER HEREWITH OR INCORPORATED
BY REFERENCE, PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN.
THESE FACTORS SHOULD NOT, HOWEVER, BE REGARDED AS CONSTITUTING
THE ONLY RISKS INVOLVED IN CONNECTION WITH THE PLAN AND ITS
IMPLEMENTATION.   THERE ARE RISKS, UNCERTAINTIES, AND OTHER
IMPORTANT FACTORS THAT COULD CAUSE THE DEBTORS’ ACTUAL
PERFORMANCE OR ACHIEVEMENTS TO BE MATERIALLY DIFFERENT FROM


                                                 267
THOSE THEY MAY PROJECT, AND THE DEBTORS UNDERTAKE NO
OBLIGATION TO UPDATE ANY SUCH STATEMENT.


A.     Risks Relating to the Debtors’ Operations, Financial Condition and Certain Bankruptcy Law
       Considerations

       1.      The Plan is Premised Upon a Global Resolution of Abuse Liability and if Such
               Resolution Cannot be Obtained, There is a Risk that the Plan Will Not Be
               Confirmed

         If confirmed and consummated, the Debtors believe the Plan will accomplish two core
objectives: (a) provide an equitable, streamlined, and certain process by which Abuse Survivors may
obtain compensation for their Abuse Claims and (b) ensure that the BSA has the ability to continue
its vital charitable mission. If the Plan cannot be Confirmed, or if the Bankruptcy Court otherwise
finds that conditions necessary for Confirmation cannot be met, the Debtors may be required to
liquidate and/or voluntarily convert these Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, pursuant to which a trustee would be appointed or elected to liquidate the
Debtors’ assets for distribution in accordance with the priorities established by the Bankruptcy
Code. In this event, the Debtors believe that neither of the Debtors’ core objectives would be
accomplished. Abuse Survivors would not have a certain, streamlined way to recover on account
of their Claims, and there would be a material risk that the BSA’s mission could not continue to be
carried out.

        The Debtors believe that the best mechanism for the Debtors to achieve these two core
objectives is Confirmation of a plan of reorganization as a Global Resolution Plan that provides for
substantial contributions by Local Councils, by Contributing Chartered Organizations, and by Settling
Insurance Companies (if any) to the Settlement Trust in exchange for the protection of the
Channeling Injunction and Releases under the Plan. If there is insufficient support for the Plan to
be Confirmed as a Global Resolution Plan, the Debtors will pursue Confirmation of the Plan as a
BSA Toggle Plan. Even if there is sufficient support for Confirmation of the Plan as a Global
Resolution Plan, or alternatively, as a BSA Toggle Plan, the commitments contemplated by the Plan
will not be realized if the Plan is not Confirmed. Without an agreement by a substantial majority of
creditors to support the Plan, the Debtors will be unable to meet the requirements necessary to
Confirm the Plan as currently contemplated with respect to the Channeling Injunction and Releases.
The Channeling Injunction and Releases are a necessary component of the Plan, without which the
Local Council Contribution and the Contributing Chartered Organization Contribution will not be
made to the Settlement Trust.

       2.      If Enough Holders of Abuse Claims Do Not Vote to Accept the Plan, the Plan
               May Be Confirmed as a BSA Toggle Plan Instead of a Global Resolution Plan

        The Debtors believe that the best path forward is the Global Resolution Plan. The Debtors
believe it provides an equitable, streamlined, and certain process by which (a) Abuse Survivors may
obtain compensation for their Abuse Claims from the BSA, Local Councils, Contributing Chartered
Organizations and Settling Insurance Companies and (b) ensures that the BSA has the ability to
continue its vital charitable mission. The contributions from the Local Councils, Contributing
Chartered Organizations and Settling Insurance Companies to the Settlement Trust, along with


                                                268
BSA’s contributions, will be used to fund what the Debtors believe are significant recoveries for
holders of compensable Direct Abuse Claims in accordance with the terms of the Trust Distribution
Procedures. The Trust Distribution Procedures will establish the methodology for resolution of
Abuse Claims, establish the process by which Abuse Claims will be reviewed by the Settlement
Trust, and will specify liquidated values for compensable Claims based on the nature of the
underlying Abuse. The Debtors believe the recoveries to holders of Direct Abuse Claims are
substantially greater under the Global Resolution Plan. In order to ensure holders of Direct Abuse
Claims receive this greater recovery, holders of Direct Abuse Claims as a Class must vote in favor
of the Plan in a sufficient number to confirm the Plan.

         If there is insufficient support for the Plan to be Confirmed as a Global Resolution Plan, the
Debtors will pursue Confirmation of the Plan as a BSA Toggle Plan. In that case, the BSA Toggle
Plan provides a process by which Abuse Survivors may obtain compensation for Abuse from the
BSA only. Confirmation of the BSA Toggle Plan, as opposed to the Global Resolution Plan, forces
Abuse Survivors to seek compensation on account of their Claims against Local Councils and
Chartered Organizations by filing independent law suitslawsuits in the tort system against such
entities. The Debtors believe this will necessarily entail lengthy, complicated litigation. Abuse
Survivors will be competing for judgments and settlements against Local Councils and Chartered
OrganizationOrganizations in multiple venues, resulting in a “rush to the courthouse.” Moreover, the
Debtors believe the delays and uncertainties inherent in such a scenario, as well as the more limited
contributions that will be made to the Settlement Trust in these Chapter 11 Cases, will likely
produce inferior outcomes and recoveries for Abuse Survivors than would be achieved under the
Global Resolution Plan.

        As a result, holders of Direct Abuse Claims are strongly encouraged by the Debtors to vote
in favor of the Plan in order to ensure that the Plan does not default to the BSA Toggle Plan.

       3.      The Pension Benefit Guaranty Corporation Could Assert Contingent Claims

         On October 29, 2020, the Pension Benefit Guaranty Corporation (“PBGC”) filed a
contingent Proof of Claim in the amount of $1,102,200,000 against the BSA (the “Unfunded Benefit
Liability Claim”) based on the unfunded benefit liabilities of the Pension Plan. Contemporaneously,
the PBGC also filed a contingent Proof of Claim with respect to PBGC premiums, including an
amount of $51,862,500 against the BSA that may become due upon termination of the Pension Plan
(the “Termination Premiums Claims”). Finally, the PBGC contemporaneously asserted a claim in
an unspecified amount with respect to any failure to make minimum funding contributions (the
“Minimum Funding Contribution Claims”). The Unfunded Benefit Liability Claims and the
Termination Premiums Claims are contingent on the termination of the Pension Plan, and for
purposes of such claims, it is assumed that the Pension Plan terminated on October 1, 2020. It is
asserted that all of these liabilities are joint and several among the BSA and each Local Council that
is a member of the BSA’s “controlled group” on account of statutory liability under 29 USC §§
1082, 1307, 1362. The PBGC, as a result, believes that it can assert the full amount of any of its
Claims against each and every member of the controlled group upon termination. In addition, if the
Unfunded Benefit Liability Claim is not paid to the PBGC on demand, it is asserted that a statutory
lien arises in favor of the PBGC on the assets of the plan sponsor and the members of the plan
sponsor’s controlled group. The amount of this lien would be the lesser of the Unfunded Benefit
Liability Claim and 30% of the collective net worth of the controlled group. The Plan does not
contemplate termination of the Pension Plan. However, if the Plan is not confirmed and

                                                 269
consummated and the Debtors’ Pension Plan is terminated, the PBGC’s contingent Unfunded
Benefit Liability Claims and the Termination Premiums Claims against the BSA and Local Councils
within its “controlled group” may become due and would significantly dilute any recoveries available
to satisfy creditors from both the BSA and the Local Councils within the controlled group.

        4.      Debtors May be Impacted by the Continuing COVID-19 Pandemic

        The COVID-19 pandemic has presented issues and caused disruptions to the entire
organization and Scouting as a whole. Beginning in late February 2020, the BSA began to face
unprecedented operational challenges associated with the spread of COVID-19 in the United
States. As the pandemic spread through North America, the BSA was forced to temporarily close
its Headquarters, distribution center, and virtually all of its scout shops, consistent with governmental
health guidelines and directives. The BSA was also ultimately forced to cancel summer
programming at Philmont, its largest high adventure base, and limit programming at its other three
high adventure bases. Local Councils also significantly curtailed activity throughout 2020 which
impacted the BSA’s retail sales and fall recruiting season. Throughout 2020, as the global
pandemic gradually worsened, the BSA undertook a number of critical cost-saving initiatives,
including initially furloughing and later permanently reducing staff, eliminating all non-essential
spending, negotiating concessions with suppliers and local vendors, and canceling a number of
revenue generating events due to social gathering concerns.

        The impact of COVID-19 has been devastating to the BSA. Membership recruitment in
2020 ground to a halt with school closures and other social distancing measures resulting in an 81%
decline versus 2019, which will impact 2021 membership revenue. Supply revenue declined 57%
driven by the several months of retail locations being closed and poor recruiting driving lower
uniform sales. High adventure facility revenue declined 74% driven by the temporary closure of
Philmont and shortened seasons and/or reduced capacity at the other facilities. The BSA further
expects to have lower retention of existing members when annual memberships renew in early 2021
due to significant curtailment of programing throughout 2020.

         The continued spread of COVID-19 could have a significant impact on the Debtors’
activities in the future and, in turn, the functions of Scouting at every level. This includes the ability
to have pack and troop meetings in-person, restricted or limited use of the BSA or Local Council
properties such as summer camps and high adventure facilities. It remains unclear the extent and
duration that restrictions will remain in place in response to the pandemic, which could bar or limit
engaging in fundamental Scouting activities such as camping, service projects, meetings, and other
group activities that help build the bonds of fellowship essential to the BSA’s mission. Moreover,
the health, social, and economic impact the pandemic will have in the future is unknown. As such,
there can be no assurance that the uncertainties caused by the spread of COVID-19 will not
negatively impact the Debtors in the future and, therefore, affect the underlying financial projections
contained in this Disclosure Statement.

        5.      Pending and Future Litigation

        As discussed in this Disclosure Statement, the Debtors are involved in various litigation,
including but not limited to, the Trademark Action with the GSUSA—which so long as it remains
unresolved represents a reputational issue, a potential challenge to welcoming female members into
Scouting, and potential Claim for monetary damages. Additionally, there is a risk of future litigation.


                                                   270
Such litigation could be brought      in connection with the BSA’s operations, including its high
adventure facilities, or otherwise.    Pending litigation or future litigation could result in a material
judgment against the Debtors or       the Reorganized BSA. Such litigation, and any judgment in
connection therewith, could have      a material negative effect on the Debtors or the Reorganized
BSA.

        6.      Risk of Non-Confirmation of the Plan

        Although the Debtors believe that the Plan satisfies all requirements necessary for
Confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
reach the same conclusion or that modifications to the Plan will not be required for Confirmation or
that such modifications would not necessitate re-solicitation of votes. Moreover, the Debtors can
make no assurances that they will receive the requisite acceptances to confirm the Plan, and even if
all Voting Classes vote in favor of the Plan or the requirements for “cramdown” are met with
respect to any Class that rejects or is deemed to reject the Plan, the Bankruptcy Court may
exercise discretion as a court of equity and choose not to confirm the Plan. If the Plan is not
confirmed, it is unclear what distributions holders of Claims or Interests would ultimately receive
with respect to their Claims or Interests in a subsequent plan of reorganization, a liquidation, or other
proceedings.

        7.      Other Parties in Interest Might Be Permitted to Propose Alternative Plans of
                Reorganization

        Under the Bankruptcy Code, a debtor in possession initially has the exclusive right to
propose and solicit acceptances of a plan of reorganization. However, such exclusivity period can
be reduced or terminated upon order of the Bankruptcy Court, or it may expire under the applicable
provisions of the Bankruptcy Code. If such an order were to be entered or such expiration were to
occur, other parties in interest would then have the opportunity to propose alternative plans of
reorganization.

        If other parties in interest were to propose an alternative plan of reorganization following
expiration or termination of the Debtors’ exclusivity period, such a plan may be less favorable to the
Debtors, their Estates, and their stakeholders. In addition, if there were competing plans of
reorganization, the Chapter 11 Cases would likely become longer, more complicated, and more
expensive, thereby reducing recoveries to holders of Claims.

        8.      Non-Consensual Confirmation

        If any Impaired Class of Claims does not accept or is deemed not to accept a plan of
reorganization, a Bankruptcy Court may nevertheless confirm such plan at the proponent’s request
if at least one Impaired Class has accepted the plan (with such acceptance being determined
without including the vote of any “insider” in such class), and as to each impaired class that has not
accepted the plan, the Bankruptcy Court determines that the plan “does not discriminate unfairly”
and is “fair and equitable” with respect to the dissenting impaired classes. If any Class votes to
reject or is deemed to reject the Plan, then these requirements must be satisfied with respect to
such rejecting Class. The Debtors believe that the Plan satisfies these requirements.




                                                   271
        9.      Parties in Interest May Object to the Debtors’ Classification of Claims and
                Interests

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an interest
in a particular class only if the claim or interest is substantially similar to the other claims or interests
in that class. Parties in interest may object to the classification of certain claims and interests both
on the grounds that certain claims and interests have been improperly placed in the same Class
and/or that certain claims and interests have been improperly placed in different Classes. The
Debtors believe that the classification of Claims and Interests under the Plan complies with the
requirements of the Bankruptcy Code because the Classes established under the Plan each
encompass Claims or Interests that are substantially similar to similarly classified Claims or
Interests. Nevertheless, there can be no assurance that the Bankruptcy Court will reach the same
conclusion. Parties in interest may object to the classification of certain Claims and Interests both
on grounds that certain Claims and Interests have been improperly placed in the same Class and/or
that certain Claims and Interests have been improperly placed in different Classes.

        10.     The Debtors May Object to the Amount or Classification of a Claim

        Except as otherwise provided in the Plan, the Debtors reserve the right to object to the
amount or classification of any Claim under the Plan. The estimates set forth in this Disclosure
Statement cannot be relied on by any holder of a Claim where such Claim is subject to an objection.
Any holder of a Claim that is subject to an objection may, therefore, not receive its expected share
of the estimated distributions described in this Disclosure Statement.

        11.     The Conditions Precedent to Plan Confirmation and the Effective Date of the
                Plan May Not Occur

       As more fully set forth in Article IX of the Plan, Plan Confirmation and the Effective Date
are subject to a number of conditions precedent. If such conditions precedent are not satisfied or
waived, Plan Confirmation, the Effective Date, or both will not occur.

        12.     The Recovery to Holders of Allowed Claims, Abuse Claims, and Interests
                Cannot Be Stated with Absolute Certainty

        Due to the inherent uncertainties associated with projecting financial results and litigation
outcomes, the projections contained in this Disclosure Statement should not be considered
assurances or guarantees of the amount of funds or the amount of Claims that may be allowed in
the various Classes. While the Debtors believe that the financial projections contained in this
Disclosure Statement are reasonable, there can be no assurance that they will be realized. Also,
because the Liquidation Analysis, distribution projections, and other information contained herein
and attached hereto are estimates only, the timing and amount of actual distributions to holders of
Allowed Claims and Abuse Claims satisfied by the Settlement Trust in accordance with the Trust
Distribution Procedures, if applicable, may be affected by many factors that cannot be predicted.




                                                    272
       13.     Appointment of Different Settlement Trustee and/or Different Members of the
               Settlement Trust Advisory Committee for the Settlement Trust

        Prior to the Confirmation Hearing, the Plan Supplement shall identify the initial Settlement
Trustee of the Settlement Trust and the initial members of the Settlement Trust Advisory
Committee. Parties-in-interest, however, may object to the proposed Settlement Trustee, or one or
more of the proposed members of the Settlement Advisory Committee. In that case, an alternate
Settlement Trustee and/or alternative proposed members of the Settlement Trust Advisory
Committee would have to be nominated, potentially resulting in significant delays in the occurrence
of the Confirmation Date and Effective Date. The selection of a different Settlement Trustee or
different Settlement Trust Advisory Committee Members also could materially affect administration
of the Settlement Trust.

       14.     Distributions under the Trust Distribution Procedures

        Abuse Claims will be resolved pursuant to the Settlement Trust Documents, and their
treatment will be based upon, among other things, estimates of the number, types, and amount of
Abuse Claims, the value of the assets of the Settlement Trust, the liquidity of the Settlement Trust,
the Settlement Trust’s expected future income and expenses, and other matters. There can be no
certainty as to the precise amounts that will be distributed by the Settlement Trust in any particular
time period or when Settlement Claims will be resolved by the Settlement Trust.

       15.     Participation by Local Councils and Contributing Chartered Organizations

       If the Plan is confirmed as a Global Resolution Plan, it contemplates participation by the
Local Councils and Contributing Chartered Organizations, including through the Local Council
Settlement Contribution and Contributing Organization Settlement Contribution to the Settlement
Trust. However, there can be no assurance that the Local Councils or Contributing Chartered
Organizations will agree to make the required contributions or that the level of contributions will be
acceptable to other parties in these Chapter 11 Cases or satisfy the requirements for obtaining
approval of the Channeling Injunction by the Bankruptcy Court. Any failure to contribute by the
Local Councils and/or the Contributing Chartered Organizations and/or objections to the level of the
Local Council Settlement Contribution and the Contributing Organization Settlement Contribution
could materially affect the Plan, resulting in significant delays to the occurrence of the Confirmation
Date and Effective Date, the Debtors deciding to pursue Confirmation of the Plan as a BSA Toggle
Plan (which would necessarily include less assets being contributed to the Settlement Trust),
amendmentamendments to the Plan, and/or significant alterations to the current structure
contemplated by the Plan.

       16.     U.S. Federal Income Tax Risks

       For a discussion of certain U.S. federal income tax consequences of the implementation of
the Plan to the Debtors and to holders of certain Claims and Interests, see Article XI of this
Disclosure Statement.




                                                 273
       17.     Risk of Non-Occurrence of the Effective Date

         Although the Debtors believe that the Effective Date will occur soon after the Confirmation
Date, there can be no assurance as to the timing of the Effective Date. If the conditions precedent
to the Effective Date set forth in the Plan have not occurred or have not been waived as set forth in
Article IX of the Plan, then the Confirmation Order may be vacated, in which event no distributions
would be made under the Plan, the Debtors and all holders of Claims or Interests would be restored
to the status quo as of the day immediately preceding the Confirmation Date, and the Debtors’
obligations with respect to Claims and Interests would remain unchanged. Any delay to the
Confirmation Date may materially negatively impact the Debtors’ business and may result in a
liquidation.

       18.     Amendment of Plan Prior to Confirmation by the Debtors

        The Debtors, subject to the terms and conditions of the Plan, reserve the right to modify the
terms and conditions of the Plan or waive any conditions thereto if and to the extent necessary or
desirable for confirmation. The potential impact of any such amendment or waiver on holders of
Claims and Interests cannot presently be foreseen but may include a change in the economic impact
of the Plan on some or all of the proposed Classes or a change in the relative rights of such
Classes.

       19.     Financial Projections

        The Debtors have prepared financial projections on a consolidated basis with respect to the
Reorganized BSA and Related Non-Debtor Entities based on certain assumptions, as set forth in
Exhibit C hereto. The projections have not been compiled, audited, or examined by independent
accountants, and neither the Debtors nor their advisors make any representations or warranties
regarding the accuracy of the projections or the ability to achieve forecasted results.

        Many of the assumptions underlying the projections are subject to significant uncertainties
that are beyond the control of the Debtors or the Reorganized BSA, including the timing,
Confirmation, and consummation of the Plan, continued engagement with Scouting and the
Reorganized BSA, and the ability of the Local Councils to continue to support the Debtors’
membership. Some assumptions may not materialize, and unanticipated events and circumstances
may affect the actual results. Projections are inherently subject to substantial and numerous
uncertainties and to a wide variety of significant economic, and operational risks, and the
assumptions underlying the projections may be inaccurate in material respects. Moreover, if the
Plan is confirmed as a BSA Toggle Plan, because the Local Councils and Contributing Chartered
Organizations will not be subject to the releases under the Plan, there is incremental economic risk
related to the continued reach of Scouting which could lead to lower membership levels and require
additional expense reductions versus what are reflected in the projections. In addition, unanticipated
events and circumstances occurring after the approval of this Disclosure Statement by the
Bankruptcy Court including any natural disasters, terrorist attacks, or health epidemics may affect
the actual financial results achieved. Such results may vary significantly from the forecasts and
such variations may be material. The Debtors’ projections reflect expectations of continued donor
support. However, the Debtors cannot state with certainty that such donation programs will




                                                 274
achieve their targeted results and such projects would face further downside risk under a BSA
Toggle Plan.

       20.     Potential Settlements

        As set forth in Article II.C of this Disclosure Statement, the Debtors have been in
negotiations with the Mediation Parties in hopes of resolving certain controversies related to the
structure of the Plan, level of contributions by the Debtors, Local Councils and Contributing
Chartered Organizations and insurance-related issues, which may result in settlements pursuant to
Bankruptcy Rule 9019 and may be included in the Plan. If a Settlement Agreement is reached, the
Plan may be modified prior to the Confirmation Hearing to incorporate any number of resolutions of
the unresolved controversies. The potential impact of any such settlements or resolutions on
holders of Claims and Interests cannot presently be foreseen but may include a change in the
economic impact of the Plan on some or all of the proposed Classes or a change in the relative
rights of such Classes.

       21.     Insurance Contributions

        If the Debtors are unable to reach agreement on the terms of Insurance Settlement
Agreements with the Insurance Companies, there is a risk that the Settlement Trust may not realize
contributions from Insurance Companies, or that the Settlement Trust’s efforts to realize recoveries
on account of the Insurance Coverage will be the subject of litigation that is expensive and
time-consuming and in which Non-Settling Insurance Companies could raise meritorious coverage
defenses that may reduce the amount of coverage available under the Insurance Policies. This risk
would be further heightedheightened under a BSA Toggle planPlan where insurers will be faced
with competing demands between the Settlement Trust and other named insured including the Local
Councils.

       22.     Insurance Coverage RisksActions

        In accordance with the Plan, the BSA will contribute to the Settlement Trust, among other
things, rights to the Insurance Actions, which includes the pending Insurance Coverage Actions,
provided that if the Plan is confirmed as a BSA Toggle Plan, the rights of any Person other than
the Debtors attributable to the Insurance Actions shall not be contributed to the Settlement Trust. It
is not currently known whether the Insurance Coverage Actions will result in a favorable outcome
for the Settlement Trust. Even if a favorable outcome is realized, the amounts awarded and the
costs associated with pursuing such litigation cannot be determined at this time. Therefore, the
ultimate value of the Insurance Actions being contributed to the Settlement Trust is unknown.

       23.     Insurance Coverage Risks

         As set forth in Article V.F.6 of this Disclosure Statement, the Debtors’ Insurance
Companies have reserved rights to contest various Abuse Claims tendered to them based on
various coverage defenses. While the Debtors believe these defenses have no merit and are
working to resolve these disputes, to the extent any of these defenses prevail, rights to payment
with respect to such Insurance Policies related to Abuse Claims could be reduced or barred
entirely.



                                                 275
          Additionally, as set forth in Article V.F.1 of this Disclosure Statement, the obligation to pay
certain deductible and self-insured retentions under the certain Insurance Policies is disputed.
However, it is the BSA’s position that when the BSA cannot or does not pay the deductible, the
primary Insurance Policies issued between 1986 and 2008 require the insurer to pay. A dispute
exists as to whether the obligation on the primary insurer to pay the deductible on behalf of the BSA
is subject to an aggregate limit of liability. The primary insurers have asserted that a $1 million
aggregate applies to this obligation. Other insurers have asserted that the primary insurers’
obligation to pay the deductible is not subject to any aggregate, and that the aggregate limit of
liability only applies to those damages in excess of the deductible. In the event that the aggregate
limit of liability does apply to the payment of the deductibles under the primary Insurance Policies, a
related dispute exists as to whether the BSA can directly access the excess insurance policies
issued between 1986 and 2008 or whether the BSA must continue to pay that deductible on an
ongoing basis for each claim.

        It is BSA’s position that excess insurers’ policies sit above deductible, not self-insured
retentions (“SIRs”). The excess insurers, in contrast, take the position that their policies sit above
SIRs and they have no obligation to drop down and pay SIRs and, instead, either the BSA or the
Settlement Trust would have to pay the SIR, the claimant could not recover unless his or her claim
exceeded the SIR amount, or the excess insurer would have no coverage obligation whatsoever.
The excess insurers also claim that before coverage can be provided to pay claims against
non-debtor entities such as Local Councils or Chartered Organizations, such Local Councils or
Chartered Organizations must satisfy applicable SIRs before coverage could be available.

        In addition to the foregoing disputes with the Insurance Companies, certain Insurance
Companies may not have the ability to pay part or all of the amounts that are believed to be owed
under certain per-occurrence Insurance Policies. As noted above, certain Insurance Policies have
been exhausted and, therefore, amounts may not be available to pay claims under such Insurance
Policies.

        Any of the forgoing disputes could potentially reduce or eliminate the right to payment under
certain Insurance Policies. Moreover, defenses, disputes, and other relevant circumstances could
arise that could potentially reduce or eliminate the right to payment under certain Insurance Policies.

        24.     21. Insurance Assignment Risks

        Pursuant to the Plan, (i) if the Plan is confirmed as the Global Resolution Plan, the insurance
rights of the BSA, Local Councils and Contributing Chartered Organizations under Insurance
Policies of the BSA, Local Councils and Contributing Chartered Organizations or (ii) if the Plan as
is confirmed as the BSA Toggle Plan, the insurance rights of the BSA under Insurance Policies of
the BSA, will be assigned and transferred to the Settlement Trust to be used to satisfy Abuse
Claims in accordance with the Trust Distribution Procedures. Certain parties in interest, including
certain of the Debtors’ Insurance Companies, contest the ability of the BSA to assign those rights
under these Insurance Policies to the Settlement Trust. To the extent that such assignment is not
allowed, the assets contributed to the Settlement Trust to satisfy Abuse Claims will be reduced.




                                                  276
        22. Insurance Neutrality

        25.     Risk Related to Insurance Provisions in Article X.M of the Plan

         The provisions of the Plan related to insurance, included in Article X.M of Plan apply if the
Plan is confirmed as a Global Resolution Plan and conform to the Bankruptcy Court’s statements at
the May 19, 2021 hearing, as described more fully above in Article II.C.7 of this Disclosure
Statement. However, there is a risk that there will be extensive litigation concerning the provisions
of the Plan and the Bankruptcy Court’s findings and conclusions in support of confirmation of the
Plan if it is confirmed as a Global Resolution Plan. This litigation is likely to be extremely costly and
time-consuming, and as described in Article X.A.30 of this Disclosure Statement, any delay beyond
the fall in confirming the Plan may have extreme, negative consequences on the Debtors’ ability to
reorganize successfully. The Debtors believe they have mitigated some of this risk by structuring
Net Unrestricted Cash and Investments to take into account the potentially prolonged time in
bankruptcy and costs associated therewith as described in Article X.A.30 of this Disclosure
Statement, but actual results of operations are far from certain. In addition to litigation before the
Bankruptcy Court, it is likely that if the Plan is confirmed with the current insurance provision found
in Article X.M of the Plan, the Bankruptcy Court’s Confirmation Order will be appealed. Appeal of
the Confirmation Order could be costly and time-consuming, and there is a risk that the
Confirmation Order will be overturned on appeal. Conversely, it is possible that the Bankruptcy
Court will not confirm the Plan with Article X.M as currently drafted and will require that the
Debtors include amended insurance neutrality language prior to confirmation of the Plan.

        26.     Risk Related to Insurance Provisions in Article X.N of the Plan

        As set forth in Article III.F.7 of the this Disclosure Statement, if the Plan is confirmed as
the BSA Toggle Plan, the Plan does not diminish the rights of Insurance Companies or increase
their burdens under the Insurance Policies and is, therefore, “insurance neutral” as to the Debtors’
Insurance Companies. Accordingly, the Debtors believe, if the Plan is confirmed as the BSA
Toggle Plan, that the Plan and Plan Documents do not affect insurers’ rights or obligations,
including any indemnity obligations. Certain of the Debtors’ Insurance Companies have taken the
position that Article X.MN of the Plan is inadequate and does not provide appropriate neutrality
protections. They also contend that if confirmation of the Plan is appealed, the Debtors may be
required to include more robust language in order for the Plan be insurance neutral.

        27.     Risks Related to the Hartford Settlement Agreement

        Confirmation of the Global Resolution Plan requires that the Plan has been accepted by a
sufficient number of holders of Direct Abuse Claims. In a letter dated June 9, 2021, the Tort
Claimants’ Committee, the Future Claimants’ Representative, and the Coalition expressly stated
that the holders of Direct Abuse Claims who they represent will not, under any circumstances,
support any plan of reorganization that includes the terms and provisions of the Hartford Insurance
Settlement Agreement. In light of the opposition of all parties representing holders of Direct Abuse
Claims to the Hartford Insurance Settlement Agreement, it is impossible to confirm the Plan as a
Global Resolution Plan to the extent it includes the Hartford Insurance Settlement Agreement
unless modifications are made to the Hartford Insurance Settlement Agreement that are agreeable
to the holders of Direct Abuse Claims.



                                                  277
        If the Plan were to implement the terms of Hartford Insurance Settlement Agreement in its
current form, the Debtors believe that only the BSA Toggle Plan would be confirmable due to the
active opposition from the holders of Direct Abuse Claims. The Debtors’ view is that the BSA
Toggle Plan will produce inferior outcomes and recoveries for Abuse Survivors than would be
achieved under the Global Resolution Plan because of the materially lower contributions that would
be made to the Settlement Trust.

         Conversely, if the Hartford Insurance Settlement Agreement is removed from the Global
Resolution Plan, there is material risk that Hartford may be unwilling in the future to enter into a
settlement with the Debtors or the Settlement Trust. Moreover, as described in Article V.R.3, prior
to the chapter 11 cases, BSA and Hartford had numerous disputes between them. If the Hartford
Insurance Settlement Agreement is removed, Hartford will be permitted to assert all of the disputes
it previously raised with the Debtors. Hartford may take the position that the Plan is inconsistent
with the Hartford Insurance Settlement Agreement and/or does not incorporate the terms of such
agreement and that Hartford is therefore not obligated to adhere to the agreement in any event.

       28.     23. Failure to Obtain Approval of Releases, Injunctions, and Exculpation

        As set forth in Article VI.O of this Disclosure Statement, the Plan provides for certain
Releases, Injunctions, and exculpations, including a release of Liens and third-party releases that
may otherwise be asserted against the Debtors, the Reorganized BSA, the other Released Parties
and their respective Related Parties, as applicable. The Releases, Injunctions, and exculpations
(including, for the avoidance of doubt, the Channeling Injunction and the definitions of Released
Parties and Exculpated Parties) provided in the Plan are subject to objection by parties in interest
and may not be approved. If the Releases are not approved, certain parties may not be considered
Released Parties or Exculpated Parties, and certain Released Parties or Exculpated Parties may
withdraw their support for the Plan.

       29.     24. The Channeling Injunction

        The Channeling Injunction, which, among other things, bars the assertion of any Abuse
Claims against the Protected Parties, is a necessary element of the Plan. Although the Plan, the
Settlement Trust Agreement, and the Trust Distribution Procedures all have been drafted with the
intention of complying with the Bankruptcy Code, there is no guarantee that the validity and
enforceability of the Channeling Injunction or the application of the Channeling Injunction to Abuse
Claims will not be challenged, either before or after Confirmation of the Plan.

        While the Debtors believe that the Plan satisfies the requirements of the Bankruptcy Code,
certain objections might be lodged on grounds that the requirements of the Bankruptcy Code cannot
be met given the unique facts of the Chapter 11 Cases. At this juncture, the Debtors believe that
the Plan provides a sufficient basis for the issuance of the Channeling Injunction under section
105(a) of the Bankruptcy Code.

       30.     25. Voting Requirements

        If sufficient votes are not received, the Debtors may seek to confirm an alternative chapter
11 plan. There can be no assurance that the terms of any such alternative chapter 11 plan would
be similar or as favorable to the holders of Allowed Claims and Abuse Claims satisfied by the


                                                278
Settlement Trust in accordance with the Trust Distribution Procedures as those proposed in the
Plan.

       31.     Timeline Risk

       There is a material risk that failure to emerge from these Chapter 11 Cases in a timely
manner could endanger the future of the BSA. As the Debtors have previously stated, an
emergence after the summer of 2021 becomes increasingly more difficult. The Debtors’ recruiting
season occurs at the end of the summer-time as children return to school. In order to rebuild
membership and ensure a successful 2021 recruiting season the Debtors must emerge from the
cloud of these Chapter 11 Cases. The recruiting and the ultimate enrollment of new members may
be hampered by the fact that the cloud of bankruptcy remains during the fall recruiting
season—potentially eroding faith in the long term prospects of the BSA. If the number of new
members and returning members is substantially reduced from projections, the BSA could lack the
means to meet their operational needs or otherwise emerge from bankruptcy. Timely emergence
from Chapter 11 is essential to the Debtors’ ability to improve their operations.

         Additionally, the Debtors’ cash flows from operating activities are seasonal. Typically,
September through March are the peak season of cash inflows for the Debtors, with April through
August being low points. The Debtors use a significant portion of cash flows from the fall and
winter to subsidize their operations during the low cash flow period occurring in the spring and
summer. The Debtors have assumed that they would generate significant cash flow after a
summer 2021 emergence from bankruptcy and this cash flow would enable them to have adequate
liquidity during their low cash flow periods. If the Debtors do not have the expected cash inflows or
are otherwise unable to hold them in reserve to support operations, there is a risk that the Debtors
would not be able to meet their operational needs.

        Finally, substantial professional fees will continue to accrue until a plan is confirmed and
becomes effective. At this time, the Debtors’ bankruptcy estate bears the burden for the fees of
the professionals and advisors to the Debtors, the Tort Claimants’ Committee, the Future
Claimants’ Representative, the Unsecured Creditors Committee, and JPMorgan. Such fees are
substantial and to date the Debtors have incurred more than $100 million in professionals fees
related to this restructuring. By the end of August 2021, the Debtors estimate the professional fees
in the chapter 11 cases will equal or exceed $150 million. With each successive month costing the
estate between $10 to 20 million. The Debtors believe this is wholly inappropriate for a non-profit
chapter 11 proceeding and believe emergency from bankruptcy as soon as possible is essential to
stop the accrual of additional professional fees. The potential for protracted litigation between the
representatives of holders of Direct Abuse Claims and Insurance Companies under the Plan is also
great and will cause increased costs and expenses to the Debtors, including with respect to
professional fees. If such litigation ensues, there is a material risk that professional fees could be
much higher than the Debtors anticipate or are able to pay.

       32.     26. Conversion into Chapter 7 Cases

       If no plan of reorganization can be confirmed, the Debtors may choose to convert these
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, pursuant to which a trustee
would be appointed or elected to liquidate the Debtors’ assets for distribution in accordance with the



                                                 279
priorities established by the Bankruptcy Code. Under section 1112(c) of the Bankruptcy Code, the
Chapter 11 Cases may not be converted to cases under chapter 7 without the Debtors’ consent.

       33.     27. Dismissal of the Chapter 11 Cases

         If the Plan is not confirmed, the Debtors or other parties in interestsinterest may seek
dismissal of the Chapter 11 Cases pursuant to section 1112 of the Bankruptcy Code. Without
limitation, dismissal of the Chapter 11 Cases would terminate the automatic stay and might allow
certain creditors to file litigationlawsuits against the Debtors or take other action to pursue their
Claims against the Debtors. Accordingly, the Debtors believe that dismissal of the Chapter 11
Cases would significantly reduce the value of the Debtors’ remaining assets.

B.     Additional Factors

       1.      Debtors Could Withdraw the Plan

       Subject to, and without prejudice to, the rights of any party in interest, the Plan may be
revoked or withdrawn before the Confirmation Date by the Debtors.

       2.      Debtors Have No Duty to Update

        The statements contained in this Disclosure Statement are made by the Debtors as of the
date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
that date does not imply that there has been no change in the information set forth herein since that
date. Additionally, the Debtors have no duty to update this Disclosure Statement unless otherwise
ordered to do so by the Bankruptcy Court.

       3.      No Representations Outside this Disclosure Statement Are Authorized

        No representations concerning or related to the Debtors, the Chapter 11 Cases, or the Plan
are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this
Disclosure Statement. Any representations or inducements made to secure your acceptance or
rejection of the Plan that are other than those contained in, or included with, this Disclosure
Statement should not be relied upon in making the decision to accept or reject the Plan.

       4.      No Legal or Tax Advice Is Provided by this Disclosure Statement

         The contents of this Disclosure Statement should not be construed as legal, business, or tax
advice. Each holder of a Claim or Interest should consult its own legal counsel and accountant as
to legal, tax, and other matters concerning their Claim or Interest. This Disclosure Statement is not
legal advice to you. This Disclosure Statement may not be relied upon for any purpose other than
to determine how to vote on the Plan or object to Confirmation of the Plan.

       5.      This Disclosure Statement May Contain Forward Looking Statements

        This Disclosure Statement may contain “forward looking statements” within the meaning of
the Private Securities Litigation Reform Act of 1995. Such statements consist of any statement
other than a recitation of historical fact and can be identified by the use of forward looking
terminology such as “may,” “expect,” “anticipate,” “estimate” or “continue” or the negative thereof

                                                 280
or other variations thereon or comparable terminology. The reader is cautioned that all forward
looking statements are necessarily speculative and there are certain risks and uncertainties that
could cause actual events or results to differ materially from those referred to in such forward
looking statements. The liquidation analysis, distribution projections or other information contained
herein and attached hereto are estimates only, and the timing and amount of actual distributions to
holders of Allowed Claims and Abuse Claims satisfied by the Settlement Trust in accordance with
the Trust Distribution Procedures may be affected by many factors that cannot be predicted.
Therefore, any analyses, estimates or recovery projections may or may not turn out to be accurate.

       6.      No Admission Made

        Nothing contained herein or in the Plan shall constitute an admission of, or shall be deemed
evidence of, the tax or other legal effects of the Plan on the Debtors or holders of Claims or
Interests.

            ARTICLE XI. CERTAIN UNITED STATES FEDERAL INCOME TAX
                          CONSEQUENCES OF THE PLAN

        The following discussion is a summary of certain U.S. federal income tax consequences of
the Plan and is for general information purposes only. This summary should not be relied upon for
purposes of determining the specific tax consequences of the Plan with respect to a particular
holder of a Claim or Interest. This discussion does not purport to be a complete analysis or listing of
all potential tax considerations.

        This discussion is based on existing provisions of the Internal Revenue Code of 1986, as
amended (the “Code”), existing and proposed Treasury Regulations promulgated thereunder, and
current administrative rulings and court decisions. Legislative, judicial, or administrative changes or
interpretations enacted or promulgated after the date hereof could alter or modify the analyses set
forth below with respect to the U.S. federal income tax consequences of the Plan. Any such
changes or interpretations may be retroactive and could significantly affect the U.S. federal income
tax consequences of the Plan.

         Due to the lack of definitive judicial and administrative authority in a number of areas,
substantial uncertainty may exist with respect to some of the tax consequences described below.
No ruling has been requested or obtained from the IRS with respect to any tax aspects of the Plan
and no opinion of counsel has been sought or obtained with respect thereto. The discussion below
is not binding upon the IRS or any court. No assurance can be given that the IRS would not assert,
or that a court would not sustain, a different position than any position discussed herein. No
representations or assurances are being made to the holders of Claims or Interests with respect to
the U.S. federal income tax consequences described herein. Except as specifically set forth below,
this discussion addresses only holders of Claims or Interests that are “United States persons”
(within the meaning of Section 7701(a)(30) of the Code).

     ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S.
FEDERAL INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES
ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE
BASED UPON THE INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER
OF A CLAIM OR INTEREST. ALL HOLDERS OF CLAIMS OR INTERESTS ARE


                                                 281
URGED TO CONSULT THEIR OWN TAX ADVISORS FOR THE FEDERAL, STATE,
LOCAL AND NON-U.S. TAX CONSEQUENCES OF THE PLAN.

A.     The Settlement Trust

        On the Confirmation Date, the Settlement Trust shall be established in accordance with the
Trust Documents. The Settlement Trust is intended to qualify as a “qualified settlement fund”
(“QSF”) pursuant to Treasury Regulation section 1.468B-1. The Protected Parties are the
“transferors” within the meaning of Treasury Regulation Section 1.468B-1(d)(1). The Settlement
Trustee shall be classified as the “administrator” within the meaning of Treasury Regulation Section
1.468B-2(k)(3). The Trust Documents, including the Settlement Trust Agreement, are incorporated
herein by reference.

         The primary tax consequences of the Settlement Trust being characterized as a QSF are
the following:

       1.      The Settlement Trust must use a calendar taxable year and the accrual method of
accounting.

        2.     If the Protected Parties fund the Settlement Trust with appreciated property, the
Protected Parties are deemed to sell the property to the Settlement Trust. Accordingly, any gain or
loss from the deemed sale must be reported by the Protected Parties.

        3.     The Settlement Trust takes a fair market value basis in property contributed to it by
the Protected Parties.

        4.     The Settlement Trust’s gross income less certain modifications is taxable at the
highest federal tax rate applicable to trusts and estates. The Protected Parties’ funding of the
Settlement Trust with Cash and other property is not reported by the Settlement Trust as taxable
income. However, earnings recognized from, for example, the short-term investment of the
Settlement Trust’s funds will be subject to tax.

        5.     The Settlement Trust may deduct from its gross income a limited number of
administrative expenses; the Settlement Trust is not entitled to deduct distributions paid to its
beneficiaries.

        6.       The Settlement Trust will have a separate taxpayer identification number and will be
required to file annual tax returns (which are due on March 15, or later if an extension is granted
under applicable law). The Settlement Trust will also be required to comply with a number of other
administrative tax rules including filing information returns (generally IRS Form 1099) when
approved payments are made to claimants.

B.     Holders of Claims

         The federal income tax consequences to a holder of a Claim receiving, or entitled to receive,
a distribution in partial or total satisfaction of a Claim may depend on a number of factors, including
the nature of the Claim, the claimants’ method of accounting, and their own particular tax situation.
Because each claimant’s tax situation differs, claimants should consult their own tax advisors to


                                                 282
determine how the Plan affects them for federal, state and local tax purposes, based on their
particular tax situations.

         Among other things, the federal income tax consequences of a distribution to a claimant
may depend initially on the nature of the original transaction pursuant to which the Claim arose. For
example, a distribution in repayment of the principal amount of a loan is generally not included in the
claimant’s gross income. A distribution to a holder of an Abuse Claim may not be taxable as it may
be considered compensation for personal injuries. The federal income tax consequences of a
distribution to a claimant may also depend on whether the item to which the distribution relates has
previously been included in the claimant’s gross income or has previously been subject to a loss or
bad debt deduction. For example, if a distribution is made in satisfaction of a receivable acquired in
the ordinary course of the claimant’s trade or business, and the claimant had previously included the
amount of such receivable distribution in his or her gross income under his or her method of
accounting, and had not previously claimed a loss or bad debt deduction for that amount, the receipt
of the distribution should not result in additional income to the claimant but may, as discussed below,
result in a loss.

        Conversely, if the claimant had previously claimed a loss or bad debt deduction with respect
to the item previously included in income, the claimant generally would be required to include the
amount of the distribution in income when received.

        A claimant receiving a distribution in satisfaction of his or her Claim generally may
recognize taxable income or loss measured by the difference between (i) the amount of Cash and
the fair market value (if any) of the property received and (ii) its adjusted tax basis in the Claim.
For this purpose, the adjusted tax basis may include amounts previously included in income (less any
bad debt or loss deduction) with respect to that item. This income or loss may be ordinary income
or loss if the distribution is in satisfaction of accounts or notes receivable acquired in the ordinary
course of the claimant’s trade or business for the performance of services or for the sale of goods
or merchandise. In addition, if a claimant had claimed an ordinary bad debt deduction for the
worthlessness of his or her Claim in whole or in part in a prior taxable year, any income realized by
the claimant as a result of receiving a distribution may be taxed as ordinary income to the extent of
the ordinary deduction previously claimed. Generally, the income or loss will be capital gain or loss
if the Claim is a capital asset in the claimant’s hands.

       Subject to the qualifications and limitations set forth above:

               1. A holder of a Class 3A, 3B, 4A, or 4B Claim may recognize gain or loss
                  pursuant to the Plan depending on whether the receipt of the Claim under the
                  Restated Credit Facility Documents or under the Restated Bond Documents, as
                  applicable, in satisfaction of its existing Claim is treated as a taxable exchange
                  for U.S. federal income tax purposes. The tax treatment of the receipt of such
                  Claim pursuant to the Plan is unclear – although it seems likely under applicable
                  law that the receipt of the Claims would be treated as a taxable exchange.
                  Holders of Class 3A, 3B, 4A, or 4B Claims are strongly urged to consult their
                  own tax advisors regarding the specific tax consequences of the transactions
                  described in the Plan.




                                                 283
               2. A holder of a Class 5 Claim generally will recognize gain or loss measured by
                  the difference between (i) the amount of the cash and the fair market value (if
                  any) of the property received and (ii) its adjusted tax basis in the Convenience
                  Claim.

               3. A holder of a Class 6 Claim generally will recognize gain or loss measured by
                  the difference between (i) the U.S. dollar value of such holder’s Pro Rata Share
                  of the Core Value Cash Pool received and the fair market value (if any) of the
                  property received and (ii) its adjusted tax basis in the General Unsecured Claim.

               4. A holder of a Class 7 Claim generally will recognize gain or loss measured by
                  the difference between (i) the amount of cash received from (a) available
                  Insurance Coverage, (b) applicable proceeds of any Insurance Settlement
                  Agreements, and (c) co-liable non-debtors (if any) or their insurance coverage,
                  and (ii) its adjusted tax basis in the Non-Abuse Litigation Claim, unless such
                  holder elects to have its Claim treated as an Allowed Convenience Claim. A
                  holder of a Class 7 Claim that elects to have its Claim treated as an Allowed
                  Convenience Claim generally will recognize gain or loss measured by the
                  difference between (i) the amount of the cash and the fair market value (if any)
                  of the property received and (ii) its adjusted tax basis in the Non-Abuse
                  Litigation Claim.

               5. The United States federal income tax treatment of a Class 8 Claim will depend
                  on several factors, including the nature of the Abuse that forms the basis for the
                  relevant Claim. As a result, certain holders of Class 8 Claims generally will
                  recognize gain or loss measured by the difference between (i) the amount of the
                  cash and the fair market value (if any) of the property received and (ii) their
                  adjusted tax basis in the Direct Abuse Claim, while other holders will not be
                  required to include the amount of such cash or the value of such property in their
                  gross income for U.S. federal income tax purposes. Holders of Class 8 Claims
                  are urged to consult their tax advisors concerning the tax consequences of the
                  Plan.

               6. A holder of a Class 9 Claim generally will recognize gain or loss measured by
                  the difference between (i) the amount of the cash and the fair market value (if
                  any) of the property received and (ii) its adjusted tax basis in the Indirect Abuse
                  Claim.

C.     Holders that are Non-United States Persons

        Holders of Claims that are not “United States persons” (within the meaning of Section
7701(a)(30) of the Code) generally will not be subject to U.S. federal income tax with respect to
property (including Cash) received in exchange for such Claims, unless (i) such holder is engaged in
a trade or business in the United States to which income, gain or loss from the exchange is
“effectively connected” for U.S. federal income tax purposes, or (ii) if such holder is an individual,
such holder is present in the United States for 183 days or more during the taxable year of the
exchange and certain other requirements are met.



                                                 284
               ARTICLE XII. CONCLUSION AND RECOMMENDATION

         In the opinion of the Debtors, the Plan is preferable to all other available alternatives and
provides for a larger and more timely distribution to the Debtors’ creditors than would otherwise
result from any other scenario. Any alternative to Confirmation of the Plan, moreover, could result
in extensive delays, increased administrative expenses, reduced financial performance, and a
potential liquidation. Accordingly, the Debtors believe that the Plan provides the best available
recovery to their stakeholders and should be confirmed.




                                                 285
Dated: May 16June 17, 2021
                             Boy Scouts of America
                             Delaware BSA, LLC


                             /s/
                             Roger C. Mosby
                             Chief Executive Officer and President
      EXHIBIT A

PLAN OF REORGANIZATION
See Proposed Amendments to SecondThird Amended Chapter 11 Plan of Reorganization for
             Boy Scouts of America and Delaware BSA, LLC filed at D.I. [●].
     EXHIBIT B

LIQUIDATION ANALYSIS
                                           Boy Scouts of America

                                                   Exhibit B

                                           Liquidation Analysis1

        This hypothetical liquidation analysis (this “Liquidation Analysis”) is based on certain
estimates and assumptions that the Debtors have developed, with the assistance of their advisors,
and which the Debtors consider to be reasonable under the circumstances of the Chapter 11
Cases. These estimates and assumptions are inherently subject to significant economic,
operational, legal, and other uncertainties and contingencies that are outside of the Debtors’
control. Accordingly, the Debtors cannot provide any assurance that the values reflected in this
Liquidation Analysis would be realized if the Debtors were, in fact, to undergo the liquidation
discussed herein, and actual results in the event of a liquidation could vary materially from this
Liquidation Analysis.

         In summary, under the BSA Toggle Plan where only the BSA and the Related Non-Debtor
Entities need to be considered, the high end of the estimated liquidation proceeds available for unsecured
creditors is $ 42.6 million of which $ 28.9 million to $ 36.7 million is available to Abuse Claims. Under
the Global Resolution Plan, due to additional value being contributed, a total of $474.0 million is
estimated to be available to unsecured creditors of which $ 401.7 million to $ 442.4 million is available to
Abuse Claims.

1)    Introduction

      The Debtors, with the assistance of their legal and financial advisors, have prepared this
Liquidation Analysis in connection with the Plan and the Disclosure Statement. As described in
Article IX.D of the Disclosure Statement, section 1112(c) of the Bankruptcy Code provides that
the chapter 11 cases of non-profit corporations such as the Debtors may not be involuntarily
converted to cases under chapter 7 of the Bankruptcy Code. See 11 U.S.C. § 1112(c) (“The
court may not convert a case under [chapter 11] to a case under chapter 7 of this title if the
debtor is a farmer or a corporation that is not a moneyed, business, or commercial corporation,
unless the debtor requests such conversion.”). Because the Chapter 11 Cases could not be
involuntarily converted a chapter 7 liquidation, the Debtors submit that they are not required to
satisfy the requirements of section 1129(a)(7) in connection with confirmation of the Plan.
Although the Debtors do not believe they are required to satisfy the “best interests of creditors”
test embodied in section 1129(a)(7), the Debtors do believe that this Liquidation Analysis will be
helpful to holders of Claims as they evaluate their proposed treatment under the Plan. This
Liquidation Analysis shall not be construed as or deemed to constitute a waiver or admission of
any kind. The Debtors reserve all rights to oppose the applicability of the best interests test in
the Chapter 11 Cases, including any arguments that the Local Councils must be included in the
Liquidation Analysis.




1
 All capitalized terms not otherwise defined herein shall have the meanings ascribed to them the Plan or
Disclosure Statement, as applicable.

                                                        1
        The Liquidation Analysis permits holders of Impaired Claims to evaluate whether they
will receive or retain value under the Plan on account of their Claims of a value, as of the
Effective Date, that is not less than the amount that such holder would receive if the Debtors
were liquidated under chapter 7 of the Bankruptcy Code. To calculate the probable distribution
to holders of Claims in each Impaired Class if the Debtors were liquidated under chapter 7, the
Liquidation Analysis:

     i)      estimates the cash proceeds (the “Liquidation Proceeds”) that a chapter 7 trustee
             (the “Trustee”) would generate if the Chapter 11 Cases were converted to cases
             under chapter 7 on the Effective Date and the assets of the Debtors’ Estates and the
             Related Non-Debtor Entities were liquidated;

     ii)     determines the distribution each holder of an Impaired Claim would receive from
             the Liquidation Proceeds under the statutory priority scheme that applies in a case
             under chapter 7; and

     iii)    compares each holder’s distribution from the Liquidation Proceeds to the
             distribution such creditor would receive under the Plan if it were confirmed and
             consummated.

     This Exhibit B to the Disclosure Statement contains three sets of analyses. The first section
contains the Liquidation Analysis applicable to the Debtors and Related Non-Debtor Entities.
The second section provides a similar analysis in relation to the Local Councils. Although the
Debtors do not believe they are required to satisfy the best-interests test as it relates to the Local
Councils, the Debtors have consented to including this analysis to address objections to the
Disclosure Statement asserted by the TCCTort Claimants’ Committee and various individuals
holding Class 8 Direct Abuse Claims. The analysis pertaining to the Local Councils is only
applicable, if at all, if the Plan is confirmed as a Global Resolution Plan. If the Plan is confirmed
as a BSA Toggle Plan (which does not contain releases for Local Councils), any analysis
pertaining to the Local Councils is not relevant. Third and finally, this Exhibit B contains an
analysis depicting a combination of the Liquidation Analysis pertaining to the Debtors and
Related Non-Debtor Entities and the analysis pertaining to the hypothetical liquidation of the
Local Councils. As noted above, this Liquidation Analysis shall not be construed as or deemed
to constitute a waiver or admission of any kind. The Debtors reserve all rights to oppose the
applicability of the best interests test in the Chapter 11 Cases.

2)   Liquidation Analysis of Debtors and Related Non-Debtor Entities

     i)      Process and Assumption Overview

       This Liquidation Analysis was prepared on a consolidated basis and assumes that the
Debtors and all of the Related Non-Debtor Entities with material assets (specifically, National
Boy Scouts of America Foundation, Arrow WV, Inc., BSA Asset Management, LLC, and
Learning for Life) would be liquidated on a jointly administered but nonconsolidated basis. This
Liquidation Analysis has been prepared assuming that the Chapter 11 Cases are converted to
chapter 7 on or about AugustDecember 31, 2021 (the “Conversion Date”) and that Related
Non-Debtor Entities file for chapter 7 liquidation at that time. Certain of the Related


                                                  2
Non-Debtor Entities are not subsidiaries of the BSA but rather are independently incorporated
non-stock, non-profit entities. Accordingly, the Liquidation Analysis does not consider any
defenses that could be raised by the Related Non-Debtor Entities as to whether their assets
would be available to the BSA’s creditors, which defenses, if successful, would reduce the
recoveries set forth herein. The Debtors have assumed that the liquidation would occur over an
approximately six-month time period. This assumption is consistent with assumptions utilized for
hypothetical liquidations analyses in other chapter 11 cases. In the Debtors’ view, six months is
the minimum time period that would be required to complete the sale of substantially all of the
Debtors’ unrestricted assets,2 monetize and collect receivables and other unrestricted assets of
the Debtors and Related Non-Debtor Entities, and administer and wind-down the estates.
Except as otherwise noted herein, the Liquidation Analysis is based upon the Debtors’ and
Related Non-Debtor Entities’ unaudited pro forma consolidated balance sheets as of February
28, 2021, and those values are assumed to be representative of the Debtors’ and Related
Non-Debtor Entities’ assets and liabilities as of the Conversion Date unless otherwise noted.
Any projected balance sheet amounts presented in this Liquidation Analysis are intended to be a
proxy for actual balances on the Conversion Date (the “Liquidation Balances”). In addition, this
Liquidation Analysis incorporates certain adjustments to account for the effects of the chapter 7
liquidation process, including costs of winding down the Debtors’ and Related Non-Debtor
Entities’ estates, employee-related costs, and professional and Trustee fees.

        It is assumed that, on the Conversion Date, the Bankruptcy Court would appoint the
Trustee, who would sell the unrestricted assets of the Debtors’ and Related Non-Debtor Entities’
bankruptcy estates and distribute the Liquidation Proceeds, net of liquidation-related costs, to
creditors in accordance with the statutory priority scheme provided for under section 726 of the
Bankruptcy Code. To maximize recoveries in an expedited process, this Liquidation Analysis
assumes that the Trustee’s initial step would be to develop a liquidation plan to generate
Liquidation Proceeds from the sale of the Debtors’ and Related Non-Debtor Entities’
unrestricted assets for distribution to creditors. This Liquidation Analysis assumes the appointed
Trustee will retain legal and financial advisors and real estate and other brokers to assist in the
liquidation.

        This Liquidation Analysis assumes that a Trustee would immediately begin the
wind-down process following a conversion to chapter 7, with minimal employee and operating
costs continuing during the liquidation process. The Debtors’ and Related Non-Debtor Entities’
unrestricted assets would be marketed on an accelerated timeline, and asset sales would generally
occur within the six-month wind-down period. Asset values in the liquidation process are
assumed to be driven by, among other factors:




2
  For purposes of this Exhibit B, a “restricted” asset is an asset that is subject to enforceable use restrictions under
applicable law or an asset that the Debtors, the Related Non-Debtor Entities or the Local Councils hold in a
fiduciary capacity for the sole benefit of donors, their intended beneficiaries, or members of the public who have
entrusted the Debtors, Related Non-Debtor Entities or Local Councils to carry out their respective charitable
missions. The Bankruptcy Code recognizes and enforces these state-law restrictions in bankruptcy cases of
charitable non-profit corporations under sections 363(d)(1) and 541(d) of the Bankruptcy Code.

                                                            3
              the accelerated time frame in which the assets are marketed and sold;

              the loss of key personnel;

              negative public sentiment and damage to the BSA’s brand; and

              the general forced nature of the sale.

        The cessation of operations in a liquidation would likely trigger certain Claims that
otherwise would not exist under a Plan absent a liquidation. Examples of these kinds of Claims
include, without limitation, potential employee Claims (such as severance or WARN Act Claims)
and executory contract and unexpired lease rejection damages Claims. The amounts of these
Claims could be material and certain of these Claims could be entitled to administrative or
priority payment status under the relevant provisions of the Bankruptcy Code. Administrative
and priority Claims would be paid in full from the Liquidation Proceeds before the balance of
such proceeds would be made available to holders of allowed general unsecured Claims.
Estimates of certain of these potential additional Claims have been included in the Liquidation
Analysis.

        Except as described below with respect to the Debtors’ restricted investments, no
recovery or related litigation costs have been attributed to any potential avoidance actions under
the Bankruptcy Code, including potential preference or fraudulent transfer actions. The Debtors
believe that the vast majority of the payments made to creditors in the 90 days preceding the
chapter 11 proceedings (including one year for insiders) were in the ordinary course of business
and when weighed against, among other issues, the cost of such litigation, the uncertainty of the
outcome thereof and anticipated disputes regarding these matters, the outcome of such litigation
is unlikely to affect materially the outcome of the Liquidation Analysis. Additionally, this
analysis does not include estimates for tax consequences, either federal or state, that may be
triggered upon the liquidation and sale of assets; these tax consequences could be material.
Finally, the Liquidation Analysis assumes that there will not be any proceeds from the Debtors’
directors and officers liability insurance available to satisfy creditors generally because the
Debtors are unaware of any legally viable causes of action that could be asserted on behalf of the
general creditor body that would recover from the Debtors’ directors and officers liability
insurance.

        A substantial amount of the Debtors’ and certain of the Related Non-Debtors Entities’
assets are subject to valid and enforceable donor-imposed restrictions on use or disposition of
such assets.3 Under applicable law, restricted assets do not constitute property of the estate and
would not be available to creditors in a chapter 7 liquidation.4 The Liquidation Analysis excludes


3
  The Debtors are continuing to assess their restricted assets in connection with the adversary complaint filed by
the Tort Claimants’ Committee on January 8, 2021 (Adv. Pro. No. 21-50032).
4
  In a chapter 7 liquidation of a charitable non-profit corporation, courts often apply the cy pres doctrine to carry
out a donor’s intent rather than distribute a restricted donation to creditors. For example, in Salisbury v.
Ameritrust Tex. N.A. (In re Bishop College), 151 B.R. 394 (Bankr. N.D. Tex. 1993), the trustee of a testamentary
trust declined to continue to pay trust income to a defunct private college that had commenced chapter 7 proceeds
on the basis that the original purpose of the gift—providing scholarships—had become impossible to fulfill. Id.

                                                          4
the value of those assets in calculating the gross Liquidation Proceeds unless specifically noted.
Moreover, certain of the Debtors’ and Local Councils’ properties may be less marketable due to
disputes over their classification as being restricted or unrestricted, limitations on their use
including requirements to be used in the same manner, or restrictions on commercial
development.5

        In addition, certain other factors could materially diminish the Liquidation Proceeds due
to the nature of the Debtors’ status as non-profit entities. The Debtors will be required to
comply with the applicable non-bankruptcy law that governs non-profit entities in connection
with the disposition of their assets. These obligations vary among jurisdictions, but can require,
inter alia, consent from a state’s attorney general or other governmental authorities. State
attorneys general may intervene or, depending upon state law, be compelled to intervene, in a
chapter 7 liquidation to ensure that the intent of donors is carried out and that the restricted
donations are not distributed to creditors.6 The costs that attend these potential disputes and
related delays and uncertainty regarding the same are not factored into this Liquidation Analysis
and could reasonably be expected to negatively impact the Liquidation Proceeds.

        Under a chapter 7 liquidation, moreover, it is likely that the BSA’s defined benefit
pension plan would be terminated and the Pension Benefit Guarantee Corporation (the “PBGC”)
would pursue its Claim of approximately $1.1 billion against all members of the controlled group,
which are jointly and severally liable for such amounts and include the Related Non-Debtor
Entities and Local Councils. The Debtors expect that under section 4068(a) of ERISA, the
PBGC would successfully assert a lien arising as of the termination date against each member of
the controlled group in an amount not to exceed 30% of the “collective net worth” of all
members of the controlled group combined. However, for any member of the controlled group
that has filed for bankruptcy prior to the termination, the automatic stay will generally prevent
perfection of any lien under ERISA. The PBGC’s Claim could therefore be asserted jointly and
severally against each member of the controlled group in the full amount of the approximately
$1.1 billion Claim, provided that the PBGC’s Claim, to the extent not secured by a lien under
ERISA, would likely be treated as a General Unsecured Claim. The Liquidation Analysis
assumes that the lien on Related Non-Debtor Entity and Local Council assets would represent



at 396. The bankruptcy court denied the chapter 7 trustee’s turnover action, holding that, “[u]nder Texas law,
where the particular charitable purpose for which the trust was created becomes impossible of achievement or
illegal or impracticable, the trust does not fail if the settlor has shown a general intention that his property shall
be used for charitable purposes.” Id. at 400. In this situation, the court reasoned, “the court will exercise its cy
pres power to authorize that the property be applied to some other some other particular charitable purpose falling
within the general intention of the settlor,” and that “the court will choose the public charity which is as near as
possible to the one designated by the settlor.” Id.
5
  In re Save Our Springs (S.O.S.) All., Inc., 388 B.R. 202, 239 (Bankr. W.D. Tex. 2008) (finding, in a non-profit
chapter 11 case, that “the evidence offered by the debtor regarding its assets and their values . . . [was] credible
and substantial” and that such evidence was sufficient to meet the best interests test, “considering the unique
nature of the Debtor as a non-profit organization dependent on contributions that are voluntary and may be
restricted, and of the Debtor's other assets . . .”).
6
  See In re Bishop College, 151 B.R. at 397 (observing that the Texas attorney general intervened in the chapter 7
trustee’s turnover action, which under Texas law “is required in all disputes involving charitable trusts”).

                                                          5
30% of Liquidation Proceeds remaining for all of the Debtors, Related Non-Debtor Entities, and
Local Councils combined after wind down costs and secured debt, if any.

       Approximately 82,500 non-duplicative Claims alleging Abuse were timely filed against
the BSA in the Chapter 11 Cases. The BSA and certain Local Councils have procured
commercial general liability policies from multiple insurers since the 1930s to protect themselves
from losses including Abuse Claims. This Liquidation Analysis does not account for any
recovery from insurance proceeds (irrespective of whether an insured Claim relates to Abuse) on
the basis that recoveries from such proceeds are assumed to be materially the same or greater
under a plan of reorganization that provides for a global resolution of Abuse Claims than under a
chapter 7 liquidation.7 .

      ii)       Distribution of Net Proceeds to Claimants

        Any available net proceeds would be allocated to holders of Claims in accordance with
the priority scheme of section 726 of the Bankruptcy Code:

               Liquidation Adjustments / Super Priority Claims – includes estimated fees paid to
                the U.S. Trustee and Clerk of the Bankruptcy Court, wind-down costs and certain
                Professional Fees and broker fees;

               Secured Claims – includes 2010 Bond Claims, 2012 Bond Claims, 2010 Credit
                Facility Claims, 2019 RCF Claims, and the secured portion of the PBGC’s Claim
                consistent with section 4068(a) of ERISA and PBGC guidance under 29 CFR §
                4062.4;

               Chapter 11 Administrative and Priority Claims – includes estimated Claims held by
                creditors that are able to assert liens on particular assets, including certain trade
                vendors in addition to Claims for post-petition accounts payable, post-petition
                accrued expenses including professional fees, taxes, employee obligations, Claims
                arising under section 503(b)(9) of the Bankruptcy Code, and Unsecured Claims
                entitled to priority under section 507 of the Bankruptcy Code; and

               General Unsecured Claims – includes prepetition trade Claims, prepetition rejection
                damages Claims, and other types of prepetition liabilities; Abuse and non-Abuse
                litigation Claims; and unsecured and unrecovered PBGC Claims.

        Under the absolute priority rule, no junior creditor would receive any distributions until
all senior creditors are paid in full. The assumed distributions to creditors as reflected in the




7
  The Debtors believe the value of its insurance policies will be maximized under the Global Resolution Plan, in
part because the Local Councils are additional or named insureds under many of the policies and, absent
confirmation of the Plan as the Global Resolution Plan, the BSA will only be able to assign its own rights and
interests in the Insurance Policies to the Settlement Trust, thereby making liquidation of the Insurance Policies
unlikely.

                                                         6
Liquidation Analysis are estimated in accordance with the absolute priority rule.

      iii)       Conclusion

        This Liquidation Analysis was prepared before the completion of the reconciliation and
allowance process for Claims against the Debtors and without any deadline for filing Claims
against the Related Non-Debtor Entities’ chapter 7 estates in a hypothetical liquidation, and so
the Debtors have not had an opportunity to fully evaluate Claims against the Debtors or to
adjudicate such Claims before the Bankruptcy Court. Accordingly, the amount of the final
Allowed Claims against the Debtors’ estates may differ from the Claim amounts used in this
Liquidation Analysis. Additionally, asset values discussed herein may be different than amounts
referred to in the Plan, which presumes the reorganization of the Debtors’ assets and liabilities
under chapter 11 of the Bankruptcy Code. The estimated liquidation recoveries and proceeds
waterfall are presented herein as a consolidated summary of each individual liquidating estate
with their estimated recoveries.

       The Debtors determined, as summarized in the following analysis, upon the Effective
Date, the Plan will provide all creditors with a recovery (if any) that is not less than what they
would otherwise receive pursuant to a liquidation of the Debtors under chapter 7 of the
Bankruptcy Code, and thus the Plan satisfies the requirement of 1129(a)(7) of the Bankruptcy
Code, if the Bankruptcy Court determines that such requirement is applicable to non-profits
debtors in chapter 11.

         The following Liquidation Analysis should be reviewed with the accompanying notes.

      iv)        General Liquidation Summary and Detail – Debtors and Related Non-Debtor
                 Entities


Liquidation Proceeds
 A.     Cash and Cash Equivalents – Represents Cash and Cash equivalents of the Debtor and
        Related Non-Debtor Entities as of the Conversion Date based on the BSA’s most
        recent financial projections, segregated between restricted and unrestricted balances.
        Restricted cash balances reflect donor imposed restrictions on use and disposition and
        accordingly such amounts are excluded from the Liquidation Proceeds (see Note B
        below). The Debtors estimate a 100% recovery on the unrestricted cash balances.

                Cash Securing Letters of Credit – Reflect cash held by JPM to secure letters of
                 credit issued for the benefit of Old Republic Insurance (“ORIC”). ORIC is
                 assumed to draw on the letters of credit in full and JPM is assumed to be able to
                 recover against this cash collateral in full. The cash is included in the Liquidation
                 Proceeds and in the recovery to JPM.

 B.          Investments – Represents investments of the Debtor and Related Non-Debtor Entities
             as of the Conversion Date based on the BSA’s most recent financial projections,
             segregated between restricted and unrestricted, and excluding non-controlling interest
             in the BSA Commingled Endowment Fund, LP (i.e., the limited partnership interests


                                                     7
          owned by the Local Councils). Restricted investment balances reflect donor imposed
          restrictions on use and disposition and accordingly such amounts are excluded from the
          Liquidation Proceeds.8 There is the potential for litigation related to asset restrictions
          in a liquidation, which could result in certain unrestricted investments being determined
          to be restricted or certain restricted investments being determined to be unrestricted.
          The TCCTort Claimants’ Committee has commenced an adversary proceeding relating
          to the restriction of certain of the Debtors’ assets. Although the Debtors believe the
          action is meritless, for illustrative purposes, the Liquidation Analysis assumes $25
          million of currently restricted investments could be available to creditors in a
          liquidation. The Plan includes a proposed means to resolve any and all disputes
          regarding the Debtors’ designation of assets as “restricted” or “core,” including the
          claims asserted in the complaint filed by the Tort Claimants’ Committee in the
          adversary proceeding entitled Official Tort Claimants’ Committee of Boy Scouts of
          America and Delaware BSA, LLC v. Boy Scouts of America and Delaware BSA, LLC,
          Adv. Pro. No. 21-50032 (LSS). To achieve this, the cash to be contributed to the
          Settlement Trust has been increased by $50 million by lowering the amount of
          Unrestricted Cash and Investments retained by the Reorganized BSA. After careful
          evaluation, the Debtors determined they are able to fund this substantial increase in
          assets to be contributed because certain restricted investments could be used in a
          manner consistent with their applicable restrictions on use and disposition to support
          activities included in the Debtors’ financial projections. This would not be the case in a
          liquidation. The Debtors estimate a 100% recovery on unrestricted investments plus
          the $25 million of restricted investments.

    C.    Accounts Receivable – Accounts receivable are comprised of invoiced and accrued
          third party receivables, including receivables from the Local Councils, and other
          non-trade receivables and deposits. Accounts Receivable is presented based on the
          BSA’s most recent financial statements and is assumed to be materially consistent as of
          the Liquidation Date. Estimated recovery percentages for accounts receivable are
          between approximately 5033% and 6035%.

    D.    Investment Income Receivables – Comprised of accrued investment earnings primarily
          from the BSA’s restricted investment holdings. These amounts are based on the BSA’s
          recent financial statements and balances are assumed to be materially consistent with
          balances as of the liquidation date. Investment income receivables are excluded from
          the Liquidation Proceeds.

    E.    Pledges Receivable – Pledges receivables reflect unconditional donor pledges at
          estimated net present collectable value. As the pledges are both donor restricted and
          highly unlikely to be enforceable in a liquidation they are valued at zero. Additional
          pledges not reflected on the financial statements are conditional and thus could not be




8
   These amounts are subject to the adversary proceedings currently pending before the Bankruptcy Court further
discussed in Article V.J.2 of the Disclosure Statement.

                                                       8
     collected in a liquidation.

F.   Related Party Receivables – Interfund receivables are comprised of amounts due
     to/from Related Non-Debtor Entities. These amounts are consolidated and eliminated
     within this Liquidation Analysis. The most significant Related Party Receivable is a
     note receivable due from Arrow, which is secured by a deed of trust in the Summit high
     adventure facility, Arrow’s only asset, and which note is pledged to JPM under the
     BSA’s credit agreements. In lieu of showing a recovery on this line in the schedule, the
     recovery from the liquidation of the Summit is reflected as part of Land Building &
     Equipment below. Gross recoveries on this note total $35 million. Proceeds from the
     intercompany note via the sale of Arrow’s assets are assumed to satisfy JPM’s Secured
     Claims.

G.   Inventory – Inventory is primarily comprised of branded and non-branded Boy Scout
     apparel, High Adventure Base general inventory stock, and other miscellaneous
     inventory items. Inventory is presented based on the BSA’s most recent financial
     statements. Inventory is assumed to be materially consistent as of liquidation date as in
     the BSA’s current financial statements. Estimated recoveries are based on liquidation
     assumptions that include only sellable apparel and stock at substantially discounted
     values. Inventory reserves are not contemplated within this analysis.

H.   Prepaid and Deferred Charges – Primarily comprised of prepaid Insurance Policies,
     professional fees, and deferred expenses. Prepaids are presented based on the BSA’s
     most recent financial statements. Prepaid insurance recoveries are estimated to be $0
     based on a detailed breakdown of 2021-2022 plan year Insurance Policies, prorated for
     recoveries as ofassuming no additional prepayments during the liquidation period
     through June 30, 2022. Prepaid professional fees are assumed to be recovered 100%
     and applied against administrative professional fee Claims in a liquidation scenario.
     Deferred charges are recovered at 0% of current financial statement balances.

I.   Land, Building, and Equipment (net) – Primarily comprised of the BSA’s national
     headquarters, High Adventure Bases, distribution center, various furniture and fixtures,
     and software and computers. Land, building, and equipment balances are presented
     based on the Debtor and Related Non-Debtor Entities most recent financial statements.
     Pro forma balances represent the following:

        National HQ, Scouting U, National Distribution Center, the High Adventure Bases
         (Philmont, Sea Base, and Northern Tier), and Summit are presented based on
         valuations conducted by third party experts during the course of this bankruptcy
         and reflect estimates of the fair market value of the respective properties. Scouting
         U is presented based on the proceeds expected to be generated from a pending sale
         of the property. The BSA also owns a portfolio of Oil and Gas Interests. These
         rights, and the value of the rights, are not included within the financial statements,
         however, are included in the pro forma fair market value balance of land, building,
         and equipment based on a recent third party valuation report.

        The remaining balance of land, building, and equipment which primarily includes

                                             9
         furniture, fixtures, capital and project improvements, and software and computers
         is estimated to be materially consistent to the BSA’s most recent financial
         statements.

        Pro forma balances are presented before depreciation and amortization.

     After a review of the assets, the Debtors and their advisors concluded that the forced
     sale of the Debtors’ assets in the compressed timeframe that typically occur during a
     chapter 7 liquidation would likely result in a valuation discount relative to “fair value.”
     The liquidation value of land, buildings, and equipment is stratified based on estimated
     recoveries ranging from 80% to 85% recovery on brokers opinion of value of the
     national headquarters ($11.6 million), former Scouting U building ($1.9 million), and
     distribution center ($7.3 million), fair market value appraisals of each of the High
     Adventure Bases (Philmont South Ranch $153 million, Sea Base $29 million, and
     Northern Tier $8.4 million including the Summit ($42.8 million), and an appraisal of
     the Oil and Gas Interests ($7.6 million). For the former Scouting U building ($2.0
     million), recoveries are presented at 100% of pending sale price less commissions and
     other closing costs. Recoveries on remaining assets are expected to be minimal based
     on the nature of the assets and the circumstances of a chapter 7 liquidation. Total land,
     building, and equipment recoveries range from 5558% to 6563% of pro forma values.

     Certain of the BSA’s properties are collateral for JPM’s Secured debt. These
     properties include the national headquarters, Philmont Scout Ranch, and the High
     Adventure Bases at Sea Base and Northern Tier. Liquidation proceeds from these
     properties are assumed to satisfy JPM’s Secured debt first, with any remaining
     proceeds made available to creditors based on priority. As noted above, the value of
     the Summit which flows to BSA through a note receivable is also reflected in the value
     of land, building and equipment and is subject to JPM’s security interest.

     The sale of certain of the High Adventure Bases and other properties could be disputed
     by third parties, potentially driving down their value or barring them from sale entirely
     if determined to be restricted property and non-alienable under applicable law;
     however, that issue is not addressed herein given the JPM lien. Similarly the High
     Adventure Bases are core to the mission of scouting and as such may not be subject to
     liquidation or the proceeds may not be available to all creditors.

J.   Other Assets – Other assets are primarily comprised of miscellaneous equipment
     located at the Summit property, pooled and gift annuity investments, and off-balance
     sheet art. Balances are presented based on BSA’s most recent financial statements
     with the exception of the Artwork balances which is reflected at an estimated fair
     market value of $59 million based primarily on a 2012 appraisal. Recoveries are
     assumed between 50% and 80% for Artwork given indications that the value of the
     Artwork would be significantly depressed in a sale over a compressed timeframe as
     well as the impact of the BSA bankruptcy and Abuse Claims on the value of the
     Artwork, while the remaining balance of other assets is assumed to recover 100% for
     pooled and gift annuity investments and between 5% and 25% for Summit assets.
     Note that it is possible that the beneficiaries of the annuities and pooled investments

                                             10
       would try to assert some type of priority to those assets which would reduce the
       liquidation value. In addition some of these assets are core to the mission of scouting
       as such may not be available to all creditors.

       There is no value attributed to the Debtors’ intellectual property given that it derives
       from a congressional charter that is non-transferable and thus it is unclear if any value
       could be derived.




Liquidation Distributions

K.     Operational Wind Down Costs represent an estimate of the costs incurred during a
       liquidation of the assets of the Debtor and Related Non-Debtor Entities and reflect
       BSA and its advisor’s most recent budget for operational expenses during 2021 under a
       wind down scenario. Wind down costs primarily include payroll, and related expenses,
       costs to maintain the BSA’s supply and distribution center, high adventure base
       operating costs, general liability and other Insurance Policies, and other non-high
       adventure base operating expenses. Operating expenses are assumed to reduce
       significantly during a liquidation between 25% and 75% of projected monthly costs.
       Further, wind down expenses are reduced on a month to month basis during the
       liquidation period to account for expected closures of facilities and further reductions
       in labor force as the liquidation process progresses.

L.     Chapter 7 Trustee Fees would be limited to the fee guidelines in Section 326(a) of the
       Bankruptcy code. The Debtors assumed that trustee fees are approximately 3% of
       entity gross Liquidation Proceeds.

M.     Chapter 7 Professional Fees include the estimated cost for financial advisors, attorneys
       and other professionals retained by the Trustee. In the Liquidation Analysis, chapter 7
       professional fees are estimated to be approximately 1.5% of gross Liquidation
       Proceeds excluding current cash on-hand. These fees are applied on an individual basis
       across each liquidating entity based on the estimated Liquidation Proceeds available to
       each Estate excluding current Cash on-hand. The amount of professional fees is
       estimated based on our best estimate based on the size and nature of the case; however,
       this amount can fluctuate based on length and complexity of the wind-down process
       and could be substantially greater than the amounts assumed herein which would
       further reduce recoveries to creditors.

N.     Claims Processing Costs include an estimate of the costs of administering Claims to
       various claimants, primarily Abuse litigation claimants. Estimates reflect a minimum of
       $1 million.

O.     Secured Lender Professional Fees are estimated between $700,000 and $1 million
       during the liquidation period.


                                              11
P.       Broker Fees include the estimated cost to market and dispose of substantially all of the
         BSA’s land, building, equipment and Artwork. In the Liquidation Analysis, chapter 7
         broker fees are estimated to be approximately 2.0% of gross Liquidation Proceeds
         from these asset classes.


Claims

Q.       Secured Claims

            The Liquidation Analysis assumes that all letters of credit are drawn and as a result
             the outstanding funded debt totals $328 million. Debt is assumed to be Secured by
             the gross Liquidation Proceeds of certain of the BSA’s real property assets,
             unrestricted Cash, unrestricted investments, and certain accounts receivable
             balances including the note receivable from Arrow WV which is Secured by the
             Summit high adventure facility. In addition the debt benefits from replacement
             liens pursuant to the Cash Collateral Order to the extent of any diminution in value
             of the collateral. Secured debt is estimated to be recovered at 100% of total
             Claims.

            The Liquidation Analysis assumes that a portion of the PBGC Claim, asserted
             against Related Non-Debtor Entities, is Secured by a lien in the amount of 30% of
             Liquidation Proceeds remaining for all members of the control group combined
             after wind down costs and Secured debt, if any. The Secured PBGC Claim is
             estimated between $428464 million and $496494 million.

R.       Administrative and Priority Claims

            The Liquidation Analysis assumes that priority Claims consist of priority employee
             benefits pursuant to Section 507(a)(4) of the Bankruptcy code which are estimated
             to be $20 million as of the Conversion Date, comprised primarily of accrued
             employee benefit costs, severance, seasonal and part time payroll costs, and
             503(b)(9) Claims. Full time salaried employees assumed to be paid current
             immediately prior to the Conversion Date.

            Post-Petition Professional Fees as of the Conversion Date are estimated to be
             $3145.9 million. Post-Petition Trade Claims are estimated to be $1818.0 million as
             of the Conversion Date based on BSA’s most recent financial projections.

            Administrative and priority Claims are estimated to recover at 100% in the
             Liquidation Analysis.

S.       General Unsecured Claims

            The below chart reflects the aggregation of individual Liquidation Analyses of the
             Debtors and, independently, the Related Non-Debtor Entities. Certain general
             unsecured claims presented in the Liquidation Analysis recover a greater

                                                12
    percentage than the pro rata share of proceeds available for these unsecured claims
    due to the recoveries within individual Debtor and Related Non-Debtor Entity
    Liquidations.

   The Liquidation Analysis estimates that there will be between $1212.4 million and
    $4242.6 million of proceeds available to satisfy General Unsecured Claims. As
    some of these proceeds may be from assets that are core to the mission of
    Scouting, it is possible that some or all of this value may only be available for
    certain core creditor Claims including that of the PBGC.

   General Unsecured Claims are assumed to include estimated Abuse Claims,
    unrecovered unsecured PBGC Claim, employee-related Claims (primarily
    Restoration Plan Claims), contract rejection Claims, and pre-petition trade payables
    and accrued liabilities.

   Non-Abuse litigation Claims are assumed to recovery from applicable insurance
    and are not contemplated in the Liquidation Analysis.

   An estimate of the remaining unrecovered asserted PBGC Claim of $1.1 billion is
    included in the General Unsecured Claims pool.

   As described in Article [__]V.N of the Disclosure Statement, Abuse Claims are
    estimated to be between $2.4 and $7.1 billion and the Liquidation Analysis presents
    Abuse Claim recoveries under both a high ($7.1 billion) and low ($2.4 billion)
    assumption. As noted in the Disclosure Statement in Article V.N, this aggregate
    estimation of liability takes into account a number of different factors including
    assumptions concerning the estimated number of time-barred Abuse Claims. The
    range used in the Disclosure Statement and this Liquidation Analysis is merely an
    estimate of the Debtors’ aggregate liability, which could be significantly greater or
    lower depending upon, among other things, changes to the assumptions concerning
    the number of time-barred claims or the accuracy and sufficiency of information
    provided by the Abuse Claimants on their Proof of Claim submissions. As applied
    to individual Abuse Claims, the Liquidation Analysis provides an estimate of the
    percent-on-the-dollar recovery that individual claimants would receive in a
    hypothetical liquidation. However, the value of any particular individual claim that
    this percentage applies to is highly dependent on the facts and circumstances of the
    individual claim. For example, although the same percentage recovery applies to
    all claims whether or not time-barred, the average value of time-barred claims is
    significantly less (and in many cases may not have any value) in comparison to the
    average value of claims that are not time-barred.

   Contract rejection Claims are estimated to be $8 million and do not include any
    estimates for additional executory contract rejection Claims arising as a result of
    the liquidation.

   General Unsecured Claims recover between 0.10.2% and 0.5% in the Debtor and
    Related Non-Debtor Entity Liquidation Analysis based on high Abuse Claims ($7.1

                                       13
billion) and between 0.3 0.4% and 1.2% based on low Abuse Claims ($2.4 billion).




                                 14
  Summary Liquidation Analysis – Debtors and Related Non-Debtor Entities

                                                                           Asset Values                     Estimated Recovery (%)               Estimated Recovery ($ 000s)
                                                            Book Value     Adjustments    Pro Forma
                                                     Note   at 2/28/2120       to BV          BV / FMV     Low       Mid        High            Low           Mid           High

Assets
 Cash and Cash Equivalents                            A     $   111,518    $      2,145 $       113,663     100%      100%       100%       $   113,663   $   113,663   $   113,663
 Cash and Cash Equivalents: Restricted                A          32,627          (8,928)         23,699       0%        0%         0%               -             -             -
 Investments                                          B         127,462         (70,632)         56,830     100%      100%       100%            56,830        56,830        56,830
 Investments: Restricted                              B         174,782          (7,693)        167,089      15%       15%        15%            25,000        25,000        25,000
 Accounts Receivable                                  C          16,762             218          16,980      33%       34%        35%             5,573         5,736         5,899
 Investment Income Receivable                         D             653             -               653       0%        0%         0%               -             -             -
 Pledges Receivable                                   E          17,207             -            17,207       0%        0%         0%               -             -             -
 Related Party Receivables                            F             -               -               -         0%        0%         0%               -             -             -
 Inventory                                            G          56,407          16,944          73,350       8%        9%        10%             5,731         6,448         7,164
 Prepaid and Deferred Charges                         H          63,036             -            63,036       5%        5%         5%             3,101         3,101         3,101
 Land, Building, and Equipment (Net)                  I         476,143        (111,588)        364,555      58%       61%        63%           211,828       220,942       230,056
 Other                                                J          17,353          59,337          76,690      48%       60%        72%            36,909        46,222        55,536
Total Gross Liquidation Proceeds                            $ 1,093,950    $   (120,197) $      973,752      47%       49%        51%       $   458,634   $   477,942   $   497,249

( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                 K                                                                                     $   (13,465) $    (15,841) $     (18,217)
 ( - ) Chapter 7 Trustee Fees                         L                                                                                         (14,807)      (15,416)       (16,026)




                                                                                                                               1
 ( - ) Trustee's Professional Fees                    M                                                                                          (4,622)       (5,437)        (6,253)
 ( - ) Claims Processing Costs                        N                                                                                          (1,000)       (1,000)        (1,000)




                                                                                                                     02
 ( - ) Secured Lender Professional Fees               O                                                                                            (715)         (842)          (968)
 ( - ) Broker Fees                                    P                                                                                          (4,826)       (5,186)        (5,545)
Total Liquidation Costs                                                                                                                     $   (39,435) $    (43,722) $     (48,009)




                                                                                                            ,2
Total Net Liquidation Proceeds                                                                                                              $   419,199   $   434,220   $   449,240

                                                                 Estimated Claims         Estimated         Estimated Recovery (%)               Estimated Recovery ($ 000s)
                                                                                               Claims


Secured Claims
 JPMorgan Funded Debt                                       $
                                                                Low


                                                                232,262    $
                                                                               Mid


                                                                                232,262
                                                                                          Pool (High)


                                                                                          $     232,262
                                                                                                         16Low


                                                                                                            100%
                                                                                                                     Mid


                                                                                                                      100%
                                                                                                                                High


                                                                                                                                 100%       $
                                                                                                                                                Low


                                                                                                                                                232,262   $
                                                                                                                                                              Mid


                                                                                                                                                              232,262   $
                                                                                                                                                                            High


                                                                                                                                                                            232,262
                                                                                         ay
 JPMorgan Letters of Credit                                      95,842          95,842          95,842     100%      100%       100%            95,842        95,842        95,842
 PBGC Termination Claim                                         509,173         509,173         509,173       2%        2%         2%             9,469         9,475         9,481
Total Secured Claims                                  Q     $   955,224    $    955,224   $     896,251      35%       35%        38%       $   337,573   $   337,579   $   337,586
                                                                               M

Proceeds Available After Secured Claims                                                                                                     $    81,626   $    96,640   $   111,655

Administrative / Priority Tax Claims

 Employee Related Claims                                         20,326          20,326   $      20,326     100%      100%       100%       $    20,326   $    20,326   $      20,326
                                                                on



 Professional Fee Claims                                         30,952          30,952          30,952     100%      100%       100%            30,952        30,952          30,952
 Post-Petition Trade Claims                                      18,035          18,035          18,035     100%      100%       100%            18,035        18,035          18,035
Total Administrative / Priority Tax Claims            R     $    69,313    $     69,313   $      69,313     100%      100%       100%       $    69,313   $    69,313   $      69,313

Proceeds Available for General Unsecured Creditors                                                                                          $    12,313   $    27,328   $      42,342
                                                          d




General Unsecured Claims (High)
                                            le




 Trade Payables and Accrued Expenses                        $   119,760    $   119,760    $      119,760    0.0%       0.0%          0.0%   $         8   $        18   $          28
 Employee Related Claims                                         30,926         30,926            30,926    0.1%       0.2%          0.4%            34            75             117
                                          Fi




 Real Property & Equipment Lease Rejection Damages              101,455        101,455           101,455    0.0%       0.0%          0.0%            12            27              41
 Abuse Claims                                                 7,100,000      7,100,000         7,100,000    0.1%       0.3%          0.5%        10,615        23,558          36,501
 PBGC Termination Claim                                         590,827        590,827         1,090,519    0.2%       0.3%          0.5%         1,645         3,650           5,655
                              As




Total General Unsecured Claims (High)                 S     $ 7,942,968    $ 7,942,968    $ 8,501,633       0.1%       0.3%          0.5%   $    12,313   $    27,328   $      42,342

Proceeds Available After General Unsecured Claims                                                                                           $         -   $         -   $          -

General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                        $   128,507    $   128,507    $        5,350    0.3%       0.8%          1.2%   $        19   $        41   $          64
 Employee Related Claims                                         30,926         30,926            22,689    0.3%       0.8%          1.2%            79           175             272
 Real Property & Equipment Lease Rejection Damages               99,842         99,842             8,000    0.3%       0.8%          1.2%            28            62              96
 Abuse Claims                                                 2,400,000      2,400,000         2,400,000    0.3%       0.8%          1.2%         8,357        18,548          28,739
 PBGC Termination Claim                                         592,035        592,035         1,090,519    0.4%       0.8%          1.2%         3,830         8,501          13,172
Total General Unsecured Claims (Low)                  S     $ 3,251,311    $ 3,251,311    $ 3,526,557       0.3%       0.8%          1.2%   $    12,313   $    27,328   $      42,342

Proceeds Available After General Unsecured Claims                                                                                           $         -   $         -   $          -

Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on the low, mid, and high ranges of estimated claims




                                                                                              15
  Summary Liquidation Analysis – Debtors and Related Non-Debtor Entities

                                                                            Asset Values                      Estimated Recovery (%)                Estimated Recovery ($ 000s)
                                                            Book Value      Adjustments     Pro Forma
                                                     Note   at 2/28/2120        to BV           BV / FMV     Low       Mid        High            Low           Mid           High

Assets
 Cash and Cash Equivalents                            A     $    111,518    $     52,533 $         164,051    100%      100%           100%   $   164,051   $   164,051   $   164,051
 Cash and Cash Equivalents: Restricted                A           32,627         (10,128)           22,499      0%        0%             0%           -             -             -
 Investments                                          B          127,462        (110,632)           16,830    100%      100%           100%        16,830        16,830        16,830
 Investments: Restricted                              B          174,782           3,968           178,750     14%       14%            14%        25,000        25,000        25,000
 Accounts Receivable                                  C           16,762             218            16,980     33%       34%            35%         5,573         5,736         5,899
 Investment Income Receivable                         D              653             -                 653      0%        0%             0%           -             -             -
 Pledges Receivable                                   E           17,207             -              17,207      0%        0%             0%           -             -             -
 Related Party Receivables                            F              -               -                 -        0%        0%             0%           -             -             -
 Inventory                                            G           56,407          16,944            73,350      8%        9%            10%         5,731         6,448         7,164
 Prepaid and Deferred Charges                         H           63,036             -              63,036      5%        5%             5%         3,101         3,101         3,101
 Land, Building, and Equipment (Net)                  I          476,143        (111,500)          364,643     58%       61%            63%       212,291       221,358       230,425
 Other                                                J           17,353          59,337            76,690     48%       60%            72%        36,909        46,222        55,536
Total Gross Liquidation Proceeds                            $   1,093,950   $     (99,261) $       994,689     47%       49%            51%   $   469,485   $   488,745   $   508,006

( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                 K                                                                                       $    (13,262) $   (15,603) $        (17,943)
 ( - ) Chapter 7 Trustee Fees                         L                                                                                            (15,134)     (15,742)          (16,350)




                                                                                                                    1
 ( - ) Trustee's Professional Fees                    M                                                                                             (4,117)      (4,844)           (5,570)
 ( - ) Claims Processing Costs                        N                                                                                             (1,000)      (1,000)           (1,000)




                                                                                                                 02
 ( - ) Secured Lender Professional Fees               O                                                                                               (715)        (842)             (968)
 ( - ) Broker Fees                                    P                                                                                             (4,836)      (5,194)           (5,552)
Total Liquidation Costs                                                                                                                       $    (39,064) $   (43,224) $        (47,384)




                                                                                                               ,2
Total Net Liquidation Proceeds                                                                                                                $   430,421   $   445,522   $   460,622


                                                                 Estimated Claims           Estimated         Estimated Recovery (%)                Estimated Recovery ($ 000s)




                                                                                                           17
                                                                                                Claims
                                                                Low              Mid        Pool (High)      Low       Mid        High            Low           Mid           High

Secured Claims
 JPMorgan Funded Debt                                       $    232,262    $    232,262    $      232,262    100%      100%           100%   $   232,262   $   232,262   $   232,262
                                                                                  ne
 JPMorgan Letters of Credit                                       95,842          95,842            95,842    100%      100%           100%        95,842        95,842        95,842
 PBGC Termination Claim                                          494,310         494,310           494,310      1%        1%             1%         6,382         6,395         6,408
Total Secured Claims                                  Q     $    940,728    $    940,728    $      881,571     36%       36%            38%   $   334,486   $   334,499   $   334,512
                                                                                Ju

Proceeds Available After Secured Claims                                                                                                       $    95,935   $   111,022   $   126,110

Administrative / Priority Tax Claims

 Employee Related Claims                                    $     19,651    $     19,651    $       19,651    100%      100%           100%   $    19,651   $    19,651   $       19,651
                                                                on



 Professional Fee Claims                                    $     45,916    $     45,916            45,916    100%      100%           100%        45,916        45,916           45,916
 Post-Petition Trade Claims                                 $     17,975    $     17,975            17,975    100%      100%           100%        17,975        17,975           17,975
Total Administrative / Priority Tax Claims            R     $     83,542    $     83,542    $       83,542    100%      100%           100%   $    83,542   $    83,542   $       83,542

Proceeds Available for General Unsecured Creditors                                                                                            $    12,393   $    27,481   $       42,568
                                                 d




General Unsecured Claims (High)
                                               le




 Trade Payables and Accrued Expenses                        $       5,350   $       5,350   $        5,350    0.2%       0.3%          0.5%   $         8   $        18   $           28
 Employee Related Claims                                           22,689          22,689           22,689    0.2%       0.3%          0.5%            34            76              117
                                             Fi




 Real Property & Equipment Lease Rejection Damages                  8,000           8,000            8,000    0.2%       0.3%          0.5%            12            27               41
 Abuse Claims                                                   7,100,000       7,100,000        7,100,000    0.2%       0.3%          0.5%        10,684        23,690           36,697
 PBGC Termination Claim                                           605,690         605,690        1,093,592    0.2%       0.3%          0.5%         1,655         3,670            5,685
Total General Unsecured Claims (High)                 S     $   7,741,729   $   7,741,729   $    8,229,630    0.2%       0.3%          0.5%   $    12,393   $    27,481   $       42,568
                              As




Proceeds Available After General Unsecured Claims                                                                                             $         -   $         -   $           -

General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                        $       5,350   $       5,350   $        5,350    0.4%       0.8%          1.2%   $        19   $        42   $           64
 Employee Related Claims                                           22,689          22,689           22,689    0.4%       0.8%          1.2%            80           176              273
 Real Property & Equipment Lease Rejection Damages                  8,000           8,000            8,000    0.4%       0.8%          1.2%            28            62               96
 Abuse Claims                                                   2,400,000       2,400,000        2,400,000    0.4%       0.8%          1.2%         8,412        18,652           28,892
 PBGC Termination Claim                                         1,100,000       1,100,000        1,093,592    0.4%       0.8%          1.2%         3,855         8,549           13,242
Total General Unsecured Claims (Low)                  S     $   3,536,039   $   3,536,039   $    3,529,630    0.4%       0.8%          1.2%   $    12,393   $    27,481   $       42,568

Proceeds Available After General Unsecured Claims                                                                                             $         -   $         -   $           -

Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on the low, mid, and high ranges of estimated claims




                                                                                                15
3)    General Liquidation Summary and Detail – Local Councils


        As noted above, although the Debtors do not believe they are required to satisfy the best
interests test as it relates to the non-debtor Local Councils, various parties have objected to the
Disclosure Statement, including the TCCTort Claimants’ Committee, and the Debtors have
agreed to provide a hypothetical analysis depicting the liquidation of the Local Councils utilizing
the same assumptions as the Liquidation Analysis for the Debtors and Related Non-Debtor
Entities. Accordingly, the following analysis depicts an aggregated summary of hypothetical
Local Council liquidations on an aggregate basis, which are assumed to occur independently
during an orderly liquidation process over six months after the Conversion Date. Local Council
liquidation analysis is based on the unaudited pro forma financial statements of Local Councils as
of February 28, 2021 (refer to Exhibit 1: Individual Local Council Balance Sheets below). While
the Debtors have significant financial information related to the Local Councils, including balance
sheets and property valuations (refer to Exhibit 2: Local Council Property Value Information
below), there is a significantly higher degree of variability and potential for market saturation
associated with the liquidation of approximately 251 independent entities and thus greater risk
that the actual recoveries would be less than the projected recoveries set forth herein.

        Although this analysis assumes that all entities in the organization are liquidated
substantially concurrently as part of a hypothetical liquidation of the Boy Scouts organization,
the analysis assumes each local council is liquidated separately from BSA, that each local council
is rendered insolvent due to the magnitude of the joint and several pension termination liability,
and any excess value after satisfying the pension termination liability and other local council
obligations (including pension contribution claims) flows to BSA for further distribution to
creditors, including Abuse Claims.

Liquidation Proceeds
 A.     Cash and Cash Equivalents – Represents Cash and Cash equivalents of the Local
        Councils as of February 28, 2021, excluding “custodial cash” that is either (a) cash held
        on account of registration fees payable to BSA, as that amount is included in BSA’s
        forecasted cash at the Conversion Date or (b) cash held on behalf of units that are
        legally distinct from the Local Councils. The Debtors estimate a 100% recovery on the
        February 2021 cash balances which are representative of balances anticipated as of the
        Conversion Date.

 B.      Investments – Represents investments of the Local Councils as of February 28, 2021,
         segregated between restricted and unrestricted. Restricted investment balances reflect
         donor imposed restrictions on use and disposition and accordingly such amounts are
         generally excluded from the Liquidation Proceeds; however, the Debtors prepared the
         Local Council liquidation analysis assuming that Local Councils would be able to
         recover approximately the same share of restricted investments (2019%) as the
         Debtors in their Liquidation Analysis as described above. It is possible that recoveries
         at the Local Council level would be even less due to the scrutiny of donors and state


                                                16
          attorneys’ general that would occur in a liquidation. The Debtors estimate a 100%
          recovery on unrestricted investments and 2019% recovery on restricted investments.

    C.    Land, Building, and Equipment (net) – Primarily comprised of Local Councils’ camp
          properties, land, office and store structures and other miscellaneous real property.
          Book value of land, building, and equipment balances are presented based on Local
          Council balance sheets as of February 28, 2021 and are not disaggregated based on
          restricted and unrestricted book value. Pro forma balances represent the following:

             Unrestricted Land, Building, and Equipment – Represents a) real property asserted
              by Local Councils as unrestricted, plus b) certain real property asserted as
              restricted by Local Councils that the BSA has determined, based on its legal
              analysis of the asserted restrictions, is capable of being sold with the proceeds
              available for distribution to general unsecured creditors of the Local Councils. Pro
              forma balances of unrestricted land, building, and equipment are presented at fair
              market value based on recent broker opinion of values conducted by third party
              real estate advisors (or the average thereof if multiple valuations were conducted
              on the same property).9

             Restricted Land Building, and Equipment – Represents real property asserted by
              Local Councils as restricted such that the restriction would preclude a sale of the
              property or require reversion of the proceeds based on donor restriction
              documentation, as validated by BSA’s legal analysis. Pro forma balances of
              restricted land, building, and equipment are presented at fair market value based on
              recent broker opinion of values conducted by third party real estate advisors (or the
              average thereof if multiple valuations were conducted on the same property).

          After a review of the assets, the Debtors, with the assistance of their advisors,
          concluded that the sale of Local Council assets in the compressed timeframes that
          typically occur during a chapter 7 liquidation would likely result in a valuation discount
          relative to “fair value.” Further BSA believes a larger discount for the Local Councils
          than the BSA properties described above is appropriate for a number of reasons. First,
          the Local Council properties were valued through broker opinions of value, which are
          inherently more limited and provide less certainty than full appraisals used for the
          principal Debtor properties. Second, the broker opinions of value also generally did
          not take into account limitations on use driven, for example, by conservation
          easements, which would further reduce the value of the properties. Third, the Debtors
          expect that the proceeds derived from the sale of Local Council properties would be
          suppressed due to the market being saturated with a large number of similar camp




9
  Any property for which a valuation was not obtained is assumed to have limited value in the Liquidation
Analysis and is factored into the 60% recovery. Approximately 896 of 1,180895 of 1,183 properties were valued
and approximately 75 of the unvalued properties are restricted. Self-reported indications of value from the Local
Councils of the remaining unrestricted properties, which are a mix of mainly book and tax assessed amounts, total
less than $40 million.

                                                       17
       properties, which are often located in relatively close proximity to one another. The
       liquidation value of land, buildings, and equipment is estimated based on recoveries of
       60% of unrestricted real property. Restricted real property is excluded from liquidation
       proceeds.

D.     Other Assets – Other assets are primarily comprised of miscellaneous inventory,
       prepaid expenses, contributions and pledges receivable, beneficial interests in trusts,
       and notes receivable held by the Local Councils. Balances are presented based on
       Local Council balance sheets as of February 28, 2021. Recoveries of other assets are
       estimated to be 5% of book value balances as these assets either have little sellable or
       recoverable value via a chapter 7 liquidation or in some cases are restricted based on
       donor stipulations.




Liquidation Distributions

E.     Operational Wind Down Costs represent an estimate of the costs incurred during a
       liquidation of the assets of the individual Local Councils. Wind down costs are
       assumed to include payroll and related expenses, costs to maintain Local Council real
       property until liquidated, and other operating expenses during the wind down period.
       Operating expenses are assumed to reduce significantly during a liquidation and are
       estimated at 3.5% of gross liquidation proceeds.

F.     Chapter 7 Trustee Fees would be limited to the fee guidelines in Section 326(a) of the
       Bankruptcy code. The Debtors assumed that trustee fees are approximately 3% of
       gross Liquidation Proceeds.

G.     Chapter 7 Professional Fees include the estimated cost for financial advisors, attorneys
       and other professionals retained by the Trustee. In the Liquidation Analysis, chapter 7
       professional fees are estimated to be approximately 3.5% of gross Liquidation
       Proceeds excluding current cash on-hand. These fees are applied on an individual basis
       across each liquidating Local Council based on the estimated Liquidation Proceeds
       available to each Estate excluding current cash on-hand. However, this amount can
       fluctuate based on length and complexity of the wind-down process and could be
       substantially greater than the amounts assumed herein.

H.     Claims Processing Costs include an estimate of the costs of administering Claims to
       various claimants, primarily Abuse litigation claimants.         Estimates reflect
       approximately 2.5% of AbuseSettlement Trust recoveries, consistent with a US
       Chamber of Commerce publication on trust distributions dated March 2018.

I.     Broker Fees include the estimated cost to market and dispose of substantially all of the
       Local Councils’ land, building, equipment. In the Liquidation Analysis, chapter 7
       broker fees are estimated to be approximately 4% of gross Liquidation Proceeds from


                                              18
         these asset classes.


Claims

J.       Secured Claims

            The Liquidation Analysis assumes that approximately 50% of the debt on Local
             Council balance sheets as of February 28, 2021, is secured debt based on a review
             of a selection of approximately 80% of the total Local Council debt. Secured debt
             related Local Council Claims are estimated to recover in full.

            The Liquidation Analysis assumes that a portion of the PBGC Claim, asserted
             against each individual Local Council, is Secured by a lien in the amount of 30% of
             Liquidation Proceeds remaining for all members of the control group after wind
             down costs and Secured debt, if any. The Secured PBGC Claim is estimated to be
             between $428464 million and $496494 million, asserted against each individual
             Local Council. The Liquidation Analysis assumes that the PBGC recovers 100% of
             its $1.1 billion Claim between the Local Councils and proceeds from the Debtor
             and Related Non-Debtor Entity Liquidation Analysis.

K.       Administrative and Priority Claims

            The Liquidation Analysis assumes that priority Claims consist of priority employee
             benefits pursuant to Section 507(a)(4) of the Bankruptcy code which are estimated
             to be $17.7 million as of the Conversion Date, comprised primarily of accrued
             employee payroll and benefit costs and severance.

            Administrative and priority Claims are estimated to recover 6462% in the
             aggregate.

L.       General Unsecured Claims

            The below chart reflects the aggregation of individual Liquidation Analyses of the
             Local Councils. Certain Secured and Administrative Expense Claims of individual
             Local Councils are deficient in the mid-range recovery scenario, and no proceeds
             remain available for General Unsecured Claims for those Local Councils. Certain
             other Local Councils have estimated liquidation proceeds that exceed the estimated
             value of all Claims after application of contribution claims that such Local Councils
             could assert against other Local Councils on account of payment on the joint and
             several pension liability. All such value is distributed to BSA and redistributed to
             creditors.

            The Liquidation Analysis estimates that there will be approximately $445 431
             million of proceeds available to satisfy General Unsecured Claims. As some of
             these proceeds may be from assets that are core to the mission of Scouting, it is
             possible that some or all of this value may only be available for certain core

                                                19
    creditor Claims.

   General Unsecured Claims are assumed to include estimated Abuse Claims,
    contract rejection Claims, unsecured debt, and pre-petition trade payables and
    accrued liabilities. Solely for purposes of this analysis, the estimated aggregate
    Abuse Claim liability is allocated to each council based on number of Abuse Claims
    as a proportion of all non-duplicative Abuse Claims that identify a local council.
    We believe this allocation method results in a higher aggregate recovery for Abuse
    Claims.

   Non-Abuse Litigation Claims are assumed to recovery from applicable insurance
    and are not contemplated in the Liquidation Analysis.

   Contract rejection Claims are estimated to be 5% of unrestricted net assets per
    Local Council balances sheets as of February 28, 2021.




                                      20
 Summary Liquidation Analysis – Local Council Organizations

                                                                                                                           Estimated          Estimated
                                                                                        Asset Values
                                                                                                                          Recovery (%)     Recovery ($ 000s)
                                                                      Book Value        Adjustments        Pro Forma
                                                        Note      at 2/28/2021          to BV / FMV        BV / FMV           Mid                Mid

  Assets
   Cash and Cash Equivalents                             A        $       309,526   $        (22,294) $         287,232             100%   $        287,232
   Investments                                           B              1,646,979         (1,077,287)           569,693             100%            569,693
   Investments: Restricted                               B                    -            1,063,151          1,063,151              20%            211,504
   Land, Building, and Equipment (Net)                   C              1,291,886            (79,819)         1,212,066              60%            727,240
   Land, Building, and Equipment (Net): Restricted       C                    -              580,363            580,363               0%                -
   Other                                                 D                280,271                -              280,271               5%             14,059
  Total Gross Liquidation Proceeds                                $     3,528,662   $       464,114    $      3,992,776              45%   $       1,809,727

  ( - ) Less Cost of Liquidation
   ( - ) Liquidation Wind-Down Expenses                  E                                                                                 $           (63,340)
   ( - ) Chapter 7 Trustee Fees                          F                                                                                             (54,298)
   ( - ) Trustee's Professional Fees                     G                                                                                             (53,287)




                                                                                                                          1
   ( - ) Claims Processing Costs                         H                                                                                              (9,884)
   ( - ) Broker Fees                                     I                                                                                             (29,090)




                                                                                                              02
  Total Liquidation Costs                                                                                                                  $        (209,899)

  Total Net Liquidation Proceeds                                                                                                           $       1,599,828




                                                                                                      ,2
                                                               Estimated Claims                            Estimated      Recovery (%)     Recovery ($ 000s)
                                                                                                            Claims
                                                                                                             Pool             Mid                Mid


                                                                                          16
                                                                              Low                Mid
  Secured Claims
   Secured Local Council Debt                                             117,947            117,947   $         58,974             100%   $          58,871
   Priority Claims (PBGC)                                               1,084,863          1,084,863          1,084,863             100%           1,084,863
                                                                            ay
  Total Secured Claims                                    J             1,202,810          1,202,810   $      1,143,837             100%   $       1,143,735
  Proceeds Available After Secured Claims                                                                                                  $        456,093
                                                                      M

  Administrative / Priority Tax Claims
   Employee Related Claims                                                 17,655             17,655   $        17,655              64%    $           11,344
                                                     on



  Total Administrative / Priority Tax Claims             K                 17,655             17,655   $        17,655              64%    $           11,344
  Proceeds Available After Administrative / Priority Tax Claims                                                                            $        444,749

  General Unsecured Claims (High)
                                                d




   Trade Payables and Accrued Expenses                                    114,410            114,410   $        114,410              8%    $          8,932
                                     le




   Employee Related Claims                                                  8,237              8,237              8,237              8%                 678
   Real Property & Equipment Lease Rejection Damages                       93,455             93,455             93,455             13%              12,302
                                   Fi




   Secured Local Council Debt                                                 -                  -               58,974              7%               4,160
   Abuse Claims                                                        14,200,000         14,200,000          7,100,000              6%             405,225
   PBGC Termination Claim                                               1,100,000          1,100,000                -                0%                 -
                     As




  Total General Unsecured Claims                         L             15,516,102         15,516,102   $      7,375,076              6%    $        431,298
  Residual Scouting Interest                                                                                                               $           13,451

  General Unsecured Claims (Low)
   Trade Payables and Accrued Expenses                                        -                  -     $        114,410             19%    $         21,401
   Employee Related Claims                                                    -                  -                8,237             19%               1,551
   Real Property & Equipment Lease Rejection Damages                          -                  -               93,455             29%              26,936
   Secured Local Council Debt                                                 -                  -               58,974             17%               9,857
   Abuse Claims                                                               -                  -            2,400,000             15%             355,991
   PBGC Termination Claim                                               1,100,000          1,100,000                -                0%                 -
  Total General Unsecured Claims                         L              1,100,000          1,100,000   $      2,675,076             16%    $        415,735
  Residual Scouting Interest                                                                                                               $           29,014


Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims. “Residual Scouting Interest”
assumed to be reallocated to BSA for further distribution to creditors; however, the Debtors
understand that various parties, including Local Councils, would assert that such value should be
utilized for scouting purposes in local jurisdiction.



                                                                                   21
 Summary Liquidation Analysis – Local Council Organizations

                                                                                                                             Estimated          Estimated
                                                                                       Asset Values
                                                                                                                            Recovery (%)     Recovery ($ 000s)
                                                                    Book Value         Adjustments           Pro Forma
                                                       Note         at 2/28/2021          to BV / FMV        BV / FMV           Mid                 Mid

Assets
 Cash and Cash Equivalents                               A      $        310,794      $        (22,224) $         288,570             100%   $        288,570
 Investments                                             B             1,650,838            (1,081,145)           569,693             100%            569,693
 Investments: Restricted                                 B                   -               1,081,145          1,081,145              19%            201,646
 Land, Building, and Equipment (Net)                     C             1,294,850               (89,103)         1,205,747              60%            723,448
 Land, Building, and Equipment (Net): Restricted         C                   -                 585,709            585,709               0%                -
 Other                                                   D               280,853                   -              280,853               5%             14,088
Total Gross Liquidation Proceeds                                $      3,537,334   $           474,381   $      4,011,716              45%   $       1,797,444

( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                    E                                                                                   $            (62,911)
 ( - ) Chapter 7 Trustee Fees                            F                                                                                                (53,930)




                                                                                                             1
 ( - ) Trustee's Professional Fees                       G                                                                                                (52,811)




                                                                                                          02
 ( - ) Claims Processing Costs                           H                                                                                                 (9,519)
 ( - ) Broker Fees                                       I                                                                                                (28,938)
Total Liquidation Costs                                                                                                                      $        (208,107)




                                                                                                        ,2
Total Net Liquidation Proceeds                                                                                                               $       1,589,337

                                                              Estimated Claims                               Estimated      Recovery (%)     Recovery ($ 000s)




                                                                                            17
                                                                                                              Claims
                                                                             Low                   Mid         Pool             Mid                 Mid

Secured Claims
                                                                      ne
 Secured Local Council Debt                                              118,314               118,314   $         59,157             100%   $          59,054
 Priority Claims (PBGC)                                                1,087,906             1,087,906          1,087,906             100%           1,087,906
Total Secured Claims                                     J             1,206,220             1,206,220   $      1,147,063             100%   $       1,146,960
                                                                    Ju


Proceeds Available After Secured Claims                                                                                                      $        442,377

Administrative / Priority Tax Claims
                                                     on



 Employee Related Claims                                                  17,655                17,655   $        17,655              62%    $            10,947
Total Administrative / Priority Tax Claims               K                17,655                17,655   $        17,655              62%    $            10,947
Proceeds Available After Administrative / Priority Tax Claims                                                                                $        431,430
                                           d




General Unsecured Claims (High)
                                         le




 Trade Payables and Accrued Expenses                                     115,885               115,885   $        115,885              8%    $          8,897
                                  Fi




 Employee Related Claims                                                   8,237                 8,237              8,237              8%                 658
 Real Property & Equipment Lease Rejection Damages                        93,538                93,538             93,538             13%              12,010
 Secured Local Council Debt                                               59,157                59,157             59,157              7%               4,055
                      As




 Abuse Claims                                                         14,200,000            14,200,000          7,100,000              6%             393,064
 PBGC Termination Claim                                                1,100,000             1,100,000                -                0%                 -
Total General Unsecured Claims                           L            15,576,816            15,576,816   $      7,376,816              6%    $        418,684
Residual Scouting Interest                                                                                                                   $            12,746



General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                                     115,885               115,885   $        115,885             18%    $         21,139
 Employee Related Claims                                                   8,237                 8,237              8,237             18%               1,491
 Real Property & Equipment Lease Rejection Damages                        93,538                93,538             93,538             28%              25,993
 Secured Local Council Debt                                               59,157                59,157             59,157             16%               9,501
 Abuse Claims                                                          2,400,000             2,400,000          2,400,000             14%             341,466
 PBGC Termination Claim                                                1,100,000             1,100,000                -                0%                 -
Total General Unsecured Claims                           L             3,776,816             3,776,816   $      2,676,816             15%    $        399,590
Residual Scouting Interest                                                                                                                   $            31,840


Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims. “Residual Scouting Interest”
assumed to be reallocated to BSA for further distribution to creditors; however, the Debtors



                                                                                 21
understand that various parties, including Local Councils, would assert that such value should
be utilized for scouting purposes in local jurisdiction.




                                               22
4) Combined Debtors, Related Non-Debtor Entities and Local Councils

    As noted above, in addition to the separate analysis of the Debtor and Related Non-Debtors
on the one hand and the Local Councils on the other, we have created an analysis depicting a
combination of the Liquidation Analysis pertaining to the Debtors and Related Non-Debtor
Entities and the analysis pertaining to the hypothetical liquidation of the Local Councils. The
analysis is simply the addition of each of the prior sections of this document, plus showing any
excess proceeds at individual local councils distributed to BSA resulting in incremental
recovery to Claims against BSA including Abuse claims, without any other changes in
assumptions.




                                              23
  Summary Liquidation Analysis – Debtors, Related Non-Debtor Entities, and Local Councils

                                                                            Asset Values                     Estimated Recovery (%)               Estimated Recovery ($ 000s)
                                                            Book Value      Adjustments    Pro Forma
                                                     Note   at 2/28/2120        to BV          BV / FMV     Low       Mid        High           Low           Mid           High

Assets
 Cash and Cash Equivalents                            A     $     421,043   $    (20,149) $   400,894        100%      100%       100%      $   400,894   $   400,894   $   400,894
 Cash and Cash Equivalents: Restricted                A            32,627         (8,928)      23,699          0%        0%         0%              -             -             -
 Investments                                          B         1,774,442     (1,147,919)     626,523        100%      100%       100%          626,523       626,523       626,523
 Investments: Restricted                              B           174,782      1,055,459    1,230,241         19%       19%        19%          236,504       236,504       236,504
 Accounts Receivable                                  C            16,762            218       16,980         33%       34%        35%            5,573         5,736         5,899
 Investment Income Receivable                         D               653            -            653          0%        0%         0%              -             -             -
 Pledges Receivable                                   E            17,207            -         17,207          0%        0%         0%              -             -             -
 Related Party Receivables                            F               -              -            -            0%        0%         0%              -             -             -
 Inventory                                            G            56,407         16,944       73,350          8%        9%        10%            5,731         6,448         7,164
 Prepaid and Deferred Charges                         H            63,036            -         63,036          5%        5%         5%            3,101         3,101         3,101
 Land, Building, and Equipment (Net)                  I         1,768,029       (191,407)   1,576,622         60%       60%        61%          939,068       948,182       957,296
 Other                                                J           297,625         59,337      356,961         14%       17%        19%           50,967        60,281        69,595
Total Gross Liquidation Proceeds                            $ 4,622,612     $    343,917 $ 4,966,529          46%       46%        46%      $ 2,268,361   $ 2,287,669   $ 2,306,976

( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                 K                                                                                     $    (76,805) $    (79,181) $    (81,557)
 ( - ) Chapter 7 Trustee Fees                         L                                                                                          (69,105)      (69,714)      (70,324)




                                                                                                                                1
 ( - ) Trustee's Professional Fees                    M                                                                                          (57,909)      (58,725)      (59,540)
 ( - ) Claims Processing Costs                        N                                                                                          (10,884)      (10,884)      (10,884)




                                                                                                                      02
 ( - ) Secured Lender Professional Fees               O                                                                                             (715)         (842)         (968)
 ( - ) Broker Fees                                    P                                                                                          (33,916)      (34,275)      (34,635)
Total Liquidation Costs                                                                                                                     $   (249,334) $   (253,621) $   (257,908)




                                                                                                             ,2
Total Net Liquidation Proceeds                                                                                                              $ 2,019,027   $ 2,034,048   $ 2,049,068

                                                                  Estimated Claims         Estimated         Estimated Recovery (%)               Estimated Recovery ($ 000s)
                                                                                                Claims


Secured Claims
 JPMorgan Funded Debt                                       $
                                                                 Low


                                                                 232,262    $
                                                                                Mid


                                                                                 232,262
                                                                                           Pool (High)


                                                                                           $     232,262
                                                                                                          16Low


                                                                                                             100%
                                                                                                                      Mid


                                                                                                                       100%
                                                                                                                                 High


                                                                                                                                  100%      $
                                                                                                                                                Low


                                                                                                                                                232,262   $
                                                                                                                                                              Mid


                                                                                                                                                              232,262   $
                                                                                                                                                                            High


                                                                                                                                                                            232,262
                                                                                          ay
 JPMorgan Letters of Credit                                       95,842          95,842          95,842     100%      100%       100%           95,842        95,842        95,842
 Secured Local Council Debt                                      117,947         117,947          58,974     100%      100%       100%           58,871        58,871        58,871
 PBGC Termination Claim                                          509,173         509,173         509,173     215%      215%       215%        1,094,333     1,094,339     1,094,345
Total Secured Claims                                  Q     $    955,224    $    955,224   $     896,251     155%      155%       165%      $ 1,481,308   $ 1,481,314   $ 1,481,320
                                                                                M

Proceeds Available After Secured Claims                                                                                                     $   537,719   $   552,733   $   567,748

Administrative / Priority Tax Claims
                                                                 on



 Employee Related Claims                                          37,981          37,981   $      37,981      83%       83%           83%   $    31,669   $    31,669   $       31,669
 Professional Fee Claims                                          30,952          30,952          30,952     100%      100%       100%           30,952        30,952           30,952
 Post-Petition Trade Claims                                       18,035          18,035          18,035     100%      100%       100%           18,035        18,035           18,035
Total Administrative / Priority Tax Claims            R     $     86,968    $     86,968   $      86,968      93%       93%           93%   $    80,657   $    80,657   $       80,657
                                                          d




Proceeds Available for General Unsecured Creditors                                                                                          $   457,062   $   472,077   $   487,091
                                            le




General Unsecured Claims (High)
 Trade Payables and Accrued Expenses                        $   119,760     $   119,760    $      119,760    7.5%       7.5%       7.5%     $     8,950   $     8,960   $     8,970
                                          Fi




 Employee Related Claims                                         30,926          30,926            30,926    2.4%       2.6%       2.7%             755           796           837
 Real Property & Equipment Lease Rejection Damages              101,455         101,455           101,455   12.2%      12.2%      12.2%          12,329        12,344        12,358
 Unsecured Local Council Debt                                         -               -            58,974    7.1%       7.1%       7.1%           4,160         4,160         4,160
                              As




 Abuse Claims                                                 7,100,000       7,100,000         7,100,000    6.0%       6.2%       6.4%         429,224       442,167       455,110
 PBGC Termination Claim                                         590,827         590,827             5,655   29.1%      64.5%     100.0%           1,645         3,650         5,655
Total General Unsecured Claims (High)                 S     $ 7,942,968     $ 7,942,968    $ 7,416,770       6.2%       6.4%       6.6%     $   457,062   $   472,077   $   487,091

Proceeds Available After General Unsecured Claims                                                                                           $         -   $         -   $          -

General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                        $   128,507     $   128,507    $      119,760   17.9%      18.0%      18.0%     $    21,493   $    21,516   $    21,539
 Employee Related Claims                                         30,926          30,926            30,926    6.3%       6.6%       6.9%           1,944         2,041         2,137
 Real Property & Equipment Lease Rejection Damages               99,842          99,842           101,455   26.7%      26.7%      26.8%          27,075        27,109        27,143
 Unsecured Local Council Debt                                         -               -            58,974   16.7%      16.7%      16.7%           9,857         9,857         9,857
 Abuse Claims                                                 2,400,000       2,400,000         2,400,000   16.6%      17.0%      17.4%         395,048       407,837       418,027
 PBGC Termination Claim                                           5,667           5,661             8,388   19.6%      44.3%     100.0%           1,645         3,717         8,388
Total General Unsecured Claims (Low)                  S     $ 2,664,943     $ 2,664,937    $ 2,719,502      16.8%      17.4%      17.9%     $   457,063   $   472,077   $   487,091

Proceeds Available After General Unsecured Claims                                                                                           $         -   $         -   $          -



Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims




                                                                                               24
  Summary Liquidation Analysis – Debtors, Related Non-Debtor Entities, and Local Councils

                                                                     Asset Values                      Estimated Recovery (%)                 Estimated Recovery ($ 000s)
                                                     Book Value      Adjustments     Pro Forma
                                                     at 2/28/2120        to BV           BV / FMV     Low       Mid        High            Low              Mid            High

Assets
 Cash and Cash Equivalents                           $     422,312   $       30,309 $       452,621    100%      100%           100%   $    452,621    $    452,621    $    452,621
 Cash and Cash Equivalents: Restricted                      32,627          (10,128)         22,499      0%        0%             0%            -               -               -
 Investments                                             1,778,300       (1,191,777)        586,523    100%      100%           100%        586,523         586,523         586,523
 Investments: Restricted                                   174,782        1,085,113       1,259,895     18%       18%            18%        226,646         226,646         226,646
 Accounts Receivable                                        16,762              218          16,980     33%       34%            35%          5,573           5,736           5,899
 Investment Income Receivable                                  653              -               653      0%        0%             0%            -               -               -
 Pledges Receivable                                         17,207              -            17,207      0%        0%             0%            -               -               -
 Related Party Receivables                                     -                -               -        0%        0%             0%            -               -               -
 Inventory                                                  56,407           16,944          73,350      8%        9%            10%          5,731           6,448           7,164
 Prepaid and Deferred Charges                               63,036              -            63,036      5%        5%             5%          3,101           3,101           3,101
 Land, Building, and Equipment (Net)                     1,770,993         (200,604)      1,570,389     60%       60%            61%        935,738         944,805         953,872
 Other                                                     298,206           59,337         357,543     14%       17%            19%         50,996          60,310          69,624
Total Gross Liquidation Proceeds                     $   4,631,284   $     375,120   $    5,006,404     45%       46%            46%   $   2,266,929   $   2,286,189   $   2,305,450

( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                                                                                                  $     (76,173) $      (78,513) $      (80,854)




                                                                                                                 1
 ( - ) Chapter 7 Trustee Fees                                                                                                                (69,063)        (69,671)        (70,280)
 ( - ) Trustee's Professional Fees                                                                                                           (56,928)        (57,654)        (58,381)




                                                                                                              02
 ( - ) Claims Processing Costs                                                                                                               (10,519)        (10,519)        (10,519)
 ( - ) Secured Lender Professional Fees                                                                                                         (715)           (842)           (968)
 ( - ) Broker Fees                                                                                                                           (33,774)        (34,132)        (34,490)




                                                                                                            ,2
Total Liquidation Costs                                                                                                                $   (247,171) $     (251,331) $     (255,491)

Total Net Liquidation Proceeds                                                                                                         $   2,019,758   $   2,034,858   $   2,049,959




                                                                                                      17
                                                          Estimated Claims           Estimated         Estimated Recovery (%)                 Estimated Recovery ($ 000s)
                                                                                         Claims
                                                         Low              Mid        Pool (High)      Low       Mid        High            Low              Mid            High

Secured Claims
                                                                              ne
 JPMorgan Funded Debt                                $     232,262   $     232,262   $      232,262    100%      100%           100%   $     232,262   $     232,262   $     232,262
 JPMorgan Letters of Credit                                 95,842          95,842           95,842    100%      100%           100%          95,842          95,842          95,842
 Secured Local Council Debt                                118,314         118,314           59,157    100%      100%           100%          59,054          59,054          59,054
                                                                            Ju

 PBGC Termination Claim                                  1,094,315       1,094,315        1,094,315    100%      100%           100%       1,094,288       1,094,301       1,094,315
Total Secured Claims                                 $   1,540,733   $   1,540,733   $    1,481,576     96%       96%           100%   $   1,481,446   $   1,481,459   $   1,481,473

Proceeds Available After Secured Claims                                                                                                $    538,312    $    553,399    $    568,486
                                                               on



Administrative / Priority Tax Claims

 Employee Related Claims                                   37,306           37,306   $       37,306     82%       82%           82%    $     30,598    $     30,598    $     30,598
 Professional Fee Claims                                   45,916           45,916           45,916    100%      100%           100%         45,916          45,916          45,916
 Post-Petition Trade Claims                                17,975           17,975           17,975    100%      100%           100%         17,975          17,975          17,975
                                               d




Total Administrative / Priority Tax Claims           $    101,197    $     101,197   $      101,197     93%       93%           93%    $     94,489    $     94,489    $     94,489
                                             le




Proceeds Available for General Unsecured Creditors                                                                                     $    443,823    $    458,911    $    473,998
                                          Fi




General Unsecured Claims (High)
 Trade Payables and Accrued Expenses                 $     121,235   $     121,235   $      121,235    7.4%       7.4%       7.4%      $      8,914    $      8,924    $      8,934
 Employee Related Claims                                    30,926          30,926           30,926    2.4%       2.5%       2.6%               733             774             816
 Real Property & Equipment Lease Rejection Damages         101,538         101,538          101,538   11.9%      11.9%      11.9%            12,037          12,051          12,066
                           As




 Unsecured Local Council Debt                               59,157          59,157           59,157    6.9%       6.9%       6.9%             4,055           4,055           4,055
 Abuse Claims                                            7,100,000       7,100,000        7,100,000    5.9%       6.0%       6.2%           416,430         429,436         442,442
 PBGC Termination Claim                                      5,685           5,685            5,685   29.1%      64.6%     100.0%             1,655           3,670           5,685
Total General Unsecured Claims (High)                $   7,418,541   $   7,418,541   $    7,418,541    6.0%       6.2%       6.4%      $    443,823    $    458,911    $    473,998

Proceeds Available After General Unsecured Claims                                                                                      $         -     $          -    $          -

General Unsecured Claims (Low)
 Trade Payables and Accrued Expenses                 $     121,235   $     121,235   $      121,235   17.5%      17.5%      17.5%      $     21,228    $     21,251    $     21,274
 Employee Related Claims                                    30,926          30,926           30,926    6.0%       6.3%       6.7%             1,867           1,964           2,061
 Real Property & Equipment Lease Rejection Damages         101,538         101,538          101,538   25.7%      25.8%      25.8%            26,126          26,160          26,194
 Unsecured Local Council Debt                               59,157          59,157           59,157   16.1%      16.1%      16.1%             9,501           9,501           9,501
 Abuse Claims                                            4,800,000       4,800,000        2,400,000   15.9%      16.3%      16.7%           381,247         391,487         401,727
 PBGC Termination Claim                                     13,242          13,242           13,242   29.1%      64.6%     100.0%             3,855           8,549          13,242
Total General Unsecured Claims (Low)                 $   5,126,097   $   5,126,097   $    2,726,097   16.3%      16.8%      17.4%      $    443,823    $    458,911    $    473,998

Proceeds Available After General Unsecured Claims                                                                                      $         -     $          -    $          -



Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims.




                                                                                           24
   Consolidating Mid-Point Recoveries of Debtors, Related Non-Debtor Entities, and Local
   Councils
                                                                                                                            Estimated Mid-Point Recovery ($ 000s)
                                                          BSA                                                              Learning                            Consolidated Debtors             Local             Residual              Total
                                                         Debtors       Foundation        Arrow           BSAAM             for Life              Interco   & Related Non-Debtors               Councils       Scouting Interest       BSA + LCs

Assets
 Cash and Cash Equivalents                           $     113,662     $      -      $       -       $           0     $           (0) $              -    $                113,663        $      287,232     $              -    $       400,894
 Cash and Cash Equivalents: Restricted                         -              -              -               -                   -                    -                         -                     -                      -                -
 Investments                                                47,078          9,497            -               -                   256                  -                      56,830               569,693                    -            626,523
 Investments: Restricted                                    25,000            -              -               -                   -                    -                      25,000               211,504                    -            236,504
 Accounts Receivable                                         5,631            105            -               -                   -                    -                       5,736                   -                      -              5,736
 Investment Income Receivable                                  -              -              -               -                   -                    -                         -                     -                      -                -
 Pledges Receivable                                            -              -              -               -                   -                    -                         -                     -                      -                -
 Related Party Receivables                                  33,520            -              -               -                   -                (33,520)                      -                     -                      -                -
 Inventory                                                   6,448            -              -               -                   -                    -                       6,448                   -                      -              6,448
 Prepaid and Deferred Charges                                3,101            -              -               -                   -                    -                       3,101                   -                      -              3,101
 Land, Building, and Equipment (Net)                       185,542              90        35,310             -                   -                    -                     220,942               727,240                    -            948,182
 Other                                                      46,222            -              -               -                   -                    -                      46,222                14,059                    -             60,281
Total Gross Liquidation Proceeds                     $     466,204     $    9,692    $    35,310     $           0     $         256 $            (33,520) $                477,942        $    1,809,727     $              -    $     2,287,669


( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                $      (15,841) $        -     $         -    $         -         $          -          $         -   $                    (15,841)   $      (63,340) $                 -    $       (79,181)
 ( - ) Chapter 7 Trustee Fees                               (14,011)         (315)         (1,084)               (0)                  (6)              -                        (15,416)          (54,298)                   -            (69,714)
 ( - ) Trustee's Professional Fees                           (5,288)         (145)            -              -                        (4)              -                         (5,437)          (53,287)                   -            (58,725)
 ( - ) Claims Processing Costs                               (1,000)          -               -              -                    -                    -                         (1,000)           (9,884)                   -            (10,884)




                                                                                                                                                                        1
 ( - ) Secured Lender Professional Fees                        (842)          -               -              -                    -                    -                           (842)              -                      -               (842)
 ( - ) Broker Fees                                           (4,478)            (2)          (706)           -                    -                    -                         (5,186)          (29,090)                   -            (34,275)




                                                                                                                                                           02
Total Liquidation Costs                              $      (41,459) $       (463) $       (1,790) $             (0) $            (10) $               -   $                    (43,722)   $     (209,899) $                 -    $      (253,621)

Total Net Liquidation Proceeds                       $      424,745    $    9,229    $    33,520     $           0     $         246         $    (33,520) $                 434,220       $    1,599,828     $              -    $     2,034,048




                                                                                                                                          ,2
                                                                                                 Estimated Recovery ($ 000s)
                                                          BSA                                                              Learning                                  Subtotal                   Local                                  Subtotal
                                                         Debtors       Foundation        Arrow           BSAAM             for Life         Intercompany          BSA National                 Councils                               BSA + LCs

Secured Claims
 JPMorgan Funded Debt
 JPMorgan Letters of Credit
 Secured Local Council Debt
 BSA Secured Intercompany Note
 PBGC Termination Claim
                                                     $     232,262
                                                            95,842
                                                               -
                                                               -
                                                               -
                                                                       $      -
                                                                              -
                                                                              -
                                                                              -
                                                                            9,229
                                                                                     $       -
                                                                                             -
                                                                                             -
                                                                                          33,520
                                                                                             -
                                                                                                     $       -
                                                                                                             -
                                                                                                             -
                                                                                                             -
                                                                                                                 0
                                                                                                                     16$         -
                                                                                                                                 -
                                                                                                                                 -
                                                                                                                                 -
                                                                                                                                 246
                                                                                                                                             $        -
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                                                                                  (33,520)
                                                                                                                                                      -
                                                                                                                                                           $                232,262
                                                                                                                                                                             95,842
                                                                                                                                                                                -
                                                                                                                                                                                -
                                                                                                                                                                              9,475
                                                                                                                                                                                           $          -
                                                                                                                                                                                                      -
                                                                                                                                                                                                   58,871
                                                                                                                                                                                                      -
                                                                                                                                                                                                1,084,863
                                                                                                                                                                                                              $              -
                                                                                                                                                                                                                             -
                                                                                                                                                                                                                             -
                                                                                                                                                                                                                             -
                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                  $       232,262
                                                                                                                                                                                                                                           95,842
                                                                                                                                                                                                                                           58,871
                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                        1,094,339
                                                                                                     ay
Total Secured Claims                                 $     328,104     $    9,229    $    33,520     $           0     $         246         $    (33,520) $                337,579        $    1,143,735     $              -    $     1,481,314

Proceeds Available After Secured Claims              $       96,640    $      -      $           -   $       -         $              0      $         -   $                    96,640     $      456,093     $              -    $       552,733
                                                                                     M

Administrative / Priority Tax Claims
 Employee Related Claims                             $       20,326    $      -      $           -   $       -         $          -          $         -   $                    20,326             11,344                    -             31,669
 Professional Fee Claims                                     30,952           -                  -           -                    -                    -                        30,952                  -                    -             30,952
 Post-Petition Trade Claims                                  18,035           -                  -           -                    -                    -                        18,035                    -                  -             18,035
                                                                   on



Total Administrative / Priority Tax Claims           $       69,313    $      -      $           -   $       -         $          -          $         -   $                    69,313     $       11,344     $              -    $        80,657

Proceeds Available for General Unsecured Creditors   $       27,328    $      -      $           -   $       -         $              0      $         -   $                    27,328     $      444,749     $              -    $       472,077

General Unsecured Claims
                                                         d




 Trade Payables and Accrued Expenses                 $           18    $      -      $           -   $       -         $          -          $         -   $                        18     $        8,932     $              10   $         8,960
 Employee Related Claims                                         75           -                  -           -                    -                    -                            75                678                   43                796
 Real Property & Equipment Lease Rejection Damages                27          -                  -           -                    -                    -                             27            12,302                    15            12,344
                                                 le




 Unsecured Local Council Debt                                   -             -                  -           -                    -                    -                           -                4,160                  -                4,160
 Abuse Claims                                                23,558           -                  -           -                    -                    -                        23,558            405,225               13,383            442,167
 PBGC Termination Claim                                       3,650           -                  -           -                        0                -                         3,650                -                    -                3,650
                                               Fi




Total General Unsecured Claims                       $       27,328    $      -      $           -   $       -         $              0      $         -   $                    27,328     $      431,298     $         13,451    $       472,077

Proceeds Available After General Unsecured Claims    $             0   $      -      $           -   $       -         $              0      $         -   $                        -      $       13,451     $        (13,451) $                 -
                                 As




Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims




                                                                                                      25
   Consolidating Mid-Point Recoveries of Debtors, Related Non-Debtor Entities, and Local
   Councils
                                                                                                                                 Estimated Mid-Point Recovery ($ 000s)
                                                          BSA                                                                   Learning                      Consolidated Debtors             Local             Residual              Total
                                                         Debtors       Foundation        Arrow               BSAAM              for Life       Interco    & Related Non-Debtors               Councils       Scouting Interest       BSA + LCs

Assets
 Cash and Cash Equivalents                           $      164,050 $         -      $       -           $            0     $          -   $        -    $                     164,051    $      288,570     $              -    $       452,621
 Cash and Cash Equivalents: Restricted                          -             -              -                    -                    -            -                              -                 -                      -                -
 Investments                                                 10,302         6,528            -                    -                    -            -                           16,830           569,693                    -            586,523
 Investments: Restricted                                     25,000           -              -                    -                    -            -                           25,000           201,646                    -            226,646
 Accounts Receivable                                          5,631           105            -                    -                    -            -                            5,736               -                      -              5,736
 Investment Income Receivable                                   -             -              -                    -                    -            -                              -                 -                      -                -
 Pledges Receivable                                             -             -              -                    -                    -            -                              -                 -                      -                -
 Related Party Receivables                                   33,520           -              -                    -                    -        (33,520)                           -                 -                      -                -
 Inventory                                                    6,448           -              -                    -                    -            -                            6,448               -                      -              6,448
 Prepaid and Deferred Charges                                 3,101           -              -                    -                    -            -                            3,101               -                      -              3,101
 Land, Building, and Equipment (Net)                        185,958             90        35,310                  -                    -            -                          221,358           723,448                    -            944,805
 Other                                                       46,222           -              -                    -                    -            -                           46,222            14,088                    -             60,310
Total Gross Liquidation Proceeds                     $      480,231    $    6,724    $    35,310         $            0     $          -   $    (33,520) $                     488,745    $    1,797,444     $              -    $     2,286,189


( - ) Less Cost of Liquidation
 ( - ) Liquidation Wind-Down Expenses                $      (15,603) $        -     $         -    $              -         $          -   $         -    $                    (15,603)   $       (62,911) $                -    $        (78,513)
 ( - ) Chapter 7 Trustee Fees                               (14,432)         (226)         (1,084)                    (0)              -             -                         (15,742)           (53,930)                  -             (69,671)
 ( - ) Trustee's Professional Fees                           (4,743)         (101)            -                   -                    -             -                          (4,844)           (52,811)                  -             (57,654)
 ( - ) Claims Processing Costs                               (1,000)          -               -                   -                    -             -                          (1,000)            (9,519)                  -             (10,519)




                                                                                                                                                1
 ( - ) Secured Lender Professional Fees                        (842)          -               -                   -                    -             -                            (842)               -                     -                (842)
 ( - ) Broker Fees                                           (4,486)            (2)          (706)                -                    -             -                          (5,194)           (28,938)                  -             (34,132)




                                                                                                                                             02
Total Liquidation Costs                              $      (41,105) $       (329) $       (1,790) $                  (0) $            -   $         -    $                    (43,224)   $     (208,107) $                 -    $      (251,331)

Total Net Liquidation Proceeds                       $      439,127    $    6,395    $    33,520         $            0     $          -   $    (33,520) $                     445,522    $    1,589,337     $              -    $     2,034,858




                                                                                                                                           ,2
                                                                                                     Estimated Recovery ($ 000s)
                                                          BSA                                                                   Learning                            Subtotal                   Local                                  Subtotal
                                                         Debtors       Foundation        Arrow               BSAAM              for Life   Intercompany          BSA National                 Councils                               BSA + LCs

Secured Claims




                                                                                                                            17
 JPMorgan Funded Debt                                $      232,262    $      -      $       -           $        -         $          -   $        -    $                     232,262    $          -       $              -    $       232,262
 JPMorgan Letters of Credit                                  95,842           -              -                    -                    -            -                           95,842               -                      -             95,842
 Secured Local Council Debt                                     -             -              -                    -                    -            -                              -              59,054                    -             59,054
 BSA Secured Intercompany Note                                  -             -           33,520                  -                    -        (33,520)                           -                 -                      -                -
 PBGC Termination Claim                                         -           6,395            -                        0                -            -                            6,395         1,087,906                    -          1,094,301
                                                                                       ne
Total Secured Claims                                 $      328,104    $    6,395    $    33,520         $            0     $          -   $    (33,520) $                     334,499    $    1,146,960     $              -    $     1,481,459

Proceeds Available After Secured Claims              $      111,022    $      -      $           -       $        -         $          -   $         -    $                    111,022    $      442,377     $              -    $       553,399
                                                                                     Ju

Administrative / Priority Tax Claims

 Employee Related Claims                             $       19,651    $      -      $           -       $        -         $          -   $         -    $                     19,651            10,947                    -             30,598
 Professional Fee Claims                                     45,916           -                  -                -                    -             -                          45,916                   -                  -             45,916
 Post-Petition Trade Claims                                  17,975           -                  -                -                    -             -                          17,975                   -                  -             17,975
Total Administrative / Priority Tax Claims           $       83,542    $      -      $           -       $        -         $          -   $         -    $                     83,542    $       10,947     $              -    $        94,489
                                                                       on




Proceeds Available for General Unsecured Creditors   $       27,481    $      -      $           -       $        -         $          -   $         -    $                     27,481    $      431,430     $              -    $       458,911

General Unsecured Claims
 Trade Payables and Accrued Expenses                 $            18   $      -      $           -       $        -         $          -   $         -    $                          18   $        8,897     $              10   $         8,924
                                                       d




 Employee Related Claims                                         76           -                  -                -                    -             -                              76               658                    41               774
 Real Property & Equipment Lease Rejection Damages               27           -                  -                -                    -             -                              27            12,010                    14            12,051
                                                     le




 Unsecured Local Council Debt                                   -             -                  -                -                    -             -                             -               4,055                  -                4,055
 Abuse Claims                                                23,690           -                  -                -                    -             -                          23,690           393,064               12,681            429,436
 PBGC Termination Claim                                       3,670           -                  -                -                    -             -                           3,670               -                    -                3,670
                                               Fi




Total General Unsecured Claims                       $       27,481    $      -      $           -       $        -         $          -   $         -    $                     27,481    $      418,684     $         12,746    $       458,911

Proceeds Available After General Unsecured Claims    $             -   $      -      $           -       $        -         $          -   $         -    $                        -      $       12,746     $        (12,746) $                 -
                                 As




General Unsecured Claims
 Trade Payables and Accrued Expenses                 $           42    $      -      $           -       $        -         $          -   $         -    $                         42    $       21,139     $              70   $        21,251
 Employee Related Claims                                        176           -                  -                -                    -             -                             176             1,491                  297              1,964
 Real Property & Equipment Lease Rejection Damages               62           -                  -                -                    -             -                              62            25,993                  105             26,160
 Unsecured Local Council Debt                                   -             -                  -                -                    -             -                             -               9,501                  -                9,501
 Abuse Claims                                                18,652           -                  -                -                    -             -                          18,652           341,466               31,369            391,487
 PBGC Termination Claim                                       8,549           -                  -                -                    -             -                           8,549               -                    -                8,549
Total General Unsecured Claims                       $       27,481    $      -      $           -       $        -         $          -   $         -    $                     27,481    $      399,590     $         31,840    $       458,911

Proceeds Available After General Unsecured Claims    $             -   $      -      $           -       $        -         $          -   $         -    $                        -      $       31,840     $        (31,840) $                 -


Note: Recovery percentages are based on a) asset proceeds recovered divided by pro forma asset
balances and b) claims recoveries based on estimated claims.




                                                                                                             25
          EXHIBIT C

FINANCIAL PROJECTIONS ANALYSIS
                                        Boy Scouts of America
                                                Exhibit C
                                         Financial Projections1
Overview / Basis of Projections

        The Debtors believe that the Plan meets the feasibility requirement set forth in section
1129(a)(11) of the Bankruptcy Code (see Article IX of the Disclosure Statement), as
Confirmation is not likely to be followed by liquidation or the need for further financial
reorganization of the Debtors or any successors under the Plan. In connection with the
development of the Plan and to determine whether the Plan satisfies the feasibility standard, the
Debtors analyzed their ability to satisfy their financial obligations while maintaining sufficient
liquidity and capital resources.

        The Debtors prepared consolidated condensed financial projections herein (the “Financial
Projections”) based on, among other things, the projected results of operations, financial
position, free cash flow and balance sheet of the Debtors and the Related Non-Debtor Entities.
With the assistance of the Debtors’ advisors, the Debtors’ management team developed and
refined the business plan and prepared consolidated financial projections for the fiscal years
ending December 31, 2021 through December 31, 2025.

        Although the Financial Projections represent the Debtors’ commercially reasonable
estimates and good faith judgment (for which the Debtors’ management team believes it has a
reasonable basis) of the results of future operations, financial position, and cash flows of the
Debtors, the Financial Projections are only estimates and actual results may vary considerably
from the Financial Projections. Consequently, the Financial Projections should not be regarded
as a representation by the Debtors, the Debtors’ advisors or any other person that the projected
results of operations, financial position, or free cash flow of the Debtors will be achieved. The
Financial Projections are based on forecasts that may be significantly impacted by, among other
factors, the prolonged impact of COVID-19, changes in demand for the Debtors’ programming,
member and youth preferences, and changes in terms with material suppliers and vendors.
Consequently, the estimates and assumptions underlying the Financial Projections are inherently
uncertain and are subject to material operational, economic, and other uncertainties.

        The Financial Projections have been prepared by management, with the assistance of their
advisors, using accounting policies that are generally consistent with those applied in the
Debtors’ historical financial statements. The Financial Projections were not, however, prepared
with a view toward compliance with guidelines established by the American Institute of Certified




1All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Plan or
Disclosure Statement, as applicable.
                                                     1
Public Accountants, or the Financial Accounting Standards Board. The Financial Projections
have not been examined or compiled by independent accountants.

        The Financial Projections should be read in conjunction with the significant assumptions,
qualifications and notes set forth below, as well as the assumptions, qualifications and
explanations set forth in the Disclosure Statement. See Article X of the Disclosure Statement –
Risk Factors.

      THE FINANCIAL PROJECTIONS CONTAIN CERTAIN STATEMENTS THAT ARE
“FORWARD-LOOKING” WITHIN THE MEANING OF THE PRIVATE SECURITIES
LITIGATION REFORM ACT OF 1995. THESE STATEMENTS ARE SUBJECT TO A
NUMBER OF ASSUMPTIONS, RISKS AND UNCERTAINTIES, MANY OF WHICH ARE
BEYOND THE CONTROL OF THE DEBTORS, INCLUDING THE IMPLEMENTATION
OF THE PLAN, THE CONTINUING AVAILABILITY OF SUFFICIENT BORROWING
CAPACITY OR OTHER FINANCING TO FUND OPERATIONS, MAINTAINING GOOD
EMPLOYEE, MEMBER, AND DONOR RELATIONS, EXISTING AND FUTURE
GOVERNMENTAL REGULATIONS AND ACTIONS OF GOVERNMENT BODIES,
NATURAL DISASTERS AND UNUSUAL WEATHER CONDITIONS, ACTS OF
TERRORISM OR WAR, ORGANIZATIONAL-SPECIFIC RISK FACTORS (AS DETAILED
IN ARTICLE X OF THE DISCLOSURE STATEMENT ENTITLED “RISK FACTORS”),
AND OTHER MARKET AND COMPETITIVE CONDITIONS. HOLDERS OF CLAIMS
AND INTERESTS ARE CAUTIONED THAT THE FORWARD-LOOKING STATEMENTS
SPEAK AS OF THE DATE MADE AND ARE NOT GUARANTEES OF FUTURE
PERFORMANCE.      ACTUAL RESULTS OR DEVELOPMENTS MAY DIFFER
MATERIALLY FROM THE EXPECTATIONS EXPRESSED OR IMPLIED IN THE
FORWARD-LOOKING STATEMENTS, AND THE DEBTORS UNDERTAKE NO
OBLIGATION TO UPDATE ANY SUCH STATEMENTS.

      THE FINANCIAL PROJECTIONS, WHILE PRESENTED WITH NUMERICAL
SPECIFICITY, ARE NECESSARILY BASED ON A VARIETY OF ESTIMATES AND
ASSUMPTIONS WHICH, THOUGH CONSIDERED REASONABLE BY THE DEBTORS,
MAY NOT BE REALIZED AND ARE INHERENTLY SUBJECT TO SIGNIFICANT
OPERATIONAL, ECONOMIC, REGULATORY AND FINANCIAL UNCERTAINTIES AND
CONTINGENCIES, MANY OF WHICH ARE BEYOND THE DEBTORS’ CONTROL AND
WILL BE BEYOND REORGANIZED BSA’S CONTROL. THE DEBTORS CAUTION
THAT NO REPRESENTATIONS CAN BE MADE OR ARE MADE AS TO THE
ACCURACY OF THE FINANCIAL PROJECTIONS OR THE REORGANIZED BSA’S
ABILITY TO ACHIEVE THE PROJECTED RESULTS.       SOME ASSUMPTIONS
INEVITABLY WILL BE INACCURATE. MOREOVER, EVENTS AND CIRCUMSTANCES
OCCURRING SUBSEQUENT TO THE DATE ON WHICH THE DEBTORS PREPARED
THESE FINANCIAL PROJECTIONS MAY BE DIFFERENT FROM THOSE ASSUMED,
OR, ALTERNATIVELY MAY HAVE BEEN UNANTICIPATED, AND THUS THE
OCCURRENCE OF THESE EVENTS MAY AFFECT FINANCIAL RESULTS IN A
MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER. EXCEPT AS
OTHERWISE PROVIDED IN THE PLAN OR DISCLOSURE STATEMENT, THE
DEBTORS AND REORGANIZED BSA, AS APPLICABLE, DO NOT INTEND AND
                                                2
UNDERTAKE NO OBLIGATION TO UPDATE OR OTHERWISE REVISE THE
FINANCIAL PROJECTIONS TO REFLECT EVENTS OR CIRCUMSTANCES EXISTING
OR ARISING AFTER THE DATE THE DISCLOSURE STATEMENT IS INITIALLY FILED
OR TO REFLECT THE OCCURRENCE OF UNANTICIPATED EVENTS. THEREFORE,
THE FINANCIAL PROJECTIONS MAY NOT BE RELIED UPON AS A GUARANTY OR
OTHER ASSURANCE OF THE ACTUAL RESULTS THAT WILL OCCUR. IN DECIDING
WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN, HOLDERS OF CLAIMS
MUST MAKE THEIR OWN DETERMINATIONS AS TO THE REASONABLENESS OF
SUCH ASSUMPTIONS AND THE RELIABILITY OF THE FINANCIAL PROJECTIONS
AND SHOULD CONSULT WITH THEIR OWN ADVISORS.




  THE DEBTORS BEL I EVE THAT THE CONFI RM ATI ON AND CONSUM M ATI ON OF
  THE PL AN ARE NOT L I K EL Y TO BE FOL L OWED BY THE L I QUI DATI ON OR
  FURTHER REORGANI ZATI ON OF REORGANI ZED BSA OR I TS SUCCESSORS.
  ACCORDI NGL Y, THE DEBTORS BEL I EVE THAT THE PL AN SATI SFI ES THE
  FEASI BI L I TY REQUI REM ENT OF SECTI ON 1129(A)(11) OF THE BANK RUPTCY CODE.




Accounting Policies

        The Financial Projections have been prepared using accounting policies that are
consistent with those applied in the Debtors’ historical financial statements.

        Upon emergence from chapter 11, Reorganized BSA will implement “fresh start”
reporting pursuant to Statement of Position 90-7, “Financial Reporting by Entities in
Reorganization Under the Bankruptcy Code,” as codified in Accounting Standards Codification
(“ASC”) Topic 852, “Reorganization.” The main principles of fresh start reporting require that
the value of the emerging entity be allocated to all of the entity’s assets in conformity with the
procedures specified by Statement of Financial Accounting Standards (“SFAS”) No. 141R,
“Business Combinations,” as codified in ASC Topic 805, “Business Combinations,” and any
portion of the value that cannot be attributed to specific tangible or identifiable intangible assets
of the emerging entity is required to be reported as goodwill.

Assumptions and Methodologies to the Financial Projections

       General Assumptions

        The Financial Projections were developed on a consolidated basis for the Debtors and the
Related Non-Debtor Entities and take into account the assumptions noted below, as well as the
current environment in which the Debtors operate, including many economic and financial forces
that are beyond the control of the Debtors. The Debtors are a not-for-profit entity providing
outdoor-focused youth programming in the United States, its territories and certain locations
                                                  3
outside of the United States, both directly at four high adventure facilities owned or operated by
the BSA and indirectly through approximately 251 Local Councils which collectively charter
more than 50,000 Cub Scout, Scouts BSA and affiliated programs units. Economic growth or
slowdowns on a national or regional basis, including continuing impacts from COVID-19, may
impact the Debtors’ and Reorganized BSA’s revenues and expenses. In addition, general trends
and changes within the market for youth programming and the ability of the BSA and the Local
Councils to raise donations to support their programming may impact performance.

      Plan and Effective Date: The Financial Projections assume that the Plan will be
       consummated in accordance with its terms and that all transactions contemplated by the
       Plan will be consummated by Auguston or about December 31, 2021, and that
       Reorganized BSA will continue to conduct operations substantially similar to their
       businesses currently.

      Forecast Period: The Debtors prepared the Financial Projections based on, among other
       things, the anticipated future financial condition and results of operations of Reorganized
       BSA and the terms of the Plan. The Debtors prepared consolidated Financial Projections
       of the Boy Scouts of America for the years ending December 31, 2021, through
       December 31, 2025.

      Foundation Loan: The Financial Projections assume the Debtors receive proceeds from
       a second-lien term loan made on the Effective Date by the Foundation in the amount of
       $42.8 million (the “Foundation Loan”). The Foundation Loan will provide for equal
       quarterly amortization over the 10-year period following the Effective Date with an
       annual interest rate of 6.5%.

      BSA Settlement Trust Contribution: The Financial Projections assume the Debtors
       contribute to the Settlement Trust on the Effective Date all of the Unrestricted Cash and
       Investments as of the Effective Date, after Reorganized BSA has received the proceeds of
       the Foundation Loan, less (i) $75,000,00040,000,000, which shall be funded first from the
       proceeds of the Foundation Loan, (ii) an amount of Cash equal to the JPM Exit Fee, (iii)
       an amount of Cash sufficient to fund all unpaid Allowed Administrative Expense Claims,
       (iv) without duplication, an amount of Cash sufficient to fund the Professional Fee
       Reserve, (v) an amount of Cash equal to the Creditor Representative Fee Cap, and (vi) an
       amount of Cash sufficient to fund the Coalition Restructuring Expenses and (vii) the
       amount of Cash estimated to be required to satisfy Allowed Priority Tax Claims, Allowed
       Other Priority Claims, Allowed Secured Claims, and Allowed Convenience Claims, and
       (viii) an amount of Cash sufficient to fund all accrued but unpaid interest and reasonable
       fees and expenses of JPM as of the Effective Date to the extent not paid pursuant to the
       Cash Collateral Order. Additionally, the Financial Projections assume the Debtors
       contribute to the Settlement Trust on the Effective Date all of the BSA’s right, title and
       interest in and to (a) Scouting University, (b) the Artwork, (c) the Oil and Gas Interests,
       and (d) the Warehouse and Distribution Center, subject to the Leaseback Requirement, or
       the proceeds of a third-party sale-leaseback of the Warehouse and Distribution Center for
       fair market value.
                                                4
   Proposed Resolution of Restricted and Core Asset Disputes: The Plan includes a
    proposed resolution of all disputes regarding the Debtors’ designation of assets as
    “restricted” or “core,” including the claims asserted in the complaint filed by the Tort
    Claimants’ Committee in the adversary proceeding entitled Official Tort Claimants’
    Committee of Boy Scouts of America and Delaware BSA, LLC v. Boy Scouts of America
    and Delaware BSA, LLC, Adv. Pro. No. 21-50032 (LSS) by the BSA reallocating $50
    million of restricted investments to fund operations, thereby allowing the BSA to make
    the corresponding increased contribution to the Settlement Trust, reflected in the BSA
    Settlement Trust Contribution above.          The Financial Projections assume these
    investments are released in equal monthly amounts from January 1, 2022 to April 30,
    2023, but timing of release and use of funds is subject to their applicable restrictions.

   BSA Global Resolution Note: An unsecured promissory note is assumed to be issued by
    the Reorganized BSA to the Settlement Trust on the Effective Date with a principal
    amount of $80,000,000. The note will bear interest at a rate of 5.5% per annum, payable
    semi-annually, subject to a payment-in-kind election for the eighteen (18) months
    immediately following the Effective Date. Principal under the BSA Global Resolution
    Note shall be payable in annual installments due on February 15 of each year during the
    term of the BSA Global Resolution Note, commencing on February 15 of the second year
    following the Effective Date. Such annual principal payments shall be equal to the sum of
    the following calculation: (a) $4,500,000; plus (b) $3.50 multiplied by the aggregate
    number of Youth Members as of December 31 of the preceding year up to the forecasted
    number of Youth Members for such year as set forth in herein; plus (c) $50 multiplied by
    the aggregate number High Adventure Base Participants during the preceding calendar
    year; plus (d) $50 multiplied by the aggregate number of Youth Members in excess of the
    forecasted number of Youth Members for such year, excluding the portion of the excess
    that is comprised of members under the ScoutReach program, as set forth in the Debtors’
    five-year business plan; plus (e) $150 multiplied by the aggregate High Adventure Base
    Participants, excluding those attending events with a registration fee of less than $300, in
    excess of the forecasted number of High Adventure Base Participants for such year as set
    forth in the Debtors’ five-year business plan, if applicable.

   Core Value Cash Pool: The Financial Projections assume that holders of Allowed
    General Unsecured Claims will be paid a total of $25 million in four equal semi-annual
    installments over the 24-month period following the Effective Date; a liability has
    therefore been established on Reorganized BSA’s balance sheet for such obligation. The
    Financial Projections also assume amortization under the Restated Debt Documents will
    not be payable until 24 months after the Effective Date.

   Global Resolution: The Financial Projections are based on the confirmation of the
    Global Resolution Plan. Assumptions that would change under the BSA Toggle Plan are
    noted in a separate section at the end of the Financial Projections.



                                             5
Projected Income Statement

         Operating Surplus / (Deficit) After Restriction Release is not a measure of financial
performance under GAAP, and is not intended to represent cash flow from operations under
GAAP. However, Operating Surplus is utilized as a measure of operations and the Debtors’
ability to meet indebtedness service requirements. The Projected Consolidated Statements of
Operations do not reflect potential impacts from fresh start accounting. Certain restructuring
expenses related to financing may be capitalized and amortized over time; however, are reflected
herein as expensed when incurred.

       Revenue Assumptions

   a. Membership Levels – Membership levels are assumed to decrease in 2021 by 13%,
      primarily due to the impact of COVID-19 on programing, but are forecasted to stabilize
      between 2023 to 2024 and achieve modest growth in 2024 and 2025 driven by the
      following factors:
           Adjustments to programming and operations to account for reduced membership,
              including the departure of Scouts affiliated with the Church of Jesus Christ of
              Latter-day Saints.
           Channeling all Abuse Claims to the Settlement Trust, which will remove a
              significant impediment to the Debtors’ continued operational success.
           Broadening program access for girls and young women, thus potentially doubling
              total potential participants in Cubs Scouts and Scouts BSA age groups.
           Reimaging public relations campaign to bolster positive visibility and move the
              organization past bankruptcy, which can generate new interest in Scouting and
              generate increased donations.
           Improving the organization’s online registration system.
           Improving the rechartering system for Local Councils and Chartered
              Organizations.
           Expanding delivery methods that make it easier for individuals who might not
              have access to a local Scouting unit to participate through lone Cub Scouting and
              increasing these Scouts’ virtual experience.
           Gradual restoration of Local Council resources / refocus on membership growth.

   b. Registration Fees – Consist of membership fees and joining fees for youth members and
      adult volunteers. Assumes marginal annual fee increases for traditional youth members
      from 2021-2025, roughly corresponding to an inflationary rate.
   c. Supply Operations – Consist of retail and wholesale sales of apparel, badges, equipment,
      and other merchandise sold at Scout Shops, online, and to Local Councils and third
      parties. Assumes COVID-19 impacts are largely diminished by the summer of 2021 and
      the traditionally high sales season in the fall is not anticipated to be significantly impacted.
      Assumes annual price increases from 2021-2025 to offset inflation and sales volume
      fluctuates with membership.
                                                  6
d. High Adventure Facilities (“HAF”) – Consist of registration fees to attend the facilities,
   trading post sales, and other revenues. Assumes the BSA retains all four HAFs and all
   HAFs return to normal operations for the summer of 2021. Assumes modest annual price
   increases for 2021-2025. Attendance is assumed to be slightly reduced in 2023 due to the
   assumption that the National Jamboree (as described below) is held, but is anticipated to
   stabilize in 2024 and beyond.
e. National Jamboree – Consist of fees from Scouts and volunteers for a large-scale Scout
   event typically held every four years. Assumes events to be held in 2023 and 2026, with
   revenue largely recorded in such years.
f. Other Revenues – Consist of service fees paid from Local Councils, other event fees,
   unrestricted contributions, unit charter fees, and other miscellaneous revenues. Other
   revenues are largely consistent with preliminary 2020 results. Oil and gas royalties cease
   as the Effective Date as the underlying rights are contributed to the Settlement Trust on
   the Effective Date.

   Expense Assumptions

a. Payroll & Benefits – Expenses forecasted to decline in 2021 driven by annualizing the
   impact of headcount reductions implemented in 2020, slightly offset by an increase in the
   retirement policy for defined benefit pension and 403(b) funding from 7.75% to 12% of
   eligible wages. Assumes 2.5% annual wage increases and 3.5% annual benefits inflation
   from 2021-2025.

   Note that the BSA provides certain benefits to Local Council employees at cost and also
   collects contributions to the defined benefit pension plan on the same percentage of
   wages. These amounts are not reflected in the projections as they are as passed through.
   The contributions to the defined benefit pension plan from the retirement policy by both
   the BSA and the Local Councils are expected to be sufficient to avoid any other
   contributions to the plan during the forecast period. Pursuant to the Plan, the Restoration
   Plan, a non-qualified retirement plan, is terminated and therefore there is no ongoing
   expense associated. . The Financial Projections include approximately $5 million
   contributed into the pension plan on behalf of the BSA each year. Depending on
   performance of the pension plan, the BSA may not be required to make this entire
   contribution to the pension. If lower pension contributions are made, cash would increase
   from what is currently projected.

b. Supply Operating Expenses – Assumes 2.5% annual wage increases for full-time
   employees from 2021-2025. Assumes cost of goods sold, part-time wages and other
   operating costs are largely variable based on sales volume. Assumes the National
   Distribution Center is contributed to the Settlement Trust on the Effective Date, and
   space is leased-back to the BSA.

c. High Adventure Facilities Expenses – Assumes 2.5% annual wage increases for full-time
   employees from 2021-2025. Assumes seasonal employees and some operating costs are
   variable based on revenue and scout attendance.

                                            7
   d. GLIP Expenses – Predominately consist of insurance premiums and 2021 estimates
      reflect the current assessment of the insurance renewal process, which are slightly
      reduced from 2020 amounts. Insurance premiums are assumed to increase 4% annually
      from 2022-2025. Assumes no changes in the current insurance programs. Expenses also
      include some legal and administrative fees, which are assumed to remain stable
      throughout the projection period. Expenses are elevated in 2021 due to a $10 million
      letter of credit draw and conversion to funded debt, for which the expense was recorded
      to the GLIP program.

   e. Other Expenses – Consist of external services, operating, information technology, travel,
      marketing, facilities, non-GLIP insurance, National Jamboree-related, and other expenses.
      2021 is assumed to be relatively stable to 2020 with additional cost cuts offsetting areas
      of higher post-COVID activity. National Jamboree expenses are expected to drive 2023
      expense increases.

Free Cash Flow Assumptions

   a. Debt Service – Assumes the Prepetition Obligations, owed to JPM, are amended and
      restated on the Effective Date on terms that are substantially the same as the terms of the
      Prepetition Debt Documents, except that (i) the obligations under the Restated Debt
      Documents will be secured by a blanket lien on all of the BSA’s assets; (ii) the maturity
      dates under the Restated Debt Documents are extended ten years after the Effective Date;
      (iii) there is a 24-month amortization holiday under the Restated Debt Documents, with
      deferred amortization amounts to be paid at maturity; (iv) the revolving credit facility
      provided under the 2019 RCF Documents will be frozen and converted to a term loan;
      and the Restated Debt Documents will provide for the Excess Cash Sweep (as discussed
      below). As the financial statements are presented on a consolidated basis, the Foundation
      Loan is an intercompany payable from the BSA to the Foundation and thus eliminated on
      the balance sheet, such amortization and interest is shown as debt service for illustrative
      purposes.

   b. BSA Global Resolution Note Debt Service – Assumes a note with a principal amount of
      $80 million is issued to the Settlement Trust on the Effective Date with an annual interest
      rate of 5.5%, payable semi-annually, which is assumed to be paid-in-kind through June
      30, 2023, Annual principal amounts, including a fixed $4.5 million and variable amounts
      as described above, commence for the fiscal year 2022 and are payable on February 15th
      of each year, with the first such payment being due and payable on February 15 of the
      second year following the Effective Date. For simplicity, the Financial Projections reflect
      these amounts as if they were paid on December 31 of the applicable year.

   c. b. Capital Expenditures – Reflect estimate for capital projects for the High Adventure
      Facilities, IT systems, and Supply operations. Assumes roughly stable spending over the
      forecast period.

   d. c. Other Working Capital Changes – Changes in working capital reflect usage of
      inventory in relation to Supply sales, changes to unearned income related to estimated
                                               8
   HAF attendance, increases in insurance premium prepaid amounts, and timing of
   payments for the National Jamboree.

e. d. Excess Cash Sweep – The Financial Projections assume that 25% of the Excess Cash
   and Investments in excess of $75 million after accounting for principal due under the BSA
   Global Resolution Note on the following February 15th, if any, will be applied pro rata by
   facility to outstanding JPM debt principal balances under the Restated Debt Documents
   on December 31, 2023, December 31, 2024, and December 31, 2025. Such principal
   payments are additional to the regularly scheduled amortization payments and will reduce
   the balloon principal amounts due at maturity. For simplicity, these amounts are shown
   paid on December 31 of the applicable year; however, they will actually be due 45 days
   laterThere are no Excess Cash Sweep payments forecasted through 2025.




                                            9
Projected Consolidated Unrestricted Income Statement (Global Resolution Plan)

($ in millions)                                                  Actual         Preliminary                                     Financial Projections                                          Total
Year                                                             2019 (1)           2020 (1)            2021             2022             2023             2024             2025             2021 - 2025
Year-end Youth Membership Estimates (000s)                           2,118              1,195             1,050             994              978              984             1,011

Revenues
   Registration Fees                                         $          65      $          88       $          74    $          74    $          75    $          79    $          83    $             385
   Supply Operations (Gross)                                           119                 51                  83               80               80               82               87                  412
   High Adventure Facilities (Gross)                                    58                 15                  63               60               61               71               73                  328
   National Jamboree Fees                                                -                  -                   -                4               16                -                4                   24
    Other Revenues (2)                                                 181                 33                  33               39               39               40               41                  192
    Total Revenues                                                     423                187              253              257              271              272              288                  1,342
Operating Expenses
    Payroll and Benefits (Excluding Supply & HAF)   (3)                 68                 56                  43               44               45               46               47                  225
    Supply Operating Expenses (3)                                       99                 57                  69               68               68               70               72                  347
    High Adventure Facilities Operating Expenses (3)                    47                 30                  50               48               48               51               51                  247
    GLIP Expenses (Gross)                                              112                 49                  41               42               43               45               46                  217
    Other Expenses (2)                                                 185                 36                  33               33               49               31               35                  182
    Total Expenses                                                     511                228              235              235              254              243              252                  1,218




                                                                                                                                             1
Operating Surplus / (Deficit)                              $           (89) $             (41)      $          18    $          22    $          18    $          29    $          36    $             123
(before Debt Service, Capex, Depreciation and Restructuring)




                                                                                                                                     02
Net Assets Released from Restrictions                                   12                  8                   8                4                4                4                4                   23
Operating Surplus / (Deficit) After Restriction Release      $         (77) $             (33)      $          26    $          26    $          21    $          33    $          40    $             146




                                                                                                                     ,2
Cash Flow Items
    Debt Service - Interest (4)                                           (7)              (7)                 (8)          (10)             (10)                 (9)              (9)                  (47)
    Debt Service - Principal (4)                                       (11)                (2)                 (1)              (4)          (10)             (18)              (19)                    (52)



                                                                                                         16
    Excess Cash Sweep (5)                                                   -                  -                -                -               (1)              (1)              (3)                   (5)
    Capital Expenditures (Non-Summit)                                  (16)                (5)                 (4)           (4)              (4)              (4)               (4)                    (21)
    Other Working Capital Changes                                       52                 67                  14            (2)               0                1                 3                      16
    Cash Flow Items                                                     18                 53                   1           (21)             (25)             (32)              (32)                   (109)
                                                                                         ay
Estimated Unrestricted Free Cash Flow                        $         (59) $              20       $          27    $           5    $          (3) $            1     $          8     $              37
(before Depreciation, Restructuring, Creditor Settlements / Contributions)
                                                                                M

Core Value Cash Pool Payments (6)                                                                               -           (13)             (13)                  -                -                   (25)
Estimated Unrestricted Cash Flow                                                                    $          27    $          (8) $        (16) $               1     $          8     $              12
(before Depreciation, Restructuring, Effective Date Creditor Contributions)
                                                              on



Footnotes:
(1) 2019 results are unaudited and 2020 results are preliminary and unaudited
(2) 2019 Other Revenue and Other Expenses are increased due to the World Scout Jamboree, which was a one-time large event
                                                          d




(3) Payroll and benefits represent G&A/corporate expenses. Payroll related to High Adventure Facilities ("HAF") and Supply is captured in HAF and Supply operating expenses
                                          le




(4) Includes quarterly principal and interest for the Foundation Loan
(5) Reflects 25% of estimated unrestricted cash and investments above $75 million as of December 31, if any, to be applied to JPM's principal balances beginning in 2023
(6) Reflects semi-annual payments to holders of Allowed General Unsecured Claims beginning six months after the Effective Date
                                        Fi
                           As




                                                                                                   10
Projected Consolidated Unrestricted Income Statement (Global Resolution Plan)

($ in millions)                                                     Actual         Preliminary                                     Financial Projections                                          Total
Year                                                                2019 (1)           2020 (1)            2021             2022             2023             2024             2025             2021 - 2025
Year-end Youth Membership Estimates (000s)                              2,118              1,195             1,050             994              978              984             1,011
Year-end HAF Scout Attendee Estimates (000s)                               51                 13                59              53               50               54                55

Revenues
   Registration Fees                                            $          65      $          88       $          74    $          74    $          75    $          79    $          83    $             385
   Supply Operations (Gross)                                              119                 51                  83               80               80               82               87                  412
   High Adventure Facilities (Gross)                                       58                 15                  63               60               61               71               73                  328
   National Jamboree Fees                                                   -                  -                   -                4               16                -                4                   24
    Other Revenues (2)                                                    181                 33                  32               39               39               40               41                  191
    Total Revenues                                                        423                187              252              257              271              272              288                  1,340
Operating Expenses
    Payroll and Benefits (Excluding Supply & HAF)   (3)                    68                 56                  42               44               45               46               47                  225
    Supply Operating Expenses (3)                                          99                 57                  69               68               68               70               72                  347
    High Adventure Facilities Operating Expenses (3)                       47                 30                  50               48               48               51               51                  247
    GLIP Expenses (Gross)                                                 112                 49                  51               42               43               45               46                  227
    Other Expenses (2)                                                    185                 36                  29               33               49               31               35                  178




                                                                                                                                 1
    Total Expenses                                                        511                228              241              235              254              243              252                  1,224
Operating Surplus / (Deficit)                                $            (89) $             (41)      $          11    $          22    $          18    $          29    $          36    $             116




                                                                                                                              02
(before Debt Service, Capex, Depreciation and Restructuring)
Net Assets Released from Restrictions                                      12                  8                   8               41               16                4                4                   73
Operating Surplus / (Deficit) After Restriction Release         $         (77) $             (33)      $          19    $          63    $          34    $          33    $          40    $             189




                                                                                                                            ,2
Cash Flow Items
    Debt Service - Interest (4)                                              (7)              (7)                 (7)          (10)             (10)             (10)                 (9)                  (46)
    Debt Service - Principal (4)                                          (11)                (2)                  -               (4)              (4)          (18)              (19)                    (46)
    Debt Service - BSA Global Resolution Note - Interest (5)
    Debt Service - BSA Global Resolution Note - Principal (5)
    Excess Cash Sweep (6)
                                                                               -
                                                                               -
                                                                               -
                                                                                                  -
                                                                                                  -
                                                                                                  -         17     -
                                                                                                                   -
                                                                                                                   -
                                                                                                                               (11)
                                                                                                                                    -


                                                                                                                                    -
                                                                                                                                                (10)
                                                                                                                                                    (2)


                                                                                                                                                     -
                                                                                                                                                                 (11)
                                                                                                                                                                     (4)


                                                                                                                                                                      -
                                                                                                                                                                                      (3)
                                                                                                                                                                                   (11)
                                                                                                                                                                                       -
                                                                                                                                                                                                            (9)
                                                                                                                                                                                                           (42)
                                                                                                                                                                                                              -
                                                                                     ne
    Capital Expenditures (Non-Summit)                                     (16)                (5)                 (4)           (4)              (4)              (4)               (4)                    (21)
    Other Working Capital Changes                                          52                 67                  25            (2)               0                1                 3                      27
    Cash Flow Items                                                        18                 53                  14           (32)             (31)             (46)              (43)                   (137)
                                                                                   Ju

Estimated Unrestricted Free Cash Flow                           $         (59) $              20       $          33    $          31    $          3     $      (13) $               (3)   $              52
(before Depreciation, Restructuring, Creditor Settlements / Contributions)

Core Value Cash Pool Payments (7)                                                                                  -           (13)             (13)                  -                -                   (25)
                                                                on



Estimated Unrestricted Cash Flow                                                                       $          33    $          19    $          (9) $        (13) $               (3)   $              27
(before Depreciation, Restructuring, Effective Date Creditor Contributions)
                                                 d




Footnotes:
(1) 2019 results are unaudited and 2020 results are preliminary and unaudited
                                               le




(2) 2019 Other Revenue and Other Expenses are increased due to the World Scout Jamboree, which was a one-time large event
(3) Payroll and benefits represent G&A/corporate expenses. Payroll related to High Adventure Facilities ("HAF") and Supply is captured in HAF and Supply operating expenses
                                        Fi




(4) Includes quarterly principal and interest for the JPM funded debt and Foundation Loan
(5) Assumes paid-in-kind election made for first 18 months
(6) Reflects 25% of estimated unrestricted cash and investments above $75 million as of December 31, if any, to be applied to JPM's principal balances beginning in 2023
                           As




(7) Reflects semi-annual payments to holders of Allowed General Unsecured Claims beginning six months after the Effective Date




                                                                                                      10
Projected Pro Forma Consolidated Balance Sheet – August 31, 2021 (Global Resolution Plan)



($ in millions)                                                           Pre-Emergence   Reorganization           Post-Emergence
                                                                             8/31/2021     Adjustments                8/31/2021
Assets
  Cash and Cash Equivalents
  Cash and cash equivalents - Unrestricted                                $          51   $          (33)   (a.)   $          18
  GAAP Restricted Cash - LC Cash Collateral                                          63              (63)   (b.)               -
  Donor Restricted Cash                                                              24                -                      24
  Total cash and cash equivalents                                                   137              (95)                     42
  Investments, at fair value
  Investments - Unrestricted                                                         57                -                      57
  Investments - Donor Restricted                                                    167              (43)   (c.)             124
  Total Investments, at fair value                                                  224              (43)                    181
  Accounts receivable                                                                16                -                      16




                                                                                              1
  Pledges receivable                                                                 17                -                      17
  Other receivables                                                                   1                -                       1




                                                                                    02
  Gift annuities                                                                      6                -                       6
  Prepaid expenses                                                                   27                -                      27
  Inventories                                                                        56                -                      56




                                                                              ,2
  Land, buildings, and equipment, net                                               470               (3)   (d.)             468
  Other                                                                              12                -                      12
  Total Assets, excluding Non-Controlling Interests                       $         966   $         (141)          $         825

Liabilities
  Accounts payable and accrued liabilities
                                                                          16
                                                                          $          60   $          (36)   (e.)   $          25
                                                                ay
  Core Value Claims Payable                                                           -               25    (f.)              25
  Gift annuities                                                                      6                -                       6
  Unearned fees and subscriptions                                                    31                -                      31
                                                          M

  Secured funded debt                                                               232               29    (g.)             261
  Insurance reserves                                                                239             (232)   (h.)               7
  Total liabilities                                                       $         568   $         (215)   (i.)   $         353
                                                   on



Net Assets
  Unrestricted Net Assets - controlling interest                          $         198   $          116           $         314
                                              d




  Restricted Net Assets - controlling interest                                      200              (43)                    157
                                   le




  Total Net Assets, excluding Non-Controlling Interests                   $         398   $           74    (j.)   $         471
                                 Fi




  Total Net Assets and Liabilities, excluding Non-Controlling Interests   $         966   $         (141)          $         825

  Estimated Unrestricted Liquidity                                        $         108   $          (33)          $          75
                     As




Notes to Projected Pro Forma Balance Sheet

       The pro forma balance sheet adjustments contained herein account for (i) the
reorganization and related adjustments pursuant to the Plan and (ii) the estimated impact from the
implementation of fresh start accounting pursuant to ASC Topic 852, “Reorganization.”

        The Debtors have not yet completed their fresh start reporting analysis. The Financial
Projections have limited fresh start accounting adjustments and the values ultimately used by the
Debtors in implementing fresh start reporting may differ from this estimate. Likewise, the
Debtors’ allocation of values to individual assets and liabilities is based upon preliminary estimates
that are subject to change upon the formal implementation of fresh start reporting and could
result
                                                                   11
Projected Pro Forma Consolidated Balance Sheet – December 31, 2021 (Global Resolution
Plan)


($ in millions)                                                           Pre-Emergence   Reorganization           Post-Emergence
                                                                            12/31/2021     Adjustments               12/31/2021
Assets
  Cash and Cash Equivalents
  Cash and cash equivalents - Unrestricted                                $         101   $          (78)   (a.)   $          23
  GAAP Restricted Cash - LC Cash Collateral                                          63              (63)   (b.)               -
  Donor Restricted Cash                                                              22                -                      22
  Total cash and cash equivalents                                                   186             (141)                     46
  Investments, at fair value
  Investments - Unrestricted                                                         17                -                      17
  Investments - Donor Restricted                                                    179              (43)   (c.)             136
  Total Investments, at fair value                                                  196              (43)                    153
  Accounts receivable                                                                12                -                      12




                                                                                   1
  Pledges receivable                                                                 17                -                      17
  Other receivables                                                                   1                -                       1




                                                                                02
  Gift annuities                                                                      6                -                       6
  Prepaid expenses                                                                   15                -                      15




                                                                              ,2
  Inventories                                                                        46                -                      46
  Land, buildings, and equipment, net                                               465               (3)   (d.)             462
  Other                                                                              12                -                      12



                                                                          17
  Total Assets, excluding Non-Controlling Interests                       $         955   $         (186)          $         769

Liabilities
  Accounts payable and accrued liabilities                                $          91   $          (61)   (e.)   $          30
                                                            ne
  Core Value Claims Payable                                                           -               25    (f.)              25
  Gift annuities                                                                      6                -                       6
                                                          Ju

  Unearned fees and subscriptions                                                    51                -                      51
  Notes payable including line of credit
   Secured funded debt                                                              242               19    (g.)             261
                                                   on



   BSA Global Resolution Note                                                         -               80    (h.)              80
   Total Notes payable including line of credit                                     242               99                     341
  Insurance reserves                                                                239             (232)   (i.)               7
  Total liabilities                                                       $         628   $         (170)   (j.)   $         458
                                         d
                                       le




Net Assets
  Unrestricted Net Assets - controlling interest                          $         116   $           26           $         142
                                Fi




  Restricted Net Assets - controlling interest                                      212              (43)                    169

  Total Net Assets, excluding Non-Controlling Interests                   $         327   $          (16)   (k.)   $         311
                     As




  Total Net Assets and Liabilities, excluding Non-Controlling Interests   $         955   $         (186)          $         769

  Estimated Unrestricted Liquidity                                        $         118   $          (78)          $          40




Notes to Projected Pro Forma Balance Sheet

       The pro forma balance sheet adjustments contained herein account for (i) the
reorganization and related adjustments pursuant to the Plan and (ii) the estimated impact from the
implementation of fresh start accounting pursuant to ASC Topic 852, “Reorganization.”

       The Debtors have not yet completed their fresh start reporting analysis. The Financial
 Projections have limited fresh start accounting adjustments and the values ultimately used by the
                                                                   11
Debtors in implementing fresh start reporting may differ from this estimate.
Likewise, the Debtors’ allocation of values to individual assets and liabilities is based
upon preliminary estimates that are subject to change upon the formal implementation of fresh
start reporting and could result in material differences to the allocated values included in these
Financial Projections. For purposes of estimating the impact of fresh start accounting, the
Debtors’ have assumed that the book value of all of their assets are adjusted to fair market
value.     Also contained herein is Exhibit 1: Retained Property List.



   a. Exit Costs / Cash Contributions – The net change in unrestricted cash of $(3378) million
      is comprised of the following components:
           Professional Fee Reserve – Restructuring professional fees outstanding as of the
             Effective Date, which are estimated to be approximately $3145 million are
             reserved and not part of Reorganized BSA’s assets.
           Coalition Restructuring Expenses – Outstanding fees to Coalition professionals
             assumed at $10.5 million.
           Proceeds of the Foundation Loan – The Foundation is assumed to issue a $42.8
             million loan to Reorganized BSA on the Effective Date, which is to be transferred
             from the Foundation’s restricted investments.
           Administrative Expense Claims Reserve – Administrative claims, estimated as
             approximately $450,000, are assumed to be paid on the Effective Date.
           Creditor Representative Fee Cap – Reorganized BSA will reserve on the Effective
             Date $100,000, which is the maximum amount of reasonable fees and actual and
             necessary costs and expenses payable by Reorganized BSA to the Creditor
             Representative.
           Allowed Priority Tax Claims – Priority tax claims, estimated as less than $100,000
             are assumed to be paid on the Effective Date.
           Allowed Other Priority Claims – Other priority claims, estimated as less than
             $100,000 are assumed to be paid on the Effective Date.
           Allowed Convenience Claims – Convenience claims, estimated as approximately
             $2.6 million, are assumed to be paid on the Effective Date.
           JPM Exit Fee – The facility exit fee is assumed to be approximately $1.3 million
             and to be paid on the Effective Date.
           Accrued and Unpaid JPM Interest – Estimated unpaid interest of approximately
             $700,000 is assumed to be paid on the Effective Date.
           Trust Contributions – The Financial Projections assume that the Net Unrestricted
             Cash and Investments which are estimated at approximately $4060 million, will be
             contributed to the Settlement Trust.

   b. Cash Collateral – Assumes substantially all letters of credit are drawn on the Effective
      Date and are converted to funded debt. Approximately $63 million cash collateral is
      assumed to be used to partially reimburse JPM for such draws.


                                                12
c. Restricted Investments – Reflects, from a consolidated BSA perspective, the transfer of
   cash from the Foundation’s restricted investments as loaned to Reorganized BSA.

d. Land, Buildings and Equipment – The Scouting University building and the Warehouse
   and Distribution Center are assumed to be contributed to the Settlement Trust as of the
   Effective Date. No changes assumed in remaining values or depreciation expense
   pending fresh start accounting.

e. Accounts Payable – Assumes outstanding restructuring professional fees, inclusive of
   Coalition professional fees, (estimated to be approximately $3156 million) are reserved
   on the Effective Date. Additionally, accrued and unpaid JPM interest and fees of
   approximately $700,000 are assumed to be paid on the Effective Date. All prepetition
   trade liabilities, which are estimated to be approximately $5 million, will be settled in
   accordance with the terms of the Plan. Note that the other General Unsecured Claims
   comprised of Restoration Plan Claims and Deferred Compensation claims were not
   recorded on the Debtor’s pre-emergence balance sheet and thus no reduction for the
   resolution of those claims is reflected.

f. Core Value Claims Payable – Reflects the establishment of a new $25 million liability for
   the Core Value Cash Pool to be paid to Allowed General Unsecured Claims over 2 years.

g. Post-Emergence Capital StructureFirst Lien Debt – The Plan contemplates a restructured
   capital structure for the Debtors consisting of (a) $40 million of 2010 Notes, (b) $146
   million of 2012 Notes, (c) a $64 Revolving Credit Facility, (d) an $11 million Term Loan,
   and (e) $5 million of undrawn letters of credit, which are off balance sheet. Assumes
   approximately $9181 million of letters of credit are drawn on the Effective Date and
   converted to secured funded debt, which are partially reimbursed by the $63 million of
   cash collateral outstanding. Note that while the Foundation Loan is to be issued on the
   Effective Date, it is treated as an intercompany loan and not funded debt.

h. BSA Global Resolution Note – Assumes a new $80 million promissory note is issued to
   the Settlement Trust on the Effective Date.

i. h. Insurance Reserves – Prepetition liability amounts are assumed to be eliminated on the
   Effective Date as Abuse Claims will be channeled to the Settlement Trust and Non-Abuse
   Litigation Claims will recover from available Insurance Coverage. Post-emergence
   amounts relates to non-general liability insurance.

j. i. The defined benefit Pension Plan assets and liabilities are not reflected on the balance
   sheet.

k. j. Represents the net accounting gainloss from completion of the reorganization, primarily
   due to Settlement Trust contributions and the issuance of the BSA Global Resolution
   Note.


                                            13
Projected Consolidated Balance Sheet (Global Resolution Plan) (1)




($ in millions)                                                                  Actual (1)(2) Preliminary (1)(2)                         Financial Projections (1)(3)
Year Ending                                                                         2019            2020                2021            2022          2023             2024            2025
Assets
  Cash and Cash Equivalents
   Cash and cash equivalents - Unrestricted                                     $         94    $           55      $          43   $         36   $         20   $           20   $      28
   GAAP Restricted Cash - LC Cash Collateral                                              63                63                  -              -              -                -           -
   Donor Restricted Cash                                                                  42                33                 22             22             22               22          22
   Total cash and cash equivalents                                                       199               151                 66             58             42               43          51
  Investments, at fair value
    Investments - Unrestricted                                                           130               132              57               57             57             57             57
    Investments - Donor Restricted                                                       148               167             128              141            154            167            182
    Total Investments, at fair value                                                     277               299             185              198            211            224            238
  Accounts receivable                                                                     22                10              12               12             12             12             12
  Pledges receivable                                                                      36                17              17               17             17             17             17
  Other receivables                                                                        1                 1               1                1              1              1              1




                                                                                                                                        1
  Gift annuities                                                                           7                 6               6                6              6              6              6
  Prepaid expenses                                                                        28                15              15               16             16             16             16




                                                                                                                          02
  Inventories                                                                             67                59              47               47             47             47             47
  Land, buildings, and equipment, net                                                    497               480             463              448            434            420            406
  Other                                                                                   12                12              12               12             12             12             12
  Total Assets, excluding Non-Controlling Interests                             $      1,147    $        1,050      $      823      $       814    $       797    $       797      $     805




                                                                                                               ,2
Liabilities
  Accounts payable and accrued liabilities                                      $        106    $           63      $          29   $         30   $         27   $           27   $      30
  Core Value Claims Payable (4)                                                            -                 -                 25             13              -                -           -
  Gift annuities
  Unearned fees and subscriptions
  Secured funded debt
  Insurance reserves
                                                                                           7
                                                                                          43
                                                                                         225
                                                                                         235
                                                                                                    16       6
                                                                                                            53
                                                                                                           232
                                                                                                           239
                                                                                                                             6
                                                                                                                            51
                                                                                                                           261
                                                                                                                             7
                                                                                                                                              6
                                                                                                                                             48
                                                                                                                                            261
                                                                                                                                              7
                                                                                                                                                             6
                                                                                                                                                            51
                                                                                                                                                           254
                                                                                                                                                             7
                                                                                                                                                                            6
                                                                                                                                                                           52
                                                                                                                                                                          240
                                                                                                                                                                            7
                                                                                                                                                                                           6
                                                                                                                                                                                          52
                                                                                                                                                                                         222
                                                                                                                                                                                           7
                                                                                     ay
  Total liabilities                                                             $        615    $          593      $      377      $       363    $       344    $       330      $     316
Net Assets
  Unrestricted Net Assets - controlling interest                                $        309    $          257      $      284      $       277    $       266    $       266      $     275
                                                                             M

  Restricted Net Assets - controlling interest                                           223               200             161              174            187            200            214
  Total Net Assets, excluding Non-Controlling Interests                         $        533    $          457      $      446      $       451    $       452    $       467      $     489
                                                                on



  Total Net Assets and Liabilities, excluding Non-Controlling Interests         $      1,147    $        1,050      $      823      $       814    $       797    $       797      $     805

  Estimated Unrestricted Liquidity   (5)                                        $        224    $          188      $      100      $         92   $         77   $           77   $      85

Footnotes:
                                                       d




(1) Presented excluding non-controlling interests
(2) 2019 is unaudited. 2020 reflects preliminary, unaudited results. Amounts are subject to change
                                             le




(3) Financial Projections reflect limited fresh start accounting assumptions and do not include any significant revaluation of assets
(4) Reflects the establishment of a new $25 million liability for the Core Value Cash Pool on the Effective Date, which is to be paid to Allowed General Unsecured Claims
                                           Fi




    in semi-annual installments over a 24-month period
(5) Consists of unrestricted cash & equivalents and unrestricted investments
                          As




                                                                                          14
Projected Consolidated Balance Sheet (Global Resolution Plan) (1)


($ in millions)                                                                  Actual (1)(2) Preliminary (1)(2)                         Financial Projections (1)(3)
Year Ending                                                                         2019            2020                2021            2022          2023             2024            2025
Assets
  Cash and Cash Equivalents
   Cash and cash equivalents - Unrestricted                                     $         94    $           55      $          23   $         37   $         28   $           15   $      12
   GAAP Restricted Cash - LC Cash Collateral                                              63                63                  -              -              -                -           -
   Donor Restricted Cash                                                                  42                33                 22             22             22               22          22
   Total cash and cash equivalents                                                       199               151                 46             60             50               37          35
  Investments, at fair value
    Investments - Unrestricted                                                           130               132              17               17             17             17             17
    Investments - Donor Restricted                                                       148               167             136              110            109            119            130
    Total Investments, at fair value                                                     277               299             153              127            126            136            147
  Accounts receivable                                                                     22                10              12               12             12             12             12
  Pledges receivable                                                                      36                17              17               17             17             17             17
  Other receivables                                                                        1                 1               1                1              1              1              1
  Gift annuities                                                                           7                 6               6                6              6              6              6
  Prepaid expenses                                                                        28                15              15               16             16             16             16
  Inventories                                                                             67                59              46               46             46             46             46




                                                                                                                      1
  Land, buildings, and equipment, net                                                    497               480             462              448            434            420            405
  Other                                                                                   12                12              12               12             12             12             12




                                                                                                                   02
  Total Assets, excluding Non-Controlling Interests                             $      1,147    $        1,050      $      769      $       744    $       719    $       702      $     696

Liabilities
  Accounts payable and accrued liabilities                                      $        106    $           63      $          30   $         31   $         28   $           28   $      31




                                                                                                                 ,2
  Core Value Claims Payable (4)                                                            -                 -                 25             13              -                -           -
  Gift annuities                                                                            7                6                  6              6              6                6           6
  Unearned fees and subscriptions                                                          43               53                 51             48             51               52          52



                                                                                                     17
  Notes payable including line of credit
   Secured funded debt                                                                   225               232             261              261            261            247            232
   BSA Global Resolution Note                                                              -                 -              80               74             65             55             44
   Total notes payable including line of credit                                          225               232             341              335            326            301            276
                                                                              ne
  Insurance reserves                                                                     235               239               7                7              7              7              7
  Total liabilities                                                             $        615    $          593      $      458      $       438    $       417    $       393      $     372
Net Assets
                                                                            Ju

  Unrestricted Net Assets - controlling interest                                $        309    $          257      $      142      $       163    $       160    $       157      $     162
  Restricted Net Assets - controlling interest                                           223               200             169              143            142            152            163
  Total Net Assets, excluding Non-Controlling Interests                         $        533    $          457      $      311      $       306    $       301    $       309      $     324
                                                               on



  Total Net Assets and Liabilities, excluding Non-Controlling Interests         $      1,147    $        1,050      $      769      $       744    $       719    $       702      $     696

  Estimated Unrestricted Liquidity   (5)                                        $        224    $          188      $          40   $         54   $         45   $           32   $      29

Footnotes:
                                                     d




(1) Presented excluding non-controlling interests
(2) 2019 is unaudited. 2020 reflects preliminary, unaudited results. Amounts are subject to change
                                                   le




(3) Financial Projections reflect limited fresh start accounting assumptions and do not include any significant revaluation of assets
(4) Reflects the establishment of a new $25 million liability for the Core Value Cash Pool on the Effective Date, which is to be paid to Allowed General Unsecured Claims
                                           Fi




    in semi-annual installments over a 24-month period
(5) Consists of unrestricted cash & equivalents and unrestricted investments
                          As




                                                                                          14
Projected Consolidated Statement of Cash Flows (Global Resolution Plan)


($ in millions)                                                                Preliminary (1)                                Financial Projections
Year Ending                                                                         2020             2021              2022           2023          2024              2025
Operating Surplus / (Deficit) After Restriction Release                        $          (33)   $          26     $          26     $     21    $         33     $          40

 Interest Expense                                                                          (7)             (8)                (10)        (10)              (9)               (9)
 Cash Restructuring / Reorganization Expenses (2)                                         (56)           (154)                  -           -                -                 -
 Core Value Cash Pool Payments                                                              -                 -               (13)        (13)               -                 -

 Changes in Assets & Liabilities
 Unearned Income and Prepaid Expenses                                                      23               (2)                (3)          3                1                 0
 Accounts receivable                                                                       12               (1)                (0)          -                -                 -
 Pledges receivable                                                                        19                -                  -           -                -                 -
 Other receivables                                                                          0                -                  -           -                -                 -
 Gift annuities                                                                             1                -                  -           -                -                 -
 Inventories                                                                                9               12                  -           -                -                 -
 Other                                                                                      1                -                  -           -                -                 -
 Accounts payable and accrued liabilities (excluding restructuring)                       (16)              (2)                 1          (3)               -                 3
 Gift annuities                                                                            (1)               -                  -           -                -                 -




                                                                                                                          1
 Other / Adjustments (3)                                                                   13                5                  -           -                -                 -
Cash Flow from Operating Activities                                                       (35)           (125)                  1          (1)             24                34




                                                                                                                   02
 Capital Expenditures                                                                     (11)             (8)                 (8)         (8)              (8)               (8)
 Investment Transfers / Disbursements (4)                                                   -             118                   -           -                -                 -




                                                                                                     ,2
 Donor Restricted Cash Usage (Summit Capital Expenditures)                                  9               4                   4           4                4                 4
Cashflow from Investing Activities                                                         (2)            114                  (4)         (4)              (4)               (4)




                                                                                           16
 Amortization                                                                              (2)               (1)               (4)        (10)             (18)              (19)
 Excess Cash Sweep                                                                          -                 -                 -          (1)              (1)               (3)
Cashflow from Financing Activities                                                         (2)               (1)               (4)        (11)             (19)              (22)
                                                                               ay
Total Change in Unrestricted Cash (excluding unrestricted investments)         $          (39)   $          (12) $             (8) $      (16) $             1    $            8

Beginning Unrestricted Cash Balance (excluding investments)                                94               55                43           36              20                20
Ending Unrestricted Cash Balance (excluding investments)                                   55               43                36           20              20                28
                                                                       M


Footnotes:
(1) 2020 reflects preliminary, unaudited results. Amounts are subject to change
                                                           on



(2) Includes estimated cash restructuring fees paid and contributions to trust on the Effective Date
(3) Includes non-cash working capital adjustments, such as reserves for inventory and pledge receivables in 2020
(4) Reflects transfers from unrestricted investment account to cash for restructuring and operating expenses, as well as proceeds from the Foundation Loan via
    Foundation's restricted investments
                                                    d
                                       le
                                     Fi
                        As




                                                                                   15
Projected Consolidated Statement of Cash Flows (Global Resolution Plan)


($ in millions)                                                                Preliminary (1)                               Financial Projections
Year Ending                                                                         2020             2021             2022           2023          2024              2025
Operating Surplus / (Deficit) After Restriction Release                        $          (33)   $          19    $          63     $     34    $         33     $          40

 Interest Expense - JPM & Foundation Loan                                                  (7)             (7)               (10)        (10)             (10)               (9)
 Interest Expense - BSA Global Resolution Note                                              -               -                  -          (2)              (4)               (3)
 Cash Restructuring / Reorganization Expenses (2)                                         (56)           (220)                (5)          -                -                 -
 Core Value Cash Pool Payments                                                              -                 -              (13)        (13)               -                 -
 Changes in Assets & Liabilities
 Unearned Income and Prepaid Expenses                                                      23               (2)               (3)          3                1                 0
 Accounts receivable                                                                       12               (1)               (0)          -                -                 -
 Pledges receivable                                                                        19                -                 -           -                -                 -
 Other receivables                                                                          0                -                 -           -                -                 -
 Gift annuities                                                                             1                -                 -           -                -                 -
 Inventories                                                                                9               13                 -           -                -                 -
 Other                                                                                      1                -                 -           -                -                 -
 Accounts payable and accrued liabilities (excluding restructuring)                       (16)              (2)                1          (3)               -                 3




                                                                                                           1
 Gift annuities                                                                            (1)               -                 -           -                -                 -
 Other / Adjustments (3)                                                                   14               16                 -           -                -                 -




                                                                                                        02
Cash Flow from Operating Activities                                                       (35)           (186)               33            9              20                31

 Capital Expenditures                                                                     (11)             (8)                (8)         (8)              (8)               (8)




                                                                                                      ,2
 Investment Transfers / Disbursements (4)                                                   -             158                  -           -                -                 -
 Donor Restricted Cash Usage (Summit Capital Expenditures)                                  9               4                  4           4                4                 4
Cashflow from Investing Activities                                                         (2)            154                 (4)         (4)              (4)               (4)

 Amortization - JPM & Foundation Loan
 Amortization - BSA Global Resolution Note
 Excess Cash Sweep
                                                                                            17
                                                                                           (2)
                                                                                            -
                                                                                            -
                                                                                                              -
                                                                                                              -
                                                                                                              -
                                                                                                                              (4)
                                                                                                                             (11)
                                                                                                                               -
                                                                                                                                          (4)
                                                                                                                                         (10)
                                                                                                                                           -
                                                                                                                                                          (18)
                                                                                                                                                          (11)
                                                                                                                                                            -
                                                                                                                                                                            (19)
                                                                                                                                                                            (11)
                                                                                                                                                                              -
                                                                        ne
Cashflow from Financing Activities                                                         (2)                -              (15)        (15)             (29)              (29)

Total Change in Unrestricted Cash (excluding unrestricted investments)         $          (39)   $          (32) $           14     $    (10) $           (13) $             (3)
                                                                      Ju


Beginning Unrestricted Cash Balance (excluding investments)                                94               55               23           37              28                15
Ending Unrestricted Cash Balance (excluding investments)                                   55               23               37           28              15                12
                                                          on



Footnotes:
(1) 2020 reflects preliminary, unaudited results. Amounts are subject to change
(2) Includes estimated cash restructuring fees paid and contributions to trust on the Effective Date
(3) Includes non-cash working capital adjustments, such as reserves for inventory and pledge receivables in 2020
                                               d




(4) Reflects transfers from unrestricted investment account to cash for restructuring and operating expenses, as well as proceeds from the Foundation Loan via
    Foundation's restricted investments
                                             le
                                    Fi
                        As




                                                                                   15
Assumption Changes Under the BSA Toggle Plan
If the holders of Abuse Claims do not provide a sufficient number of votes to accept the Plan (or
the Bankruptcy Court otherwise finds that the Global Resolution Plan is not confirmable), the
Debtors will be required to seek confirmation of the back-up to the Global Resolution Plan, a
“BSA Toggle Plan.” The BSA Toggle Plan provides for the resolution of Abuse Claims and other
Claims against only the Debtors, leaving local claimants free to pursue claims against the Local
Councils in the tort system. The BSA Toggle Plan has certain negative implications on BSA’s
business plan, primarily related to membership growth, and an adjusted business plan would
reflect the following considerations:


      Local Councils – Assumes that litigation in the tort system will lead to local council
       bankruptcies concentrated in “open” states (i.e. those states with statute of limitation
       windows) and that as a result BSA will need to services its membership in those states
       through alternative means including but not limited to establishing new local councils or
       assigning territory to other existing councils. Other local councils will also have some
       degree of distraction and diversion of resources from ongoing litigation.

      Membership - Membership retention estimates are assumed to be consistent with the
       business plan, but membership additions in 20212022 and beyond are reduced. Assumes a
       general 5% reduction to member additions is driven by ongoing plaintiff advertising,
       diversion of resources. More significant reductions are assumed for local councils in very
       plaintiff favorable to neutral states driven by progressive waves of bankruptcies impacting
       ability of BSA to recruit new members until alternative means of servicing membership in
       those regions is established.

      Supply - Supply revenue is impacted by lower membership with partially offsetting
       lower costs and investment in inventory, but is otherwise unaffected.

      High Adventure Facilities - Since the membership reductions are mainly assumed to
       impact Cubs membership levels and not Scouts BSA, during the forecast period, no
       adjustments have been made to the HAF forecasts.

      National Service Fees - Fees are assumed to be redeployed to remaining and
       replacement local councils and thus remain unchanged.

      Operating Expenses – Management believes that under the BSA Toggle Plan there
       would be opportunities to further reduce operating expenses which provides additional
       downside protection to the following protections.

                                               16
   Estimated Unrestricted Cash and Investments – Due to the anticipated membership
    reductions, and associated lower registration fees, supply sales, and lower unit charter
    fees, cumulative operating surplus after restriction release from 2021 to 2025 is estimated
    to be $146 million, a $43 million reduction to the $189 million the Global Resolution
    Plan. However, estimated unrestricted cash and investments is projected to be $4237
    million in 2025, aan $438 million reductionincrease from the $8529 million projected in
    the Global Resolution Plan but sufficient liquidity for the operation of the organizationas
    the reduction in operating surplus is offset by lower debt service from the elimination of
    the BSA Global Resolution Note.

   BSA Global Resolution Note – This note is not issued under the BSA Toggle Plan, thus
    BSA would have $80 million less debt than under the Global Resolution Plan.




                                            17
Projected Consolidated Unrestricted Income Statement (BSA Toggle Plan)


($ in millions)                                                  Actual         Preliminary                                     Financial Projections                                         Total
Year                                                             2019 (1)           2020 (1)            2021             2022             2023            2024             2025             2021 - 2025
Year-end Youth Membership Estimates (000s)                           2,118              1,195             1,032             911              859             866              916

Revenues
   Registration Fees                                         $          65      $          88       $          73    $          69    $          67   $          70    $          75    $             355
   Supply Operations (Gross)                                           119                 51                  81               73               71              73               79                  377
   High Adventure Facilities (Gross)                                    58                 15                  63               60               61              71               73                  328
   National Jamboree Fees                                                -                  -                   -                4               16               -                4                   24
    Other Revenues (2)                                                 181                 33                  33               38               39              39               40                  190
    Total Revenues                                                     423                187              251              246              253             253              271                  1,273
Operating Expenses
    Payroll and Benefits (Excluding Supply & HAF)   (3)                 68                 56                  43               44               45              46               47                  225
    Supply Operating Expenses (3)                                       99                 57                  69               64               63              64               68                  327
    High Adventure Facilities Operating Expenses (3)                    47                 30                  50               48               48              51               51                  247
    GLIP Expenses (Gross)                                              112                 49                  41               42               43              45               46                  217
    Other Expenses (2)                                                 185                 36                  33               33               49              31               35                  182




                                                                                                                                             1
    Total Expenses                                                     511                228              235              231              248             237              247                  1,198




                                                                                                                                     02
Operating Surplus / (Deficit)                              $           (89) $             (41)      $          16    $          15    $          5    $          16    $          24    $              75
(before Debt Service, Capex, Depreciation and Restructuring)
Net Assets Released from Restrictions                                   12                  8                   8                4               4                4                4                   23
Operating Surplus / (Deficit) After Restriction Release      $         (77) $             (33)      $          24    $          18    $          9    $          19    $          27    $              98




                                                                                                                     ,2
Cash Flow Items
    Debt Service - Interest (4)                                           (7)              (7)                 (8)          (10)             (10)                (9)              (9)                  (47)



                                                                                                         16
    Debt Service - Principal (4)                                       (11)                (2)                 (1)              (4)          (10)            (18)             (19)                     (52)
    Excess Cash Sweep (5)                                                   -                  -                -                -                -               -                -                      -
    Capital Expenditures (Non-Summit)                                  (16)                (5)                 (4)           (4)              (4)             (4)              (4)                     (21)
    Other Working Capital Changes                                       52                 67                  15            (2)               0               1                3                       16
                                                                                         ay
    Cash Flow Items                                                     18                 53                   2           (21)             (24)            (32)             (29)                    (104)
Estimated Unrestricted Free Cash Flow                        $         (59) $              20       $          26    $          (3) $        (15) $          (12) $               (1)   $               (6)
(before Depreciation, Restructuring, Creditor Settlements / Contributions)
                                                                                M

Core Value Cash Pool Payments (6)                                                                               -           (13)             (13)                 -                -                   (25)
Estimated Unrestricted Cash Flow                                                                    $          26    $      (16) $           (28) $          (12) $               (1)   $              (31)
                                                              on



(before Depreciation, Restructuring, Effective Date Creditor Contributions)


Variance to Global Resolution Plan
Youth Membership (000s)                                                                                     (18)            (84)            (119)           (117)             (95)                     (95)
                                                          d




Operating Surplus / (Deficit) After Restriction Release                                             $          (2) $            (8) $        (13) $          (14) $           (12)      $              (48)
                                          le




Estimated Unrestricted Free Cash Flow                                                               $          (1) $            (8) $        (12) $          (13) $            (9)      $              (43)
                                        Fi




Footnotes:
(1) 2019 results are unaudited and 2020 results are preliminary and unaudited
(2) 2019 Other Revenue and Other Expenses are increased due to the World Scout Jamboree, which was a one-time large event
                           As




(3) Payroll and benefits represent G&A/corporate expenses. Payroll related to High Adventure Facilities ("HAF") and Supply is captured in HAF and Supply operating expenses
(4) Includes quarterly principal and interest for the Foundation Loan
(5) Reflects 25% of estimated unrestricted cash and investments above $75 million as of December 31, if any, to be applied to JPM's principal balances beginning in 2023
(6) Reflects semi-annual payments to holders of Allowed General Unsecured Claims beginning six months after the Effective Date




                                                                                                   18
Projected Consolidated Unrestricted Income Statement (BSA Toggle Plan)


($ in millions)                                                     Actual         Preliminary                                     Financial Projections                                         Total
Year                                                                2019 (1)           2020 (1)            2021             2022             2023             2024            2025             2021 - 2025
Year-end Youth Membership Estimates (000s)                              2,118              1,195             1,050             921              865              870             918
Year-end HAF Scout Attendee Estimates (000s)                               51                 13                59              53               50               54              55

Revenues
   Registration Fees                                            $          65      $          88       $          74    $          70    $          68    $          70   $          75    $             357
   Supply Operations (Gross)                                              119                 51                  83               74               71               73              79                  380
   High Adventure Facilities (Gross)                                       58                 15                  63               60               61               71              73                  328
   National Jamboree Fees                                                   -                  -                   -                4               16                -               4                   24
    Other Revenues (2)                                                    181                 33                  32               38               39               39              40                  189
    Total Revenues                                                        423                187              252              248              254              253             271                  1,278
Operating Expenses
    Payroll and Benefits (Excluding Supply & HAF)   (3)                    68                 56                  42               44               45               46              47                  225
    Supply Operating Expenses (3)                                          99                 57                  69               64               63               64              67                  327
    High Adventure Facilities Operating Expenses (3)                       47                 30                  50               48               48               51              51                  247
    GLIP Expenses (Gross)                                                 112                 49                  51               42               43               45              46                  227




                                                                                                                                 1
    Other Expenses (2)                                                    185                 36                  29               33               49               31              35                  178
    Total Expenses                                                        511                228              241              232              248              237             247                  1,205




                                                                                                                              02
Operating Surplus / (Deficit)                              $              (89) $             (41)      $          11    $          16    $          6     $          16   $          24    $             73
(before Debt Service, Capex, Depreciation and Restructuring)




                                                                                                                            ,2
Net Assets Released from Restrictions                                      12                  8                   8               41               16                4               4                   73
Operating Surplus / (Deficit) After Restriction Release         $         (77) $             (33)      $          19    $          57    $          22    $          20   $          28    $             146
Cash Flow Items




                                                                                                             17
    Debt Service - Interest (4)                                              (7)              (7)                 (7)          (10)             (10)             (10)                (9)                 (46)
    Debt Service - Principal (4)                                          (11)                (2)                  -               (4)              (4)          (18)            (19)                    (46)
    Debt Service - BSA Global Resolution Note - Interest (5)                   -                  -                -                -                -                -               -                      -
    Debt Service - BSA Global Resolution Note - Principal (5)                  -                  -                -                -                -                -               -                      -
                                                                                     ne
    Excess Cash Sweep (6)                                                      -                  -                -                -                -                -               -                      -
    Capital Expenditures (Non-Summit)                                     (16)                (5)                 (4)           (4)              (4)              (4)             (4)                    (21)
    Other Working Capital Changes                                          52                 67                  25            (2)               0                1               3                      27
                                                                                   Ju

    Cash Flow Items                                                        18                 53                  14           (21)             (18)             (32)            (29)                    (86)
Estimated Unrestricted Free Cash Flow                           $         (59) $              20       $          33    $          36    $          4     $      (12) $              (1)   $             60
(before Depreciation, Restructuring, Creditor Settlements / Contributions)
                                                                on



Core Value Cash Pool Payments (6)                                                                                  -           (13)             (13)                  -               -                  (25)
Estimated Unrestricted Cash Flow                                                                       $          33    $          23    $          (9) $        (12) $              (1)   $             35
(before Depreciation, Restructuring, Effective Date Creditor Contributions)
                                                 d




Variance to Global Resolution Plan
                                               le




Youth Membership (000s)                                                                                            -           (74)            (113)            (114)            (93)                    (93)
                                       Fi




Operating Surplus / (Deficit) After Restriction Release                                                $           -    $          (6) $        (12) $           (13) $          (12)      $             (43)
Estimated Unrestricted Free Cash Flow                                                                  $           -    $           4 $           1 $              1 $             2       $               8
                           As




Footnotes:
(1) 2019 results are unaudited and 2020 results are preliminary and unaudited
(2) 2019 Other Revenue and Other Expenses are increased due to the World Scout Jamboree, which was a one-time large event
(3) Payroll and benefits represent G&A/corporate expenses. Payroll related to High Adventure Facilities ("HAF") and Supply is captured in HAF and Supply operating expenses
(4) Includes quarterly principal and interest for the JPM funded debt and Foundation Loan
(5) Global resolution note no assumed to be issued under the Toggle Plan
(6) Reflects 25% of estimated unrestricted cash and investments above $75 million as of December 31, if any, to be applied to JPM's principal balances beginning in 2023
(7) Reflects semi-annual payments to holders of Allowed General Unsecured Claims beginning six months after the Effective Date




                                                                                                      18
Projected Pro Forma Consolidated Balance Sheet – December 31, 2021 (BSA Toggle Plan)



($ in millions)                                                           Pre-Emergence   Reorganization           Post-Emergence
                                                                            12/31/2021     Adjustments               12/31/2021
Assets
  Cash and Cash Equivalents
  Cash and cash equivalents - Unrestricted                                $         101   $          (78)   (a.)   $          23
  GAAP Restricted Cash - LC Cash Collateral                                          63              (63)   (b.)               -
  Donor Restricted Cash                                                              22                -                      22
  Total cash and cash equivalents                                                   186             (141)                     46
  Investments, at fair value
  Investments - Unrestricted                                                         17                -                      17
  Investments - Donor Restricted                                                    179              (43)   (c.)             136
  Total Investments, at fair value                                                  196              (43)                    153
  Accounts receivable                                                                12                -                      12




                                                                                   1
  Pledges receivable                                                                 17                -                      17
  Other receivables                                                                   1                -                       1




                                                                                02
  Gift annuities                                                                      6                -                       6
  Prepaid expenses                                                                   15                -                      15
  Inventories                                                                        46                -                      46




                                                                              ,2
  Land, buildings, and equipment, net                                               465               (3)   (d.)             462
  Other                                                                              12                -                      12



                                                                          17
  Total Assets, excluding Non-Controlling Interests                       $         955   $         (186)          $         769

Liabilities
  Accounts payable and accrued liabilities                                $          80   $          (51)   (e.)   $          30
                                                            ne
  Core Value Claims Payable                                                           -               25    (f.)              25
  Gift annuities                                                                      6                -                       6
  Unearned fees and subscriptions                                                    51                -                      51
                                                          Ju


  Notes payable including line of credit
   Secured funded debt                                                              242               19    (g.)             261
   BSA Global Resolution Note                                                         -                -    (h.)               -
                                                   on



   Total Notes payable including line of credit                                     242               19                     261
  Insurance reserves                                                                239             (232)   (i.)               7
  Total liabilities                                                       $         618   $         (240)   (j.)   $         378
                                         d
                                       le




Net Assets
  Unrestricted Net Assets - controlling interest                          $         126   $           96           $         222
                                Fi




  Restricted Net Assets - controlling interest                                      212              (43)                    169

  Total Net Assets, excluding Non-Controlling Interests                   $         338   $           53    (k.)   $         391
                     As




  Total Net Assets and Liabilities, excluding Non-Controlling Interests   $         955   $         (186)          $         769

  Estimated Unrestricted Liquidity                                        $         118   $          (78)          $          40




Notes to Projected Pro Forma Balance Sheet

Refer to notes above in the Global Resolution Plan section. The main changes are as follows:




                                                                   19
•   Coalition Restructuring Expenses – Assumes $0 is reserved on the Effective Date
    for Coalition professionals, as payment of these fees are tied to confirmation of the
    Global Resolution Plan.

•   Trust Contributions – Assumed to be $70 million, as there are no payments or
    reserves for the Coalition professionals.

•   BSA Global Resolution Note – There is no BSA Global Resolution Note issued under
    the BSA Toggle Plan and, therefore, there is $80 million less debt than in the
    Global Resolution Plan.




                                           20
Projected Consolidated Balance Sheet (BSA Toggle Plan) (1)
($ in millions)                                                                  Actual (1)(2) Preliminary (1)(2)                         Financial Projections (1)(3)
Year Ending                                                                         2019            2020                2021            2022          2023             2024            2025
Assets
  Cash and Cash Equivalents
   Cash and cash equivalents - Unrestricted                                     $         94    $           55      $          42   $         26   $         10   $           10   $      10
   GAAP Restricted Cash - LC Cash Collateral                                              63                63                  -              -              -                -           -
   Donor Restricted Cash                                                                  42                33                 22             22             22               22          22
   Total cash and cash equivalents                                                       199               151                 65             49             32               32          32
  Investments, at fair value
    Investments - Unrestricted                                                           130               132              57               57             45             33             32
    Investments - Donor Restricted                                                       148               167             128              141            154            167            182
    Total Investments, at fair value                                                     277               299             185              198            199            200            214
  Accounts receivable                                                                     22                10              12               12             12             12             12
  Pledges receivable                                                                      36                17              17               17             17             17             17
  Other receivables                                                                        1                 1               1                1              1              1              1
  Gift annuities                                                                           7                 6               6                6              6              6              6
  Prepaid expenses                                                                        28                15              15               16             16             16             16
  Inventories                                                                             67                59              46               46             46             46             46




                                                                                                                                        1
  Land, buildings, and equipment, net                                                    497               480             463              448            434            420            406
  Other                                                                                   12                12              12               12             12             12             12




                                                                                                                          02
  Total Assets, excluding Non-Controlling Interests                             $      1,147    $        1,050      $      821      $       804    $       774    $       762      $     761

Liabilities
  Accounts payable and accrued liabilities                                      $        106    $           63      $          29   $         30   $         27   $           27   $      30




                                                                                                               ,2
  Core Value Claims Payable (4)                                                            -                 -                 25             13              -                -           -
  Gift annuities                                                                           7                 6               6                6              6              6              6
  Unearned fees and subscriptions                                                         43                53              51               48             51             52             52



                                                                                                    16
  Secured funded debt                                                                    225               232             261              261            254            240            222
  Insurance reserves                                                                     235               239               7                7              7              7              7
  Total liabilities                                                             $        615    $          593      $      377      $       363    $       344    $       330      $     316
Net Assets
                                                                                     ay
  Unrestricted Net Assets - controlling interest                                $        309    $          257      $      282      $       267    $       243    $       231      $     231
  Restricted Net Assets - controlling interest                                           223               200             161              174            187            200            214
  Total Net Assets, excluding Non-Controlling Interests                         $        533    $          457      $      443      $       441    $       430    $       431      $     445
                                                                             M

  Total Net Assets and Liabilities, excluding Non-Controlling Interests         $      1,147    $        1,050      $      821      $       804    $       774    $       762      $     761

  Estimated Unrestricted Liquidity   (5)                                        $        224    $          188      $          99   $         83   $         55   $           43   $      42
                                                                on



  Variance to Global Resolution Plan
  Estimated Unrestricted Liquidity                                                                                  $          (1) $          (9) $         (21) $            (34) $      (43)
  Estimated Unrestricted Net Assets                                                                                            (2)           (10)           (22)              (35)        (44)
                                                       d




Footnotes:
(1) Presented excluding non-controlling interests
                                             le




(2) 2019 is unaudited. 2020 reflects preliminary, unaudited results. Amounts are subject to change
(3) Financial Projections reflect limited fresh start accounting assumptions and do not include any significant revaluation of assets
                                           Fi




(4) Reflects the establishment of a new $25 million liability for the Core Value Cash Pool on the Effective Date, which is to be paid to Allowed General Unsecured Claims
    in semi-annual installments over a 24-month period
(5) Consists of unrestricted cash & equivalents and unrestricted investments
                          As




                                                                                          21
Projected Consolidated Balance Sheet (BSA Toggle Plan) (1)


($ in millions)                                                                  Actual (1)(2) Preliminary (1)(2)                         Financial Projections (1)(3)
Year Ending                                                                        2019             2020                2021            2022          2023             2024            2025
Assets
  Cash and Cash Equivalents
   Cash and cash equivalents - Unrestricted                                     $         94    $           55      $          23   $         42   $         33   $           21   $      20
   GAAP Restricted Cash - LC Cash Collateral                                              63                63                  -              -              -                -           -
   Donor Restricted Cash                                                                  42                33                 22             22             22               22          22
   Total cash and cash equivalents                                                       199               151                 46             64             55               44          43
  Investments, at fair value
    Investments - Unrestricted                                                           130               132              17               17             17             17             17
    Investments - Donor Restricted                                                       148               167             136              110            109            119            130
    Total Investments, at fair value                                                     277               299             153              127            126            136            147
  Accounts receivable                                                                     22                10              12               12             12             12             12
  Pledges receivable                                                                      36                17              17               17             17             17             17
  Other receivables                                                                        1                 1               1                1              1              1              1
  Gift annuities                                                                           7                 6               6                6              6              6              6
  Prepaid expenses                                                                        28                15              15               16             16             16             16
  Inventories                                                                             67                59              46               45             45             45             45




                                                                                                                                        1
  Land, buildings, and equipment, net                                                    497               480             462              448            434            420            405
  Other                                                                                   12                12              12               12             12             12             12




                                                                                                                          02
  Total Assets, excluding Non-Controlling Interests                             $      1,147    $        1,050      $      769      $       747    $       723    $       707      $     704

Liabilities
  Accounts payable and accrued liabilities                                      $        106    $           63      $          30   $         31   $         28   $           28   $      31




                                                                                                                 ,2
  Core Value Claims Payable (4)                                                            -                 -                 25             13              -                -           -
  Gift annuities                                                                            7                6                  6              6              6                6           6
  Unearned fees and subscriptions                                                          43               53                 51             48             51               52          52



                                                                                                     17
  Notes payable including line of credit
   Secured funded debt                                                                   225               232             261              261            261            247            232
   BSA Global Resolution Note                                                              -                 -               -                -              -              -              -
   Total notes payable including line of credit                                          225               232             261              261            261            247            232
                                                                                      ne
  Insurance reserves                                                                     235               239               7                7              7              7              7
  Total liabilities                                                             $        615    $          593      $      378      $       364    $       352    $       339      $     328
Net Assets
                                                                            Ju

  Unrestricted Net Assets - controlling interest                                $        309    $          257      $      222      $       240    $       229    $       217      $     213
  Restricted Net Assets - controlling interest                                           223               200             169              143            142            152            163
  Total Net Assets, excluding Non-Controlling Interests                         $        533    $          457      $      391      $       383    $       371    $       369      $     376
                                                               on



  Total Net Assets and Liabilities, excluding Non-Controlling Interests         $      1,147    $        1,050      $      769      $       747    $       723    $       707      $     704

  Estimated Unrestricted Liquidity   (5)                                        $        224    $          188      $          40   $         58   $         50   $           38   $      37

  Variance to Global Resolution Plan
                                                       d




  Estimated Unrestricted Liquidity                                                                                  $           -   $          4   $          5   $            6   $       8
  Estimated Unrestricted Net Assets                                                                                            80             77             70               60          51
                                             le




Footnotes:
                                           Fi




(1) Presented excluding non-controlling interests
(2) 2019 is unaudited. 2020 reflects preliminary, unaudited results. Amounts are subject to change
(3) Financial Projections reflect limited fresh start accounting assumptions and do not include any significant revaluation of assets
(4) Reflects the establishment of a new $25 million liability for the Core Value Cash Pool on the Effective Date, which is to be paid to Allowed General Unsecured Claims
                          As




    in semi-annual installments over a 24-month period
(5) Consists of unrestricted cash & equivalents and unrestricted investments




                                                                                          21
Projected Consolidated Statement of Cash Flows (BSA Toggle Plan)


($ in millions)                                                                Preliminary (1)                                Financial Projections
Year Ending                                                                         2020             2021              2022           2023          2024              2025
Operating Surplus / (Deficit) After Restriction Release                        $          (33)   $          24     $          18     $      9    $         19     $          27

 Interest Expense                                                                          (7)             (8)                (10)        (10)              (9)               (9)
 Cash Restructuring / Reorganization Expenses (2)                                         (56)           (154)                  -           -                -                 -
 Core Value Cash Pool Payments                                                              -                 -               (13)        (13)               -                 -

 Changes in Assets & Liabilities
 Unearned Income and Prepaid Expenses                                                      23               (2)                (3)          3                1                 0
 Accounts receivable                                                                       12               (2)                (0)          -                -                 -
 Pledges receivable                                                                        19                -                  -           -                -                 -
 Other receivables                                                                          0                -                  -           -                -                 -
 Gift annuities                                                                             1                -                  -           -                -                 -
 Inventories                                                                                9               13                  -           -                -                 -
 Other                                                                                      1                -                  -           -                -                 -
 Accounts payable and accrued liabilities (excluding restructuring)                       (16)              (2)                 1          (3)               -                 3
 Gift annuities                                                                            (1)               -                  -           -                -                 -




                                                                                                                          1
 Other / Adjustments (3)                                                                   13                5                  -           -                -                 -
Cash Flow from Operating Activities                                                       (35)           (126)                 (7)        (14)             10                22




                                                                                                                   02
 Capital Expenditures                                                                     (11)             (8)                 (8)         (8)             (8)                (8)
 Investment Transfers / Disbursements (4)                                                   -             118                   -          11              12                  1




                                                                                                     ,2
 Donor Restricted Cash Usage (Summit Capital Expenditures)                                  9               4                   4           4                4                 4
Cashflow from Investing Activities                                                         (2)            114                  (4)          7                8                (3)




                                                                                           16
 Amortization                                                                              (2)               (1)               (4)        (10)             (18)              (19)
 Excess Cash Sweep                                                                          -                 -                 -           -                -                 -
Cashflow from Financing Activities                                                         (2)               (1)               (4)        (10)             (18)              (19)
                                                                               ay
Total Change in Unrestricted Cash (excluding unrestricted investments)         $          (39)   $          (13) $            (16) $      (17) $            (0) $             (0)

Beginning Unrestricted Cash Balance (excluding investments)                                94               55                42           26              10                10
Ending Unrestricted Cash Balance (excluding investments)                                   55               42                26           10              10                10
                                                                       M


Footnotes:
(1) 2020 reflects preliminary, unaudited results. Amounts are subject to change
                                                           on



(2) Includes estimated cash restructuring fees paid and contributions to trust on the Effective Date
(3) Includes non-cash working capital adjustments, such as reserves for inventory and pledge receivables in 2020
(4) Reflects transfers from unrestricted investment account to cash for restructuring and operating expenses, as well as proceeds from the Foundation Loan via
    Foundation's restricted investments
                                                    d
                                       le
                                     Fi
                        As




                                                                                   22
Projected Consolidated Statement of Cash Flows (BSA Toggle Plan)


($ in millions)                                                                Preliminary (1)                               Financial Projections
Year Ending                                                                         2020             2021             2022           2023          2024              2025
Operating Surplus / (Deficit) After Restriction Release                        $          (33)   $          19    $          57     $     22    $         20     $          28

 Interest Expense                                                                          (7)             (7)               (10)        (10)             (10)               (9)
 Interest Expense - BSA Global Resolution Note                                              -               -                  -           -                -                 -
 Cash Restructuring / Reorganization Expenses (2)                                         (56)           (220)                (5)          -                -                 -
 Core Value Cash Pool Payments                                                              -                 -              (13)        (13)               -                 -

 Changes in Assets & Liabilities
 Unearned Income and Prepaid Expenses                                                      23               (2)               (3)          3                1                 0
 Accounts receivable                                                                       12               (1)               (0)          -                -                 -
 Pledges receivable                                                                        19                -                 -           -                -                 -
 Other receivables                                                                          0                -                 -           -                -                 -
 Gift annuities                                                                             1                -                 -           -                -                 -
 Inventories                                                                                9               13                 -           -                -                 -
 Other                                                                                      1                -                 -           -                -                 -
 Accounts payable and accrued liabilities (excluding restructuring)                       (16)              (2)                1          (3)               -                 3




                                                                                                           1
 Gift annuities                                                                            (1)               -                 -           -                -                 -
 Other / Adjustments (3)                                                                   14               16                 -           -                -                 -




                                                                                                        02
Cash Flow from Operating Activities                                                       (35)           (186)               27           (0)             11                22

 Capital Expenditures                                                                     (11)             (8)                (8)         (8)              (8)               (8)




                                                                                                      ,2
 Investment Transfers / Disbursements (4)                                                   -             158                  -           -                -                 -
 Donor Restricted Cash Usage (Summit Capital Expenditures)                                  9               4                  4           4                4                 4
Cashflow from Investing Activities                                                         (2)            154                 (4)         (4)              (4)               (4)

 Amortization
 Excess Cash Sweep
Cashflow from Financing Activities
                                                                                            17
                                                                                           (2)
                                                                                            -
                                                                                           (2)
                                                                                                              -
                                                                                                              -
                                                                                                              -
                                                                                                                              (4)
                                                                                                                               -
                                                                                                                              (4)
                                                                                                                                          (4)
                                                                                                                                           -
                                                                                                                                          (4)
                                                                                                                                                          (18)
                                                                                                                                                            -
                                                                                                                                                          (18)
                                                                                                                                                                            (19)
                                                                                                                                                                              -
                                                                                                                                                                            (19)
                                                                        ne
Total Change in Unrestricted Cash (excluding unrestricted investments)         $          (39)   $          (32) $           18     $     (9) $           (12) $             (1)
                                                                      Ju

Beginning Unrestricted Cash Balance (excluding investments)                                94               55               23           42              33                21
Ending Unrestricted Cash Balance (excluding investments)                                   55               23               42           33              21                20

Footnotes:
                                                          on



(1) 2020 reflects preliminary, unaudited results. Amounts are subject to change
(2) Includes estimated cash restructuring fees paid and contributions to trust on the Effective Date
(3) Includes non-cash working capital adjustments, such as reserves for inventory and pledge receivables in 2020
(4) Reflects transfers from unrestricted investment account to cash for restructuring and operating expenses, as well as proceeds from the Foundation Loan via
                                              d




    Foundation's restricted investments
                                            le
                                    Fi
                        As




                                                                                   22
            EXHIBIT D

 ABUSE CLAIMS LIST COMPOSITE

No Changes Made-Intentionally Omitted
